Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 1 of 405 PageID #: 7825




                                 TAB 8
       Order (I) Approving the Purchase Agreement Among Debtors and
       Buyer, (II) Authorizing Sale of Certain of Debtors’ Assets Free and
           Clear of Liens, Claims, Encumbrances, and Other Interests,
      (III) Authorizing Assumption and Assignment of Certain Executory
         Contracts and Unexpired Leases in Connection Therewith, and
       (IV) Granting Related Relief, dated Aug. 6, 2020 [Bankr. D.I. 690]
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 2 of 405 PageID #: 7826


                 Case 20-11157-CSS                 Doc 690        Filed 08/06/20      Page 1 of 46




                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF DELAWARE

---------------------------------------------------------------------x
In re                                                                :
                                                                     :    Chapter 11
EXIDE HOLDINGS, INC. et al.,                                         :    Case No. 20-11157 (CSS)
                                                                     :
                    Debtors.1                                        :    (Jointly Administered)
                                                                     :
----------------------------------------------------------------x         Re: Docket Nos. 63, 344, 591 & 676

           ORDER (I) APPROVING THE PURCHASE AGREEMENT
          AMONG DEBTORS AND BUYER, (II) AUTHORIZING SALE
  OF CERTAIN OF DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS,
ENCUMBRANCES, AND OTHER INTERESTS, (III) AUTHORIZING ASSUMPTION
 AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
LEASES IN CONNECTION THEREWITH, AND (IV) GRANTING RELATED RELIEF

                                               (Americas Sale Order)

                   Upon the motion (the “Sale Motion”),2 dated May 19, 2020 [Docket No. 63], of

Exide Holdings, Inc. and its debtor affiliates, as debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”), pursuant to sections 105, 363, 365, 503,

and 507 of title 11 of the United States Code (the “Bankruptcy Code”) and Rules 2002, 6004,

and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), seeking,

among other things, entry of an order authorizing and approving the sale of substantially all of the

Debtors’ assets and the assumption and assignment of certain executory contracts and unexpired

leases of the Debtors in connection therewith; and this Court having held a hearing on June 9, 2020



  1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
      Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
      Deerfield Parkway, Building 200, Milton, Georgia 30004.
  2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Purchase Agreement (as defined herein) or, if not defined in the Purchase Agreement, the meanings ascribed to
      such terms in the Sale Motion.



                                                            A-0312
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 3 of 405 PageID #: 7827
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 2 of 46




(the “Bidding Procedures Hearing”) and having taken into consideration this Court’s prior order,

dated June 19, 2020 [Docket No. 344] (the “Bidding Procedures Order”), approving bidding

procedures for the sale of substantially all of the Debtors’ assets (the “Bidding Procedures”) and

granting certain related relief; and Battery BidCo LLC, a Delaware limited liability company,

together with its permitted assigns pursuant to Section 12.08 of the Purchase Agreement (all such

entities, collectively “Buyer”) having submitted the highest and best bid for the Transferred Equity

Interests and Transferred Assets (the “Acquired Assets”); and this Court having conducted a

hearing to consider the Sale Transaction (as defined herein) on August 6, 2020 (the “Sale

Hearing”), during which time all interested parties were offered an opportunity to be heard with

respect to the Sale Motion; and this Court having reviewed and considered (i) the Sale Motion and

the exhibits thereto; (ii) the Stock and Asset Purchase Agreement, dated as of July 27, 2020 (as

amended, supplemented or otherwise modified, including all exhibits, schedules and other

attachments thereto, the “Purchase Agreement”), by and among certain of the Debtors, Buyer,

and Atlas Capital Resources III LP, as guarantor, a copy of which is attached hereto as Exhibit

A (along with a change-page only redline against the version annexed to the Notice of Qualified

Bids and Designation of Baseline Bid with respect to the Americas Assets, filed on July 23, 2020

[Docket No. 589]), and as further amended in Exhibit B attached hereto, whereby the applicable

Debtors have agreed to, among other things, sell or cause to be sold the Acquired Assets to Buyer,

including certain executory contracts and unexpired leases of the Debtors that will be assumed and

assigned to Buyer (the “Assumed Contracts”), on the terms and conditions set forth in the

Purchase Agreement (collectively, the transactions contemplated by the Purchase Agreement,

including, for the avoidance of doubt, the Canada Restructuring and the BMAL Transfer (each as

defined below), and the other Transaction Documents, the “Sale Transaction”); (iii) the Bidding




                                                 2
                                               A-0313
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 4 of 405 PageID #: 7828
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 3 of 46




Procedures Order and the record of the hearing before this Court on June 9, 2020, at which the

Bidding Procedures Order was approved; (iv) the Declaration of William Peluchiwski in Support

of Debtors’ (I) Bidding Procedures, Stalking Horse, and Sale Motion and (II) Use of Cash

Collateral Motion [Docket No. 64], the Declaration of William G. Peluchiwski in Support of

Debtors’ Omnibus Reply to Debtors’ Request for Approval of Bidding Procedures and Related

Relief and Debtors’ Omnibus Reply to Objections to Debtors’ Motion for (I) Authority to (A)

Obtain Postpetition Financing and (B) Use of Cash Collateral, and (II) Related Relief [Docket

No. 299], and the Declaration of William G. Peluchiwski in Support of Debtors’ Omnibus Reply

in Support of the Americas Sale Transaction [Docket No. 677] (collectively, the “Sale

Declarations”); and (v) the arguments of counsel made, and the evidence proffered or adduced, at

the Sale Hearing; and due notice of the Sale Motion, the Sale Hearing, and the form of this Order

(the “Proposed Sale Order”) having been provided; and all objections to the Sale Transaction and

the Proposed Sale Order having been withdrawn, resolved, or overruled; and it appearing that the

relief granted herein is in the best interests of the Debtors, their estates, creditors, and all parties in

interest in these chapter 11 cases; and upon the record of the Sale Hearing and these chapter 11

cases; and after due deliberation and sufficient cause appearing therefor, it is hereby

             FOUND AND DETERMINED THAT:

        A.      Fed. R. Bankr. P. 7052. The findings and conclusions set forth herein constitute

this Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made

applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the following

findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the

following conclusions of law constitute findings of fact, they are adopted as such. The Court’s

findings shall also include any oral findings of fact and conclusions of law made by this Court



                                                    3
                                                   A-0314
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 5 of 405 PageID #: 7829
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 4 of 46




during or at the conclusion of the Sale Hearing. This Order shall constitute the findings of fact

and conclusions of law and shall take immediate effect upon execution hereof.

        B.       Jurisdiction and Venue. This Court has jurisdiction over the Sale Motion, the

Purchase Agreement, the Sale Transaction and the property of the Debtors’ estates, including the

Acquired Assets, pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2) that this Court can decide by final order under the United States

Constitution. Venue of these chapter 11 cases and the Sale Motion in this district is proper under

28 U.S.C. §§ 1408 and 1409.

        C.       Statutory and Rule Predicates. The statutory and other legal predicates for the

relief granted herein are sections 105, 363, 365, 503, and 507 of the Bankruptcy Code, Bankruptcy

Rules 2002, 6004, 6006, and 9014.

        D.       Notice and Opportunity to Object. As evidenced by the Affidavits of Service

Regarding Sale3 and the Affidavit of Publication4 previously filed with the Court, a fair and

reasonable opportunity to object to, and be heard with respect to, the Sale Motion and the Sale

Transaction has been given to all Persons entitled to notice pursuant to the Bidding Procedures

Order, including, but not limited to, the following: (i) all counterparties to the Assumed Contracts;

(ii) all persons and entities known by the Debtors to have asserted any lien, claim, encumbrance,

or other interest in any Acquired Asset; (iii) all affected federal, state and local regulatory and

taxing authorities; (iv) all persons or entities known by the Debtors and their advisors to have

recently expressed an interest in a transaction with respect to any of the Acquired Assets; (v) all of


3
    See Affidavit of Service [Docket No. 417]; Affidavit of Service [Docket No. 497]; Affidavit of Service [Docket No.
    527]; Affidavit of Service [Docket No. 541]; and [additional affidavits regarding Sale Transaction] (collectively,
    the “Affidavits of Service Regarding Sale”).
4
    See Affidavit of Publication [Docket No. 421] (the “Affidavit of Publication”).



                                                          4
                                                        A-0315
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 6 of 405 PageID #: 7830
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 5 of 46




the Debtors’ known creditors (for whom identifying information and addresses are available to the

Debtors); and (vi) all parties that have requested notice in these chapter 11 cases pursuant to

Bankruptcy Rule 2002.

       E.      Final Order. This Order constitutes a final order within the meaning of 28 U.S.C.

§ 158(a). The Debtors have demonstrated compelling circumstances and a good, sufficient, and

sound business purpose and justification for the immediate approval and consummation of the Sale

Transaction as contemplated by the Purchase Agreement. In the absence of a stay pending appeal,

Buyer, being a good faith purchaser under section 363(m) of the Bankruptcy Code, may close the

sale contemplated by the Purchase Agreement at any time after the entry of this Order and shall

not be subject to the stay provided by Bankruptcy Rules 6004(h) and 6006(d).

        F.     Sound Business Purpose. The Debtors have demonstrated good, sufficient, and

sound business purposes and justifications for approval of and entry into the Purchase Agreement,

and the other agreements, documents, and instruments deliverable thereunder or attached thereto

or referenced therein (collectively, the “Transaction Documents”), and approval of the Sale

Transaction.   The Debtors’ entry into and performance under the Transaction Documents

(i) constitutes a sound and reasonable exercise of the Debtors’ business judgment consistent with

their fiduciary duties, (ii) provides value to and are beneficial to the Debtors’ estates, and are in

the best interests of the Debtors and their stakeholders, and (iii) is reasonable and appropriate

under the circumstances. Business justifications for the Sale Transaction include, but are not

limited to, the following: (i) the Purchase Price and the other terms set forth in the Purchase

Agreement constitutes the highest and best offer received for the Acquired Assets; and (ii) the

Sale Transaction on the terms set forth in the Transaction Documents presents the best opportunity

to maximize the value of the Acquired Assets on a going concern basis and avoids a liquidation



                                                 5
                                               A-0316
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 7 of 405 PageID #: 7831
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 6 of 46




of the Acquired Assets, which would result in significantly less value for all stakeholders of the

relevant Debtors.

         G.   Compliance with Bidding Procedures Order. On June 19, 2020, this Court

entered the Bidding Procedures Order approving the Bidding Procedures for, among other things,

the Acquired Assets. The Bidding Procedures provided a full, fair, and reasonable opportunity

for any entity or person to make an offer to purchase the Acquired Assets. The Debtors and Buyer

complied with the Bidding Procedures and the Bidding Procedures Order in all respects except as

properly waived in the exercise of their fiduciary duties in accordance with the Bidding

Procedures. Buyer subjected its bid to competitive bidding in accordance with the Bidding

Procedures and was designated the Successful Bidder (as defined in the Bidding Procedures) for

the Acquired Assets in accordance with the Bidding Procedures and the Bidding Procedures

Order.

         H.   Marketing Process. As demonstrated by (a) the Motion, (b) the testimony and

other evidence proffered or adduced at the Bidding Procedures Hearing and the Sale Hearing, and

(c) the representations of counsel made on the record at the Bidding Procedures Hearing and the

Sale Hearing, in light of the exigent circumstances presented: (i) the Debtors and their investment

banker, Houlihan Lokey Capital, Inc., engaged in a robust and extensive marketing and sale

process, both prior to the Petition Date and through the postpetition sale process pursuant to the

Bidding Procedures Order and the Bidding Procedures, (ii) the Debtors and their advisors

conducted a fair and open sale process, (iii) the sale process, the Bidding Procedures and the

Auction were non-collusive, duly noticed, and provided a full, fair, and reasonable opportunity

for any entity to make an offer to purchase the Acquired Assets, and (iv) the process conducted

by the Debtors pursuant to the Bidding Procedures Order and the Bidding Procedures obtained



                                                6
                                               A-0317
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 8 of 405 PageID #: 7832
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 7 of 46




the highest and best value for the Acquired Assets for the Debtors and their estates, and there was

no other transaction available or presented that would have yielded as favorable an economic

result for the Acquired Assets.

       I.     Fair Consideration; Highest or Best Value. The consideration to be provided by

Buyer under the Purchase Agreement is fair and reasonable consideration for the Acquired Assets

and constitutes (i) reasonably equivalent value under the Bankruptcy Code and the Uniform

Fraudulent Transfer Act, (ii) fair consideration under the Uniform Fraudulent Conveyance Act,

and (iii) reasonably equivalent value, fair consideration and fair value under any other applicable

laws of the United States, any state, territory or possession or the District of Columbia. Such

consideration constitutes the highest and best bid for the Acquired Assets. No other person or

entity, or group of persons or entities, has offered to purchase the Acquired Assets for an amount

that would provide greater value to the Debtors than Buyer. Prompt approval of the Sale

Transaction is the only means to preserve and maximize the value of the Acquired Assets.

       J.     No Successor or Other Derivative Liability. Upon Closing, and to the greatest

extent allowed by applicable law, Buyer shall not have any liability (including, but not limited to,

any successor liability) or other obligation of any of the Debtors arising under or related to the

sale and transfer of the Acquired Assets to Buyer or with respect to the Excluded Liabilities (as

defined in the Purchase Agreement), provided that, upon Closing, Buyer shall remain liable for

the Assumed Liabilities. Without limiting the generality of the foregoing, and except as otherwise

expressly provided herein or in the Purchase Agreement, Buyer shall not be liable for any claims

against the Debtors or any of their predecessors or affiliates, and Buyer shall have no successor

or vicarious liabilities of any kind or character, including, without limitation, under any theory of

antitrust, environmental, successor, or transfer reliability, labor law, de facto merger, mere



                                                 7
                                                A-0318
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 9 of 405 PageID #: 7833
          Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 8 of 46




continuation, or substantial continuity, whether known or unknown as of Closing, now existing,

or hereafter arising, whether fixed or contingent, whether asserted or unasserted, whether legal or

equitable, whether liquidated or unliquidated, including, without limitation, liabilities on account

of warranties, intercompany loans, receivables among the Debtors and their affiliates,

environmental liabilities, and any taxes arising, accruing, or payable under, out of, in connection

with, or in any way relating to the operation of any of the Acquired Assets prior to the Closing.

For the avoidance of doubt, the Debtors are deemed to release and forever discharge Buyer and

any of its affiliates, successors, and assigns from any and all claims, causes of action, obligations,

liabilities, demands, losses, costs, and expenses of any kind, character, or nature whatsoever,

known or unknown, fixed or contingent, relating to the Sale Transaction or operation of the

Acquired Assets prior to Closing, except for the Assumed Liabilities. Buyer is not, and the

consummation of the Sale Transaction will not render Buyer, a mere continuation, and Buyer is

not holding itself out as a mere continuation, of any of the Debtors or their respective estates,

enterprise, or operations, and there is no continuity or common identity between Buyer and the

Debtors. Accordingly, the Sale Transaction does not amount to a consolidation, merger, or de

facto merger of Buyer with or into any of the Debtors or their estates and Buyer is not, and shall

not be deemed to be, a successor to any of the Debtors or their estates as a result of the

consummation of the Sale Transaction.

       K.     Good Faith.       The Transaction Documents and the Sale Transaction were

negotiated, proposed, and entered into, and are being undertaken by the Debtors and Buyer in

good faith, without collusion, and from arm’s-length bargaining positions. Likewise, the value

that the relevant Debtors and their estates will receive on consummation of the Sale Transaction

is the product of arm’s-length negotiations between the Debtors, Buyer and their respective



                                                 8
                                                 A-0319
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 10 of 405 PageID #: 7834
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 9 of 46




representatives and advisors. Buyer is a “good faith purchaser” within the meaning of section

363(m) of the Bankruptcy Code and, as such, is entitled to all the protections afforded thereby.

Buyer has proceeded in good faith in all respects in that, among other things, (i) Buyer agreed to

subject the Acquired Assets to higher or better offers; (ii) Buyer complied with the provisions of

the Bidding Procedures Order, including compliance with confidentiality obligations and

restrictions under the Bidding Procedures and any applicable non-disclosure or confidentiality

agreement; (iii) Buyer’s bid was subjected to competitive Bidding Procedures as set forth in the

Bidding Procedures Order; and (iv) all consideration to be provided by Buyer and all other

material agreements or arrangements entered into by Buyer and the Debtors in connection with

the Sale Transaction have been disclosed and are appropriate. Other than agreements among the

Debtors and Buyer, as reflected in the Purchase Agreement and herein, the Purchase Price in

respect of the Acquired Assets was not controlled by any agreement among potential bidders.

Neither the Debtors nor Buyer have engaged in any conduct that would cause or permit the

Purchase Agreement to be avoided or costs and damages to be imposed under section 363(n) of

the Bankruptcy Code. The Transaction Documents were not entered into and the Sale Transaction

is not being consummated for the purpose of hindering, delaying, or defrauding present or future

creditors of the Debtors. All consideration to be provided by Buyer in connection with the Sale

Transaction has been disclosed. Neither the Debtors nor Buyer is entering into the Transaction

Documents, or proposing to consummate the Sale Transaction, fraudulently, for the purpose of

statutory and common law fraudulent conveyance and fraudulent transfer claims whether under

the Bankruptcy Code or under the laws of the United States, any state, territory, possession

thereof, or the District of Colombia.

       L.     Notice. As evidenced by the Affidavits of Service Regarding Sale filed with this



                                               9
                                               A-0320
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 11 of 405 PageID #: 7835
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 10 of 46




    Court: (i) proper, timely, adequate, and sufficient notice of the Sale Motion, the Bidding

    Procedures (including the bidding process and the deadline for submitting bids at the Auction),

    the Sale Hearing, the Sale Transaction, and the Proposed Sale Order was provided by the Debtors;

    (ii) such notice was good, sufficient, and appropriate under the particular circumstances and

    complied with the Bidding Procedures Order; and (iii) no other or further notice of the Sale

    Motion, the Sale Transaction, the Bidding Procedures, the Sale Hearing, or the Proposed Sale

    Order is required. With respect to Persons whose identities are not reasonably ascertained by the

    Debtors, publication of the notice in the national editions of The New York Times and USA Today

    on June 24, 2020, as evidenced by the Affidavit of Publication, was sufficient and reasonably

    calculated under the circumstances to reach such Persons.

           M.      Cure Notice. As evidenced by the Affidavits of Service Regarding Cure Costs5

    filed with this Court, and in accordance with the provisions of the Bidding Procedures Order, the

    Debtors have served, prior to the Sale Hearing, the Cure Notice6 and the Supplemental Cure

    Notice7, which provided notice of the Debtors’ executory contracts and unexpired leases available

    for assumption and assignment to Buyer (the “Available Contracts”) and of the related proposed

    Cure Costs upon each non-Debtor counterparty to such contracts. As contemplated by the

    Purchase Agreement, Buyer may deliver written notices (each, a “Designation Notice”) to the

    Debtors designating which Available Contracts it wishes to assume at Closing in connection with

    the Sale Transaction. Upon receipt of a Designation Notice, the Debtors shall file with this Court


5
      See Affidavit of Service [Docket No. 413]; Affidavit of Service [Docket No. 555]; and [additional affidavits
      regarding Cure Costs and Assumed Contracts, if applicable] (collectively, the “Affidavits of Service Regarding
      Cure Costs”).
6
      See Notice of Cure Costs and Proposed Assumption and Assignment of Executory Contracts and Unexpired
      Leases in Connection with Sale [Docket No. 353] (the “Cure Notice”).
7
      See Supplemental Notice of Cure Costs and Proposed Assumption and Assignment of Executory Contracts and
      Unexpired Leases in Connection with Sale [Docket No. 509] (the “Supplemental Cure Notice”).



                                                         10
                                                        A-0321
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 12 of 405 PageID #: 7836
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 11 of 46




 a notice of proposed assumption and assignment of the relevant Available Contracts (each, a

 “Notice of Assumption and Assignment”), which assumption and assignment shall be subject

 to approval by this Court. The service of the Cure Notice and the Supplemental Cure Notices was

 timely, good, sufficient, and appropriate under the circumstances and no further notice need be

 given with respect to the Cure Costs for the assumption and assignment of the Available

 Contracts. All non-Debtor counterparties to the Available Contracts have had a reasonable

 opportunity to object both to the Cure Costs listed on the applicable Cure Notice or Supplemental

 Cure Notice, as applicable, and to the assumption and assignment of any Available Contract to

 Buyer. No defaults exist in the Debtors’ performance under the Available Contracts as of the date

 of this Order other than the failure to pay the Cure Costs, as may be required, or such defaults that

 are not required to be cured. In accordance with the terms of the Purchase Agreement, the list of

 Available Contracts may be updated by the Debtors from time to time prior to Closing to add

 additional Contracts or Leases. Following any such update, the Debtors shall file and serve a

 supplemental notice in accordance with the terms of the Bidding Procedures Order on any

 counterparty to a Contract or Lease that was added to the list of Available Contracts. If the Buyer

 desires to assume an additional contract from the supplemented list of Available Contracts in

 accordance with the terms of the Purchase Agreement, the Buyer must provide a supplemental

 Designation Notice to the Debtors within five (5) Business Day following the receipt of such

 supplemented list of Available Contracts. Within two (2) business days receipt of such

 supplemental Designation Notice, the Debtors shall file with the Court a supplemental Notice of

 Assignment and Assumption with respect to such contracts. Upon the expiration of the deadline

 to object to the assumption and assignment of an additional Contract or Lease, no further Court

 approval shall be required for the transfer of such Contracts or Leases in accordance with the




                                                 11
                                                 A-0322
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 13 of 405 PageID #: 7837
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 12 of 46




    terms of the Purchase Agreement beyond this Order. To the extent a counterparty to a Contract

    or Lease files an objection with respect to the assignment of such Contract or Lease, the Debtors

    shall be authorized to settle or resolve such objection pursuant to the terms of the Purchase

    Agreement and this Order without further order from this Court; provided, however, that the

    Debtors and any counterparty to the applicable Contract or Lease shall have the right to seek a

    determination from this Court with respect to the assumption and assignment of such Contract or

    Lease, including with respect to the Cure Amount or consent.

           N.     Satisfaction of Section 363(f) Standards. The Debtors are authorized to sell the

    Acquired Assets owned by the Debtors to Buyer free and clear of all liens, claims (including those

    that constitute a “claim” as defined in section 101(5) of the Bankruptcy Code), property interests,

    rights, liabilities, encumbrances, pledges, and other interests of any kind or nature whatsoever

    against the Debtors or the Acquired Assets owned by the Debtors, including, without limitation,

    any debts, claims, rights, causes of action, and/or suits arising under or out of, in connection with,

    or in any way relating to, any acts, omissions, obligations, demands, guaranties, rights, contractual

    commitments, restrictions, product liability claims, environmental liabilities, employee retirement

    or benefit plan claims, all obligations under the Applicable CBAs8 workers’ compensation claims,

    severance claims, retiree healthcare or life insurance claims, and/or claims for taxes of or against

    the Debtors and/or the Acquired Assets owned by the Debtors to the maximum extent available

    under applicable law, and any derivative, vicarious, transferee, or successor liability claims,

    rights, or causes of action (whether in law or in equity, under any law, statute, rule, or regulation


8
      (A) The Agreement between Exide/GNB Industrial Power and The International Brotherhood of Electrical
      Workers A.F.L-C.I.O. Local 700 Fort Smith, Arkansas; (B) the Agreement between Exide Technologies Canon
      Hollow Plant and International Union of Electronic, Electrical, Salaried, Machine, and Furniture Workers
      IUE/CWA Local No. 86116 February 20, 2017 – February 20, 2022; and (C) the Agreement between Exide
      Technologies and International Brotherhood of Electrical Workers Local 1048 at Muncie, Indiana November 9,
      2019 to November 8, 2023.



                                                       12
                                                      A-0323
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 14 of 405 PageID #: 7838
          Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 13 of 46




of the United States, any state, territory, or possession thereof or the District of Columbia),

whether arising prior or subsequent to the commencement of these chapter 11 cases, whether

known or unknown, whether fixed or contingent, whether anticipated or unanticipated, whether

yet accrued or not, and whether imposed by agreement, understanding, law, equity or otherwise

arising under or out of, in connection with, or in any way related to the Debtors, the Debtors’

interests in the Acquired Assets, the Debtors’ operation of the Business before the Closing, or the

transfer of the Debtors’ interests in the Acquired Assets to Buyer, all Excluded Assets and all

Excluded Liabilities (each as defined in the Purchase Agreement) (collectively, all such liens,

claims, interests and other matters described above in this paragraph N, but excluding any

Assumed Liabilities and any Permitted Liens, the “Claims”), because, in each case, one or more

of the standards set forth in section 363(f)(1)-(5) of the Bankruptcy Code have been satisfied.

Those holders of Claims who did not object (or who ultimately withdrew their objections, if any)

to the Sale Transaction or the Sale Motion have either consented to or are deemed to have

consented to the Sale Transaction pursuant to section 363(f)(2) of the Bankruptcy Code. In

addition, one or more of the other subsections of section 363(f) of the Bankruptcy Code apply

and, therefore, holders of Claims with an interest in the Acquired Assets owned by the Debtors

are adequately protected by having their Claims that constitute interests in such Acquired Assets

attach solely to the proceeds of the Sale Transaction in the same order of priority and with the

same extent, validity, force, and effect that such holders had prior to the Sale Transaction and by

providing for the distributions provided for herein. All Persons having Claims of any kind or

nature whatsoever against the Debtors or the Acquired Assets owned by the Debtors shall be

forever barred, estopped, and permanently enjoined from pursuing or asserting such Claims

against Buyer or any of its assets, property, Affiliates, successors, assigns, or the Acquired Assets.




                                                 13
                                                 A-0324
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 15 of 405 PageID #: 7839
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 14 of 46




            O.      Each of (i) the DIP Secured Parties, (ii) Prepetition ABL Secured Parties, and

    (iii) the Prepetition Notes Secured Parties (each as defined in the Final DIP Order)9 has consented

    to the sale of the Acquired Assets to Buyer pursuant to the Purchase Agreement free and clear of

    any Claims of the DIP Secured Parties, the Prepetition ABL Secured Parties, and Prepetition Notes

    Secured Parties, as applicable, against the Acquired Assets, subject to the terms and conditions of

    paragraph 25 of this Order, the DIP Credit Agreement, the Final DIP Order, the ABL Credit

    Agreement, and the Prepetition Notes Indentures (as defined in the Final DIP Order), as

    applicable.

            P.      Buyer would not have entered into the Transaction Documents and would not

    consummate the transactions contemplated thereby, thus adversely affecting the Debtors and their

    estates and their creditors, (i) if the sale of the Acquired Assets was not free and clear of all Claims

    and other interests, including, without limitation, any rights or Claims based on any successor or

    transferee liability (other than, in each case, the Assumed Liabilities), or (ii) if Buyer would, or in

    the future could, be liable for any such Claims, including, without limitation, any rights or Claims

    based on any successor or transferee liability (other than, in each case, the Assumed Liabilities).

    Buyer will not consummate the Sale Transaction unless this Court expressly orders that none of

    Buyer, its affiliates, their present or contemplated members or shareholders, or the Acquired

    Assets will have any liability whatsoever with respect to, or be required to satisfy in any manner,

    whether at law or equity, or by payment, setoff, or otherwise, directly or indirectly, any Claims

    and other interests, including rights or claims based on any successor or transferee liability, other

    than as expressly provided herein or in the Purchase Agreement. A sale of the Acquired Assets,


9
       See Final Order (I) Authorizing The Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash
       Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay,
       and (IV) Granting Related Relief [Docket No. 350] (the “Final DIP Order”).



                                                           14
                                                           A-0325
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 16 of 405 PageID #: 7840
          Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 15 of 46




other than one free and clear of all Claims, would yield substantially less value for the Debtors’

estates.

           Q.   The total consideration to be provided under the Purchase Agreement reflects

Buyer’s reliance on this Order to provide it with title to and possession of the Acquired Assets

free and clear of all Claims pursuant to sections 105(a) and 363(f) of the Bankruptcy Code.

           R.   Assumption and Assignment of Assumed Contracts.                The assumption and

assignment of the Assumed Contracts are integral to the Sale Transaction, are in the best interests

of the Debtors and their estates, and represent the valid and reasonable exercise of the Debtors’

sound business judgment. Specifically, the assumption and assignment of the Assumed Contracts

(i) is necessary to sell the Acquired Assets to Buyer, (ii) is an integral part of the Acquired Assets

being purchased by Buyer, (iii) limit the losses suffered by non-Debtor counterparties to the

Assumed Contracts, and (iv) maximize the recoveries to other creditors of the Debtors by limiting

the amount of claims against the Debtors’ estates by avoiding the rejection of the Assumed

Contracts; and, in light of the foregoing, such assumption and assignment of the Assumed

Contracts are reasonable, enhance the value of the relevant Debtors’ estates.

           S.   With respect to each of the Assumed Contracts, the Debtors have met all

requirements of section 365(b) of the Bankruptcy Code because Buyer has agreed to cure or will

cure on or before the Closing any monetary default required to be cured with respect to the

Assumed Contracts under section 365(b)(1) of the Bankruptcy Code and Buyer has provided

adequate assurance of future performance under the Assumed Contracts in satisfaction of sections

365(b) and 365(f) of the Bankruptcy Code to the extent that any such assurance is required.

Accordingly, the Assumed Contracts may be assumed by the Debtors and assigned to Buyer as

provided for in the Purchase Agreement and herein. The assumption and assignment of each



                                                 15
                                                 A-0326
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 17 of 405 PageID #: 7841
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 16 of 46




 Assumed Contract is approved notwithstanding any provision in such Assumed Contract or other

 restrictions prohibiting its assignment or transfer. The applicable Cure Notice, Supplemental

 Cure Notice, or Notice of Assumption and Assignment provided by the Debtors is sufficient to

 advise the non-Debtor counterparties to the Assumed Contracts that, pursuant to the Purchase

 Agreement, Buyer’s decision on which executory contracts and unexpired leases will be assumed

 and assigned may not be made until after the entry of this Order.

        T.      The authority hereunder for the Debtors to assume and assign any Assumed

 Contract to Buyer includes the authority to assume and assign an Assumed Contract, as amended.

        U.      The assignments by the applicable Debtors of each of the Assumed Contracts are

 made in good faith under sections 363(b) and (m) of the Bankruptcy Code.

        V.      Validity of Transfer. As of the Closing, the transfer of the Acquired Assets to

 Buyer will be a legal, valid, and effective transfer of the Acquired Assets, and will vest Buyer

 with all any legal, equitable and beneficial right, title, and interest of the applicable Debtors in

 and to the Acquired Assets, free and clear of all Claims (other than Assumed Liabilities and

 Permitted Liens). The consummation of the Sale Transaction is legal, valid, and properly

 authorized under all applicable provisions of the Bankruptcy Code, including, without limitation,

 sections 105(a), 363(b), 363(f), 363(m), 365(b), and 365(f) of the Bankruptcy Code, and all of the

 applicable requirements of such sections have been complied with in respect of the Sale

 Transaction.

        W.      The Transaction Documents are valid and binding contracts between the Debtors

 and Buyer and shall be enforceable pursuant to their terms. None of the Transaction Documents

 were entered into and none of the Debtors or Buyer have entered into the Purchase Agreement or

 proposed to consummate the Sale Transaction for the purpose of hindering, delaying, or


                                                 16
                                                A-0327
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 18 of 405 PageID #: 7842
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 17 of 46




 defrauding creditors under the Bankruptcy Code or under laws of the United States, any state,

 territory, possession, or the District of Columbia.       The Transaction Documents, the Sale

 Transaction itself, and the consummation thereof, shall be specifically enforceable against and

 binding upon (without posting any bond) the applicable Debtors, and any chapter 7 or chapter 11

 trustee appointed in these chapter 11 cases, and shall not be subject to rejection or avoidance by

 the foregoing parties or any other Person. None of the Debtors nor Buyer entered into the

 Purchase Agreement or proposed to consummate the Sale Transaction fraudulently for the

 purpose of statutory and common law fraudulent conveyance and fraudulent transfer claims

 whether under the Bankruptcy Code or under the laws of the United States, any state, territory, or

 possession thereof, or the District of Columbia, or any other applicable jurisdiction with laws

 substantially similar to any of the foregoing.

           X.   Exide Canada. The Purchase Agreement requires that certain of the Debtors to

 take certain actions with respect to Exide Technologies Canada Corporation (“Exide Canada”).

 As described further in the Purchase Agreement, the Sale Transaction contemplates that 100% of

 the equity interests of Exide Canada shall be acquired by Seller or another Seller Party (the

 “Canada Restructuring”). Thereafter, as contemplated by the Purchase Agreement, the equity

 interests of Exide Canada shall constitute Transferred Equity Interests and, as a result, Acquired

 Assets.

           Y.   As of the date of this Order, Exide Canada is a net payee of intercompany

 obligations to one or more Debtors in the aggregate amount of $2,916,076. Pursuant to the terms

 of the Purchase Agreement, as of the Closing Date, such intercompany obligations shall be

 terminated and cancelled in full and, in any event, shall not be settled in cash.

           Z.   BMAL Transfer. The Purchase Agreement requires that, prior to the Closing, the



                                                  17
                                                  A-0328
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 19 of 405 PageID #: 7843
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 18 of 46




 Debtors shall sell and transfer to Europe Exide Corporation Limited or one of its Affiliates (other

 than a Transferred Entity) all of their right, title and interest in, to and under certain assembly line

 equipment identified in the Purchase Agreement (the “BMAL Transfer”). From and after the

 consummation of the BMAL Transfer, as contemplated by the Purchase Agreement, such

 equipment shall constitute Excluded Assets and all Liabilities arising thereunder shall constitute

 Excluded Liabilities.

         AA. Transfer of Retained Marks. Prior to Closing, the Debtors shall cause the

 transfer, conveyance and assignment of all rights, titles and interest in and to the “Prevailer”

 trademark held by non-Debtor affiliates to the Debtors. The “Prevailer” trademark shall be

 transferred to the Buyer upon Closing.

         BB.    Oracle Contracts. Notwithstanding anything to the contrary in this Order or the

 Purchase Agreement, no contract between the Debtors and Oracle America, Inc., successor in

 interest to Hyperion Solutions Corporation, J.D. Edwards and PeopleSoft, Inc., (“Oracle”) will

 be assumed and/or assigned without (1) Oracle’s prior written consent; and (2) cure of any default

 under such contract provided, however, that the Debtors’ and Oracles’ rights to seek determination

 by this Court as to whether Oracle’s consent is required to assign any such contract is fully

 preserved. Oracle’s consent to any such assumption and assignment may be conditioned, upon

 other things, on the execution by the Debtors (or a successor) and the assignee of mutually

 agreeable assignment documentation. In addition, no provision of this Order or any transition

 services agreement authorized thereby shall authorize (1) the transfer of any Oracle license

 agreement to a third party; or (2) use of any Oracle license agreement that is inconsistent with the

 relevant license grant including, but not limited to, exceeding the number of authorized users,

 shared use or license splitting, absent either (i) Oracle’s express prior written consent or (ii) a



                                                   18
                                                  A-0329
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 20 of 405 PageID #: 7844
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 19 of 46




 determination by this Court that Oracle’s consent is not required.

        CC.    Infor Agreement. Notwithstanding anything to the contrary contained in this

 Order, this Order does not approve the sale or transfer of the software (the “Infor Software”) of

 Infor (US), Inc. (“Infor”), or grant any rights to possess or use the Infor Software, to any

 purchaser of any of the Debtors’ assets except to the extent that Infor consents prior to the closing

 of the subject sale transaction; provided, however, that the Debtors’ rights to seek determination

 by this Court as to whether Infor’s consent is required to assign any of the Debtors’ contracts with

 Infor is fully preserved. For the avoidance of doubt, absent Infor’s consent, no purchaser of assets

 shall receive any rights to possess, use, or otherwise benefit from the Infor Software as a result of

 entry of this Order to the extent such possession, use, or benefit is inconsistent with the express

 terms of the Infor Software; provided, however, prior to the closing of the subject sale transaction,

 the purchaser and Infor may agree to enter into an assignment agreement (or assignment

 agreements) or license (or licenses) for such purchaser’s possession and use of the Infor

 Software. If Infor and the purchaser do not enter into an assignment agreement or license prior

 to the sale closing, the Debtors may continue to access and use the Infor Software for the Debtors

 and their estates sole and exclusive benefit; however, any on-premises Infor Software loaded onto

 any of the Debtors’ asset(s) that is being transferred to the purchaser must be removed and deleted

 prior to the transfer of the subject asset to the purchaser. Similarly, any access codes used to

 access any hosted Infor Software must be deleted from any of the Debtors’ assets on which they

 are contained prior to the transfer of the subject assets to the purchaser.

        DD. Concur Business Services Agreement. Notwithstanding anything in this Order,

 the Sale Motion, or the Purchase Agreement to the contrary, with respect to the objection of

 Concur Technologies, Inc. (“Concur”) [Docket No. 498]: (i) the Business Services Agreement



                                                  19
                                                 A-0330
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 21 of 405 PageID #: 7845
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 20 of 46




 dated June 29, 2007, including all amendments and sales order forms relating thereto (the

 “Business Services Agreement”) shall be assumed and assigned to Buyer and Concur consents

 to the assumption and assignment of the Business Services Agreement to Buyer, subject to

 resolution of Concur’s Cure Objection; and (ii) Buyer is prohibited from using (including the

 provision of transition services), or allowing the shared use of, the cloud and other software-

 related services provided by Concur pursuant to the Business Services Agreement (the “Cloud

 Services”) for the benefit of the Debtors or any other third party following the Closing to the

 extent doing so would be inconsistent with the express terms of the Business Services Agreement

 unless expressly authorized in writing by Concur. Concur reserves all rights to object to the

 Debtors’ use, or shared use, of the Cloud Services for the benefit of the Buyer or any third party

 should the Buyer not receive an assignment of the Business Services Agreement.

        EE.    Westchester Surety Bonds and Indemnity. The Debtors shall not assume or

 assign any surety bond or indemnity agreement between the Debtors and Westchester Fire

 Insurance Company (“Westchester”) to the Buyer without Westchester’s consent; provided,

 however, that the parties’ rights to seek determination by this Court as to (i) whether

 Westchester’s consent is required and (ii) whether the applicable surety bond and indemnity

 agreements are executory contracts or financial accommodations are fully preserved.

        FF.    Ames Lease. Notwithstanding anything to the contrary in this Order or the

 Purchase Agreement, that certain lease between the Debtors and Ames Properties, LLC ("Ames")

 attached as Exhibit A to the objection filed by Ames at Docket No. 670 (“Ames Lease”) shall not

 be assumed by the Debtors and assigned to the Buyer unless, as a condition to the assumption and

 assignment of such lease, Buyer obtains a surety bond to secure the repayment of certain tenant

 obligations in accordance with the terms of the Ames lease.



                                                20
                                               A-0331
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 22 of 405 PageID #: 7846
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 21 of 46




          GG. Aker Wade Agreements. At Closing (as defined in the Purchase Agreement) the

 following agreements between the Debtors and the Aker-Wade Individuals10 shall be assumed by

 the Debtors and assigned to the Buyer (the “Aker Wade Individuals Agreements”): (i) that

 certain Unit Purchase Agreement dated May 21, 2018; (ii) that certain Promissory Note, dated

 May 21, 2018; (iii) that certain License Agreement, dated May 21, 2018; and (iv) that certain

 Purchase Side Letter, dated May 21, 2018. In addition, at Closing, Buyer shall enter into new

 employment agreements (the “New Employment Agreements”) with the Aker-Wade

 Individuals that have terms equivalent in all material respects to those set forth in the Employment

 Agreement with Kevin J. Lynch dated May 21, 2018, Employment Agreement with Bret E. Aker

 dated May 21, 2018; Employment Agreement with John F. Aker dated May 21, 2018; Employment

 Agreement with James R. Wade dated May 21, 2018, as applicable (collectively, the “Existing

 Employment Agreements”).              The New Employment Agreements shall not alter the

 compensation, place of employment, or post-employment restrictions applicable to the Aker

 Wade Individuals and the parties reserve all rights related thereto. Upon execution of the New

 Employment Agreements, any obligations of the Debtors with respect to the Existing

 Employment Agreements shall be discharged and the Aker-Wade Individuals shall have no claim

 against the Debtors on account of such agreements.

          HH. In the event that the Aker Wade Individuals’ Agreements are not assumed and

 assigned at Closing for any reason, the Aker Wade Individuals’ rights under 11 U.S.C. § 365(n)

 or such other rights referenced in the Aker Wade Individuals’ (1) Reservation of Rights Under 11

 U.S.C. § 365(N) Regarding Americas Assets and (2) Objection to Motion of Debtors for Entry of



10
     Kevin J. Lynch, Bret E. Aker, John F. Aker, and James R. Wade are referred to herein as the “Aker Wade
     Individuals”



                                                    21
                                                   A-0332
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 23 of 405 PageID #: 7847
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 22 of 46




 Orders (I)(A) Approving Bidding Procedures for Sales Of Debtors’ Assets, (B) Approving

 Stalking Horse Bid Protections, (C) Authorizing Designation of Additional Stalking Horse

 Bidders, (D) Scheduling Auction for and Hearing to Approve Sales of Debtors’ Assets, (E)

 Approving Form and Manner of Notice of Sale, Auction, and Sale Hearing, (F) Approving

 Assumption and Assignment Procedures and Form and Manner of Notice of Assumption and

 Assignment, and (G) Granting Related Relief; and (II)(A) Authorizing Sale of Debtors’ Assets

 Free and Clear of Liens, Claims, Interests, and Encumbrances, (B) Authorizing Assumption and

 Assignment of Executory Contracts and Unexpired Leases, and (C) Granting Related Relief

 [Docket. Nos. 557, 558 (redacted)] are hereby reserved.

        II.    Settlement with Applicable CBA Unions. In connection with the Applicable

 CBAs, the Debtors and the Buyer have entered negotiations with the unions party to the

 Applicable CBAs to offer modified collective bargaining agreements. The Debtors have entered

 into settlement term sheets with each of the unions party to the Applicable CBAs, which are

 attached as Exhibit C hereto.

        JJ.    Cigna ASO Agreement. Notwithstanding anything to the contrary in this Sale

 Order, or any Notice related thereto, the Objection Of Cigna To Notice Of Cure Costs And

 Proposed Assumption And Assignment Of Executory Contracts And Unexpired Leases In

 Connection With Sale [Docket No. 433] (the “Cigna Objection”) is adjourned, and the ASO

 Agreement shall not be assumed and assigned to the Buyer under this Sale Order absent agreement

 of Cigna, the Debtors, and the Purchaser or, if no agreement can be reached, by further order of

 the Court; provided, however, that if no such agreement is reached, the Cigna Objection shall be

 presented to the Court no less than five (5) business days prior to Closing on the Sale.

        KK. Waiver of Bankruptcy Rules 6004(h) and 6006(d). The sale of the Acquired



                                                22
                                                A-0333
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 24 of 405 PageID #: 7848
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 23 of 46




 Assets must be approved and consummated promptly in order to preserve the value of the

 Acquired Assets. Therefore, time is of the essence in consummating the Sale Transaction, and

 the Debtors and Buyer intend to close the Sale Transaction as soon as reasonably practicable. The

 Debtors have demonstrated compelling circumstances and a good, sufficient, and sound business

 purpose and justification for the immediate approval and consummation of the Sale Transaction

 as contemplated by the Purchase Agreement. Accordingly, there is sufficient cause to lift the stay

 contemplated by Bankruptcy Rules 6004(h) and 6006(d) with regard to the transactions

 contemplated by this Order.

        LL.    Legal and Factual Bases. The legal and factual bases set forth in the Sale Motion,

 the Sale Declarations, and at the Sale Hearing establish just cause for the relief granted herein.

        MM. Necessity of Order. Buyer would not consummate the transactions absent the

 relief provided for in this Order.

          NOW THEREFORE, IT IS ORDERED THAT:

          1.      Motion is Granted. To the extent not already approved pursuant to the Bidding

  Procedures Order, the Sale Motion and the relief requested therein is granted and approved as

  set forth herein.

          2.      Objections Overruled. Except as provided in paragraph 3 and paragraphs 37

  through 41 below, all objections, if any, and any and all joinders thereto, to the Sale Motion or

  the relief granted herein that have not been previously overruled, withdrawn with prejudice,

  waived, or settled as announced to this Court at the Sale Hearing, by stipulation filed with this

  Court, or as provided in this Order, and all reservations of rights included therein, are hereby

  overruled on the merits and with prejudice.

          3.   Cure Objections. If a counterparty to any Available Contract files an objection



                                                 23
                                                A-0334
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 25 of 405 PageID #: 7849
          Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 24 of 46




 to the assumption and assignment of such Available Contract to Buyer, then such contract

 shall be deemed a “Disputed Contract.” The Debtors shall be authorized to resolve or settle

 any objections to the assumption and assignment of Disputed Contracts in accordance with the

 terms of the Purchase Agreement, including with respect to Cure Costs or necessary consents,

 without need for any further order or action from this Court. Pursuant to the Purchase

 Agreement, the Debtors shall not settle a disputed Cure Cost for an amount in excess of $5,000,

 individually, and $75,000, in the aggregate, of the Debtors’ estimated Cure Cost for the

 relevant Disputed Contract, without the consent of Buyer (acting reasonably). Upon a Final

 Order determining any Cure Cost regarding any Disputed Contract after the Closing (and prior

 to the earlier of the date that is six (6) months following the Closing Date or confirmation of

 a plan in these chapter 11 cases), Buyer shall have the option to (x) pay the Cure Cost for such

 Disputed Contract and the Debtors shall be permitted to assume the Disputed Contract and

 assign such contract to the Buyer as a Transferred Contract or (y) designate the Disputed

 Contract as an Excluded Contract and shall not be responsible for such Cure Cost.

          4.    Notice. Notice of the Sale Motion and Sale Hearing was adequate, appropriate,

 fair and equitable under the circumstances and complied in all respects with section 102(1) of

 the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006 and the Bidding Procedures

 Order.

          5.    Fair Purchase Price. The consideration provided by Buyer under the Purchase

 Agreement is fair and reasonable, is the highest and best offer for the Acquired Assets, and

 constitutes (i) reasonably equivalent value under the Bankruptcy Code and the Uniform

 Fraudulent Transfer Act, (ii) fair consideration under the Uniform Fraudulent Conveyance Act,

 and (iii) reasonably equivalent value, fair consideration and fair value under any other




                                               24
                                               A-0335
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 26 of 405 PageID #: 7850
          Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 25 of 46




 applicable laws of the United States, any state, territory or possession or the District of

 Columbia.

         6.        Approval of the Purchase Agreement. The Transaction Documents, the

 transactions contemplated thereby, including the Sale Transaction, the Canada Restructuring,

 the BMAL Transfer, the transfer of the “Prevailer” trademark, and all of the terms and

 conditions thereof, are hereby authorized and approved in their entirety. The failure specifically

 to include any particular provision of the Transaction Documents in this Order shall not

 diminish or impair the effectiveness of such provision, it being the intent of this Court that the

 Transaction Documents, and the relevant Debtors’ entry therein, be authorized and approved in

 their entirety.

         7.        Consummation of Sale Transaction.           Pursuant to sections 105(a), 363(b),

 363(f), and 365 of the Bankruptcy Code, the Debtors are authorized and empowered to transfer

 the Acquired Assets owned by the Debtors in accordance with the terms of the Purchase

 Agreement and the terms of this Order. The relevant Debtors, as well as their directors, officers,

 employees, and agents, are authorized to execute, deliver, and perform their obligations under

 and comply with the terms of the Transaction Documents and to consummate the Sale

 Transaction, including by taking any and all actions as may be reasonably necessary or desirable

 to implement the Sale Transaction and each of the transactions contemplated thereby pursuant

 to and in accordance with the terms and conditions of the Transaction Documents and this

 Order. For the avoidance of doubt, all persons and entities are prohibited and enjoined from

 taking any action to adversely affect or interfere with the ability of the Debtors to transfer the

 Acquired Assets to Buyer in accordance with the Purchase Agreement and this Order.

         8.        The relevant Debtors, their affiliates, and their respective directors, officers,




                                                 25
                                                  A-0336
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 27 of 405 PageID #: 7851
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 26 of 46




  employees, and agents, are authorized to execute and deliver, and authorized to perform under,

  consummate, and implement all additional notices, assumptions, conveyances, releases,

  acquittances, instruments and documents that may be reasonably necessary or desirable to

  implement the Transaction Documents, including the transfer and, as applicable, the

  assignment of all the Acquired Assets, the assumption of the Assumed Liabilities, and the

  assumption and assignment of all the Assumed Contracts, and to take all further actions as

  may be (i) reasonably requested by Buyer for the purpose of assigning, transferring, granting,

  conveying, and conferring to Buyer, or reducing to Buyer’s possession, the Acquired Assets

  and/or (ii) necessary or appropriate to the performance of the obligations contemplated by the

  Transaction Documents, pursuant to which Buyer would provide to the Debtors certain

  ordinary course services and services necessary for the Debtors’ ongoing administration of

  these Chapter 11 Cases, all without further order of this Court.

         9.      All Persons that are currently in possession of some or all of the Acquired

  Assets are hereby directed to surrender possession of such Acquired Assets to Buyer upon the

  Closing Date or at such later time as Buyer reasonably requests.

         10.     All Persons are prohibited from taking any action to adversely affect or

  interfere with the ability of the Debtors to transfer the Acquired Assets to Buyer in accordance

  with the Purchase Agreement and this Order, provided that the foregoing restriction shall not

  prevent any party from appealing this Order in accordance with applicable law or opposing

  any appeal of this Order.

         11.     Buyer has provided or will provide, as applicable, adequate assurance of future

  performance of and under the Assumed Contracts, within the meaning of 365(b)(1) and

  365(f)(2) of the Bankruptcy Code. Debtors’ creditors and the holders of any Claims are




                                                26
                                               A-0337
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 28 of 405 PageID #: 7852
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 27 of 46




  authorized and directed to execute such documents and take all other actions as may be

  necessary to terminate, discharge or release their Claims in the Acquired Assets, if any, as

  such Claims may otherwise exist.

          12.     Each and every federal, state, local, or foreign government or governmental or

  regulatory authority, agency, board, bureau, commission, court, department, or other

  governmental entity is hereby authorized to accept any and all documents and instruments

  necessary and appropriate to consummate the transactions contemplated by the Transaction

  Documents.

          13. Transfer of Acquired Assets Free and Clear. Pursuant to sections 105(a),

  363(b), 363(f) and 365 of the Bankruptcy Code, the Debtors are authorized to transfer the

  Acquired Assets owned by the Debtors in accordance with the terms of the Purchase

  Agreement and this Order. Upon the Closing, the transfer of the Acquired Assets to Buyer

  shall: (i) be valid, legal, binding, and effective; (ii) vest Buyer with all right, title, and interest

  of the Debtors in and to the Acquired Assets; and (iii) be free and clear of all Claims against

  the Debtors and the Acquired Assets owned by the Debtors (including Claims of any

  Governmental Authority) in accordance with section 363(f) of the Bankruptcy Code and

  subject to any claims and defenses the Debtors may possess with respect thereto, in each case

  immediately before the Closing (other than Assumed Liabilities and Permitted Liens). For the

  avoidance of doubt, the Acquired Assets shall not include assets for which the Debtors do not

  have title. The Doe Run Resources Corporation (“Doe Run”) disputes the Debtors’ title to

  certain Acquired Assets, and the parties reserve any and all rights to bring such dispute before

  the Court for final resolution, and neither the Debtors nor the Buyer can compel turnover of

  the disputed Acquired Assets in Doe Run’s possession absent further court order adjudicating




                                                   27
                                                   A-0338
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 29 of 405 PageID #: 7853
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 28 of 46




  title to the disputed Acquired Assets.

         14.     Except as otherwise provided in the Purchase Agreement or herein, all Persons

  (and their respective successors and assigns) including, without limitation, the Debtors, the

  Debtors’ estates, all debt security holders, equity security holders, governmental tax and

  regulatory authorities, lenders, customers, vendors, employees, former employees, litigation

  claimants, trustees, trade creditors, and any other creditors (or agent of any of the foregoing)

  who may or do hold Claims (whether legal or equitable, secured or unsecured, matured or

  unmatured, contingent or noncontingent, senior or subordinated) against the Debtors or the

  Acquired Assets owned by the Debtors arising under or out of, in connection with, or in any

  way relating to, the Debtors, the Acquired Assets owned by the Debtors, the operation of the

  Acquired Assets by the Debtors prior to the Closing, or the Sale Transaction, are hereby

  forever barred, estopped, and permanently enjoined from asserting or pursuing such Claims

  against Buyer, its Affiliates, successors, assigns, its property or the Acquired Assets,

  including, without limitation, taking any of the following actions with respect to any Claims:

  (i) commencing or continuing in any manner any action, whether at law or in equity, in any

  judicial, administrative, arbitral, or any other proceeding, against Buyer, its affiliates,

  successors, assigns, assets (including the Acquired Assets), and/or properties; (ii) enforcing,

  attaching, collecting, or recovering in any manner any judgment, award, decree, or order

  against Buyer, its Affiliates, successors, assigns, assets (including the Acquired Assets), and/or

  properties; (iii) creating, perfecting, or enforcing any Claim against Buyer, its affiliates, any

  of their respective successors, assigns, assets (including the Acquired Assets), and/or

  properties; (iv) asserting a Claim as a setoff, right of subrogation, or recoupment of any kind

  against any obligation due against Buyer, its affiliates, any of their respective successors or




                                                 28
                                                A-0339
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 30 of 405 PageID #: 7854
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 29 of 46




  assigns; or (v) commencing or continuing any action in any manner or place that does not

  comply, or is inconsistent, with the provisions of this Order or the agreements or actions

  contemplated or taken in respect thereof. No such Person shall assert or pursue against Buyer

  or its Affiliates, successors or assigns any such Claim.

          15.     Notwithstanding the foregoing or any other provision of this Sale Order or the

  Purchase Agreement to the contrary, the transfer of the Acquired Assets to the Buyer shall not

  be free and clear of the right to assert setoff or recoupment as a defense by any party that

  timely filed an objection preserving such right or defense, including, without limitation,

  Battery Systems, Inc. [Docket Nos. 629 and 630], CNH Industrial America LLC [Docket No.

  631], Robert Bosch LLC [Docket No. 632], Hino Motors Manufacturing U.S.A., Inc. and Hino

  Motors Canada, Ltd., with their applicable affiliates [Docket No. 639], The Doe Run

  Resources Corporation [Docket No. 640], and MDSA, LLC [Docket No. 641].

          16.     This Order (i) shall be effective as a determination that, as of the Closing all

  Claims have been unconditionally released, discharged and terminated as to Buyer and the

  Acquired Assets owned by the Debtors and that the conveyances and transfers described herein

  have been effected, and (ii) is and shall be binding upon and govern the acts of all Persons,

  including all filing agents, filing officers, title agents, title companies, recorders of mortgages,

  recorders of deeds, registrars of deeds, administrative agencies, governmental departments,

  secretaries of state, federal, state, county and local officials and all other Persons who may be

  required by operation of law, the duties of their office, or contract, to accept, file, register or

  otherwise record or release any documents or instruments that reflect that Buyer is the assignee

  and owner of the Acquired Assets, and ownership of the Acquired Assets owned by the

  Debtors is free and clear of all Claims or who may be required to report or insure any title or



                                                  29
                                                 A-0340
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 31 of 405 PageID #: 7855
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 30 of 46




  state of title in or to any lease (all such entities being referred to as “Recording Officers”).

  All Recording Officers are authorized to strike recorded encumbrances, claims, liens, and

  other interests against the Acquired Assets owned by the Debtors recorded prior to the date of

  this Order. A certified copy of this Order may be filed with the appropriate Recording Officers

  to evidence cancellation of any recorded encumbrances, claims, liens, pledges, and other

  interests against the Acquired Assets owned by the Debtors recorded prior to the date of this

  Order. All Recording Officers are hereby authorized to accept for filing any and all of the

  documents and instruments necessary, advisable or appropriate, and appropriate to

  consummate the transactions contemplated by the Purchase Agreement.

         17.     Following the Closing, no holder of any Claim shall interfere with Buyer’s title

  to or use or enjoyment of the Acquired Assets based on or related to any Claim or based on

  any actions or omissions by the Debtors, including any actions or omissions the Debtors may

  take in these chapter 11 cases.

         18.     Except as expressly set forth in the Purchase Agreement and the Transaction

  Documents, and except with respect to the Assumed Contracts, Buyer and each of its affiliates,

  successors, assigns, members, partners, officers, directors, principals, and shareholders shall

  have no liability whatsoever for any Claims, whether known or unknown as of the Closing,

  now existing or hereafter arising, whether fixed or contingent, whether liquidated or

  unliquidated, whether asserted derivatively or vicariously, whether asserted based on Buyer’s

  status as a transferee, successor, or otherwise, of any kind, nature, or character whatsoever,

  including Claims based on, relating to, and/or arising under, without limitation: (i) any

  employment or labor agreement, including Applicable CBAs; (ii) any pension, welfare,

  compensation or other Employee Plan, agreements, practices, and programs, including,




                                                30
                                               A-0341
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 32 of 405 PageID #: 7856
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 31 of 46




  without limitation, any pension or Employee Plan of or related to any of the Debtors or any

  Debtor’s affiliates or predecessors or any current or former employees of any of the foregoing;

  (iii) the Debtors’ business operations or the cessation thereof; (iv) any litigation involving one

  or more of the Debtors; (v) any employee, workers’ compensation, occupational disease or

  unemployment or temporary disability related law, including, without limitation, any claims,

  rights, or causes of action that might arise under or pursuant to (a) the Employee Retirement

  Income Security Act of 1974, as amended, (b) the Fair Labor Standards Act, (c) Title VII of

  the Civil Rights Act of 1964, (d) the Federal Rehabilitation Act of 1973, (e) the Worker

  Adjustment and Retraining Notification Act of 1988, (f) the Age Discrimination and Employee

  Act of 1967 and Age Discrimination in Employment Act, as amended, (g) the Americans with

  Disabilities Act of 1990, (h) the Consolidated Omnibus Budget Reconciliation Act of 1985,

  (i) state and local discrimination laws, (j) state and local unemployment compensation laws or

  any other similar state and local laws, (k) state workers’ compensation laws, and/or (l) any

  other state, local, or federal employee benefit laws, regulations or rules or other state, local or

  federal laws, regulations or rules relating to, wages, benefits, employment, or termination of

  employment with any or all Debtors or any of their predecessors; (vi) any antitrust laws; (vii)

  any product liability or similar laws, whether state, federal, or otherwise; (viii) any

  environmental laws, rules, or regulations, including, without limitation, under the

  Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§

  9601, et seq., or similar state statutes (subject to paragraph 19); (ix) any bulk sales or similar

  laws; (x) any federal, state, or local tax statutes, rules, regulations, or ordinances, including,

  without limitation, the Internal Revenue Code of 1986, as amended; and (xi) any common law

  doctrine of de facto merger, successor, transferee, or vicarious liability, substantial continuity




                                                 31
                                                 A-0342
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 33 of 405 PageID #: 7857
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 32 of 46




  liability, successor-in- interest liability theory, and/or any other theory of or related to

  successor liability.

          19.     To the extent provided by section 525 of the Bankruptcy Code, no

  governmental unit may deny, revoke, suspend, or refuse to renew any permit, license, or similar

  grant relating to the operation of the Acquired Assets owned by the Debtors sold, transferred,

  or conveyed to Buyer on account of the filing or pendency of these chapter 11 cases or the

  consummation of the Sale Transaction contemplated by the Purchase Agreement and the

  Transaction Documents.

          20.     Notwithstanding any provision in this Order or any Transaction Documents,

  nothing shall: (1) release, nullify, preclude or enjoin the enforcement of any police or

  regulatory liability to a governmental unit that any entity would be subject to as the post-sale

  owner or operator of property after the date of entry of this Order; (2) authorize the transfer

  or assignment of any governmental (a) license, (b) permit, (c) registration, (d) authorization,

  or (e) approval, or the discontinuation of any obligation thereunder, without compliance with

  all applicable legal requirements and approvals under police or regulatory law; (3) authorize

  the sale, conveyance, assumption, assignment or other transfer to the Buyer of any contracts,

  leases, purchase orders, agreements, equipment, inventory, property, grants, or other interests

  of the federal government (collectively, “Federal Interests”) without compliance by the

  Debtors and the Buyer with (a) all terms of the Federal Interests, (b) all applicable legal

  requirements and approvals under non-bankruptcy law; (4) be interpreted to require the

  government to novate, approve or otherwise consent to the sale, conveyance, assumption,

  assignment or other transfer of any Federal Interests; (5) affect any government unit’s right

  of setoff or recoupment; or (6) confer exclusive jurisdiction to the Bankruptcy Court with



                                                32
                                                A-0343
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 34 of 405 PageID #: 7858
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 33 of 46




  respect to any governmental interests.

         21.     The Continued Use Agreement with regard to equipment purchased or acquired

  with funds distributed to the Debtors pursuant to the Department of Energy (“DOE”)

  Assistance Agreement Award No. DE-EE00026l8 (the “DOE Assets”), including those assets

  described in the attached Schedule 1, will not be assumed and assigned under section 365, but

  may be novated by DOE, subject to DOE consent and in compliance with applicable non-

  bankruptcy law, with regard to any DOE Assets transferred to the Buyer. If DOE does not

  consent to the transfer of the DOE Assets to Buyer, (1) Debtors will provide a list of equipment

  sold that identifies the portion of the actual sale price attributable to, or fair market value of,

  each transferred DOE Asset (the “Asset Price”); and (2) Debtors agree to comply with the

  terms of the Continued Use Agreement and applicable non-bankruptcy law, including, without

  limitation, the obligation to pay DOE 49% of the proceeds derived from the sale of any DOE

  Assets transferred to the Buyer prior to payment from these proceeds to any other creditor,

  including the DIP Agent and the Prepetition ABL Agent to the extent that the DOE Assets

  constitute assets described by paragraph 46(d)(a)(ii) of the Final DIP Order. If DOE disputes

  any such fair market value identified by the Debtors for any DOE Asset included in the Sale,

  DOE may at its own option, (1) accept payment of 49% of the Asset Price, or (2) direct the

  purchaser of such equipment to transfer the asset to DOE and compensate the purchaser for

  51% of the Asset Price.

         22.     Immediately upon the later of (a) the indefeasible receipt by the DIP Agent (as

  defined in the Final DIP Order) of an amount sufficient to pay the DIP Obligations (as defined

  in the Final DIP Order) in full in cash, (b) the indefeasible receipt by the Prepetition ABL

  Agent (as defined in the Final DIP Order) of an amount sufficient to pay the Prepetition ABL




                                                 33
                                                 A-0344
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 35 of 405 PageID #: 7859
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 34 of 46




  Debt (as defined in the Final DIP Order) in full in cash, and (c) the Closing (the “Lien Release

  Date”), the DIP Secured Parties, the Prepetition ABL Secured Parties, the Prepetition Notes

  Secured Parties and each of the Debtors’ other creditors and any other holder of a lien, claim,

  encumbrance or other interest shall be deemed to have released any Claims held by such Person

  on the Acquired Assets (and with respect to the Claims of the DIP Secured Parties and the

  Prepetition ABL Secured Parties, the DIP Collateral and the Prepetition ABL Collateral,

  respectively) and are authorized and directed to take any such actions as may be reasonably

  requested by the Debtors to evidence the release of such Claims, including the execution,

  delivery and filing or recording of such releases as may be reasonably requested by the Debtors

  or Buyer or as may be required in order to terminate any related financing statements,

  mortgages, mechanic’s liens, or lis pendens. If any DIP Secured Party, ABL Secured Party or

  Prepetition Notes Secured Party or any other Person that has filed financing statements,

  mortgages, mechanic’s liens, lis pendens, or other documents or agreements evidencing

  Claims against the Acquired Assets shall not have delivered to the Debtors prior to the Closing,

  in proper form for filing and executed by the appropriate parties, as applicable, termination

  statements, instruments of satisfaction, or releases of all interests or Claims which the Person

  has with respect to the relevant Debtors or the Acquired Assets (and with respect to the Claims

  of the DIP Secured Parties and the Prepetition ABL Secured Parties, the DIP Collateral and

  the Prepetition ABL Collateral, respectively), then upon the Lien Release Date (i) the Debtors

  shall be authorized and directed to execute and file such statements, instruments, or releases

  on behalf of the Person with respect to the Acquired Assets (and with respect to the Claims of

  the DIP Secured Parties and the Prepetition ABL Secured Parties, the DIP Collateral and the

  Prepetition ABL Collateral, respectively) and (ii) Buyer shall be authorized to file, register, or




                                                 34
                                                A-0345
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 36 of 405 PageID #: 7860
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 35 of 46




  otherwise record a certified copy of this Order, which, once filed, registered or otherwise

  recorded, shall constitute conclusive evidence of the release of all Claims against the Acquired

  Assets (and with respect to the Claims of the DIP Secured Parties and the Prepetition ABL

  Secured Parties, the DIP Collateral and the Prepetition ABL Collateral, respectively). This

  Order is deemed to be in recordable form sufficient to be placed in the filing or recording

  system of each and every federal, state, or local government agency, department, or office.

         23.     On the Closing Date, this Order shall be considered and constitute for any and

  all purposes a full and complete general assignment, conveyance and transfer of the Acquired

  Assets, transferring good and marketable, indefeasible title and interest in all of the Acquired

  Assets to Buyer with effect at Closing of the Sale Transaction in accordance with the

  Transaction Documents.

         24.     To the maximum extent available under applicable law and to the extent

  provided for under the Purchase Agreement, Buyer shall be authorized, as of the Closing, to

  operate under any license, permit, registration, and governmental authorization or approval of

  the Debtors with respect to the Acquired Assets and, to the maximum extent available under

  applicable law and to the extent provided for under the Transaction Documents, all such

  licenses, permits, registrations, and governmental authorizations and approvals are deemed to

  have been transferred to Buyer as of the Closing. All existing licenses or permits applicable

  to the business shall remain in place for Buyer’s benefit until either new licenses and permits

  are obtained or existing licenses and permits are transferred in accordance with applicable

  administrative procedures.

         25.     Distribution and Application of Sale Proceeds. In accordance with the

  Purchase Agreement, prior to the Closing, Seller shall provide to Buyer an Estimated Closing




                                                35
                                               A-0346
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 37 of 405 PageID #: 7861
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 36 of 46




      Statement. The Estimated Closing Statement shall indicate, among other things, that, at the

      Closing, Buyer shall pay to (i) the DIP Agent, a portion of the Purchase Price in an amount

      sufficient to pay the DIP Obligations (each as defined in the Final DIP Order) in full in cash

      (the “DIP Payoff Amount”), and (ii) the Seller (in accordance with the terms of the Purchase

      Agreement), the balance of the Purchase Price remaining due and owing under the Purchase

      Agreement less the DIP Payoff Amount. On the Closing Date, (a) the Buyer shall pay the DIP

      Agent by wire transfer in immediately available funds the DIP Payoff Amount; and (b) the

      Debtors shall pay, or shall cause to be paid by wire transfer in immediately available funds

      from the cash proceeds of the Sale Transaction to (x) the Prepetition ABL Agent an amount

      sufficient to pay the Prepetition ABL Debt (each as defined in the Final DIP Order) in full in

      cash, and (y) the Americas Stalking Horse Bidder the Termination Payment (each as defined

      in the Americas Stalking Horse Bid)11 in an amount not to exceed $7,600,000.00 in connection

      with the Americas Stalking Horse Bid. Notwithstanding the foregoing, nothing in this

      paragraph 25 shall alter the Purchase Price, any conditions to the Closing, or any of the other

      terms of the Purchase Agreement.

              26.     Following the payments provided for in paragraph 25, all Liens, other than

      those released pursuant paragraph 22, that existed prior to Closing in the Acquired Assets

      owned by the Debtors shall attach to the remaining proceeds of the Sale Transaction in the

      same order of priority and with the same extent, validity, force, and effect that such Liens had

      prior to the Sale Transaction.

              27. No Successor or Other Derivative Liability. By virtue of the Sale Transaction,




 11
       See Notice of Designation of Americas Stalking Horse Bidder [Docket No. 500] (the “Americas Stalking Horse
       Bid”).



                                                        36
                                                      A-0347
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 38 of 405 PageID #: 7862
          Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 37 of 46




  neither Buyer nor any of its Affiliates shall be deemed to: (i) be a legal successor, or otherwise

  deemed to be a successor, to any of the Debtors under any theory of law or equity; (ii) have,

  de facto or otherwise, merged with or into any or all Debtors or their estates; (iii) have a

  common identity or a continuity of enterprise with the Debtors; or (iv) be a mere continuation

  or substantial continuation, or be holding itself out as a mere continuation, of the Debtors or

  any business, enterprise, or operation of the Debtors. Upon the Closing, to the maximum

  extent available under applicable law, Buyer’s acquisition of the Acquired Assets owned by

  the Debtors shall be free and clear of any “successor liability” claims and other types of

  transferee liability of any nature whatsoever, whether known or unknown and whether asserted

  or unasserted at the time of the Closing (other than, to the extent applicable, any Assumed

  Liabilities), and the Acquired Assets shall not be subject to any Claims arising under or in

  connection with any Excluded Asset, including any Excluded Contract or Excluded Liability.

  The operations of Buyer and its Affiliates shall not be deemed a continuation of the Debtors’

  business as a result of the acquisition of the Acquired Assets.

         28. Assumption and Assignment of Assumed Contracts. The Debtors are hereby

  authorized in accordance with sections 105(a) and 365 of the Bankruptcy Code to assume and

  assign the Assumed Contracts to Buyer free and clear of all Claims, and to execute and deliver

  to Buyer such documents or other instruments as may be necessary to assign and transfer the

  Assumed Contracts to Buyer as provided in the Purchase Agreement. Upon the Closing, Buyer

  shall be fully and irrevocably vested with all right, title, and interest of the relevant Debtors

  in, to, and under the Assumed Contracts and, pursuant to section 365(k) of the Bankruptcy

  Code, the Debtors shall be relieved from any further liability with respect to the Assumed

  Contracts. Buyer acknowledges and agrees that, from and after the Closing, it shall comply




                                                 37
                                                 A-0348
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 39 of 405 PageID #: 7863
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 38 of 46




  with the terms of each Assumed Contract in its entirety, including, without limitation, any

  indemnification obligations expressly contained in such Assumed Contract that could arise as

  a result of events or omissions that occur from and after the Closing and any security deposit

  and/or maintenance reserve obligations pursuant to such Assumed Contracts.

         29.     All Cure Costs that have not been waived shall be determined in accordance

  with the Bidding Procedures Order or this Order and paid by Buyer in accordance with the

  terms of the Purchase Agreement. Assumption and payment of the Cure Costs by Buyer shall

  be in full satisfaction and cure of any and all defaults under the Assumed Contracts and is

  deemed to fully satisfy the Debtors’ obligations under sections 365(b) and 365(f) of the

  Bankruptcy Code. Upon the assumption by a Debtor and the assignment to Buyer of any

  Assumed Contract, and the payment of any applicable Cure Costs, each non-Debtor

  counterparty to the Assumed Contracts is forever barred, estopped, and permanently enjoined

  from (i) asserting against the Debtors or Buyer, their Affiliates, successors, or assigns, or the

  property of any of them, any default existing as of the date of the Sale Hearing if such default

  was not raised or asserted prior to or at the Sale Hearing, and (ii) exercising any rights or

  remedies against any Debtor or Buyer based on an asserted default that occurred on, prior to,

  or as a result of, the Closing, including the type of default specified in section 365(b)(1)(A) of

  the Bankruptcy Code. Buyer has provided adequate assurance of future performance under

  the Assumed Contracts within the meaning of sections 365(b)(1)(c) and 365(f)(2)(B) of the

  Bankruptcy Code. Accordingly, all of the requirements of sections 365(b) and 365(f) of the

  Bankruptcy Code have been satisfied for the assumption by the Debtors, and the assignment

  by the Debtors to Buyer, of each of the Assumed Contracts.

         30.     To the extent a non-Debtor counterparty to the Assumed Contracts fails to



                                                 38
                                                A-0349
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 40 of 405 PageID #: 7864
          Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 39 of 46




  timely object to a Cure Cost, such Cure Cost has been and shall be deemed to be finally

  determined and any such non-Debtor counterparty shall be prohibited from challenging,

  objecting to, or denying the validity and finality of the Cure Cost at any time. Consistent with

  the Bidding Procedures Order, the non-Debtor counterparty to an Assumed Contract is forever

  bound by the applicable Cure Cost and, upon payment of such Cure Cost as provided herein

  and in the Purchase Agreement, is hereby enjoined from taking any action against Buyer with

  respect to any claim for cure under the Assumed Contract. To the extent no timely Cure

  Objection or Adequate Assurance Objection has been filed and served with respect to an

  Assumed Contract, the non-Debtor counterparty to such Assumed Contract is deemed to have

  consented to the assumption and assignment of the Assumed Contract to Buyer.

         31.     The assignments of each of the Assumed Contracts are made in good faith under

  sections 363(b) and (m) of the Bankruptcy Code.

         32. Ipso Facto Clauses. Except as otherwise specifically provided for by order of

  this Court, the Assumed Contracts shall be transferred to, and remain in full force and effect

  for the benefit of, Buyer in accordance with their respective terms, including all rights of Buyer

  as the assignee of the Assumed Contracts, notwithstanding any provision in any Assumed

  Contract (including, without limitation, those of the type described in sections 365(e)(1) and

  (f) of the Bankruptcy Code) that prohibits, restricts, or conditions such assignment or transfer,

  including any provision that prohibits or conditions the assignment or sublease of a Assumed

  Contract (including without limitation, the granting of a lien therein) or allows the non-Debtor

  counterparty thereto to terminate, recapture, impose any penalty, condition on renewal or

  extension, or modify any term or condition upon such assignment or sublease, which shall

  constitute an unenforceable anti-assignment provision that is void and of no force and effect.




                                                 39
                                                 A-0350
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 41 of 405 PageID #: 7865
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 40 of 46




  There shall be no, and all non-Debtor counterparties to any Assumed Contract are forever

  barred and permanently enjoined from raising or asserting against the Debtors or Buyer any

  default, breach, termination, claim, penalty, pecuniary loss, rent or other acceleration of

  amount due thereunder, escalation, assignment fee, increase, or any other fee charged to Buyer

  or the Debtors as a result of (i) any Debtor’s financial condition, bankruptcy, or failure to

  perform any of its obligations under the relevant Assumed Contracts; or (ii) the assumption or

  assignment of the Assumed Contracts.

         33.     The failure of the Debtors or Buyer to enforce at any time one or more terms or

  conditions of any of the Assumed Contracts shall not be a waiver of such terms or conditions,

  or of the Debtors’ and Buyer’s rights to enforce every term and condition of the Assumed

  Contracts.

         34. Statutory Mootness. The transactions contemplated by the Purchase Agreement

  and the other Transaction Documents are undertaken by Buyer without collusion and in good

  faith, as that term is used in section 363(m) of the Bankruptcy Code, and were negotiated by

  the parties at arm’s-length and, accordingly, the reversal or modification on appeal of the

  authorization provided herein of the Sale Transaction shall neither affect the validity of the

  Sale Transaction nor the transfer of the Acquired Assets to Buyer free and clear of Claims,

  unless such authorization is duly stayed before the Closing Date pending such appeal. Buyer

  is a good faith purchaser of the Acquired Assets and is entitled to all of the benefits and

  protections afforded by section 363(m) of the Bankruptcy Code. The Debtors and Buyer will

  be acting in good faith if they proceed to consummate the Sale Transaction at any time after

  entry of this Order.

         35. No Avoidance of Purchase Agreement. Neither the Debtors nor Buyer has




                                               40
                                              A-0351
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 42 of 405 PageID #: 7866
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 41 of 46




     engaged in any conduct that would cause or permit the Purchase Agreement to be avoided or

     costs and damages to be imposed under section 363(n) of the Bankruptcy Code. Accordingly,

     the Purchase Agreement and the Sale Transaction shall not be avoidable under section 363(n)

     of the Bankruptcy Code, and no party shall be entitled to any damages or other recovery

     pursuant to section 363(n) of the Bankruptcy Code in respect of the Purchase Agreement or

     the Sale Transaction.

             36. Modification of Purchase Agreement. Subject to the terms of the Transaction

     Documents, the Transaction Documents, including the Purchase Agreement, and any related

     agreements, documents, or other instruments, may be modified, amended, or supplemented

     by the parties thereto, in a writing signed by the party against whom enforcement of any such

     modification, amendment, or supplement is sought, and in accordance with the terms thereof,

     without further order of this Court; provided that notwithstanding any such modification,

     amendment, or supplement, the sale of the Acquired Assets to Buyer will still comply with the

     requirements of section 363 of the Bankruptcy Code.

             37. Government Agencies’ and Prepetition ABL Lenders’ Reservation of Rights.

     The Debtors and certain other participants in the global settlement mediation either reached

     agreement on the terms of a proposed global resolution of the matters in mediation or, in the

     case of governmental entities (the “Government Agencies”), agreed to recommend terms of

     a proposed global resolution of the matters in mediation to those with authority to approve a

     settlement.12



12
      For the avoidance of doubt, the Government Agencies shall mean the U.S. Environmental Protection Agency, the
      State of Florida Department of Environmental Protection, the Georgia Environmental Protection Division of the
      Department of Natural Resources, the Indiana Department of Environmental Quality, the Commonwealth of
      Pennsylvania Department of Environmental Protection, the South Carolina Department of Health and
      Environmental Control, the Tennessee Attorney General & Reporter, the Texas Commission on Environmental
      Quality, the Illinois Environmental Protection Agency, the Louisiana Department of Environmental Quality, the


                                                        41
                                                       A-0352
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 43 of 405 PageID #: 7867
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 42 of 46




             38. Each of the Government Agencies, the Creditors’ Committee, and the Ad Hoc

     Group, subject to the rights set forth below: (i) are not objecting to the repayment in full of the

     Prepetition ABL Debt from the proceeds of the Sale Transaction (including, without limitation,

     cash collateralization for contingent obligations owing to the Prepetition ABL Secured Parties

     as of the Closing Date) pursuant to the terms and conditions of a payoff letter in form and

     substance satisfactory to the Prepetition ABL Agent (the “ABL Repayment”), and (ii) are

     waiving any remaining right to bring a Challenge (as defined in and contemplated by the Final

     DIP Order) against the Prepetition ABL Agent and/or any of the other Prepetition ABL

     Secured Parties.

             39. If the proceeds of the Sale Transaction are applied to the Prepetition ABL Debt in

     accordance with the aforesaid terms and the Global Settlement (as defined in the Americas

     Sale Reply13) is consummated, and the Prepetition ABL Secured Parties ever assert liens or

     claims against the equipment, real property, improvements, and fixtures constituting the NPPs

     (as defined in the Debtors’ Americas Sale Reply), then any of the Agencies shall have a right

     to seek a claw back or other appropriate remedy from the Prepetition ABL Secured Parties of

     the ABL Repayment solely related to such assertion of liens or claims against the NPPs, and

     any such claims or causes of action or other remedy of such Government Agency shall not be

     prejudiced because such Agency did not object to the ABL Repayment or entry of this

     Order. Such claw back or other remedy may be sought by appropriately noticed motion in this

     Court and the Prepetition ABL Secured Parties shall not object to the jurisdiction of this Court




      Mississippi Department of Environmental Quality, and the California Department of Toxic Substances Control,
      and each of their respective successors.
13
      See Debtors’ Omnibus Reply in Support of the Americas Sale Transaction, filed contemporaneously herewith (the
      “Americas Sale Reply”).



                                                        42
                                                       A-0353
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 44 of 405 PageID #: 7868
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 43 of 46




  to hear such motion or the standing of the Government Agency to bring such motion. In the

  event an Agency brings such a motion, all of the Prepetition ABL Secured Parties’ rights to

  defend against any such actions or to bring counterclaims against such Agency in connection

  with such actions, and such Agency’s rights to defend against any such counterclaims, shall

  be expressly reserved.

         40. If the Global Settlement is not consummated, any of the Government Agencies

  shall have a right to seek a claw back from the Prepetition ABL Secured Parties of the ABL

  Repayment or other appropriate remedy against the Prepetition ABL Secured Parties and the

  claims or causes of action of such Agency shall not be prejudiced because such Agency did

  not object to the ABL Repayment or entry of this Order. Such claw back or other remedy may

  be sought by appropriately noticed motion in this Court and the Prepetition ABL Secured

  Parties shall not object to the jurisdiction of this Court to hear such motion or the standing of

  the Government Agency to bring such motion. In the event a Government Agency brings such

  a motion, all of the Prepetition ABL Secured Parties’ rights to defend against any such actions

  or to bring counterclaims against such Government Agency in connection with such actions,

  and such Agency’s rights to defend against any such counterclaims, shall be expressly

  reserved. In addition, the ABL Adequate Protection Liens (as defined in the Final DIP Order)

  against the equipment, real property, improvements, and fixtures constituting the NPPs shall

  be restored to the same extent and in the same order of priority as they existed prior to the

  repayment of the Prepetition ABL Debt from the Sale Transaction proceeds as set forth in the

  Final DIP Order, and the Creditors’ Committee’s and each Agencies’ right to bring a

  Challenge against the Prepetition ABL Agent and/or any of the other Prepetition ABL Secured

  Parties, shall be restored to the same extent and in the same order of priority as they existed




                                                43
                                                A-0354
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 45 of 405 PageID #: 7869
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 44 of 46




  prior to the Closing.

         41. The provisions of paragraphs 37 through 40 shall survive conversion of the case

  to chapter 7 or dismissal if a plan is not approved. If a plan and the Global Settlement are

  consummated, then all parties’ reservation of rights set forth paragraphs 39 and 40 related to

  the NPPs shall automatically terminate.

         42. Settlements with Applicable CBA Union. The settlement term sheets between

  the Debtors and the unions party to the Applicable CBAs, as attached on Exhibit C hereto,

  are hereby approved and the parties are authorized to execute and perform any and all actions

  contained therein. The Debtors and the Buyer may enter into additional term sheets or

  settlements with the unions party to the Applicable CBAs on similar terms without any further

  order from the Court.

         43. Waiver of Bankruptcy Rules 6004(h) and 6006(d).                 Notwithstanding the

  provisions of Bankruptcy Rules 6004(h) and 6006(d) or any applicable provisions of the Local

  Rules, this Order shall not be stayed after the entry hereof, but shall be effective and

  enforceable immediately upon entry, and the 14-day stay provided in Bankruptcy Rules

  6004(h) and 6006(d) is hereby expressly waived and shall not apply. Time is of the essence

  in closing the Sale Transaction and the Debtors and Buyer intend to close the Sale Transaction

  as soon as practicable. Any party objecting to this Order must exercise due diligence in filing

  an appeal and pursuing a stay within the time prescribed by law and prior to the Closing, or

  risk its appeal will be foreclosed as moot.

         44. Binding Effect of this Order.            The terms and provisions of the Purchase

  Agreement and this Order shall be binding in all respects upon, or shall inure to the benefit of,

  the Debtors, their estates and their creditors, Buyer and its affiliates, successors, and assigns,




                                                 44
                                                A-0355
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 46 of 405 PageID #: 7870
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 45 of 46




  and any affected third parties, including all Persons asserting Claims, notwithstanding any

  subsequent appointment of any trustee, examiner, or receiver under any chapter of the

  Bankruptcy Code or any other law, and all such provisions and terms shall likewise be binding

  on such trustee, examiner, or receiver and shall not be subject to rejection or avoidance by the

  Debtors, their estates, their creditors or any trustee, examiner, or receiver. Any trustee

  appointed for the Debtors under any provision of the Bankruptcy Code, whether the Debtors

  are proceeding under chapter 7 or chapter 11 of the Bankruptcy Code, shall be authorized to

  (i) operate the business of the Debtors to the fullest extent necessary to permit compliance

  with the terms of the Transaction Documents and (ii) perform under the Transaction

  Documents without the need for further order of this Court.

         45. Conflicts; Precedence. In the event that there is a direct conflict between the

  terms of this Order and the terms of the Transaction Documents, the terms of this Order shall

  control.

         46. Automatic Stay. Buyer shall not be required to seek or obtain relief from the

  automatic stay under section 362 of the Bankruptcy Code to enforce any of its remedies under

  the Transaction Documents or any other sale-related document. The automatic stay imposed

  by section 362 of the Bankruptcy Code is modified solely to the extent necessary to implement

  the provisions of this Order.

         47. Provisions Non-Severable. The provisions of this Order are nonseverable and

  mutually dependent.

         48. Discharge of Indebtedness. Any discharge of indebtedness that might otherwise

  be recognized for U.S. income tax purposes as income from discharge of indebtedness by the

  Debtors as a result of the performance of any obligation or taking of any other action




                                                45
                                               A-0356
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 47 of 405 PageID #: 7871
           Case 20-11157-CSS Doc 690 Filed 08/06/20 Page 46 of 46




  contemplated by the Purchase Agreement, and any discharge or release of indebtedness as

  result of the Purchase Agreement, is hereby granted by the Court.

         49. Retention of Jurisdiction.    This Court shall retain jurisdiction to, among other

  things, (i) interpret, enforce, and implement the terms and provisions of this Order and the

  Purchase Agreement (including all amendments thereto, any waivers and consents thereunder,

  and of each of the agreements executed in connection therewith) and (ii) adjudicate disputes

  related to this Order and the Purchase Agreement (including all amendments thereto, any

  waivers and consents thereunder, and of each of the agreements executed in connection

  therewith).




       Dated: August 6th, 2020                     CHRISTOPHER S. SONTCHI
       Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE



                                              46
                                              A-0357
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 48 of 405 PageID #: 7872




          Case 20-11157-CSS      Doc 690-1    Filed 08/06/20   Page 1 of 144




                                     EXHIBIT A

             (Americas Stock and Asset Purchase Agreement and CPO Redline)




                                        A-0358
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 49 of 405 PageID #: 7873
           Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 2 of 144

                                                                       HIGHLY CONFIDENTIAL

                       STOCK AND ASSET PURCHASE AGREEMENT



                                       dated as of July 27, 2020

                                            by and among

                                 Exide Technologies, LLC, as Seller,

                                    Battery BidCo LLC, as Buyer,


                                                 and

                             Atlas Capital Resources III LP, as Guarantor




 AmericasActive:14923736.1
                                                  A-0359
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 50 of 405 PageID #: 7874

         Case 20-11157-CSS                  Doc 690-1             Filed 08/06/20              Page 3 of 144

                                                                                         HIGHLY CONFIDENTIAL


                                         TABLE OF CONTENTS

                                                                                                                                Page

ARTICLE I        DEFINITIONS................................................................................................1
 Section 1.01   Certain Defined Terms .......................................................................................1

ARTICLE II       PURCHASE AND SALE; CLOSING ...........................................................2
 Section 2.01   Purchase and Sale of the Transferred Equity Interests ......................................2
 Section 2.02   Purchase and Sale of Transferred Assets ...........................................................2
 Section 2.03   Assignment of Certain Transferred Assets ........................................................8
 Section 2.04   Closing ...............................................................................................................8
 Section 2.05   Cure Costs; Right to Exclude Contracts ............................................................9
 Section 2.06   Withholding .....................................................................................................10

ARTICLE III       PURCHASE PRICE .....................................................................................11
 Section 3.01   Purchase Price ..................................................................................................11
 Section 3.02   Purchase Price Deposit ....................................................................................11
 Section 3.03   Certain Closing Deliverables ...........................................................................11
 Section 3.04   Estimated Closing Statement; Closing Payment..............................................14
 Section 3.05   Proposed Final Closing Statement and Final Closing Statement.....................14
 Section 3.06   Post-Closing Adjustment .................................................................................16
 Section 3.07   Purchase Price Allocation ................................................................................16

ARTICLE IV        REPRESENTATIONS AND WARRANTIES OF SELLER .......................17
 Section 4.01   Formation and Qualification of the Transferred Entities .................................17
 Section 4.02   Capital Structure of the Transferred Entities ...................................................17
 Section 4.03   Formation and Authority of the Seller Parties; Enforceability ........................17
 Section 4.04   No Conflict.......................................................................................................18
 Section 4.05   Consents and Approvals ..................................................................................18
 Section 4.06   Financial Information; Absence of Undisclosed Liabilities ............................19
 Section 4.07   Absence of Certain Changes or Events ............................................................19
 Section 4.08   Absence of Litigation.......................................................................................19
 Section 4.09   Compliance with Laws; Permits ......................................................................20
 Section 4.10   Intellectual Property .........................................................................................20
 Section 4.11   Environmental Matters.....................................................................................21
 Section 4.12   Material Contracts............................................................................................22
 Section 4.13   Employment and Employee Benefits Matters .................................................24
 Section 4.14   Taxes ................................................................................................................26
 Section 4.15   Real Property ...................................................................................................28
 Section 4.16   Brokers .............................................................................................................28
 Section 4.17   Title; Sufficiency of Transferred Assets and Assets ........................................28
 Section 4.18   Insurance ..........................................................................................................29
 Section 4.19   Affiliate Transactions.......................................................................................29
 Section 4.20   Condition of Transferred Assets and Assets ....................................................29
 Section 4.21   Corruption and Trade Regulation ....................................................................29
 Section 4.22   No Other Representations or Warranties .........................................................31
                                                          -i-

                                                          A-0360
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 51 of 405 PageID #: 7875

          Case 20-11157-CSS                  Doc 690-1             Filed 08/06/20             Page 4 of 144

                                                                                          HIGHLY CONFIDENTIAL

 ARTICLE V         REPRESENTATIONS AND WARRANTIES OF BUYER ........................31
  Section 5.01   Formation and Authority of Buyer; Enforceability .........................................31
  Section 5.02   Qualification of the Buyer ...............................................................................32
  Section 5.03   No Conflict.......................................................................................................32
  Section 5.04   Consents and Approvals ..................................................................................32
  Section 5.05   Absence of Restraints; Compliance with Laws ...............................................33
  Section 5.06   Financial Ability ..............................................................................................33
  Section 5.07   Brokers .............................................................................................................33
  Section 5.08   Investigation .....................................................................................................33
  Section 5.09   Securities Matters.............................................................................................34

 ARTICLE VI        ADDITIONAL AGREEMENTS ..................................................................34
  Section 6.01   Conduct of Business Before the Closing .........................................................34
  Section 6.02   Access to Information ......................................................................................36
  Section 6.03   Confidentiality .................................................................................................37
  Section 6.04   Regulatory Approvals ......................................................................................38
  Section 6.05   Third Party Consents........................................................................................40
  Section 6.06   Exide Canada ...................................................................................................40
  Section 6.07   Intercompany Obligations ................................................................................40
  Section 6.08   Cooperation ......................................................................................................40
  Section 6.09   Bulk Transfer Laws..........................................................................................41
  Section 6.10   Employee Matters ............................................................................................41
  Section 6.11   Collective Bargaining Agreements ..................................................................44
  Section 6.12   No Successor Liability .....................................................................................45
  Section 6.13   Insurance Matters .............................................................................................45
  Section 6.14   Guarantees; Other Obligations.........................................................................47
  Section 6.15   Europe/ROW Buyer .........................................................................................48
  Section 6.16   Financial Reporting..........................................................................................48
  Section 6.17   Disclosure Schedule Supplement .....................................................................49
  Section 6.18   BM Assembly Line ..........................................................................................49

 ARTICLE VII       POST-CLOSING COVENANTS .................................................................50
  Section 7.01   Access ..............................................................................................................50
  Section 7.02   Directors’ and Officers’ Indemnification and Exculpation .............................51
  Section 7.03   Preservation of Books and Records .................................................................51
  Section 7.04   Further Assurances...........................................................................................52

 ARTICLE VIII      BANKRUPTCY PROVISIONS ...................................................................52
  Section 8.01   [RESERVED] ..................................................................................................52
  Section 8.02   Competing Transaction ....................................................................................52
  Section 8.03   Bankruptcy Court Filings .................................................................................52
  Section 8.04   Back-Up Bidder ...............................................................................................53

 ARTICLE IX       TAX MATTERS ...........................................................................................53
  Section 9.01   Transfer Taxes .................................................................................................53
  Section 9.02   Tax Adjustments ..............................................................................................54

                                                            -ii-

                                                          A-0361
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 52 of 405 PageID #: 7876

                Case 20-11157-CSS                     Doc 690-1             Filed 08/06/20              Page 5 of 144

                                                                                                   HIGHLY CONFIDENTIAL

    Section 9.03          Tax Cooperation...............................................................................................54
    Section 9.04          Post-Closing Filing of Transferred Entity Tax Returns ...................................54
    Section 9.05          Code Section 338 Election ...............................................................................55
    Section 9.06          Canadian Transfer Tax Elections .....................................................................55
    Section 9.07          Survival ............................................................................................................55

 ARTICLE X                  CONDITIONS TO CLOSING .....................................................................55
  Section 10.01           Conditions to Obligations of Seller..................................................................55
  Section 10.02           Conditions to Obligations of Buyer .................................................................56
  Section 10.03           Frustration of Closing Conditions....................................................................57
  Section 10.04           Waiver of Closing Conditions .........................................................................58

 ARTICLE XI      TERMINATION ...........................................................................................58
  Section 11.01 Termination ......................................................................................................58
  Section 11.02 Notice of Termination ......................................................................................59
  Section 11.03 Effect of Termination.......................................................................................59

 ARTICLE XII                MISCELLANEOUS .....................................................................................60
  Section 12.01           Rules of Construction ......................................................................................60
  Section 12.02           Expenses ..........................................................................................................61
  Section 12.03           Notices .............................................................................................................61
  Section 12.04           Survival ............................................................................................................62
  Section 12.05           Limitation on Liability .....................................................................................63
  Section 12.06           Public Announcements ....................................................................................63
  Section 12.07           Severability ......................................................................................................63
  Section 12.08           Assignment ......................................................................................................63
  Section 12.09           No Third-Party Beneficiaries ...........................................................................64
  Section 12.10           Entire Agreement .............................................................................................64
  Section 12.11           Amendments ....................................................................................................64
  Section 12.12           Waiver ..............................................................................................................64
  Section 12.13           Governing Law ................................................................................................64
  Section 12.14           Dispute Resolution; Consent to Jurisdiction ....................................................65
  Section 12.15           Waiver of Jury Trial .........................................................................................65
  Section 12.16           Admissibility into Evidence.............................................................................66
  Section 12.17           Remedies; Specific Performance .....................................................................66
  Section 12.18           Non-Recourse ..................................................................................................66
  Section 12.19           Interest..............................................................................................................67
  Section 12.20           Disclosure Schedules and Exhibits ..................................................................67
  Section 12.21           Provision Respecting Legal Representation ....................................................67
  Section 12.22           Counterparts .....................................................................................................68
  Section 12.23           Guaranty...........................................................................................................68




                                                                    -iii-

                                                                   A-0362
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 53 of 405 PageID #: 7877




             Case 20-11157-CSS   Doc 690-1      Filed 08/06/20    Page 6 of 144




EXHIBITS

Exhibit A                 Definitions
Exhibit B                 Form of Bill of Sale, Assignment and Assumption Agreement
Exhibit C                 Form of Transferred Leased Property Assignment and Assumption
                          Agreement
Exhibit D                 Form IP Assignment Agreement
Exhibit E                 Transaction Accounting Principles and Reference Working Capital
                          Statement

SCHEDULES

Schedule A                Transferred Entities; Transferred Equity Interests
Schedule B                Debtors
Schedule C                Certain Transaction Agreements Key Terms




                                          A-0363
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 54 of 405 PageID #: 7878

            Case 20-11157-CSS         Doc 690-1       Filed 08/06/20     Page 7 of 144

                                                                       HIGHLY CONFIDENTIAL

         This STOCK AND ASSET PURCHASE AGREEMENT, dated as of July 27, 2020 (the
“Agreement Date”), is made by and between Exide Technologies, LLC, a Delaware limited
liability company (“Seller”), and Battery BidCo LLC, a Delaware limited liability company
(together with is permitted assigns pursuant to Section 12.08, “Buyer”) and, solely for purposes
of Section 12.17, 12.18 and 12.23, Atlas Capital Resources III LP, A Delaware limited partnership
(“Guarantor” and together with Seller and Buyer, the “Parties”).

                                 PRELIMINARY STATEMENTS


       A.      Seller and certain of its Affiliates are debtors-in-possession under title 11 of the
United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”) and, on May 19, 2020 filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), commencing the jointly
administered bankruptcy cases pending as In re Exide Holdings, Case No. 20-11157 (collectively,
the “Bankruptcy Cases”).

       B.      Seller owns or controls, directly or indirectly, the other Seller Parties.

        C.     Certain Seller Parties own the equity interests (collectively, the “Transferred
Equity Interests”) of the Persons set forth on Schedule A (each a “Transferred Entity” and,
together, the “Transferred Entities”) as and to the extent set forth beside such Transferred
Entity’s name on Schedule A.

         D.      The Seller Parties and the Transferred Entities are engaged in, or hold assets or
liabilities relating to, the Business (and/or, in the case of certain of the Seller Parties hold
Transferred Equity Interests).

        E.      The Seller Parties desire to sell to Buyer, and Buyer desires to purchase from the
Seller Parties all of the Transferred Equity Interests and the Transferred Assets, and Buyer desires
to assume the Assumed Liabilities, in each case, on the terms and subject to the conditions set forth
in this Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

                                            ARTICLE I

                                          DEFINITIONS

      Section 1.01 Certain Defined Terms. Capitalized terms used in this Agreement have the
meanings specified in Exhibit A.




                                                  1

                                                 A-0364
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 55 of 405 PageID #: 7879

            Case 20-11157-CSS          Doc 690-1      Filed 08/06/20      Page 8 of 144

                                                                      HIGHLY CONFIDENTIAL


                                            ARTICLE II

                              PURCHASE AND SALE; CLOSING

        Section 2.01 Purchase and Sale of the Transferred Equity Interests. On the terms and
subject to the conditions set forth in this Agreement, at the Closing, Seller shall and shall cause
each other applicable Seller Party to sell, convey, assign, transfer and deliver to Buyer or Buyer’s
Affiliates, and Buyer shall or shall cause one of its Affiliates to purchase, acquire and accept from
each such Seller Party all of such Seller Party’s right, title and interest in and to the Transferred
Equity Interests.

       Section 2.02 Purchase and Sale of Transferred Assets.

               (a)     Transferred Assets. On the terms and subject to the conditions set forth in
this Agreement and subject to the exclusions set forth in Section 2.02(b) and Section 2.03, at the
Closing, Seller shall and shall cause each other Seller Party to sell, convey, assign, transfer and
deliver to Buyer, and Buyer shall purchase, acquire and accept from each such Seller Party, all of
such Seller Party’s right, title and interest in, to and under the following assets, rights and
properties, in each case, other than the Transferred Equity Interests (collectively, the
“Transferred Assets”):

                        (i)     all owned real property listed on Schedule 2.02(a)(i) (the
“Transferred Owned Real Property”) held by each Seller Party, together with (to the extent of
such Seller Party’s interest therein) all improvements, facilities, fixtures and appurtenances thereto
and all rights in respect thereof and all servitudes, easements, privileges, rights-of-way,
development rights, air rights, other surface use agreements and water use and rights agreements
related thereto;

                       (ii)    to the maximum extent permitted by the Bankruptcy Code or
applicable Law, the leasehold interests listed on Schedule 2.02(a)(ii) under the real property leases,
subleases or licenses (the “Transferred Leased Real Property”) held by each Seller Party and
all rights in respect thereof (including all transferrable options and rights of first offer and/or
refusal) and all tenements, hereditaments, appurtenances and other property rights appertaining
thereto (the “Transferred Leases”);

                    (iii) to the maximum extent permitted by the Bankruptcy Code, all
Assumed Contracts (collectively with the Transferred Leases, the “Transferred Contracts”);

                      (iv)     to the maximum extent permitted by the Bankruptcy Code or
applicable Law, all Permits, including Environmental Permits (the “Transferred Permits”);

                        (v)     all rights of any Seller Party under non-disclosure or confidentiality,
non-compete, or non-solicitation agreements with current and former employees and agents of any
Seller Party or third party to the extent related to the Transferred Assets (or any portion thereof);

                      (vi)   to the maximum extent permitted by the Bankruptcy Code, all rights
of any Seller Party under or pursuant to all warranties, representations and guarantees made by
                                                  2

                                                 A-0365
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 56 of 405 PageID #: 7880

            Case 20-11157-CSS          Doc 690-1       Filed 08/06/20      Page 9 of 144

                                                                       HIGHLY CONFIDENTIAL

suppliers, manufacturers and contractors, to any Seller Party to the extent related to the Transferred
Assets;

                       (vii) to the maximum extent permitted by the Bankruptcy Code or
applicable Law, all Business Intellectual Property (and the right to sue, bring claims and other
Causes of Action for infringement, misappropriation or violation thereof) and Business
Technology, including the Business Intellectual Property and Business Technology set forth on
Schedule 2.02(a)(vii);

                        (viii) all assets, rights and properties of or relating to the Assumed
Employee Plans;

                        (ix)    the Transferred Books and Records;

                       (x)   all personal property and interests therein, including furniture,
furnishings, office equipment, communications equipment, machinery, tools, tooling, vehicles,
and other tangible personal property to the extent related to the Business, other than those
described under Section 2.02(b)(xviii) or Section 2.02(b)(xx);

                       (xi)     all inventory wherever located, including all semi-finished and
finished goods, raw materials, works in progress, packaging, supplies, tooling and parts, whether
held at any location or facility of any Seller Party or in transit to any Seller Party, in each case, as
of the Effective Time and related to the Business;

                        (xii)   goodwill of the Business;

                        (xiii) all accounts receivable of the Business, which, for the avoidance of
doubt, includes all of the accounts receivable in the accounts that comprise “Accounts receivable,
net” as referenced in Exhibit E;

                        (xiv)   all customer and supplier lists related to the Business;

                        (xv) all rights, demands, claims, causes of action, prepayments, refunds,
rights of recovery, credits, allowances, rebates, or rights of setoff or subrogation and other claims
of any of the Seller Parties against any Person (collectively, “Causes of Action”) arising from any
of the Transferred Assets or related to the Business, including any rights against third parties under
Transferred Contracts other than those Causes of Action described in Section 2.02(b)(iv), Section
2.02(b)(v), and Section 2.02(b)(vii);

                        (xvi) the assets listed on Schedule 2.02(a)(xvi); provided, however, that
notwithstanding anything else to the contrary herein, including this Section 2.02(a), the Seller Party
shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall purchase, acquire and
accept from each such Seller Party, all of such Seller Party’s right, title and interest in, to and
under the assets, rights and properties identified and set forth in Paragraph 2 of Schedule
2.02(a)(xvi) (the “Reading Assets”) on the date of the expiration or other earlier termination of the
Reading SOW (the “RSOW Expiration Date”); provided, further, that, for the avoidance of doubt,


                                                   3

                                                 A-0366
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 57 of 405 PageID #: 7881

           Case 20-11157-CSS         Doc 690-1       Filed 08/06/20    Page 10 of 144

                                                                      HIGHLY CONFIDENTIAL

the Reading Assets shall not be transferred to sold, conveyed, assigned, transferred or delivered to
Buyer at any time on or prior to the RSOW Expiration Date;

                      (xvii) Cash (after taking into account all Cash of the Transferred Entities,
but excluding Cash in the bank accounts set forth on Schedule 2.02(b)(xviii)) up to an amount
equal to the Target Cash Amount;

                       (xviii) to the maximum extent transferrable, all bank accounts related to
the Business, other than those set forth on Schedule 2.02(b)(xviii);

                       (xix) all prepaid expenses and deposits, to the extent related to the
Business, other than (A) adequate assurance deposits posted in accordance with section 366 of the
Bankruptcy Code and (B) those prepaid expenses and deposits set forth Schedule 2.02(b)(xvi);

                       (xx) other than any Excluded Assets, all other assets, properties or rights
of every kind and description, wherever located, whether real, personal or mixed, tangible or
intangible, that are owned by a Seller Party and related to the Business; and

                        (xxi) to the maximum extent permitted by the Bankruptcy Code or
applicable Law and subject to Section 6.13, all occurrence-based Insurance Policies set forth on
Schedule 2.02(a)(xxi) (each, a “Transferred Insurance Policies”) and all rights of any nature
with respect to any such Transferred Insurance Policy, including any recoveries thereunder and
any rights to assert claims seeking any such recoveries.

               (b)     Excluded Assets. Notwithstanding anything to the contrary herein, the
following assets, rights or properties of or in the possession of the Seller Parties (the “Excluded
Assets”) shall be retained by the Seller Parties and their Affiliates, other than the Transferred
Entities:

                       (i)     all Available Contracts (other than Transferred Contracts) and all
Contracts not related to the Business (“Excluded Contracts”);

                       (ii)   Cash in excess of the Target Cash Amount;

                      (iii) other than the Transferred Owned Real Property and Transferred
Leased Real Property, all right, title and interest in owned and leased real property together with
all improvements, facilities, fixtures and appurtenances thereto and all rights in respect thereof,
and all servitudes, easements, rights-of-way, other surface use agreements and water use
agreements related thereto and, with respect to any such leased real property, all rights in respect
thereof (including all options and rights of first refusal) and all tenements, hereditaments,
appurtenances and other property rights appertaining thereto (collectively, the “Excluded Real
Property”);

                       (iv)  all Causes of Action (i) against any Seller Party or any of their
respective current or former directors, managers, officers equityholders or Affiliates (as of the
date hereof and as of the Closing), including any Cause of Action that is the subject of or may
be brought by the Debtors’ subcommittee of the special committee of the Board, other than those
                                                 4

                                               A-0367
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 58 of 405 PageID #: 7882

           Case 20-11157-CSS           Doc 690-1       Filed 08/06/20     Page 11 of 144

                                                                        HIGHLY CONFIDENTIAL

arising out of or relating to any Transaction Agreement, (ii) arising under Chapter 5 of the
Bankruptcy Code, whether pursuant to federal Law or state Law equivalents, or (iii) arising with
respect to an Excluded Asset and Excluded Liability (each, an “Excluded Causes of Action”);

                      (v)     all claims, rights or interests of the Seller Parties and their Affiliates
(other than the Transferred Entities) in or to any refund, rebate, abatement or other recovery for
Taxes (other than in respect of (i) any Transfer Taxes borne by Buyer pursuant to Section 9.01
and (ii) any Taxes allocable to Buyer pursuant to Section 9.02), and any other Tax assets
(including any Tax attributes), together with any interest due thereon or penalty rebate arising
therefrom, for any Tax period (or portion thereof);

                        (vi)    all Tax Returns and all records (including all working papers)
related thereto;

                       (vii) other than the Transferred Insurance Policies, all other Insurance
Policies and all rights of any nature with respect to any such Insurance Policy, including any
recoveries thereunder and any rights to assert claims seeking any such recoveries;

                    (viii) all         nontransferable      Permits,     including      nontransferable
Environmental Permits;

                     (ix)   all non-transferrable options and rights of first refusal related to the
Transferred Leased Real Property;

                       (x)     all Intellectual Property that is owned or purported to be owned by
any Seller Party, other than the Business Intellectual Property and Business Technology;

                        (xi)    all rights and interests of the Seller Parties under the Transaction
Agreements;

                     (xii) all assets, rights and properties of or relating to the Employee Plans
that are not Assumed Employee Plans or Transferred Entity Employee Plans;

                        (xiii) (A) all minute books (and other similar corporate records) and stock
records, (B) any books and records related to the Excluded Assets, (C) any books and records or
other data or materials of or in the possession of the Seller Parties that (x) any of the Seller Parties
are required by Law or by Final Order of the Bankruptcy Court to retain, (y) any of the Seller
Parties reasonably believes are necessary to enable the Seller Parties to prepare and/or file Tax
Returns or (z) any of the Seller Parties are prohibited by Law, Contract or Seller Party’s or
Transferred Entity’s public-facing policies, notices or other disclosures concerning the collection,
use, or processing of Personal Data (“Privacy Policies”) from delivering to Buyer (including
confidential and personal medical records and Personal Data) or (D) any copies of any books and
records that Seller and its Affiliates retain pursuant to Section 7.03; provided, that the Seller Parties
shall permit Buyer to make copies of any books and records excluded pursuant to clause (C) to the
extent not prohibited by Law, Contract or any Seller Party’s or Transferred Entity’s Privacy
Policies;

                                                   5

                                                  A-0368
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 59 of 405 PageID #: 7883

           Case 20-11157-CSS           Doc 690-1        Filed 08/06/20     Page 12 of 144

                                                                         HIGHLY CONFIDENTIAL

                         (xiv) (A) all records and reports prepared or received by any Seller Party
or any of its Affiliates in connection with the sale of the Business or the Transactions or any other
Transaction Agreement, including all analyses relating to Buyer or any other third-party bidder so
prepared or received and (B) all bids and expressions of interest received from third parties with
respect to the Business;

                     (xv) any warranties, representations and guarantees pertaining to any
Excluded Asset and all rights and defenses pertaining to any Excluded Liability;

                    (xvi) all adequate assurance deposits posted in accordance with section
366 of the Bankruptcy Code and the prepaid expenses and deposits set forth on Schedule
2.02(b)(xvi);

                        (xvii) all right, title and interest in and to all shares, capital stock and other
equity interests of any Person owned by any Seller Party, including the Transferred Equity Interests
(the transfer of which shall be governed by Section 2.01);

                       (xviii) all personal property and interests therein, including furniture,
furnishings, office equipment, communications equipment, vehicles, and other tangible personal
property to the extent exclusively related to the business of the Seller Parties (other than the
Business) or located or operated exclusively at the Excluded Real Property (other than the items
listed on Schedule 2.02(a)(xvi));

                      (xix) the bank accounts set forth on Schedule 2.02(b)(xix) (including any
Cash held therein) and all nontransferable bank accounts;

                        (xx)    any other assets, properties or rights set forth on Schedule
2.02(b)(xx); and

                      (xxi) any Transferred Asset that is (A) not located on Transferred Owned
Real Property or Transferred Leased Real Property and (B) not removed by Buyer or its Affiliates
within sixty (60) days following the Closing from the property where such Transferred Asset is
located on the Closing Date, shall be deemed an Excluded Asset and thereafter abandoned
property.

                (c)     Assumed Liabilities. On the terms and subject to the conditions set forth in
this Agreement and subject to the exclusions set forth in Section 2.02(d), Buyer shall or shall
cause one of its Affiliates to, effective at and as of the Effective Time, assume and thereafter timely
pay, discharge and perform in accordance with their terms, only the following Liabilities of the
Seller Parties (the “Assumed Liabilities”):

                        (i)     all Liabilities arising under any of the Transferred Contracts, except
to the extent that such Liabilities are required to be performed on or prior to the Closing Date;

                      (ii)      all Liabilities in respect of trade accounts payable of a kind set forth
on Schedule 2.02(c)(ii);


                                                    6

                                                  A-0369
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 60 of 405 PageID #: 7884

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 13 of 144

                                                                       HIGHLY CONFIDENTIAL

                       (iii)   all Cure Costs payable by Buyer pursuant to Section 2.05;

                       (iv)    [RESERVED];

                       (v)   all Liabilities (A) assumed by Buyer pursuant to Section 6.10 and
(B) with respect to the Assumed Employee Plans;

                       (vi)   all Liabilities relating to Buyer’s ownership or operation of the
Transferred Assets, to the extent arising from events, facts or circumstances that occur from and
after the Effective Time; and

                    (vii) to the extent that any Affected Union enters into a Modified Labor
Agreement with Buyer, all Liabilities arising under such Modified Labor Agreement from and after
the Effective Time.

For the avoidance of doubt, any Liability of a Transferred Entity shall continue to be a Liability of
such Transferred Entity and will remain with the Transferred Entity that held such Liability as of
immediately prior to the Closing.

                (d)    Excluded Liabilities. Notwithstanding any other provision of this
Agreement to the contrary, Buyer and Buyer’s Affiliates are not assuming or agreeing to pay or
discharge, and their Seller Parties and their Affiliates shall be solely and exclusively liable with
respect to, the following Liabilities (the “Excluded Liabilities”):

                       (i)     any Debt or any Seller Guarantee, except to the extent provided in
Section 6.14;

                       (ii)    any Liability to the extent arising out of any Excluded Asset;

                       (iii)   any Liability of the Seller Parties for Taxes;

                      (iv)    any Liability expressly retained by the Seller Parties pursuant to
Section 6.10, including, but not limited to, any Liability relating to (i) the Employee Plans that are
not Assumed Employee Plans and (ii) any Liability relating to an individual who does not accept
employment or service with Buyer or an Affiliate of Buyer or who is otherwise terminated by a
Seller Party or Transferred Entity prior to or on the Closing Date, irrespective of when such
Liabilities arise;

                      (v)     any Liability relating to amounts to be paid by the Seller Parties
hereunder, including brokers fees;

                        (vi)   any Environmental Liabilities arising out of, or relating to: (A)
Excluded Assets; (B) any properties that are not Transferred Assets; (C) to the maximum extent
excludable by the Bankruptcy Code or other applicable Law, any Environmental Liabilities arising
out of or relating to any Releases of Hazardous Materials at, on, to, or from the Transferred Assets
that occurred prior to the Closing Date; (D) any Environmental Liabilities that the Seller Parties
have assumed by Contract from a third party prior to the Closing Date that are not Transferred

                                                  7

                                                A-0370
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 61 of 405 PageID #: 7885

           Case 20-11157-CSS          Doc 690-1      Filed 08/06/20      Page 14 of 144

                                                                      HIGHLY CONFIDENTIAL

Contracts; (E) properties that a Seller Party does not own, lease or operate as of the Closing Date;
(F) any Environmental Liabilities that arise under a Contract that is not a Transferred Contract;
(G) any penalties or fines for violations of Environmental Law that occurred prior to the Closing
Date; (H) the Transferred Entities prior to the Closing Date; or (I) Environmental Liabilities that
were discharged in any prior bankruptcy proceedings of any Seller Party or Affiliate thereof;

                       (vii) to the extent not already excluded under Section 2.02(d)(vi) and to
the maximum extent excludable by the Bankruptcy Code or other applicable Law, any
Environmental Liabilities arising out of or relating to: (A) any Releases of Hazardous Materials
that occurred prior to the Closing Date; (B) any violations of Environmental Law that occurred
prior to the Closing Date, regardless of whether those violations continue on or past the Closing
Date; and/or (C) any storage, transportation, treatment, disposal, discharge, recycling or Release
of Hazardous Materials generated or managed by the Seller Parties, the Transferred Entities or the
Business at any location (including, but not limited to, off-site disposal locations) prior to the
Closing Date;

                        (viii) any Liability (A) related to any misclassification under the Fair
Labor Standards Act or similar state Law or the misclassification of independent contractors prior
to the Closing Date, (B) related to workers’ compensation claims or coverage related to the period
prior to the Closing Date, (C) under any Collective Bargaining Agreement to which any of the
Seller Parties or their Affiliates is a party provided the liability arises from the action or inaction
of Sellers prior to or on the Closing Date, (D) related to any notice or payment in lieu of notice
and any applicable penalties under the WARN Act and similar state or local Law, or any similar
provision in a Collective Bargaining Agreement that requires notice on or prior to the Closing Date
unless the requirement for notice or payment in lieu of notice and any applicable penalties under
the WARN Act and similar state or local Law, or any similar provision in a Collective Bargaining
Agreement, arises as a result of Buyer’s actions on or after the Closing Date;

                       (ix)   any Liability relating to wages, bonuses, commissions, independent
contractor payments, incentives, payroll, workers’ compensation, unemployment benefits,
severance or similar payments that arises at or prior to the Closing or that is payable or becomes
payable or due in whole or in part to any Person prior to or on the Closing, including all employer
Taxes related thereto;

                       (x)     any Liability in respect of pre-petition trade accounts payable; and

                      (xi)   any other Liability of any kind, whether known or unknown,
contingent, matured, or otherwise, whether currently existing or hereinafter created, other than an
Assumed Liability.

        Section 2.03 Assignment of Certain Transferred Assets. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall not constitute an agreement to
assign or transfer any Transferred Asset or any claim or right or any benefit arising thereunder or
resulting therefrom if an attempted assignment or transfer thereof, without the Consent of a third
party (including any Government Authority), would constitute a breach or other contravention
thereof or a violation of Law or Order, and is not otherwise permitted by the Bankruptcy Code or
Order of the Bankruptcy Court (a “Restricted Transfer”). If, on the Closing Date, any such
                                                 8

                                                 A-0371
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 62 of 405 PageID #: 7886

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 15 of 144

                                                                       HIGHLY CONFIDENTIAL

attempted transfer or assignment would be a Restricted Transfer or otherwise would be ineffective,
the Seller Parties and Buyer will, subject to Section 6.04 and Section 6.05 and except with respect
to any Personal Data in possession or control of any Seller Party or any Transferred Entity,
cooperate in a mutually agreeable arrangement under which, for up to three (3) months following
Closing, (a) Buyer would, in compliance with Law or an Order of the Bankruptcy Court, obtain
the benefits and assume the obligations and bear the economic burdens associated with such
Transferred Asset, claim, right or benefit in accordance with this Agreement, including, for
example (and without limitation of other similar arrangements being employed instead and in place
thereof), by the applicable Seller Party or Parties subcontracting, sublicensing or subleasing such
Transferred Asset to Buyer or (b) the Seller Parties would enforce for the benefit (and at the
expense) of Buyer any and all of the Seller Parties’ rights, claims or benefits against a third party
associated with such Transferred Asset, and the Seller Parties would promptly pay to Buyer when
received all monies received by them under any such Transferred Asset, claim, right or benefit (net
of the Seller Parties’ expenses incurred in connection with any assignment or other performance
contemplated by this Section 2.03).

        Section 2.04 Closing. The closing of the sale and purchase of the Transferred Equity
Interests and the Transferred Assets and the assumption of the Assumed Liabilities (the “Closing”)
shall take place at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New
York 10153 on the second (2nd) Business Day following the date upon which all Closing
Conditions are satisfied or waived in writing (to the extent permitted by applicable Law) in
accordance with Article X (other than those Closing Conditions that by their nature can only be
satisfied at the Closing, but subject to the satisfaction or waiver of those Closing Conditions at
such time), or on such other date or at such other time or place as the Parties may agree in writing.
The date on which the Closing occurs is referred to in this Agreement as the “Closing Date.” For
all purposes under this Agreement and each other Transaction Agreement, (a) except as otherwise
expressly provided in this Agreement or such other Transaction Agreements, all matters at the
Closing will be considered to take place simultaneously and (b) the Closing shall be deemed
effective as of the Effective Time.

       Section 2.05 Cure Costs; Right to Exclude Contracts.

                 (a)    Available Contracts. As soon as reasonably practicable and no later than
the date of this Agreement, Seller shall provide Buyer with a list of all executory Contracts Related
to the Business, other than Available Software Contracts, to which one or more Seller Parties is a
party (such Contracts, the “Available Contracts” and such list, the “Available Contracts List”),
which list may be updated from time to time prior to Closing by the Seller Parties to add any
Available Contracts not previously included thereon. At any time following the Agreement Date
until (x) with respect to Available Software Contracts, July 28, 2020 or (y) with respect to all other
Available Contracts, the later of (i) the date that is three (3) Business Days prior to date of the
hearing at which the Bankruptcy Court considers entry of the Sale Order, and (ii) five (5) Business
Days after such Available Contract was added to the Available Contracts List (such date, the
“Determination Date”), Buyer, in its sole discretion, may deliver one or more written notices to
Seller, (each such notice, a “Designation Notice”), pursuant to which Buyer shall designate in
writing which Available Software Contracts or Available Contracts, as applicable, that Buyer
wishes to assume at Closing (collectively, the “Assumed Contracts”) and provided, that, from

                                                  9

                                                A-0372
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 63 of 405 PageID #: 7887

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 16 of 144

                                                                       HIGHLY CONFIDENTIAL

time to time until the applicable Determination Date, Buyer may, by written notice to Seller,
determine not to assume any Available Software Contracts or Available Contracts, as applicable,
previously designated as an Assumed Contract (and from and after such date such Contract shall
be an Excluded Contract). All Available Software Contracts or Available Contracts, as applicable
that Buyer does not timely designate in writing for assumption pursuant to a Designation Notice
shall not be considered Assumed Contracts or Transferred Assets, and shall be deemed Excluded
Contracts and Excluded Assets for all purposes under this Agreement. Buyer shall not be
responsible for any Cure Costs related to any Excluded Contracts. Upon Buyer’s reasonable
request, subject to the limitations set forth in Section 6.02(b), the Seller Parties shall provide
additional detailed information as to the post-Closing Liabilities under the Available Software
Contracts or Available Contracts, as applicable sufficient for Buyer to make an informed
assessment whether to designate such Contract as an Assumed Contract pursuant to this Section
2.05(a).

                (b)     Buyer Commitment to Pay Cure Costs. At or prior to Closing, Buyer shall
promptly pay all Cure Costs in connection with the assumption and assignment of the Assumed
Contracts (as set forth in this Agreement, as agreed to by Debtors and the Contract counterparty
(subject to Section 2.05(c)) or as determined by the Bankruptcy Court). The Seller Parties shall
cooperate with Buyer to facilitate the payment of the Cure Costs to the Contract counterparties on
or prior to the Closing Date. The Seller Parties shall use commercially reasonable efforts to take
all actions required to assume and assign the Assumed Contracts to Buyer (other than payment of
Cure Costs), including taking all actions required to obtain a Final Order containing a finding that
the proposed assumption and assignment of the Assumed Contracts to Buyer satisfies all applicable
requirements of section 365 of the Bankruptcy Code and any other applicable Law.

                (c)      Determination of Cure Costs. If any objection i s f i l e d by an
Available Contract counterparty with respect to any Available Contract, such Contract shall
become a “Disputed Contract”, and the Seller Parties, in consultation with Buyer, shall either
settle the objection of such counterparty or shall litigate such objection under such procedures
as the Bankruptcy Court shall approve. The Debtors shall not settle a disputed Cure Cost for an
amount in excess of $5,000, individually, and $75,000, in the aggregate, of Seller’s estimated
Cure Cost for such Available Contract with regard to any Available Contract that has been, as
of the date of such settlement, designated as an Assumed Contract pursuant to a Designation
Notice, without the express written consent of Buyer (acting reasonably). Upon a Final Order
determining any Cure Costs regarding any Disputed Contract after the Closing (and prior to the
earlier of date that is six (6) months following the Closing Date or confirmation of a Chapter 11
Plan for the Seller Parties), Buyer shall have the option to (x) pay the Cure Cost with respect to
such Disputed Contract and assume the Disputed Contract as a Transferred Contract or (y)
designate the Disputed Contract as an Excluded Contract and shall not be responsible for the Cure
Cost.

               (d)     Post-Closing Assumption and Assignment of Contracts. From and after the
Closing Date until the earlier of (x) sixty (60) days following Closing or (y) ten (10) days prior to
the hearing to confirm or confirmation of, a Chapter 11 Plan for Seller Parties, the Seller Parties
and Buyer may (but shall have no obligation to) mutually agree to seek authorization from the


                                                 10

                                                A-0373
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 64 of 405 PageID #: 7888

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 17 of 144

                                                                       HIGHLY CONFIDENTIAL

Bankruptcy Court pursuant to section 365 of the Bankruptcy Code to assume and assign a Contract
that was not identified as an Assumed Contract as of Closing.

       Section 2.06 Withholding.

              (a)     All payments under this Agreement are to be made free and clear and
without deduction or withholding for any Taxes, except as required by applicable Tax Law.

               (b)     If any applicable Tax Law requires the deduction or withholding of any Tax
from any such payment, then Buyer shall be entitled to make such deduction or withholding and
shall provide notice to the Seller Parties at least ten (10) Business Days prior to the Closing Date,
and shall work in good faith with the Seller Parties to minimize any such withheld amounts.

               (c)     Subject to Section 2.06(d), any amounts so deducted or withheld by Buyer
shall be timely paid to the relevant Taxing Authority in accordance with the applicable Tax Law
and Buyer shall use commercially reasonable efforts to provide written receipts evidencing
payment in accordance with applicable Tax Law and any other documentation provided by the
Taxing Authority in connection with such payment.

                (d)    On Closing, Buyer shall be entitled to withhold such portion of the Purchase
Price as is required to be withheld pursuant to section 116 of the Income Tax Act (Canada) and
sections 1101 and 1102.2 of the Quebec Taxation Act and shall transfer any amounts so withheld
to the Canadian Tax Escrow Agent to be held in accordance with the terms of the Canadian Tax
Escrow Agreement.

               (e)    To the extent that any amounts are deducted or withheld and timely paid
pursuant to this Section 2.06, such amounts will be treated for all purposes of this Agreement as
having been paid to the Person to whom such amounts would otherwise have been paid.
Notwithstanding the foregoing, Taxes for purposes of this Section 2.06 shall not include Transfer
Taxes.

                                           ARTICLE III

                                       PURCHASE PRICE

        Section 3.01 Purchase Price. The aggregate consideration to be paid by Buyer for the
sale of all of the Transferred Equity Interests, the Transferred Assets and the obligations of Seller,
the Seller Parties set forth in this Agreement shall be (a) an amount in cash equal to the sum of (i)
$178,600,000 (the “Base Purchase Price”), plus (ii) the Final Working Capital Increase (if any),
minus (iii) the Final Working Capital Decrease (if any), minus (iv) the Final Transferred Entity
Debt (if any), plus (v) the Final Cash Amount Increase (if any), minus (vi) the Final Cash Amount
Decrease (the resulting number being the “Purchase Price”), and (b) the assumption of the
Assumed Liabilities.

        Section 3.02 Purchase Price Deposit. Upon the execution of this Agreement, pursuant to
the terms of this Agreement and the Escrow Agreement, as applicable, Buyer shall immediately
deposit with Citibank N.A., in its capacity as escrow agent (the “Escrow Agent”), the sum of
                                                 11

                                                A-0374
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 65 of 405 PageID #: 7889

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 18 of 144

                                                                       HIGHLY CONFIDENTIAL

$17,860,000 representing ten percent (10%) of the Base Purchase Price, by wire transfer of
immediately available funds (the “Escrowed Funds”), to be released by the Escrow Agent and
delivered to either Buyer or Seller in accordance with this Agreement and the provisions of the
Escrow Agreement. The Escrowed Funds (together with any and all accrued investment income
thereon) shall be distributed upon the earlier of the Closing or the termination of this Agreement
in accordance with Section 3.03(a)(ii) and 3.03(b)(ii) or Section 11.03, as applicable.

       Section 3.03 Certain Closing Deliverables. At the Closing:

               (a)     Seller shall deliver or cause to be delivered to Buyer the following:

                         (i)     to the extent the Transferred Equity Interests are certificated,
certificates (or if such certificate cannot be located by the applicable Seller Party, an indemnity in
favor of the Transferred Entity in agreed form) evidencing the Transferred Equity Interests, duly
endorsed in blank or accompanied by stock powers duly executed in blank;

                        (ii)  a counterpart of the Joint Written Instructions, duly executed by
Seller, directing the Escrow Agent to deliver to Seller the Escrowed Funds;

                      (iii) a counterpart of the Bill of Sale, Assignment and Assumption
Agreement for Transferred Assets (other than the Transferred Leases and Reading Assets), in the
form attached hereto as Exhibit B (the “Bill of Sale, Assignment and Assumption Agreement”),
duly executed by the applicable Seller Parties;

                      (iv)    a counterpart of the Assignment and Assumption Agreement for
Transferred Leases, in the form attached hereto as Exhibit C (the “Transferred Leased Property
Assignment and Assumption Agreement”), duly executed by the applicable Seller Parties
together with duly executed Transfer Tax or sales disclosure forms, where applicable unless under
applicable Law such Transfer Tax stamps or duly stamped transfer forms are only available post-
Closing (in which case such Transfer Tax stamps or duly stamped transfer forms shall be delivered
to Seller promptly and in any event no later than five (5) Business Days after receipt thereof by
Buyer);

                         (v)     counterparts of the IP Assignment Agreement, in the form attached
hereto as Exhibit D (the “IP Assignment Agreement”), duly executed by the applicable Seller
Parties or their Affiliates (other than the Transferred Entities), on the one hand, and the applicable
Transferred Entities, on the other hand;

                       (vi)   a counterpart of each of the Debtors TSA, duly executed by the
applicable Seller Parties and their Affiliates;

                      (vii)   counterparts of the Trademark Co-Existence Agreement, duly
executed by the applicable Seller Parties or their Affiliates (other than the Transferred Entities),
on the one hand, and the applicable Transferred Entities, on the other hand;




                                                 12

                                                A-0375
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 66 of 405 PageID #: 7890

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 19 of 144

                                                                       HIGHLY CONFIDENTIAL

                         (viii) counterparts of the TSA, duly executed by the applicable Seller
Parties or their Affiliates (other than the Transferred Entities), on the one hand, and the applicable
Transferred Entities, on the other hand;

                      (ix)     counterparts of the IP Cross License Agreement, duly executed by
the applicable Seller Parties or their Affiliates (other than the Transferred Entities), on the one
hand, and the applicable Transferred Entities, on the other hand;

                       (x)      counterparts of the Supply Agreement, duly executed by the
applicable Seller Parties or their Affiliates (other than the Transferred Entities), on the one hand,
and the applicable Transferred Entities, on the other hand;

                       (xi)   the officer’s certificate required to be delivered pursuant to Section
10.02(a)(iv), a copy of which shall also be delivered to the Title Company;

                       (xii) duly executed deeds (the “Deeds”) or comparable instruments of
transfer, in customary form, conveying to Buyer, good and valid fee simple title to the Transferred
Owned Real Property free and clear of all Liens, except for Permitted Liens, together with duly
executed Transfer Tax or sales disclosure forms, where applicable unless under applicable Law
such Transfer Tax stamps or duly stamped transfer forms are only available post-Closing (in which
case such Transfer Tax stamps or duly stamped transfer forms shall be delivered to Seller promptly
and in any event no later than five (5) Business Days after receipt thereof by Buyer);

                      (xiii) a customary owner’s title affidavit, in form and substance
reasonably acceptable to Seller and the Title Company;

                       (xiv) a statement from each Seller Party in accordance with the
requirements of Treasury Regulations Section 1.1445-2(b)(2) demonstrating that no withholding
is required under Section 1445 of the Code with respect to the Transactions contemplated in this
Agreement;

                       (xv) a counterpart of each local transfer agreement or other instrument of
transfer, in customary form and substance to effect the transfer of the Transferred Equity Interests
or Transferred Assets in the jurisdictions set forth on Schedule 3.03(a)(xv) (the “Local
Agreements”), duly executed by the applicable Seller Parties;

                     (xvi) a counterpart of individual employment agreements, in form and
substance reasonably acceptable to Buyer, duly executed by each of Mike Judd and Tim Vargo;
and

                       (xvii) all other instruments of conveyance and transfer, in form and
substance reasonably acceptable to Buyer, as may be necessary to convey the Transferred Equity
Interests and Transferred Assets to Buyer.

               (b)     Buyer shall deliver or cause to be delivered to Seller the following:



                                                 13

                                                A-0376
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 67 of 405 PageID #: 7891

           Case 20-11157-CSS           Doc 690-1       Filed 08/06/20     Page 20 of 144

                                                                        HIGHLY CONFIDENTIAL

                      (i)    the Closing Payment as specified in the Estimated Closing
Statement (less the amount of the Escrowed Funds), by wire transfer of immediately available
funds to an account or accounts as directed by Seller (on behalf of itself, the Seller Parties) in the
Estimated Closing Statement;

                      (ii)   a counterpart of the Joint Written Instructions, duly executed by
Buyer, directing the Escrow Agent to deliver to Seller the Escrowed Funds;

                       (iii) all required Transfer Tax stamps and transfer forms (if any), unless
under applicable Law such Transfer Tax stamps or duly stamped transfer forms are only available
post-Closing (in which case such Transfer Tax stamps or duly stamped transfer forms shall be
delivered to Seller promptly and in any event no later than five (5) Business Days after receipt
thereof by Buyer);

                       (iv)    a receipt for the Transferred Equity Interests, duly executed by
Buyer and other instruments of transfer duly executed by Buyer, as required by applicable Law or
otherwise required to validly transfer title in and to the Transferred Equity Interests to Buyer;

                    (v)     a counterpart of the Bill of Sale, Assignment and Assumption
Agreement, duly executed by Buyer;

                   (vi)    a counterpart of the Transferred Leased Property Assignment and
Assumption Agreement, duly executed by Buyer;

                        (vii)   a counterpart of each Local Agreement, duly executed by Buyer;

                       (viii) a counterpart of each of the Debtors TSA, duly executed by Buyer
and its applicable Affiliates;

                        (ix)    the officer’s certificate required to be delivered to Seller pursuant to
Section 10.01(a)(iii); and

                        (x)     such other documents, instruments and certificates as Seller (on
behalf of itself and the Seller Parties) may reasonably request.

        Section 3.04 Estimated Closing Statement; Closing Payment. No fewer than two (2)
Business Days before the Closing Date, Seller shall prepare and deliver to Buyer a written
statement, together with reasonably detailed supporting documentation (the “Estimated Closing
Statement”), setting forth each of: (i) the amount of Estimated Working Capital; (ii) the amount
of any Estimated Working Capital Increase or Estimated Working Capital Decrease; (iii) the
amount of the Estimated Transferred Entity Debt; (iv) the Estimated Cash Amount; (v) the amount
of the Estimated Cash Amount Increase or Estimated Cash Amount Decrease, as applicable; (vi)
the aggregate amount to be paid by Buyer to Seller (for the benefit of itself and the other Seller
Parties) at the Closing (the “Closing Payment”), which amount shall be equal to the sum of: (A)
the Base Purchase Price, plus (B) the Estimated Working Capital Increase, if applicable, minus
(C) the Estimated Working Capital Decrease, if applicable, minus (D) the Estimated Transferred
Entity Debt, plus (E) the Estimated Cash Amount Increase, if applicable; minus (F) the Estimated
                                                  14

                                                 A-0377
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 68 of 405 PageID #: 7892

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 21 of 144

                                                                       HIGHLY CONFIDENTIAL

Cash Amount Decrease, if applicable; and (vii) the wire transfer information for the account or
accounts to which Buyer shall pay the Closing Payment. The Closing Payment and any other
payments to be made to Seller under this Agreement shall be paid to Seller for its account and as
agent for the account of the other Seller Parties, unless otherwise specified by Seller in the
Estimated Closing Statement.

       Section 3.05 Proposed Final Closing Statement and Final Closing Statement.

                (a)    Within thirty (30) days after the Closing Date, Buyer shall provide to Seller
a written statement (the “Proposed Final Closing Statement”) setting forth (i) the Proposed Final
Working Capital, (ii) the Proposed Final Transferred Entity Debt, (iii) the Proposed Final Cash
Amount, and (iv) a description in reasonable detail, of any proposed changes to the Estimated
Closing Statement, attaching supporting schedules, working papers and all other relevant
documents and details to enable a review thereof by Seller.

                 (b)    Seller shall have sixty (60) days (the “Review Period”) from the date upon
which Buyer delivered its Proposed Final Closing Statement to review the same. During the
Review Period, Seller and its Representatives shall be permitted to review Buyer’s work papers,
all books and records of Buyer and its Affiliates (including, after the Closing, the Transferred
Entities) related to the Business prior to the Closing used or useful in the review of the Proposed
Final Closing Statement, and the work papers of Buyer’s accountants and Buyer’s accountants’
review of the Proposed Final Closing Statement, and Buyer shall promptly, and in any event within
such time frame as reasonably required by Seller, make available the individuals in Buyer’s and
its Affiliates’ employ as well as Representatives of its independent accountants responsible for and
knowledgeable about the information used in, and the preparation of the Proposed Final Closing
Statement, to respond to the reasonable inquiries of, or requests for information by, Seller or its
Representatives. Buyer agrees that, following the Closing through the date that the Final Closing
Statement becomes conclusive and binding upon the Parties in accordance with this Article III, it
will not (and will cause its Affiliates not to) take any actions, except as required by Law, with
respect to any books, records, policies or procedures on which the Proposed Final Closing
Statement is based or on which the Final Closing Statement is to be based that are inconsistent
with or that would impede or delay the determination of the amount of the Final Working Capital,
the Final Transferred Entity Debt, the Final Cash Amount, or the preparation of the Dispute Notice
(defined below) or the Final Closing Statement, in each case, in the manner and utilizing the
methods required by this Agreement.

                (c)     If Seller disputes any item set forth in the Proposed Final Closing Statement,
Seller shall, during the Review Period, deliver written notice to Buyer of the same, specifying in
reasonable detail the basis for such dispute and Seller’s proposed modifications to the Proposed
Final Closing Statement (such notice, the “Dispute Notice”). Upon the expiration of the Review
Period, any matters that are not subject to a timely delivered Dispute Notice shall be deemed to
have been agreed to and shall be conclusive and binding upon the Parties and shall be reflected in
the Final Closing Statement. If Seller does not timely deliver a Dispute Notice, the Proposed Final
Closing Statement shall be deemed the Final Closing Statement. During the thirty (30)-day period
immediately following the date on which Seller delivers a Dispute Notice (the “Resolution
Period”), Buyer and Seller shall negotiate in good faith to reach an agreement as to any matters

                                                 15

                                                A-0378
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 69 of 405 PageID #: 7893

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 22 of 144

                                                                       HIGHLY CONFIDENTIAL

identified in such Dispute Notice as being in dispute, and, to the extent such matters are so resolved
within the Resolution Period, then the Proposed Final Closing Statement as revised to incorporate
such changes as have been agreed between Buyer and Seller shall be conclusive and binding upon
all Parties as the Final Closing Statement.

               (d)     If Buyer and Seller fail to resolve any or all such disputed items within the
Resolution Period then (subject to the last sentence of Section 3.05(e)), such remaining disputed
items shall be finally and conclusively determined by the Bankruptcy Court in accordance with
Section 3.05(e).

               (e)     The Parties agrees that, to the extent not prohibited by the Bankruptcy Code
or other applicable Law, the Bankruptcy Court shall render its determination of the Post-Closing
Adjustment (and any component thereof in dispute) based solely on (i) written presentations of
Buyer, on the one hand, and Seller, on the other hand, submitted to the Bankruptcy Court and not
by independent review, (ii) only those matters in dispute and (iii) the provisions of this Section
3.05(e) and Section 3.05(f) and without assigning a value to any item greater than the greatest
value for such item claimed by Buyer or Seller.

               (f)    The Closing Payment, the Purchase Price, the Estimated Closing Statement,
the Proposed Final Closing Statement and the Final Closing Statement and the determinations and
calculations contained therein (including the calculation of Net Working Capital, Transferred
Entity Debt, the Cash Amount) shall be prepared in a manner consistent with the Transaction
Accounting Principles and Reference Working Capital Statement set forth on Exhibit E.

       Section 3.06 Post-Closing Adjustment.

                (a)    If the Post-Closing Adjustment, as finally determined pursuant to Section
3.05, is a positive number, Buyer shall pay an amount equal to the Post-Closing Adjustment to
Seller. If the Post-Closing Adjustment, as finally determined pursuant to Section 3.05, is a
negative number, Seller shall repay an amount equal to the absolute value of the Post-Closing
Adjustment to Buyer.

               (b)     Any payment due under this Section 3.06 shall be paid by wire transfer of
immediately available funds to an account or accounts, in each case, designated by Seller, on
behalf of itself and the other Seller Parties, or Buyer (as applicable) in the Estimated Closing
Statement or the Proposed Final Closing Statement or otherwise in writing, within five (5)
Business Days after the date on which the Final Closing Statement becomes conclusive and
binding on the Parties in accordance with the provisions of Section 3.05, and, if not paid within
such period, shall bear interest at the Interest Rate. All computations of interest shall be made in
accordance with Section 12.19.

               (c)    Any amount paid pursuant to this Section 3.06 shall be treated as an
adjustment to the Purchase Price for income Tax purposes.

       Section 3.07 Purchase Price Allocation. Buyer and Seller agree to allocate the Purchase
Price (as finally determined hereunder), the Assumed Liabilities, and all other relevant items
among the Transferred Assets and the Transferred Equity Interests in accordance with the
                                                 16

                                                A-0379
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 70 of 405 PageID #: 7894

           Case 20-11157-CSS         Doc 690-1       Filed 08/06/20    Page 23 of 144

                                                                      HIGHLY CONFIDENTIAL

allocation under this Section 3.07, except as required by applicable Law. No later than thirty (30)
Business Days after the Final Closing Statement becomes conclusive, Seller shall deliver to Buyer
an allocation of the Purchase Price and the Assumed Liabilities (and all other relevant items) as of
the Closing Date among the Transferred Assets and the Transferred Equity Interests prepared in
accordance with the methodologies mutually agreeable to the Parties (the “Purchase Price
Allocation”). The Purchase Price Allocation shall be conclusive and binding on the Parties,
provided, that if Buyer disagrees with Seller’s Purchase Price Allocation, Buyer may, within thirty
(30) days after delivery of such Purchase Price Allocation, deliver a notice (the “Buyer’s
Allocation Notice”) to Seller to such effect, specifying those items as to which Buyer disagrees
and setting forth Buyer’s proposed allocation. If the Buyer’s Allocation Notice is duly delivered,
Buyer and Seller shall, during the thirty (30) days following such delivery, work in good faith to
reach agreement on the disputed items or amounts. If Buyer and Seller are unable to reach such
agreement, they shall promptly thereafter cause an internationally-recognized independent
accounting firm mutually agreeable to Buyer and Seller (“Independent Accounting Firm”) to
resolve any remaining disputes, which decision shall be rendered within forty (40) days after such
firm is retained and shall be final and binding on the Parties. One-half of the fees and expenses of
the Independent Accounting Firm shall be paid by Buyer, and one-half of such fees and expenses
shall be paid by Seller. The Parties shall make appropriate adjustments to the Purchase Price
Allocation to reflect changes in the final Purchase Price. The Parties agree for all Tax reporting
purposes to report the transactions in accordance with the Purchase Price Allocation, as adjusted
pursuant to the preceding sentence, and to not take any position during the course of any audit or
other proceeding inconsistent with such schedule unless required by a determination of the
applicable Government Authority that is final. Notwithstanding any other provision of this
Agreement, the terms and provisions of this Section 3.07 shall survive the Closing without
limitation.

                                          ARTICLE IV

                 REPRESENTATIONS AND WARRANTIES OF SELLER

      Seller hereby represents and warrants to Buyer, except as set forth in the Disclosure
Schedules:

        Section 4.01 Formation and Qualification of the Transferred Entities. Each Transferred
Entity is a corporation or other organization duly incorporated, formed or organized, validly
existing and, to the extent legally applicable, in good standing under the Laws of its jurisdiction
of incorporation, formation or organization and has the requisite corporate or other appropriate
power and authority to own and lease its assets, rights and properties to operate its business as
now conducted. Each Transferred Entity is duly qualified as a foreign corporation or other
organization to do business, and, to the extent legally applicable, is in good standing, in each
jurisdiction in which the character of its owned, operated or leased properties or the nature of its
activities makes such qualification necessary, except where the failure to be so qualified or in
good standing would not reasonably be expected to have a Material Adverse Effect.

       Section 4.02 Capital Structure of the Transferred Entities. The authorized capital stock
or other equity interests (if applicable) and the number of issued and outstanding shares or other

                                                17

                                               A-0380
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 71 of 405 PageID #: 7895

           Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 24 of 144

                                                                        HIGHLY CONFIDENTIAL

equity interests of each Transferred Entity, and the owner thereof, is set forth on Schedule 4.02.
The Seller Parties own all of the Transferred Equity Interests, free and clear of all Liens, except
any Lien arising out of, under or in connection with the Securities Act or any other applicable
securities Laws. All of the Transferred Equity Interests have been duly authorized and validly
issued, are, as applicable, fully paid and nonassessable and were not issued in violation of any
preemptive rights, purchase or call rights, rights of first refusal, or subscription rights. There are
no options, warrants, redemption or repurchase rights or rights of conversion or other similar
rights, agreements, arrangements or commitments obligating any Transferred Entity to issue or
sell any shares of its capital stock or other equity interests or securities convertible into or
exchangeable for its shares or other equity interests, other than as provided in this Agreement.
There are no voting trusts, stockholder or shareholder agreements, proxies or other agreements
in effect with respect to the voting or transfer of the Transferred Equity Interests of any
Transferred Entity.

        Section 4.03 Formation and Authority of the Seller Parties; Enforceability. Each Seller
Party is a corporation or other entity duly incorporated, formed or organized, validly existing and,
to the extent legally applicable, in good standing under the Laws of its jurisdiction of incorporation,
formation or organization. Except for such authorizations required by the Bankruptcy Court, Seller
has (and each other Seller Party will have prior to the Closing) the requisite corporate or other
appropriate power and authority to execute, deliver and perform its obligations under the Seller
Transaction Agreements (including the consummation of the Seller Transactions) to which it is a
party. Except for such authorizations required by the Bankruptcy Court, each Seller Party has the
requisite corporate or other power to operate its business with respect to the Transferred Assets or
the Transferred Equity Interests, as applicable, that it owns as now conducted. Each Seller Party
is duly qualified as a foreign corporation or other organization to do business, and to the extent
legally applicable, is in good standing, with respect to the Business, in each jurisdiction in which
the character of its owned, operated or leased properties or the nature of its activities makes such
qualification necessary, except for jurisdictions where the failure to be so qualified or in good
standing has not had a Material Adverse Effect. The execution, delivery and performance by each
Seller Party of the Seller Transaction Agreements (including the consummation of the Seller
Transactions) to which it is a party have been (or, in the case of a Seller Party other than Seller,
will be prior to the Closing) duly authorized by all requisite corporate action on the part of such
Seller Party. This Agreement has been duly executed and delivered by Seller, and upon execution
and delivery thereof, the other Seller Transaction Agreements will be duly executed and delivered
by the Seller Parties, to the extent party thereto, and (assuming due authorization, execution and
delivery thereof by the other parties hereto and thereto) this Agreement constitutes, and upon
execution and delivery thereof, the other Seller Transaction Agreements will constitute, legal, valid
and binding obligations of the Seller Parties, to the extent party thereto, enforceable against the
Seller Parties, to the extent party thereto, in accordance with their respective terms, subject to the
Bankruptcy and Equity Exception.

       Section 4.04 No Conflict. Provided that all Consents, waivers or other actions listed on
Schedule 4.04 or described in Section 4.05 have been obtained or satisfied, the execution, delivery
and performance by the Seller Parties of the Seller Transaction Agreements do not and will not
and the consummation of the Seller Transactions will not:


                                                  18

                                                 A-0381
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 72 of 405 PageID #: 7896

           Case 20-11157-CSS            Doc 690-1       Filed 08/06/20      Page 25 of 144

                                                                         HIGHLY CONFIDENTIAL

               (a)    violate or conflict with in any material respect the certificate or articles of
incorporation or bylaws or similar organizational documents of any of the Seller Parties or the
Transferred Entities;

                (b)    violate in any material respect any Law or Order, applicable to the Seller
Parties, the Transferred Entities or the Business or by which the Transferred Assets or Assumed
Liabilities are bound or subject;

                (c)     violate, conflict with, result in a breach of or constitute a violation or
default (or any event that, with notice or lapse of time or both would constitute a default) under or
give rise to any right to terminate, cancel or accelerate, or result in a loss of a material benefit
under, any Material Contract, other than those violations, conflicts, or breaches that would not
reasonably be expected to be material to the Business taken as a whole.

         Section 4.05 Consents and Approvals. The execution, delivery and performance by the
Seller Parties of the Seller Transaction Agreements do not and will not require any material
Consent, waiver, or other action by, or any material filing with or notification to, any Government
Authority by any Seller Party or any Transferred Entity, except (a) in connection with applicable
filing, notification, waiting period or approval requirements, to the extent required, under the HSR
Act and all applicable Antitrust Laws, (b) entry by the Bankruptcy Court of the Sale Order, (c)
where the failure to obtain such Consent or waiver, or to take such action or make such filing or
notification would not reasonably be expected to be material to the Business taken as a whole.

        Section 4.06 Financial Information; Absence of Undisclosed Liabilities.

                (a)     Schedule 4.06(a) sets forth (i) the audited consolidated balance sheet
(including any notes thereto) and related statements of income and cash flows of Seller and its
Affiliates for the fiscal year ended March 31, 2019 (the “2019 Audited Financial Statements”)
and (ii) the unaudited consolidated balance sheet and related statements of income and cash flows
of Seller and its Affiliates for the nine (9) month period ended December 31, 2019 (the “2019
Interim Financial Statements” and, together with the 2019 Audited Financial Statements and
any other annual or quarterly financial statements delivered subsequently to Buyer in accordance
with Section 6.16 the “Financial Statements”). The Financial Statements (A) have been (or will
be) prepared based on the books and records of the Seller Parties and the Transferred Entities, (B)
have been (or will be) prepared in all material respects in accordance with GAAP, and (C) present
fairly (or will present fairly), in all material respects, the financial condition and results of
operation of the Business (on a consolidated basis with the business of its Affiliates) as of the
respective dates and for the respective periods presented, subject, in the case the 2019 Interim
Financial Statements and any other annual or quarterly financial statements delivered under
Section 6.16, to normal year-end adjustments and the absence of complete notes (as applicable)
none of which are material in nature.

                 (b)     Other than (i) Liabilities set forth in the Financial Statements, (ii) Liabilities
for Taxes, (iii) Liabilities incurred in the Ordinary Course of Business since December 31, 2019
(none of which related to a violation of Law or any tort or infringement Cause of Action), (iv)
Liabilities arising under this Agreement, (v) Excluded Liabilities and (vi) Liabilities that would
not reasonably be expected to be material to the Business taken as a whole, there are no Liabilities
                                                    19

                                                   A-0382
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 73 of 405 PageID #: 7897

           Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 26 of 144

                                                                        HIGHLY CONFIDENTIAL

of the Business or the Transferred Entities that are required to be reflected on, reserved against or
otherwise described in a balance sheet prepared in accordance with GAAP.

       Section 4.07 Absence of Certain Changes or Events. Except as contemplated by the
Transaction Agreements, or in connection with the negotiation and execution of the Transaction
Agreements, the filing of the Bankruptcy Cases or the consummation of the Transactions, since
December 31, 2019, (a) through the Agreement Date, the Seller Parties and the Transferred Entities
have conducted the Business in all material respects in the Ordinary Course of Business, (b) there
has not been a Material Adverse Effect, and ( c ) there has been no change in any method
of accounting or accounting practice of the Seller Parties or Transferred Entities, except as
required by GAAP or applicable Law.

        Section 4.08 Absence of Litigation. No Actions are pending or, to the Knowledge of
Seller, threatened in writing against the Seller Parties (with respect to the Business) or the
Transferred Entities that would reasonably be expected to be material to the Business taken as a
whole or would prevent or materially impair or delay the ability of any Seller Party to consummate
the Seller Transactions.

       Section 4.09 Compliance with Laws; Permits.

               (a)     Each of the Seller Parties and the Transferred Entities are in compliance
with all Laws or Orders applicable to the conduct of the Business, except where the failure to be
in compliance would not reasonably be expected to be material to the Business taken as a whole.
Neither the Seller Parties nor any of the Transferred Entities has received any written notice of or
been charged with any violation of any Law applicable to the conduct of the Business, except
where such violation would not be reasonably expected to be material to the Business taken as a
whole.

                (b)     Schedule 4.09(b) sets forth each of the material Permits held by any of the
Seller Parties and the Transferred Entities. The Permits listed on Schedule 4.09(b) constitute all of
the material Permits necessary for the operation of the Business as currently conducted and each
such Permit is valid, binding and in full force and effect, in each case, except as would not
reasonably be expected to be material to the Business taken as a whole. None of the Seller Parties
or Transferred Entities has received written notice from threatening to suspend, revoke, withdraw
or modify any Permit listed on Schedule 4.09(b).

       Section 4.10 Intellectual Property.

                (a)     Schedule 4.10(a) sets forth a list of all material Business Registrable IP,
other than: (i) any new registrations or applications that would constitute Business Registrable IP
after the Agreement Date, or (ii) any registrations or applications that may have expired or been
cancelled or abandoned in the Ordinary Course of Business after the Agreement Date. To the
Knowledge of the Seller, the Seller Parties or Transferred Entities own all right, title and interest
in or have a valid and enforceable written license or right to use, all Business Intellectual Property.
To the Knowledge of Seller, the Business Intellectual Property and the Business Technology, as
used in the operation of the Business, and the operation of the Business by the Seller Parties and
the Transferred Entities does not infringe upon or misappropriate the Intellectual Property of any
                                                  20

                                                 A-0383
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 74 of 405 PageID #: 7898

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 27 of 144

                                                                       HIGHLY CONFIDENTIAL

third party in a manner that would reasonably be expected to be material to the Business taken
as a whole.

                (b)    None of the Seller Parties or the Transferred Entities has received any
written claim or notice from any Person during the past three (3) years alleging that the operation
of the Business by the Seller Parties or the Transferred Entities infringes upon or misappropriates
any Intellectual Property of any third party which, if proven or established, would reasonably be
expected to be material to the Business taken as a whole. There are no Actions pending or, to the
Knowledge of Seller, threatened in writing against the Seller Parties or the Transferred Entities
alleging that the operation of the Business infringes upon or misappropriates any Intellectual
Property of any third party which, if proven or established, would reasonably be expected to be
material to the Business taken as a whole.

              (c)     To the Knowledge of Seller, no Person is infringing upon or
misappropriating any material Business Intellectual Property, except for any such infringements
or misappropriations that would not reasonably be expected to be material to the Business taken
as a whole.

               (d)   To the Knowledge of Seller, in the past three (3) years, there have been no
security breaches, Data losses or failures of the Systems in each case, except as would not
reasonably be expected to be material to the Business taken as a whole.

                (e)    The Seller Parties and the Transferred Entities take commercially
reasonable steps to maintain the confidentiality of all Trade Secrets included in the Business
Intellectual Property and Business Technology that are material to the Business taken as a whole.
To the Knowledge of Seller, during the past three (3) years, there has been no unauthorized use by
any Person of any such material Trade Secrets, except as would not reasonably be expected to be
material to the Business taken as a whole.

               (f)     Each of the Seller Parties (with respect to the Transferred Assets) and the
Transferred Entities has, during the past three (3) years, complied in all material respects with (i)
all applicable Laws relating to the privacy and security of Personal Data, (ii) their respective
Privacy Policies, and (ii) provisions of contracts related to the process of Personal Data. Seller is
not aware of any written notices or complaints from any Person regarding a security breach.

               (g)     Notwithstanding anything in this Agreement to the contrary, the
representations and warranties made by Seller in this Section 4.10 are the sole and exclusive
representations and warranties made pertaining or relating to Intellectual Property, Personal Data
and the subject matters set forth in this Section 4.10.

       Section 4.11 Environmental Matters.

                (a)   Each of the Seller Parties, with respect to the Business, and the Transferred
Entities are in compliance with all applicable Environmental Laws, except where the failure to
comply would not reasonably be expected to be material to the Business taken as a whole.


                                                 21

                                                A-0384
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 75 of 405 PageID #: 7899

           Case 20-11157-CSS           Doc 690-1      Filed 08/06/20      Page 28 of 144

                                                                       HIGHLY CONFIDENTIAL

                (b)    Except as would not reasonably be expected to be material to the Business
taken as a whole: (i) each of the Seller Parties, with respect to the Business, and the Transferred
Entities are in compliance with all Environmental Permits required to operate the Transferred
Assets, the Transferred Entities, and/or the Business, (ii) each such Environmental Permit is valid
and in full force and effect, and there are no pending or, to the Knowledge of Seller, threatened
proceedings relating to the appeal, revocation, withdrawal, non-renewal, suspension, cancellation
or termination of such Environmental Permits, which would reasonably be expected to materially
and adversely impact the operations of the Transferred Assets, the Transferred Entities, or the
Business, and (iii) any applications for renewal of such Environmental Permits due under
Environmental Laws or the terms of such Environmental Permit as of the date of this Agreement
have been duly filed with the applicable Government Authority within the time frame required
under applicable Environmental Laws.

                (c)    There are no Actions pending against any of the Seller Parties, with respect
to the Business, or Transferred Entities alleging that any of the Seller Parties or Transferred Entities
are violating, or responsible for a Liability under, any Environmental Law, nor have the Seller
Parties or Transferred Entities otherwise received any written notice from any Government
Authority or other Person alleging any violation of, or Liability under, any Environmental Law,
which, in each case, remains pending or unresolved.

                (d)     Other than Releases of Hazardous Materials that will need to be addressed
under the Resource Conservation and Recovery Act (“RCRA”) Permits for the Muncie, IN, and
Canon Hollow, MO, smelters, there have been no Releases of Hazardous Materials by the Seller
Parties, with respect to the Business, or Transferred Entities at or from the Transferred Owned
Real Property or Transferred Leased Real Property in concentrations greater than those allowed
under Environmental Laws or Environmental Permits, which would reasonably be expected to
require investigation, remediation or monitoring by the Seller Parties or Transferred Entities
that would reasonably be expected to result in any material Liability.

               (e)    No notice to, or approval by, any Government Authority is required under
any Environmental Laws in order to lawfully consummate, or otherwise by virtue of, the
Transactions, including, but not limited to, any notices or approvals that are required in order to
transfer to Buyer any Environmental Permits required to operate the Transferred Assets or the
Business, except for such approvals that would not reasonably be expected to be material to the
Business taken as a whole.

                (f)    To the Knowledge of Seller, the Seller Parties have provided or otherwise
made available to Buyer: (i) copies, or a list of, all Environmental Permits currently held by the
Seller Parties and the Transferred Entities; (ii) copies of all material, non-privileged documents
bearing on the Seller Parties’, with respect to the Business, and/or Transferred Entities’ unresolved
material Environmental Liabilities or violations of Environmental Law, to the extent in their
possession or reasonable control.

               (g)    Notwithstanding anything in this Agreement to the contrary, the
representations and warranties made by Seller in this Section 4.11 are the sole and exclusive
representations and warranties pertaining or relating to any environmental matters, including those
related to Environmental Laws, Environmental Permits or Hazardous Materials.
                                                 22

                                                 A-0385
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 76 of 405 PageID #: 7900

            Case 20-11157-CSS         Doc 690-1       Filed 08/06/20    Page 29 of 144

                                                                       HIGHLY CONFIDENTIAL

         Section 4.12 Material Contracts.

              (a)   Schedule 4.12(a) lists the following (i) Available Contracts and (ii)
Contracts to which any Transferred Entity is a party, in each case that are in effect on the
Agreement Date (other than purchase orders) (collectively, the “Material Contracts”):

                      (i)     Contracts, other than Employee Plans, with any current or former
officer, employee or director of any Seller Party or Transferred Entity;

                       (ii)   Collective Bargaining Agreements or other Contracts with Unions
currently representing any Transferred Employees;

                     (iii) Contracts to sell (including contracts to assign or sublease any
material Leased Real Property) or otherwise dispose (other than a non-exclusive license or
sublicense) of any material Transferred Asset or Asset, other than in the Ordinary Course of
Business, which Contracts have obligations that have not been satisfied or performed;

                       (iv)   Contracts relating to the acquisition by any Seller Party or
Transferred Entity of any operating business or the capital stock of any other Person;

                       (v)     Contracts relating to the incurrence of Debt or the making of any
loans;

                       (vi)    Contracts (or series of Contracts with the same counterparty), to the
extent related to the Business, (A) to purchase goods or products from a supplier that will result in
purchases or expenditures by the Seller Parties and the Transferred Entities in an aggregate amount
that exceeds $2,500,000 annually or (B) to sell goods or products to a customer that will result in
sales by the Seller Parties and the Transferred Entities in an aggregate amount that exceeds
$2,500,000 annually, and, in the case of (A) and (B), extends or requires performance by any party
thereto for more than one (1) year from the Agreement Date and are not terminable by the
applicable Seller Parties or any Transferred Entities party thereto without penalty on less than
ninety (90) days’ notice;

                      (vii) Contracts to enter into any commitment for capital expenditures,
other than those contemplated by the CapEx Budget, in excess of $500,000 in the aggregate;

                      (viii) Contracts with any Government Authority that will result in sales or
expenditure by the Seller Parties or Transferred Entities in excess of $2,000,000 annually;

                       (ix)    Contracts pursuant to which a third party has granted to any Seller
Party or Transferred Entity a license under, or a covenant not to sue in respect of, Business
Intellectual Property, other than (A) licenses of commercially available off the shelf computer
Software pursuant to which the annual license fees are less than $2,000,000 in the aggregate that
is not incorporated in, distributed with any product or service of the Business and (B) non-
exclusive licenses granted by the Seller Parties or the Transferred Entities to their customers,
vendors, suppliers or distributors in the Ordinary Course of Business;


                                                 23

                                                A-0386
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 77 of 405 PageID #: 7901

           Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 30 of 144

                                                                        HIGHLY CONFIDENTIAL

                       (x)    Contracts containing any non-competition, non-solicitation, most
favored nation or similar provision that otherwise prohibits the Seller Parties and the Transferred
Entities from freely engaging in any material respect in respect of the Business anywhere in the
world;

                       (xi)    any Contracts disclosed, or required to be disclosed, on
Schedule 4.19; or

                       (xii) any outstanding material settlement offers or other arrangements
with respect to any current Action related to the Transferred Assets or the Business.

               (b)     Each Material Contract is a legal, valid and binding obligation of the Seller
Party or Transferred Entity party thereto, as the case may be, and, to the Knowledge of Seller, each
other party to such Material Contract, and is enforceable against the applicable Seller Party or
Transferred Entity, as the case may be, and, to the Knowledge of Seller, each other party to such
Material Contract, in accordance with its terms, subject, in each case, to the Bankruptcy and Equity
Exception.

               (c)     To the Knowledge of Seller, none of the Seller Parties or the Transferred
Entities has received or delivered any notice of any material default or event that with notice or
lapse of time or both would constitute a material default under any Material Contract, except for
defaults that would not reasonably be expected to be material to the Business taken as a whole.

       Section 4.13 Employment and Employee Benefits Matters.

                (a)     Schedule 4.13(a) lists all material Employee Plans, separately identifying
which Employee Plans are Transferred Entity Employee Plans. With respect to each material
Assumed Employee Plan and Transferred Entity Employee Plan, Seller has previously made
available to Buyer a true and complete copy of the following documents, to the extent applicable:
(i) any written plan documents and all amendments thereto, (ii) the most recent Forms 5500 and
all schedules thereto and the most recent actuarial report, if any, (iii) the most recent IRS
determination letter, (iv) insurance Contracts or other funding arrangements, (v) the most recent
audited financial statements and actuarial valuation reports, and (vi) any material, non-routine
correspondence with any Government Authority received in the past twenty-four (24) months
regarding the operation or the administration of such Assumed Employee Plan or Transferred
Entity Employee Plan. With respect to each other material Employee Plan, Seller has previously
made available to Buyer a true and complete copy of any written plan documents and all
amendments thereto or a summary plan description of such plan.

               (b)    Each Employee Plan that is intended to be qualified under Section 401(a)
of the Code has received a favorable determination letter, or is entitled to rely on an opinion letter,
from the IRS.

                (c)    Except as set forth on Schedule 4.13(c), no Employee Plan is, and neither
Seller nor any of its ERISA Affiliates contribute to any employee benefit plan that is, (i) subject
to Title IV of ERISA or Section 412 of the Code, (ii) a multiemployer plan (within the meaning
of Section 3(37) or 4001(a)(3) of ERISA) (“Multiemployer Plan”), (iii) a “multiple employer
                                                  24

                                                 A-0387
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 78 of 405 PageID #: 7902

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 31 of 144

                                                                       HIGHLY CONFIDENTIAL

plan” as defined in Section 413(e) of the Code, (iv) a “welfare benefit trust” or “voluntary
employees beneficiary association” within the meaning of Sections 419, 419A or 501(a)(9)
of the Code, (v) a “multiple employer welfare arrangement” (as defined in Section 3(40) of
ERISA) or (vi) a “nonqualified deferred compensation plan” within the meaning of Section
409A(d)(1) of the Code. Other than as required under Sections 601 to 608 of ERISA or other
applicable Law, no Assumed Employee Plan or Transferred Entity Employee Plan provides
post-termination or retiree health benefits to any individual for any reason, and, except as
required by Law, neither the Seller nor any Transferred Entity has any Liability to provide post-
termination or retiree health benefits to any individual or ever represented, promised or contracted
to any individual that such individual would be provided with post-termination or retiree health
benefits.

                (d)    Except where the failure to do so would not reasonably be expected to be
material to the Business taken as a whole, (i) each Assumed Employee Plan and Transferred Entity
Employee Plan complies in form and has been operated in accordance with its terms and all
applicable Laws, (ii) each of the Seller Parties and the Transferred Entities have made all required
contributions and paid in full all required insurance premiums and other required payments with
regard to each Assumed Employee Plan and Transferred Entity Employee Plan to the extent due
or owing on or before the Closing Date, (iii) if intended to qualify for special Tax treatment meets
all requirements for such treatment, (iv) if intended to be fully funded and/or book-reserved is fully
funded and/or book reserved, as appropriate, based upon reasonable actuarial assumptions and (v)
for purposes of each Assumed Employee Plan and Transferred Entity Employee Plan, each Seller
Party and Transferred Entity correctly classified those individuals performing services for the
Business as common law employees, leased employees, independent contractors or agents.

                (e)    No Employee Plan (other than a Multiemployer Plan) that is subject to Title
IV of ERISA or Section 412 of the Code (a “Title IV Plan”) has an “accumulated funding
deficiency,” whether or not waived, or is subject to a Lien for unpaid contributions under Section
303(k) of ERISA or Section 430(k) of the Code. No Title IV Plan has an “adjusted funding target
attainment percentage,” as defined in Section 436 of the Code, less than eighty percent (80%).
With respect to each Title IV Plan, (i) no Action has been initiated by the Pension Benefit Guaranty
Corporation to terminate any such plan or to appoint a trustee for any such plan, (ii) no “reportable
event,” as defined in Section 4043 of ERISA, with respect to which the reporting requirement has
not been waived has occurred with respect to any such Title IV Plan and (iii) all premiums owed
to the Pension Benefit Guaranty Corporation for any period prior to the Closing Date have been
timely paid.

                (f)    To the Knowledge of Seller, no Actions are pending or threatened in writing
from any Government Authority in connection with any Assumed Employee Plan or Transferred
Entity Employee Plan (other than routine benefit claims) that would reasonably be expected to be
material to the Business taken as a whole.

               (g)    Except as set forth on Schedule 4.12(a)(ii), no Seller Party, with respect to
the Business, or Transferred Entity is party to or bound by any Collective Bargaining Agreement
or other Contract with a Union and no Covered Employee is represented by a Union. To the
Knowledge of Seller, there is no effort currently being made or threatened by, or on behalf of, any

                                                 25

                                                A-0388
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 79 of 405 PageID #: 7903

            Case 20-11157-CSS            Doc 690-1        Filed 08/06/20      Page 32 of 144

                                                                           HIGHLY CONFIDENTIAL

Union to organize any Covered Employee, and there has been no such effort during the past six
(6) months.

                 (h)     With respect to the Covered Employees, there are no (i) strikes, work
stoppages, work slowdowns or lockouts pending, or, to the Knowledge of Seller, threatened against
the Seller Parties, the Transferred Entities, or their respective Affiliates, or (ii) any Actions or any other
material unfair labor practice charges, grievances, charges or complaints pending, or, to the
Knowledge of Seller, threatened by or on behalf of any employee or group of employees of
the Seller Parties, the Transferred Entities, or their respective Affiliates, except, in each case,
as would not reasonably be expected to result in material Liability to the Business or the
Transferred Entities taken as a whole. The Seller Parties and their respective Affiliates are, and
have been, in compliance in all material respects with all employment Laws with respect to the
Covered Employees.

                (i)      With respect to Covered Employees, (i) there has been no plant closing or
mass layoff, as those terms (or similar) are commonly used in the federal WARN Act and any
parallel state or local legislation or regulations, within the last twelve (12) months; and (ii) there
has been no temporary furlough, layoff or plant closing within the last six (6) months which the
any Seller Party or the Transferred Entities now reasonably believes will last longer than six (6)
months beyond the time period during which the furlough, layoff or plant closing was
implemented.

                   (j)    The Seller Parties and the Transferred Entities, as applicable, have paid in
full (i) to all current and former employees primarily dedicated to the Business, any wages, salaries,
commissions, bonuses, compensation, overtime, cash out of accrued and unused vacation, paid
time off or other leave, severance, and any other amounts that are due and payable prior to the
Closing Date; and (ii) to all independent contractors, consultants, and temporary employees
performing services for the Business, any fees for services that are due and payable prior to the
Closing Date.

                (k)     Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby will (either alone or in conjunction with any other event)
result in, accelerate the vesting, funding, or delivery of, or increase the amount or value of, any
payment, severance, or benefit to any employee primarily dedicated to the Business, former
employee dedicated to the Business, or officer or director, independent contractor, or consultant
related to the Business. No amount paid or payable in connection with the transaction
contemplated by this Agreement will, either alone or in combination with another event, be an
“excess parachute payment” within the meaning of Section 280G of the Code (determined without
regarding the exceptions provided for in Section 280G(b)(5) of the Code). No Seller Party is a
party to any plan, program, agreement, or arrangement that provides for a gross-up or
reimbursement of Taxes imposed under Section 4999 or Section 409A of the Code to any
employee, director or officer dedicated to the Business, or any other service provider of the
Business.

               (l)   Notwithstanding anything in this Agreement to the contrary, the
representations and warranties made by Seller in this Section 4.13 are the sole and exclusive

                                                     26

                                                    A-0389
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 80 of 405 PageID #: 7904

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 33 of 144

                                                                       HIGHLY CONFIDENTIAL

representations and warranties made regarding Covered Employees, Employee Plans or other
employment or employee benefits matters.

       Section 4.14 Taxes.

                (a)    Each of (A) the Seller Parties solely with respect to the Transferred Assets
and (B) the Transferred Entities have timely filed (or have had filed on their behalf) all material
Tax Returns required to be filed, taking into account any extensions of time to file such Tax
Returns. All material amounts of Taxes shown due on such Tax Returns owed by (x) the Seller
Parties solely with respect to the Transferred Assets and (y) the Transferred Entities, in each case,
have been fully paid or properly accrued for on the Financial Statements, other than with respect
to any Taxes the payment of which was precluded by reason of the Bankruptcy Cases.

                (b)      No material deficiencies for any Taxes that are related to the Business have
been proposed, asserted or assessed in writing by a Taxing Authority against any Transferred
Entity that are still pending.

                (c)    No Transferred Entity has any current material Liability for Taxes of any
Person (other than any of the Seller Parties or the Transferred Entities) (i) under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local or foreign Law) or (ii) as a
transferee or successor.

               (d)      There are no Liens for Taxes on the Transferred Assets or the Transferred
Equity Interests other than Permitted Liens.

              (e)    The Transferred Entities have complied in all material respects with all
applicable withholding obligations for any material amount of Taxes that are related to the
Business required to have been withheld in connection with amounts paid to any Covered
Employee of a Transferred Entity or independent contractor.

                (f)     To the Knowledge of Seller, no Seller Party or Transferred Entity has been
a party to a “listed transaction” as such term is defined in Treasury Regulations Section 1.6011-
4(b)(2).

              (g)    No claim has been made by any Taxing Authority in writing in a jurisdiction
where any Transferred Entity has not filed a Tax Return that it is or may be subject to Tax by such
jurisdiction.

               (h)    Within the past two (2) years, no Transferred Entity has distributed shares
of another Person, or has had its shares distributed by another Person, in a transaction that was
purported or intended to be governed in whole or in part by Section 355 or Section 361 of the
Code.

               (i)     No Transferred Entity is a party to or has any obligation under any Tax
sharing, Tax indemnification, or Tax allocation agreement or similar Contract or arrangement
(other than any agreement that will be terminated at or before the Closing, is exclusively between
the Transferred Entities, or is not primarily related to Taxes).
                                                 27

                                               A-0390
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 81 of 405 PageID #: 7905

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 34 of 144

                                                                       HIGHLY CONFIDENTIAL

                (j)     Nothing in this Section 4.14 or otherwise in this Agreement shall be
construed as a representation or warranty with respect to (i) the amount or availability of any net
operating loss, capital loss, or Tax credit carryover or other Tax attribute or asset or (ii) any Tax
positions that Buyer or any of its respective Representatives or Affiliates (including the
Transferred Entities) may take in or in respect of a taxable period (or portion thereof) beginning
after the Closing Date.

              (k)     None of the Seller Parties or the Transferred Entities has made an election
under Section 965(h) of the Code.

              (l)     Seller is registered under Part IX of the Excise Tax Act (Canada) and
Chapter VIII of the Quebec Sales Tax Act and its registration numbers are 139813919RT0001 and
1204642121TQ0001, respectively.

                (m)     The representations and warranties made by Seller in this Section 4.14
constitute the sole and exclusive representations and warranties with respect to Taxes, and no other
representation or warranty contained in any other section of this Agreement shall apply to any Tax
matters, and no other representation or warranty, express or implied, is being made with respect
thereto.

       Section 4.15 Real Property.

               (a)      Schedule 4.15(a) sets forth a list of all material Owned Real Property and
all material Leased Real Property. The Seller Parties and the Transferred Entities have good and
valid fee simple title to all such Owned Real Property and valid title to the leasehold estate (as
lessee or sublessee) in all such Leased Real Property, in each case, free and clear of all Liens,
except for Permitted Liens.

                (b)    All material Leases under which the Seller Parties or the Transferred
Entities are a lessee or sublessee are in full force and effect and are enforceable as against such
Seller Party or Transferred Entity, and to the Knowledge of Seller, as against any other
counterparty thereto, in all material respects, in accordance with their respective terms. No written
notices of material default under any such Lease or sublease have been sent or received by the
Seller Parties or the Transferred Entities within the twelve (12)-month period ending on the
Agreement Date and to the Knowledge of Seller no material default by any Seller Party or
Transferred Entity exists under any such material Leases. A true and complete, in all material
respects, copy of each Transferred Lease has been made available to Buyer.

                (c)    None of the Seller Parties or the Transferred Entities has received any
written notice from any Government Authority asserting any material violation of applicable Laws
(except for Environmental Law, which is subject to Section 4.11 hereof) with respect to the Owned
Real Property or Leased Real Property that remains uncured, and to the Knowledge of Seller, no
such violations exist.

              (d)     To the Knowledge of the Seller, all material buildings, structures and
other improvements on the Owned Real Property are in reasonably good condition and repair,
normal wear and tear excepted, for the continued use of the Owned Real Property as it is currently
                                                 28

                                                A-0391
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 82 of 405 PageID #: 7906

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 35 of 144

                                                                       HIGHLY CONFIDENTIAL

used in all material respects. The Seller Parties have not leased or otherwise granted to any Person
the right to use or occupy any Transferred Owned Real Property and Transferred Leased Real
Property or any portion thereof, except as would not reasonably be expected to be material to the
Business taken as a whole. There are no outstanding options, rights of first offer or rights of first
refusal to purchase any Transferred Owned Real Property or any portion thereof, and none of the
Transferred Entities are a party to any agreement or option to purchase any real property or interest
therein. None of the Seller Parties or the Transferred Entities have received a notice of any pending
condemnation proceedings or eminent domain proceedings of any kind against the Transferred
Owned Real Property and, to the Knowledge of Seller, no such proceedings have been threatened
in writing. None of the Owned Real Property is subject to any right or option of any other Person
to purchase or lease an interest in such Owned Real Property.

        Section 4.16 Brokers. Except for fees and expenses of Houlihan Lokey Capital, Inc. (the
“Seller’s Banker”), no broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission from the Seller Parties, the Transferred Entities or any of their
respective Affiliates in connection with the Transactions. Buyer shall not be liable for, and shall
not assume, any broker, finder, or investment banker fees incurred by Seller or any of its Affiliates.

       Section 4.17 Title; Sufficiency of Transferred Assets and Assets.

                (a)     Except for Permitted Liens, the Transferred Assets and the Assets (other
than, in each case, (x) the Owned Real Property and the leasehold estate (as lessee or sublessee) in
any Leased Real Properties, which are the subject of Section 4.15, (y) any personal property leased
pursuant to a Transferred Contract and (z) Intellectual Property rights, which are the subject of
Section 4.10) are owned by or otherwise made available to the Seller Parties and the Transferred
Entities, and, at the Closing, subject to Section 2.02(a)(xvi) and Section 2.03, Buyer or one of its
Affiliates will own each of such Transferred Assets and the Transferred Equity Interests or will
be vested with good title to such Transferred Assets, as the case may be, free and clear of all Liens,
other than Permitted Liens.

                (b)    Assuming receipt of all relevant Consents, and that all Available Contracts
are assumed, the Transferred Assets, (together with the Assets, the Intellectual Property rights
provided under the IP Cross License Agreement, the Trademark Co-Existence Agreement, the
TSA and the Debtors TSA (including, for the avoidance of doubt, the Reading SOW ) and all rights
granted and services to be performed under the Transaction Agreements) constitute all of the
properties, rights and assets that are necessary to permit the Buyer to conduct the Business, after
the Closing, in all material respects as presently conducted by the Seller Parties.

        Section 4.18 Insurance. Schedule 4.18 provides a summary of all Insurance Policies
maintained for, at the expense of, or for the benefit of, the Transferred Entities or the Transferred
Assets or the Business. Each such Insurance Policy is in full force and effect, all premiums due to
date thereunder have been paid in full and neither Seller nor any of its Affiliates is in material
default with respect to any other obligations thereunder. No written notice of cancellation or
nonrenewal, in whole or in part, with respect to any such Insurance Policy currently in force has
been received by Seller.


                                                 29

                                                A-0392
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 83 of 405 PageID #: 7907

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 36 of 144

                                                                       HIGHLY CONFIDENTIAL

        Section 4.19 Affiliate Transactions. Except: (a) for employment-related arrangements,
the payment of compensation and benefits in the Ordinary Course of Business, and travel advances
and employees loans, (b) Contracts entered into in the Ordinary Course of Business on an arm’s
length basis or (c) as set forth on Schedule 4.19, no current officer, manager, director or Affiliate
of any Seller Party (other than the Transferred Entities) is a party to any Contract, or business
relationship with, or has any material interest in any property used by, any of the Seller Parties or
the Transferred Entities.

        Section 4.20 Condition of Transferred Assets and Assets. The items of material, tangible
personal property included in the Transferred Assets and Assets are in working condition and are
reasonably adequate for the uses to which they are currently being put, the failure of which would
not reasonably be expected to be material to the Business taken as a whole.

       Section 4.21 Corruption and Trade Regulation.

                (a)    Neither the Transferred Entities nor, to the Knowledge of Seller, any Person
acting on behalf of the Seller Parties in respect of the Business or Transferred Entities has at any
time in the past twelve (12) months:

                     (i)     violated, or engaged in any activity, practice or conduct which
would violate any applicable anti-corruption Laws, including the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the U.K. Bribery Act 2010 (collectively “Anti-Corruption
Laws”);

                       (ii)    paid, offered, given, promised to pay, or authorized the unlawful
payment of, any money or anything of value to, or for the benefit of, any “foreign public official”
(as such term is defined in Anti-Corruption Laws) or other Person, for the purpose of (A) corruptly
obtaining business; or (B) inducing the recipient to use his or her influence or position to affect
any act or decision, in order to obtain or retain business for, direct business to, or secure an
improper advantage for, any Seller Parties, Transferred Entities or the Business; or

                       (iii) been or is currently the subject of any allegation, voluntary
disclosure, investigation, prosecution or other enforcement Action related to Anti-Corruption
Laws.

               (b)     The Seller Parties in respect of the Business and Transferred Entities have
implemented policies and procedures intended to promote compliance with International Trade
Laws, including, but not limited to, the U.S. and the European Union, and have obtained all
material licenses or other authorizations from the relevant Government Authorities in connection
with International Trade Laws.

                (c)    The Seller Parties in respect of the Business and the Transferred Entities
and, to the Knowledge of Seller, any of their respective equityholders, directors, officers,
employees, agents, distributors, sales representatives, and consultants, and each other Person
acting for, or on behalf of, the Seller Parties in respect of the Business and Transferred Entities,
have been for the past three (3) years, and currently are, in material compliance with applicable
provisions of, and have not been and are not subject to, and have not engaged and are not engaging
                                                 30

                                                A-0393
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 84 of 405 PageID #: 7908

           Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 37 of 144

                                                                        HIGHLY CONFIDENTIAL

in activities that may cause them to be subject to, material penalties, sanctions, or loss of Tax
benefits under the International Trade Laws or any applicable Law relating to international trade
administered by a Government Authority in any jurisdiction in which the Seller Parties or the
Transferred Entities operate for which the applicable statute of limitations is only triggered upon
discovery of violative conduct.

                 (d)    None of the Seller Parties in respect of the Business, the Transferred
Entities, or to the Knowledge of Seller, any of their respective members, managers, shareholders,
directors, officers, employees, agents, distributors, sales representatives, and consultants, and each
other Person acting for, or on behalf of, any of the Seller Parties in respect of the Business or the
Transferred Entities has, during the past three (3) years: (i) violated or engaged in any activities
that may result in a material violation of, or penalties, sanctions, or loss of Tax benefits under, any
International Trade Laws, or (ii) been fifty percent or more owned or controlled by any person that
is the target of sanctions under International Trade Laws;

               (e)    engaged in any activities with, in or involving (A) Cuba, Iran, North Korea,
Syria, or the Crimea region of Ukraine, (collectively, the “Embargoed Countries”) and the
governments thereof, (B) any Persons organized, incorporated, established, located, or resident in
the Embargoed Countries, (C) any Persons subject to sanctions or other trade restrictions by
a Government Authority in any jurisdiction in which the Seller Parties in respect of the Business
or Transferred Entities operate, or (D) any Persons owned or controlled by, or acting on behalf
of, any Person responsive to clauses (A) through (C), in any manner that would result in a material
violation of Law.

               (f)     There is no pending or, to the Knowledge of Seller, threatened in writing
proceeding against, and no pending or threatened in writing investigation by, a Government
Authority of, the Seller Parties in respect of the Business or the Transferred Entities, nor is there
any injunction, Order, judgment, ruling, or decree imposed (or threatened in writing to be imposed)
upon the Seller Parties in respect of the Business or Transferred Entities by or before any
Government Authority, civil or criminal investigation, audit or any other inquiry by a Government
Authority, or voluntary disclosure being considered, in each case, in connection with an alleged
possible or actual violation of any applicable International Trade Laws.

        Section 4.22 No Other Representations or Warranties. Except for the representations and
warranties expressly set forth in this Article IV (as modified by the Disclosure Schedules), none
of the Seller Parties or any other Person has made, makes or shall be deemed to make any other
representation or warranty of any kind whatsoever, express or implied, written or oral, at Law or
in equity, on behalf of the Seller Parties, the Transferred Entities or any of their respective
Affiliates, including any representation or warranty regarding any Seller Party, any Transferred
Entity or any other Person, the Transferred Equity Interests, any Assets, any Transferred Assets,
any Liabilities of any Seller Party or Transferred Entity, including any Assumed Liabilities, the
Business, any Transaction, any other rights or obligations to be transferred pursuant to the
Transaction Agreements or any other matter, and the Seller Parties hereby disclaim all other
representations and warranties of any kind whatsoever, express or implied, written or oral, at Law
or in equity, whether made by or on behalf of any Seller Party, any Transferred Entity or any other
Person, including any of their respective Representatives. Except for the representations and

                                                  31

                                                 A-0394
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 85 of 405 PageID #: 7909

           Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 38 of 144

                                                                        HIGHLY CONFIDENTIAL

warranties expressly set forth in this Article IV (as modified by the Disclosure Schedules), each
Seller Party, as applicable, hereby (a) disclaims and negates any representation or warranty,
expressed or implied, at common Law, by statute, or otherwise, relating to the condition of the
Transferred Assets, the Assets or the Business, and (b) disclaims all Liability and responsibility
for all projections, forecasts, estimates, financial statements, financial information, appraisals,
statements, promises, advice, Data or information made, communicated or furnished (orally or in
writing, including electronically) to Buyer or any of Buyer’s Affiliates or any Representatives of
Buyer or any of Buyer’s Affiliates (including any opinion, information, projection, or advice that
may have been or may be provided to Buyer by any Representative of the Seller Parties or the
Transferred Entities, respectively), including omissions therefrom. Without limiting the
foregoing, no Seller Party makes any representation or warranty of any kind whatsoever, express
or implied, written or oral, at Law or in equity, to Buyer or any of its Affiliates or any
Representatives of Buyer of any of its Affiliates regarding the probable success, profitability or
value of the Transferred Entities, the Transferred Assets or the Business.

                                            ARTICLE V

                  REPRESENTATIONS AND WARRANTIES OF BUYER

       Buyer hereby represents and warrants to Seller that:

         Section 5.01 Formation and Authority of Buyer; Enforceability. Buyer is a limited
liability company duly formed organized, validly existing and, to the extent legally applicable,
in good standing under the Laws of the State of Delaware and has the requisite limited liability
company power and authority to execute, deliver and perform its obligations under the Buyer
Transaction Agreements (including the consummation of the Buyer Transactions). The
execution, delivery and performance of this Agreement by Buyer and the consummation of the
Buyer Transactions have been duly authorized by all requisite limited liability company action on
the part of Buyer, and no shareholder or other similar approval is required in connection with
Buyer’s execution, delivery and performance of this Agreement. The execution, delivery and
performance by Buyer and Buyer’s Affiliates of each Buyer Transaction Agreement (other than
this Agreement) to which Buyer or such Affiliates is a party, will be, prior to the Closing, duly
authorized by all requisite organizational action on the part of Buyer or such Buyer Affiliate. This
Agreement has been (and upon execution and delivery thereof, the other Buyer Transaction
Agreements to which Buyer and Buyer’s Affiliates are parties) will be, duly executed and
delivered by Buyer or Buyer’s Affiliates, and (assuming due authorization, execution and
delivery by the other parties hereto and thereto) this Agreement constitutes (and upon execution
and delivery thereof, the other Buyer Transaction Agreements will constitute, legal, valid and
binding obligations of Buyer and Buyer’s Affiliate (as applicable) enforceable against them in
accordance with their respective terms, subject to the Bankruptcy and Equity Exception.

        Section 5.02 Qualification of the Buyer. Buyer has the limited liability company power
and authority to operate its businesses as now conducted. Buyer is qualified as a foreign
corporation or other organization to do business and, to the extent legally applicable, is in good
standing in each jurisdiction where the character of its owned, operated or leased properties or the
nature of its activities makes such qualification necessary, except for jurisdictions where the failure

                                                  32

                                                 A-0395
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 86 of 405 PageID #: 7910

           Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 39 of 144

                                                                        HIGHLY CONFIDENTIAL

to be so qualified or in good standing would not materially impair or delay the ability of Buyer to
consummate the transactions contemplated by, or perform its obligations under, the Transaction
Agreements.

        Section 5.03 No Conflict. Provided that all Consents, waivers and other actions
described in Section 5.04 have been obtained, the execution, delivery and performance by Buyer
of the Buyer Transaction Agreements do not and will not:

               (a)    violate or conflict with in any material respect the certificate or articles of
incorporation or bylaws or similar organizational documents of Buyer;

               (b)     conflict with or violate in any material respect any Law or Order applicable
to Buyer; or

                (c)     violate or conflict with, result in any breach of, or constitute a violation or
default (or, any event that, with notice or lapse of time, or both would constitute a default) under,
or give to any Person any right to terminate, accelerate or cancel, or result in the creation of any
Lien on any assets or properties of Buyer pursuant to, any Contract to which Buyer or any of its
Subsidiaries or Affiliates is a party or by which any of such assets or properties is bound, except
for any such conflicts, violations, terminations, cancellations, breaches, defaults, accelerations or
Liens as would not materially impair or delay the ability of Buyer to consummate the Buyer
Transactions or otherwise perform its obligations under the Buyer Transaction Agreements.

        Section 5.04 Consents and Approvals. The execution, delivery and performance by
Buyer of the Buyer Transaction Agreements do not and will not require any Consent, waiver or
other action by, or any filing with or notification to, any Government Authority, except (a) in
connection with applicable filing, notification, waiting period or approval requirements, to the
extent required, under the HSR Act and all applicable Antitrust Laws, (b) those required by the
Bankruptcy Court in connection with the Bankruptcy Cases, or (c) where the failure to obtain such
Consent or waiver, to take such action, or to make such filing or notification, would not
materially impair or delay the ability of Buyer to consummate the Buyer Transactions or
otherwise perform its obligations under the Buyer Transaction Agreements.

       Section 5.05 Absence of Restraints; Compliance with Laws.

              (a)    To the knowledge of Buyer, no facts or circumstances exist that would
reasonably be expected to materially impair or delay the ability of Buyer to consummate the
Buyer Transactions or otherwise perform its obligations under the Buyer Transaction Agreements.

               (b)     Buyer is not in violation of any Laws or Orders applicable to the conduct of
its business, except for violations the existence of which would not reasonably be expected to
materially impair or delay the ability of Buyer to consummate the Buyer Transactions or otherwise
perform its obligations under the Buyer Transaction Agreements.

              (c)   There are no Actions pending or, to the knowledge of Buyer, threatened
in writing that would impair or delay in any material respect Buyer’s ability to perform its

                                                  33

                                                 A-0396
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 87 of 405 PageID #: 7911

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 40 of 144

                                                                       HIGHLY CONFIDENTIAL

obligations under the Buyer Transaction Agreements or to consummate the Transactions
contemplated by the Buyer Transaction Agreements.

         Section 5.06 Financial Ability. Buyer has available to it, (a) sufficient immediately
available funds and the financial ability to pay the Purchase Price, all Cure Costs and any costs
and expenses incurred by Buyer pursuant to, or in connection with the negotiation, execution or
performance of the Transaction Agreements and (b) the financial resources and capabilities
(financial and otherwise) to perform its obligations under the Buyer Transaction Agreements.
Buyer has not incurred, and is not contemplating or aware of any obligation, commitment,
restriction or other Liability of any kind, in each case, that would materially impair or adversely
affect such resources, funds or capabilities.

       Section 5.07 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission from Buyer or any of Buyer’s Affiliates in
connection with the Transactions.

        Section 5.08 Investigation. Buyer acknowledges and agrees that it (a) has completed
such inquiries and investigations as it has deemed appropriate, and, based thereon, has formed an
independent judgment concerning, the Transferred Entities, the Transferred Equity Interests, the
Assets, the Liabilities of the Transferred Entities, the Transferred Assets, the Assumed Liabilities,
the Business and the Transactions, and any other rights or obligations to be transferred, directly or
indirectly, pursuant to the Transaction Agreements and (b) has been furnished with, or given access
to such information about the Seller Parties, the Transferred Entities, the Transferred Equity
Interests, the Assets, the Liabilities of the Transferred Entities, the Transferred Assets, the
Assumed Liabilities, the Business and any other rights or obligations to be transferred, directly or
indirectly, pursuant to the Transaction Agreements, in the case of each of (a) and (b), sufficient to
execute, deliver and perform its obligations under this Agreement. Buyer further acknowledges
and agrees that (x) the only representations and warranties made by Seller are the representations
and warranties expressly set forth in Article IV (as modified by the Disclosure Schedules) and
Buyer has not relied upon any other express or implied representations, warranties or other
projections, forecasts, estimates, appraisals, statements, promises, advice, Data or information
made, communicated or furnished by or on behalf of Seller or any of its Affiliates, any
Representatives of Seller or any of its Affiliates or any other Person, including any projections,
forecasts, estimates, appraisals, statements, promises, advice, Data or information made,
communicated or furnished by or through the Seller’s Banker, or management presentations, data
rooms (electronic or otherwise) or other due diligence information, and that Buyer will not have
any right or remedy arising out of any such representation, warranty or other projections, forecasts,
estimates, appraisals, statements, promises, advice, Data or information and (y) any claims Buyer
may have for breach of any representation or warranty shall be based solely on the representations
and warranties of Seller expressly set forth in Article IV (as modified by the Disclosure Schedules).
Except as otherwise expressly set forth in this Agreement, Buyer understands and agrees that the
Transferred Entities, the Assets, the Business, the Transferred Assets and the Assumed Liabilities
are being transferred on a “where-is” and, as to condition, “as-is” basis subject to the
representations and warranties contained in Article IV (as modified by the Disclosure Schedules)
without any other representations or warranties of any nature whatsoever.


                                                 34

                                                A-0397
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 88 of 405 PageID #: 7912

           Case 20-11157-CSS         Doc 690-1       Filed 08/06/20    Page 41 of 144

                                                                      HIGHLY CONFIDENTIAL

        Section 5.09 Securities Matters. The Transferred Equity Interests are being acquired by
Buyer for its own account, and not with a view to, or for the offer or sale in connection with, any
public distribution or sale of the Transferred Equity Interests or any interest in them. Buyer has
sufficient knowledge and experience in financial and business matters to be capable of evaluating
the merits and risks of its investment in the Transferred Equity Interests, and Buyer is capable of
bearing the economic risks of such investment, including a complete loss of its investment in the
Transferred Equity Interests. Buyer acknowledges that the Transferred Equity Interests have not
been registered under the Securities Act, or any state securities Laws, and understands and agrees
that it may not sell or dispose of any of the Transferred Equity Interests except pursuant to a
registered offering in compliance with, or in a transaction exempt from, the registration
requirements of the Securities Act and any other applicable state, foreign or federal securities
Laws. Buyer understands that the Transferred Equity Interests are being sold to Buyer based
in part upon the Buyer’s representations contained in this Agreement.

                                          ARTICLE VI

                                ADDITIONAL AGREEMENTS

        Section 6.01 Conduct of Business Before the Closing. Buyer acknowledges that the
Seller Parties are operating the Business in the context of the Bankruptcy Cases. Subject to the
foregoing, except (a) as required by applicable Law, by Order of the Bankruptcy Court, (b) as
required in connection with any Transaction Agreement or (c) for matters identified on
Schedule 6.01, during the Pre-Closing Period:

                        (i)    Seller shall use, and Seller shall cause the other Seller Parties and
Transferred Entities to use, commercially reasonable efforts to, as applicable, operate the Business
in the Ordinary Course of Business, maintain the Transferred Assets and the Assets substantially
in their current condition (subject to ordinary wear and tear) and, preserve in all material
respects the present business operations, organization and goodwill of the Business, and the
present relationships with material customers and material suppliers of the Business; and

                       (ii)    unless Buyer otherwise consents in writing (which consent shall not
be unreasonably withheld, conditioned or delayed), Seller will, and will cause the other Seller
Parties and the applicable Transferred Entities to, solely with respect to the Business, not do any
of the following, in each case, solely to the extent related to the Business:

                              (A)    grant any Lien on the Transferred Equity Interests or any
       Assets or Transferred Assets (in each case, whether tangible or intangible), in each case,
       other than a Permitted Lien or a Lien that will be discharged at or prior to Closing;

                              (B)    acquire (by merger, consolidation, acquisition of stock or
       assets or otherwise) any corporation, partnership or other business organization or division;

                              (C)    except for any such Debt or guaranty that will be discharged
       at or prior to the Closing or trade accounts payable incurred in the Ordinary Course of
       Business, incur or issue any Debt, or assume, grant, guarantee or endorse, or otherwise as
       become responsible for, the obligations of any Person;
                                                35

                                               A-0398
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 89 of 405 PageID #: 7913

      Case 20-11157-CSS           Doc 690-1        Filed 08/06/20     Page 42 of 144

                                                                    HIGHLY CONFIDENTIAL

                           (D)      issue or sell any additional shares of, or other equity interests
   in, the Transferred Entities, or securities convertible into or exchangeable for such shares
   or equity interests (other than, in each case, the issuance or sale of shares of, or other equity
   interest in, one Transferred Entity to another Transferred Entity), or issue or grant any
   options, warrants, calls, subscription rights or other rights of any kind to acquire such
   shares, other equity interests or securities;

                          (E)     sell, transfer, lease, sublease or otherwise dispose of any
   Assets or Transferred Assets (other than transfers between or among the Seller Parties
   and/or the Transferred Entities), other than in the Ordinary Couse of Business or as required
   under any applicable Law, any Order entered by the Bankruptcy Court or this Agreement;

                          (F)     in any material respect, (1) increase the wages, salaries, or
   bonuses payable to any Covered Employee who is a member of senior management or
   (2) establish or materially increase any benefits under any Assumed Employee Plan or
   Transferred Entity Employee Plan, except, in either case, (x) as required by any Assumed
   Employee Plan or Transferred Entity Employee Plan or any Contract in existence on the
   Agreement Date, (y) any increase in wages, salaries, bonuses and incentives in the
   Ordinary Course of Business consistent with past practices with respect to Covered
   Employees (other than members of senior management), or (z) as required by applicable
   Law;

                          (G)      other than in the Ordinary Course of Business (including the
   settling of product warranty claims in the Ordinary Course of Business) enter into any
   settlement or release with respect to any material Action related to the Business other than
   any settlement or release (1) that contemplates only the payment of money without ongoing
   limits on the conduct or operation of the Business, (2) results in a full release of the
   applicable Seller Parties or Transferred Entities with respect to the claims giving rise to
   such Action, and (3) involves the payment of Liabilities reflected or reserved against in full
   in the Financial Statements;

                          (H)    materially amend or terminate any Material Contract or enter
   into any Contract that would have been required to be disclosed as a Material Contract on
   Schedule 4.12(a), had it been entered into prior to the Agreement Date, in each case, other
   than in the Ordinary Course of Business;

                          (I)     declare or set aside any dividends or distributions on any
   capital stock of any Transferred Entity (in cash or in kind);

                         (J)     make, change or revoke any material Tax election of any
   Transferred Entity unless required by GAAP;

                           (K)      enter into any commitment for capital expenditures that
   results in the Seller Parties and Transferred Entities exceeding the total capital expenditure
   amount set forth in the CapEx Budget for the current fiscal year;


                                              36

                                                   A-0399
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 90 of 405 PageID #: 7914

           Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 43 of 144

                                                                        HIGHLY CONFIDENTIAL

                               (L)     modify or terminate any existing Autozone factoring
       arrangement; or

                               (M)     enter into any legally binding commitment with respect to
       any of the foregoing.

       Section 6.02 Access to Information.

                 (a)     During the Pre-Closing Period, upon reasonable prior written notice, Seller
shall, and shall cause each of the other Seller Parties and the applicable Transferred Entities to
(solely to the extent possible without incurring third-party costs and expenses unless requested by
Buyer as set forth herein) (i) afford the Representatives of Buyer reasonable access, during normal
business hours, to their properties, books and records of the Business and the Transferred Entities,
(ii) furnish to the Representatives of Buyer such additional financial and operating Data and
other information regarding the Business, the Transferred Entities, the Transferred Assets and
the Assumed Liabilities as Buyer or its Representatives may from time to time reasonably request
for purposes of consummating the Transactions, and (iii) make available to Buyer and its
Representatives, during normal business hours, those directors, officers, employees, auditors,
accountants and other Representatives of the Seller Parties and the Transferred Entities, except, in
the case of (i), (ii) and (iii), as set forth in Section 6.02(b); provided, however, to the extent that
Buyer requests, in writing, for Seller to incur any third-party costs and expenses to comply with
the obligations set forth in this Section 6.02(a), then Buyer shall promptly reimburse Seller for
such costs in accordance with the terms set forth in such written notice to Seller.

               (b)     Notwithstanding anything in this Agreement to the contrary,

                         (i)    (A) in no event shall the Seller Parties, the Transferred Entities or
their respective Affiliates be obligated to provide any (1) access or information in violation of any
applicable Law, or any Order of the Bankruptcy Court, (2) information the disclosure of which
could reasonably be expected to jeopardize any applicable privilege (including the attorney-client
privilege) available to any of the Seller Parties, the Transferred Entities or any of their respective
Affiliates relating to such information, or (3) information the disclosure of which would cause any
Seller Party, any Transferred Entity or any of their respective Affiliates to breach a confidentiality
obligation to which it is bound and (B) any access or investigation contemplated by Section 6.02(a)
shall not unreasonably interfere with any of the businesses, personnel or operations of any of the
Seller Parties, the Transferred Entities or any of their respective Affiliates or the Business;

                       (ii)   the auditors and accountants of any of the Seller Parties, the
Transferred Entities or any of their respective Affiliates or the Business shall not be obligated to
make any work papers available to any Person except in accordance with such auditors’ and
accountants’ normal disclosure procedures and then only after such Person has signed a customary
agreement relating to such access to work papers in form and substance reasonably acceptable to
such auditors or accountants; and

                       (iii) Buyer and its Representatives shall not conduct any sampling or
testing of soil, groundwater, air, or other environmental media of any Seller Party or Transferred
Entity.
                                                  37

                                                 A-0400
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 91 of 405 PageID #: 7915

           Case 20-11157-CSS           Doc 690-1      Filed 08/06/20      Page 44 of 144

                                                                       HIGHLY CONFIDENTIAL

                (c)     If so requested by Seller, Buyer shall enter into a customary joint defense
agreement or common interest agreement with one or more of the Seller Parties, the Transferred
Entities or any of their respective Affiliates with respect to any information provided to Buyer, or
to which Buyer gains access, pursuant to this Section 6.02 or otherwise.

        Section 6.03 Confidentiality. Buyer acknowledges that the Confidential Information and
Transaction Information (each as defined in the Confidentiality Agreement) provided to it in
connection with this Agreement, including information provided under Section 6.02, is subject to
the Confidentiality Agreement, and the terms of the Confidentiality Agreement are incorporated
into this Agreement by reference and shall continue in full force and effect (and all obligations
thereunder shall be binding upon Buyer, its Representatives (as defined in the Confidentiality
Agreement) and any other third party who signed (or signs) a joinder thereto subject to and in
accordance with the Confidentiality Agreement as if parties thereto) until the Closing, at which
time the obligations under the Confidentiality Agreement shall terminate; provided, however, that
Buyer’s confidentiality obligations shall terminate only in respect of that portion of the
Confidential Information relating to the Business and constituting a Transferred Asset, and for all
other Confidential Information, the Confidentiality Agreement shall continue in full force and
effect in accordance with its terms. If for any reason the Closing does not occur and this Agreement
is terminated, the Confidentiality Agreement shall continue in full force and effect in accordance
with its terms; provided, that the term of the Confidentiality Agreement as set forth therein shall
be amended to refer to one (1) year from the date of termination of this Agreement. For the
avoidance of doubt, the provisions in the Confidentiality Agreement which by their terms survive
the termination of the Confidentiality Agreement shall continue in full force and effect in
accordance with their terms (as modified by the previous sentence).

       Section 6.04 Regulatory Approvals.

                (a)      Subject to Section 6.04(c), the Parties shall, and shall cause their respective
Affiliates to, use their reasonable best efforts to take any and all steps to make all required filings
and promptly obtain all Consents, Permits, Environmental Permits and Final Orders of all
Government Authorities (other than any action of the Bankruptcy Court, which is governed
exclusively by Article VIII) that may be, or become, necessary for the execution and delivery of,
and performance of their respective obligations pursuant to, the Transaction Agreements
(including the consummation of the Transactions) (collectively, the “Government Approvals”).

               (b)    On or prior to the Closing, Buyer shall secure financial assurance
mechanisms, instruments or arrangements to replace any existing financial assurances currently
maintained by the Seller Parties and set forth on Schedule 6.04(b) with respect to the Business
under Environmental Permits. Seller agrees to provide reasonable assistance to support Buyer in
securing such replacement financial assurances.

                (c)     Without limiting the generality of Parties’ obligations under Section
6.04(a), to the extent required, each of the Parties shall make its respective filing with respect to
the Transactions under the HSR Act, if applicable, within five (5) Business Days from the entry
of the Sale Order, unless otherwise extended by mutual agreement between Seller and Buyer, and
shall make all other filings required pursuant to the Antitrust Laws of any other jurisdiction as
promptly as practicable following the date of this Agreement. Buyer shall, and shall cause its
                                                 38

                                                 A-0401
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 92 of 405 PageID #: 7916

           Case 20-11157-CSS           Doc 690-1       Filed 08/06/20     Page 45 of 144

                                                                        HIGHLY CONFIDENTIAL

Affiliates to, use reasonable best efforts to resolve as soon as reasonably practicable, but in any
event not later than the Outside Date, any inquiry or investigation by any Government Authority
relating to the Transactions under any Antitrust Law. In connection with any inquiry or
investigation into the Transactions, the Parties further agree to supply as promptly as reasonably
practicable any additional information and documentary material that may be requested or required
pursuant to applicable Law, including any Antitrust Law. Buyer shall not withdraw its HSR Act
filing, or other filing required by Antitrust Law, enter into any agreements to extend any HSR Act
waiting period or other waiting period under any Antitrust Law, or enter into any agreements to
delay or not to consummate the Transactions without the prior written consent of Seller. Subject
to Article XI, all filings fees related to the HSR Act or any other filings under any other Antitrust
Laws shall be borne by Buyer.

                 (d)    Notwithstanding any other provision in this Agreement, Buyer shall, and
shall cause its Affiliates to promptly take and diligently pursue any or all actions to the extent
necessary to eliminate each and every impediment under any Antitrust Law that may be asserted
by any Government Authority or any other Person in opposition to the consummation of any of
the Transactions, so as to enable the Parties to consummate the Transactions as soon as reasonably
practicable, but in any event not later than the Outside Date. In furtherance of this obligation, and
without limitation, Buyer shall, and shall cause its Affiliates to: (i) propose, offer, negotiate,
commit to, effect, and agree to, by consent decree, hold separate order, or otherwise, any sale,
divestiture, license, hold separate, or other disposition of or restriction on, any of the Transferred
Assets, Assets, the Transferred Entities or any of Buyer’s or Buyer’s Affiliates’ assets or
businesses; provided, however, that any such sale, divestiture, license, disposition, restriction on,
holding separate, or other similar arrangement or action on the Transferred Assets, the Assets or
the Transferred Entities is conditioned on the occurrence of, and shall become effective only from
and after, the Closing Date; (ii) create, terminate, amend, or assign existing relationships, ventures,
contractual rights, or obligations of the Buyer or Buyer’s Affiliate(s), or the Transferred Assets;
(iii) amend, assign, or terminate existing licenses or other agreements (and entering into such new
licenses or other agreements); (iv) otherwise take or commit to any and all actions that would limit
Buyer’s freedom of action with respect to, or its ability to retain or hold, directly or indirectly, any
businesses, assets, products, or equity interests in the Business of Buyer, Buyer’s Affiliate(s), or
the Transferred Assets; (v) enter into any Order, consent decree, or other agreement to effectuate
any of the foregoing; and (vi) if necessary, defend any threatened or initiated litigation under any
Antitrust Law that would prevent or delay consummation of the Transactions.

                (e)     Each Party shall promptly notify the other Parties of any oral or written
communication it or any of its Representatives receives from any Government Authority relating
to the matters that are the subject of this Section 6.04, permit the other Parties and their respective
Representatives to review in advance any communication relating to the matters that are the subject
of this Section 6.04 proposed to be made by such Party to any Government Authority and provide
the other Parties with copies of all substantive correspondence, filings or other communications
between them or any of their Representatives, on the one hand, and any Government Authority or
members of its staff, on the other hand, relating to the matters that are the subject of this Section
6.04, provided, however, that materials provided to the Party may be reasonably designated as
“Outside Counsel Only” and also may be redacted: (i) to remove references concerning the
valuation of the Business or competitively sensitive information; (ii) as necessary to comply with
                                                  39

                                                 A-0402
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 93 of 405 PageID #: 7917

           Case 20-11157-CSS           Doc 690-1       Filed 08/06/20     Page 46 of 144

                                                                        HIGHLY CONFIDENTIAL

contractual arrangements, applicable Law or by Order of the Bankruptcy Court; and (iii) as
necessary to address reasonable attorney-client or other privilege or confidentiality concerns. No
Party shall agree to participate in any substantive meeting or discussion with any Government
Authority in respect of any such filings, investigation or other inquiry unless it consults with the
other Parties in advance and, to the extent permitted by such Government Authority, gives the
other Parties the opportunity to attend and participate at such meeting. Subject to the
Confidentiality Agreement, the Parties will coordinate and cooperate fully with each other in
exchanging such information and providing such assistance as the other Parties may reasonably
request in connection with the foregoing and in seeking early termination of any applicable waiting
periods. The Parties shall share the right to control and direct the process by which the Parties
hereto seek to avoid or eliminate impediments under any antitrust, competition, trade regulation
or foreign investment regulation Law, including by directing the strategy and making final
determinations related to the review or investigation of the Transactions by any Government
Authority and attending all meetings, discussions, and communications with any Government
Authority except to the extent that such Government Authority may request to communicate
exclusively with one Party. Nothing in this Section 6.04(e) shall be applicable to Tax matters.

                (f)      Buyer shall not, and shall not permit any of its Affiliates to, take any action
(including acquiring or agreeing to acquire by merging or consolidating with, or by purchasing the
assets of or equity in, or by any other manner, any Person or portion thereof, or otherwise acquiring
or agreeing to acquire any assets) that would reasonably be expected to have the effect of
(i) materially delaying, impairing or impeding the receipt of, or increasing the risk of not
receiving, any required Government Approval or the issuance or reissuance or transfer of any
Permit or Environmental Permit, (ii) materially delaying, impairing or impeding the expiration
or termination of any applicable waiting period with respect to a Government Approval (and
shall not, without the consent of the Seller Parties, withdraw or refile any filing or restart the
waiting period on any Government Authority’s review, or enter into a timing agreement with a
Government Authority), (iii) materially increasing the risk of any Government Authority
entering an Order prohibiting the consummation of the Transactions or (iv) otherwise
materially delaying the consummation of the Transactions.

              (g)    Actions or agreements required of Buyer pursuant to this Section 6.04 shall
under no circumstances be considered a Material Adverse Effect.

        Section 6.05 Third Party Consents. Each Party agrees to cooperate and use commercially
reasonable efforts to obtain any other consents and approvals from any third Person other than a
Governmental Authority that may be required in connection with any Transaction (the “Third
Party Consents”); provided, that, the foregoing covenant shall not apply to consents of any
Government Authority that are addressed elsewhere in this Agreement. Notwithstanding anything
in this Agreement to the contrary, no Seller Party or any of its Affiliates shall be required to
compensate any third party, commence or participate in any Action or offer or grant any
accommodation (financial or otherwise, including any material accommodation or arrangement to
remain primarily, secondarily or contingently liable for any Assumed Liability) to any third party
to obtain any such Third Party Consent.



                                                  40

                                                 A-0403
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 94 of 405 PageID #: 7918

           Case 20-11157-CSS          Doc 690-1     Filed 08/06/20      Page 47 of 144

                                                                     HIGHLY CONFIDENTIAL

        Section 6.06 Exide Canada. Subject to the entry of the Sale Order or any other Order of
the Bankruptcy Court approving the Canada Restructuring (defined below), prior to the Closing,
Seller or another Seller Party shall acquire 100% of the equity interests of Exide Technologies
Canada Corporation (“Exide Canada”) (the “Canada Restructuring”). From and after the
consummation of the Canada Restructuring, the equity interests of Exide Canada shall constitute
Transferred Equity Interests hereunder and Exide Canada shall constitute a Transferred Entity
hereunder.

        Section 6.07 Intercompany Obligations. Seller shall take or cause to be taken such action
and make or cause to be made such payments as may be necessary so that, as of the Closing Date,
there shall be no intercompany obligations (other than (a) pursuant to the Transaction Agreements,
or (b) as set forth on Schedule 6.07) between the Transferred Entities, on the one hand, and Seller
and its respective Affiliates (other than the Transferred Entities), on the other hand. Nothing in
this Section 6.07 shall require Seller to terminate or cancel any intercompany obligations
exclusively between or among the Transferred Entities.

        Section 6.08 Cooperation. During the Pre-Closing Period, (a) Seller and Buyer shall, and
shall cause their respective Affiliates to, (i) other than as permitted by Section 8.02, refrain from
taking any actions that would reasonably be expected to materially impair, delay or impede the
Closing and (ii) without limiting the foregoing or modifying Buyer’s obligations pursuant to
Section 6.04, use commercially reasonable efforts to cause all Closing Conditions of the other
Party to be met as promptly as practicable and in any event on or before the Outside Date; (b)
the Seller Parties and the Transferred Entities shall (at Buyer’s sole cost and expense) use their
respective commercially reasonable efforts to cause their Representatives to provide all
cooperation reasonably requested by Buyer in connection with facilitating any debt financing
for purposes of Buyer obtaining financing in connection with the consummation of the
Transactions and (c) each Party shall keep the other Party reasonably apprised of the status of
the matters relating to the completion of the Transactions, including with respect to the
negotiations relating to the satisfaction of the Closing Conditions of the other Party.

        Section 6.09 Bulk Transfer Laws. Buyer acknowledges that the Seller Parties will not
comply with the provisions of any bulk transfer Laws or similar Laws (including under any Tax
Laws) of any jurisdiction in connection with the Transactions and hereby waives all claims related
to the noncompliance therewith.

       Section 6.10 Employee Matters.

                 (a)    Offer of Employment. All Covered Employees (including those on leave
of absence or disability) employed by a Transferred Entity shall become or continue to be
employees of Buyer or an Affiliate of Buyer effective as of the Closing Date. At least twenty (20)
days prior to the Closing Date, except as otherwise provided in this paragraph, Buyer or one of its
Affiliates shall make a written offer of employment, effective as of the Closing Date and contingent
upon the Closing, to each of the Covered Employees not employed by a Transferred Entity. Except
for union-represented Covered Employees, such offer of employment shall be (i) at the same
location of employment as such Covered Employee’s location of employment as of immediately
prior to Closing, (ii) on substantially similar terms and conditions of employment as in effect
immediately prior to Closing and (iii) with compensation and benefits at a level consistent with
                                                 41

                                                A-0404
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 95 of 405 PageID #: 7919

           Case 20-11157-CSS          Doc 690-1     Filed 08/06/20      Page 48 of 144

                                                                     HIGHLY CONFIDENTIAL

Section 6.10(b). Any Covered Employee who becomes employed by Buyer or one of its Affiliates
in accordance with this Section 6.10(a) is referred to as a “Transferred Employee.” With respect
to union-represented Covered Employees, such offers shall be consistent with the terms and
conditions required by the governing Modified Labor Agreements, if any and to the extent such
agreements are applicable. Except as otherwise provided in any Modified Labor Agreement,
Buyer may make any offers of employment as offers for employment “at will.” With respect to
any Covered Employee who is on a long-term disability leave of absence as of the Closing Date,
such offer shall be contingent upon such Covered Employee returning to active status within six
(6) months of the Closing Date or such longer period as is required by applicable Law. In the event
that such inactive Covered Employee does not return to active status, Seller shall be responsible
for the costs, expenses and Liabilities associated with such inactive Covered Employee. Seller also
shall be responsible for all costs, expenses and Liabilities related to any Covered Employee who
rejects an offer of employment from Buyer or an Affiliate of Buyer or otherwise refuses to transfer
to Buyer or an Affiliate of Buyer. Notwithstanding the foregoing, nothing herein shall be
construed as to prevent Buyer from terminating the employment of any Covered Employee,
consistent with applicable law and the governing Modified Labor Agreements, if any and as
applicable, at any time following the Closing Date.

               (b)     Compensation and Benefits.

                        (i)     Commencing on the Closing Date and continuing for at least twelve
(12) months (or such longer period as may be required by applicable Law), except as otherwise
may be provided in any Modified Labor Agreement, Buyer or its Affiliates shall provide or
cause to be provided to each Transferred Employee, (A) compensation, including base salary or
hourly wage rate and cash annual bonus opportunities that is at least the same as that provided to
such Transferred Employee immediately prior to the Closing, and (B) employee benefits
(excluding equity, phantom equity, defined benefit pension, nonqualified deferred compensation,
retiree medical, retiree life, retention bonus and change of control plans, programs, agreements
and arrangements) that in the aggregate are substantively comparable to those provided to such
Transferred Employee immediately prior to the Closing.

                          (ii)    Commencing on the Closing Date and continuing for at least twelve
(12) months (or such longer period as may be required by applicable Law), except as otherwise
may be provided in any Modified Labor Agreement, Buyer or its Affiliates shall provide
Transferred Employees with the severance benefits applicable to each such Transferred Employee
in accordance with the applicable underlying Employee Plans or agreements as in effect
immediately prior to the Closing Date. For the avoidance of doubt, the Seller Parties shall be liable
for all Liabilities that arise prior to or on the Closing under any Collective Bargaining Agreements,
including those covering the Transferred Employees.

                      (iii) As of the Closing Date and subject to the Section 6.11 herein, Buyer
will honor the governing Modified Labor Agreements covering the Transferred Employees, if any
and as applicable, and shall indemnify and hold the Seller Parties and their Affiliates harmless
with respect to any Liability related to any such agreement to the extent that any Liability arises
post-Closing.

               (c)     Employees and Employee Plans.
                                            42

                                                A-0405
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 96 of 405 PageID #: 7920

           Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 49 of 144

                                                                        HIGHLY CONFIDENTIAL

                         (i)      Liabilities Incurred After Closing. Except as otherwise provided in
Section 6.10(c)(ii), effective as of the Closing, Buyer shall, or shall cause an Affiliate of Buyer to,
assume or retain, as the case may be, any and all Liabilities (contingent or otherwise) relating to,
arising out of, or resulting from the employment or services, or termination of employment or
services, of any Transferred Employee or workers’ compensation claims against any Seller Party
or Transferred Entity only to the extent such Liabilities were incurred after the Closing. The Seller
Parties shall retain all costs, expenses and Liabilities related to the Transferred Employees that are
incurred prior to or on the Closing, except as otherwise provided in Section 6.10(c)(ii).

                        (ii)   Other Liabilities. Effective as of the Closing and to the extent
permissible under applicable Law, Buyer shall, or shall cause an Affiliate of Buyer to, assume or
retain, as the case may be, any and all Liabilities (contingent or otherwise) relating to, arising out
of, or resulting from any Transferred Employee’s accrued and unpaid bonuses, accrued and unused
vacation time, accrued and unused sick time, or any other leave time to which a Transferred
Employee is or has been entitled, irrespective of when such Liabilities were incurred.

                        (iii) Employee Plans. Effective as of the Closing, Buyer shall, or shall
cause an Affiliate of Buyer to, assume each Assumed Employee Plan and continue each
Transferred Entity Employee Plan. The Seller Parties shall retain each Employee Plan that is not
an Assumed Employee Plan or Transferred Entity Employee Plan, which shall include for the
avoidance of doubt, all unfunded benefit liability attributable to such Employee Plan. Except for
any net unfunded benefit liability of up to $2,000,000 related to the Transferred Entity Employee
Plans in Canada which net amount shall be calculated by offsetting any amount attributable to
unfunded benefit liability of any such plan against any amount attributable to overfunding or
surplus of any such plan, Seller shall promptly reimburse Buyer or an affiliate of Buyer, as
applicable, for any unfunded benefit liability attributable to (A) any Employee Plan that transfers
by operation of law to Buyer or an Affiliate of Buyer, (B) any statutory pension termination
indemnity, post-employment retirement or similar plan to which any Seller Party contributed to on
behalf of the Transferred Employees that relates to the period prior to the Closing or (C) any
Covered Employee or any other employee of the Seller and its Affiliates who does not become a
Transferred Employee, and shall take all actions necessary to the applicability of any successor
liability to Buyer or its Affiliates with respect to such unfunded benefit liabilities, including
without limitation, initiating the process of terminating any such underfunded Employee Plans. At
the election of Buyer, Seller shall, or shall cause its applicable Affiliate to, assign to Buyer all
rights with respect to the Assumed Employee Plans and all rights with respect to the agreements
relating to the Assumed Employee Plans set forth on Schedule 6.10(c). As soon as practicable after
the Closing Date, Seller shall deliver to Buyer all material records and documentation relating to
the Assumed Employee Plans and shall cooperate with Buyer, Buyer’s agents, and the fiduciaries
of the Assumed Employee Plans to the extent reasonably necessary for Buyer, Buyer’s agents and
the fiduciaries of the Assumed Employee Plans to carry out their duties with respect to the
Assumed Employee Plans.

               (d)     Transferred Employees – Additional Employment Terms.

                   (i)    Credit for Service. Except as otherwise may be provided in any
Modified Labor Agreement, Buyer shall, and shall cause its Affiliates to, credit Transferred

                                                  43

                                                 A-0406
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 97 of 405 PageID #: 7921

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 50 of 144

                                                                       HIGHLY CONFIDENTIAL

Employees for service earned on and prior to the Closing Date with the Seller Parties and any of
their respective Affiliates (including the Transferred Entities) or predecessors, in addition to
service earned with Buyer and its Affiliates on or after the Closing Date, (A) to the extent that
service is relevant for purposes of eligibility, vesting, paid-leave entitlement or, for severance and
vacation benefits only, the calculation of benefits under any employee benefit plan, program or
arrangement of Buyer or any of its Affiliates for the benefit of the Transferred Employees on or
after the Closing Date and (B) for such additional purposes as may be required by applicable Law;
provided, however, that nothing herein shall result in a duplication of benefits with respect to the
Transferred Employees. For the avoidance of doubt, there will be no credited service for the
purpose of accrual of benefits under any defined benefit pension plan of Buyer or any Affiliate of
Buyer.

                       (ii)     Pre-existing Conditions; Coordination. Buyer shall, and shall cause
its Affiliates to, waive any pre-existing condition or actively at work limitations, evidence of
insurability and waiting periods for the Transferred Employees and their eligible spouses and
dependents under any employee benefit plan, program or arrangement of Buyer or any of its
Affiliates for the benefit of the Transferred Employees on or after the Closing Date. Buyer shall,
and shall cause its Affiliates to, credit for purposes of determining and satisfying annual
deductibles, co-insurance, co-pays, out-of-pocket limits and other applicable limits under the
comparable health plans and arrangements offered to Transferred Employees, deductibles, co-
insurance, co-pays and out-of-pocket expenses paid by Transferred Employees and their respective
spouses and dependents under the Seller Parties or any of their respective Affiliates’ health plans
in the calendar year in which the Closing Date occurs.

                       (iii) Accrued Vacation and Sick Leave. Except as otherwise may be
provided in any Modified Labor Agreement, Buyer or its Affiliates shall provide each Transferred
Employee with credit for the same number of vacation and sick days such Transferred Employee
has accrued but not used in the calendar year in which the Closing Date occurs; provided, that to
the extent required by applicable Law, such amount shall be paid by Buyer or its Affiliates to the
applicable Transferred Employee in cash. In the event that a Transferred Employee is unable to
use such carried over vacation and sick days within the calendar year in which the Closing Date
occurs, Buyer or its Affiliates shall allow such Transferred Employee to carry over such vacation
and sick days to be used in the subsequent calendar year unless such Transferred Employee
requests payout at the end of the current calendar year or such payout is required by applicable
Law, in either of which events Buyer or its Affiliates will timely make such payments to such
Transferred Employee.

                        (iv)   COBRA. On the Closing Date, Seller and its Affiliates shall cease
to provide health and welfare coverage to each Transferred Employee and his or her covered
dependents and beneficiaries, and Buyer or its Affiliates shall commence providing such coverage
to Transferred Employees and his or her covered dependents and beneficiaries. Buyer and its
“buying group” (as defined in Treasury Regulation Section 54.4980B-9, Q&A-2(c)) shall be solely
responsible for providing continuation coverage under COBRA to those individuals who are or
become M&A qualified beneficiaries (as defined in Treasury Regulation Section 54.4980B-9,
Q&A-4(a)) with respect to the Transactions contemplated by this Agreement. Buyer and its
Affiliates shall provide coverage required by COBRA to Transferred Employees and their eligible

                                                 44

                                                A-0407
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 98 of 405 PageID #: 7922

           Case 20-11157-CSS          Doc 690-1      Filed 08/06/20      Page 51 of 144

                                                                      HIGHLY CONFIDENTIAL

dependents or beneficiaries under group health plans maintained by Buyer or an Affiliate of Buyer
with respect to qualifying events occurring after the Closing Date.

               (e)    Consultation with Unions. The Parties shall, and shall cause their respective
Affiliates to, mutually cooperate in undertaking all reasonably necessary or legally required
provision of information to, or consultations, discussions or negotiations with, Unions that
represent a Covered Employee.

               (f)    Deferred Compensation. The Seller Parties and their Affiliates shall remain
responsible for the payment of all nonqualified deferred compensation due to the Transferred
Employees under any Employee Plan.

                (g)      Restrictive Covenant Assignment. The Seller Parties and their Affiliates
shall hereby assign to Buyer all of their rights and interests in any confidentiality, non-solicitation
of clients or customers, non-solicitation of employees or consultants, non-interference, non-
competition, non-disparagement or similar agreements (existing and in effect as of the date hereof)
between the Business and each Transferred Employee, to the extent that such rights and interests
protect the interest of the Business and to the extent such assignment is permitted under applicable
Law. In the event that such rights and interests are not assignable, Seller shall assist Buyer in the
enforcement of such rights and interests.

                 (h)     No Third Party Beneficiaries. Notwithstanding the provisions of this
Section 6.10(h) or any provision of the Agreement, nothing in this Section 6.10(h) or the Agreement
is intended to or shall (i) create any third party rights, (ii) amend any employee benefit plan,
program, policy or arrangement, (iii) require Buyer or any of its Affiliates or any Seller Party or
any of its Affiliates to continue any employee benefit plan, program, policy or arrangement beyond
the time when it otherwise lawfully could be terminated or modified or as otherwise required
herein or (iv) provide any Covered Employee or any Transferred Employee with any rights to
continued employment.

               (i)      Specified Supervisor. Notwithstanding anything else to the contrary herein
and for the avoidance of doubt, the individual employee listed last on Schedule 6.10(a) (the
“Specified Supervisor”) hereto shall not be deemed a Covered Employee for any purpose
hereunder; provided, however, that the Specified Supervisor shall become a Covered Employee
hereunder immediately following the later of (x) the effective date of the Debtors’ plan of
reorganization and (y) the abandonment or other disposition by the Debtors of the last Excluded
Real Property (the “Supervisor Termination Date”) and the terms and conditions set forth in this
Agreement with respect to Covered Employee shall be effective and applicable with respect to the
Specified Supervisor only from and after such date notwithstanding any specific timing
requirements or other terms and conditions that would otherwise be applicable to any other
Covered Employees prior to such date. For the avoidance of doubt, the purpose of this provision
is to ensure that the Specified Supervisor does not become, and shall not be construed as, an
employee of Buyer or any of Buyer’s Affiliates until such time as such Specified Supervisor’s
duties with respect to the Excluded Real Property shall have been completed or terminated.

      Section 6.11 Collective Bargaining Agreements. Prior to the Closing Date, (i) the
Bankruptcy Court shall have determined that the Seller Parties can sell the Transferred Assets free
                                              45

                                                 A-0408
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 99 of 405 PageID #: 7923

           Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 52 of 144

                                                                       HIGHLY CONFIDENTIAL

and clear of the Collective Bargaining Agreements set forth on Schedule 4.12(a), (ii) the Unions
shall have agreed to waive or remove any successor clauses in the Collective Bargaining
Agreements set forth on Schedule 4.12(a) and to waive any claim that Buyer has or is required to
assume or succeed to those Collective Bargaining Agreements, or (iii) the Bankruptcy Court shall
have granted a motion acceptable to Buyer filed by the applicable Seller Parties pursuant to section
1113(c) of the Bankruptcy Code authorizing the applicable Seller Parties to reject the Collective
Bargaining Agreements set forth on Schedule 4.12(a).

        Section 6.12 No Successor Liability. The Parties intend that, to the fullest extent
permitted by Law (including under section 363(f) of the Bankruptcy Code), upon the Closing, the
Buyer shall not be deemed to: (a) be the successor of any Seller Party, including with respect to
any Collective Bargaining Agreement and any Employee Plans (except for any Assumed Benefit
Plans), (b) have, de facto or otherwise, merged with or into any Seller Party, (c) be a mere
continuation or substantial continuation of any Seller Party, or (d) be liable for any acts or
omissions of the Seller Parties in the conduct of the Business or arising under, or related to, the
Transferred Assets, other than as expressly set forth in this Agreement. The Parties acknowledge
and agree that the Transaction was subject to arm’s-length negotiating by Buyer and all Seller
Parties. Without limiting the generality of the foregoing, and except as otherwise provided in this
Agreement, the Parties acknowledge and agree that the Buyer and Buyer’s Affiliates (y) shall not
be liable for any Liability or Lien (other than Assumed Liabilities) against the Debtors or any of
the Debtors’ predecessors or Affiliates (other than those of the Transferred Entities), and (z) shall
have no successor or vicarious Liability of any kind or character whether known or unknown as of
the Closing Date, whether now existing or hereafter arising, or whether fixed or contingent, with
respect to the Business, the Transferred Assets, any Excluded Liabilities or any other Liabilities of
the Seller Parties arising prior to the Closing Date. The Parties agree that the provisions
substantially in the form of this Section 6.12 shall be reflected in the Sale Order.

       Section 6.13 Insurance Matters.

                (a)     Buyer Cooperation. Notwithstanding anything to the contrary in the
Agreement, each of Seller and Buyer acknowledge and agree that from and after the Closing, to
the extent that Buyer (the “Transferred Policy Holder”) has the right to pursue a claim under any
Transferred Insurance Policy that covers or may reasonably be expected to cover in whole or in
part any Excluded Liability retained by the Seller Parties (each, a “Transferred Policy
Beneficiary” and, collectively, the “Transferred Policy Beneficiaries,” and each such Excluded
Liability, a “Transferred Covered Loss”), the Transferred Policy Holder shall (to the extent
requested in writing from time to time by any Transferred Policy Beneficiary) use reasonable best
efforts to file and pursue on behalf of such Transferred Policy Beneficiary claims under the
applicable Transferred Insurance Policy(ies) for such Transferred Covered Loss on behalf of such
Transferred Policy Beneficiary. The applicable Transferred Policy Beneficiary shall be responsible
for all out-of-pocket expenses reasonably incurred by the Transferred Policy Holder in pursuing
claims for Transferred Covered Loss on behalf of such Transferred Policy Beneficiary. To the
extent that the Transferred Policy Holder actually collects proceeds under any applicable
Transferred Insurance Policy pursuant to this Section 6.13(a), the Transferred Policy Holder shall
promptly remit any such proceeds (net of any then remaining unreimbursed out-of-pocket
expenses reasonably incurred by the Transferred Policy Holder or its Affiliates in connection with

                                                 46

                                                A-0409
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 100 of 405 PageID #: 7924

            Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 53 of 144

                                                                        HIGHLY CONFIDENTIAL

 the pursuit of such proceeds) to the applicable Transferred Policy Beneficiary. The Transferred
 Policy Holder shall not, without the prior written consent of the applicable Transferred Policy
 Beneficiary, amend, modify or waive any of its rights under the applicable Transferred Insurance
 Policies to the extent that doing so could reasonably be expected to adversely affect any coverage
 thereunder of the Transferred Policy Beneficiaries. Subject to the following sentence, the
 Transferred Policy Holder shall retain the exclusive right to control claims under such Transferred
 Insurance Policies, provided that the Transferred Policy Beneficiaries shall have the right, but not
 the duty, to monitor such claims. Upon the request of any Seller Party, Buyer shall use
 commercially reasonable efforts to cause such Seller Party to be added as an insured on any
 applicable Transferred Insurance Policy(ies) covering or potentially covering Transferred Covered
 Losses with respect to which any Seller Party is or may be a Transferred Policy Beneficiary. Each
 Transferred Policy Beneficiary shall exclusively bear and be liable for (and the Transferred Policy
 Holder shall have no obligation to repay or reimburse any Transferred Policy Beneficiary or its
 Affiliates) all uninsured, uncovered, unavailable or uncollectible amounts (including deductibles)
 relating to or associated with all such claims. In addition, each Transferred Policy Beneficiary
 shall be responsible for reimbursing the Transferred Policy Holder for any incremental premium
 increases or fees or other expenses suffered or incurred by the Transferred Policy Holder under
 any applicable Transferred Insurance Policy covering a Transferred Covered Loss (or any renewal
 or replacement policy thereto, as applicable) to the extent (and only to such extent) that such
 increase results from the Transferred Policy Holder’s collection of proceeds under such policy on
 behalf of a Transferred Policy Beneficiary in compliance with the foregoing provisions of this
 Section 6.13(a). Each Transferred Policy Beneficiary shall also be responsible for any incremental
 premium increases suffered or incurred by the Transferred Policy Holder under any applicable
 Transferred Insurance Policy covering a Transferred Covered Loss (or any renewal or replacement
 policy thereto, as applicable) to the extent (and only to such extent) that such increase arises out
 of or results from the Transferred Policy Holder effecting a reinstatement of a sum insured or
 policy limit following erosion or exhaustion of such sum insured or policy limit resulting from the
 Transferred Policy Holder’s collection of proceeds under such policy on behalf of a Transferred
 Policy Beneficiary in compliance with the provisions of this Section 6.13(a). Notwithstanding
 anything to the contrary in this Section 6.13(a), the Parties’ obligations under this Section 6.13(a)
 shall cease upon the Wind-Up Date.

                 (b)     Seller Cooperation. Notwithstanding anything to the contrary in the
 Agreement, each of Seller and Buyer acknowledge and agree that from and after the Closing, to
 the extent that any Seller Party (the “Excluded Policy Holder”) has the right to pursue a claim
 under any occurrence-based Insurance Policy that covers or may reasonably be expected to cover
 in whole or in part any Assumed Liability assumed by Buyer (the “Excluded Policy Beneficiary,”
 and each such Assumed Liability, an “Excluded Policy Covered Loss”), including any such
 policy that would be a Transferred Insurance Policy pursuant to Section 2.02(a)(xxi), but for the
 fact that such Insurance Policy is not legally transferable or has not yet been legally transferred
 pursuant to Section 2.03 (each, an “Excluded Insurance Policy”), the Excluded Policy Holder
 shall (to the extent requested in writing from time to time by the Excluded Policy Beneficiary) use
 reasonable best efforts to file and pursue on behalf of the Excluded Policy Beneficiary claims
 under the applicable Excluded Insurance Policy(ies) for such Excluded Policy Covered Loss on
 behalf of the Excluded Policy Beneficiary. The Excluded Policy Beneficiary shall be responsible
 for all out-of-pocket expenses reasonably incurred by the Excluded Policy Holder in pursuing
                                                  47

                                                 A-0410
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 101 of 405 PageID #: 7925

            Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 54 of 144

                                                                         HIGHLY CONFIDENTIAL

 claims for Excluded Policy Covered Loss on behalf of the Excluded Policy Beneficiary. To the
 extent that the Excluded Policy Holder actually collects proceeds under any applicable Excluded
 Insurance Policy pursuant to this Section 6.13(b), the Excluded Policy Holder shall promptly remit
 any such proceeds (net of any then remaining unreimbursed out-of-pocket expenses reasonably
 incurred by the Excluded Policy Holder or its Affiliates in connection with the pursuit of such
 proceeds) to the Excluded Policy Beneficiary. The Excluded Policy Holder shall not, without the
 prior written consent of the Excluded Policy Beneficiary, amend, modify or waive any of its rights
 under the applicable Excluded Insurance Policies to the extent that doing so could reasonably be
 expected to adversely affect any coverage thereunder of the Excluded Policy Beneficiary. Subject
 to the following sentence, the Excluded Policy Holder shall retain the exclusive right to control
 claims under such Excluded Insurance Policies, provided that the Excluded Policy Beneficiary
 shall have the right, but not the duty, to monitor such claims. Upon the request of Buyer, Seller
 shall use commercially reasonable efforts to cause Buyer to be added as an insured on any
 applicable Excluded Insurance Policy(ies) covering or potentially covering Excluded Policy
 Covered Losses with respect to which Buyer is or may be an Excluded Policy Beneficiary. The
 Excluded Policy Beneficiary shall exclusively bear and be liable for (and the Excluded Policy
 Holder shall have no obligation to repay or reimburse the Excluded Policy Beneficiary or its
 Affiliates) all uninsured, uncovered, unavailable or uncollectible amounts (including deductibles)
 relating to or associated with all such claims. In addition, the Excluded Policy Beneficiary shall
 be responsible for reimbursing the Excluded Policy Holder for any incremental premium increases
 or fees or other expenses suffered or incurred by the Excluded Policy Holder under any applicable
 Excluded Insurance Policy covering an Excluded Policy Covered Loss (or any renewal or
 replacement policy thereto, as applicable) to the extent (and only to such extent) that such increase
 results from the Excluded Policy Holder’s collection of proceeds under such policy on behalf of
 the Excluded Policy Beneficiary in compliance with the foregoing provisions of this Section
 6.13(b). The Excluded Policy Beneficiary shall also be responsible for any incremental premium
 increases suffered or incurred by the Excluded Policy Holder under any applicable Excluded
 Insurance Policy covering an Excluded Policy Covered Loss (or any renewal or replacement policy
 thereto, as applicable) to the extent (and only to such extent) that such increase arises out of or
 results from the Excluded Policy Holder effecting a reinstatement of a sum insured or policy limit
 following erosion or exhaustion of such sum insured or policy limit resulting from the Excluded
 Policy Holder’s collection of proceeds under such policy on behalf of the Excluded Policy
 Beneficiary in compliance with the provisions of this Section 6.13(b). Notwithstanding anything
 to the contrary in this Section 6.13(b), the Parties’ obligations under this Section 6.13(b) shall
 cease upon the Wind-Up Date.

         Section 6.14 Guarantees; Other Obligations. At or before the Closing, Buyer shall or
 shall cause its Affiliates to use commercially reasonable efforts to (i) arrange for substitute letters
 of credit, guarantees and other obligations to replace (A) any Seller Guarantees listed on Schedule
 6.14(A) and outstanding as of the Agreement Date to the extent necessary and required for the
 operation of the Transferred Assets from and after the Effective Time, and (B) any Seller
 Guarantees entered into in the Ordinary Course of Business during the Pre-Closing Period, so long
 as Seller obtained Buyer’s prior written consent (which consent shall not be unreasonably
 withheld, conditioned or delayed) before the incurrence of the same (the Seller Guarantees
 described in the foregoing clauses (i)(A) and (i)(B), collectively, the “Seller Business
 Guarantees”) or (ii) assume all obligations under each such Seller Business Guarantees, obtaining
                                                   48

                                                  A-0411
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 102 of 405 PageID #: 7926

            Case 20-11157-CSS           Doc 690-1       Filed 08/06/20     Page 55 of 144

                                                                         HIGHLY CONFIDENTIAL

 from the creditor, beneficiary or other counterparty a full release (in a form satisfactory to Seller)
 of all parties liable, directly or indirectly, for reimbursement to the creditor or fulfillment of other
 obligations to a beneficiary or counterparty in connection with amounts drawn under the Seller
 Business Guarantees; provided, however, for the avoidance of doubt, the term Seller Business
 Guarantees as used in this Section 6.14 shall not include, and Buyer and Buyer’s Affiliates shall
 have no Liability or obligation under this Section 6.14 with respect to, any letters of credit,
 guarantees or other obligations to the extent such letters of credit, guarantees or other obligations
 relate to the Excluded Assets or Excluded Liabilities. To the extent the beneficiary or counterparty
 under any Seller Business Guarantee does not accept as of the Closing any such substitute letter
 of credit, Buyer guarantee or other obligation proffered by Buyer, effective from and after the
 Closing Date until the Wind-up Date, Buyer shall, and shall cause each of its Affiliates to, (x)
 indemnify, defend and hold harmless Seller and its Affiliates against, and reimburse Seller and its
 Affiliates for, all amounts paid, including costs or expenses in connection with such Seller
 Business Guarantees, including Seller’s and its Affiliates’ expenses in maintaining such Seller
 Business Guarantees, whether or not any such Seller Business Guarantee is drawn upon or required
 to be performed, and shall in any event promptly reimburse Seller and its Affiliates to the extent a
 Seller Business Guarantee is called upon and Seller or its Affiliates make any payment or
 are obligated to reimburse the party issuing the Seller Business Guarantee and (y) not, without
 Seller’s prior written consent, amend in any manner adverse to Seller or any of its Affiliates, or
 extend (or permit the extension of), any Seller Business Guarantee or any obligation support by
 any Seller Business Guarantee. At the request of Seller, and at any time Seller’s or its Affiliates’
 obligations under any Seller Business Guarantee have not been irrevocably released, Buyer shall
 provide Seller and its Affiliates, with letters of credit, issued by an issuer reasonably
 acceptable to Seller and in an amount equal to Seller’s and its Affiliates’ entire potential Liability
 pursuant to the immediately preceding sentence. Any such letter of credit, guarantee or other
 financial assurance obligation shall not expire, terminate or be cancelled until the earlier of (i)
 Seller and its Affiliates are irrevocably and unconditionally fully released from the entire potential
 Liability with respect to all Seller Guarantees, and (ii) the Wind-up Date with respect to such Seller
 or Seller Affiliate.

        Section 6.15 Europe/ROW Buyer.

                 (a)    Seller shall use good faith efforts to obligate the Europe/ROW Buyer to
 agree to the terms and conditions of the IP Cross License Agreement, the Trademark Co-Existence
 Agreement, the TSA and the Supply Agreement.

                (b)     Buyer shall cooperate and negotiate in good faith with the Seller Parties and
 the Europe/ROW Buyer to agree to the final forms of the Transaction Agreements referred to in
 Section 6.15(a) no later than the earlier to occur of the Closing hereunder or the Europe/ROW
 Closing, and if the Europe/ROW Closing is to occur prior to the Closing hereunder and the
 Transaction Agreements are in a final form, Buyer shall deliver a written acknowledgement that
 the Transactions Agreements are in final form to be executed and effective at the Closing
 hereunder; provided, that, Seller shall deliver to Buyer the proposed list of registrations and
 applications for Exide Licensed IP (as defined in Schedule C) by no later than fourteen (14) days
 following the Agreement Date.


                                                   49

                                                  A-0412
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 103 of 405 PageID #: 7927

            Case 20-11157-CSS         Doc 690-1       Filed 08/06/20    Page 56 of 144

                                                                       HIGHLY CONFIDENTIAL

        Section 6.16 Financial Reporting. After the date hereof and prior to the Closing Date,

                  (a)    for each full fiscal month beginning July 1, 2020, Seller shall cause to be
 delivered to Buyer within thirty (30) days after the last day of such month an unaudited
 consolidated balance sheet of the Americas operations of Exide Holdings, Inc. and its Subsidiaries
 at the last day of such month and unaudited consolidated statements of income and cash flows of
 the Americas operations of Exide Holdings, Inc. and its Subsidiaries, for such month and for the
 period from the beginning of the then current fiscal year to the end of such fiscal month, (b) for
 each full fiscal quarter beginning with the fiscal quarter ending March 31, 2020, Seller shall cause
 to be delivered to Buyer within fifty-five (55) days after the last day of such quarter an unaudited
 consolidated balance sheet of the Americas operations of Exide Holdings, Inc. and its Subsidiaries
 at the last day of such quarter and unaudited consolidated statements of income and cash flows of
 the Americas operations of Exide Holdings, Inc. and its Subsidiaries, for such quarter and the for
 the period from the beginning of the then current fiscal year to the end of such fiscal quarter, and
 (c) for the fiscal year ended March 31, 2020, Seller shall cause to be delivered to Buyer within
 ninety (90) days after March 31, 2020, the unaudited consolidated balance sheet of the Americas
 operations of Exide Holdings, Inc. and its Subsidiaries and consolidated statements of income and
 cash flows of the Americas operations of Exide Holdings, Inc. and its Subsidiaries for such period
 then ended; provided, that in each of clauses (a) through (c) hereof, the financial statements
 delivered pursuant thereto shall be subject to normal year-end audit adjustments and other items,
 such as footnotes, shall be omitted.

         Section 6.17 Disclosure Schedule Supplement. The Seller may, from time to time prior
 to the Closing, by notice in accordance with the terms of this Agreement, supplement or amend
 any Schedule contained in the Disclosure Schedules in order to add information relating to, or
 resulting from, facts or events occurring subsequent to the execution of this Agreement (each, a
 “Disclosure Schedule Supplement”). In the event that the Seller provides any Disclosure
 Schedule Supplement, the matters set forth on such Disclosure Schedule Supplement shall not be
 effective to cure and correct any breach of any representation, warranty or covenant, which would
 have existed if Seller had not provided such Disclosure Schedule Supplement, including for
 purposes of termination rights or for determining satisfaction of any condition contained herein.
 In the event that, prior to the Closing, Seller provides Buyer a Disclosure Schedule Supplement
 pursuant to the terms of this Section 6.17 due to facts or events occurring subsequent to the
 execution of this Agreement that, but for this Section 6.17, would entitle Buyer to terminate this
 Agreement pursuant to Section 11.01(c) (a “Significant Schedule Supplement”), Buyer may
 terminate this Agreement in accordance with Section 11.01(c) within ten (10) Business Days of
 receipt of such Significant Schedule Supplement. If Buyer does not deliver a termination notice
 within such ten (10) Business Day period, Buyer shall be deemed to have waived any and all rights,
 remedies or other recourse to which Buyer might otherwise be entitled in respect of a breach that
 would be cured by such Significant Schedule Supplement, and such Significant Schedule
 Supplement shall be effective to cure and correct for all other purposes any breach of any
 representation, warranty or covenant which would have existed if Seller had not provided such
 Significant Schedule Supplement, and all references to any Schedule hereto which is supplemented
 or amended by such Significant Schedule Supplement shall for all purposes after the Closing be
 deemed to be a reference to such Schedule as so supplemented or amended.


                                                 50

                                                A-0413
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 104 of 405 PageID #: 7928

            Case 20-11157-CSS           Doc 690-1       Filed 08/06/20     Page 57 of 144

                                                                         HIGHLY CONFIDENTIAL

         Section 6.18 BM Assembly Line. Subject the entry of the Sale Order or any other Order
 of the Bankruptcy Court approving the BMAL Transfer (defined below), prior to the Closing,
 Seller shall sell and transfer to Europe Exide Corporation Limited or one of its Affiliates (other
 than a Transferred Entity) all of its right, title and interest in, to and under the assets set forth on
 Schedule 6.18 (the “BMAL Transfer”). From and after the consummation of the BMAL Transfer,
 such assets set forth on Schedule 6.18 shall constitute Excluded Assets and all Liabilities arising
 thereunder shall constitute Excluded Liabilities hereunder.

                                            ARTICLE VII

                                  POST-CLOSING COVENANTS

        Section 7.01 Access.

                  (a)    From and after the Closing Date, in connection with any reasonable
 business purpose, including the preparation or amendment of Tax Returns, claims or obligations
 relating to Excluded Liabilities, financial statements, any Action to which Seller or any of its
 Affiliates is a party, the requirements of any Laws applicable to Seller, or its Affiliates or the
 determination of any matter relating to the rights or obligations of the Seller Parties or any of their
 Affiliates under any Transaction Agreement, or as is necessary to administer, or satisfy their
 obligations in connection with, the Bankruptcy Cases, upon reasonable prior written notice, and
 except to the extent necessary to (i) ensure compliance with any applicable Law or an Order of the
 Bankruptcy Court, (ii) preserve any applicable privilege (including the attorney-client privilege)
 or (iii) comply with any contractual confidentiality obligations, Buyer shall, and shall cause each
 of the Transferred Entities, their respective Affiliates and their respective Representatives to (as
 Seller’s sole cost and expense), during normal business hours, (A) afford each Seller Party, their
 respective Representatives and their respective Affiliates reasonable access to the properties,
 books and records of Buyer and its Affiliates in respect of any of the Transferred Entities, the
 Business, the Transferred Assets and the Assumed Liabilities, in each case, to the extent relating
 to any period prior to the Closing Date, (B) furnish to each Seller Party, their respective
 Representatives and their respective Affiliates such additional financial and other information
 regarding the Transferred Entities, the Business, the Transferred Assets and the Assumed
 Liabilities as any Seller Party or their respective Representatives may from time to time reasonably
 request, in each case, to the extent relating to any period prior to the Closing Date and (C) make
 available to each Seller Party, their respective Representatives and their respective Affiliates those
 employees of Buyer or its Affiliates whose assistance, expertise, testimony, notes or recollections
 or presence may be necessary to assist such Seller Party, their respective Representatives or their
 respective Affiliates in connection with its inquiries for any purpose referred to above, including
 the presence of such Persons for interviews and depositions and as witnesses in hearings or trials
 for such purposes; provided, however, that such investigation shall not unreasonably interfere with
 the business or operations of Buyer or any of its Affiliates; and provided, further, that the auditors
 and accountants of Buyer or its Affiliates shall not be obligated to make any work papers available
 to any Person except in accordance with such auditors’ and accountants’ normal disclosure
 procedures and then only after such Person has signed a customary agreement relating to such
 access to work papers in form and substance reasonably acceptable to such auditors or accountants.
 Notwithstanding anything to the contrary herein, the Seller Parties shall have continued access to

                                                   51

                                                  A-0414
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 105 of 405 PageID #: 7929

            Case 20-11157-CSS          Doc 690-1      Filed 08/06/20      Page 58 of 144

                                                                       HIGHLY CONFIDENTIAL

 all Transferred Books and Records as is necessary to administer the Bankruptcy Cases and the
 Seller Parties may retain copies of such Transferred Books and Records, as necessary or
 appropriate in connection with such purpose.

                  (b)     If so requested by Buyer, on the one hand, or Seller or any of its Affiliates,
 on the other hand, Seller or one of its Affiliates, or Buyer or one of its Affiliates, as the case may
 be, shall enter into a customary joint defense agreement or common interest agreement with Buyer
 and its Affiliates, or Seller and its Affiliates, as applicable, with respect to any information to be
 provided to Seller or its Affiliates pursuant to Section 7.01(a).

        Section 7.02 Directors’ and Officers’ Indemnification and Exculpation.

                 (a)     Buyer agrees that all rights of the individuals who on or prior to the Closing
 Date were directors, officers, managers or employees (in all of their capacities) of the Transferred
 Entities (collectively, the “D&O Indemnified Parties”) shall be entitled to indemnification and
 exculpation from Liabilities for acts or omissions occurring at or prior to the Closing Date as
 provided in the organizational documents of the Transferred Entities, as applicable, as in effect on
 the Agreement Date, which obligation shall survive the Closing Date and shall continue in full
 force and effect against the applicable Transferred Entity in accordance with the terms of such
 organizational document. Such rights shall not be amended or otherwise modified in any manner
 that would adversely affect the rights of the D&O Indemnified Parties, unless such modification
 is required by Law.

                 (b)    The provisions of this Section 7.02 are intended to be for the benefit of and
 shall be enforceable by, each D&O Indemnified Party, his or her successors and heirs and his or
 her legal Representatives (but no other third parties). The obligations of Buyer under this Section
 7.02 shall not be amended, terminated or modified in such a manner as to adversely affect any
 D&O Indemnified Party (including such Person’s successors, heirs and legal Representatives) to
 whom this Section 7.02 applies without the written consent of the affected D&O Indemnified Party
 (it being expressly agreed that the D&O Indemnified Parties to whom this Section 7.02 applies
 shall be third-party beneficiaries of this Section 7.02), and this Section 7.02 shall be enforceable
 by such D&O Indemnified Parties and their respective successors, heirs and legal Representatives
 and shall be binding on all successors and assigns of Buyer and each Transferred Entity.

                 (c)      If Buyer or, following the Closing and prior to the sixth (6th) anniversary
 of the Closing Date, any Transferred Entity, or any of their respective successors or assigns, (i)
 shall consolidate with or merge into any other corporation or entity and shall not be the continuing
 or surviving corporation or entity of such consolidation or merger or (ii) shall transfer all or
 substantially all of its properties and assets to any Person, then, and in such case, Buyer shall use
 commercially reasonable efforts to cause proper provisions to be made so that the successors and
 assigns of Buyer or such Transferred Entity or any of their respective successors or assigns, as the
 case may be, shall assume all of the obligations set forth in this Section 7.02(c).

         Section 7.03 Preservation of Books and Records. Seller and its Affiliates shall have the
 right to retain copies of all books and records of the Business relating to periods ending on or
 before the Closing Date. Buyer agrees that it shall preserve and keep all original books and records
 in respect of the Business in the possession or control of Buyer or its Affiliates for the longer of
                                                 52

                                                  A-0415
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 106 of 405 PageID #: 7930

            Case 20-11157-CSS          Doc 690-1      Filed 08/06/20      Page 59 of 144

                                                                       HIGHLY CONFIDENTIAL

 (a) any applicable statute of limitations and (b) a period of the earlier of (x) six (6) years from the
 Closing Date and (y) the Wind-Up Date. During such period, (i) Representatives of Seller and its
 Affiliates shall, upon reasonable notice and for any reasonable business purpose (including the
 purposes described in Section 7.01), have access during normal business hours to examine, inspect
 and copy such books and records and (ii) Buyer shall provide to Seller and its Affiliates access to
 such original books and records of the Transferred Entities or the Business as Seller or its Affiliates
 shall reasonably request. Seller or its Affiliates, as applicable, shall return such original books and
 records to Buyer or such Affiliate as soon as such books and records are no longer needed in
 connection with the circumstances described in the immediately preceding sentence. After such
 period, before Buyer or any Affiliate shall dispose of any of such books and records, Buyer shall
 give at least ninety (90) days’ prior written notice to Seller of its intention to dispose such books
 and records, and Seller and/or any of its respective Affiliates shall be given an opportunity, at
 their cost and expense, to remove and retain all or any part of such books and records as it or
 they may elect.

         Section 7.04 Further Assurances. From time to time following the Closing, the Parties
 shall, and shall cause their respective Affiliates to, execute, acknowledge and deliver all reasonable
 further conveyances, notices, assumptions, releases and acquittances and such instruments, and
 shall take such reasonable actions as may be necessary or appropriate to make effective the
 Transactions as may be reasonably requested by the other Party (including (a) transferring back to
 Seller or its designees each Excluded Asset and any asset or Liability not contemplated by this
 Agreement to be a Transferred Asset or an Assumed Liability, respectively, which asset or
 Liability was transferred to Buyer at the Closing and (b) transferring to Buyer (and having Buyer
 assume) any asset or Liability contemplated by this Agreement to be a Transferred Asset or an
 Assumed Liability, respectively, which was not transferred to Buyer at the Closing); provided,
 however, that except for Buyer’s obligations to discharge an Assumed Liability and as otherwise
 provided pursuant to Section 2.03, nothing in this Section 7.04 shall require any Party or its
 Affiliates to pay money to, commence or participate in any Action with respect to, or offer or grant
 any accommodation (financial or otherwise) to, any third party following the Closing.

                                           ARTICLE VIII

                                  BANKRUPTCY PROVISIONS

        Section 8.01 [RESERVED].

        Section 8.02 Competing Transaction.

                 (a)     This Agreement is subject to approval by the Bankruptcy Court and the
 consideration by the Seller Parties and the Transferred Entities of higher or better competing
 transactions (including any plan of reorganization, recapitalization or restructuring transaction) in
 respect of all or any part of the Transferred Assets, the Assets and the Transferred Equity Interests
 (each a “Competing Transaction”), as determined in the Seller Parties’ sole and exclusive
 discretion, and subject to the provisions of the Bidding Procedures Order and Supplemental
 Bidding Procedures Order.

        Section 8.03 Bankruptcy Court Filings.
                                            53

                                                  A-0416
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 107 of 405 PageID #: 7931

            Case 20-11157-CSS         Doc 690-1       Filed 08/06/20    Page 60 of 144

                                                                       HIGHLY CONFIDENTIAL

                 (a)    Buyer agrees that it will promptly take such actions as are reasonably
 requested by Seller to assist in obtaining entry of the Sale Order and a finding of adequate
 assurance of future performance by Buyer, including furnishing affidavits or other documents or
 information for filing with the Bankruptcy Court for the purposes, among others, of providing
 necessary assurances of performance by Buyer under this Agreement and demonstrating that
 Buyer is a “good faith” purchaser under section 363(m) of the Bankruptcy Code. In the event the
 entry of the Sale Order or the Bidding Procedures Order shall be appealed, Seller and Buyer shall
 use their respective commercially reasonable efforts to defend such appeal.

                 (b)    From and after the date of entry of the Sale Order and until the Closing
 Date, to the extent reasonably practicable, the Seller Parties shall deliver to Buyer drafts of any
 material pleadings, motions, notices, statements, schedules, applications, reports and other papers
 to be filed or submitted in connection with the Agreement and the operation of the Business, in
 each case, for Buyer’s prior review and comment at least two (2) Business Days prior to the filing
 or submission thereof (provided if it is not practicable to deliver the same within two (2) Business
 Days of the filings date as soon as practicable thereafter), and such filings shall be reasonably
 acceptable to Buyer to the extent related to the Transferred Assets, Transferred Equity Interests,
 and Assumed Liabilities, or any of Buyer’s obligations hereunder.

        Section 8.04 Back-Up Bidder. Seller and Buyer agree that Buyer will be a “Back-Up
 Bidder” if and only if Buyer submits the second highest or second best bid at the Auction (as
 determined by the Seller Parties) and is named the Back-Up Bidder. If Buyer becomes the Back-
 Up Bidder and Seller gives notice (the “Back-Up Trigger Notice”) to Buyer on or before the Back-
 Up Trigger Notice Date that Seller (i) failed to consummate the sale with the winning bidder,
 and (ii) has terminated the purchase agreement with the winning bidder, then Buyer shall
 consummate the transactions in accordance with its rebid.

                                           ARTICLE IX

                                         TAX MATTERS

         Section 9.01 Transfer Taxes. Notwithstanding anything to the contrary in this
 Agreement, to the extent not exempt under the Sale Order or section 1146 of the Bankruptcy Code,
 (a) where Buyer is liable under applicable Law to pay any Transfer Tax imposed or arising with
 respect to the Transactions or any component thereof, Buyer shall promptly pay and discharge
 such Transfer Tax, and (b) where any of the Seller Parties is liable under applicable Law to pay
 any Transfer Tax imposed or arising with respect to the Transactions or any component thereof,
 Buyer shall pay the amount of such Transfer Tax to the Seller Parties and shall indemnify, defend
 and hold harmless the Seller Parties and any of their Affiliates and Representatives from and
 against any such Transfer Taxes (unless such indemnity is prohibited by (or otherwise invalid
 under) applicable Law in which case Buyer shall indemnify, defend and hold harmless the Seller
 Parties for an amount equal to any such Transfer Taxes). The Party required by Law to file a Tax
 Return with respect to such Transfer Taxes shall, with the cooperation of the other Party, timely
 prepare and file such Tax Return. If the Seller Parties or any of their Affiliates (other than a
 Transferred Entity) is required to pay any Transfer Tax, Buyer shall within five (5) days of receipt
 of evidence of filing reimburse the Seller Parties for any Transfer Taxes paid by the Seller Parties

                                                 54

                                                A-0417
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 108 of 405 PageID #: 7932

            Case 20-11157-CSS           Doc 690-1        Filed 08/06/20    Page 61 of 144

                                                                          HIGHLY CONFIDENTIAL

 or such Affiliate in connection with the filing of the applicable Tax Return. Buyer and Seller each
 agree to timely sign and deliver (or to cause their respective Affiliates to timely sign and deliver)
 such certificates or forms as may be necessary or appropriate and to otherwise cooperate to
 establish any available exemption from (or otherwise reduce) any Transfer Taxes. No sums
 payable, or consideration given, by Buyer under this Agreement should be reduced by the amount
 of any Transfer Tax, and Buyer shall pay any Transfer Tax chargeable on those sums or
 consideration. All refunds or credits of VAT paid by Buyer under this provision shall belong to
 Buyer.

         Section 9.02 Tax Adjustments. Taxes (other than Transfer Taxes) imposed upon or
 assessed directly against the Transferred Assets or Transferred Equity Interests (including ad
 valorem taxes, real estate Taxes, personal property Taxes and similar Taxes, and for the avoidance
 of doubt not to include Taxes of the Transferred Entities) for the Tax period in which the Closing
 occurs (the “Straddle Period”) will be apportioned and prorated between Seller Parties and Buyer
 as of the Closing Date. Buyer shall bear its proportionate share of such Taxes (which shall be equal
 to the product obtained by multiplying (i) a fraction, the numerator being the number of days in
 the Straddle Period following the Closing Date and the denominator being the total number of days
 in the Straddle Period, times (ii) the amount of such Taxes), and the Seller Parties shall bear the
 remaining portion of such Taxes.

         Section 9.03 Tax Cooperation. Without limiting the obligations set forth in Sections 6.02
 and 7.01, the Parties shall furnish or cause to be furnished to each other, upon request, and at the
 sole cost of the requesting Party, as promptly as practicable, such information and assistance
 relating to the Transferred Entities and the Transferred Assets as is reasonably necessary for the
 filing of Tax Returns, the making of any election related to Taxes permitted to be made under this
 Agreement, and the preparation for, or the prosecution or defense of, any audit, claim, demand,
 proposed adjustment or deficiency relating to Taxes, and any other matter or proceeding relating
 to Taxes. Buyer agrees that it shall preserve and keep, or cause to be preserved and kept, all
 original books and records related to the Business relating to Taxes with respect to any Pre-Closing
 Tax Period and in the possession of Buyer or its Affiliates in accordance with Section 7.03. With
 respect to the taxable period ending March 31, 2021, Buyer shall take all reasonable actions to
 prevent any Transferred Entity from realizing “subpart F income” (within the meaning of Section
 952 of the Code) or “global intangible low-taxed income” (within the meaning of Section 951A(b)
 of the Code).

         Section 9.04 Post-Closing Filing of Transferred Entity Tax Returns.

                 (a)     The Seller Parties shall prepare and file (or cause to be prepared and filed)
 any Tax Return of any Transferred Entity (i) due on or before the Closing Date, or (ii) filed on an
 affiliated, consolidated, combined or unitary basis with any of the Seller Parties or any of their
 Affiliates (other than a Transferred Entity) for taxable years or periods beginning on or before the
 Closing Date that is due after the Closing Date. With respect to each such Tax Return prepared
 and filed by the Seller Parties pursuant to this Section 9.04(a), the Seller Parties shall be responsible
 for any Taxes of the Seller Parties or any of their Affiliates (other than, as to Tax Returns due after
 the Closing Date, a Transferred Entity) shown as due on such Tax Returns. Buyer shall be


                                                    55

                                                   A-0418
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 109 of 405 PageID #: 7933

            Case 20-11157-CSS           Doc 690-1       Filed 08/06/20     Page 62 of 144

                                                                         HIGHLY CONFIDENTIAL

 responsible for and pay an amount equal to all other Taxes shown as due on such Tax Returns to
 the Seller Parties at least ten (10) days prior to the due date for payment of such Taxes.

                 (b)    To the extent possible under applicable Law, the Parties shall take such
 actions as shall be necessary or appropriate to cause the taxable year of each Transferred Entity to
 close for income Tax purposes, as of the close of business on the Closing Date in all applicable
 Tax jurisdictions.

                (c)    Except with the Seller’s consent (which consent shall not be unreasonably
 withheld, conditioned or delayed), neither Buyer nor any Affiliate of Buyer shall (or shall cause
 or permit any Transferred Entity to) (x) settle or compromise any audit, claim, demand, proposed
 adjustment, deficiency, assessment or administrative or judicial proceeding relating to, or (y)
 amend, refile or otherwise modify (or grant an extension of any statute of limitation with respect
 to) any Tax Return described in Section 9.04(a).

         Section 9.05 Code Section 338 Election. In the event Buyer provides Seller with written
 notice of its intent to make an election in accordance with the provisions of Code Section
 338(h)(10) Code within sixty (60) days after the Closing Date, Buyer and Seller hereby agree that
 they shall elect to treat the purchase of the Transferred Equity Interests in accordance with the
 provisions of Code Section 338(h)(10) and Treasury Regulation Section 1.338(h)(10)-1. In such
 a case, Buyer and Seller shall jointly make a timely election pursuant to Code Section 338(h)(10)
 with respect to the purchase and sale of the Transferred Equity Interests hereunder.

          Section 9.06 Canadian Transfer Tax Elections. In the event that Buyer provides Seller
 on or before the Closing Date with confirmation that it is registered under Part IX of the Excise
 Tax Act (Canada) and Chapter VIII of the Quebec Sales Tax Act, and its registration numbers, then
 Buyer and Seller shall, if applicable, execute jointly an election under section 167 of the Excise
 Tax Act (Canada) and an election under section 75 of the Act respecting Québec Sales Tax to have
 the sale of the relevant Transferred Assets take place without the imposition of Canadian goods
 and services or harmonized sales Tax, and without the imposition of Quebec sales Tax, and Buyer
 shall file such elections within the prescribed time.

         Section 9.07 Survival. The obligations set forth in this Article IX with respect to Taxes
 shall survive until the date that is thirty (30) days following the expiration of the applicable statute
 of limitations.

                                             ARTICLE X

                                   CONDITIONS TO CLOSING

         Section 10.01 Conditions to Obligations of Seller. The obligation of Seller or any other
 Seller Party to consummate the Transactions shall be subject to the satisfaction or written waiver
 by Seller in its sole discretion, at or before the Closing, of each of the following conditions:

                (a)     Representations and Warranties; Covenants.


                                                   56

                                                  A-0419
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 110 of 405 PageID #: 7934

            Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 63 of 144

                                                                        HIGHLY CONFIDENTIAL

                        (i)     all representations and warranties of Buyer contained in Article V
 of this Agreement shall be true and correct in all material respects as of the Closing as if made
 on the Closing Date (other than representations and warranties that are made as of a specific date,
 which representations and warranties shall have been true and correct in all material respects as
 of such specific date); provided, however, that for purposes of determining the satisfaction of the
 condition in this clause (i), no effect shall be given to any qualifier of “material” in such
 representations and warranties;

                       (ii)    the covenants contained in this Agreement required to be complied
 with by Buyer on or before the Closing shall have been complied with in all material respects; and

                        (iii) Seller shall have received a certificate signed by an authorized
 officer of Buyer, dated as of the Closing Date, certifying as to the satisfaction of the matters set
 forth in the foregoing clauses (i) and (ii).

                (b)     Government Approvals. Any applicable waiting periods under the HSR Act
 shall have expired or been terminated and all other Required Approvals shall have been obtained
 or, if applicable, shall have expired, shall have been waived by the applicable Government
 Authority or shall have been terminated.

               (c)     No Order. There shall be no Order in existence that prohibits the sale of the
 Transferred Equity Interests, the sale of the Transferred Assets or the other Transactions.

               (d)     Transaction Agreements. Buyer shall have executed and delivered to Seller,
 all Buyer Transaction Agreements.

               (e)     Sale Order. The Bankruptcy Court shall have entered the Sale Order and
 such Sale Order shall be effective and not be subject to any stay.

         Section 10.02 Conditions to Obligations of Buyer. The obligations of Buyer to
 consummate the Transactions contemplated by this Agreement shall be subject to the satisfaction
 or written waiver by Buyer in its sole discretion, at or before the Closing, of each of the following
 conditions:

                (a)     Representations and Warranties; Covenants.

                         (i)     The representations and warranties of Seller contained in Section
 4.01 (Formation and Qualification of the Transferred Entities), Section 4.02 (Capital Structure of
 the Transferred Entities), Section 4.03 (Formation and Authority of the Seller Parties;
 Enforceability), Section 4.04 (No Conflict), and Section 4.16 (Brokers) shall be true and correct
 on the Agreement Date and on and as of the Closing Date, with the same force and effect as though
 such representations and warranties had been made on and as of the Closing Date (except to the
 extent that any such representation or warranty is expressly made as of a specified date, in which
 case it shall be true and correct as of such specified date);

                      (ii)   all other representations and warranties of Seller contained in this
 Agreement shall be true and correct on the Agreement Date and on and as of the Closing as if
                                                  57

                                                 A-0420
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 111 of 405 PageID #: 7935

            Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 64 of 144

                                                                         HIGHLY CONFIDENTIAL

 made on the Closing Date (other than representations and warranties that are made as of a specific
 date, which representations and warranties shall have been true and correct as of such date), except
 for breaches or inaccuracies, as the case may be, as to matters that, individually or in the aggregate,
 would not reasonably be expected to have a Material Adverse Effect; provided, however, that for
 purposes of determining the satisfaction of the condition in this clause (ii), no effect shall be given
 to any qualifier of “material” or “Material Adverse Effect” in such representations and warranties
 (except in each case for Section 4.07(b));

                       (iii) the covenants contained in this Agreement required to be complied
 with by the Seller Parties on or before the Closing shall have been complied with in all material
 respects; and

                         (iv)     Buyer shall have received a certificate signed by an authorized
 officer of Seller, dated as of the Closing Date, certifying as to the satisfaction of matters set forth
 in the foregoing clauses (i), (ii), and (iii).

                 (b)     Government Approvals. Any applicable waiting periods under the HSR Act
 shall have expired or been terminated and all other Required Approvals shall have been obtained
 or, if applicable, shall have expired or been waived by the applicable Government Authority, or
 shall have been terminated.

                (c)     Environmental Approvals. Subject to Buyer’s timely satisfaction of its
 obligations pursuant to Section 6.04(a), Buyer shall have obtained all approvals (which may be
 temporary in nature), other than approvals the failure of which to obtain would not materially and
 adversely affect Buyer’s ability to operate any of the facilities as they are presently being operated,
 required under Environmental Laws and Environmental Permits that must be obtained prior to the
 Effective Time in order for Buyer to continue lawfully operating any of the facilities as they are
 presently being operated, in each case without the imposition of additional or modified conditions
 and requirements that would impose material additional costs.

               (d)     No Order. There shall be no Order in existence that prohibits the sale of the
 Transferred Equity Interests, the sale of the Transferred Assets or the other Transactions.

                (e)     Certain Transaction Agreements. Each of the TSA, IP Cross License
 Agreement, the Trademark Co-Existence Agreement, and the Supply Agreement Transaction
 Agreement shall been fully negotiated and in a final form, which shall include the applicable terms
 set forth on Schedule C and, subject to Section 6.15, be in a form and substance reasonably
 acceptable to Seller and Buyer.

                 (f)    Seller Transaction Agreements. The Seller Parties shall have executed and
 delivered, or caused to be executed and delivered, to Buyer all Seller Transaction Agreements.

               (g)     Sale Order. The Bankruptcy Court shall have entered the Sale Order and
 such Sale Order shall be effective and not subject to any stay.

               (h)     Collective Bargaining Agreements. (i) The Bankruptcy Court shall have
 determined that the Seller Parties can sell the Transferred Assets free and clear of the Collective
                                                   58

                                                  A-0421
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 112 of 405 PageID #: 7936

            Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 65 of 144

                                                                         HIGHLY CONFIDENTIAL

 Bargaining Agreements set forth on Schedule 4.12(a), (ii) the Buyer and Seller Parties shall have
 negotiated and consented to a Modified Labor Agreement with the Unions who are parties to the
 Modified Labor Agreements that shall not include the requirement that Buyer or its Affiliates
 sponsor or contribute to a single employer defined benefit pension plan, retiree medical or life
 insurance plan or multiemployer pension plan, (iii) the Unions shall have agreed to waive or
 remove any successor clauses in the Collective Bargaining Agreements set forth on
 Schedule 4.12(a) and to waive any claim that Buyer has or is required to assume or succeed to
 those Collective Bargaining Agreements, or (ix) the Bankruptcy Court shall have granted a
 motion acceptable to Buyer filed by the applicable Seller Parties pursuant to section 1113(c) of
 the Bankruptcy Code authorizing the applicable Seller Parties to reject the Collective Bargaining
 Agreements set forth on Schedule 4.12(a).

                 (i)      Pension Liabilities. The Bankruptcy Court shall have determined that the
 Seller Parties can sell the Transferred Assets free and clear of any and all Liabilities related to any
 Employer Plan that is subject to Title IV of ERISA.

         Section 10.03 Frustration of Closing Conditions. Neither Seller nor Buyer may rely on
 the failure of any condition set forth in this Article X to be satisfied if such failure was caused by
 such Party’s failure to act in good faith, to use commercially reasonable efforts to cause the Closing
 Conditions of each such other Party to be satisfied, or to satisfy its obligations set forth in Section
 6.04.

        Section 10.04 Waiver of Closing Conditions. Upon the occurrence of the Closing, any
 condition set forth in this Article X that was not satisfied as of the Closing shall be deemed to have
 been waived as of and from the Closing.

                                            ARTICLE XI

                                          TERMINATION

        Section 11.01 Termination. Notwithstanding anything in this Agreement to the contrary,
 this Agreement may be terminated before the Closing:

                (a)     by the mutual written consent of Seller and Buyer;

                  (b)     by Seller, if Buyer shall have breached any representation or warranty or
 failed to comply with any covenant or agreement applicable to Buyer that would cause any Closing
 Condition set forth in Section 10.01(a) not to be satisfied, and (i) such breach is not waived
 by Seller or (ii) if such breach has not been waived by Seller but is curable and is not cured by
 Buyer prior to the earlier to occur of (A) ten (10) Business Days after receipt by Buyer of Seller’s
 notice of its intent to terminate and (B) the Outside Date; provided, however, that Seller is not
 then in material breach of this Agreement, which breach, either individually or in the aggregate
 with other breaches by the Seller, would result in, if occurring or continuing on the Closing Date,
 the failure of the Closing Conditions set forth in Section 10.02;

               (c)     by Buyer, if Seller shall have breached any representation or warranty or
 failed to comply with any covenant applicable to Seller that would cause any Closing Condition
                                                   59

                                                  A-0422
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 113 of 405 PageID #: 7937

            Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 66 of 144

                                                                         HIGHLY CONFIDENTIAL

 set forth in Section 10.02(a) not to be satisfied, and (i) such breach is not waived by Buyer or (ii)
 if such breach has not been waived by Buyer but is curable and is not cured by Seller prior to the
 earlier to occur of (A) ten (10) Business Days after receipt by Seller of Buyer’s notice of its intent
 to terminate and (B) the Outside Date; provided, however, that Buyer is not then in material breach
 of this Agreement, which breach, either individually or in the aggregate with other breaches by
 Buyer, would result in, if occurring or continuing on the Closing Date, the failure of any of the
 Closing Conditions set forth in Section 10.01;

                 (d)    by either Seller or Buyer, if the Closing shall not have occurred by (i)
 August 27, 2020 or (ii) if Buyer is declared the Back-Up Bidder in accordance with Section 8.04,
 by September 30, 2020 (as either such date may be extended by mutual agreement of the Parties
 in writing, the “Outside Date”); provided, that if the Closing shall not have occurred on or before
 the Outside Date due to a material breach of any representations, warranties or covenants contained
 in this Agreement by Buyer or Seller, then the breaching Party may not terminate this Agreement
 pursuant to this Section 11.01(d);

                 (e)       by either Seller or Buyer, in the event that any Government Authority of
 competent jurisdiction shall have issued an Order that permanently enjoins the consummation of
 the purchase of the Transferred Equity Interests or the Transferred Assets, or the Transaction
 and such Order shall have become a Final Order; provided, however, that the right to terminate
 this Agreement under this Section 11.01(e) shall not be available to Seller or Buyer whose
 action or failure to fulfill any obligation under this Agreement has been the cause of, or has resulted
 in, the issuance of such Order or other action;

                (f)      by either Seller or Buyer (unless Buyer is the Back-Up Bidder), if (i) any
 Seller Party enters into a definitive agreement with respect to a Competing Transaction or (ii) the
 Bankruptcy Court enters an Order approving a Competing Transaction;

                (g)    by Buyer, if any of the Bankruptcy Cases is dismissed, converted to a case
 or cases under Chapter 7 of the Bankruptcy Code, or if a trustee or examiner with expanded powers
 to operate or manage the financial affairs, the business, or the reorganization of any Seller Party is
 appointed in the Bankruptcy Cases;

                (h)     [RESERVED];

                (i)     [RESERVED]; or

                (j)     by Buyer, if Seller has failed to obtain entry of an effective and unstayed
 Sale Order that is reasonably acceptable to Buyer by no later than August 10, 2020.

         Section 11.02 Notice of Termination. If either Buyer or Seller desires to terminate this
 Agreement pursuant to Section 11.01, such Party shall give written notice of such termination to
 the other Party, which notice shall include the specific subsection under which termination is
 sought.

        Section 11.03 Effect of Termination.

                                                   60

                                                  A-0423
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 114 of 405 PageID #: 7938

            Case 20-11157-CSS         Doc 690-1       Filed 08/06/20    Page 67 of 144

                                                                       HIGHLY CONFIDENTIAL

                 (a)     If this Agreement is terminated pursuant to Section 11.01, this Agreement
 shall thereupon become null and void and of no further force and effect, except for the provisions
 of (i) Section 6.03, (ii) this Section 11.03; (iv) Article XII (excluding Section 12.04) and Exhibit
 A; provided, that, nothing in this Section 11.03 shall be deemed to (A) release any Party from
 any Liability for any breach by such Party of any term of this Agreement prior to the date of
 termination for any knowing and intentional breach of this Agreement or Fraud committed
 against the non-breaching Party, as determined by the Bankruptcy Court or (B) impair the right
 of any Party to compel specific performance by any other Party of its obligations under this
 Agreement.

                 (b)     In the event of a valid termination of this Agreement by Seller pursuant to
 Section 11.01(b), then Buyer and Seller shall, within two (2) Business Days after the date of such
 termination, deliver Joint Written Instructions to the Escrow Agent directing the Escrow Agent
 to deliver an amount equal to the Escrowed Funds (together with all accrued investment income
 thereon (if any)) to Seller. Buyer acknowledges that the agreements contained in this Section
 11.03(b) are an integral part of the Transactions, and that without these agreements, Seller would
 not have entered into this Agreement; accordingly, if Buyer fails to timely pay any amount due
 pursuant to this Section 11.03(b) and, in order to obtain such payment, Seller commences an
 Action which results in a judgment against Buyer for any such payment set forth in this Section
 11.03(b), Buyer shall pay Seller its costs and expenses (including reasonable attorney’s fees and
 disbursements) in connection with such Action, together with interest on such payment at the
 Interest Rate through the date such payment was actually received. Seller’s receipt of the
 Escrowed Funds (if any when payable pursuant to the terms of this Section 11.03(b) shall constitute
 liquidated damages and the sole and exclusive remedy of Seller and its Affiliates against Buyer
 and any of its Affiliates and each of their respective Representatives for any and all losses and
 other damages that may be suffered or incurred by Seller, Seller’s Affiliates and each of their
 respective Representatives based upon, relating to, resulting from or arising out of this Agreement
 or the Transactions, any breach hereof or any failure to perform or comply with any covenant or
 other obligation hereunder and the circumstances giving rise to such termination. Further, Buyer
 agrees that Seller may seek any other remedies at Law or in equity arising from Buyer’s breach of
 this Agreement, pursuant to Section 11.03(a) and Section 12.17; provided, however, that in no
 event shall (i) Seller be entitled to both any such other remedy and also to receive the Escrowed
 Funds, and (ii) in no event shall the Escrowed Funds (or an amount equal thereto) be paid on more
 than one occasion.

                 (c)    In the event of a termination of this Agreement pursuant to Section 11.01,
 other than a termination pursuant to Section 11.01(b), then Buyer and Seller shall, within two (2)
 Business Days after the date of such termination, deliver Joint Written Instructions to the Escrow
 Agent directing the Escrow Agent to deliver an amount equal to the Escrowed Funds (together
 with all accrued investment income thereon (if any)) to Buyer.




                                                 61

                                                A-0424
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 115 of 405 PageID #: 7939

            Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 68 of 144

                                                                         HIGHLY CONFIDENTIAL


                                            ARTICLE XII

                                        MISCELLANEOUS

         Section 12.01 Rules of Construction. The following rules of construction shall govern the
 interpretation of this Agreement:

                 (a)    references to “applicable” Law or Laws with respect to a particular Person,
 thing or matter means only such Law or Laws as to which the Government Authority that enacted
 or promulgated such Law or Laws has jurisdiction over such Person, thing or matter as determined
 under the Laws of the State of Delaware as required to be applied thereunder by the Bankruptcy
 Court; references to any statute, rule, regulation or form (including in the definition thereof) shall
 be deemed to include references to such statute, rule, regulation or form as amended, modified,
 supplemented or replaced from time to time (and, in the case of any statute, include any rules and
 regulations promulgated under such statute), and all references to any section of any statute, rule,
 regulation or form include any successor to such section;

                (b)     when calculating the period of time before which, within which or following
 which any act is to be done or step taken pursuant to this Agreement, the date that is referenced in
 beginning the calculation of such period will be excluded (for example, if an action is to be taken
 within two (2) days after a triggering event and such event occurs on a Tuesday, then the action
 must be taken by Thursday); if the last day of such period is a non-Business Day, the period in
 question will end on the next succeeding Business Day;

                (c)     whenever the context requires, words in the singular shall be held to include
 the plural and vice versa, and words of one gender shall be held to include the other gender;

                 (d)      (i) the provision of a table of contents, the division into Articles, Sections
 and other subdivisions and the insertion of headings are for convenience of reference only and
 shall not affect or be utilized in construing or interpreting this Agreement and (ii) references to the
 terms “Article,” “Section,” “subsection,” “subclause,” “clause,” “Schedule” and “Exhibit” are
 references to the Articles, Sections, subsections, subclauses, clauses, Schedules and Exhibits to
 this Agreement unless otherwise specified;

                (e)     (i) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or
 similar words refer to this entire Agreement, including the Schedules and Exhibits thereto, (ii) the
 terms “thereof,” “therein,” “thereby,” “thereto” and derivative or similar words refer to this
 Agreement to which the context refers, including the Schedules and Exhibits thereto, (iii) the terms
 “include,” “includes,” “including” and words of similar import when used in this Agreement mean
 “including, without limitation” unless otherwise specified, (iv) the term “any” means “any and all”
 and (v) the term “or” shall not be exclusive and shall mean “and/or”;

                  (f)     (i) references to “days” means calendar days unless Business Days are
 expressly specified, (ii) references to “written” or “in writing” include in electronic form
 (including by e-mail transmission or electronic communication by portable document format
 (.pdf)) and (iii) references to “$” mean U.S. dollars;

                                                   62

                                                  A-0425
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 116 of 405 PageID #: 7940

             Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 69 of 144

                                                                         HIGHLY CONFIDENTIAL

                     (g)   references to any Person includes such Person’s successors and permitted
 assigns;

                (h)     whenever this Agreement requires any Seller Party, to take any action, such
 requirement shall be deemed to involve an undertaking on the part of the Seller to take such action,
 or to cause such Seller Party, to take such action;

               (i)     unless the context otherwise requires, the word “extent” in the phrase “to
 the extent” means the degree to which a subject or other thing extends, and such phrase does not
 mean simply “if”; and

                 (j)     each Party has participated in the negotiation and drafting of this
 Agreement, and if an ambiguity or question of interpretation should arise, this Agreement shall be
 construed as if drafted jointly by the Parties and no presumption or burden of proof shall arise
 favoring or burdening any Party by virtue of the authorship of any provision in this Agreement;
 the language used in this Agreement will be deemed to be the language chosen by the Parties to
 express their mutual intent, and no rule of strict construction will be applied against any Party.
 Further, prior drafts of this Agreement or any ancillary agreements, schedules or exhibits thereto
 or the fact that any clauses have been added, deleted or otherwise modified from any prior drafts
 of this Agreement or any ancillary agreements, schedules or exhibits hereto shall not be used as an
 aide of construction or otherwise constitute evidence of the intent of the Parties; and no
 presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of such prior
 drafts.

        Section 12.02 Expenses. Except as otherwise specified in the Transaction Agreements,
 each Party will pay its own costs and expenses, including legal, consulting, financial advisor and
 accounting fees and expenses, incurred in connection with the Transaction Agreements and the
 Transactions, irrespective of when incurred or whether or not the Closing occurs.

        Section 12.03 Notices. All notices and other communications under or by reason of this
 Agreement shall be in writing and shall be deemed to have been duly given or made (a) when
 personally delivered, (b) when delivered by e-mail transmission with receipt confirmed or (c) upon
 delivery by overnight courier service, in each case, to the addresses and attention parties indicated
 below (or such other address, e-mail address or attention party as the recipient party has specified
 by prior notice given to the sending party in accordance with this Section 12.03):

 If to Seller, to:                              Exide Technologies, LLC
                                                13000 Deerfield Parkway
                                                Suite 200
                                                Milton, GA 30004
                                                Attention: Legal Department
                                                E-mail:     bob.penman@exide.com
                                                            keith.scott@exide.com

 with a copy (which will not constitute         Weil, Gotshal & Manges LLP
 notice) to:                                    767 Fifth Avenue
                                                New York, New York 10153
                                                   63

                                                  A-0426
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 117 of 405 PageID #: 7941

            Case 20-11157-CSS        Doc 690-1       Filed 08/06/20    Page 70 of 144

                                                                      HIGHLY CONFIDENTIAL

                                              Attention:   Ray C. Schrock, P.C.;
                                                           Sunny Singh, Esq.;
                                                           Mariel E. Cruz, Esq.
                                              E-mail:      ray.schrock@weil.com
                                                           sunny.singh@weil.com
                                                           mariel.cruz@weil.com

 If to Buyer or Guarantor, to:                Battery BidCo, LLC
                                              100 Northfield Street
                                              Greenwich, CT 06830
                                              Attn: Jacob D. Hudson
                                              Email: jhudson@atlasholdingsllc.com

 with a copy (which will not constitute
 notice) to:                                  Winston & Strawn LLP
                                              1901 L Street, N.W.
                                              Washington, D.C. 20036
                                              Attn: Christopher M. Zochowski
                                                     Bradley A. Noojin
                                              Email: czochowski@winston.com
                                                     bnoojin@winston.com

                Winston & Strawn LLP
                                              35 W. Wacker Drive
                                              Chicago, IL 60601
                                              Attn: Dan McGuire

                                              Email: DMcguire@winston.com



         Section 12.04 Survival. Subject to Section 11.03(a) and except for any covenant,
 agreement or obligation that by its terms is to be performed (in whole or in part) by any Party
 following the Closing including those set forth in Section 3.05 (which covenants shall survive the
 Effective Time in accordance with their terms), none of the representations, warranties, or
 covenants of any Party set forth in this Agreement shall survive, and each of the same shall
 terminate and be of no further force or effect as of, the Closing.

         Section 12.05 Limitation on Liability. Notwithstanding anything in this Agreement or in
 any other Transaction Agreement to the contrary, (a) except (x) in the event of Fraud, (y) the
 calculation of, and any adjustments to, the Purchase Price in accordance with Article III, and/or
 (z) with respect to any Assumed Liabilities, (i) the maximum aggregate Liability of the Seller
 Parties under, or with respect to, this Agreement shall not exceed an amount equal to $5,000,000,
 and (ii) the maximum Liability of Buyer under, or with respect to, this Agreement shall not
 exceed the Escrowed Funds, and (b) except in the event of Fraud, in no event shall any Party
 have any Liability under this Agreement (including under this Article XII) for any consequential,
 special, incidental, indirect or punitive damages, lost profits or similar items (including loss
 of revenue, income or profits, diminution of value or loss of business reputation or opportunity
                                                64

                                               A-0427
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 118 of 405 PageID #: 7942

            Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 71 of 144

                                                                        HIGHLY CONFIDENTIAL

 relating to a breach or alleged breach of this Agreement). The foregoing limitations in this Section
 12.05 shall apply to all claims, obligations, Liabilities, Actions or causes of action (whether in
 Contract or in tort, at Law or in equity, or granted by statute) that may be based upon, in respect
 of, arise under, out or by reason of, be connected with, or relate in any manner to, this Agreement,
 or the negotiation, execution, or performance of this Agreement or any of the Transactions
 contemplated by this Agreement and the relationship between the Parties from inception.

        Section 12.06 Public Announcements. The initial press release with respect to the
 execution of this Agreement shall be a joint press release to be reasonably agreed upon by the
 Buyer and Seller. No Party nor any Affiliate or Representative of such Party shall issue or cause
 the publication of any press release or public announcement or otherwise communicate with any
 news media in respect of the Transaction Agreements or the Transactions without the prior written
 consent of the other Party (which consent shall not be unreasonably withheld, conditioned or
 delayed), except as a Party believes in good faith and based on reasonable advice of counsel is
 required by applicable Law or by Order of the Bankruptcy Court.

         Section 12.07 Severability. If any term or provision of this Agreement is held invalid,
 illegal or unenforceable in any respect under any applicable Law, as a matter of public policy or
 on any other grounds, the validity, legality and enforceability of all other terms and provisions of
 this Agreement will not in any way be affected or impaired. If the final judgment of a court of
 competent jurisdiction or other Government Authority declares that any term or provision hereof
 is invalid, illegal or unenforceable, the Parties agree that the court making such determination will
 have the power to reduce the scope, duration, area or applicability of the term or provision, to
 delete specific words or phrases, or to replace any invalid, illegal or unenforceable term or
 provision with a term or provision that is valid, legal and enforceable and that comes closest to
 expressing the intention of the invalid, illegal or unenforceable term or provision.

          Section 12.08 Assignment. This Agreement will be binding upon and inure to the benefit
 of and be enforceable by the respective successors and permitted assigns of the Parties. No Party
 may assign (whether by operation of Law or otherwise) this Agreement or any rights, interests or
 obligations provided by this Agreement without the prior written consent of the other Parties;
 provided, however, that (a) any Party may assign this Agreement and any or all rights and
 obligations under this Agreement to any of its controlled Affiliates and (b) Seller may assign any
 of its rights or obligations under this Agreement to any plan administrator, liquidator, examiner,
 receiver, liquidation trustee, or similar party appointed for it following the Closing; provided,
 further, that no such assignment pursuant to the foregoing clause (a) shall release the assigning
 Party from any Liability under this Agreement. Any attempted assignment in violation of this
 Section 12.08 shall be void ab initio.

         Section 12.09 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
 Parties and their respective successors and permitted assigns, and, except with respect to the D&O
 Indemnified Parties pursuant to Section 7.02(a), the Nonparty Affiliates pursuant to Section 12.18,
 or as otherwise expressly set forth in this Agreement, nothing in this Agreement shall create or be
 deemed to create any third-party beneficiary rights in any Person not a party hereto, including any
 Affiliates of any Party.


                                                  65

                                                 A-0428
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 119 of 405 PageID #: 7943

            Case 20-11157-CSS         Doc 690-1      Filed 08/06/20     Page 72 of 144

                                                                      HIGHLY CONFIDENTIAL

         Section 12.10 Entire Agreement. This Agreement (including the Disclosure Schedules)
 and the other Transaction Agreements (and all exhibits and schedules hereto and thereto)
 collectively constitute and contain the entire agreement and understanding of the Parties with
 respect to the subject matter hereof and thereof and supersede all prior negotiations,
 correspondence, understandings, agreements and Contracts, whether written or oral, among the
 Parties respecting the subject matter hereof and thereof.

        Section 12.11 Amendments. This Agreement (including all exhibits and schedules hereto)
 may be amended, restated, supplemented or otherwise modified, only by written agreement duly
 executed by each Party.

         Section 12.12 Waiver. At any time before the Closing, either Seller or Buyer may (a)
 extend the time for the performance of any obligation or other acts of the other Party, (b) waive
 any breaches or inaccuracies in the representations and warranties of the other Party contained in
 this Agreement or in any document delivered pursuant to this Agreement or (c) waive compliance
 with any covenant, agreement or condition contained in this Agreement but such waiver of
 compliance with any such covenant, agreement or condition shall not operate as a waiver of, or
 estoppel with respect to, any subsequent or other failure; provided, that any such waiver shall be
 in a written instrument duly executed by the waiving Party. No failure on the part of any Party to
 exercise, and no delay in exercising, any right, power or remedy under this Agreement shall operate
 as a waiver thereof, nor shall any single or partial exercise of such right, power or remedy by such
 Party preclude any other or further exercise thereof or the exercise of any other right, power or
 remedy.

         Section 12.13 Governing Law. This Agreement, and any Action that may be based upon,
 arise out of or relate or be incidental to any Transaction, this Agreement, the negotiation,
 execution, performance or consummation of the foregoing or the inducement of any Party to enter
 into the foregoing, whether for breach of Contract, tortious conduct or otherwise, and whether now
 existing or hereafter arising (each, a “Transaction Dispute”), will be exclusively governed by and
 construed and enforced in accordance with the internal Laws of the State of Delaware, without
 giving effect to any Law or rule that would cause the Laws of any jurisdiction other than the State
 of Delaware to be applied.

        Section 12.14 Dispute Resolution; Consent to Jurisdiction.

                 (a)     Without limiting any Party’s right to appeal any Order of the Bankruptcy
 Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce the terms of this
 Agreement and to decide any Transaction Dispute which may arise or result from, or be connected
 with, this Agreement, any breach or default hereunder, or the Transactions, and (ii) any and all
 proceedings related to the foregoing shall be filed and maintained only in the Bankruptcy Court,
 and the Parties hereby consent to and submit to the jurisdiction and venue of the Bankruptcy Court
 and shall receive notices at such locations as indicated in Section 12.03 (as may be updated from
 time to time in accordance with Section 12.03); provided, however, upon the closing of the
 Bankruptcy Cases, the Parties agree to unconditionally and irrevocably submit to the exclusive
 jurisdiction of the Court of Chancery of the State of Delaware and any appellate court from any
 thereof, for the resolution of any such Transaction Dispute. In that context, and without limiting
 the generality of the foregoing, each Party irrevocably and unconditionally:
                                                  66

                                                A-0429
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 120 of 405 PageID #: 7944

            Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 73 of 144

                                                                        HIGHLY CONFIDENTIAL

                       (i)     submits for itself and its property to the exclusive jurisdiction of
 such courts with respect to any Transaction Dispute and for recognition and enforcement of any
 judgment in respect thereof, and agrees that all claims in respect of any Transaction Dispute shall
 be heard and determined in such courts;

                        (ii)   agrees that venue would be proper in such courts, and waives any
 objection that it may now or hereafter have that any such court is an improper or inconvenient
 forum for the resolution of any Transaction Dispute; and

                        (iii) agrees that the mailing by certified or registered mail, return receipt
 requested, to the Persons listed in Section 12.03 (as may be updated from time to time in
 accordance with Section 12.03) of any process required by any such court, will be effective service
 of process; provided, however, that nothing herein will be deemed to prevent a Party from making
 service of process by any means authorized by the Laws of the State of Delaware.

                 (b)     The foregoing consent to jurisdiction will not constitute submission to
 jurisdiction or general consent to service of process in the State of Delaware for any purpose except
 with respect to any Transaction Dispute.

         Section 12.15 Waiver of Jury Trial. To the maximum extent permitted by Law, each Party
 irrevocably and unconditionally waives any right to trial by jury in any forum in respect of any
 Transaction Dispute and covenants that neither it nor any of its Affiliates or Representatives will
 assert (whether as plaintiff, defendant or otherwise) any right to such trial by jury. Each Party
 certifies and acknowledges that (a) such Party has considered the implications of this waiver,
 (b) such Party makes this waiver voluntarily and (c) such waiver constitutes a material inducement
 upon which such Party is relying and will rely in entering into this Agreement. Each Party may
 file an original counterpart or a copy of this Section 12.15 with any court as written evidence of
 the consent of each Party to the waiver of its right to trial by jury.

         Section 12.16 Admissibility into Evidence. All offers of compromise or settlement among
 the Parties or their Affiliates or Representatives in connection with the attempted resolution of any
 Transaction Dispute (a) shall be deemed to have been delivered in furtherance of a Transaction
 Dispute settlement, (b) shall be exempt from discovery and production and (c) shall not be
 admissible into evidence (whether as an admission or otherwise) in any proceeding for the
 resolution of the Transaction Dispute.

        Section 12.17 Remedies; Specific Performance.

                (a)     Except to the extent set forth otherwise in this Agreement, all remedies
 under this Agreement expressly conferred upon a Party will be deemed cumulative with and not
 exclusive of any other remedy conferred hereby, or by Law or equity upon such Party, and the
 exercise by a Party of any one remedy will not preclude the exercise of any other remedy.

                (b)     Each Party agrees that irreparable damage would occur and the Parties
 would not have an adequate remedy at law if any provision of this Agreement is not performed in
 accordance with its specific terms or is otherwise breached. Accordingly, each Party agrees that
 the other Party will be entitled to injunctive relief from time to time to prevent breaches of the
                                                  67

                                                 A-0430
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 121 of 405 PageID #: 7945

            Case 20-11157-CSS          Doc 690-1       Filed 08/06/20    Page 74 of 144

                                                                        HIGHLY CONFIDENTIAL

 provisions of this Agreement and to enforce specifically the terms and provisions of this
 Agreement, in each case, (i) without the requirement of posting any bond or other indemnity and
 (ii) in addition to any other remedy to which it may be entitled, at Law or in equity. Furthermore,
 each Party agrees not to raise any objections to the availability of the equitable remedy of specific
 performance to prevent or restrain breaches of this Agreement, and to specifically enforce the
 terms of this Agreement to prevent breaches or threatened breaches of, or to enforce compliance
 with, the covenants and obligations of such Party under this Agreement. Each Party expressly
 disclaims that it is owed any duty not expressly set forth in this Agreement, and except with respect
 to Fraud, waives and releases all tort Causes of Action that may be based upon, arise out of or
 relate to this Agreement, or the negotiation, execution or performance of this Agreement.

         Section 12.18 Non-Recourse. All claims, obligations, Liabilities, Actions or causes of
 action (whether in Contract or in tort, at Law or in equity, or granted by statute) that may be based
 upon, in respect of, arise under, out or by reason of, be connected with, or relate in any manner to,
 this Agreement, or the negotiation, execution, or performance of this Agreement (including any
 representation or warranty made in connection with, or as an inducement to, this Agreement), may
 be made only against (and are expressly limited to) the Persons that are expressly identified as
 Parties in the preamble to this Agreement or, if applicable, their successors and assigns
 (“Contracting Parties”). No Person who is not a Contracting Party, including any past, present
 or future director, officer, employee, incorporator, member, partner, manager, stockholder,
 Affiliate, agent, consultant, attorney, accountants or Representative of, and any financial advisor
 or lender to, any Contracting Party, or any director, officer, employee, incorporator, member,
 partner, manager, stockholder, Affiliate, agent, attorney, or Representative of, and any financial
 advisor or lender to, any of the foregoing (“Nonparty Affiliates”), shall have any Liability
 (whether in Contract or in tort, at law or in equity, or granted by statute) for any claims, causes of
 action, Actions, obligations, or Liabilities arising under, out of, in connection with, or related in
 any manner to this Agreement or based on, in respect of, or by reason of this Agreement or their
 negotiation, execution, performance, or breach; and, to the maximum extent permitted by Law,
 each Contracting Party hereby waives and releases all such Liabilities, claims, causes of action,
 Actions, and obligations against any such Nonparty Affiliates. It is expressly agreed that the
 Nonparty Affiliates to whom this Section 12.18 applies shall be third-party beneficiaries of this
 Section 12.18.

         Section 12.19 Interest. If any payment required to be made to a Party under this
 Agreement is made after the date on which such payment is due, interest shall accrue at the Interest
 Rate on such amount from (but not including) the due date of the payment to (and including) the
 date such payment is actually made. All computations of interest pursuant to this Agreement shall
 be made on the basis of a year of three hundred sixty-five (365) days, in each case, for the actual
 number of days from (but not including) the first day to (and including) the last day occurring in
 the period for which such interest is payable.

         Section 12.20 Disclosure Schedules and Exhibits. The Disclosure Schedules, Schedules
 and Exhibits attached to this Agreement shall be construed with and as an integral part of this
 Agreement to the same extent as if the same had been set forth verbatim herein. Any capitalized
 terms used in any Exhibit or Schedule or in the Disclosure Schedules but not otherwise defined
 therein shall be defined as set forth in this Agreement. The representations and warranties of Seller

                                                  68

                                                 A-0431
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 122 of 405 PageID #: 7946

            Case 20-11157-CSS          Doc 690-1        Filed 08/06/20    Page 75 of 144

                                                                         HIGHLY CONFIDENTIAL

 set forth in this Agreement are made and given subject to the disclosures contained in the
 Disclosure Schedules, and neither the Seller, nor any of its Affiliates shall be, or deemed to be, in
 breach of any such representations and warranties (and no claim shall lie in respect thereof) in
 respect of any such matter so disclosed in the Disclosure Schedules. Where only brief particulars
 of a matter are set out or referred to in the Disclosure Schedules or a reference is made only to a
 particular part of a disclosed document, full particulars of the matter and the full contents of the
 document are deemed to be disclosed. Any matter, information or item disclosed in the Disclosure
 Schedules, under any specific representation or warranty or Schedule or section thereof shall be
 deemed to be disclosed and incorporated by reference in any other Schedule or section of the
 Disclosure Schedules if it is reasonably apparent on its face that such disclosure is applicable to
 such other Schedule(s) or Section(s) as though fully set forth in such other Schedule(s) or
 section(s). The inclusion of any matter, information or item in the Disclosure Schedules as an
 exception to a representation or warranty shall not be deemed to constitute (i) an admission of any
 Liability by Seller to any third party, (ii) an admission that any breach or violation of applicable
 Laws or any Contract or agreement to which any Seller Party or Transferred Entity is a party exists
 or has actually occurred, (iii) an admission that such item is outside the Ordinary Course of
 Business or not consistent with past practice, or (iv) otherwise imply an admission that such item
 represents a material exception or material fact, event, circumstance or that such item has had, or
 would reasonably be expected to have a Material Adverse Effect. The Disclosure Schedules have
 been arranged for purposes of convenience in separately titled Schedules corresponding to the
 Sections of this Agreement.

         Section 12.21 Provision Respecting Legal Representation. Each Party to this Agreement
 agrees, on its own behalf and on behalf of its Affiliates and Representatives, that Weil, Gotshal &
 Manges LLP may serve as counsel to the Seller Parties, on the one hand, and any Transferred
 Entity, on the other hand, in connection with the negotiation, preparation, execution and delivery
 of the Transaction Agreements and the consummation of the Transactions, and that, following
 consummation of the Transactions, Weil, Gotshal & Manges LLP may serve as counsel to any
 Seller Party or any Affiliate or Representative of any Seller Party, in connection with any litigation,
 claim or obligation arising out of or relating to the Transactions and the Transaction Agreements
 notwithstanding such prior representation of any Transferred Entity and each Party consents
 thereto and waives any conflict of interest arising therefrom, and each Party shall cause its
 Affiliates and Representatives to consent to waive any conflict of interest arising from such
 representation.

         Section 12.22 Counterparts. This Agreement may be executed in counterparts, each of
 which shall be deemed an original, but all of which when taken together shall constitute one and
 the same instrument. Facsimiles, e-mail transmission of .pdf signatures or other electronic copies
 of signatures shall be deemed to be originals.

         Section 12.23 Guaranty. Subject to the provisions of this Section 12.23, Guarantor does
 hereby unconditionally and irrevocably guarantee to Seller the full, complete and prompt
 performance and payment if, as and when due, as the case may be, of the Guaranteed
 Obligations (as hereafter defined), and if Buyer does not pay or perform any of the Guaranteed
 Obligations in accordance with their respective terms, Guarantor shall immediately on demand by
 Seller, pay or perform such Guaranteed Obligations as if Guarantor were the principal obligor

                                                   69

                                                  A-0432
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 123 of 405 PageID #: 7947

            Case 20-11157-CSS         Doc 690-1       Filed 08/06/20    Page 76 of 144

                                                                       HIGHLY CONFIDENTIAL

 primarily liable for the performance thereof and not as a mere surety. Seller may obtain recourse
 against Guarantor for the payment and performance of the Guaranteed Obligations prior to,
 concurrently with, or after any other Action to enforce such Guaranteed Obligations. Guarantor
 shall be entitled to perform or satisfy the Guaranteed Obligations pursuant to the same terms and
 conditions and subject to the same rights and limitations as are applicable to Buyer under this
 Agreement. For purposes of this Agreement, “Guaranteed Obligations” means each of the
 obligations of Buyer under this Agreement. For the avoidance of doubt, Guarantor’s obligations
 under this Section 12.23 shall be in exchange for the conveyance by the Seller Parties of the
 Transferred Assets and Transferred Equity Interests to Buyer or Guarantor, as applicable,
 subject to, and in accordance with, the other terms and conditions set forth in this Agreement
 and provided that the full Purchase Price, Cure Costs and other monetary obligations to be paid
 by Buyer at Closing are paid. If the Closing occurs in accordance with Section 2.04, the
 guaranty set forth in this Section 12.23 shall automatically and simultaneously be extinguished
 and of no force or effect. There are no third-party beneficiaries of the guaranty set forth in this
 Section 12.23.

                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
                           SIGNATURE PAGE FOLLOWS]




                                                 70

                                                A-0433
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 124 of 405 PageID #: 7948
               Case 20-11157-CSS          Doc 690-1        Filed 08/06/20 Page 77 of 144
                                                                         IDGHLY CONFIDENTIAL


           IN WITNESS WHEREOF, Seller, Buyer and, solely for purposes of Sections 12.17, 12.18
   and 12.23, Guarantor, have caused this Agreement to be executed on the date first written above
   by their respective duly authorized officers.


                                                    SELLER:

                                                    EXIDE TECHNOLOGIES, LLC,
                                                    a Delaware limited liability company



                                                    By:
                                                             ��
                                                             Name: Timothy D. Vargo
                                                             Title: President & Chief Executive Officer




                              [SIGNATURE PAGE To STOCK AND ASSET PuRCHASE AGREEMENT)




                                                   A-0434
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 125 of 405 PageID #: 7949
      Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 78 of 144

                                                          HIGHLY CONFIDENTIAL


                            BUYER:

                            BATTERY BIDCO LLC,
                            a Delaware limited liability company




                            By:
                                  Name: Jacob D. Hudson
                                  Title: Authorized Person


                            GUARANTOR:

                            ATLAS CAPITAL RESOURCES III LP
                            a Delaware limited partnership

                            By: ATLAS CAPITAL GP III LLP, its general partner

                                  By: ATLAS CAPITAL RESOURCES GP III LLC, its
                                      general partner




                                        By:
                                              Name: Jacob D. Hudson
                                              Title: Managing Partner




           [SIGNATURE PAGE TO STOCK AND ASSET PURCHASE AGREEMENT]
                                           A-0435
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 126 of 405 PageID #: 7950

            Case 20-11157-CSS         Doc 690-1      Filed 08/06/20     Page 79 of 144

                                                                      HIGHLY CONFIDENTIAL


                                                                                       EXHIBIT A

                                         DEFINITIONS
       “Action” means any action, suit, arbitration, investigation or proceeding by or before any
 Government Authority.

         “Affiliate” means, with respect to any specified Person, any other Person that, at the time
 of determination, directly or indirectly through one or more intermediaries, Controls, is Controlled
 by or is under common Control with such specified Person; provided, however, that for the
 purposes of this Agreement (a) Seller shall not be deemed an Affiliate of Buyer, nor, after the
 Closing, of any Transferred Entity of which the Transferred Equity Interests are transferred to
 Buyer pursuant to this Agreement and (b) after the Closing, Buyer shall be deemed an Affiliate of
 each of the Transferred Entities (and vice versa).

         “Affected Union” refers to those unions party to Collective Bargaining Agreements set
 forth in Schedule 4.12(a)(ii).

        “Agreement” means this Stock and Asset Purchase Agreement, dated as of July 27,
 2020, by and among Seller, Buyer, and, solely for purposes of Sections 12.17, 12.18 and
 12.23, Guarantor, including the Disclosure Schedules and the Exhibits, and all amendments
 to such agreement made in accordance with Section 12.10.

        “Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the Clayton Act, as
 amended, and any Laws applicable to Buyer or any Seller Party or any Transferred Entity under
 any applicable jurisdiction that are designed or intended to prohibit, restrict or regulate actions
 having the purpose or effect of monopolization or restraint of trade or lessening of competition
 through merger or acquisition.

        “Assets” means the assets and properties that are owned, leased or licensed by any
 Transferred Entity.

        “Assumed Employee Plans” means any Employee Plan set forth on Schedule 6.10(c),
 including Exide Technologies 401(k) Savings and Retirement Plan, and the Exide Technologies
 Hourly 401(k) Plan, but excluding any Title IV Plan, defined benefit pension plan or supplemental
 or excess benefit retirement plans.

          “Available Software Contract” means any executory third-party Software Contract that
 is related to or used in the Business.

         “Auction” means the auction undertaken pursuant to the Bidding Procedures Order.

         “Back-Up Trigger Notice Date” means August 31, 2020 at 11:59 p.m. New York City
 time.

        “Bankruptcy and Equity Exception” means the effect on enforceability of (a) any
 applicable Law relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent

                                            Exhibit A-1

                                                A-0436
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 127 of 405 PageID #: 7951

            Case 20-11157-CSS         Doc 690-1      Filed 08/06/20     Page 80 of 144

                                                                      HIGHLY CONFIDENTIAL

 conveyance or preferential transfers, or similar Law relating to or affecting creditors’ rights
 generally and (b) general principles of equity (regardless of whether enforceability is considered
 in a proceeding in equity or at Law).

        “Bidding Procedures Order” means that certain Order of the Bankruptcy Court entered
 at Docket No. 344 in the Bankruptcy Case.

        “Board” means the board of directors of Exide Holdings, Inc.

         “Business” means the operational business of (a) the Seller Parties operated in North
 America (including, the U.S., Canada and Mexico) and South America and (b) the Transferred
 Entities, including the business of (i) manufacturing and marketing of certain industrial batteries
 that are motive power batteries, network power batteries and transportation batteries that are
 starting, lighting and ignition batteries, in each case, for specified applications, and (ii) the
 recycling, processing and return of recovered lead, lead alloys and polypropylene chips from
 certain spent lead acid batteries (and, excluding, for the avoidance of doubt, any operations of the
 Seller Parties at the Excluded Real Property).

      “Business Day” means any day that is not a Saturday, a Sunday or other day on which
 commercial banks in New York City, New York are required or authorized by Law to be closed.

         “Business Intellectual Property” means the Business Registrable IP, Intellectual Property
 in Software included in Business Technology, and all other Intellectual Property (other than
 registrations and applications for Intellectual Property or in Software) to the extent owned by any
 Transferred Entity or owned by any Seller Party and related to the Business.

        “Business Registrable IP” means patents, patent applications, registered Trademarks,
 applications for registered Trademarks, copyright registrations and Internet domain names owned
 by any Transferred Entity or owned any Seller Party and related to the Business and set forth on
 Schedule 2.02(a)(vii).

         “Business Technology” means all (a) Software set forth on Schedule 2.02(a)(vii) and (b)
 Technology (other than Software) to the extent owned by any Transferred Entity or owned by any
 Seller Party and related to the Business.

         “Buyer Transaction Agreements” means this Agreement and each other Transaction
 Agreement to which Buyer or an Affiliate of Buyer is named as a party on the signature pages
 thereto, and with respect to Transferred Entities named as a party on the signature pages thereto,
 the TSA, the Supply Agreement, the IP Cross License Agreement, and the Trademark Co-
 Existence Agreement.

       “Buyer Transactions” means the transactions contemplated by the Buyer Transaction
 Agreements.

        “Canadian Tax Escrow Agent” means Norton Rose Fulbright Canada LLP.



                                            Exhibit A-2

                                                A-0437
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 128 of 405 PageID #: 7952

            Case 20-11157-CSS         Doc 690-1     Filed 08/06/20     Page 81 of 144

                                                                     HIGHLY CONFIDENTIAL

        “Canadian Tax Escrow Agreement” means the Canadian Tax Escrow Agreement, in
 form and substance reasonably acceptable to Seller and Buyer.

        “CapEx Budget” means the capex budget entitled “Americas Capex Forecast” (data
 room location 6.2.1.3.1) provided by or on behalf of Seller to Buyer on or prior to the Agreement
 Date.

         “Cash” means all cash and cash equivalents, including marketable securities and short-
 term investments, calculated in accordance with GAAP and the Seller Parties’ and the Transferred
 Entities’ books and records. For the avoidance of doubt, Cash shall be calculated (i) net of any
 outstanding checks, outstanding drafts, outstanding wire transfers and outstanding debit
 transactions written or made from the accounts of the Seller Parties or any of the Transferred
 Entities, (ii) to exclude cash required to collateralize any letters of credit, performance bonds,
 surety bonds or other similar instruments or cash subject to legal or other restrictions, including
 deposits with third parties and other “restricted” cash, and (iii) to include checks, other wire
 transfers and drafts available for deposit for the account of the Seller Parties or any of the
 Transferred Entities.

        “Cash Amount” means, at any time, the aggregate amount of Cash of the Seller Parties
 and the Transferred Entities, calculated in accordance with GAAP, at such time.

        “Change” has the meaning set forth in the definition of “Material Adverse Effect”.

       “Closing Conditions” means the conditions to the respective obligations of the Parties to
 consummate the Transactions contemplated by this Agreement, in each case, as set forth in Article
 X.

      “COBRA” means the continuation of coverage requirements under the Consolidated
 Omnibus Budget Reconciliation Act of 1985, as amended.

        “Code” means the U.S. Internal Revenue Code of 1986, as amended.

         “Collective Bargaining Agreement” means any written agreement between Seller or its
 Affiliates with a Union representing any Covered Employees that governs the terms and conditions
 of employment whether or not such agreement is expired by its terms.

         “Confidentiality Agreement” means that certain Confidentiality Agreement, dated as of
 March 26, 2020, as amended by that certain Amendment No. 1, dated as of April 30, 2020, by and
 between Quexco Incorporated and Exide Holdings, Inc., as the same may be amended from time
 to time in accordance with its terms.

        “Consent” means any consent, approval or authorization.

        “Contract” means any written contract, agreement, undertaking, indenture, note, bond,
 mortgage, lease, sublease, license, sublicense, sales order, purchase order or other instrument or
 commitment that purports to be binding on any Person or any part of its property (or subjects any
 such assets or property to a Lien).

                                            Exhibit A-3

                                                A-0438
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 129 of 405 PageID #: 7953

            Case 20-11157-CSS           Doc 690-1      Filed 08/06/20      Page 82 of 144

                                                                        HIGHLY CONFIDENTIAL

        “Control” means, with respect to any Person, the power to direct or cause the direction of
 the management and policies of such Person, whether through the ownership of voting securities,
 by Contract or otherwise. The terms “Controlled by,” “Controlled,” “under common Control
 with” and “Controlling” shall have correlative meanings.

        “Covered Employee” means any employee of (i) any Transferred Entity or (ii) any Seller
 Party that is primarily dedicated to the Business, excluding, for the avoidance of doubt, those
 employees listed on Schedule 6.10(a).

         “Cure Costs” means any and all amounts, costs or expenses that must be paid or actions
 or obligations that must be performed or satisfied pursuant to section 365(b)(1) of the Bankruptcy
 Code to effectuate the assumption by the applicable Seller Party who is a Debtor, and the
 assignment to Buyer, of the Transferred Contracts to which such Seller Party is party, as
 determined by the Bankruptcy Court or agreed to by Seller and the non-Seller counterparty to the
 applicable Transferred Contract.

       “Data” means databases and compilations, including all data and collections of data,
 whether machine readable or otherwise.

        “Debt” means financial indebtedness for borrowed money from third party lending sources
 (excluding, for the avoidance of doubt, operating leases and capital leases which are Transferred
 Contracts), calculated in accordance with GAAP and the Seller Parties’ and Transferred Entities’
 books and records.

         “Debtors” means Seller and each of the Subsidiaries of Seller set forth on Schedule B.

         “Debtors TSA” means the transition services agreement among the Buyer and its
 Affiliates, and the applicable Seller Parties and their Affiliates (other than the Transferred Entities)
 pursuant to which certain transitional estate services will be provided, which shall include the
 applicable terms set forth in Schedule C and be in the form and substance reasonably acceptable
 to Seller and Buyer.

        “Disclosure Schedules” means the disclosure schedules, dated as of the Agreement Date
 (as may be amended, updated, or supplemented pursuant to Section 6.17) delivered by Seller to
 Buyer, which form a part of this Agreement.

         “Effective Time” means 12:01 a.m. (local time) on the Closing Date.

         “Employee Plans” means all employee benefit plans (within the meaning of Section 3(3)
 of ERISA), and each other material retirement, welfare benefit, bonus, stock option, stock
 purchase, restricted stock, incentive, deferred compensation, employment, retention, termination,
 or severance programs or agreements, in each case, pursuant to which any of the Seller Parties or
 Transferred Entities currently has any obligation with respect to any Covered Employee or former
 employee of a Transferred Entity , other than statutorily required plans or arrangements (including,
 for the avoidance of doubt, employment contracts as required by the Laws of any applicable local
 jurisdiction).

                                              Exhibit A-4

                                                  A-0439
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 130 of 405 PageID #: 7954

           Case 20-11157-CSS         Doc 690-1     Filed 08/06/20     Page 83 of 144

                                                                    HIGHLY CONFIDENTIAL

         “Environmental Law” means any applicable U.S. federal, state, local or non-U.S. statute,
 Law, ordinance, regulation, rule, code, Order or other legally-binding requirement or rule of Law
 (including common Law) promulgated by a Government Authority relating to pollution or
 protection of the environment or worker health and safety as related to exposure to hazardous
 substances.

        “Environmental Liability” means any Liability arising under Environmental Law.

        “Environmental Permit” means any Permit that is required by a Government Authority
 under any Environmental Law.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

         “ERISA Affiliate” means, with respect to Seller, any other Person that is a member of a
 controlled group for purposes of Section 4001(a)(14) of ERISA or that is treated as a single
 employer for purposes of Section 414 of the Code.

        “Escrow Agreement” means that certain Escrow Agreement, dated as of July 10, 2020,
 by and between Seller and Escrow Agent.

         “Estimated Cash Amount” means Seller’s good faith estimate of the Cash Amount as of
 the Effective Time.

      “Estimated Cash Amount Decrease” means the amount (if any) by which the Target Cash
 Amount exceeds the Estimated Cash Amount set forth on the Estimated Closing Statement.

       “Estimated Cash Amount Increase” means the amount (if any) by which the Estimated
 Cash Amount set forth on the Estimated Closing Statement exceeds the Target Cash Amount.

        “Estimated Transferred Entity Debt” means Seller’s good faith estimate of Transferred
 Entity Debt as of the Effective Time.

         “Estimated Working Capital” means Seller’s good faith estimate of Net Working Capital
 as of the Effective Time.

        “Estimated Working Capital Decrease” means the amount, if any, by which the Target
 Working Capital exceeds the Estimated Working Capital set forth on the Estimated Closing
 Statement.

        “Estimated Working Capital Increase” means the amount, if any, by which the
 Estimated Working Capital set forth on the Estimated Closing Statement exceeds the Target
 Working Capital.

        “Europe/ROW Buyer” means the Successful Bidder of the Europe/ROW Assets (each as
 defined in the Bidding Procedures).

         “Europe/ROW Closing” means the consummation of the sale of the Europe/ROW Assets
 (as defined in the Bidding Procedures) to the Europe/ROW Buyer.
                                            Exhibit A-5

                                               A-0440
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 131 of 405 PageID #: 7955

            Case 20-11157-CSS         Doc 690-1      Filed 08/06/20     Page 84 of 144

                                                                      HIGHLY CONFIDENTIAL

       “Exhibits” means the exhibits attached hereto as of the Agreement Date (and as may be
 amended from time to time in accordance herewith) which form a part of this Agreement.

         “Final Closing Statement” means a written statement (a) setting forth, (i) the amount of
 any Final Working Capital Increase or any Final Working Capital Decrease, as applicable, (ii) the
 Final Working Capital, (iii) the Final Transferred Entity Debt, (iv) the Final Cash Amount, (v) the
 amount of any Final Cash Amount Increase or Final Cash Amount Decrease, as applicable, and
 (vi) the Post-Closing Adjustment and (b) indicating any changes to the Estimated Closing
 Statement as finally determined pursuant to Section 3.05.

        “Final Cash Amount” means the Cash Amount as of the Effective Time as finally
 determined pursuant to Section 3.05.

      “Final Cash Amount Decrease” means the amount (if any) by which the Target Cash
 Amount exceeds the Final Cash Amount.

      “Final Cash Amount Increase” means the amount (if any) by which the Final Cash
 Amount exceeds the Target Cash Amount.

         “Final Order” means an Order that is unstayed and in effect and as to which (i) the time
 to appeal, petition for certiorari or move for reargument or rehearing has expired and as to which
 no appeal, petition for certiorari or other proceedings for reargument or rehearing shall then be
 pending, or (ii) if an appeal, writ of certiorari, reargument or rehearing thereof has been filed or
 sought, such Order shall have been affirmed by the highest court to which such Order was
 appealed, or certiorari shall have been denied or reargument or rehearing shall have been denied
 or resulted in no modification of such order, and the time to take any further appeal, petition for
 certiorari or move for reargument or rehearing shall have expired.

        “Final Transferred Entity Debt” means the Transferred Entity Debt as of the Effective
 Time as finally determined pursuant to Section 3.05.

         “Final Working Capital” means the calculation of the Net Working Capital as of the
 Effective Time as finally determined pursuant to Section 3.05.

       “Final Working Capital Decrease” means the amount (if any) by which the Target
 Working Capital exceeds the Final Working Capital.

        “Final Working Capital Increase” means the amount (if any) by which the Final Working
 Capital exceeds the Target Working Capital.

          “Fraud” means, with respect to any Party, an actual and intentional misrepresentation of
 fact with respect to the making of the representations and warranties set forth in this Agreement,
 provided that such actual and intentional misrepresentation will only be deemed to have occurred
 if the representations and warranties made by such Party were breached or inaccurate when made
 with the specific intention that the other Party relies thereon to its detriment.

        “GAAP” means U.S. generally accepted accounting principles.

                                            Exhibit A-6

                                                A-0441
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 132 of 405 PageID #: 7956

            Case 20-11157-CSS          Doc 690-1     Filed 08/06/20      Page 85 of 144

                                                                      HIGHLY CONFIDENTIAL

          “Government Authority” means any U.S. federal, state or local or any supra-national,
 territorial or non-U.S. government, political subdivision, governmental, regulatory or
 administrative authority, instrumentality, agency, body or commission, self-regulatory
 organization or any court, tribunal, or judicial or arbitral (public or private) body.

         “Hazardous Materials” means any substance, material or waste that is defined or
 regulated as “hazardous,” “toxic,” or as a “pollutant,” “contaminant,” “waste,” or words of
 similar meaning and regulatory effect under any applicable Environmental Law, including, but not
 limited to, (a) any petroleum or petroleum product, oil or waste oil; (b) any asbestos or
 polychlorinated byphenyls; and (c) any other chemical, material or substance (whether solid, liquid
 or gaseous), the exposure to which or whose discharge, emission, disposal or Release is prohibited,
 limited or regulated under any applicable Environmental Law.

       “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
 amended.

        “Insurance Policies” means, collectively, all policies and programs of or agreements for
 insurance and interests in insurance pools and programs (in each case, including self-insurance
 and insurance from Affiliates).

          “Intellectual Property” means any and all of the following intellectual property rights,
 title, or interest in or arising under the Laws of the U.S. or any other country: (a) patents, patent
 applications, and patent rights, including any such rights granted upon any reissue, reexamination,
 renewal, division, extension, continuation, or continuation-in-part; (b) copyrights, “moral” rights,
 mask work rights, rights in works of authorship, database rights and design rights, whether or not
 registered or published, and registrations and applications for registration thereof, and all rights
 therein provided by international treaties or conventions; (c) Trademarks; (d) Trade Secrets; (e)
 Internet domain names; and (f) all other intellectual property rights relating to Technology.

        “Interest Rate” means the rate designated from time to time in Section 6621(a)(2) of the
 Code, compounded on a daily basis.

         “International Trade Laws” shall mean any applicable Law, regulation, or legal
 requirement concerning the importation, exportation, re-exportation or deemed exportation of
 items, technical data, or technology, foreign including the Tariff Act of 1930 and other Laws
 relating to the import of items into the U.S. administered by U.S. Customs and Border Protection;
 the Export Administration Regulations, 15 C.F.R. Part 730 et seq.; the Foreign Trade Regulations,
 15 C.F.R. Part 30; the Arms Export Control Act; the International Traffic in Arms Regulations, 22
 C.F.R. Part 120-130; executive orders and Laws administered by OFAC; the International
 Emergency Economic Powers Act; the Trading With the Enemy Act; the anti-boycott Laws
 administered by the U.S. Department of Commerce and the U.S. Department of the Treasury; and
 export control and trade sanctions Laws administered by the Member States of the European
 Union.

         “IP Assignment Agreement” means the IP Assignment Agreement, in the form attached
 hereto as Exhibit D.

                                             Exhibit A-7

                                                 A-0442
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 133 of 405 PageID #: 7957

            Case 20-11157-CSS           Doc 690-1      Filed 08/06/20      Page 86 of 144

                                                                        HIGHLY CONFIDENTIAL

         “IP Cross License Agreement” means a non-exclusive intellectual property cross license
 agreement, which shall include the applicable terms set forth in Schedule C and, subject to Section
 6.15, be in the form and substance reasonably acceptable to Seller and Buyer.

        “IRS” means the U.S. Internal Revenue Service.

         “Joint Written Instructions” means written instructions from Seller and Buyer, a form of
 which is attached to the Escrow Agreement as an exhibit thereto, directing the Escrow Agent to
 deliver the Escrowed Funds as provided for under this Agreement.

        “Knowledge of Seller” means the actual knowledge of the Persons listed on Schedule 1.01.

         “Law” means any U.S. federal, state, local or non-U.S. statute, law, ordinance, regulation,
 rule, code, Order or other requirement or rule of law (including common law) promulgated by a
 Government Authority.

         “Leased Real Property” means the Transferred Leased Real Property and any real
 property that is leased, subleased or licensed by any Transferred Entity, in each case, granting the
 Seller Parties and/or the Transferred Entities a right of use or occupancy in such real property.

        “Leases” means the real property leases and subleases governing the Leased Real Property,
 including the Transferred Leases.

        “Liabilities” means any liability, Debt, guarantee, claim, demand, expense, commitment,
 damages, assurances or obligation (whether direct or indirect, fixed, absolute or contingent,
 accrued or unaccrued, liquidated or unliquidated, or due or to become due) of every kind and
 description, including all costs and expenses related thereto.

       “Lien” means any mortgage, deed of trust, pledge, hypothecation, security interest,
 encumbrance, claim, lien or charge of any kind.

          “Material Adverse Effect” means any fact, event, change, effect, development,
 circumstance or occurrence (each, a “Change”) that, individually or in the aggregate, has had or
 would reasonably be expected to have a material adverse effect on the business, operations,
 properties, assets or condition (financial or otherwise) of the Business; provided, that none of the
 following, either alone or in combination, will constitute a Material Adverse Effect: (i) any Change
 in the United States or foreign economies or securities or financial markets in general (including
 any decline in the price of securities generally or any market or index); (ii) any Change that
 generally affects any industry in which the Business operates; (iii) general business or economic
 conditions in any of the geographical areas in which the Transferred Entities or the Business
 operates; (iv) national or international political or social conditions, including any change arising
 in connection with, hostilities, acts of war, cyber-attack, sabotage or terrorism or military actions
 or any escalation or material worsening of any such hostilities, acts of war, cyber-attack, sabotage
 or terrorism or military actions, whether commenced before or after the date hereof and whether
 or not pursuant to the declaration of a national emergency or war; (v) the occurrence of any act of
 God or other calamity or force majeure event (whether or not declared as such), including any
 strike, labor dispute, civil disturbance, embargo, natural disaster, fire, flood, hurricane, tornado, or
                                              Exhibit A-8

                                                  A-0443
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 134 of 405 PageID #: 7958

            Case 20-11157-CSS          Doc 690-1      Filed 08/06/20      Page 87 of 144

                                                                       HIGHLY CONFIDENTIAL

 other weather event, or any global health conditions (including any epidemic, pandemic, or other
 outbreak of illness, including as a result of the COVID-19 virus or other disease or virus, or any
 actions by a Government Authority related to the foregoing); (vi) any actions taken by the Buyer
 or its Affiliates or specifically permitted to be taken or omitted by any Seller Party or Transferred
 Entity pursuant to this Agreement or any other Transaction Agreement or actions taken or omitted
 to be taken by any Seller Party or Transferred Entity at the request or with the consent of Buyer;
 (vii) any Changes in applicable Laws or GAAP (or other relevant accounting rules); (viii) any
 Change resulting from the filing or pendency of the Bankruptcy Cases, actions taken in connection
 with the Bankruptcy Cases, or any reasonably anticipated effects of such filing, pendency or
 actions, or from any action approved by the Bankruptcy Court; (ix) any Change resulting from the
 public announcement of the entry into this Agreement, compliance with terms of this Agreement
 or the consummation of the Transactions; (x) any filing or motion made under sections 1113 or
 1114 of the Bankruptcy Code; or (xi) any effects or Changes arising from or related to the breach
 of this Agreement by Buyer; provided, further, that the exceptions set forth in clauses (i) through
 (v) of this definition shall not be regarded as exceptions solely to the extent that any such described
 Change has a disproportionately adverse impact on the Business, as compared to other companies
 similarly situated in the industries in which the Business operates.

        “Modified Labor Agreement” means a new Collective Bargaining Agreement with an
 Affected Union that is entered into by Buyer and an Affected Union.

        “Net Working Capital” has the meaning set forth on Exhibit E.

        “OFAC” means Office of Foreign Assets Control.

         “Order” means any order, writ, judgment, injunction, temporary restraining order, decree,
 stipulation, determination, settlement or award entered by or with any Government Authority.

        “Ordinary Course of Business” means the conduct and operation of the Business in the
 ordinary course taking into account the conduct of the Business since, and effect of, the COVID-
 19 pandemic.

         “Owned Real Property” means the Transferred Owned Real Property and all owned and
 real property owned by any Transferred Entity together with (to the extent of such Seller Party’s
 or Transferred Entity’s interest therein) all improvements, facilities, fixtures and appurtenances
 thereto and all rights in respect thereof and all servitudes, easements, privileges, rights-of-way,
 other surface use agreements and water use and rights agreements related thereto.

         “Permits” means all permits, licenses, authorizations, clearances, registrations,
 concessions, grants, franchises, certificates, exemptions, variances, waivers and filings issued or
 required by any Government Authority under applicable Law, in each case, owned by the Seller
 Parties or the Transferred Entities and necessary for the operation of the Business.

         “Permitted Liens” means the following Liens: (a) Liens for Taxes, assessments or other
 governmental charges or levies that are not yet due or payable or that are being contested in good
 faith by appropriate proceedings during which the Lien cannot be enforced against the applicable
 property or that may thereafter be paid without penalty, and for which adequate reserves have been
                                              Exhibit A-9

                                                  A-0444
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 135 of 405 PageID #: 7959

            Case 20-11157-CSS          Doc 690-1     Filed 08/06/20      Page 88 of 144

                                                                      HIGHLY CONFIDENTIAL

 established; (b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
 materialmen, workmen, repairmen and other Liens imposed or permitted by Law in the Ordinary
 Course of Business with respect to payment of amounts that are not in default or which are being
 contested in good faith by appropriate proceedings and for which adequate reserves have been
 established; (c) Liens incurred or deposits made in the Ordinary Course of Business in connection
 with workers’ compensation, unemployment insurance or other types of social security; (d) defects
 or imperfections of title, exceptions, easements, covenants, rights-of-way, restrictions and other
 similar charges, defects or encumbrances not materially interfering, or reasonably expected to
 materially interfere, with the ordinary course conduct of the Business; (e) zoning, entitlement,
 building and other generally applicable land use and environmental restrictions by a Government
 Authority, provided, that the same does not prohibit the use of the Real Property for its current
 use; (f) Liens not created by the applicable Seller Party or the Transferred Entities that affect the
 underlying fee, lessor, licensor or sublessor interest of any Leased Real Property or real property
 over which such Seller Party (with respect to the Business) or the Transferred Entities have
 easement or other property rights; (g) right, terms or conditions of any leases, subleases, licenses
 or occupancy agreements for real property made available to Buyer, including title of a lessor
 under a capital or operating lease; (h) in the case of Intellectual Property, non-exclusive licenses
 granted in the Ordinary Course of Business and gaps or defects in the chain of title evident from
 the publicly-available records of the applicable Government Authority maintaining such records;
 (i) Liens incurred in the Ordinary Course of Business securing Liabilities that do not exceed
 $1,000,000 in the aggregate; and (k) any other Lien that will be cleared or discharged by the
 Bankruptcy Court.

          “Person” means any natural person, general or limited partnership, corporation, company,
 trust, limited liability company, limited liability partnership, firm, association or organization or
 other legal entity or Governmental Authority.

        “Personal Data” means any information in any media that identifies, or would reasonably
 be used to identify, a particular individual.

         “Post-Closing Adjustment” means the amount (which may be positive or negative) equal
 to the sum of: (a) the Final Working Capital minus the Estimated Working Capital, (b) the Final
 Transferred Entity Debt minus the Estimated Transferred Entity Debt, and (c) the Final Cash
 Amount minus the Estimated Cash Amount.

         “Pre-Closing Period” means the period beginning on the Agreement Date and ending on
 the earlier of the Closing Date and the date this Agreement is validly terminated in accordance
 with its terms.

        “Pre-Closing Tax Period” means any taxable period ending on or before the Closing Date
 and the portion of any Straddle Period ending on and including the Closing Date.

        “Proposed Final Cash Amount” means Buyer’s good faith, proposed final calculation of
 the Cash Amount as of the Effective Time.

         “Proposed Final Transferred Entity Debt” means Buyer’s good faith, proposed final
 calculation of the Transferred Entity Debt as of the Effective Time.
                                            Exhibit A-10

                                                 A-0445
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 136 of 405 PageID #: 7960

            Case 20-11157-CSS          Doc 690-1      Filed 08/06/20      Page 89 of 144

                                                                       HIGHLY CONFIDENTIAL

         “Proposed Final Working Capital” means Buyer’s good faith, proposed final calculation
 of the Net Working Capital as of the Effective Time.

        “Reading SOW” means the mutually reasonably agreed-upon statement of work under the
 Debtors TSA pursuant to which certain transitional services will be provided solely with respect
 to Reading Assets, which shall include the applicable terms set forth in Schedule C.

         “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging,
 injecting, depositing, escaping, leaching, dumping, disposing or migration of any Hazardous
 Materials, including the abandonment or discarding of barrels, containers and other receptacles
 containing any Hazardous Materials.

        “Related to the Business” means (i) with respect to any Contract for Software, any such
 Contract that is (A) related to or used in the Business and (B) legally and operationally transferrable
 to Buyer as of the Closing Date and (ii) with respect to any other Contract, related to or used in
 the Business.

        “Reference Working Capital Statement” has the meaning set forth in Exhibit E.

        “Representative” of a Person, means the directors, officers, employees, advisors, agents,
 consultants, attorneys, accountants, financial advisors or other representatives of such Person.

       “Required Approvals” means the approvals of the Government Authorities set forth on
 Schedule 10.01(b).

           “Restricted Person” means any of the following: (i) any Person designated on the
 Specially Designated Nationals and Blocked Persons List, the Foreign Sanctions Evaders List, or
 the Sectoral Sanctions Identifications List, which are enforced by OFAC, or any Person owned
 50% or more directly or indirectly by one or more Persons designated on such OFAC-enforced
 lists; (ii) any Person designated on any of the following lists enforced by BIS: the Denied Persons
 List, the Entity List, or the Unverified List; (iii) any Person designated on the Debarred Parties
 List, which is enforced by the U.S. State Department’s Directorate of Defense Trade Controls; (iv)
 the list of Persons subject to nonproliferation sanctions maintained by the State Department; and
 (v) any Person on any other relevant restricted party list maintained by the European Union and
 the United Nations enforcement authorities.

        “Sale Order” shall be an Order of the Bankruptcy Court, in form and substance reasonably
 acceptable to Buyer and Seller; provided, that it shall not be unreasonable for Buyer to reject any
 such Order that does not contain (a) provisions approving the Transactions contemplated by this
 Agreement, and (b) findings of fact, conclusions of Law and ordering provisions that (i) find that
 Buyer is a purchaser of the Acquired Assets in “good faith” pursuant to Section 363(m) of the
 Bankruptcy Code, and the sale is entitled to the protections of Section 363(m) of the Bankruptcy
 Code, (ii) find that Buyer and Sellers did not engage in any conduct which would allow this
 Agreement to be set aside pursuant to Section 363(n) of the Bankruptcy Code; and (iii) find that
 none of Buyer nor any Affiliate of Buyer nor any designee of Buyer is a successor to Sellers or the
 bankruptcy estate by reason of any theory of Law or equity, and none of the Buyer nor any Affiliate

                                             Exhibit A-11

                                                  A-0446
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 137 of 405 PageID #: 7961

              Case 20-11157-CSS         Doc 690-1      Filed 08/06/20    Page 90 of 144

                                                                        HIGHLY CONFIDENTIAL

 of Buyer nor any designee of Buyer shall assume or in any way be responsible for any liability of
 Sellers or the bankruptcy estate, except as otherwise expressly provided in this Agreement.

        “Seller Guarantees” means, collectively, all letters of credit, guarantees, surety bonds,
 performance bonds and other financial assurance or other performance obligations issued or
 entered into by or on behalf of (or for the account of) Seller or any of its Affiliates (other than
 exclusively by the Transferred Entities) in connection with the Transferred Assets.

           “Seller Parties” means Seller and any Affiliate of Seller designated by Seller as a “Seller
 Party”.

       “Seller Transaction Agreements” means this Agreement and each other Transaction
 Agreement to which any Seller Party or any of its Affiliates (other than a Transferred Entity) is
 named as a party on the signature pages thereto.

       “Seller Transactions” means the transactions contemplated by the Seller Transaction
 Agreements.

          “Software” means all (a) computer programs, including all software implementation of
 algorithms, models and methodologies, whether in source code, object code, human readable form
 or other form, (b) descriptions, flow charts and other work products used to design, plan, organize
 and develop any of the foregoing, screens, user interfaces, report formats, firmware, development
 tools, templates, menus, buttons and icons, (c) databases and compilations, including any and all
 Data and collections of Data, whether machine readable or otherwise, (d) all documentation
 including user manuals and other training documentation relating to any of the foregoing, in each
 case, (a)-(d), and (e) Data.

         “Subsidiary” of any specified Person means any other Person of which such first Person
 owns (either directly or through one or more other Subsidiaries) a majority of the outstanding
 equity securities or securities carrying a majority of the voting power in the election of the board
 of directors or other governing body of such Person, and with respect to which entity such first
 Person is not otherwise prohibited contractually or by other legally binding authority from
 exercising Control.

         “Supply Agreement” means a supply agreement among the Transferred Entities and the
 applicable Seller Party or its Affiliate, pursuant to which such Seller Party or its Affiliate shall
 supply or cause to be supplied Products, which shall include the applicable terms set forth in
 Schedule C and, subject to Section 6.15, be in the form and substance reasonably acceptable to
 Seller and Buyer.

         “Systems” means all the Software, hardware, network and telecommunications equipment
 and internet-related information Technology that are related to the Business and are material to the
 operation of the Business as conducted on the Agreement Date.

           “Target Cash Amount” means $5,000,000.

           “Target Working Capital” means $210,000,000.
                                              Exhibit A-12

                                                  A-0447
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 138 of 405 PageID #: 7962

            Case 20-11157-CSS          Doc 690-1      Filed 08/06/20     Page 91 of 144

                                                                       HIGHLY CONFIDENTIAL

         “Tax” or “Taxes” means any tax, including any and all federal, state, local, foreign and
 other income, alternative or add-on minimum tax, excise, gross receipts, ad valorem, value-added
 (including VAT and the Canadian Goods and Services Tax), sales, use, production, employment,
 unemployment, severance, franchise, profits, registration, license, lease, service, service use,
 environmental, recording, documentary, filing, permit or authorization, stamp, business and
 occupation, gains, real or personal property, escheat, unclaimed property, leasing, transfer, payroll,
 social security (or similar, including FICA), intangibles or any other tax, custom or duty of any
 kind whatsoever (whether payable directly or by withholding), or any governmental fee,
 assessment or charge in the nature of a tax, together with any interest and any penalties, additions
 to tax or additional amounts imposed by any Taxing Authority with respect thereto.

         “Tax Returns” means all returns and reports (including elections, declarations,
 disclaimers, notices, disclosures, schedules, estimates, claims (including claims for refunds), real
 property transfer Tax returns and information returns), including amendments thereof and
 attachments thereto, required to be supplied to a Taxing Authority relating to Taxes.

        “Taxing Authority” means any federal, state, local or foreign jurisdiction (including any
 subdivision and any revenue agency of a jurisdiction) imposing Taxes and the agencies, if any,
 charged with the collection of such Taxes for such jurisdiction.

         “Technology” means, collectively, all Software, information, designs, formulae,
 algorithms, procedures, methods, models, discoveries, processes, techniques, ideas, know-how,
 technical Data, programs, subroutines, research and development, tools, materials, specifications,
 processes, inventions (whether patentable or unpatentable and whether or not reduced to practice)
 apparatus, creations, improvements, works of authorship and other similar materials, and
 confidential, proprietary or non-public information, and all recordings, graphs, drawings, reports,
 analyses and other writings, and other tangible embodiments of the foregoing in any form whether
 or not listed herein, and all related technology, that are used in, incorporated in, embodied in,
 displayed by or relate to, or are used in connection with the foregoing.

         “Trade Secrets” means confidential and proprietary information and know-how or trade
 secrets, including ideas, concepts, methods, techniques and inventions (whether patentable or
 unpatentable), and other works, whether or not developed or reduced to practice, rights in
 customer, vendor, and prospect lists.

        “Trademark Co-Existence Agreement” means the trademark agreement, which shall
 include the applicable terms set forth in Schedule C and, subject to Section 6.15, be in the form
 and substance reasonably acceptable to Seller and Buyer.

        “Trademarks” means trademarks, service marks, trade names, service names, trade dress,
 logos and other identifiers of same, including all goodwill associated therewith, and all common
 Law rights, and registrations and applications for registration thereof, all rights therein provided
 by international treaties or conventions, and all reissues, extensions and renewals of any of the
 foregoing.

        “Transaction Accounting Principles” has the meaning set forth in Exhibit E.

                                             Exhibit A-13

                                                 A-0448
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 139 of 405 PageID #: 7963

            Case 20-11157-CSS          Doc 690-1      Filed 08/06/20      Page 92 of 144

                                                                       HIGHLY CONFIDENTIAL

         “Transaction Agreements” means this Agreement, the TSA, the Debtors TSA (including,
 for the avoidance of doubt, the Reading SOW), the Bill of Sale, Assignment and Assumption
 Agreement, the Transferred Leased Property Assignment and Assumption Agreement, the IP
 Cross License Agreement, the Trademark Co-Existence Agreement, the IP Assignment
 Agreement, the Supply Agreement, the Escrow Agreement, the Local Agreements, the Deeds and
 any other agreements, instruments or documents required to be delivered at the Closing, in each
 case, including all exhibits and schedules thereto and all amendments thereto made in accordance
 with the respective terms thereof.

        “Transactions” means the transactions contemplated by this Agreement and the other
 Transaction Agreements.

         “Transfer Taxes” means all sales, use, excise, gross receipts, ad valorem, direct or indirect
 real property, transfer, intangible, stamp, business and occupation, value added (including VAT
 and Canadian goods and services Tax, harmonized sales Tax and provincial sales Tax), recording,
 documentary, filing, permit or authorization, leasing, license, lease, service, service use, severance,
 franchise, profits, gains, property registration, and similar non-income Taxes, motor vehicle
 registration, title recording or filing fees and other amounts payable in respect of transfer filings,
 together with any interest and any penalties, additions to Tax or additional amounts imposed by
 any Taxing Authority with respect thereto.

        “Transferred Books and Records” means all books, records, files and papers, whether in
 hard copy or computer format, including sales and promotional literature, manuals and Data, sales
 and purchase correspondence, personnel and employment records related to the Business, other
 than any Tax Returns and any such books and records that constitute Excluded Assets, including
 those of the type described in Sections 2.02(b)(xiii), and 2.02(b)(xiv).

         “Transferred Entity Debt” means the aggregate amount of any Debt of the Transferred
 Entities, calculated in accordance with GAAP, that remains unpaid as of immediately prior to the
 Closing.

        “Transferred Entity Employee Plans” means all Employee Plans sponsored by a
 Transferred Entity.

        “Treasury Regulations” means the regulations promulgated by the U.S. Department of
 the Treasury under the Code, as amended from time to time.

         “TSA” means the transition services agreement among the Transferred Entities and the
 applicable Seller Party or its Affiliate pursuant to which certain transitional services will be
 provided, which shall include the applicable terms set forth in Schedule C and, subject to Section
 6.15, be in the form and substance reasonably acceptable to Seller and Buyer.

        “U.S.” means the United States of America.

        “Union” means any union or other employee representative body.

        “VAT” means value-added tax.
                                             Exhibit A-14

                                                  A-0449
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 140 of 405 PageID #: 7964

          Case 20-11157-CSS       Doc 690-1    Filed 08/06/20    Page 93 of 144

                                                                HIGHLY CONFIDENTIAL

       “WARN Act” means Worker Adjustment and Retraining Notification Act of 1988

         “Wind-Up Date” means the date upon which each Seller Party’s corporate existence
 ceases to exist.




                                       Exhibit A-15

                                           A-0450
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 141 of 405 PageID #: 7965

                 Case 20-11157-CSS                      Doc 690-1            Filed 08/06/20              Page 94 of 144

                                                                                                     HIGHLY CONFIDENTIAL

 2019 Audited Financial Statements .......................................................................... Section 4.06(a)
 2019 Interim Financial Statements ........................................................................... Section 4.06(a)
 Action................................................................................................................................. Exhibit A
 Affected Union................................................................................................................... Exhibit A
 Affiliate .............................................................................................................................. Exhibit A
 Agreement Date ................................................................................................................. Preamble
 Agreement .......................................................................................................................... Exhibit A
 Anti-Corruption Laws ........................................................................................... Section 4.21(a)(i)
 Antitrust Laws .................................................................................................................... Exhibit A
 Assets ................................................................................................................................. Exhibit A
 Assumed Contract ..................................................................................................... Section 2.05(a)
 Assumed Employee Plans .................................................................................................. Exhibit A
 Assumed Liabilities .................................................................................................. Section 2.02(c)
 Auction...........................................................................................................................Section 8.04
 Available Contracts List ........................................................................................... Section 2.05(a)
 Available Contracts................................................................................................... Section 2.05(a)
 Back-Up Trigger Notice ................................................................................................Section 8.04
 Back-Up Trigger Notice Date ............................................................................................ Exhibit A
 Bankruptcy and Equity Exception ..................................................................................... Exhibit A
 Bankruptcy Cases......................................................................................... Preliminary Statements
 Bankruptcy Code ......................................................................................... Preliminary Statements
 Bankruptcy Court ......................................................................................... Preliminary Statements
 Base Purchase Price .......................................................................................................Section 3.01
 Bidding Procedures Order.................................................................................................. Exhibit A
 Bill of Sale, Assignment and Assumption Agreement ....................................... Section 3.03(a)(iii)
 BMAL Transfer .............................................................................................................Section 6.18
 Board .................................................................................................................................. Exhibit A
 Business Day ...................................................................................................................... Exhibit A
 Business Intellectual Property............................................................................................ Exhibit A
 Business Registrable IP...................................................................................................... Exhibit A
 Business Technology ......................................................................................................... Exhibit A
 Business ............................................................................................................................. Exhibit A
 Buyer Transaction Agreements.......................................................................................... Exhibit A
 Buyer Transactions ............................................................................................................ Exhibit A
 Buyer .................................................................................................................................. Preamble
 Buyer’s Allocation Notice .............................................................................................Section 3.07
 Canada Restructuring .....................................................................................................Section 6.06
 Canadian Tax Escrow Agent ............................................................................................. Exhibit A
 Canadian Tax Escrow Agreement ..................................................................................... Exhibit A
 CapEx Budget .................................................................................................................... Exhibit A
 Cash Amount ..................................................................................................................... Exhibit A
 Cash.................................................................................................................................... Exhibit A
 Causes of Action ................................................................................................ Section 2.02(a)(xv)
 Change ............................................................................................................................... Exhibit A
 Closing Conditions ............................................................................................................ Exhibit A
 Closing Date...................................................................................................................Section 2.04
                                                                Exhibit A-16

                                                                      A-0451
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 142 of 405 PageID #: 7966

                 Case 20-11157-CSS                      Doc 690-1            Filed 08/06/20              Page 95 of 144

                                                                                                      HIGHLY CONFIDENTIAL

 Closing Payment ............................................................................................................Section 3.04
 Closing Statement .............................................................................................................. Exhibit A
 Closing ...........................................................................................................................Section 2.04
 COBRA .............................................................................................................................. Exhibit A
 Code ................................................................................................................................... Exhibit A
 Collective Bargaining Agreement...................................................................................... Exhibit A
 Competing Transaction ............................................................................................. Section 8.02(a)
 Confidentiality Agreement................................................................................................. Exhibit A
 Consent .............................................................................................................................. Exhibit A
 Contract .............................................................................................................................. Exhibit A
 Contracting Parties .......................................................................................................Section 12.18
 Control ............................................................................................................................... Exhibit A
 Covered Employee ............................................................................................................. Exhibit A
 Cure Costs .......................................................................................................................... Exhibit A
 D&O Indemnified Parties ......................................................................................... Section 7.02(a)
 Data .................................................................................................................................... Exhibit A
 Debt .................................................................................................................................... Exhibit A
 Debtors TSA ...................................................................................................................... Exhibit A
 Debtors ............................................................................................................................... Exhibit A
 Deeds.................................................................................................................. Section 3.03(a)(xii)
 Designation Notice.................................................................................................... Section 2.05(a)
 Determination Date ................................................................................................... Section 2.05(a)
 Disclosure Schedules ......................................................................................................... Exhibit A
 Dispute Notice .......................................................................................................... Section 3.05(c)
 Disputed Contract ..................................................................................................... Section 2.05(c)
 Effective Time ................................................................................................................... Exhibit A
 Embargoed Countries................................................................................................ Section 4.21(e)
 Employee Plans.................................................................................................................. Exhibit A
 Environmental Law............................................................................................................ Exhibit A
 Environmental Liability ..................................................................................................... Exhibit A
 Environmental Permit ........................................................................................................ Exhibit A
 ERISA ................................................................................................................................ Exhibit A
 ERISA Affiliate ................................................................................................................. Exhibit A
 Escrow Agent .................................................................................................................Section 3.02
 Escrow Agreement ............................................................................................................. Exhibit A
 Escrowed Funds .............................................................................................................Section 3.02
 Estimated Cash Amount Decrease ..................................................................................... Exhibit A
 Estimated Cash Amount Increase ...................................................................................... Exhibit A
 Estimated Cash Amount .................................................................................................... Exhibit A
 Estimated Closing Statement .........................................................................................Section 3.04
 Estimated Target Cash Adjustment ................................................................................... Exhibit A
 Estimated Restricted Payments .......................................................................................... Exhibit A
 Estimated Transferred Entity Debt .................................................................................... Exhibit A
 Estimated Working Capital Decrease ................................................................................ Exhibit A
 Estimated Working Capital Increase ................................................................................. Exhibit A
                                                                Exhibit A-17


                                                                      A-0452
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 143 of 405 PageID #: 7967

                 Case 20-11157-CSS                      Doc 690-1            Filed 08/06/20              Page 96 of 144

                                                                                                      HIGHLY CONFIDENTIAL

 Estimated Working Capital ................................................................................................ Exhibit A
 Europe/ROW Buyer ........................................................................................................... Exhibit A
 Europe/ROW Closing ........................................................................................................ Exhibit A
 Exchange and 1L Notes Indenture ..................................................................................... Exhibit A
 Excluded Assets ........................................................................................................ Section 2.02(b)
 Excluded Causes of Action ................................................................................. Section 2.02(b)(iv)
 Excluded Contracts ............................................................................................... Section 2.02(b)(i)
 Excluded Policy Covered Loss ................................................................................. Section 6.13(b)
 Excluded Insurance Policy ........................................................................................ Section 6.13(b)
 Excluded Liabilities .................................................................................................. Section 2.02(d)
 Excluded Policy Beneficiary..................................................................................... Section 6.13(b)
 Excluded Policy Holder ............................................................................................ Section 6.13(b)
 Excluded Real Property ........................................................................................ Section 2.02(b)(i)
 Exhibits .............................................................................................................................. Exhibit A
 Exide Canada .................................................................................................................Section 6.06
 Final Cash Amount Decrease............................................................................................. Exhibit A
 Final Cash Amount Increase .............................................................................................. Exhibit A
 Final Cash Amount ............................................................................................................ Exhibit A
 Final Closing Statement ..................................................................................................... Exhibit A
 Final Target Cash Adjustment ........................................................................................... Exhibit A
 Final Restricted Payments.................................................................................................. Exhibit A
 Final Transferred Entity Debt ............................................................................................ Exhibit A
 Final Working Capital Decrease ........................................................................................ Exhibit A
 Final Working Capital Increase ......................................................................................... Exhibit A
 Final Working Capital........................................................................................................ Exhibit A
 Financial Statements ................................................................................................. Section 4.06(a)
 GAAP................................................................................................................................. Exhibit A
 Government Approvals ............................................................................................. Section 6.04(a)
 Government Authority ....................................................................................................... Exhibit A
 Hazardous Materials .......................................................................................................... Exhibit A
 HSR Act ............................................................................................................................. Exhibit A
 Independent Accounting Firm .................................................................................. Section 3.05(d)
 Insurance Policies .............................................................................................................. Exhibit A
 Intellectual Property ........................................................................................................... Exhibit A
 Interest Rate ....................................................................................................................... Exhibit A
 International Trade Laws ................................................................................................... Exhibit A
 IP Assignment Agreement ................................................................................... Section 3.03(a)(v)
 IP Cross License Agreement .............................................................................................. Exhibit A
 IRS ..................................................................................................................................... Exhibit A
 Joint Written Instructions ................................................................................................... Exhibit A
 Knowledge of Seller .......................................................................................................... Exhibit A
 Law .................................................................................................................................... Exhibit A
 Leased Real Property ......................................................................................................... Exhibit A
 Leases................................................................................................................................. Exhibit A
 Liabilities ........................................................................................................................... Exhibit A
                                                                Exhibit A-18


                                                                      A-0453
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 144 of 405 PageID #: 7968

                 Case 20-11157-CSS                      Doc 690-1            Filed 08/06/20              Page 97 of 144

                                                                                                      HIGHLY CONFIDENTIAL

 Lien .................................................................................................................................... Exhibit A
 Local Agreements ............................................................................................. Section 3.03(a)(xiii)
 Material Adverse Effect ..................................................................................................... Exhibit A
 Material Contracts..................................................................................................... Section 4.12(a)
 Modified Labor Agreement ............................................................................................... Exhibit A
 Multi employer Plan ................................................................................................. Section 4.13(c)
 Net Working Capital .......................................................................................................... Exhibit A
 Nonparty Affiliates ......................................................................................................Section 12.18
 Noteholder.......................................................................................................................... Exhibit A
 OFAC ................................................................................................................................. Exhibit A
 Order .................................................................................................................................. Exhibit A
 Ordinary Course of Business ............................................................................................. Exhibit A
 Outside Date............................................................................................................ Section 11.01(d)
 Owned Real Property ......................................................................................................... Exhibit A
 Parties................................................................................................................................. Preamble
 Permits ............................................................................................................................... Exhibit A
 Permitted Liens .................................................................................................................. Exhibit A
 Person................................................................................................................................. Exhibit A
 Personal Data ..................................................................................................................... Exhibit A
 Post-Closing Adjustment ................................................................................................... Exhibit A
 Pre-Closing Period ............................................................................................................. Exhibit A
 Pre-Closing Tax Period ...................................................................................................... Exhibit A
 Privacy Policies................................................................................................. Section 2.02(b)(xiii)
 Proposal Final Cash Amount ............................................................................................. Exhibit A
 Proposed Final Closing Statement ............................................................................ Section 3.05(a)
 Proposed Final Target Cash Adjustment ........................................................................... Exhibit A
 Proposed Final Transferred Entity Debt ............................................................................ Exhibit A
 Proposed Final Working Capital........................................................................................ Exhibit A
 Purchase Price Allocation ..............................................................................................Section 3.04
 Purchase Price ................................................................................................................Section 3.01
 Reading Assets .................................................................................................. Section 2.02(a)(xvi)
 Reading SOW .................................................................................................................... Exhibit A
 RCRA........................................................................................................................ Section 4.11(d)
 Reference Working Capital Statement............................................................................... Exhibit A
 Related to the Business ...................................................................................................... Exhibit A
 Release ............................................................................................................................... Exhibit A
 Representative .................................................................................................................... Exhibit A
 Required Approvals ........................................................................................................... Exhibit A
 Resolution Period ...................................................................................................... Section 3.05(c)
 Restricted Person ............................................................................................................... Exhibit A
 Restricted Transfer .........................................................................................................Section 2.03
 Review Period ........................................................................................................... Section 3.05(b)
 RSOW Expiration Date..................................................................................... Section 2.02(a)(xvi)
 Sale Order .......................................................................................................................... Exhibit A
 Securities Act ..................................................................................................................... Exhibit A
                                                                Exhibit A-19


                                                                      A-0454
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 145 of 405 PageID #: 7969

                 Case 20-11157-CSS                      Doc 690-1            Filed 08/06/20              Page 98 of 144

                                                                                                      HIGHLY CONFIDENTIAL

 Seller Guarantees ............................................................................................................... Exhibit A
 Seller Parties ...................................................................................................................... Exhibit A
 Seller Transaction Agreements .......................................................................................... Exhibit A
 Seller Transactions ............................................................................................................. Exhibit A
 Seller .................................................................................................................................. Preamble
 Seller’s Banker ...............................................................................................................Section 4.16
 Significant Schedule Supplement ..................................................................................Section 6.17
 Software ............................................................................................................................. Exhibit A
 Specified Supervisor .................................................................................................. Section 6.10(i)
 Straddle Period ...............................................................................................................Section 9.02
 Subsidiary .......................................................................................................................... Exhibit A
 Supervisor Termination Date ..................................................................................... Section 6.10(i)
 Supply Agreement ............................................................................................................. Exhibit A
 Systems .............................................................................................................................. Exhibit A
 Target Cash Amount ........................................................................................ Section 2.02(a)(xvii)
 Target Working Capital ..................................................................................................... Exhibit A
 Tax Returns ........................................................................................................................ Exhibit A
 Tax ..................................................................................................................................... Exhibit A
 Taxes .................................................................................................................................. Exhibit A
 Taxing Authority................................................................................................................ Exhibit A
 Technology ........................................................................................................................ Exhibit A
 Third Party Consents......................................................................................................Section 6.05
 Ticking Fee ........................................................................................................................ Exhibit A
 Title IV Plan .............................................................................................................. Section 4.13(e)
 Trade Secrets ...................................................................................................................... Exhibit A
 Trademark Co-Existence Agreement ................................................................................. Exhibit A
 Trademarks ........................................................................................................................ Exhibit A
 Transaction Accounting Principles .................................................................................... Exhibit A
 Transaction Agreements .................................................................................................... Exhibit A
 Transaction Dispute .....................................................................................................Section 12.13
 Transactions ....................................................................................................................... Exhibit A
 Transfer Taxes ................................................................................................................... Exhibit A
 Transferred Assets .................................................................................................... Section 2.02(a)
 Transferred Books and Records ......................................................................................... Exhibit A
 Transferred Contracts.......................................................................................... Section 2.02(a)(iii)
 Transferred Covered Loss ......................................................................................... Section 6.13(a)
 Transferred Employee ............................................................................................... Section 6.10(a)
 Transferred Entities...................................................................................... Preliminary Statements
 Transferred Entity Debt ..................................................................................................... Exhibit A
 Transferred Entity Employee Plans ................................................................................... Exhibit A
 Transferred Entity ........................................................................................ Preliminary Statements
 Transferred Equity Interests......................................................................... Preliminary Statements
 Transferred Insurance Policies.......................................................................... Section 2.02(a)(xxi)
 Transferred Leased Property Assignment and Assumption Agreement ............. Section 3.03(a)(iv)
 Transferred Leased Real Property ....................................................................... Section 2.02(a)(ii)
                                                                Exhibit A-20


                                                                       A-0455
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 146 of 405 PageID #: 7970

                 Case 20-11157-CSS                      Doc 690-1            Filed 08/06/20              Page 99 of 144

                                                                                                      HIGHLY CONFIDENTIAL

 Transferred Leases ............................................................................................... Section 2.02(a)(ii)
 Transferred Owned Real Property ........................................................................ Section 2.02(a)(i)
 Transferred Permits ............................................................................................. Section 2.02(a)(iv)
 Transferred Policy Beneficiary ................................................................................. Section 6.13(a)
 Transferred Policy Holder......................................................................................... Section 6.13(a)
 Treasury Regulations ......................................................................................................... Exhibit A
 TSA .................................................................................................................................... Exhibit A
 U.S. .................................................................................................................................... Exhibit A
 Union.................................................................................................................................. Exhibit A
 VAT ................................................................................................................................... Exhibit A
 WARN Act......................................................................................................................... Exhibit A
 Wind-Up Date




                                                                Exhibit A-21


                                                                      A-0456
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 147 of 405 PageID #: 7971
           Case 20-11157-CSS          Doc 690-1      Filed 08/06/20      Page 100 of 144




                                                                                         EXHIBIT B

        FORM OF BILL OF SALE, ASSIGNMENT AND ASSUMPTION
                           AGREEMENT
       BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this
 “Agreement”), dated as of [•], 2020 by and among the Sellers Parties (collectively, “Assignors”)
 and [BUYER AFFILIATE], a [Delaware limited liability company] (“Assignee”) (each of the
 Assignors and Assignee, a “Party” and, together, the “Parties”).

        Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to
 them in that certain Stock and Asset Purchase Agreement (as amended, supplemented or otherwise
 modified, the “Purchase Agreement”), dated as of [•], 2020, by and among Exide Technologies,
 LLC, a Delaware limited liability company (“Seller”), Battery Bidco LLC and Atlas Capital
 Resources III LP (“Guarantor”).

        WHEREAS, Seller, Assignee and Guarantor have entered into the Purchase Agreement
 pursuant to which Assignee has agreed to purchase the Transferred Assets and the Transferred
 Equity Interests and to assume the Assumed Liabilities, in each case on the terms and subject to
 the conditions set forth in the Purchase Agreement;

         WHEREAS, pursuant to this Agreement, each of the Assignors shall sell, convey, assign,
 transfer, and deliver to Assignee, and Assignee shall purchase, acquire, and accept delivery from
 each such Assignor, all of such Assignor’s right, title and interest in, to, and under the Transferred
 Assets, in each case on the terms and subject to the conditions set forth in the Purchase Agreement;
 and

         WHEREAS, pursuant to this Agreement, the Assignee shall assume and thereafter timely
 pay, discharge and perform in accordance with their terms the Assumed Liabilities, in each case
 on the terms and subject to the conditions set forth in the Purchase Agreement (including Section
 2.02 thereof).

        NOW, THEREFORE, in consideration of the foregoing and the representations,
 warranties, covenants and agreements set forth in the Purchase Agreement, and for other good and
 valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties,
 intending to be legally bound, agree as follows:

          1.      Assignment of Purchased Assets. Effective as of the Effective Time, on the terms
 and subject to the conditions set forth in the Purchase Agreement (including Section 2.02 thereof),
 each Assignor hereby sells, conveys, assigns, transfers, and delivers to Assignee, and Assignee
 hereby purchases, acquires, and accepts delivery from each such Assignor, all of such Assignor’s
 right, title and interest in, to and under the Transferred Assets.

          2.     Assumption of Assumed Liabilities. Effective as of the Effective Time, on the terms
 and subject to the conditions set forth in the Purchase Agreement (including Section 2.02 thereof),
 Assignee hereby assumes and agrees to pay, discharge and perform in accordance with their terms,
 all of the Assumed Liabilities.

                                             Exhibit B-1
                                                 A-0457
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 148 of 405 PageID #: 7972
           Case 20-11157-CSS          Doc 690-1      Filed 08/06/20     Page 101 of 144




         3.      Binding Agreement. This Agreement shall be binding upon and inure to the benefit
 of the Parties and their respective permitted successors and assigns.

         4.      Conflict. The respective rights of Assignors and Assignee with respect to the
 Transferred Assets sold, conveyed, assigned, transferred and delivered hereby and the Assumed
 Liabilities assumed hereby shall be governed exclusively by the Purchase Agreement and nothing
 in this Agreement shall alter any liability or obligation arising under the Purchase Agreement,
 which shall (without limiting the generality of the foregoing) govern, and shall contain the sole
 and exclusive representations, warranties and obligations of the Parties with respect to such
 Transferred Assets and such Assumed Liabilities. If there is any conflict or inconsistency between
 the provisions of the Purchase Agreement and this Agreement, the provisions of the Purchase
 Agreement shall govern.

         5.     Sole Remedy. The sole and exclusive remedy of the Assignee and Assignors with
 respect to any breach of this Agreement shall be as set forth in the Purchase Agreement.

        6.      Notices. All notices and other communications under or by reason of this
 Agreement shall be in writing and shall be deemed to have been duly given or made (a) when
 personally delivered, (b) when delivered by e-mail transmission with receipt confirmed or (c) upon
 delivery by overnight courier service, in each case, to the addresses and attention parties indicated
 below (or such other address, e-mail address or attention party as the recipient party has specified
 by prior notice given to the sending party in accordance with this Section):

 If to Assignors, to:                          Exide Technologies, LLC
                                               13000 Deerfield Parkway
                                               Suite 200
                                               Milton, GA 30004
                                               Attention: Legal Department
                                                      E-mail:bob.penman@exide.com
                                                      keith.scott@exide.com

 With a copy (which will not                   Weil, Gotshal & Manges LLP
 constitute notice) to:                        767 Fifth Avenue
                                               New York, New York 10153
                                               Attention:    Ray C. Schrock, P.C.;
                                                             Sunny Singh, Esq.;
                                                             Mariel E. Cruz, Esq.
                                               E-mail:       ray.schrock@weil.com
                                                             sunny. singh@weil. com
                                                             mariel. cruz@weil. Com


 If to Assignee, to:                           Battery BidCo, LLC
                                               100 Northfield Street
                                               Greenwich, CT 06830
                                               Attn: Jacob D. Hudson


                                             Exhibit B-2
                                                 A-0458
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 149 of 405 PageID #: 7973
           Case 20-11157-CSS          Doc 690-1      Filed 08/06/20     Page 102 of 144




                                               Tel: (203) 622-9138
                                               Fax: (203) 622-0151
                                               Email: jhudson@atlasholdingsllc.com

 with a copy (which will not constitute
 notice) to:                                   Winston & Strawn LLP
                                               1901 L Street, N.W.
                                               Washington, D.C. 20036
                                               Attn: Christopher M. Zochowski
                                                       Bradley A. Noojin
                                               Tel: (202) 282-5780
                                               Fax: (202) 282-5100
                                               Email: czochowski@winston.com
                                                       bnoojin@winston.com

                                               Winston & Strawn LLP
                                               35 W. Wacker Drive
                                               Chicago, IL 60601
                                               Attn: Dan McGuire
                                               Tel: (312) 558-5600
                                               Fax: (312) 558-5700
                                               Email: DMcguire@winston.com

         7.       Severability. If any term or provision of this Agreement is held invalid, illegal or
 unenforceable in any respect under any applicable Law, as a matter of public policy or on any
 other grounds, the validity, legality and enforceability of all other terms and provisions of this
 Agreement will not in any way be affected or impaired. If the final judgment of a court of
 competent jurisdiction or other Government Authority declares that any term or provision hereof
 is invalid, illegal or unenforceable, the Parties agree that the court making such determination will
 have the power to reduce the scope, duration, area or applicability of the term or provision, to
 delete specific words or phrases, or to replace any invalid, illegal or unenforceable term or
 provision with a term or provision that is valid, legal and enforceable and that comes closest to
 expressing the intention of the invalid, illegal or unenforceable term or provision.

        8.    Amendments. This Agreement may be amended, restated, supplemented or
 otherwise modified, only by written agreement duly executed by each Party.

         9.     Further Assurances. Each of the Parties shall execute and deliver such documents,
 and take such other action, as shall be reasonably requested by any other Party to carry out the
 transactions contemplated by this Agreement.

        10.     Counterparts. This Agreement may be executed in counterparts, each of which shall
 be deemed an original, but all of which when taken together shall constitute one and the same
 instrument. Facsimiles, e-mail transmission of .pdf signatures or other electronic copies of
 signatures shall be deemed to be originals.



                                             Exhibit B-3
                                                 A-0459
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 150 of 405 PageID #: 7974
           Case 20-11157-CSS           Doc 690-1      Filed 08/06/20     Page 103 of 144




         11.    Governing Law. This Agreement will be exclusively governed by and construed
 and enforced in accordance with the internal Laws of the State of Delaware, without giving effect
 to any Law or rule that would cause the Laws of any jurisdiction other than the State of Delaware
 to be applied.

         12.     No Third-Party Beneficiaries. Nothing in this Agreement shall create or be deemed
 to create any third-party beneficiary rights in any Person not a Party hereto, including any Affiliates
 of any Party.

        13.     Entire Agreement. This Agreement, the Purchase Agreement and the other
 Transaction Agreements (and all exhibits and schedules hereto and thereto) collectively constitute
 and contain the entire agreement and understanding of the Parties with respect to the subject matter
 hereof and thereof and supersede all prior negotiations, correspondence, understandings,
 agreements and Contracts, whether written or oral, among the Parties respecting the subject matter
 hereof and thereof.

                                 [SIGNATURE PAGE FOLLOWS]




                                              Exhibit B-4
                                                  A-0460
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 151 of 405 PageID #: 7975




         Case 20-11157-CSS      Doc 690-1    Filed 08/06/20    Page 104 of 144




        IN WITNESS WHEREOF, Assignee and Assignors have caused this Agreement to be
 executed by their duly authorized representatives as of the date first above written.

                                        ASSIGNORS


                                        By: ______________________________________
                                        Name:
                                        Title:

                                        By: ______________________________________
                                        Name:
                                        Title:

                                        By: ______________________________________
                                        Name:
                                        Title:


                                        ASSIGNEE

                                        [BUYER AFFILIATE],
                                        a [Delaware limited liability company]


                                        By: ______________________________________
                                        Name:
                                        Title:




                                         A-0461
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 152 of 405 PageID #: 7976
          Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 105 of 144




                                                                                            EXHIBIT C

      FORM OF TRANSFERRED LEASED PROPERTY ASSIGNMENT AND
                    ASSUMPTION AGREEMENT
         THIS LEASE ASSIGNMENT AND ASSUMPTION AGREEMENT (this
 “Assignment”) is made as of the [•] day of [•], by and between [Seller Party] 1 a [•] (“Assignor”),
 and [•], a [•] (“Assignee”) (each of Assignor and Assignee, a “Party” and, together, the “Parties”).

        WHEREAS, [the Parties are parties] [[•] and Assignee are parties] to that certain Stock
 and Asset Purchase Agreement, dated [•], 2020, by and among Exide Technologies, LLC,
 [Assignee] [Battery BidCo LLC] and [Atlas Capital Resources III LP] (as amended, supplemented
 or otherwise modified, the “Purchase Agreement”). Capitalized terms used but not otherwise
 defined herein have the meanings given to such terms in the Purchase Agreement;

        WHEREAS, the execution and delivery of this Assignment is contemplated by Sections
 3.03(a)(iv) and 3.03(b)(vi) of the Purchase Agreement; and

        WHEREAS, Assignor desires to assign, transfer, convey and deliver to Assignee the leases
 described on Schedule I attached hereto, including all amendments, modifications, and
 supplements thereto (the “Leases”, and each a “Lease”), and Assignee desires to accept such
 assignment of the Leases, together with all right, title, and interest of Assignor thereunder. The
 properties encumbered by the Leases (the “Leased Premises”) are described on Schedule II
 attached hereto.

        NOW, THEREFORE, in consideration of the foregoing and the representations,
 warranties, covenants and agreements set forth in the Purchase Agreement, and for other good and
 valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties,
 intending to be legally bound, agree as follows:

 1.        Assignment and Assumption of Lease. For and in consideration of Ten Dollars ($10.00)
           and other valuable consideration, the receipt and adequacy of which are hereby
           acknowledged, effective as of the Effective Time, Assignor hereby assigns, transfers,
           conveys, and delivers to Assignee all of Assignor’s estate, right, title and interest as tenant
           of the leasehold estate described under the Leases, and Assignee hereby accepts the
           assignment, transfer, conveyance and delivery of Assignor’s estate, right, title and interest
           in, to and under such leasehold estates.

 2.        Assumption of Assumed Liabilities. Effective as of the Effective Time, Assignor hereby
           assigns, and Assignee hereby assumes and agrees to pay, discharge, or perform when due
           all Assumed Liabilities related to the Leases and agrees to be bound by all duties and
           obligations, on or after the Closing Date, of the “Tenant” or “Lessee”, as applicable, under
           each Lease.


 1
     Note to Draft: Each Seller Party that is party to a Lease will be party to this Assignment.


                                                Exhibit C-1
                                                   A-0462
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 153 of 405 PageID #: 7977
          Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 106 of 144




 3.     Conflict. The assignment and assumption of the Leases (and the Assumed Liabilities
        related thereto) made hereunder are made in accordance with, and subject to, the Purchase
        Agreement (including, without limitation, any surviving representations, warranties,
        covenants, and agreements contained therein), which are incorporated herein by reference.
        If there is any conflict or inconsistency between the provisions of the Purchase Agreement
        and this Assignment, the provisions of the Purchase Agreement shall govern.

 4.     Binding Agreement. This Assignment shall be binding upon and inure to the benefit of the
        Parties and their respective permitted successors and assigns

 5.     Sole Remedy. The sole and exclusive remedy of the Assignee and Assignor with respect
        to any breach of this Assignment shall be as set forth in the Purchase Agreement.

 6.     Notices. All notices and other communications under or by reason of this Assignment shall
        be in writing and shall be deemed to have been duly given or made (a) when personally
        delivered, (b) when delivered by e-mail transmission with receipt confirmed or (c) upon
        delivery by overnight courier service, in each case, to the addresses and attention parties
        indicated below (or such other address, e-mail address or attention party as the recipient
        party has specified by prior notice given to the sending party in accordance with this
        Section):

 If to Assignors, to:                        Exide Technologies, LLC
                                             13000 Deerfield Parkway
                                             Suite 200
                                             Milton, GA 30004
                                             Attention:    Legal Department
                                             E-mail:       bob.penman@exide.com
                                                           keith.scott@exide.com

 With a copy (which will not                 Weil, Gotshal & Manges LLP
 constitute notice) to:                      767 Fifth Avenue
                                             New York, New York 10153
                                             Attention:    Ray C. Schrock, P.C.;
                                                           Sunny Singh, Esq.;
                                                           Mariel E. Cruz, Esq.
                                             E-mail:       ray.schrock@weil.com
                                                           sunny. singh@weil. com
                                                           mariel. cruz@weil. Com


 If to Assignee, to:                         Battery BidCo, LLC
                                             100 Northfield Street
                                             Greenwich, CT 06830
                                             Attn: Jacob D. Hudson
                                             Tel: (203) 622-9138
                                             Fax: (203) 622-0151
                                             Email: jhudson@atlasholdingsllc.com


                                           Exhibit C-2
                                              A-0463
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 154 of 405 PageID #: 7978
          Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 107 of 144




 with a copy (which will not constitute
 notice) to:                                   Winston & Strawn LLP
                                               1901 L Street, N.W.
                                               Washington, D.C. 20036
                                               Attn: Christopher M. Zochowski
                                                       Bradley A. Noojin
                                               Tel: (202) 282-5780
                                               Fax: (202) 282-5100
                                               Email: czochowski@winston.com
                                                       bnoojin@winston.com

                                               Winston & Strawn LLP
                                               35 W. Wacker Drive
                                               Chicago, IL 60601
                                               Attn: Dan McGuire
                                               Tel: (312) 558-5600
                                               Fax: (312) 558-5700
                                               Email: DMcguire@winston.com

 7.     Severability. If any term or provision of this Assignment is held invalid, illegal or
        unenforceable in any respect under any applicable Law, as a matter of public policy or on
        any other grounds, the validity, legality and enforceability of all other terms and provisions
        of this Assignment will not in any way be affected or impaired. If the final judgment of a
        court of competent jurisdiction or other Government Authority declares that any term or
        provision hereof is invalid, illegal or unenforceable, the Parties agree that the court making
        such determination will have the power to reduce the scope, duration, area or applicability
        of the term or provision, to delete specific words or phrases, or to replace any invalid,
        illegal or unenforceable term or provision with a term or provision that is valid, legal and
        enforceable and that comes closest to expressing the intention of the invalid, illegal or
        unenforceable term or provision.
 8.     Amendments. This Assignment may be amended, restated, supplemented or otherwise
        modified, only by written agreement duly executed by each Party.

 9.     Further Assurances. Each of the Parties shall execute and deliver such documents, and take
        such other action, as shall be reasonably requested by any other party to carry out the
        transactions contemplated by this Assignment.

 10.    Counterparts. This Assignment may be executed in counterparts, each of which shall be
        deemed an original, but all of which when taken together shall constitute one and the same
        instrument. Facsimiles, e-mail transmission of .pdf signatures or other electronic copies of
        signatures shall be deemed to be originals.

 11.    Governing Law. This Assignment will be exclusively governed by and construed and
        enforced in accordance with the internal Laws of the State of Delaware, without giving
        effect to any Law or rule that would cause the Laws of any jurisdiction other than the State
        of Delaware to be applied.


                                            Exhibit C-3
                                               A-0464
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 155 of 405 PageID #: 7979
          Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 108 of 144




 12.   No Third-Party Beneficiaries. Nothing in this Assignment shall create or be deemed to
       create any third-party beneficiary rights in any Person not a party hereto, including any
       Affiliates of any Party.

 13.   Recordation. This Assignment (or any memorandum thereof) shall not be recorded in any
       public records.

 14.   Entire Agreement. This Assignment, the Purchase Agreement and the other Transaction
       Agreements (and all exhibits and schedules hereto and thereto) collectively constitute and
       contain the entire agreement and understanding of the Parties with respect to the subject
       matter hereof and thereof and supersede all prior negotiations, correspondence,
       understandings, agreements and Contracts, whether written or oral, among the Parties
       respecting the subject matter hereof and thereof.

                                               *****




                                          Exhibit C-4
                                             A-0465
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 156 of 405 PageID #: 7980
          Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 109 of 144




       IN WITNESS WHEREOF, the Parties have executed this Assignment as of the date first
 above written.

                                         Assignor:


                                         [_________] a [________]


                                         By: _______________________________________
                                         Name: ____________________________________
                                         Title: _____________________________________


                                         Assignee:


                                         [__________], a [__________]


                                         By: _______________________________________
                                         Name: ____________________________________
                                         Title: _____________________________________




              [Signature Page to Lease Assignment and Assumption Agreement]
                                            A-0466
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 157 of 405 PageID #: 7981




          Case 20-11157-CSS   Doc 690-1   Filed 08/06/20   Page 110 of 144




                                 SCHEDULE I
                                    LEASES




                                     A-0467
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 158 of 405 PageID #: 7982
           Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 111 of 144




                                 SCHEDULE II
                               LEASED PREMISES




                                       7
                                     A-0468
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 159 of 405 PageID #: 7983
          Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 112 of 144




                                                                                           EXHIBIT D

         FORM OF INTELLECTUAL PROPERTY ASSIGNMENT AND
                     ASSUMPTION AGREEMENT
          THIS INTELLECTUAL PROPERTY ASSIGNMENT AND ASSUMPTION
 AGREEMENT (“Assignment”), effective as of [•] (“Effective Date”), is by and between [Seller
 Party] 1, a [•] organized and existing under the laws of [•] (“Assignor”), and [Transferred Entity],
 a [•] organized and existing under the laws of [•] (“Assignee”) (each of Assignor and Assignee, a
 “Party” and, together, the “Parties”).

          WHEREAS, pursuant to that certain Stock and Asset Purchase Agreement, dated as of
 July [•], 2020, by and between [Assignor] [Exide Technologies, LLC (“Seller”)], [Battery BidCo
 LLC] (“Buyer”) and [Atlas Capital Resources III LP] (as amended, supplemented or otherwise
 modified, the “Purchase Agreement”). [Seller] [Assignor] has agreed to sell[, or cause Assignor to
 sell,] and Buyer has agreed to purchase from Assignor, all of Assignor’s right, title and interest in,
 to, and under the Transferred Assets, in each case, on the terms and subject to the conditions set
 forth in the Purchase Agreement. Capitalized terms used but not otherwise defined herein shall
 have the meaning ascribed to them in the Purchase Agreement;

         WHEREAS, as required in the Purchase Agreement, Assignor hereby desires to sell,
 convey, assign, transfer, and deliver to Assignee all Business Intellectual Property and Business
 Technology, including the Intellectual Property and Business Technology set forth on Exhibit A
 hereto (the “Assigned IP”); and

         WHEREAS, Assignee desires to purchase, acquire and accept delivery of the Assigned IP
 from Assignor, which Assigned IP shall be acquired by Buyer in connection with Buyer’s
 acquisition of the Transferred Equity Interests (including, for the avoidance of doubt, the equity
 interests of Assignee) pursuant to the terms of the Purchase Agreement.

        NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt of
 which is hereby acknowledged, and intending to be legally bound hereby, the Parties agree as
 follows:

          1.      Assignment of Intellectual Property. Assignor hereby conveys, sells, assigns and
 transfers to Assignee its entire worldwide right, title and interest in and to the Assigned IP, together
 with any and all goodwill connected with and symbolized by the Assigned IP, the same to be held
 and enjoyed by Assignee for its own use and enjoyment and the use and enjoyment of its
 successors, assigns and other legal representatives as fully and entirely as the same would have
 been held and enjoyed by Assignor if this assignment and sale had not been made, as assignee of
 its respective entire right, title and interest therein, including, without limitation, all rights in and
 to all fees, income, royalties, damages and payments now or hereafter due or payable with respect
 thereto, all causes of action (whether in law or in equity) with respect thereto, and the right to sue,

 1
  Note to Draft: Each Seller Party that is the owner of Assigned IP will be party to this
 Assignment.


                                               Exhibit D-1
                                                  A-0469
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 160 of 405 PageID #: 7984
          Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 113 of 144




 counterclaim, and recover for past, present and future infringement, misappropriation, dilution or
 other violation of the rights assigned or to be assigned under this Assignment.

        2.      Binding Agreement. This Assignment shall be binding upon and inure to the benefit
 of the Parties and their respective permitted successors and assigns. It is understood that any
 finding of invalidity of one assignment as effected hereby shall not affect the assignment of other
 Assigned IP.

         3.       Severability. If any term or provision of this Agreement is held invalid, illegal or
 unenforceable in any respect under any applicable Law, as a matter of public policy or on any
 other grounds, the validity, legality and enforceability of all other terms and provisions of this
 Agreement will not in any way be affected or impaired. If the final judgment of a court of
 competent jurisdiction or other Government Authority declares that any term or provision hereof
 is invalid, illegal or unenforceable, the Parties agree that the court making such determination will
 have the power to reduce the scope, duration, area or applicability of the term or provision, to
 delete specific words or phrases, or to replace any invalid, illegal or unenforceable term or
 provision with a term or provision that is valid, legal and enforceable and that comes closest to
 expressing the intention of the invalid, illegal or unenforceable term or provision.

        4.    Amendments. This Agreement may be amended, restated, supplemented or
 otherwise modified, only by written agreement duly executed by each Party.

         5.     Further Assurances. Each of the Parties shall execute and deliver such documents,
 and take such other action, as shall be reasonably requested by the other Party to carry out the
 transactions contemplated by this Assignment, and shall take such reasonable actions as may be
 necessary or appropriate to record, memorialize or make effective the assignments of the Assigned
 IP contemplated hereby as may be reasonably requested by the other Party, and to vest and perfect
 in Assignee such right, title, and interest in and to the Assigned IP as sold, assigned and transferred
 to Assignee hereunder.

          6.      Recordations. Assignor hereby authorizes and requests the officials of the United
 States Copyright Office and the United States Patent and Trademark Office, and the corresponding
 entities or agencies in any applicable foreign jurisdiction, to record Assignee as assignee and owner
 of the entire right, title and interest in, to and under the Assigned IP.

        7.      Counterparts. This Agreement may be executed in counterparts, each of which shall
 be deemed an original, but all of which when taken together shall constitute one and the same
 instrument. Facsimiles, e-mail transmission of .pdf signatures or other electronic copies of
 signatures shall be deemed to be originals.

         8.     Governing Law. This Agreement will be exclusively governed by and construed
 and enforced in accordance with the internal Laws of the State of Delaware, without giving effect
 to any Law or rule that would cause the Laws of any jurisdiction other than the State of Delaware
 to be applied.

         9.      No Third-Party Beneficiaries. Nothing in this Agreement shall create or be deemed
 to create any third-party beneficiary rights in any Person not a party hereto, including any Affiliates
 of any Party.


                                              Exhibit D-2
                                                 A-0470
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 161 of 405 PageID #: 7985
          Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 114 of 144




        10.     Entire Agreement. This Agreement, the Purchase Agreement and the other
 Transaction Agreements (and all exhibits and schedules hereto and thereto) collectively constitute
 and contain the entire agreement and understanding of the Parties with respect to the subject matter
 hereof and thereof and supersede all prior negotiations, correspondence, understandings,
 agreements and Contracts, whether written or oral, among the Parties respecting the subject matter
 hereof and thereof.

                                      [Signature page follows]




                                            Exhibit D-3
                                               A-0471
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 162 of 405 PageID #: 7986
         Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 115 of 144




        IN WITNESS WHEREOF, the Parties, through their authorized representatives, have
 caused this Assignment to be duly executed and delivered as of the Effective Date.

                                        Assignor:

                                        [•]

                                        By: _______________________________________

                                        Name:
                                        Title:


                                        Assignee:

                                        [•]

                                        By: _______________________________________

                                        Name:
                                        Title:




              [SIGNATURE PAGE TO IP ASSIGNMENT AND ASSUMPTION AGREEMENT]
                                          A-0472
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 163 of 405 PageID #: 7987




          Case 20-11157-CSS        Doc 690-1     Filed 08/06/20   Page 116 of 144




                                        EXHIBIT A

                                      ASSIGNED IP
 [Relevant portions of Schedule 2.02(a)(Vii) and Schedule 4.10(a) of the Purchase Agreement to
 be included here.]




                                             A-0473
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 164 of 405 PageID #: 7988

          Case 20-11157-CSS         Doc 690-1      Filed 08/06/20     Page 117 of 144

                                                                     HIGHLY CONFIDENTIAL


                                         SCHEDULE A

                        Transferred Entities; Transferred Equity Interests


 Applicable Seller Party               Transferred Entity             Transferred Equity Interests

 Exide Technologies, LLC GNB Battery Technologies Japan, Inc.           1 share of common stock

                                                                             1participation unit
 Exide Technologies, LLC                                                     valued at $2,999.00
                                Exide de Mexico S. de R.L. de C.V.                 MxCy

                                                                       1 participation unit valued
   Exide Delaware LLC
                                                                             at $1.00 MxCy

                                                                       3,925,404 limited company
 Exide Technologies, LLC Exide Technologies do Brasil Limitada
                                                                                 quotas

 Exide Technologies, LLC                Exide Illinois, Inc.          100 shares of common stock

 Exide Technologies, LLC             RBD Liquidation, LLC                         10 units

Exide Technologies, LLC or
another Seller Party (subject
                                   Exide Technologies Canada          3,974,120 shares of common
     to completion of the
                                          Corporation                            stock
 restructuring contemplated
       in Section 6.06).




                                          Schedule A-1


                                                A-0474
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 165 of 405 PageID #: 7989

          Case 20-11157-CSS          Doc 690-1   Filed 08/06/20    Page 118 of 144

                                                                  HIGHLY CONFIDENTIAL


                                        SCHEDULE B

                                           Debtors


   1.   Exide Holdings, Inc.
   2.   Exide Technologies, LLC
   3.   Dixie Metals Company
   4.   Refined Metals Corporation
   5.   Exide Delaware, LLC




                                         Schedule B-1


                                             A-0475
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 166 of 405 PageID #: 7990

        Case 20-11157-CSS          Doc 690-1      Filed 08/06/20      Page 119 of 144

                                                                    HIGHLY CONFIDENTIAL


                                          SCHEDULE C

                           Certain Transaction Agreements Key Terms


  IP Cross License Agreement

  Pursuant to the IP Cross License Agreement, (1) Seller Party and its Affiliates (other than the
  Transferred Entities) will grant the Transferred Entities a non-exclusive, worldwide,
  perpetual, irrevocable, royalty-free, fully paid-up, non-transferable (except to an Affiliate or
  acquirer or successor of any or all business lines), non-sublicensable (except to customers,
  suppliers, distributors and end-users) right, license and covenant not to sue to use, practice
  and otherwise exploit the Exide Licensed IP and (2) the Transferred Entities and their
  Affiliates will grant Seller Party and its Affiliates (other than the Transferred Entities) a non-
  exclusive, worldwide, perpetual, irrevocable, royalty-free, fully paid-up, non-transferable
  (except to an Affiliate or acquirer or successor of any or all business lines), non-
  sublicensable (except to customers. suppliers, distributors and end-users), right, license and
  covenant not to sue to use, practice and otherwise exploit the Company Licensed IP. The IP
  Cross License Agreement will not contain any obligations regarding technology transfer or
  require access to any materials or documentation in the possession of a party. Any
  developments or improvements with respect to any Intellectual Property licensed under the
  IP Cross License Agreement shall be owned by the Person that made such development or
  improvement, as the case may be, and shall not be subject to any cross-license.
         •       “Exide Licensed IP” means the Intellectual Property (other than Trademarks
                 and rights arising from or in respect of domain names) that is owned or
                 controlled by Seller Party and its Affiliates (other than the Transferred Entities)
                 as of Closing.
         •       “Company Licensed IP” means the Intellectual Property (other than
                 Trademarks and rights arising from or in respect of domain names) that is
                 owned or controlled by the Transferred Entities as of Closing.


  Trademark Co-Existence Agreement

  Pursuant to the Trademark Co-Existence Agreement, by and among the Seller Party and/or
  its Affiliate(s) (other than the Transferred Entities) and the Transferred Entities, (1) Seller
  Party and its Affiliates (other than the Transferred Entities) will consent to Buyer and the
  Transferred Entities’ exclusive ownership and continued use of the Relevant Co-Existence
  Marks in the Americas (i.e., all jurisdictions in North America and South America), and (2)
  the Transferred Entities will consent to Seller Party and its Affiliates’ (other than the
  Transferred Entities’) exclusive ownership and continued use of the Relevant Co-Existence
  Marks in EMEA/APAC (which includes any and all countries that are not in the Americas).
  The Trademark Co-Existence Agreement shall be freely assignable in whole or in part to any
  person who acquires any right in any of the Relevant Co-Existence Marks.
                                          Schedule C-1


                                                A-0476
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 167 of 405 PageID #: 7991

            Case 20-11157-CSS          Doc 690-1       Filed 08/06/20      Page 120 of 144

                                                                         HIGHLY CONFIDENTIAL


             •       “Relevant Co-Existence Marks” means the Trademarks designated as “Y” in
                     the Relevant Co-Existence Marks column of Schedule 4.10(a), which include,
                     without limitation, “EXIDE”, “GNB”, “ABSOLYTE”, “MARATHON”,
                     “SPRINTER”, and “TENSOR” in block letters or otherwise, and the Exide,
                     GNB, Absolyte, Marathon, Sprinter, and Tensor logo, either alone or in
                     combination with other words, logos, symbols, or devices and all Trademarks
                     and internet domain names confusingly similar to or embodying any of the
                     foregoing either alone or in combination with other words.


 Supply Agreement

 Pursuant to the Supply Agreement:


 (a) the Seller Party and/or its Affiliates’ (other than the Transferred Entities) will agree to the long-
     term supply to the Transferred Entities of:

       (i) products supplied by Seller Party and/or its Affiliates’ (other than the Transferred
           Entities), or by Europe/ROW Buyer this Agreement or at any time in the future during
           the term of the Supply Agreement, in such reasonable quantities as the Parties shall
           reasonably agree and set forth in the definitive agreement, under the Sonnenschein and
           Dryfit brands (provided that the Transferred Entities and their Affiliates shall have the
           exclusive rights to obtain such supply as well as to market, sell and distribute such
           products in the Americas and none of Seller Party and/or its Affiliates’ (after giving
           effect to the Closing) shall market, supply, sell or distribute such products under any
           brand or in white label form in the Americas, other than, in each case, to supply the
           Transferred Entities); and

       (ii) other products supplied to the Transferred Entities by the Seller Party and its Affiliates’
            (other than the Transferred Entities) business to be acquired by the Europe/ROW Buyer
            as of the date of this Agreement that are mutually agreed by the Parties and set forth in
            the definitive agreement; and

       (iii) The Transferred Entities will be granted an exclusive license under the
             SONNENSCHEIN and DRYFIT Trademarks (in block letters or otherwise and
             including the Sonnenschein and Dryfit logos, either alone or in combination with other
             words, logos, symbols, or devices and all Trademarks confusingly similar to or
             embodying any of the foregoing either alone or in combination with other words) for
             the sales and distribution of the products described in subparts (a)(i) and (ii) in the
             Americas; provided, that the Transferred Entities shall not (i) use such Trademarks in
             any manner, forms or formats other than those that are in use as of the Closing or
             otherwise consistent with the manner, forms or formats of such Trademarks in use by
             Seller Party and/or its Affiliates’ (other than the Transferred Entities), or the
             Europe/ROW Buyer at any time during the future during the term of the Supply
                                              Schedule C-2


                                                   A-0477
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 168 of 405 PageID #: 7992

           Case 20-11157-CSS          Doc 690-1      Filed 08/06/20      Page 121 of 144

                                                                       HIGHLY CONFIDENTIAL

           Agreement, (ii) use such Trademarks in combination with other words, logos, symbols,
           or devices except as permitted in clause (i) herein, or (iii) use any Trademarks
           confusingly similar to SONNENSCHEIN or DRY FIT, except as permitted in clause (i)
           herein.

 TSA

 Pursuant to the TSA, Seller Party and/or its Affiliates (other than the Transferred Entities), on the
 one hand, and the Transferred Entities, on the other hand, will each provide or cause to be
 provided certain transitional services to the other. Such services will be provided in a manner
 substantially equivalent and with standards of quality and availability consistent with how such
 services were provided immediately prior to Closing. Such services will be provided for
 specified durations up to twelve (12) months and at the service provider’s costs plus a pro rata
 allocation of overhead, an administration fee, and employee time billed at base hourly rates plus
 a pro rata allocation of payroll expenses.

 Debtors TSA

 Pursuant to the Debtors TSA, Seller Party and its Affiliates (other than the Transferred Entities),
 on the one hand, and Buyer or one of its Affiliates, on the other hand, will provide or cause to be
 provided certain transitional estate or other services to the other, including the services set forth
 in the Reading SOW. Such services will be provided in a manner substantially equivalent and
 with standards of quality and availability consistent with how such services were performed or
 provided immediately prior to Closing. Such services will be provided for specified durations up
 to twelve (12) months. Services will be provided for a service fee equal to the sum of (a) the
 service provider’s costs (without duplication of the following), plus (b) a pro rata allocation of
 overhead, plus (c) a reasonable administration fee, plus (d) employee time billed at base hourly
 rates, plus (e) a pro rata allocation of payroll-related expenses, plus (f) $15,000 per month (or a
 pro rata portion thereof in respect of any partial month) in respect of services provided by and
 costs related to the Specified Supervisor.

 Reading SOW

 Pursuant to the Reading SOW, notwithstanding anything to the contrary in the Debtors TSA:

    a. Seller Party and its Affiliates (other than the Transferred Entities) will provide or cause to
       be provided certain transitional estate or other services to Buyer and its Affiliates solely
       with respect to the Reading Assets, including, pursuant to Buyer’s supply of plastic for
       conversion into usable plastic chips, Seller Party’s and/or its Affiliate’s provision of certain
       plastic tolling services to convert such plastic into usable plastic chips;

    b. Such services will be provided in a manner substantially equivalent and with standards of
       quality and availability consistent with how such services were performed or provided
       immediately prior to Closing. Such services will be provided for a term ending on the
       earlier of (i) the sixtieth (60th) day after the Closing, and (ii) the thirtieth (30th) day after
       notice of termination shall have been delivered by one party to the other;
                                             Schedule C-3


                                                 A-0478
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 169 of 405 PageID #: 7993

           Case 20-11157-CSS           Doc 690-1      Filed 08/06/20     Page 122 of 144

                                                                       HIGHLY CONFIDENTIAL

    c. Such services will be provided for a service fee equal to the sum of (a) the service
       provider’s costs (without duplication of the following), plus (b) a pro rata allocation of
       overhead, plus (c) a reasonable administration fee, plus (d) employee time billed at base
       hourly rates, plus (e) a pro rata allocation of payroll-related expenses, plus (f) $80,000.

 On the RSOW Expiration Date, Buyer and Seller shall, or shall cause their applicable Affiliate, to
 deliver a signature page counterpart to the other party of a bill of sale and assignment and
 assumption agreement in substantially the form of Exhibit B or otherwise in the form and substance
 reasonably acceptable to Buyer and Seller, pursuant to which Seller shall convey the Reading
 Assets to Buyer effective on the RSOW Expiration Date.


 Assignment: Each party to the agreements on this Schedule C may assign such agreement (in
 whole or in part) to its Affiliate or an acquirer of any or all of the business lines of it and its
 Affiliates.




                                             Schedule C-4


                                                  A-0479
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 170 of 405 PageID #: 7994




          Case 20-11157-CSS   Doc 690-1   Filed 08/06/20   Page 123 of 144




                                     A-0480
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 171 of 405 PageID #: 7995
             Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 124 of 144

                                                                          HIGHLY CONFIDENTIAL


                          STOCK AND ASSET PURCHASE AGREEMENT



                                          dated as of July __27, 2020

                                                 by and among

                                    Exide Technologies, LLC, as Seller,

                                       Battery BidCo LLC, as Buyer,


                                                          and

                              Atlas Capital Resources III LP, as Guarantor




    -
    -
    -
    AmericasActive:14915406.2AmericasActive:14923736.1
                                                         A-0481
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 172 of 405 PageID #: 7996
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 125 of 144




   EXHIBITS

   Exhibit A                    Definitions
   Exhibit B                    Form of Bill of Sale, Assignment and Assumption Agreement
   Exhibit C                    Form of Transferred Leased Property Assignment and Assumption
                                Agreement
   Exhibit D                    Form IP Assignment Agreement
   Exhibit E                    Transaction Accounting Principles and Reference Working Capital
                                Statement

   SCHEDULES

   Schedule A                  Transferred Entities; Transferred Equity Interests
   Schedule B                  Debtors
   Schedule C Certain Transaction Agreements Key Terms




   -
   -
   -
                                              A-0482
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 173 of 405 PageID #: 7997
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 126 of 144

                                                                         HIGHLY CONFIDENTIAL


            This STOCK AND ASSET PURCHASE AGREEMENT, dated as of July __27, 2020
   (the “Agreement Date”), is made by and between Exide Technologies, LLC, a Delaware limited
   liability company (“Seller”), and Battery BidCo LLC, a Delaware limited liability company
   (together with is permitted assigns pursuant to Section 12.08, “Buyer”) and, solely for purposes
   of Section 12.17, 12.18 and 12.23, Atlas Capital Resources III LP, A Delaware limited
   partnership (“Guarantor” and together with Seller and Buyer, the “Parties”).

                                    PRELIMINARY STATEMENTS


           A.      Seller and certain of its Affiliates are debtors-in-possession under title 11 of
   the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”) and, on May 19, 2020
   filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the United
   States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), commencing
   the jointly administered bankruptcy cases pending as In re Exide Holdings, Case No. 20-11157
   (collectively, the “Bankruptcy Cases”).

          B.      Seller owns or controls, directly or indirectly, the other Seller Parties.

          C.     Certain Seller Parties own the equity interests (collectively, the
   “Transferred Equity Interests”) of the Persons set forth on Schedule A (each a
   “Transferred Entity” and, together, the “Transferred Entities”) as and to the extent set
   forth beside such Transferred Entity’s name on Schedule A.

          D.       The Seller Parties and the Transferred Entities are engaged in, or hold assets
   or liabilities relating to, the Business (and/or, in the case of certain of the Seller Parties
   hold Transferred Equity Interests).

           E.      The Seller Parties desire to sell to Buyer, and Buyer desires to purchase from
   the Seller Parties all of the Transferred Equity Interests and the Transferred Assets, and Buyer
   desires to assume the Assumed Liabilities, in each case, on the terms and subject to the conditions
   set forth in this Agreement.

           NOW, THEREFORE, in consideration of the foregoing and the representations,
   warranties, covenants and agreements set forth in this Agreement, and for other good and
   valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
   Parties, intending to be legally bound, agree as follows:

                                              ARTICLE I

                                             DEFINITIONS

          Section 1.01 Certain Defined Terms.         Capitalized terms used in this Agreement have
   the meanings specified in Exhibit A.



                                                     1
   -
   -
   -
                                                A-0483
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 174 of 405 PageID #: 7998
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 127 of 144

                                                                        HIGHLY CONFIDENTIAL


                        (vi)   to the maximum extent permitted by the Bankruptcy Code, all rights
   of any Seller Party under or pursuant to all warranties, representations and guarantees made
   by suppliers, manufacturers and contractors, to any Seller Party to the extent related to the
   Transferred Assets;

                          (vii) to the maximum extent permitted by the Bankruptcy Code or
   applicable Law, all Business Intellectual Property (and the right to sue, bring claims and other
   Causes of Action for infringement, misappropriation or violation thereof) and Business
   Technology, including the Business Intellectual Property and Business Technology set forth on
   Schedule 2.02(a)(vii);

                         (viii)   all assets, rights and properties of or relating to the Assumed
   Employee Plans;

                         (ix)     the Transferred Books and Records;

                          (x)   all personal property and interests therein, including furniture,
   furnishings, office equipment, communications equipment, machinery, tools, tooling, vehicles,
   and other tangible personal property to the extent related to the Business, other than those
   described under Section 2.02(b)(xviii) or Section 2.02(b)(xx);

                         (xi)    all inventory wherever located, including all semi-finished and
   finished goods, raw materials, works in progress, packaging, supplies, tooling and parts,
   whether held at any location or facility of any Seller Party or in transit to any Seller Party, in
   each case, as of the Effective Time and related to the Business;

                         (xii)    goodwill of the Business;

                          (xiii) all accounts receivable of the Business, which, for the avoidance of
   doubt, includes all of the accounts receivable in the accounts that comprise “Accounts
   receivable, net” as referenced in Exhibit E;

                         (xiv)    all customer and supplier lists related to the Business;

                          (xv) all rights, demands, claims, causes of action, prepayments,
   refunds, rights of recovery, credits, allowances, rebates, or rights of setoff or subrogation and
   other claims of any of the Seller Parties against any Person (collectively, “Causes of Action”)
   arising from any of the Transferred Assets or related to the Business, including any rights against
   third parties under Transferred Contracts other than those Causes of Action described in Section
   2.02(b)(iv), Section 2.02(b)(v), and Section 2.02(b)(vii);

                           (xvi) the assets listed on Schedule 2.02(a)(xvi); provided, however, that
   notwithstanding anything else to the contrary herein, including this Section 2.02(a), the Seller
   Party shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall purchase, acquire
   and accept from each such Seller Party, all of such Seller Party’s right, title and interest in, to
   and under the assets, rights and properties identified and set forth in Paragraph 2 of Schedule

                                                    3
   -
   -
   -
                                                A-0484
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 175 of 405 PageID #: 7999
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 128 of 144

                                                                      HIGHLY CONFIDENTIAL


   2.02(a)(xvi) (the “Reading Assets”) on the date of the expiration or other earlier termination of
   the Reading SOW (the “RSOW Expiration Date”); provided, further, that, for the avoidance of
   doubt, the Reading Assets shall not be transferred to sold, conveyed, assigned, transferred or
   delivered to Buyer at any time on or prior to the RSOW Expiration Date;

                         (xvii) Cash (after taking into account all Cash of the Transferred
   Entities, but excluding Cash in the bank accounts set forth on Schedule 2.02(b)(xviii)) up to
   an amount equal to the Target Cash Amount;

                          (xviii) to the maximum extent transferrable, all bank accounts related to
   the Business, other than those set forth on Schedule 2.02(b)(xviii);

                         (xix) all prepaid expenses and deposits, to the extent related to the
   Business, other than (A) adequate assurance deposits posted in accordance with section 366 of
   the Bankruptcy Code and (B) those prepaid expenses and deposits set forth Schedule
   2.02(b)(xvi);

                         (xx) other than any Excluded Assets, all other assets, properties or
   rights of every kind and description, wherever located, whether real, personal or mixed,
   tangible or intangible, that are owned by a Seller Party and related to the Business; and

                           (xxi) to the maximum extent permitted by the Bankruptcy Code or
   applicable Law and subject to Section 6.13, all occurrence-based Insurance Policies set forth on
   Schedule 2.02(a)(xxi) (each, a “Transferred Insurance Policies”) and all rights of any nature
   with respect to any such Transferred Insurance Policy, including any recoveries thereunder and
   any rights to assert claims seeking any such recoveries.

                 (b)     Excluded Assets. Notwithstanding anything to the contrary herein, the
   following assets, rights or properties of or in the possession of the Seller Parties (the
   “Excluded Assets”) shall be retained by the Seller Parties and their Affiliates, other than
   the Transferred Entities:

                          (i)     all Available Contracts (other than Transferred Contracts) and
   all Contracts not related to the Business (“Excluded Contracts”);

                         (ii)    Cash in excess of the Target Cash Amount;

                         (iii)   other than the Transferred Owned Real Property and Transferred
   Leased Real Property, all right, title and interest in owned and leased real property together
   with all improvements, facilities, fixtures and appurtenances thereto and all rights in respect
   thereof, and all servitudes, easements, rights-of-way, other surface use agreements and water
   use agreements related thereto and, with respect to any such leased real property, all rights in
   respect thereof (including all options and rights of first refusal) and all tenements,
   hereditaments, appurtenances and other property rights appertaining thereto (collectively, the
   “Excluded Real Property”);


                                                   4
   -
   -
   -
                                              A-0485
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 176 of 405 PageID #: 8000
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 129 of 144

                                                                       HIGHLY CONFIDENTIAL


                  (e)    To the extent that any amounts are deducted or withheld and timely paid
   pursuant to this Section 2.06, such amounts will be treated for all purposes of this Agreement
   as having been paid to the Person to whom such amounts would otherwise have been paid.
   Notwithstanding the foregoing, Taxes for purposes of this Section 2.06 shall not include Transfer
   Taxes.

                                             ARTICLE III

                                         PURCHASE PRICE

           Section 3.01 Purchase Price. The aggregate consideration to be paid by Buyer for the
   sale of all of the Transferred Equity Interests, the Transferred Assets and the obligations of
   Seller, the Seller Parties set forth in this Agreement shall be (a) an amount in cash equal to the
   sum of (i) $178,600,000 (the “Base Purchase Price”), plus (ii) the Final Working Capital
   Increase (if any), minus (iii) the Final Working Capital Decrease (if any), minus (iv) the Final
   Transferred Entity Debt (if any), plus (v) the Final Cash Amount Increase (if any), minus (vi)
   the Final Cash Amount Decrease (the resulting number being the “Purchase Price”), and
   (b) the assumption of the Assumed Liabilities.

           Section 3.02 Purchase Price Deposit. Upon the execution of this Agreement, pursuant
   to the terms of this Agreement and the Escrow Agreement, as applicable, Buyer shall
   immediately deposit with Citibank N.A., in its capacity as escrow agent (the “Escrow
   Agent”), the sum of $17,860,000 representing ten percent (10%) of the Base Purchase Price, by
   wire transfer of immediately available funds (the “Escrowed Funds”), to be released by the
   Escrow Agent and delivered to either Buyer or Seller in accordance with this Agreement and
   the provisions of the Escrow Agreement. The Escrowed Funds (together with any and all
   accrued investment income thereon) shall be distributed upon the earlier of the Closing or the
   termination of this Agreement in accordance with Section 3.03(a)(ii) and 3.03(b)(ii) or Section
   11.03, as applicable.

          Section 3.03 Certain Closing Deliverables. At the Closing:

                  (a)    Seller shall deliver or cause to be delivered to Buyer the following:

                           (i)      to the extent the Transferred Equity Interests are certificated,
   certificates (or if such certificate cannot be located by the applicable Seller Party, an indemnity
   in favor of the Transferred Entity in agreed form) evidencing the Transferred Equity Interests,
   duly endorsed in blank or accompanied by stock powers duly executed in blank;

                          (ii)   a counterpart of the Joint Written Instructions, duly executed
   by Seller, directing the Escrow Agent to deliver to Seller the Escrowed Funds;

                        (iii)  a counterpart of the Bill of Sale, Assignment and Assumption
   Agreement for Transferred Assets (other than the Transferred Leases and Reading Assets), in the



                                                   12
   -
   -
   -
                                               A-0486
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 177 of 405 PageID #: 8001
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 130 of 144

                                                                         HIGHLY CONFIDENTIAL


   form attached hereto as Exhibit B (the “Bill of Sale, Assignment and Assumption
   Agreement”), duly executed by the applicable Seller Parties;

                         (iv)    a counterpart of the Assignment and Assumption Agreement
   for Transferred Leases, in the form attached hereto as Exhibit C (the “Transferred Leased
   Property Assignment and Assumption Agreement”), duly executed by the applicable
   Seller Parties together with duly executed Transfer Tax or sales disclosure forms, where
   applicable unless under applicable Law such Transfer Tax stamps or duly stamped transfer
   forms are only available post-Closing (in which case such Transfer Tax stamps or duly stamped
   transfer forms shall be delivered to Seller promptly and in any event no later than five (5)
   Business Days after receipt thereof by Buyer);

                          (v)       counterparts of the IP Assignment Agreement, in the form
   attached hereto as Exhibit D (the “IP Assignment Agreement”), duly executed by the
   applicable Seller Parties or their Affiliates (other than the Transferred Entities), on the one hand,
   and the applicable Transferred Entities, on the other hand;

                         (vi)    a counterpart of each of the Debtors TSA, duly executed by the
   applicable Seller Parties and their Affiliates;

                          (vii)    counterparts of the Trademark Co-Existence Agreement, duly
   executed by the applicable Seller Parties or their Affiliates (other than the Transferred
   Entities), on the one hand, and the applicable Transferred Entities, on the other hand;

                          (viii)    counterparts of the TSA, duly executed by the applicable
   Seller Parties or their Affiliates (other than the Transferred Entities), on the one hand, and the
   applicable Transferred Entities, on the other hand;

                         (ix)    counterparts of the IP Cross License Agreement, duly executed
   by the applicable Seller Parties or their Affiliates (other than the Transferred Entities), on the
   one hand, and the applicable Transferred Entities, on the other hand;

                          (x)      counterparts of the Supply Agreement, duly executed by the
   applicable Seller Parties or their Affiliates (other than the Transferred Entities), on the one hand,
   and the applicable Transferred Entities, on the other hand;

                          (xi)   the officer’s certificate required to be delivered pursuant to Section
   10.02(a)(iv), a copy of which shall also be delivered to the Title Company;

                         (xii) duly executed deeds (the “Deeds”) or comparable instruments
   of transfer, in customary form, conveying to Buyer, good and valid fee simple title to the
   Transferred Owned Real Property free and clear of all Liens, except for Permitted Liens,
   together with duly executed Transfer Tax or sales disclosure forms, where applicable unless
   under applicable Law such Transfer Tax stamps or duly stamped transfer forms are only
   available post-Closing (in which case such Transfer Tax stamps or duly stamped transfer forms


                                                    13
   -
   -
   -
                                                A-0487
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 178 of 405 PageID #: 8002
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 131 of 144

                                                                       HIGHLY CONFIDENTIAL


                       (v)     a counterpart of the Bill of Sale, Assignment and Assumption
   Agreement, duly executed by Buyer;

                      (vi)   a counterpart of the Transferred Leased Property Assignment
   and Assumption Agreement, duly executed by Buyer;

                         (vii)   a counterpart of each Local Agreement, duly executed by Buyer;

                         (viii)   a counterpart of each of the Debtors TSA, duly executed by
   Buyer and its applicable Affiliates;

                           (ix)  the officer’s certificate required to be delivered to Seller pursuant
   to Section 10.01(a)(iii); and

                          (x)     such other documents, instruments and certificates as Seller
   (on behalf of itself and the Seller Parties) may reasonably request.

           Section 3.04 Estimated Closing Statement; Closing Payment. No fewer than two (2)
   Business Days before the Closing Date, Seller shall prepare and deliver to Buyer a
   written statement, together with reasonably detailed supporting documentation (the “Estimated
   Closing Statement”), setting forth each of: (i) the amount of Estimated Working Capital; (ii)
   the amount of any Estimated Working Capital Increase or Estimated Working Capital
   Decrease; (iii) the amount of the Estimated Transferred Entity Debt; (iv) the Estimated Cash
   Amount; (v) the amount of the Estimated Cash Amount Increase or Estimated Cash Amount
   Decrease, as applicable; (vi) the aggregate amount to be paid by Buyer to Seller (for the
   benefit of itself and the other Seller Parties) at the Closing (the “Closing Payment”), which
   amount shall be equal to the sum of: (A) the Base Purchase Price, plus (B) the Estimated
   Working Capital Increase, if applicable, minus (C) the Estimated Working Capital Decrease, if
   applicable, minus (D) the Estimated Transferred Entity Debt, plus (E) the Estimated Cash
   Amount Increase, if applicable; minus (F) the Estimated Cash Amount Decrease, if applicable;
   and (vii) the wire transfer information for the account or accounts to which Buyer shall pay
   the Closing Payment. The Closing Payment and any other payments to be made to Seller
   under this Agreement shall be paid to Seller for its account and as agent for the account of
   the other Seller Parties, unless otherwise specified by Seller in the Estimated Closing
   Statement.

          Section 3.05 Proposed Final Closing Statement and Final Closing Statement.

                   (a)    Within thirty (30) days after the Closing Date, Buyer shall provide to
   Seller a written statement (the “Proposed Final Closing Statement”) setting forth (i) the
   Proposed Final Working Capital, (ii) the Proposed Final Transferred Entity Debt, (iii) the
   Proposed Final Cash Amount, and (iv) a description in reasonable detail, of any proposed
   changes to the Estimated Closing Statement, attaching supporting schedules, working papers and
   all other relevant documents and details to enable a review thereof by Seller.



                                                   15
   -
   -
   -
                                               A-0488
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 179 of 405 PageID #: 8003
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 132 of 144

                                                                      HIGHLY CONFIDENTIAL


   sublessee) in any Leased Real Properties, which are the subject of Section 4.15, (y) any personal
   property leased pursuant to a Transferred Contract and (z) Intellectual Property rights, which
   are the subject of Section 4.10) are owned by or otherwise made available to the Seller Parties
   and the Transferred Entities, and, at the Closing, subject to Section 2.02(a)(xvi) and Section
   2.03, Buyer or one of its Affiliates will own each of such Transferred Assets and the
   Transferred Equity Interests or will be vested with good title to such Transferred Assets, as the
   case may be, free and clear of all Liens, other than Permitted Liens.

                   (b)    Assuming receipt of all relevant Consents, and that all Available Contracts
   are assumed and no Excluded Asset Schedule Supplement is delivered, the Transferred Assets,
   (together with the Assets, the Intellectual Property rights provided under the IP Cross License
   Agreement, the Trademark Co-Existence Agreement and, the TSA and the Debtors TSA
   (including, for the avoidance of doubt, the Reading SOW ) and all rights granted and services to
   be performed under the Transaction Agreements) constitute all of the properties, rights and
   assets that are necessary to permit the Buyer to conduct the Business, after the Closing, in all
   material respects as presently conducted by the Seller Parties.

           Section 4.18 Insurance. Schedule 4.18 provides a summary of all Insurance Policies
   maintained for, at the expense of, or for the benefit of, the Transferred Entities or the
   Transferred Assets or the Business. Each such Insurance Policy is in full force and effect, all
   premiums due to date thereunder have been paid in full and neither Seller nor any of its
   Affiliates is in material default with respect to any other obligations thereunder. No written
   notice of cancellation or nonrenewal, in whole or in part, with respect to any such Insurance
   Policy currently in force has been received by Seller.

           Section 4.19 Affiliate Transactions. Except: (a) for employment-related arrangements,
   the payment of compensation and benefits in the Ordinary Course of Business, and travel
   advances and employees loans, (b) Contracts entered into in the Ordinary Course of Business
   on an arm’s length basis or (c) as set forth on Schedule 4.19, no current officer, manager,
   director or Affiliate of any Seller Party (other than the Transferred Entities) is a party to any
   Contract, or business relationship with, or has any material interest in any property used by, any
   of the Seller Parties or the Transferred Entities.

           Section 4.20 Condition of Transferred Assets and Assets. The items of material,
   tangible personal property included in the Transferred Assets and Assets are in working
   condition and are reasonably adequate for the uses to which they are currently being put, the
   failure of which would not reasonably be expected to be material to the Business taken as a
   whole.

          Section 4.21 Corruption and Trade Regulation.

                 (a)     Neither the Transferred Entities nor, to the Knowledge of Seller, any
   Person acting on behalf of the Seller Parties in respect of the Business or Transferred Entities
   has at any time in the past twelve (12) months:


                                                  31
   -
   -
   -
                                               A-0489
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 180 of 405 PageID #: 8004
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 133 of 144

                                                                       HIGHLY CONFIDENTIAL


   permitted under applicable Law. In the event that such rights and interests are not assignable,
   Seller shall assist Buyer in the enforcement of such rights and interests.

                  (h)   No Third Party Beneficiaries. Notwithstanding the provisions of this
   Section 6.10(h) or any provision of the Agreement, nothing in this Section 6.10(h) or the
   Agreement is intended to or shall (i) create any third party rights, (ii) amend any employee
   benefit plan, program, policy or arrangement, (iii) require Buyer or any of its Affiliates or any
   Seller Party or any of its Affiliates to continue any employee benefit plan, program, policy or
   arrangement beyond the time when it otherwise lawfully could be terminated or modified or
   as otherwise required herein or (iv) provide any Covered Employee or any Transferred
   Employee with any rights to continued employment.

                  (i)      Specified Supervisor. Notwithstanding anything else to the contrary herein
   and for the avoidance of doubt, the individual employee listed last on Schedule 6.10(a) (the
   “Specified Supervisor”) hereto shall not be deemed a Covered Employee for any purpose
   hereunder; provided, however, that the Specified Supervisor shall become a Covered Employee
   hereunder immediately following the later of (x) the effective date of the Debtors’ plan of
   reorganization and (y) the abandonment or other disposition by the Debtors of the last Excluded
   Real Property (the “Supervisor Termination Date”) and the terms and conditions set forth in
   this Agreement with respect to Covered Employee shall be effective and applicable with respect
   to the Specified Supervisor only from and after such date notwithstanding any specific timing
   requirements or other terms and conditions that would otherwise be applicable to any other
   Covered Employees prior to such date. For the avoidance of doubt, the purpose of this provision
   is to ensure that the Specified Supervisor does not become, and shall not be construed as, an
   employee of Buyer or any of Buyer’s Affiliates until such time as such Specified Supervisor’s
   duties with respect to the Excluded Real Property shall have been completed or terminated.

           Section 6.11 Collective Bargaining Agreements. Prior to the Closing Date, (i) the
   Bankruptcy Court shall have determined that the Seller Parties can sell the Transferred Assets
   free and clear of the Collective Bargaining Agreements set forth on Schedule 4.12(a), (ii) the
   Unions shall have agreed to waive or remove any successor clauses in the Collective Bargaining
   Agreements set forth on Schedule 4.12(a) and to waive any claim that Buyer has or is required to
   assume or succeed to those Collective Bargaining Agreements, or (iii) the Bankruptcy Court
   shall have granted a motion acceptable to Buyer filed by the applicable Seller Parties pursuant to
   section 1113(c) of the Bankruptcy Code authorizing the applicable Seller Parties to reject the
   Collective Bargaining Agreements set forth on Schedule 4.12(a).

          Section 6.12 No Successor Liability. The Parties intend that, to the fullest extent
   permitted by Law (including under section 363(f) of the Bankruptcy Code), upon the Closing,
   the Buyer shall not be deemed to: (a) be the successor of any Seller Party, including with respect
   to any Collective Bargaining Agreement and any Employee Plans (except for any Assumed
   Benefit Plans), (b) have, de facto or otherwise, merged with or into any Seller Party, (c) be a
   mere continuation or substantial continuation of any Seller Party, or (d) be liable for any acts or
   omissions of the Seller Parties in the conduct of the Business or arising under, or related to, the
   Transferred Assets, other than as expressly set forth in this Agreement. The Parties acknowledge
   and agree that the Transaction was subject to arm’s-length negotiating by Buyer and all Seller
                                                    48
   -
   -
   -
                                               A-0490
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 181 of 405 PageID #: 8005
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 134 of 144

                                                                       HIGHLY CONFIDENTIAL


                                                                                        EXHIBIT A

                                          DEFINITIONS
         “Action” means any action, suit, arbitration, investigation or proceeding by or before any
   Government Authority.

           “Affiliate” means, with respect to any specified Person, any other Person that, at the time
   of determination, directly or indirectly through one or more intermediaries, Controls, is
   Controlled by or is under common Control with such specified Person; provided, however, that
   for the purposes of this Agreement (a) Seller shall not be deemed an Affiliate of Buyer, nor, after
   the Closing, of any Transferred Entity of which the Transferred Equity Interests are transferred
   to Buyer pursuant to this Agreement and (b) after the Closing, Buyer shall be deemed an
   Affiliate of each of the Transferred Entities (and vice versa).

           “Affected Union” refers to those unions party to Collective Bargaining Agreements set
   forth in Schedule 4.12(a)(ii).

          “Agreement” means this Stock and Asset Purchase Agreement, dated as of July __27,
   2020, by and among Seller, Buyer, and, solely for purposes of Sections 12.17, 12.18 and 12.23,
   Guarantor, including the Disclosure Schedules and the Exhibits, and all amendments to such
   agreement made in accordance with Section 12.10.

          “Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the Clayton Act,
   as amended, and any Laws applicable to Buyer or any Seller Party or any Transferred Entity
   under any applicable jurisdiction that are designed or intended to prohibit, restrict or regulate
   actions having the purpose or effect of monopolization or restraint of trade or lessening of
   competition through merger or acquisition.

          “Assets” means the assets and properties that are owned, leased or licensed by any
   Transferred Entity.

          “Assumed Employee Plans” means any Employee Plan set forth on Schedule 6.10(c),
   including Exide Technologies 401(k) Savings and Retirement Plan, and the Exide Technologies
   Hourly 401(k) Plan, but excluding any Title IV Plan, defined benefit pension plan or
   supplemental or excess benefit retirement plans.

            “Available Software Contract” means any executory third-party Software Contract that
   is related to or used in the Business.

           “Auction” means the auction undertaken pursuant to the Bidding Procedures Order.

           “Back-Up Trigger Notice Date” means August 31, 2020 at 11:59 p.m. New York City
   time.



                                              Exhibit A-1
   -
   -
   -
                                               A-0491
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 182 of 405 PageID #: 8006
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 135 of 144

                                                                      HIGHLY CONFIDENTIAL


   commitment that purports to be binding on any Person or any part of its property (or subjects any
   such assets or property to a Lien).

           “Control” means, with respect to any Person, the power to direct or cause the direction
   of the management and policies of such Person, whether through the ownership of voting
   securities, by Contract or otherwise. The terms “Controlled by,” “Controlled,” “under
   common Control with” and “Controlling” shall have correlative meanings.

           “Covered Employee” means any employee of (i) any Transferred Entity or (ii) any
   Seller Party that is primarily dedicated to the Business, excluding, for other thanavoidance of
   doubt, those employees listed on Schedule 6.10(a).

          “Cure Costs” means any and all amounts, costs or expenses that must be paid or actions
   or obligations that must be performed or satisfied pursuant to section 365(b)(1) of the
   Bankruptcy Code to effectuate the assumption by the applicable Seller Party who is a Debtor,
   and the assignment to Buyer, of the Transferred Contracts to which such Seller Party is party, as
   determined by the Bankruptcy Court or agreed to by Seller and the non-Seller counterparty to the
   applicable Transferred Contract.

         “Data” means databases and compilations, including all data and collections of data,
   whether machine readable or otherwise.

          “Debt” means financial indebtedness for borrowed money from third party lending
   sources (excluding, for the avoidance of doubt, operating leases and capital leases which are
   Transferred Contracts), calculated in accordance with GAAP and the Seller Parties’ and
   Transferred Entities’ books and records.

          “Debtors” means Seller and each of the Subsidiaries of Seller set forth on Schedule B.

           “Debtors TSA” means the transition services agreement among the Buyer and its
   Affiliates, and the applicable Seller Parties and their Affiliates (other than the Transferred
   Entities) pursuant to which certain transitional estate services will be provided, which shall
   include the applicable terms set forth in Schedule C and, subject to Section 6.15, be in the form
   and substance reasonably acceptable to Seller and Buyer.

          “Disclosure Schedules” means the disclosure schedules, dated as of the Agreement Date
   (as may be amended, updated, or supplemented pursuant to Section 6.17) delivered by Seller to
   Buyer, which form a part of this Agreement.

          “Effective Time” means 12:01 a.m. (local time) on the Closing Date.

          “Employee Plans” means all employee benefit plans (within the meaning of Section 3(3)
   of ERISA), and each other material retirement, welfare benefit, bonus, stock option, stock
   purchase, restricted stock, incentive, deferred compensation, employment, retention, termination,
   or severance programs or agreements, in each case, pursuant to which any of the Seller Parties or
   Transferred Entities currently has any obligation with respect to any Covered Employee or

                                             Exhibit A-4
   -
   -
   -
                                               A-0492
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 183 of 405 PageID #: 8007
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 136 of 144

                                                                      HIGHLY CONFIDENTIAL


           “Post-Closing Adjustment” means the amount (which may be positive or negative)
   equal to the sum of: (a) the Final Working Capital minus the Estimated Working Capital, (b) the
   Final Transferred Entity Debt minus the Estimated Transferred Entity Debt, and (c) the Final
   Cash Amount minus the Estimated Cash Amount.

           “Pre-Closing Period” means the period beginning on the Agreement Date and ending on
   the earlier of the Closing Date and the date this Agreement is validly terminated in accordance
   with its terms.

          “Pre-Closing Tax Period” means any taxable period ending on or before the Closing
   Date and the portion of any Straddle Period ending on and including the Closing Date.

           “Proposed Final Cash Amount” means Buyer’s good faith, proposed final calculation
   of the Cash Amount as of the Effective Time.

           “Proposed Final Transferred Entity Debt” means Buyer’s good faith, proposed final
   calculation of the Transferred Entity Debt as of the Effective Time.

           “Proposed Final Working Capital” means Buyer’s good faith, proposed final
   calculation of the Net Working Capital as of the Effective Time.

           “Reading SOW” means the mutually reasonably agreed-upon statement of work under
   the Debtors TSA pursuant to which certain transitional services will be provided solely with
   respect to Reading Assets, which shall include the applicable terms set forth in Schedule C.

          “Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
   discharging, injecting, depositing, escaping, leaching, dumping, disposing or migration of any
   Hazardous Materials, including the abandonment or discarding of barrels, containers and other
   receptacles containing any Hazardous Materials.

           “Related to the Business” means (i) with respect to any Contract for Software, any such
   Contract that is (A) related to or used in the Business and (B) legally and operationally
   transferrable to Buyer as of the Closing Date and (ii) with respect to any other Contract, related
   to or used in the Business.

          “Reference Working Capital Statement” has the meaning set forth in Exhibit E.

          “Representative” of a Person, means the directors, officers, employees, advisors, agents,
   consultants, attorneys, accountants, financial advisors or other representatives of such Person.

         “Required Approvals” means the approvals of the Government Authorities set forth on
   Schedule 10.01(b).

          “Restricted Person” means any of the following: (i) any Person designated on the
   Specially Designated Nationals and Blocked Persons List, the Foreign Sanctions Evaders List, or
   the Sectoral Sanctions Identifications List, which are enforced by OFAC, or any Person owned
   50% or more directly or indirectly by one or more Persons designated on such OFAC-enforced
                                              Exhibit A-11
   -
   -
   -
                                                A-0493
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 184 of 405 PageID #: 8008
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 137 of 144

                                                                       HIGHLY CONFIDENTIAL


   reduced to practice) apparatus, creations, improvements, works of authorship and other similar
   materials, and confidential, proprietary or non-public information, and all recordings, graphs,
   drawings, reports, analyses and other writings, and other tangible embodiments of the foregoing
   in any form whether or not listed herein, and all related technology, that are used in, incorporated
   in, embodied in, displayed by or relate to, or are used in connection with the foregoing.

           “Trade Secrets” means confidential and proprietary information and know-how or trade
   secrets, including ideas, concepts, methods, techniques and inventions (whether patentable or
   unpatentable), and other works, whether or not developed or reduced to practice, rights in
   customer, vendor, and prospect lists.

          “Trademark Co-Existence Agreement” means the trademark agreement, which shall
   include the applicable terms set forth in Schedule C and, subject to Section 6.15, be in the form
   and substance reasonably acceptable to Seller and Buyer.

           “Trademarks” means trademarks, service marks, trade names, service names, trade
   dress, logos and other identifiers of same, including all goodwill associated therewith, and all
   common Law rights, and registrations and applications for registration thereof, all rights therein
   provided by international treaties or conventions, and all reissues, extensions and renewals of
   any of the foregoing.

          “Transaction Accounting Principles” has the meaning set forth in Exhibit E.

          “Transaction Agreements” means this Agreement, the TSA, the Debtors TSA,
   (including, for the avoidance of doubt, the Reading SOW), the Bill of Sale, Assignment and
   Assumption Agreement, the Transferred Leased Property Assignment and Assumption
   Agreement, the IP Cross License Agreement, the Trademark Co-Existence Agreement, the IP
   Assignment Agreement, the Supply Agreement, the Escrow Agreement, the Local Agreements,
   the Deeds and any other agreements, instruments or documents required to be delivered at the
   Closing, in each case, including all exhibits and schedules thereto and all amendments thereto
   made in accordance with the respective terms thereof.

          “Transactions” means the transactions contemplated by this Agreement and the other
   Transaction Agreements.

           “Transfer Taxes” means all sales, use, excise, gross receipts, ad valorem, direct or
   indirect real property, transfer, intangible, stamp, business and occupation, value added
   (including VAT and Canadian goods and services Tax, harmonized sales Tax and provincial
   sales Tax), recording, documentary, filing, permit or authorization, leasing, license, lease,
   service, service use, severance, franchise, profits, gains, property registration, and similar non-
   income Taxes, motor vehicle registration, title recording or filing fees and other amounts payable
   in respect of transfer filings, together with any interest and any penalties, additions to Tax or
   additional amounts imposed by any Taxing Authority with respect thereto.

          “Transferred Books and Records” means all books, records, files and papers, whether
   in hard copy or computer format, including sales and promotional literature, manuals and Data,
                                              Exhibit A-14
   -
   -
   -
                                                A-0494
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 185 of 405 PageID #: 8009
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 138 of 144

                                                        HIGHLY CONFIDENTIAL


   2019 Audited Financial Statements                                 Section 4.06(a)
   2019 Interim Financial Statements                                 Section 4.06(a)
   Action                                                                  Exhibit A
   Affected Union                                                          Exhibit A
   Affiliate                                                               Exhibit A
   Agreement Date                                                          Preamble
   Agreement                                                               Exhibit A
   Anti-Corruption Laws                                            Section 4.21(a)(i)
   Antitrust Laws                                                          Exhibit A
   Assets                                                                  Exhibit A
   Assumed Contract                                                  Section 2.05(a)
   Assumed Employee Plans                                                  Exhibit A
   Assumed Liabilities                                               Section 2.02(c)
   Auction                                                              Section 8.04
   Available Contracts List                                          Section 2.05(a)
   Available Contracts                                               Section 2.05(a)
   Back-Up Trigger Notice                                               Section 8.04
   Back-Up Trigger Notice Date                                             Exhibit A
   Bankruptcy and Equity Exception                                         Exhibit A
   Bankruptcy Cases                                          Preliminary Statements
   Bankruptcy Code                                           Preliminary Statements
   Bankruptcy Court                                          Preliminary Statements
   Base Purchase Price                                                  Section 3.01
   Bidding Procedures Order                                                Exhibit A
   Bill of Sale, Assignment and Assumption Agreement             Section 3.03(a)(iii)
   BMAL Transfer                                                        Section 6.18
   Board                                                                   Exhibit A
   Business Day                                                            Exhibit A
   Business Intellectual Property                                          Exhibit A
   Business Registrable IP                                                 Exhibit A
   Business Technology                                                     Exhibit A
   Business                                                                Exhibit A
   Buyer Transaction Agreements                                            Exhibit A
   Buyer Transactions                                                      Exhibit A
   Buyer                                                                   Preamble
   Buyer’s Allocation Notice                                            Section 3.07
   Canada Restructuring                                                 Section 6.06
   Canadian Tax Escrow Agent                                               Exhibit A
   Canadian Tax Escrow Agreement                                           Exhibit A
   CapEx Budget                                                            Exhibit A
   Cash Amount                                                             Exhibit A
   Cash                                                                    Exhibit A
   Causes of Action                                              Section 2.02(a)(xv)
   Change                                                                  Exhibit A
   Closing Conditions                                                      Exhibit A
                                         Exhibit A-16
   -
   -
   -
                                           A-0495
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 186 of 405 PageID #: 8010
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 139 of 144

                                                           HIGHLY CONFIDENTIAL


   Leased Real Property                                                     Exhibit A
   Leases                                                                   Exhibit A
   Liabilities                                                              Exhibit A
   Lien                                                                     Exhibit A
   Local Agreements                                              Section 3.03(a)(xiii)
   Material Adverse Effect                                                  Exhibit A
   Material Contracts                                                 Section 4.12(a)
   Modified Labor Agreement                                                 Exhibit A
   Multi employer Plan                                                Section 4.13(c)
   Net Working Capital                                                      Exhibit A
   Nonparty Affiliates                                                 Section 12.18
   Noteholder                                                               Exhibit A
   OFAC                                                                    Exhibit A
   Order                                                                    Exhibit A
   Ordinary Course of Business                                             Exhibit A
   Outside Date                                                     Section 11.01(d)
   Owned Real Property                                                      Exhibit A
   Parties                                                                  Preamble
   Permits                                                                  Exhibit A
   Permitted Liens                                                          Exhibit A
   Person                                                                   Exhibit A
   Personal Data                                                            Exhibit A
   Post-Closing Adjustment                                                  Exhibit A
   Pre-Closing Period                                                       Exhibit A
   Pre-Closing Tax Period                                                   Exhibit A
   Privacy Policies                                              Section 2.02(b)(xiii)
   Proposal Final Cash Amount                                               Exhibit A
   Proposed Final Closing Statement                                   Section 3.05(a)
   Proposed Final Target Cash Adjustment                                   Exhibit A
   Proposed Final Transferred Entity Debt                                   Exhibit A
   Proposed Final Working Capital                                           Exhibit A
   Purchase Price Allocation                                             Section 3.04
   Purchase Price                                                        Section 3.01
   Reading Assets                                                Section 2.02(a)(xvi)
   Reading SOW                                                              Exhibit A
   RCRA                                                               Section 4.11(d)
   Reference Working Capital Statement                                     Exhibit A
   Related to the Business                                                 Exhibit A
   Release                                                                  Exhibit A
   Representative                                                           Exhibit A
   Required Approvals                                                       Exhibit A
   Resolution Period                                                  Section 3.05(c)
   Restricted Person                                                        Exhibit A
   Restricted Transfer                                                   Section 2.03
                                            Exhibit A-19

   -
   -
   -
                                             A-0496
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 187 of 405 PageID #: 8011
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 140 of 144

                                                        HIGHLY CONFIDENTIAL


   Review Period                                                     Section 3.05(b)
   RSOW Expiration Date                                         Section 2.02(a)(xvi)
   Sale Order                                                              Exhibit A
   Securities Act                                                         Exhibit A
   Seller Guarantees                                                      Exhibit A
   Seller Parties                                                         Exhibit A
   Seller Transaction Agreements                                          Exhibit A
   Seller Transactions                                                    Exhibit A
   Seller                                                                  Preamble
   Seller’s Banker                                                     Section 4.16
   Significant Schedule Supplement                                     Section 6.17
   Software                                                                Exhibit A
   Specified Supervisor                                              Section 6.10(i)
   Straddle Period                                                     Section 9.02
   Subsidiary                                                              Exhibit A
   Supervisor Termination Date                                       Section 6.10(i)
   Supply Agreement                                                       Exhibit A
   Systems                                                                Exhibit A
   Target Cash Amount                                          Section 2.02(a)(xvii)
   Target Working Capital                                                 Exhibit A
   Tax Returns                                                            Exhibit A
   Tax                                                                     Exhibit A
   Taxes                                                                   Exhibit A
   Taxing Authority                                                        Exhibit A
   Technology                                                              Exhibit A
   Third Party Consents                                                Section 6.05
   Ticking Fee                                                             Exhibit A
   Title IV Plan                                                     Section 4.13(e)
   Trade Secrets                                                          Exhibit A
   Trademark Co-Existence Agreement                                       Exhibit A
   Trademarks                                                             Exhibit A
   Transaction Accounting Principles                                      Exhibit A
   Transaction Agreements                                                 Exhibit A
   Transaction Dispute                                                Section 12.13
   Transactions                                                           Exhibit A
   Transfer Taxes                                                         Exhibit A
   Transferred Assets                                                Section 2.02(a)
   Transferred Books and Records                                          Exhibit A
   Transferred Contracts                                         Section 2.02(a)(iii)
   Transferred Covered Loss                                          Section 6.13(a)
   Transferred Employee                                              Section 6.10(a)
   Transferred Entities                                      Preliminary Statements
   Transferred Entity Debt                                                Exhibit A
   Transferred Entity Employee Plans                                      Exhibit A
                                       Exhibit A-20

   -
   -
   -
                                        A-0497
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 188 of 405 PageID #: 8012
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 141 of 144

                                                                        HIGHLY CONFIDENTIAL

                                            SCHEDULE A

                           Transferred Entities; Transferred Equity Interests


       Applicable Seller Party            Transferred Entity            Transferred Equity Interests

       Exide Technologies, LLC GNB Battery Technologies Japan, Inc.        1 share of common stock

                                                                                1participation unit
       Exide Technologies, LLC                                                  valued at $2,999.00
                                   Exide de Mexico S. de R.L. de C.V.                 MxCy

                                                                          1 participation unit valued
         Exide Delaware LLC
                                                                                at $1.00 MxCy

                                      Exide Technologies do Brasil        3,925,404 limited company
       Exide Technologies, LLC
                                               Limitada                             quotas

       Exide Technologies, LLC             Exide Illinois, Inc.          100 shares of common stock

       Exide Technologies, LLC          RBD Liquidation, LLC                         10 units

   Exide Technologies, LLC or
   another Seller Party (subject
                                      Exide Technologies Canada          3,974,120 shares of common
        to completion of the
                                             Corporation                            stock
    restructuring contemplated
          in Section 6.06).




                                             Schedule A-1

   -
   -
   -
                                               A-0498
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 189 of 405 PageID #: 8013
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 142 of 144

                                                        HIGHLY CONFIDENTIAL


                                         SCHEDULE B

                                           Debtors


       1.   Exide Holdings, Inc.
       2.   Exide Technologies, LLC
       3.   Dixie Metals Company
       4.   Refined Metals Corporation
       5.   Exide Delaware, LLC




                                         Schedule B-1

   -
   -
   -
                                          A-0499
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 190 of 405 PageID #: 8014
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 143 of 144

                                                                        HIGHLY CONFIDENTIAL


             otherwise consistent with the manner, forms or formats of such Trademarks in use by
             Seller Party and/or its Affiliates’ (other than the Transferred Entities), or the
             Europe/ROW Buyer at any time during the future during the term of the Supply
             Agreement, (ii) use such Trademarks in combination with other words, logos,
             symbols, or devices except as permitted in clause (i) herein, or (iii) use any
             Trademarks confusingly similar to SONNENSCHEIN or DRY FIT, except as
             permitted in clause (i) herein.

   TSA

   Pursuant to the TSA, Seller Party and/or its Affiliates (other than the Transferred Entities), on
   the one hand, and the Transferred Entities, on the other hand, will each provide or cause to be
   provided certain transitional services to the other. Such services will be provided in a manner
   substantially equivalent and with standards of quality and availability consistent with how such
   services were provided immediately prior to Closing. Such services will be provided for
   specified durations up to twelve (12) months and at the service provider’s costs plus a pro rata
   allocation of overhead, an administration fee, and employee time billed at base hourly rates plus
   a pro rata allocation of payroll expenses.

   Debtors TSA

   Pursuant to the Debtors TSA, Buyer will provide or cause to be provided certain transitional
   estate services to Seller Party and its Affiliates (other than the Transferred Entities), on the one
   hand, and Buyer or one of its Affiliates, on the other hand, will provide or cause to be provided
   certain transitional estate or other services to the other, including the services set forth in the
   Reading SOW. Such services will be provided in a manner substantially equivalent and with
   standards of quality and availability consistent with how such services were performed or
   provided immediately prior to Closing. Such services will be provided for specified durations up
   to twelve (12) months and at. Services will be provided for a service fee equal to the sum of (a)
   the service provider’s costs (without duplication of the following), plus (b) a pro rata allocation
   of overhead, anplus (c) a reasonable administration fee, andplus (d) employee time billed at base
   hourly rates, plus (e) a pro rata allocation of payroll-related expenses, plus (f) $15,000 per month
   (or a pro rata portion thereof in respect of any partial month) in respect of services provided by
   and costs related to the Specified Supervisor.

   Reading SOW

   Pursuant to the Reading SOW, notwithstanding anything to the contrary in the Debtors TSA:

       a. Seller Party and its Affiliates (other than the Transferred Entities) will provide or cause
          to be provided certain transitional estate or other services to Buyer and its Affiliates
          solely with respect to the Reading Assets, including, pursuant to Buyer’s supply of
          plastic for conversion into usable plastic chips, Seller Party’s and/or its Affiliate’s


                                              Schedule C-3

   -
   -
   -
                                               A-0500
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 191 of 405 PageID #: 8015
            Case 20-11157-CSS Doc 690-1 Filed 08/06/20 Page 144 of 144

                                                                          HIGHLY CONFIDENTIAL


          provision of certain plastic tolling services to convert such plastic into usable plastic
          chips;

       b. Such services will be provided in a manner substantially equivalent and with standards of
          quality and availability consistent with how such services were performed or provided
          immediately prior to Closing. Such services will be provided for a term ending on the
          earlier of (i) the sixtieth (60th) day after the Closing, and (ii) the thirtieth (30th) day after
          notice of termination shall have been delivered by one party to the other;

       c. Such services will be provided for a service fee equal to the sum of (a) the service
          provider’s costs (without duplication of the following), plus (b) a pro rata allocation of
          overhead, plus (c) a reasonable administration fee, plus (d) employee time billed at base
          hourly rates, plus (e) a pro rata allocation of payroll-related expenses, plus (f) $80,000.

   On the RSOW Expiration Date, Buyer and Seller shall, or shall cause their applicable Affiliate,
   to deliver a signature page counterpart to the other party of a bill of sale and assignment and
   assumption agreement in substantially the form of Exhibit B or otherwise in the form and
   substance reasonably acceptable to Buyer and Seller, pursuant to which Seller shall convey the
   Reading Assets to Buyer effective on the RSOW Expiration Date.


   Assignment: Each party to the agreements on this Schedule C may assign such agreement (in
   whole or in part) to its Affiliate or an acquirer of any or all of the business lines of it and its
   Affiliates.




                                               Schedule C-4

   -
   -
   -
                                                 A-0501
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 192 of 405 PageID #: 8016



               Case 20-11157-CSS           Doc 690-2       Filed 08/06/20       Page 1 of 1




                                               EXHIBIT B

                (Amendment to the Americas Stock and Asset Purchase Agreement)


          1.      Section 2.02(a)(xvi) of the Purchase Agreement is hereby amended and restated in its
 entirety as follows:

                          “(xvi) the assets listed on Schedule 2.02(a)(xvi); provided, however, that
                 notwithstanding anything else to the contrary herein, including this Section 2.02(a), the
                 Seller Party shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall
                 purchase, acquire and accept from each such Seller Party, all of such Seller Party’s right,
                 title and interest in, to and under (A) the assets, rights and properties identified and set
                 forth in Paragraph 1 of Schedule 2.02(a)(xvi) (the “Columbus Assets”) on the earlier of
                 (y) the effective date of the Europe/ROW Closing and (z) the date of the first Business Day
                 after the fiftieth (50th) day following the Closing (the “Columbus Transfer Date”),
                 provided that Seller shall provide Buyer with two (2) days’ prior written notice of the
                 Columbus Transfer Date, and (B) the assets, rights and properties identified and set forth
                 in Paragraph 2 of Schedule 2.02(a)(xvi) (the “Reading Assets”) on the date of the
                 expiration or other earlier termination of the Reading SOW (the “RSOW Expiration
                 Date”); provided, further, that, for the avoidance of doubt, the Columbus Assets and the
                 Reading Assets shall not be transferred to sold, conveyed, assigned, transferred or delivered
                 to Buyer at any time on or prior to the Columbus Transfer Date or the RSOW Expiration
                 Date, respectively;”


         2.    Section 3.03(a)(iii) of the Purchase Agreement is hereby amended by inserting the phrase
 “, Columbus Assets” immediately following the term “Transferred Leases.”

          3.       Paragraph 1 of Schedule 2.02(a)(xvi) of the Purchase Agreement is hereby amended and
 restated in its entirety as follows:

                          “1.     All (a) equipment (including, without limitation, rotary furnace, RLS
                 equipment, and charging equipment), and (b) lead and inventory, in each case, located at
                 the Columbus, GA facility; provided, that title to the equipment described in clause (a)
                 shall not pass to Buyer or Buyer’s Affiliate until the Columbus Transfer Date. Physical
                 transfer to be facilitated by Seller; provided, that all costs and expenses related to such
                 transfer shall be borne by Buyer. Buyer shall cooperate with Seller with respect to such
                 transfer and be ready to accept and accept delivery of such equipment and inventory by
                 the Columbus Transfer Date.”

         4.      Except to the extent that the Purchase Agreement and the Disclosure Schedules thereto are
 modified by this Order, the remaining provisions, terms and conditions of the Purchase Agreement and the
 Disclosure Schedules thereto shall remain unmodified and in full force and effect. All references to the
 Purchase Agreement in the Purchase Agreement (including the defined term “Agreement” and the terms
 “hereunder,” “hereof,” “herein,” or words of like import) or in any Transaction Agreement shall mean the
 Purchase Agreement or Disclosure Schedules (as applicable) as amended by this Order.




                                                    A-0502
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 193 of 405 PageID #: 8017




            Case 20-11157-CSS   Doc 690-3   Filed 08/06/20   Page 1 of 9




                                  EXHIBIT C




                                     A-0503
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 194 of 405 PageID #: 8018
              Case 20-11157-CSS   Doc 690-3    Filed 08/06/20   Page 2 of 9




                                      A-0504
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 195 of 405 PageID #: 8019
              Case 20-11157-CSS   Doc 690-3    Filed 08/06/20   Page 3 of 9




                                      A-0505
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 196 of 405 PageID #: 8020
              Case 20-11157-CSS   Doc 690-3    Filed 08/06/20   Page 4 of 9




                                      A-0506
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 197 of 405 PageID #: 8021
              Case 20-11157-CSS   Doc 690-3    Filed 08/06/20   Page 5 of 9




                                      A-0507
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 198 of 405 PageID #: 8022
              Case 20-11157-CSS   Doc 690-3    Filed 08/06/20   Page 6 of 9




                                      A-0508
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 199 of 405 PageID #: 8023
              Case 20-11157-CSS   Doc 690-3    Filed 08/06/20   Page 7 of 9




                                      A-0509
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 200 of 405 PageID #: 8024
              Case 20-11157-CSS   Doc 690-3    Filed 08/06/20   Page 8 of 9




                                      A-0510
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 201 of 405 PageID #: 8025
              Case 20-11157-CSS   Doc 690-3    Filed 08/06/20   Page 9 of 9




                                      A-0511
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 202 of 405 PageID #: 8026


               Case 20-11157-CSS   Doc 690-4    Filed 08/06/20   Page 1 of 5




                                      Schedule 1



   Identification #                     Asset Description
   3771915.16191.161                    ITG Assembly Line 4
   3771915.16191.161                    BM Envelopers 4A and 4B (BMV15)
   3771915.16191.161                    TBS COS10
   1223101.16191.102                    COS10 Tooling
   X00000011201                         Bitrode Rectifier
   X00000011202                         Bitrode Rectifier
   X00000011203                         Bitrode Rectifier
   X00000011204                         Bitrode Rectifier
   X00000011205                         Bitrode Rectifier
   X00000011206                         Bitrode Rectifier
   X00000007498                         Rotary Pump Type RP3
   X00000011223                         Rotary Pump Type RP4
   X00000007567                         Silo Screw Conveyor
   X00000007518                         Absolutaire Heating Unit 1of4
   X00000007519                         Absolutaire Heating Unit 2of4
   X00000007520                         Absolutaire Heating Unit 3of4
   X00000007521                         Absolutaire Heating Unit 4of4
   X00000011211                         Jib Crane
   X00000007452                         Dell PowerEdge R620
   X00000007449                         Dell PowerEdge R620
   X00000011217                         Dell PowerConnect 8024F
   X00000007576                         Infinity
   X00000011277                         Riverbed steelhead
   X00000011278                         Cylinder Transfer Reversing
   X00000011214                         CPM Pos Remote setpoint
   X00000007501                         CPM Neg Remote setpoint
   X00000007524                         Lead Pumping System
   X00000007525                         Tenant Floor Scrubber
   X00000007526                         Shelving - Crib, Prod
   X00000007527                         Heat seal tooling grp. 86
   X00000007534                         Concast drum POSa
   X00000007535                         Concast drum POSb
   X00000007536                         Concast drum NEGa
   X00000011295                         Concast drum NEGb
   X00000007441                         Pin-Printer on Hi Rater#1
   X00000007474                         3500 3-WHEEL FORK TRUCK
   X00000007445                         3500 3-WHEEL FORK TRUCK
   X00000007447                         3500 3-WHEEL FORK TRUCK
   X00000007448                         3500 3-WHEEL FORK TRUCK
   X00000007450                         3500 3-WHEEL FORK TRUCK
   X00000007451                         4 Reel Holder/ 14 Safety Cages
   X00000011216                         Cylinder conveyor to silo
   X00000007429                         Hipot test


                                       A-0512
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 203 of 405 PageID #: 8027
              Case 20-11157-CSS Doc 690-4 Filed 08/06/20 Page 2 of 5



   X00000007446                       5000 LB LIFT TRUCK
   X00000007472                       Sure Torque WeldTester ST-120S
   X00000011224                       Pneu. Oxide Transfer System
   X00000007569                       Carrier 30 ton AC - Form Roof
   X00000007465                       Oxide Sifter
   X00000011220                       Lead Pot Insulation
   X00000011212                       Lead Ingot Conveyor
   X00000011241                       Insight-blue,green,purp cards
   X00000007529                       WasteWater PVC (900ft)
   X00000007460                       Baghouse 7 Fan/Motor
   X00000007462                       Baghouse 6 Fan/Motor
   X00000011276                       Panel for material handling
   X00000007493                       hoist system - pasting
   X00000007444                       Jig Mold
   X00000011235                       Storage Silo 3
   X00000011236                       Storage Silo 2
   X00000011237                       Storage Silo 1
   X00000007463                       Carrier 50 ton AC - Form Roof
   X00000007464                       Carrier 50 ton AC - Form Roof
   X00000011290                       Weigh Scale
   X00000011297                       Tinning Station
   X00000011213                       Melt Pot Assembly
   X00000007494                       General COS Spare Parts
   X00000011287                       Dell EqualLogic PS4110x
   X00000011256                       filter press for pasting
   X00000011257                       Pasting Receiver Hopper Pos
   X00000011267                       Pasting Receiver Hopper Neg
   X00000011268                       pos line calendar rolls
   X00000007533                       neg line calendar rolls
   X00000011215                       Cylinder Caster CC5-0
   X00000007489                       GROUP 75/75U/85/86 NEG Die
   X00000007490                       GROUP 75/75U/85/86 POS Die
   X00000007433                       Post (lug) aligner
   X00000011225                       Hi-Dense Conveyor#1
   X00000011226                       Hi-Dense Conveyor#2
   X00000007487                       GROUP 34/78/78U NEG Die
   X00000007488                       GROUP 34/78/78U POS Die
   X00000007528                       2 Sets Concast Spare Parts
   X00000007458                       Oxide Bag-House#1
   X00000011227                       Oxide Bag-House#2
   X00000011228                       Ing Rand Air Compressor/Filter
   X00000007469                       Chiller System 30ton front
   X00000011200                       RO Water System
   X00000007492                       COS Mold 75/86
   X00000011279                       neg line full line control sys
   X00000011280                       pos line full line control sys
   X00000007491                       COS Mold 24/34/78
   X00000007468                       Absolutaire Make-Up Air Unit



                                        2
                                     A-0513
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 204 of 405 PageID #: 8028
              Case 20-11157-CSS Doc 690-4 Filed 08/06/20 Page 3 of 5



   X00000011251                       CPM Neg Expander Feeder
   X00000011252                       CPM Neg Fibre Feeder
   X00000011253                       CPM Neg Carbon Feeder#1
   X00000011254                       CPM Neg Carbon Feeder#2
   X00000011246                       CPM Pos TiO2 Feeder
   X00000011248                       CPM Pos Sure Cure Feeder
   X00000011249                       CPM Pos Glass Beads Feeder
   X00000011250                       CPM Pos Fibre Feeder
   X00000007470                       Ing Rand Air Control / Piping
   X00000011262                       Pasting Mezzanine
   X00000011243                       Concast Steam Cleaning NEG
   X00000011244                       Concast Steam Cleaning POS
   X00000011271                       pos line cutter/tab blankers
   X00000011272                       neg line cutter/tab blankers
   X00000011209                       chill room
   X00000007467                       Reymsa Cooling Tower
   X00000007466                       process data loging - Polytron
   X00000011265                       Duall Scrubber - Formation
   X00000011266                       CPM Pos HMI Control System
   X00000007517                       CPM Neg HMI Control System
   X00000011269                       Wonderware
   X00000011270                       neg line drum paster
   X00000007455                       pos line drum paster
   X00000007471                       Sodium Sulfate Addition System
   X00000007475                       Spencer Vac System
   X00000011207                       Rectifier Switch Board
   X00000007577                       Chilled Water System 30ton AC
   X00000011296                       Switchgear D1 Rect/Assy
   X00000011255                       CPM Neg Oxide Feeder
   X00000011247                       CPM Pos Oxide Feeder
   X00000011263                       CPM Neg Readcon CPM
   X00000011264                       CPM Pos Readcon CPM
   X00000007457                       Grecon Spark Detect System
   X00000007459                       Baghouse 7
   X00000007461                       Baghouse 6
   X00000011273                       neg line plate stackers
   X00000011274                       pos line plate stackers
   X00000007456                       Concentrated Acid Facility
   X00000007568                       Post builder
   X00000011238                       5 Transformers/Pole Move
   X00000011239                       Lead Pot Electrical
   X00000011240                       Ball Mill 1 Electrical
   X00000007435                       Ball Mill 2 Electrical
   X00000007436                       Leak test
   X00000011292                       Ultra Sonic Cover Sealer
   X00000007434                       Heat sealer
   X00000011299                       Case Punch
   X00000007502                       Cure Room Racking



                                        3
                                     A-0514
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 205 of 405 PageID #: 8029
              Case 20-11157-CSS Doc 690-4 Filed 08/06/20 Page 4 of 5



   X00000011208                       Acid Mixing System
   X00000011218                       Ball Mill M15#1
   X00000011219                       Ball Mill M15#2
   X00000011293                       Hi-Rate Test Machine
   X00000011294                       Finish Hi-Rater/Hi-Pot Tester
   X00000007432                       Intercell weld
   X00000011291                       Battery Washer
   X00000011284                       winder#2
   X00000011285                       winder#1
   X00000011286                       winder#3
   X00000011288                       COS Machine
   X00000011242                       Concast Line Neg
   X00000011245                       Concast Line POS
   X00000011210                       Curing Chambers
   X00000011289                       Formation Auto Vac Filling
   X00000007522                       Ductwork, Stacks, Louvers, etc
   X00000007523                       Formation Tables (40) / Weirs
   3771915.16191.061                  Acid Scrubbers
   3771915.16191.061                  Cooling Towers
   3771915.16191.061                  Källström 1
   3771915.16191.061                  Laptop/Laser Bar Code
   3771915.16191.168                  Mac Stackers
   3771915.16191.061                  Ro Water System
   3771915.16191.115                  Vent Hoods
   3771915.16191.159                  Paste Return System (Paste Miser)
   3771915.16191.159                  ITG Flash Dry Oven line 1
   3771915.16191.168                  Pasting Line 1 Improvements
   3771915.16191.061                  Källström Acid Filler 4A and 4B
   3771915.16191.061                  ITG Formation Tables (qty 62)
   3771915.16191.061                  Formation Conveyors
   3771915.16191.030                  Ventilation System
   3771915.16191.030                  Firing Circuits Rectifiers
   3771915.16191.030                  Oxmaster Mixer
   3771915.16191.030                  MAC Continuous Pasting Line 3
   3771915.16191.030                  TCM Lifts Model # FCB25-7
   3771915.16191.030                  Relocate Air Compressor to over Mach Shop
   3771915.16191.030                  Waterbath System
   3771915.16191.030                  Acid Farm Improvements
   3771915.16191.030                  Acid Resistant Flooring
   3771915.16191.030                  Site Prep Work
   3771915.16191.168                  Bag house and Stack Extensions
   3771915.16191.168                  Vision System (Plate Sentinel)
   3771915.16191.168                  Cure Ovens (qty 36)
   3771915.16191.168                  Heat Seal machine line 1 finishing.
   3771915.16191.168                  Wirtz Concast Machine
   3771915.16191.168                  Line 3 Improvements
   3771915.16191.168                  Assy Line 4 Case Punch Robot and various mods
   3771915.16191.168                  Finishing Line 4



                                        4
                                     A-0515
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 206 of 405 PageID #: 8030
              Case 20-11157-CSS Doc 690-4 Filed 08/06/20 Page 5 of 5



   3771915.16191.168                  Oxide
   1223101.16191.102                  Plastic Mold Tooling
   1223101.16191.102                  ConCast Tooling
   1223101.16191.102                  Casting Bookmold Tooling
   1223101.16191.102                  Finishing Line Tooling
   1223101.16191.102                  Pasting Filter Press Replacement
   1223101.16191.102                  Process Vents
   1223101.16191.102                  ConCast Tooling
                                      Finishing Upgrade
                                      Formation Tooling
                                      Grid Mods
                                      Refurbish Scissor Lift




                                         5
                                     A-0516
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 207 of 405 PageID #: 8031




                                  TAB 9
           Amended Joint Chapter 11 Plan of Exide Holdings, Inc. and
           Its Affiliated Debtors, dated Aug. 14, 2020 [Bankr. D.I. 742]
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 208 of 405 PageID #: 8032
             Case 20-11157-CSS Doc 742 Filed 08/14/20 Page 1 of 72




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :        Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20–11157 (CSS)
                                                              :
                   Debtors.1                                  :        (Jointly Administered)
                                                              :
 ------------------------------------------------------------ x

                             AMENDED JOINT CHAPTER 11 PLAN OF
                      EXIDE HOLDINGS, INC. AND ITS AFFILIATED DEBTORS




      WEIL, GOTSHAL & MANGES LLP                             RICHARDS, LAYTON & FINGER, P.A.
      Ray C. Schrock, P.C.                                   Daniel J. DeFranceschi
      Sunny Singh                                            Zachary I. Shapiro
      767 Fifth Avenue                                       One Rodney Square
      New York, New York 10153                               920 N. King Street
      Telephone: (212) 310-8000                              Wilmington, Delaware 19801
      Facsimile: (212) 310-8007                              Telephone: (302) 651-7700
                                                             Facsimile: (302) 651-7701



      Attorneys for Debtors
      and Debtors in Possession

      Dated: August 14, 2020
            Wilmington, Delaware




 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
      Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
      Deerfield Parkway, Building 200, Milton, Georgia 30004.



 RLF1 23874638V.1

                                                        A-0517
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 209 of 405 PageID #: 8033
             Case 20-11157-CSS Doc 742 Filed 08/14/20 Page 2 of 72




                                                      TABLE OF CONTENTS

  SECTION 1.         DEFINITIONS AND INTERPRETATION. ..................................................................... 1
  SECTION 2.         ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS. ....................................... 18
           2.1.      Administrative Expense Claims. ...................................................................................... 18
           2.2.      Fee Claims. ...................................................................................................................... 18
           2.3.      Priority Tax Claims. ......................................................................................................... 19
           2.4.      DIP Claims....................................................................................................................... 19
           2.5.      Restructuring Expenses.................................................................................................... 19
           2.6.      Trustees Fees.................................................................................................................... 19
  SECTION 3.         CLASSIFICATION OF CLAIMS AND INTERESTS. .................................................. 20
           3.1.      Classification in General. ................................................................................................. 20
           3.2.      Grouping of Debtors for Convenience Only. ................................................................... 20
           3.3.      Summary of Classification............................................................................................... 20
           3.4.      Special Provision Governing Unimpaired Claims. .......................................................... 21
           3.5.      Elimination of Vacant Classes. ........................................................................................ 21
           3.6.      Voting Classes; Presumed Acceptance by Non-Voting Classes ...................................... 21
           3.7.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
                     Code ................................................................................................................................. 21
  SECTION 4.         TREATMENT OF CLAIMS AND INTERESTS. .......................................................... 22
           4.1.      Priority Non-Tax Claims (Class 1). ................................................................................. 22
           4.2.      Other Secured Claims (Class 2). ...................................................................................... 22
           4.3.      ABL Claims (Class 3) ...................................................................................................... 22
           4.4.      Superpriority Notes Guarantee Claims (Class 4). ............................................................ 23
           4.5.      Exchange Priority Notes Claims (Class 5)....................................................................... 24
           4.6.      First Lien Notes Claims (Class 6). ................................................................................... 24
           4.7.      General Unsecured Claims (Class 7). .............................................................................. 25
           4.8.      Intercompany Claims (Class 8). ....................................................................................... 25
           4.9.      Intercompany Interests (Class 9). .................................................................................... 25
           4.10.     Holdings Equity Interests (Class 10). .............................................................................. 26
           4.11.     Subordinated Securities Claims (Class 11). ..................................................................... 26
  SECTION 5.         MEANS FOR IMPLEMENTATION. ............................................................................. 27
           5.1.      Europe/ROW Sale Transaction. ....................................................................................... 27
           5.2.      Compromise and Settlement of Claims, Interests, and Controversies ............................. 27
           5.3.      The GUC Trust. ............................................................................................................... 31
           5.4.      The Environmental Trust. ................................................................................................ 33
           5.5.      Canada Non-Performing Property. .................................................................................. 33
           5.6.      Plan Administrator. .......................................................................................................... 34
           5.7.      Corporate Action.............................................................................................................. 36
           5.8.      Withholding and Reporting Requirements. ..................................................................... 36
           5.9.      Exemption From Certain Transfer Taxes. ....................................................................... 37
           5.10.     Effectuating Documents; Further Transactions. .............................................................. 37
           5.11.     Preservation of Rights of Action...................................................................................... 38
           5.12.     Certificate of Incorporation and By-Laws. ...................................................................... 38
           5.13.     Stock Trading Restrictions............................................................................................... 38
           5.14.     Assignment and Assumption of Superpriority Notes. ..................................................... 39



  RLF1 23874638V.1

                                                                        A-0518
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 210 of 405 PageID #: 8034
             Case 20-11157-CSS Doc 742 Filed 08/14/20 Page 3 of 72
                                                        TABLE OF CONTENTS
                                                            (continued)

           5.15.     Cancellation of Existing Securities and Agreements ....................................................... 39
           5.16.     Subordinated Claims. ....................................................................................................... 40
           5.17.     Nonconsensual Confirmation........................................................................................... 40
           5.18.     Closing of Chapter 11 Cases. ........................................................................................... 40
           5.19.     Notice of Effective Date. ................................................................................................. 40
           5.20.     Corporate Form ................................................................................................................ 40
           5.21.     Separability. ..................................................................................................................... 40
  SECTION 6.         DISTRIBUTIONS. .......................................................................................................... 41
           6.1.      Distributions Generally. ................................................................................................... 41
           6.2.      Distribution Record Date. ................................................................................................ 41
           6.3.      Date of Distributions. ....................................................................................................... 41
           6.4.      Disbursing Agent. ............................................................................................................ 41
           6.5.      Rights and Powers of Disbursing Agent. ......................................................................... 42
           6.6.      Expenses of Disbursing Agent. ........................................................................................ 42
           6.7.      No Postpetition Interest on Claims. ................................................................................. 42
           6.8.      Delivery of Distributions. ................................................................................................ 42
           6.9.      Distributions after Effective Date. ................................................................................... 43
           6.10.     Unclaimed Property. ........................................................................................................ 43
           6.11.     Time Bar to Cash Payments............................................................................................. 44
           6.12.     Manner of Payment under Plan........................................................................................ 44
           6.13.     Satisfaction of Claims. ..................................................................................................... 44
           6.14.     Minimum Cash Distributions........................................................................................... 44
           6.15.     Setoffs and Recoupments................................................................................................. 44
           6.16.     Allocation of Distributions between Principal and Interest. ............................................ 44
           6.17.     No Distribution in Excess of Amount of Allowed Claim. ............................................... 45
  SECTION 7.         PROCEDURES FOR DISPUTED CLAIMS. ................................................................. 45
           7.1.      Objections to Claims. ....................................................................................................... 45
           7.2.      Resolution of Disputed Claims. ....................................................................................... 45
           7.3.      Payments and Distributions with Respect to Disputed Claims. ....................................... 45
           7.4.      Distributions after Allowance. ......................................................................................... 45
           7.5.      Estimation of Claims. ...................................................................................................... 45
           7.6.      No Distributions Pending Allowance. ............................................................................. 46
           7.7.      Claim Resolution Procedures Cumulative. ...................................................................... 46
           7.8.      Interest. ............................................................................................................................ 46
           7.9.      Insured Claims. ................................................................................................................ 46
  SECTION 8.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES. ....................................... 47
           8.1.      Rejection of Executory Contracts and Unexpired Leases. ............................................... 47
           8.2.      Determination of Assumption Disputes and Deemed Consent. ....................................... 47
           8.3.      Rejection Damages Claims. ............................................................................................. 48
           8.4.      Insurance Policies. ........................................................................................................... 48
           8.5.      Intellectual Property Licenses and Agreements. .............................................................. 49
           8.6.      Tax Agreements. .............................................................................................................. 49
           8.7.      Assignment. ..................................................................................................................... 50
           8.8.      Modifications, Amendments, Supplements, Restatements, or Other Agreements. ......... 50
           8.9.      Reservation of Rights....................................................................................................... 50
  SECTION 9.         CONDITIONS PRECEDENT TO THE EFFECTIVE DATE. ....................................... 51
           9.1.      Conditions Precedent to the Effective Date. .................................................................... 51
                                                                            ii
  RLF1 23874638V.1

                                                                        A-0519
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 211 of 405 PageID #: 8035
             Case 20-11157-CSS Doc 742 Filed 08/14/20 Page 4 of 72
                                                        TABLE OF CONTENTS
                                                            (continued)

           9.2.      Waiver of Conditions Precedent. ..................................................................................... 52
           9.3.      Effect of Failure of Conditions to Effective Date. ........................................................... 52
  SECTION 10. EFFECT OF CONFIRMATION. .................................................................................... 53
           10.1.     Vesting of Assets. ............................................................................................................ 53
           10.2.     Term of Injunctions or Stays............................................................................................ 53
           10.3.     Injunction. ........................................................................................................................ 54
           10.4.     Binding Effect. ................................................................................................................. 55
           10.5.     Releases by the Debtors. .................................................................................................. 55
           10.6.     Releases By Holders of Claims and Interests. ................................................................. 55
           10.7.     Exculpation. ..................................................................................................................... 57
           10.8.     Waiver of Statutory Limitation on Releases. ................................................................... 57
           10.9.     Solicitation of the Plan. .................................................................................................... 57
           10.10.    Corporate Action.............................................................................................................. 58
  SECTION 11. RETENTION OF JURISDICTION. ................................................................................ 58
           11.1.     Retention of Jurisdiction. ................................................................................................. 58
           11.2.     Courts of Competent Jurisdiction. ................................................................................... 60
  SECTION 12. MISCELLANEOUS PROVISIONS. ............................................................................... 60
           12.1.     Payment of Statutory Fees. .............................................................................................. 60
           12.2.     Substantial Consummation. ............................................................................................. 60
           12.3.     Dissolution of Creditors’ Committee. .............................................................................. 60
           12.4.     Amendments. ................................................................................................................... 60
           12.5.     Revocation or Withdrawal of the Plan. ............................................................................ 61
           12.6.     Severability of Plan Provisions upon Confirmation. ....................................................... 61
           12.7.     Governing Law. ............................................................................................................... 61
           12.8.     Time. ................................................................................................................................ 62
           12.9.     Additional Documents ..................................................................................................... 62
           12.10.    Immediate Binding Effect. ............................................................................................... 62
           12.11.    Successors and Assigns. .................................................................................................. 62
           12.12.    Entire Agreement. ............................................................................................................ 62
           12.13.    Notices. ............................................................................................................................ 62

  Schedule 1:        Settling Governmental Authorities
  Schedule 2:        Non-Performing Properties
  Schedule 3:        Transferred Entities




                                                                           iii
  RLF1 23874638V.1

                                                                        A-0520
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 212 of 405 PageID #: 8036
                    Case 20-11157-CSS        Doc 742       Filed 08/14/20       Page 5 of 72




                 Each of the Debtors proposes the following joint chapter 11 plan of reorganization pursuant
 to section 1121(a) of the Bankruptcy Code. Capitalized terms used herein shall have the meanings set forth
 in Section 1.A.

 SECTION 1.          DEFINITIONS AND INTERPRETATION.

     A. Definitions.

                 1.1    2020 Legacy First Lien Notes Indenture means that certain indenture, by and
 between Exide Technologies, as issuer, and U.S. Bank National Association, as trustee, dated as of April
 30, 2015, as amended, supplemented or otherwise modified from time to time.

                 1.2     2022 Legacy First Lien Notes Indenture means that certain indenture, by and
 between Holdings, as issuer, the guarantor parties thereto, and U.S. Bank National Association, as trustee,
 dated as of May 24, 2017, as amended, supplemented or otherwise modified from time to time.

                1.3   ABL Agents means Bank of America, N.A., as administrative agent, and Bank of
 America, N.A., PNC Bank, National Association, and Bank of Montreal, as co-collateral agents, under the
 ABL Credit Agreement, and their permitted successors and assigns.

                 1.4     ABL Credit Agreement means that certain ABL Credit Agreement by and among,
 inter alia, Exide Technologies, Exide Technologies Canada Corporation, Exide Technologies
 (Transportation) Limited, GNB Industrial Power (UK) Limited, Exide Holding Netherlands B.V., the ABL
 Agents, and the ABL Lenders, dated as of April 30, 2015, as amended, supplemented or otherwise modified
 from time to time.

                     1.5   ABL Lenders means “Lenders” as defined in the ABL Credit Agreement.

                1.6        Acquired Assets means, collectively, the Transferred Equity Interests and the
 Transferred Assets.

                  1.7     Administrative Expense Claim means any Claim for costs or expenses of
 administration incurred during the Chapter 11 Cases of a kind specified under sections 503(b), 507(a)(2),
 507(b), or 1114(e)(2) of the Bankruptcy Code, including, without limitation, (a) the actual and necessary
 costs and expenses incurred after the Commencement Date and through the Effective Date of preserving
 the Estates and operating the businesses of the Debtors; (b) Restructuring Expenses; (c) Trustees Fees; and
 (d) any Claim Allowed under section 503(b)(9) of the Bankruptcy Code.

                     1.8   Affiliate has the meaning set forth in section 101(2) of the Bankruptcy Code.

                   1.9     Allowed means, with reference to any Claim or Interest, a Claim or Interest
 (a) arising on or before the Effective Date as to which (i) no objection to allowance or priority, and no
 request for estimation or other challenge, including, without limitation, pursuant to section 502(d) of the
 Bankruptcy Code or otherwise, has been interposed and not withdrawn within the applicable period fixed
 by the Plan or applicable law, or (ii) any objection has been determined in favor of the holder of the Claim
 or Interest by a Final Order; (b) that is compromised, settled, or otherwise resolved pursuant to the authority
 of the Debtors, GUC Trustee or Plan Administrator, as applicable; (c) as to which the liability of the Debtors
 or GUC Trust, as applicable, and the amount thereof are determined by a Final Order of a court of competent
 jurisdiction; or (d) expressly allowed hereunder; provided, however, that notwithstanding the foregoing, (x)
 unless expressly waived by the Plan, the Allowed amount of Claims or Interests shall be subject to, and
                                                        1
 RLF1 23874638V.1

                                                     A-0521
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 213 of 405 PageID #: 8037
                    Case 20-11157-CSS       Doc 742       Filed 08/14/20       Page 6 of 72



 shall not exceed the limitations or maximum amounts permitted by the Bankruptcy Code, including sections
 502 or 503 of the Bankruptcy Code, to the extent applicable, and (y) the Plan Administrator and the GUC
 Trustee shall retain all claims and defenses with respect to Allowed Claims that are Unimpaired pursuant
 to the Plan.

                  1.10    Alternative Transaction Structure means the implementation steps necessary to
 consummate the Europe/ROW Sale Transaction pursuant to the Europe/ROW Purchaser’s election under
 Section 2.08 of the Europe/ROW Purchase Agreement. The Alternative Transaction Structure shall be filed
 with the Plan Supplement if such election is made by the Europe/ROW Purchaser in accordance with the
 Europe/ROW Purchase Agreement.

                     1.11   Americas Closing means “Closing” as defined in the Americas Purchase
 Agreement.

                1.12    Americas Purchase Agreement means that certain Stock and Asset Purchase
 Agreement by and among Exide Technologies, Battery BidCo LLC, and Atlas Capital Resources III LP,
 together with any and all related agreements and schedules in connection therewith, as amended,
 supplemented or otherwise modified from time to time.

                 1.13   Americas Sale Order means the Order (I) Approving the Purchase Agreement
 Among Debtors and Buyer, (II) Authorizing Sale of Certain of Debtors’ Assets Free and Clear of Liens,
 Claims, Encumbrances, and Other Interests, (III) Authorizing Assumption and Assignment of Certain
 Executory Contracts and Unexpired Leases in Connection Therewith, and (IV) Granting Related Relief
 entered by the Bankruptcy Court in the Chapter 11 Cases on August 6, 2020 (Docket No. 690).

               1.14    Americas Sale Transaction means the transaction to be effectuated pursuant to the
 Americas Purchase Agreement.

                 1.15   Aspen means, collectively, Aspen American Insurance Company, and Aspen
 Specialty Insurance Company, solely in their capacity as providers of surety insurance to the Debtors
 pursuant the Aspen Surety Bond Agreements.

                 1.16    Aspen Surety Bond Agreements means the applicable agreements governing the
 surety bond obligations of Aspen to the Debtors with respect to the Frisco Non-Performing Property.

                 1.17   Asset means all of the rights, title, and interests of a Debtor in, and to property of
 whatever type or nature, including, without limitation, real, personal, mixed, intellectual, tangible, and
 intangible property.

               1.18         Assumed Liabilities means “Assumed Liabilities” as defined in the Europe/ROW
 Purchase Agreement.

               1.19    Assumption Dispute means a pending objection relating to assumption or
 assumption and assignment of an executory contract or unexpired lease pursuant to section 365 of the
 Bankruptcy Code.

                  1.20     Assumption Schedule means the schedule of executory contracts and unexpired
 leases to be assumed by the Debtors and assigned to the Europe/ROW Purchaser pursuant to the Plan that
 will be included in the Plan Supplement, as may be amended, modified, or supplemented from time to time
 in accordance with the Europe/ROW Purchase Agreement and the Confirmation Order.

                                                      2
 RLF1 23874638V.1

                                                    A-0522
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 214 of 405 PageID #: 8038
                    Case 20-11157-CSS        Doc 742       Filed 08/14/20       Page 7 of 72



                  1.21     Avoidance Actions means any action commenced or that may be commenced by
 or on behalf of the Debtors pursuant to sections 544, 545, 547, 548, 550 or 551 of the Bankruptcy Code or
 under similar or related state or federal statutes and common law.

                   1.22    Ballot means each of the ballots distributed to the holders of Impaired Claims
 entitled to vote on the Plan.

                 1.23    Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §§ 101, et
 seq., as amended from time to time, as applicable to the Chapter 11 Cases.

                  1.24      Bankruptcy Court means the United States Bankruptcy Court for the District of
 Delaware having jurisdiction over the Chapter 11 Cases and, to the extent of any reference made under
 section 157 of title 28 of the United States Code, the unit of such District Court having jurisdiction over the
 Chapter 11 Cases under section 151 of title 28 of the United States Code.

                  1.25   Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
 promulgated by the United States Supreme Court under section 2075 of title 28 of the United States Code
 and any Local Bankruptcy Rules of the Bankruptcy Court, in each case, as amended from time to time and
 applicable to the Chapter 11 Cases.

                  1.26    Bidding Procedures means the procedures governing the auction and sale process
 relating to any potential Sale Transaction, as approved by the Bankruptcy Court pursuant to the Bidding
 Procedures Order.

                 1.27    Bidding Procedures Order means that certain Order (I) Approving (A) Bidding
 Procedures for Sales of Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Authorizing
 Designation of Additional Stalking Horse Bidders, (D) Scheduling Auction for and Hearing to Approve
 Sales of Debtors’ Assets, (E) Approving Form and Manner of Notice of Sale, Auction, and Sale Hearing,
 (F) Approving Assumption and Assignment Procedures and Form and Manner of Notice of Assumption and
 Assignment, and (G) Granting Related Relief, entered by the Bankruptcy Court in the Chapter 11 Cases on
 June 19, 2020 (Docket No. 344).

                1.28     Business Day means any day other than a Saturday, a Sunday or any other day on
 which banking institutions in New York, New York are required or authorized to close by law or executive
 order.

                     1.29   Canada MOE means the Ontario Ministry of the Environment, Conservation and
 Parks.

                  1.30    Canada Non-Performing Property means the Debtors’ non-performing property
 located in Fort Erie, Ontario, Canada. For the purposes of the Plan, such property shall not be deemed to
 be a “Non-Performing Property” as such term is used herein.

                  1.31   Canada NPP Claim means any civil Claim or Cause of Action by the Canada
 MOE against the Debtors under Environmental Laws (including Environmental Laws of Canada) with
 respect to the Canada Non-Performing Property.

                1.32    Canada NPP Remediation Funds means the Cash deposit, in an amount to be
 determined by the Debtors in consultation with the Requisite Noteholders, to be made by the Debtors for
 the environmental remediation of the Canada Non-Performing Property.

                                                       3
 RLF1 23874638V.1

                                                     A-0523
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 215 of 405 PageID #: 8039
                    Case 20-11157-CSS          Doc 742       Filed 08/14/20        Page 8 of 72



                     1.33   Cash means legal tender of the United States of America.

                    1.34      Cause of Action means any action, Claim, cross-claim, third-party claim, cause of
 action, controversy, dispute, demand, right, lien, indemnity, contribution, guaranty, suit, obligation,
 liability, loss, debt, fee or expense, damage, interest, judgment, cost, account, defense, remedy, offset,
 power, privilege, proceeding, license, and franchise of any kind or character whatsoever, known or
 unknown, foreseen or unforeseen, existing or hereafter arising, contingent or non-contingent, matured or
 unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
 unsecured, assertable directly or derivatively, whether arising before, on, or after the Commencement Date,
 in contract or in tort, in law or in equity, or pursuant to any other theory of law (including, without limitation,
 under any state or federal securities laws). Cause of Action also includes (a) any right of setoff,
 counterclaim, or recoupment and any claim for breach of contract or for breach of duties imposed by law
 or in equity, (b) the right to object to Claims or Interests, (c) any claim pursuant to section 362 or chapter 5
 of the Bankruptcy Code or any other Avoidance Actions, (d) any claim or defense including fraud, mistake,
 duress, and usury and any other defenses set forth in section 558 of the Bankruptcy Code, and (e) any claims
 under any state law or foreign law, including, without limitation, any fraudulent transfer or similar claims.

                     1.35   Challenge Deadline means “Challenge Deadline” as defined in the DIP Order.

                1.36 Chapter 11 Cases means the jointly administered cases under chapter 11 of the
 Bankruptcy Code commenced by the Debtors on May 19, 2020, and styled In re Exide Holdings, Inc., Case
 No. 20-11157 (CSS).

                     1.37   Claim has the meaning set forth in section 101(5) of the Bankruptcy Code.

                 1.38     Class means any group of Claims or Interests classified as set forth in Section 3 of
 the Plan pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

                1.39        Commencement Date means the date on which the Debtors commenced the
 Chapter 11 Cases.

                1.40        Confirmation means the entry on the docket of the Chapter 11 Cases of the
 Confirmation Order.

                 1.41    Confirmation Date means the date on which the Clerk of the Bankruptcy Court
 enters the Confirmation Order.

                 1.42   Confirmation Hearing means the hearing to be held by the Bankruptcy Court
 regarding Confirmation of the Plan, as such hearing may be adjourned or continued from time to time.

                  1.43   Confirmation Order means an order of the Bankruptcy Court confirming the Plan
 pursuant to section 1129 of the Bankruptcy Code.

                  1.44     Consenting Creditors means each of the holders of Superpriority Notes, Exchange
 Priority Notes, or First Lien Notes that are party to the RSA together with their respective successors and
 permitted assigns and any subsequent holders of Superpriority Notes, Exchange Priority Notes, or First
 Lien Notes that become party to the RSA in accordance with the terms of the RSA.

                 1.45    Creditors’ Committee means the statutory committee of unsecured creditors
 appointed by the U.S. Trustee in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code.

                                                         4
 RLF1 23874638V.1

                                                       A-0524
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 216 of 405 PageID #: 8040
                    Case 20-11157-CSS        Doc 742       Filed 08/14/20     Page 9 of 72



                  1.46    Cure Amount means the payment of Cash or the distribution of other property (as
 the parties may agree or the Bankruptcy Court may order) as necessary pursuant to section 365(b)(1)(A) of
 the Bankruptcy Code to permit the Debtors to assume such executory contract or unexpired lease.

                   1.47    D&O Policy means any insurance policy that covers, among others, current or
 former directors, members, trustees, managers, and officers liability issued at any time to or providing
 coverage to the Debtors and all agreements, documents or instruments relating thereto, including any runoff
 policies or tail coverage.

               1.48   Debtors means Exide Holdings, Inc.; Exide Technologies, LLC; Exide Delaware
 LLC; Dixie Metals Company; and Refined Metals Corporation.

                 1.49    Debtors in Possession means the Debtors in their capacity as debtors in possession
 in the Chapter 11 Cases pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.

                  1.50    Definitive Documents means the documents (including any related orders,
 agreements, instruments, schedules or exhibits) that are necessary or desirable to implement, or otherwise
 relate to the Europe/ROW Sale Transaction and the Global Settlement, including, but not limited to: (a) the
 Plan; (b) the Disclosure Statement; (c) any motion seeking the approval of the adequacy of the Disclosure
 Statement and solicitation of the Plan; (d) each of the documents comprising the Plan Supplement; (e) the
 Confirmation Order; (f) the GUC Trust Agreement; and (g) the Environmental Settlement Documents.

                     1.51   DIP Agent means “DIP Agent” as defined in the DIP Order.

              1.52  DIP Claim means any Claim of the DIP Lenders or DIP Agent arising under the
 DIP Loan Documents or the DIP Order. For the avoidance of doubt, DIP Claims includes all DIP
 Obligations.

                     1.53   DIP Facility means “DIP Facility” as defined in the DIP Order.

                     1.54   DIP Lenders means “DIP Lenders” as defined in the DIP Order.

                     1.55   DIP Loan Documents means “DIP Loan Documents” as defined in the DIP Order.

                 1.56     DIP Motion means the Motion of Debtors for (I) Authority to (A) Obtain
 Postpetition Financing, (B) Use Cash Collateral, (C) Grant Liens and Provide Superpriority Administrative
 Expense Status, (D) Grant Adequate Protection, (E) Modify the Automatic Stay, and (F) Schedule a Final
 Hearing and (II) Related Relief (Docket No.26).

                     1.57   DIP Obligations means “DIP Obligations” as defined in the DIP Order.

                     1.58   DIP Order means the final order approving the DIP Motion (Docket No. 350).

                  1.59   Disallowed means, with respect to any Claim or Interest, that such Claim or
 Interest has been determined by a Final Order or specified in a provision of the Plan not to be Allowed.

                  1.60     Disbursing Agent means the Plan Administrator; provided, that with respect to
 distributions to holders of Allowed General Unsecured Claims, the GUC Trustee shall be the “Disbursing
 Agent” and distribute the GUC Trust Assets as and when provided for in the GUC Trust Agreement.


                                                       5
 RLF1 23874638V.1

                                                     A-0525
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 217 of 405 PageID #: 8041
                    Case 20-11157-CSS        Doc 742      Filed 08/14/20       Page 10 of 72



                  1.61     Disclosure Statement means the disclosure statement filed by the Debtors in
 support of the Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code
 (as may be amended, supplemented, or modified from time to time).

                  1.62    Disputed means with respect to a Claim or Interest, that (a) is neither Allowed nor
 Disallowed under the Plan or a Final Order, nor deemed Allowed under sections 502, 503, or 1111 of the
 Bankruptcy Code; or (b) the Debtors or any parties in interest have interposed a timely objection or request
 for estimation, and such objection or request for estimation has not been withdrawn or determined by a
 Final Order. If the Debtors, or any parties in interest, dispute only a portion of a Claim, such Claim shall
 be deemed Allowed in any amount the Debtors, or any parties in interest, do not dispute, and Disputed as
 to the balance of such Claim.

                1.63      Distribution means payment or distribution of consideration to holders of Allowed
 Claims pursuant to this Plan.

                1.64    Distribution Date means a date or dates as determined by the Disbursing Agent in
 accordance with the terms of the Plan, on which the Disbursing Agent makes a distribution to holders of
 Allowed Claims.

                  1.65    Distribution Record Date means the Effective Date of the Plan or such other date
 as determined by (a) the GUC Trustee with respect to General Unsecured Claims, (b) the Plan Administrator
 with the consent of the Requisite Noteholders and applicable Trustee with respect to the Superpriority
 Notes, Exchange Priority Notes, and First Lien Notes, or (c) the Plan Administrator with respect to all other
 Allowed Claims. For the avoidance of doubt, the Distribution Record Date shall not apply to holders of
 public securities.

                     1.66   DTC means the Depositary Trust Company or any successor securities clearing
 agency.

                   1.67    Effective Date means the date on which all conditions to the effectiveness of the
 Plan set forth in Section 9 hereof have been satisfied or waived in accordance with the terms of the Plan.

                     1.68   Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.

                 1.69   Environmental Global Settlement Payment means the $10,000,000 Cash payment
 to be made to the Environmental Trust by the Transferred Entities on the Effective Date pursuant to the
 Global Settlement.

                   1.70     Environmental Laws means any federal, state, or local laws, including ordinances,
 statutes, common law, codes, rules, regulations, orders, or decrees, now or hereinafter in effect, relating to
 (a) pollution, (b) the protection or regulation of human health, natural resources, or the environment, (c) the
 management of hazardous materials, or (d) the release of hazardous materials into the environment.

                 1.71   Environmental NPP Claim means any civil Claim or Cause of Action by the
 Settling Governmental Authorities against the Debtors under Environmental Laws with respect to or arising
 out of the Non-Performing Properties, including the Frisco Non-Performing Property.

                  1.72    Environmental Settlement Agreement means that certain Settlement Agreement
 among the Debtors, the Consenting Creditors, the Transferred Entities, each of the Settling Governmental
 Authorities, and Westchester relating to the Non-Performing Properties, in form and substance as agreed to
 by such parties and to be filed with the Plan Supplement.
                                                      6
 RLF1 23874638V.1

                                                     A-0526
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 218 of 405 PageID #: 8042
                    Case 20-11157-CSS       Doc 742       Filed 08/14/20    Page 11 of 72



                1.73   Environmental Settlement Documents means the Environmental Settlement
 Agreement, the Environmental Trust Agreements, and any other documents or instruments required by such
 documents.

                     1.74   Environmental Sureties means, collectively, Westchester and Aspen.

               1.75     Environmental Trust means the trust established pursuant to the Environmental
 Trust Agreements and the Environmental Settlement Agreement.

                 1.76    Environmental Trust Agreements means one or more trust agreements by and
 among the Debtors, the Settling Governmental Authorities, and the Environmental Trustee, in form and
 substance as agreed to by such parties and filed with the Plan Supplement and consistent with Section 5 of
 the Plan.

                 1.77     Environmental Trust Assets shall, pursuant to the Global Settlement, consist of
 (a) the Environmental Global Settlement Payment, (b) the contributions by Westchester in accordance with
 the terms of the Environmental Trust Agreements, (c) the Transferred Non-Performing Properties or any
 proceeds thereof to the extent a Transferred Non-Performing Property is sold prior to the Effective Date,
 and (d) the Environmental Trust Causes of Action.

                 1.78     Environmental Trust Cause of Action means any Claim, debt, right or Cause of
 Action of the Debtors against any Person or Entity that is not a Released Party or an Exculpated Party,
 including an insurer, relating to any response, removal, investigation, sampling, remediation, reclamation,
 closure, post-closure, corrective action, engineering controls, institutional controls, deed restrictions,
 oversight costs and operation, monitoring, and maintenance activities authorized or required under
 Environmental Laws with respect to any Transferred Non-Performing Property.

                 1.79     Environmental Trustee means the Person or Entity approved by the Bankruptcy
 Court to serve as the trustee of the Environmental Trust, and any successor thereto in accordance with the
 Environmental Trust Agreements.

                 1.80    Estate or Estates means individually or collectively, the estate or estates of the
 Debtors created under section 541 of the Bankruptcy Code.

                     1.81   Europe/ROW Closing means “Closing” as defined in the Europe/ROW Purchase
 Agreement.

                1.82    Europe/ROW Purchase Agreement means that certain Stock and Asset Purchase
 Agreement, by and between Exide Holdings, Inc., the other seller parties, and the Europe/ROW Purchaser,
 together with any and all related agreements and schedules in connection therewith, as amended,
 supplemented or otherwise modified from time to time.

                     1.83   Europe/ROW Purchaser means EIH Europe Acquisition LLC.

             1.84     Europe/ROW Sale Transaction means the sale of the Acquired Assets to the
 Europe/ROW Purchaser pursuant to the Europe/ROW Purchase Agreement.

                 1.85       European Bridge Notes means the notes issued pursuant to the European Bridge
 Notes Indenture.


                                                      7
 RLF1 23874638V.1

                                                    A-0527
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 219 of 405 PageID #: 8043
                    Case 20-11157-CSS        Doc 742        Filed 08/14/20       Page 12 of 72



                  1.86     European Bridge Notes Indenture means that certain indenture, to be entered into
 by and between non-Debtor Exide International Holdings LP, as issuer, the guarantors party thereto, and
 U.S. Bank National Association, as trustee and collateral agent, documenting the terms of an interim
 financing facility in accordance with the Europe/ROW Purchase Agreement, the proceeds of which may be
 used to fund, among other things, the Global Settlement Payments by the Transferred Entities.

                 1.87     Exchange Priority and First Lien Notes Indenture means that certain indenture,
 by and among Exide Technologies, as issuer, the guarantor parties thereto, and the Exchange Priority and
 First Lien Notes Trustee, dated as of June 25, 2019, as amended, supplemented or otherwise modified from
 time to time.

                  1.88     Exchange Priority and First Lien Notes Trustee means U.S. Bank National
 Association, in its capacity as trustee and collateral agent under the Exchange Priority and First Lien Notes
 Indenture.

                  1.89  Exchange Priority Notes means the 11% Exchange Priority Notes due 2024 issued
 pursuant to the Exchange Priority and First Lien Notes Indenture.

                  1.90    Exchange Priority Notes Charging Lien means any Lien or other priority in
 payment to which the Exchange Priority and First Lien Notes Trustee is entitled, pursuant to the Exchange
 Priority and First Lien Notes Indenture, against distributions to be made to the holders of the Exchange
 Priority Notes under this Plan or otherwise, for payment of any Exchange Priority Notes Indenture Trustee
 Fees.

                  1.91    Exchange Priority Notes Claim means a Claim arising under the Exchange
 Priority and First Lien Notes Indenture relating to the Exchange Priority Notes issued thereunder.

                   1.92     Exchange Priority Notes Indenture Trustee Fees means the reasonable
 compensation, fees, expenses, disbursements and claims for indemnity, subrogation, and contribution
 including, without limitation, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and
 disbursements, incurred by or owed to the Exchange Priority and First Lien Notes Trustee, whether prior
 to or after the Petition Date, and whether prior to or after the consummation of the Plan, under the Exchange
 Priority and First Lien Notes Indenture with respect to the Exchange Priority Notes.

                   1.93     Exculpated Parties means collectively: (a) the Debtors, (b) the Wind-Down
 Estates, (c) the Plan Administrator, (d) each of the DIP Lenders and the DIP Agent, (e) the Creditors’
 Committee and each of its members in their capacity as such, (f) the GUC Trust, (g) the GUC Trustee, (h)
 the Trustees, (i) the Consenting Creditors, and (j) with respect to each of the foregoing Persons or Entities
 in clauses (a) through (i), all of their Related Parties who acted on their behalf in connection with the matters
 as to which exculpation is provided herein.

                     1.94   Exide International means non-Debtor Exide International Holdings, LP.

                     1.95   Exide Technologies means Exide Technologies, LLC.

                 1.96    Fee Claim means a Claim for professional services rendered or costs incurred on
 or after the Commencement Date through the Effective Date by professional persons retained by the
 Debtors or the Creditors’ Committee pursuant to sections 327, 328, 329, 330, 331, 503(b) or 1103 of the
 Bankruptcy Code in the Chapter 11 Cases.


                                                        8
 RLF1 23874638V.1

                                                      A-0528
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 220 of 405 PageID #: 8044
                    Case 20-11157-CSS        Doc 742        Filed 08/14/20      Page 13 of 72



                   1.97     Final Order means an order or judgment of a court of competent jurisdiction that
 has been entered on the docket maintained by the clerk of such court and is in full force and effect, which
 has not been reversed, vacated, or stayed and as to which (a) the time to appeal, petition for certiorari, or
 move for a new trial, reargument, or rehearing has expired and as to which no appeal, petition for certiorari,
 or other proceedings for a new trial, reargument, or rehearing shall then be pending, or (b) if an appeal, writ
 of certiorari, new trial, reargument, or rehearing thereof has been sought, such order or judgment shall have
 been affirmed by the highest court to which such order was appealed, or certiorari shall have been denied,
 or a new trial, reargument, or rehearing shall have been denied or resulted in no modification of such order,
 and the time to take any further appeal, petition for certiorari, or move for a new trial, reargument, or
 rehearing shall have expired; provided, however, that no order or judgment shall fail to be a “Final Order”
 solely because of the possibility that a motion under Rules 59 or 60 of the Federal Rules of Civil Procedure
 or any analogous Bankruptcy Rule (or any analogous rules applicable in another court of competent
 jurisdiction) or sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with respect to
 such order or judgment.

                  1.98  First Lien Notes means the 11% First Lien Senior Secured Notes due 2024 issued
 pursuant to the Exchange Priority and First Lien Notes Indenture.

                 1.99     First Lien Notes Charging Lien means any Lien or other priority in payment to
 which the Exchange Priority and First Lien Notes Trustee is entitled, pursuant to the Exchange Priority and
 First Lien Notes Indenture, against distributions to be made to the holders of the First Lien Notes under this
 Plan or otherwise, for payment of any First Lien Notes Indenture Trustee Fees.

                 1.100 First Lien Notes Claim means a Claim arising under the Exchange Priority and
 First Lien Notes Indenture relating to the First Lien Notes issued thereunder.

                   1.101 First Lien Notes Indenture Trustee Fees means the reasonable compensation,
 fees, expenses, disbursements and claims for indemnity, subrogation, and contribution including, without
 limitation, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and disbursements, incurred
 by or owed to the Exchange Priority and First Lien Notes Trustee, whether prior to or after the Petition
 Date, and whether prior to or after the consummation of the Plan, under the Exchange Priority and First
 Lien Notes Indenture with respect to the First Lien Notes.

                  1.102 Former Officers and Directors means any Person that served in a capacity as an
 officer or director of any of the Debtors, other than those (a) Persons that were officers or directors of the
 Debtors immediately prior to the Americas Closing or (b) Persons that are officers or directors of the
 Debtors immediately prior to the Effective Date.

                   1.103 Frisco Cause of Action means any Claim, debt, right or Cause of Action of the
 Debtors against any Person or Entity that is not a Released Party or an Exculpated Party, including an
 insurer, relating to any response, removal, investigation, sampling, remediation, reclamation, closure, post-
 closure, corrective action, engineering controls, institutional controls, deed restrictions, oversight costs and
 operation, monitoring, and maintenance activities authorized or required under Environmental Laws with
 respect to the Frisco Non-Performing Property.

                1.104 Frisco NPP Claim means any civil Claim or Cause of Action by the Frisco
 Governmental Authorities against the Debtors under Environmental Laws with respect to or arising out of
 the Frisco Non-Performing Property.



                                                        9
 RLF1 23874638V.1

                                                      A-0529
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 221 of 405 PageID #: 8045
                    Case 20-11157-CSS         Doc 742     Filed 08/14/20      Page 14 of 72



                  1.105 Frisco Global Settlement Payment means the $100,000 Cash payment to be made
 to the Frisco Trust by the Transferred Entities on the Effective Date pursuant to the Global Settlement.

               1.106 Frisco Governmental Authority means each of (a) the Texas Commission on
 Environmental Quality, and (b) the City of Frisco, Texas.

                 1.107 Frisco Non-Performing Property means the Non-Performing Property located at
 7471 South Fifth Street, Frisco, Texas.

                 1.108 Frisco Settlement Agreement means that certain Settlement Agreement among the
 Debtors, the Transferred Entities, the Frisco Governmental Authorities, and Aspen relating to the Frisco
 Non-Performing Property, to be filed with the Plan Supplement.

                 1.109 Frisco Trust means the trust established pursuant to the Frisco Trust Agreement
 and the Frisco Settlement Agreement.

               1.110 Frisco Trust Agreement means the trust agreement by and among the Debtors, the
 Frisco Governmental Authorities, and the Frisco Trustee, substantially in the form included in the Plan
 Supplement and consistent with Section 5 of the Plan.

                 1.111 Frisco Trust Assets shall, pursuant to the Global Settlement, consist of: (a) the
 Frisco Global Settlement Payment, (b) the contributions by Aspen in accordance with the Frisco Trust
 Agreement, (c) the Frisco Non-Performing Property, and (d) the Frisco Causes of Action.

                 1.112 Frisco Trustee means the Person or Entity approved by the Bankruptcy Court to
 serve as the trustee of the Frisco Trust, and any successor thereto in accordance with the Frisco Trust
 Agreement.

                  1.113 General Unsecured Claim means any unsecured Claim against any Debtor, other
 than an Intercompany Claim that is not entitled to priority under the Bankruptcy Code or any order of the
 Bankruptcy Court. The Legacy Notes Claims shall constitute General Unsecured Claims against Holdings.
 For the avoidance of doubt, Environmental NPP Claims and Frisco NPP Claims shall also constitute
 General Unsecured Claims provided that participation by the Settling Governmental Authorities in
 recoveries provided to General Unsecured Creditors under the Plan on account of Environmental NPP
 Claims, or the Frisco Governmental Authorities on account of Frisco NPP Claims, shall be subject to
 Section 4.7(b)(ii) of the Plan.

                     1.114   Global Settlement shall have the meaning ascribed to such term in Section 5.2(a)
 of the Plan.

                  1.115 Global Settlement Documents means the Plan, the Definitive Documents
 contained in the Plan Supplement comprising the Global Settlement, and the Environmental Settlement
 Documents, each of which shall be acceptable in form and substance to each of the Global Settlement
 Parties. For the avoidance of doubt, the Global Settlement Parties acknowledge and agree that the Plan is
 acceptable, subject to any consent rights contained in Section 12.4 hereof.

               1.116 Global Settlement Party means each of the Debtors, the Consenting Creditors, the
 Creditors’ Committee, the Settling Governmental Authorities, and the Environmental Sureties.

                1.117 Global Settlement Payments means, collectively, the Environmental Global
 Settlement Payment, the Frisco Global Settlement Payment, and the GUC Global Settlement Payment.
                                                   10
 RLF1 23874638V.1

                                                      A-0530
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 222 of 405 PageID #: 8046
                    Case 20-11157-CSS         Doc 742     Filed 08/14/20      Page 15 of 72



                 1.118 Governmental Unit has the meaning set forth in section 101(27) of the Bankruptcy
 Code; provided, that for the avoidance of doubt, the term “Governmental Unit” shall not include the PBGC.

                1.119 GUC Global Settlement Payment means the $2,400,000 Cash payment to be made
 to the GUC Trust by the Transferred Entities on the Effective Date pursuant to the Global Settlement.

               1.120         GUC Trust means the trust established under the Plan in accordance with the GUC
 Trust Agreement.

                 1.121 GUC Trust Agreement means that certain GUC Trust Agreement to be entered
 into by the Debtors, the GUC Trustee, the Transferred Entities, and the Creditors’ Committee, to be filed
 with the Plan Supplement.

                1.122 GUC Trust Assets shall, pursuant to the Global Settlement, consist of: (a) the GUC
 Global Settlement Payment, and (b) the GUC Trust Causes of Action.

                 1.123 GUC Trust Causes of Action means (a) all Avoidance Actions, (b) Causes of
 Action of the Debtors against Former Officers and Directors, and (c) Causes of Action of the Debtors arising
 under commercial tort law; provided, that GUC Trust Causes of Action shall exclude (a) all Avoidance
 Actions or Causes of Action against any Released Party, Exculpated Party, ABL Lender, or ABL Agent,
 (b) the Environmental Trust Causes of Action, (c) the Frisco Environmental Causes of Action, (d) any
 Causes of Action settled pursuant to the Global Settlement, and (e) any other Causes of Actions of the
 Debtors, including those arising under sections 542 or 549 of the Bankruptcy Code.

                     1.124   GUC Trust Beneficial Interests means the beneficial interests in the GUC Trust.

                 1.125 GUC Trustee means the Person or Entity selected by the Creditors’ Committee to
 serve as the trustee of the GUC Trust, and any successor thereto in accordance with the GUC Trust
 Agreement.

                     1.126   Holdings means Exide Holdings, Inc.

                1.127 Holdings Equity Interests means all Interests in Holdings, including Holdings
 Stock and any options, warrants or rights to acquire any such Interests.

                     1.128   Holdings Stock means all common stock and preferred stock in Holdings.

                1.129 Impaired means, with respect to a Claim, Interest or Class of Claims or Interests,
 “impaired” within the meaning of section 1124 of the Bankruptcy Code.

                 1.130 Insured Claim means any Claim or portion of a Claim that is, or may be, insured
 under any of the Debtors’ insurance policies.

                  1.131 Intercompany Claim means a Claim against any Debtor by another Debtor or non-
 Debtor Affiliate of such other Debtor.

                 1.132 Intercompany Interest means an Interest in a Debtor held by another Debtor. For
 the avoidance of doubt, Intercompany Interest shall exclude any Holdings Equity Interest.

               1.133 Intercreditor Agreement means that certain Amended and Restated Intercreditor
 Agreement, by and between the ABL Agents and U.S. Bank, in its separate capacities as trustee and
                                              11
 RLF1 23874638V.1

                                                      A-0531
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 223 of 405 PageID #: 8047
                    Case 20-11157-CSS         Doc 742       Filed 08/14/20      Page 16 of 72



 collateral agent under each of the Superpriority Notes Indenture, the Exchange Priority and First Lien Notes
 Indenture, and the 2020 Legacy First Lien Notes Indenture, dated June 17, 2019, as amended, supplemented
 or otherwise modified from time to time.

                   1.134 Interest means any equity security (as defined in section 101(16) of the
 Bankruptcy Code) of a Debtor, including all shares, common stock, preferred stock, or other instrument
 evidencing any fixed or contingent ownership interest in any Debtor, whether or not transferable, and any
 option, warrant, or other right, contractual or otherwise, to acquire any such interest in the Debtors, whether
 fully vested or vesting in the future, including, without limitation, equity or equity-based incentives, grants,
 or other instruments issued, granted or promised to be granted to current or former employees, directors,
 officers, or contractors of the Debtors, to acquire any such interests in the Debtors that existed immediately
 before the Effective Date.

                 1.135 June 2019 Financing means the new money investment and debt exchange of
 existing debt by the Debtors’ lender group completed in June 2019, as described in Article III of the
 Disclosure Statement

                 1.136 Legacy Notes Indentures means, collectively, the (a) Legacy Second Lien Notes
 Indenture, (b) the 2020 Legacy First Lien Notes Indenture, and (c) the 2022 Legacy First Lien Notes
 Indenture.

                1.137 Legacy Second Lien Notes Indenture means that certain indenture, by and
 between Holdings, as issuer, and U.S. Bank National Association, as trustee, dated as of June 30, 2015, as
 amended, supplemented or otherwise modified from time to time.

                     1.138   Legacy Notes Claims means Claims arising under any of the Legacy Notes
 Indentures.

                     1.139   Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

                  1.140 Net Cash Proceeds means (a) all Cash of the Debtors realized from their business
 or Wind-Down operations or the Sale Transaction Proceeds less (b) the amount of Cash (i) necessary to pay
 holders of Allowed (or reserve for Disputed) Administrative Expense Claims, Fee Claims, Restructuring
 Expenses, Trustees Fees, Priority Tax Claims, DIP Claims, ABL Claims, Priority Non-Tax Claims, and
 Other Secured Claims; (ii) estimated and reserved by the Debtors or the Plan Administrator with the
 reasonable consent of the Requisite Noteholders to adequately fund the Wind-Down; (iii) necessary to
 satisfy any Statutory Fees required to be paid in accordance with the Bankruptcy Code, the Bankruptcy
 Rules or any order of the Bankruptcy Court; and (iv) necessary to satisfy the Debtors’ obligations under the
 Europe/ROW Purchase Agreement and the Global Settlement (including the turnover to the Environmental
 Trust of any sale proceeds of the Non-Performing Properties received prior to the Effective Date or the
 Global Settlement Payments, to the extent received by the Debtors from the Transferred Entities pursuant
 to Section 5.2(g) hereof).

                     1.141   Non-Performing Properties means the properties set forth on Schedule 2 attached
 hereto.

                 1.142 Notes Deficiency Claims means the deficiency Claims on account of indebtedness
 under the Superpriority Notes Indenture or the Exchange Priority and First Lien Notes Indenture under
 section 506(a) of the Bankruptcy Code.


                                                       12
 RLF1 23874638V.1

                                                      A-0532
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 224 of 405 PageID #: 8048
                    Case 20-11157-CSS         Doc 742        Filed 08/14/20    Page 17 of 72



                  1.143 Optimization means the internal reorganization of the Debtors completed in
 December 2019, as described in Article III of the Disclosure Statement, that was the subject of the
 investigation by the sub-committee of the special committee of the Debtors’ board of directors.

                  1.144 Other Secured Claim means a Secured Claim, other than (a) the ABL Claims, (b)
 the Superpriority Notes Guarantee Claims, (c) the Exchange Priority Notes Claims, (d) the First Lien Notes
 Claims, and (e) the DIP Claims.

                     1.145   PBGC means the Pension Benefit Guaranty Corporation.

                1.146 PBGC Claims means all Claims of the PBGC, including any UBL Claim or any
 Claim for plan termination premiums under section 4006 of ERISA, against Holdings or Exide
 Technologies or any member of each entity’s “controlled group” as that term is defined in ERISA section
 4001(a)(14) based upon or relating to the Pension Plan or any agreements relating thereto.

                 1.147 Pension Plan means the following Pension Plan as to which Holdings was the plan
 sponsor, as such term is defined in ERISA Section 3(16)(B): Exide Technologies Retirement Plan.

                     1.148   Permitted Liens means “Permitted Liens” as defined in the Europe/ROW Purchase
 Agreement.

                 1.149 Person means an individual, corporation, partnership, joint venture, association,
 joint stock company, limited liability company, limited liability partnership, trust, estate, unincorporated
 organization, Governmental Unit or other Entity.

                 1.150 Plan means this joint chapter 11 plan, including the exhibits hereto and the Plan
 Supplement, as the same may be amended or modified from time to time in accordance with Section 12.4
 herein.

                  1.151 Plan Administrator means the person or entity selected by the Debtors charged
 with overseeing the tasks outlined in Section 5.5 of this Plan. The identity of the Plan Administrator shall
 be filed with the Bankruptcy Court prior to the Confirmation Hearing.

                  1.152 Plan Supplement means a supplemental appendix to the Plan containing, among
 other things, forms or term sheets of applicable documents, schedules and exhibits to the Plan to be filed
 with the Court, including, but not limited to, the following: (a) Assumption Schedule, (b) GUC Trust
 Agreement, (c) Environmental Settlement Agreement, (d) Environmental Trust Agreements, (e) Frisco
 Settlement Agreement, and (f) Frisco Trust Agreement. The Plan Supplement shall be filed at least seven
 (7) days prior to the deadline to objection to confirmation of the Plan; provided, that through the Effective
 Date, the Debtors shall have the right to amend any documents contained in, and exhibits to, any Plan
 Supplement subject to the requirements of Section 12.4 of the Plan and except that the Debtors shall not
 have the right to amend any Environmental Settlement Document without the consent of the Settling
 Governmental Authorities.

                     1.153   Prerequisite Condition has the meaning set forth in Section 9.1(k) hereof.

                1.154 Priority Non-Tax Claim means any Claim other than an Administrative Expense
 Claim or a Priority Tax Claim, entitled to priority in payment as specified in section 507(a) of the
 Bankruptcy Code.


                                                        13
 RLF1 23874638V.1

                                                       A-0533
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 225 of 405 PageID #: 8049
                    Case 20-11157-CSS         Doc 742        Filed 08/14/20     Page 18 of 72



                  1.155 Priority Tax Claim means any secured or unsecured Claim of a Governmental Unit
 of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy
 Code.

                   1.156 Pro Rata means the proportion that an Allowed Claim or Interest in a particular
 Class bears to the aggregate amount of Allowed Claims or Interests in that Class, or the proportion that
 Allowed Claims or Interests in a particular Class bear to the aggregate amount of Allowed Claims and
 Disputed Claims or Allowed Interests and Disputed Interests in a particular Class and other Classes entitled
 to share in the same recovery as such Class under the Plan.

                 1.157 Professional Fee Escrow Account means “Professional Fee Escrow Account” as
 defined in the DIP Order.

                1.158        Proof of Claim means a proof of Claim filed against any of the Debtors in the
 Chapter 11 Cases.

                  1.159 Related Parties means with respect to any Exculpated Party or Released Party: (a)
 such Entities’ successors and assigns, subsidiaries, Affiliates, managed accounts or funds, (b) all of their
 respective current and former officers, directors, principals, stockholders (and any fund managers,
 fiduciaries or other agents of stockholders with any involvement with the Debtors), members, partners,
 employees, agents, advisory board members, financial advisors, attorneys, accountants, investment
 bankers, consultants, representatives, management companies, fund advisors and other professionals, solely
 to the extent such persons and entities acted on the behalf of the Released Parties in connection with the
 matters as to which exculpation or releases are provided in the Plan, and (c) such persons’ respective heirs,
 executors, estates, servants and nominees; provided, that the Former Officers and Directors of the Debtors
 shall not be “Related Parties.”

                  1.160 Released Parties means collectively: (a) the Debtors, (b) each of the Consenting
 Creditors, (c) the Trustees, (d) the Europe/ROW Purchaser, (e) the Transferred Entities, (f) each of the DIP
 Lenders and the DIP Agent, (g) the Creditors’ Committee and each of its members in their capacity as such,
 and with respect to each of the foregoing entities in clauses (a) through (g), such Entities’ respective Related
 Parties.

                     1.161   Releasing Parties has the meaning set forth in Section 10.6 hereof.

                  1.162 Requisite Noteholders means, collectively, as of date of determination,
 Consenting Creditors who collectively hold at least two-thirds of the aggregate outstanding principal
 amount of each of (a) the Exchange Priority Notes held by all Consenting Creditors at such time, (b) the
 First Lien Notes held by all Consenting Creditors at such time, and (c) the Superpriority Notes held by all
 Consenting Creditors at such time. For the avoidance of doubt, the term “Requisite Noteholders” as used
 herein shall not hold the same meaning as the same or similar terms contained in the Exchange Priority and
 First Lien Notes Indenture or the Superpriority Notes Indenture.

                 1.163 Restructuring Expenses means the reasonable and documented fees, costs, and
 expenses of (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, (b) Young Conaway Stargatt & Taylor
 LLP, and (c) CMD Global Advisors, LLC.

                 1.164 RSA means that certain Restructuring Support Agreement, dated as of May 18,
 2020, by and among the Debtors and the Consenting Creditors, as the same may be amended, supplemented,
 or modified from time to time in accordance with its terms.

                                                        14
 RLF1 23874638V.1

                                                       A-0534
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 226 of 405 PageID #: 8050
                    Case 20-11157-CSS         Doc 742        Filed 08/14/20    Page 19 of 72



                  1.165 Sale Transaction means any transaction or series of transactions pursuant to one
 or more of (a) the Americas Sale Transaction, (b) the Europe/ROW Sale Transaction, (c) the Wind-Down,
 or (d) any other sale of Assets (other than the sale of any Non-Performing Property) of any of the Debtors
 prior to the Effective Date.

               1.166 Sale Transaction Proceeds means the net cash proceeds received by the Debtors,
 the Plan Administrator, or the Wind-Down Estates, as applicable, pursuant one or more of the Sale
 Transactions.

                   1.167 Schedules means the schedules of assets and liabilities and the statements of
 financial affairs filed by the Debtors under section 521 of the Bankruptcy Code, Bankruptcy Rule 1007,
 and the Official Bankruptcy Forms of the Bankruptcy Rules, as such schedules and statements have been
 or may be supplemented or amended from time to time.

                   1.168 Secured Claim means a Claim (a) secured by a Lien on collateral to the extent of
 the value of such collateral as (i) set forth in this Plan, (ii) agreed to by the holder of such Claim and the
 Debtors, or (iii) determined by a Final Order in accordance with section 506(a) of the Bankruptcy Code; or
 (b) secured by the amount of any right of setoff of the holder thereof in accordance with section 553 of the
 Bankruptcy Code.

                 1.169 Settling Governmental Authorities means the Persons and Entities listed on
 Schedule 1 attached hereto, and each of their respective successors.

                     1.170   Single Share has the meaning set forth in Section 4.10(b) hereof.

                 1.171 Statutory Fees means all fees and charges assessed against the Estates pursuant to
 sections 1911 through 1930 of chapter 123 of title 28 of the United States Code.

                 1.172 Subordinated Securities Claim means a Claim subject to subordination under
 section 510(b) of the Bankruptcy Code.

                     1.173   Subsequent Condition has the meaning set forth in Section 9.1(k) hereof.

                     1.174   Successful Bid has the meaning set forth in the Bidding Procedures Order.

                1.175 Superpriority Note Documents means “Note Documents” as defined in the
 Superpriority Notes Indenture.

                1.176 Superpriority Notes means the 10.75% Superpriority Lien Senior Secured Notes
 due 2021 issued pursuant to the Superpriority Notes Indenture.

                   1.177 Superpriority Notes Charging Lien means any Lien or other priority in payment
 to which the Superpriority Notes Trustee is entitled, pursuant to the Superpriority Notes Indenture, against
 distributions to be made to the holders of the Superpriority Notes under this Plan or otherwise, for payment
 of any Superpriority Notes Indenture Trustee Fees.

                 1.178 Superpriority Notes Guarantee Claim means a Secured Claim arising under the
 Superpriority Notes Indenture against Debtors Holdings and Exide Technologies, as guarantors.



                                                        15
 RLF1 23874638V.1

                                                      A-0535
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 227 of 405 PageID #: 8051
                    Case 20-11157-CSS        Doc 742       Filed 08/14/20      Page 20 of 72



                  1.179 Superpriority Notes Indenture means that certain indenture, by and among Exide
 International, as issuer, the guarantor parties thereto, and the Superpriority Notes Trustee, dated as of June
 17, 2019, as amended, supplemented or otherwise modified from time to time.

                   1.180 Superpriority Notes Indenture Trustee Fees means the reasonable compensation,
 fees, expenses, disbursements and claims for indemnity, subrogation, and contribution including, without
 limitation, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and disbursements, incurred
 by or owed to the Superpriority Notes Trustee, whether prior to or after the Petition Date, and whether prior
 to or after the consummation of the Plan, under the Superpriority Notes Indenture with respect to the
 Superpriority Notes.

                  1.181 Superpriority Notes Trustee means U.S. Bank National Association, in its
 capacity as trustee and collateral agent under the Superpriority Notes Indenture.

                1.182 Superpriority Security Documents means “Security Documents” as defined in the
 Superpriority Notes Indenture.

                     1.183   Tax Code means the Internal Revenue Code of 1986, as amended,

                     1.184   Transferred Assets has the meaning set forth in the Europe/ROW Purchase
 Agreement.

               1.185 Transferred Entities means “Transferred Entities” as defined in the Europe/ROW
 Purchase Agreement and listed on Schedule 3 hereto, including their respective successors and assigns.

               1.186 Transferred Equity Interests means “Transferred Equity Interests” as defined in
 the Europe/ROW Purchase Agreement.

                 1.187 Transferred Non-Performing Properties means the Non-Performing Properties,
 other than the Frisco Non-Performing Property, transferred to the Environmental Trust on the Effective
 Date.

               1.188 Treasury Regulation means the final, temporary and proposed regulations
 promulgated under the Tax Code.

                1.189 Trustees means, collectively, (a) the Superpriority Notes Trustee, and (b) the
 Exchange Priority and First Lien Notes Trustee.

                1.190 Trustees Charging Liens means, collectively, (a) the Superpriority Notes
 Charging Lien (b) the Exchange Priority Notes Charging Lien, and (c) the First Lien Notes Charging Lien.

                  1.191 Trustees Fees means, collectively, (a) the Superpriority Notes Indenture Trustee
 Fees, (b) the Exchange Priority Notes Indenture Trustee Fees, and (c) the First Lien Notes Indenture Trustee
 Fees.

                   1.192 UBL Claim means any and all Claims of the PBGC for the “unfunded benefit
 liabilities” together with interest of the Pension Plan under ERISA Section 4062(b)(1)(A) against Holdings
 or Exide Technologies or any member of each entity’s “controlled group” as that term is defined in ERISA
 section 4001(a)(14).


                                                      16
 RLF1 23874638V.1

                                                     A-0536
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 228 of 405 PageID #: 8052
                    Case 20-11157-CSS        Doc 742       Filed 08/14/20       Page 21 of 72



                   1.193 Unexpired Lease means a lease to which one or more of the Debtors is a party that
 is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

                   1.194 Unimpaired means, with respect to a Claim, Interest or Class of Claims or
 Interests, not “impaired” within the meaning of section 1123(a)(4) and 1124 of the Bankruptcy Code.

                 1.195 Voting Deadline means the deadline established by an Order of the Bankruptcy
 Court for voting to accept or reject the Plan.

                  1.196 Westchester means Westchester Fire Insurance Company, in its capacity as
 provider of surety insurance pursuant the Westchester Surety Bond Agreements.

                 1.197 Westchester Surety Bond Agreements means the applicable agreements governing
 the surety bond obligations of Westchester to the Debtors with respect to the Debtors’ Non-Performing
 Properties.

                1.198 Wind-Down means, following the Effective Date, the process to sell, abandon,
 wind down, dissolve, liquidate or distribute any remaining assets of the Debtors’ Estates in accordance with
 the Plan.

                1.199 Wind-Down Budget means an amount to be agreed between the Debtors and the
 Requisite Noteholders for the purpose of effectuating the Wind-Down.

                 1.200 Wind-Down Estates means the Debtors, or any successor thereto, by merger,
 consolidation or otherwise, pursuant to and under the Plan on or after the Effective Date; provided, that
 Wind-Down Estates shall not include the Environmental Trust, the Frisco Trust or the GUC Trust.

     B. Interpretation; Application of Definitions and Rules of Construction.

                  Unless otherwise specified, all section or exhibit references in the Plan are to the respective
 section in, or exhibit to, the Plan, as the same may be amended, waived or modified from time to time. The
 words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to the Plan as a
 whole and not to any particular section, subsection or clause contained therein. The headings in the Plan
 are for convenience of reference only and shall not limit or otherwise affect the provisions hereof. For
 purposes herein: (1) in the appropriate context, each term, whether stated in the singular or the plural, shall
 include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
 shall include the masculine, feminine, and the neuter gender; (2) any reference herein to a contract, lease,
 instrument, release, indenture, or other agreement or document being in a particular form or on particular
 terms and conditions means that the referenced document shall be substantially in that form or substantially
 on those terms and conditions; (3) unless otherwise specified, all references herein to “Sections” are
 references to Sections hereof or hereto; (4) the rules of construction set forth in section 102 of the
 Bankruptcy Code shall apply; and (5) any term used in capitalized form herein that is not otherwise defined
 but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that
 term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

     C. Controlling Document.

                  In the event of an inconsistency between the Plan and any other document, the terms of the
 Plan shall control (unless stated otherwise in such other document. The provisions of the Plan and of the
 Confirmation Order shall be construed in a manner consistent with each other so as to effect the purposes
 of each; provided that, if there is determined to be any inconsistency between any Plan provision and any
                                                       17
 RLF1 23874638V.1

                                                      A-0537
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 229 of 405 PageID #: 8053
                    Case 20-11157-CSS       Doc 742        Filed 08/14/20     Page 22 of 72



 provision of the Confirmation Order that cannot be so reconciled, then, solely to the extent of such
 inconsistency, the provisions of the Confirmation Order shall govern and any such provision of the
 Confirmation Order shall be deemed a modification of the Plan and shall control and take precedence.

     D. Certain Consent Rights.

                 Notwithstanding anything in the Plan to the contrary, any and all consent rights of the
 Requisite Noteholders as set forth in the RSA with respect to the form and substance of the Plan, the Plan
 Supplement, and any other Definitive Document, including any amendments, restatements, supplements,
 or other modifications to such documents, and any consents, waivers, or other deviations under or from any
 such documents, shall be incorporated herein by this reference (including to the applicable definitions in
 Section 1 hereof) and fully enforceable as if stated in full herein until such time as the RSA is terminated
 in accordance with its terms.

 SECTION 2.          ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS.

                     2.1.   Administrative Expense Claims.

                   Except to the extent that a holder of an Allowed Administrative Expense Claim and the
 Debtors or the Plan Administrator agree to different treatment, the Debtors (or the Plan Administrator, as
 the case may be) shall pay to each holder of an Allowed Administrative Expense Claim Cash in an amount
 equal to such Claim on (a) the later of (i) the Effective Date and (ii) the first Business Day after the date
 that is thirty (30) calendar days after the date such Administrative Expense Claim becomes an Allowed
 Administrative Expense Claim, or as soon thereafter as is reasonably practicable, or (b) on such other date
 or terms as may be mutually agreed upon between the holder of such an Allowed Administrative Expense
 Claim and the Debtors or the Plan Administrator, as applicable.

                     2.2.   Fee Claims.

                           (a)     All entities seeking an award by the Bankruptcy Court of Fee Claims (a)
 shall file their respective final applications for allowance of compensation for services rendered and
 reimbursement of expenses incurred by the date that is forty-five (45) days after the Effective Date, and (b)
 shall be paid in full from the Professional Fee Escrow Account in such amounts as are Allowed by the
 Bankruptcy Court (i) upon the later of the Effective Date and the date upon which the order relating to any
 such Allowed Fee Claim is entered or (ii) upon such other terms as may be mutually agreed upon between
 the holder of such an Allowed Fee Claim and the Debtors or the Plan Administrator, as applicable. The
 Plan Administrator and the GUC Trustee are authorized to pay compensation for services rendered or
 reimbursement of expenses incurred after the Effective Date in the ordinary course and without the need
 for Bankruptcy Court approval.

                          (b)      On or about the Effective Date, holders of Fee Claims shall provide a
 reasonable estimate of unpaid Fee Claims incurred in rendering services before the Effective Date to the
 Debtors or the Creditors’ Committee, as applicable, and the Debtors or the Plan Administrator, as
 applicable, shall separately escrow such estimated amounts in the Professional Fee Escrow Account (less
 any amounts already reserved for such professional in the Professional Fee Escrow Account) for the benefit
 of the holders of the Fee Claims until the fee applications related thereto are resolved by Final Order or
 agreement of the parties. If a holder of a Fee Claim does not provide an estimate, the Debtors or the Plan
 Administrator, as applicable, may estimate the unpaid and unbilled reasonable and necessary fees and out-
 of-pocket expenses of such holder of a Fee Claim. When all such Allowed Fee Claims have been paid in
 full, any remaining amount in such escrow shall promptly be released from such escrow and revert to, and

                                                      18
 RLF1 23874638V.1

                                                    A-0538
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 230 of 405 PageID #: 8054
                    Case 20-11157-CSS        Doc 742         Filed 08/14/20      Page 23 of 72



 ownership thereof shall vest in, the Wind-Down Estates and the Plan Administrator without any further
 action or order of the Bankruptcy Court.

                          (c)     For the avoidance of doubt, paragraph 23 of the DIP Order shall continue
 to apply to the Professional Fee Escrow Account and Fee Claims.

                     2.3.   Priority Tax Claims.

                  Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less favorable
 treatment, each holder of an Allowed Priority Tax Claim shall receive, in full and final satisfaction of such
 Allowed Priority Tax Claim, at the sole option of the Debtors or the Plan Administrator, as applicable, (a)
 Cash in an amount equal to such Allowed Priority Tax Claim on, or as soon thereafter as is reasonably
 practicable, the later of (i) the Effective Date, to the extent such Claim is an Allowed Priority Tax Claim
 on the Effective Date; (ii) the first Business Day after the date that is forty-five (45) calendar days after the
 date such Priority Tax Claim becomes an Allowed Priority Tax Claim; and (iii) the date such Allowed
 Priority Tax Claim is due and payable in the ordinary course as such obligation becomes due; provided,
 that the Debtors reserve the right to prepay all or a portion of any such amounts at any time under this
 option without penalty or premium; or (b) equal annual Cash payments in an aggregate amount equal to the
 amount of such Allowed Priority Tax Claim, together with interest at the applicable rate under section 511
 of the Bankruptcy Code, over a period not exceeding five (5) years from and after the Commencement
 Date.

                     2.4.   DIP Claims

                   Unless indefeasibly paid in full in Cash prior to the Effective Date, the DIP Claims shall
 be deemed Allowed in the full amount of the DIP Obligations, and each holder of a DIP Claim shall receive,
 in full satisfaction, settlement, release and discharge of, and in exchange for such DIP Claim, Cash in an
 amount equal to such Claim on the Effective Date. Upon the indefeasible payment in full in Cash of all
 DIP Claims, all Liens and security interests granted pursuant to the DIP Loan Documents shall be deemed
 cancelled and shall be of no further force and effect, and each DIP Claim shall be deemed to be fully
 satisfied, settled, released, and compromised.

                     2.5.   Restructuring Expenses

                   During the period commencing on the Commencement Date through the Effective Date,
 the Debtors have, and will promptly pay in full in Cash any Restructuring Expenses in accordance with the
 terms of the RSA. Without limiting the foregoing, to the extent that any Restructuring Expenses remain
 unpaid as of the Business Day prior to the Effective Date, on the Effective Date, the Plan Administrator
 shall pay in full in Cash any outstanding Restructuring Expenses that are invoiced without the requirement
 for the filing of retention applications, fee applications, or any other applications in the Chapter 11 Cases,
 and without any requirement for further notice or Bankruptcy Court review or approval. For the avoidance
 of doubt, any Restructuring Expenses invoiced after the Effective Date shall be paid promptly, but no later
 than ten (10) business days of receiving an invoice.

                     2.6.   Trustees Fees

                  On the Effective Date (and thereafter with respect to fees and expenses relating to post-
 Effective Date service under the Plan, including the closing of the Europe/ROW Sale Transaction), the
 Debtors or Plan Administrator shall pay in Cash all reasonable unpaid documented Trustees Fees without
 application or approval of the Bankruptcy Court and without a reduction to recoveries of the holders of the

                                                        19
 RLF1 23874638V.1

                                                      A-0539
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 231 of 405 PageID #: 8055
                    Case 20-11157-CSS        Doc 742          Filed 08/14/20   Page 24 of 72



 Superpriority Notes, Exchange Priority Notes or First Lien Notes, as applicable. For the avoidance of
 doubt, nothing herein affects each Trustees’ right to exercise its Trustees Charging Lien against
 distributions to the holders of the Superpriority Notes, Exchange Priority Notes or First Lien Notes, as
 applicable. Any Trustees Fees invoiced after the Effective Date shall be paid promptly by the Plan
 Administrator, but no later than ten (10) business days after receiving an invoice.

                   The Trustees shall provide the Debtors, the Consenting Creditors, and the Creditors’
 Committee with an estimate of the Trustees Fees no later than five (5) business days prior to the Effective
 Date. If the Debtors dispute any requested Trustee Fees, the Debtors or Plan Administer shall (i) pay the
 undisputed portion of Trustees Fees, and (ii) notify the applicable Trustee of such dispute within two (2)
 days after presentment of the invoices by the Trustees. Upon such notification, the applicable Trustee may
 assert its Trustees Charging Lien to pay the disputed portion of its Trustees Fees or submit such dispute for
 resolution by the Bankruptcy Court; provided, however, that the Bankruptcy Court’s review shall be limited
 to a determination under the reasonableness standard in accordance with the applicable indenture. Nothing
 herein shall be deemed to impair, waive, discharge or negatively impact any Trustees Charging Lien.

 SECTION 3.          CLASSIFICATION OF CLAIMS AND INTERESTS.

                     3.1.   Classification in General.

                   A Claim or Interest is placed in a particular Class for all purposes, including voting,
 confirmation, and distribution under this Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy
 Code; provided, that a Claim or Interest is placed in a particular Class for the purpose of receiving
 distributions pursuant to this Plan only to the extent that such Claim or Interest is an Allowed Claim or
 Allowed Interest in that Class and such Claim or Interest has not been satisfied, released, or otherwise
 settled prior to the Effective Date.

                     3.2.   Grouping of Debtors for Convenience Only.

                  This Plan groups the Debtors together solely for the purpose of describing treatment under
 this Plan, confirmation of this Plan, and Plan Distributions to be made in respect of Claims against and
 Interests in the Debtors under this Plan. Each Class of Claims will be deemed to contain sub-classes for
 each of the Debtors, to the extent applicable for voting and distribution purposes. To the extent there are
 no Allowed Claims or Interests with respect to a particular Debtor, such Class is deemed to be omitted with
 respect to such Debtor. Except as otherwise provided herein, to the extent a holder has a Claim that may
 be asserted against more than one Debtor, the vote of such holder in connection with such Claims shall be
 counted as a vote of such Claim against each Debtor against which such holder has a Claim. Except as
 provided in Section 5 of this Plan, such groupings shall not affect each Debtor’s status as a separate legal
 entity, change the organizational structure of the Debtors’ business enterprise, constitute a change of control
 of any Debtor for any purpose, cause a merger of consolidation of any legal entities, or cause the transfer
 of any assets.

                     3.3.   Summary of Classification.

                   The following table designates the Classes of Claims against, and Interests in, each of the
 Debtors and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan, (b) entitled to
 vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code, and (c) deemed
 to reject the Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
 Claims, DIP Claims and Priority Tax Claims have not been classified and, thus, are excluded from the
 Classes of Claims and Interests set forth in this Section 3. All of the potential Classes for the Debtors are

                                                         20
 RLF1 23874638V.1

                                                     A-0540
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 232 of 405 PageID #: 8056
                    Case 20-11157-CSS         Doc 742       Filed 08/14/20     Page 25 of 72



 set forth herein. Certain of the Debtors may not have holders of Claims or Interests in a particular Class or
 Classes, and such Classes shall be treated as set forth in Section 3.5.

    Class                        Designation                   Treatment              Entitled to Vote
      1                   Priority Non-Tax Claims              Unimpaired          No (Presumed to accept)
      2                     Other Secured Claims               Unimpaired          No (Presumed to accept)
      3                          ABL Claims                    Unimpaired          No (Presumed to accept)
      4             Superpriority Notes Guarantee Claims        Impaired                    Yes
      5               Exchange Priority Notes Claims            Impaired                    Yes
      6                   First Lien Notes Claims               Impaired                    Yes
      7                  General Unsecured Claims               Impaired            No (Deemed to reject)
      8                     Intercompany Claims                 Impaired            No (Deemed to reject)
      9                    Intercompany Interests               Impaired            No (Deemed to reject)
      10                 Holdings Equity Interests              Impaired            No (Deemed to reject)
      11               Subordinated Securities Claims           Impaired            No (Deemed to reject)

                      3.4.   Special Provision Governing Unimpaired Claims.

                   Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
 the Debtors or the Plan Administrator, as applicable, in respect of any Unimpaired Claims, including all
 rights in respect of legal and equitable defenses to, or setoffs or recoupments against, any such Unimpaired
 Claims.

                      3.5.   Elimination of Vacant Classes.

                  Any Class of Claims or Interests that, as of the commencement of the Confirmation
 Hearing, does not have at least one holder of a Claim or Interest that is Allowed in an amount greater than
 zero for voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of voting
 to accept or reject the Plan, and disregarded for purposes of determining whether the Plan satisfies section
 1129(a)(8) of the Bankruptcy Code with respect to that Class.

                      3.6.   Voting Classes; Presumed Acceptance by Non-Voting Classes

                  If a Class contains Claims or Interests eligible to vote and no holders of Claims or Interests
 eligible to vote in such Class vote to accept or reject the Plan, the Debtors shall request the Bankruptcy
 Court at the Confirmation Hearing to deem the Plan accepted by the holders of such Claims or Interests in
 such Class.

                      3.7.   Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
 Code

                  The Debtors shall seek Confirmation of this Plan pursuant to section 1129(b) of the
 Bankruptcy Code with respect to any rejecting Class of Claims or Interests. The Debtors reserve the right
 to modify this Plan in accordance with Section 12 hereof to the extent, if any, that Confirmation pursuant
 to section 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment
 applicable to a Class of Claims or Interests to render such Class of Claims or Interests Unimpaired to the
 extent permitted by the Bankruptcy Code and the Bankruptcy Rules.



                                                       21
 RLF1 23874638V.1

                                                      A-0541
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 233 of 405 PageID #: 8057
                    Case 20-11157-CSS       Doc 742        Filed 08/14/20     Page 26 of 72



 SECTION 4.          TREATMENT OF CLAIMS AND INTERESTS.

                     4.1.   Priority Non-Tax Claims (Class 1).

                            (a)    Classification: Class 1 consists of Priority Non-Tax Claims against the
 Debtors.

                           (b)     Treatment: On or as soon as practicable after the Effective Date, except
 to the extent that a holder of an Allowed Priority Non-Tax Claim agrees to less favorable treatment, each
 holder thereof shall be paid in full in Cash or otherwise receive treatment consistent with the provisions of
 section 1129(a)(9) of the Bankruptcy Code.

                          (c)     Voting: Class 1 is Unimpaired, and holders of Priority Non-Tax Claims
 are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to Priority Non-Tax Claims.

                     4.2.   Other Secured Claims (Class 2).

                           (a)    Classification: Class 2 consists of the Other Secured Claims against the
 Debtors. To the extent that Other Secured Claims are secured by different collateral or different interests
 in the same collateral, such Claims shall be treated as separate subclasses of Class 2.

                            (b)    Treatment:

                                  (i)     Except to the extent that a holder of an Allowed Other Secured
 Claim agrees to different treatment, on the later of the Effective Date and the date that is thirty (30) days
 after the date such Other Secured Claim becomes an Allowed Claim, or as soon thereafter as is reasonably
 practicable, each holder of an Allowed Other Secured Claim will receive, on account of such Allowed
 Claim, at the sole option of the Debtors or the Plan Administrator, as applicable: (i) Cash in an amount
 equal to the Allowed amount of such Claim; (ii) such other treatment sufficient to render such holder’s
 Allowed Other Secured Claim Unimpaired; or (iii) return of the applicable collateral in satisfaction of the
 Allowed amount of such Other Secured Claim.

                                  (ii)     Except as otherwise specifically provided herein, upon the
 payment in full in Cash of an Other Secured Claim, any Lien securing an Other Secured Claim that is paid
 in full, in Cash, shall be deemed released, and the holder of such Other Secured Claim shall be authorized
 and directed to release any collateral or other property of the Debtors (including any Cash collateral) held
 by such holder and to take such actions as may be requested by the Plan Administrator, to evidence the
 release of such Lien, including the execution, delivery and filing or recording of such releases as may be
 requested by the Plan Administrator.

                         (c)      Voting: Class 2 is Unimpaired, and holders of Other Secured Claims are
 conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to such Other Secured Claims.

                     4.3.   ABL Claims (Class 3)

                            (a)    Classification: Class 3 consists of the ABL Claims.

                                                      22
 RLF1 23874638V.1

                                                     A-0542
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 234 of 405 PageID #: 8058
                    Case 20-11157-CSS       Doc 742        Filed 08/14/20      Page 27 of 72



                         (b)      Allowance: The ABL Claims are Allowed pursuant to section 506(a) of
 the Bankruptcy Code against the Debtors in the aggregate principal amount of $101,939,274.01 plus all
 accrued but unpaid interest, costs, fees, and expenses then outstanding under the ABL Credit Agreement.

                            (c)    Treatment:

                                  (i)    In full and final satisfaction, compromise, settlement, release, and
 discharge of and in exchange for such Allowed ABL Claim, each holder thereof shall receive Cash until all
 holders of Allowed ABL Claims are satisfied in full, taking into account any amounts paid to the holders
 of Allowed ABL Claims pursuant to the Americas Sale Order.

                                  (ii)      The Challenge Deadline relating to the ABL Credit Agreement
 and ABL Agent shall be deemed irrevocably expired (A) with respect to the Creditors’ Committee as of the
 date of the entry of the Americas Sale Order, (B) with respect to the Settling Governmental Authorities, on
 the Effective Date, and (C) with respect to all other Persons and Entities, on August 27, 2020. For the
 avoidance of doubt, any reservation of rights relating to the ABL Credit Agreement and the ABL Agent,
 including paragraphs 37 to 41 of the Americas Sale Order, shall be deemed expired on the foregoing dates
 with respect to the foregoing parties, as applicable.

                           (d)     Voting: Class 3 is Unimpaired, and the holders of ABL Claims are
 conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of ABL Claims are not entitled to vote to accept or reject this Plan, and the votes of such
 holders will not be solicited with respect to such ABL Claims.

                     4.4.   Superpriority Notes Guarantee Claims (Class 4).

                            (a)    Classification: Class 4 consists of Superpriority Notes Guarantee Claims
 against the Debtors.

                          (b)     Allowance: The Superpriority Notes Guarantee Claims are permanently
 Allowed pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal
 amount of $152,512,500 (plus all accrued but unpaid interest, costs, fees, and expenses then outstanding
 under the Superpriority Notes Indenture) and such Claims against the Debtors shall not be subject to any
 avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination (whether equitable,
 contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance, impairment, objection, or
 any other challenges under any applicable law or regulation by any Person.

                           (c)    Treatment: The obligations under the Superpriority Notes Indenture shall
 be assumed by and assigned to the Europe/ROW Purchaser at the Europe/ROW Closing in accordance with
 the Europe/ROW Purchase Agreement and the Superpriority Notes Guarantee Claims and all Liens securing
 such Claims shall remain against and be ratified by the Europe/ROW Purchaser. Immediately upon such
 assumption and transfer of the Acquired Assets under the Europe/ROW Purchase Agreement, and without
 any further action, the Superpriority Notes Guarantee Claims against the Debtors shall be deemed fully
 satisfied, released and discharged.

                        (d)       Voting: Class 4 is Impaired, and the holders of the Superpriority Notes
 Guarantee Claims are entitled to vote to accept or reject the Plan.




                                                      23
 RLF1 23874638V.1

                                                     A-0543
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 235 of 405 PageID #: 8059
                    Case 20-11157-CSS        Doc 742       Filed 08/14/20      Page 28 of 72



                     4.5.   Exchange Priority Notes Claims (Class 5).

                            (a)    Classification: Class 5 consists of Exchange Priority Notes Claims against
 the Debtors.

                         (b)     Allowance: The Exchange Priority Notes Claims are permanently
 Allowed pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal
 amount of $390,000,000 plus all accrued but unpaid interest, costs, fees, and expenses then outstanding
 under the Exchange Priority and First Lien Notes Indenture and such Claims against the Debtors shall not
 be subject to any avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination
 (whether equitable, contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance,
 impairment, objection, or any other challenges under any applicable law or regulation by any Person.

                        (c)      Treatment: Except to the extent that a holder of an Allowed Exchange
 Priority Notes Claim agrees to less favorable treatment of such Claim, in full and final satisfaction,
 compromise, settlement, release, and discharge of and in exchange for Allowed Exchange Priority Notes
 Claims, each holder thereof shall receive (i) at the Europe/ROW Closing, its Pro Rata share of the
 consideration contemplated by Section 5.1(a) of the Plan in exchange for an aggregate amount of
 $70,000,000 of Exchange Priority Notes Claims, and (ii) for all remaining Allowed Exchange Priority Notes
 Claims, Net Cash Proceeds after all Allowed ABL Claims are satisfied in full in Cash, until all Allowed
 Exchange Priority Notes Claims are satisfied in full in Cash or such Net Cash Proceeds are exhausted.

                         (d)      Voting: Class 5 is Impaired, and the holders of the Exchange Priority
 Notes Claims are entitled to vote to accept or reject the Plan.

                     4.6.   First Lien Notes Claims (Class 6).

                            (a)    Classification: Class 6 consists of First Lien Notes Claims against the
 Debtors.

                          (b)     Allowance: The First Lien Notes Claims are permanently Allowed
 pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal amount
 of $161,023,000 plus all accrued but unpaid interest, costs, fees, and expenses then outstanding under the
 Exchange Priority and First Lien Notes Indenture and such Claims against the Debtors shall not be subject
 to any avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination (whether
 equitable, contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
 objection, or any other challenges under any applicable law or regulation by any Person.

                           (c)     Treatment: Except to the extent that a holder of an Allowed First Lien
 Notes Claim agrees to less favorable treatment of such Claim, in full and final satisfaction, compromise,
 settlement, release, and discharge of, and in exchange for, such Allowed First Lien Notes Claim, each holder
 thereof shall receive its Pro Rata share of Net Cash Proceeds after all Allowed ABL Claims and Allowed
 Exchange Priority Notes Claims are satisfied in full in accordance with the Plan, until all Allowed First
 Lien Notes Claims are satisfied in full in Cash or such Net Cash Proceeds are exhausted.

                           (d)      Voting: Class 6 is Impaired, and the holders of the First Lien Notes Claims
 are entitled to vote to accept or reject the Plan.




                                                      24
 RLF1 23874638V.1

                                                     A-0544
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 236 of 405 PageID #: 8060
                    Case 20-11157-CSS       Doc 742        Filed 08/14/20     Page 29 of 72



                     4.7.   General Unsecured Claims (Class 7).

                            (a)    Classification: Class 7 consists of General Unsecured Claims against the
 Debtors.

                            (b)    Treatment:

                                   (i)      Except to the extent that a holder of an Allowed General
 Unsecured Claim agrees to less favorable treatment of such Claim, in full and final satisfaction,
 compromise, settlement, release, and discharge of and in exchange for such Allowed General Unsecured
 Claim, each holder thereof shall receive its Pro Rata share of (A) the GUC Trust Beneficial Interests
 (entitling such holder to a Pro Rata share of the GUC Trust Assets in accordance with the GUC Trust
 Agreement), and (B) Net Cash Proceeds after the ABL Claims, Exchange Priority Notes Claims, and First
 Lien Notes Claims are satisfied in full in accordance with the Plan, until all Allowed General Unsecured
 Claims are satisfied in full in Cash or such Net Cash Proceeds are exhausted.

                                (ii)     The Settling Governmental Authorities, Environmental Trust,
 Frisco Governmental Authorities, and Frisco Trust shall not participate in distributions on account of their
 Environmental NPP Claims and Frisco NPP Claims, as applicable, from the GUC Trust up to the amount
 of the GUC Global Settlement Payment. After the GUC Trust has distributed Cash in an aggregate amount
 equal to the GUC Global Settlement Payment, each Settling Governmental Authority and Frisco
 Governmental Authority shall be entitled to its Pro Rata share of Distributions in accordance with Section
 4.7(b)(i) on account of any Allowed Environmental NPP Claims and Allowed Frisco NPP Claims, as
 applicable.

                                   (iii)  All Notes Deficiency Claims shall not receive distributions in
 accordance with Section 4.7(b) and such Claims are waived for all purposes, including for voting and for
 distributions pursuant to and in accordance with this Section 4.7(b).

                          (c)     Voting: Class 7 is Impaired, and the holders of General Unsecured Claims
 are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of General Unsecured Claims are not entitled to vote to accept or reject this Plan, and
 the votes of such holders will not be solicited with respect to such General Unsecured Claims.

                     4.8.   Intercompany Claims (Class 8).

                            (a)    Classification:   Class 8 consists of Intercompany Claims against the
 Debtors.

                          (b)      Treatment: On or after the Effective Date, all Intercompany Claims will
 be cancelled and not entitled to distribution or any recovery under the Plan.

                         (c)      Voting: Class 8 is Impaired, and the holders of Intercompany Claims are
 conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject this Plan, and the
 votes of such holders will not be solicited with respect to such Intercompany Claims.

                     4.9.   Intercompany Interests (Class 9).

                            (a)    Classification: Class 9 consists of Intercompany Interests in the Debtors.

                                                      25
 RLF1 23874638V.1

                                                      A-0545
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 237 of 405 PageID #: 8061
                    Case 20-11157-CSS         Doc 742        Filed 08/14/20      Page 30 of 72



                           (b)     Treatment: All Intercompany Interests in a subsidiary Debtor shall be
 cancelled if and when such Debtor is dissolved in accordance with Section 5.6(f) of the Plan. Each holder
 of an Intercompany Interest in a subsidiary Debtor shall neither receive nor retain any property of the estate
 or direct interest in property of the estate of such Debtor on account of such Intercompany Interests
 thereafter; provided, however, that in the event that all Allowed Claims against such Debtor have been
 satisfied in full in accordance with the Bankruptcy Code and the Plan, each holder of an Intercompany
 Interest in such Debtor may receive its Pro Rata Share of any remaining assets in the Debtor.

                         (c)      Voting: Class 9 is Impaired, and the holders of Intercompany Interests are
 conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject this Plan, and the
 votes of such holders will not be solicited with respect to such Intercompany Interests.

                     4.10.   Holdings Equity Interests (Class 10).

                             (a)    Classification: Class 10 consists of Holdings Equity Interests.

                           (b)     Treatment: Except to the extent that a holder of Holdings Equity Interests
 agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and in
 exchange for Holdings Equity Interests, each such holder thereof shall receive the following treatment: (i)
 on the Effective Date, all Holdings Equity Interests shall be cancelled and one share of Holdings common
 stock (the “Single Share”) shall be issued to the Plan Administrator to hold in trust as custodian for the
 benefit of the former holders of Holdings Stock consistent with their former relative priority and economic
 entitlements and the Single Share shall be recorded on the books and records maintained by the Plan
 Administrator; (ii) each former holder of a Holdings Stock (through their interest in the Single Share, as
 applicable) shall neither receive nor retain any property of the Estate or direct interest in property of the
 Estate on account of such Holdings Stock; provided, that in the event that all Allowed Claims have been
 satisfied in full in accordance with the Bankruptcy Code and the Plan, each former holder of a Holdings
 Stock may receive its share of any remaining assets of Holdings consistent with such holder’s rights of
 payment existing immediately prior to the Commencement Date unless otherwise determined by the Plan
 Administrator, on the date that Holdings’ Chapter 11 Case is closed in accordance with Section 5.16 of the
 Plan, the Single Share issued on the Effective Date shall be deemed cancelled and of no further force and
 effect provided that such cancellation does not adversely impact the Debtors’ Estates; and (iii) the
 continuing rights of former holders of Holdings Stock (including through their interest in Single Share or
 otherwise) shall be nontransferable except (A) by operation of law or (B) for administrative transfers where
 the ultimate beneficiary has not changed, subject to the Plan Administrator’s consent.

                         (c)      Voting: Class 10 is Impaired, and the holders of Holdings Equity Interests
 are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of Holdings Equity Interests are not entitled to vote to accept or reject this Plan, and the
 votes of such holders will not be solicited with respect to such Holdings Equity Interests.

                     4.11.   Subordinated Securities Claims (Class 11).

                             (a)    Classification:   Class 11 consists of Subordinated Securities Claims
 against the Debtors.

                          (b)     Treatment: Holders of Subordinated Securities Claims shall not receive
 or retain any property under the Plan on account of such Subordinated Securities Claims. On the Effective
 Date, all Subordinated Securities Claims shall be deemed cancelled without further action by or order of

                                                        26
 RLF1 23874638V.1

                                                       A-0546
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 238 of 405 PageID #: 8062
                    Case 20-11157-CSS       Doc 742        Filed 08/14/20      Page 31 of 72



 the Bankruptcy Court, and shall be of no further force and effect, whether surrendered for cancellation or
 otherwise.

                           (c)     Voting: Class 11 is Impaired, and the holders of Subordinated Securities
 Claims are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
 Code. Therefore, holders of Subordinated Securities Claims are not entitled to vote to accept or reject this
 Plan, and the votes of such holders will not be solicited with respect to such Subordinated Securities Claims.

 SECTION 5.          MEANS FOR IMPLEMENTATION.

                     5.1.   Europe/ROW Sale Transaction.

                         (a)     Europe/ROW Sale Transaction. On the Effective Date, in accordance with
 the Europe/ROW Purchase Agreement, the following will occur, subject to the satisfaction or waiver of all
 applicable closing conditions under the Europe/ROW Purchase Agreement:

                                   (i)     pursuant to sections 1123, 1141(b) and 1141(c) of the Bankruptcy
 Code, all Acquired Assets shall be transferred to, and the Acquired Assets owned by the Debtors shall vest
 free and clear of all Liens (other than Permitted Liens), Claims, charges, interests, or other encumbrances,
 in the Europe/ROW Purchaser or such other entity as set forth in the Europe/ROW Purchase Agreement,
 and all Assumed Liabilities shall be assumed by the Europe/ROW Purchaser or such other entity designated
 by the Europe/ROW Purchaser in accordance with the terms of the Europe/ROW Purchase Agreement. In
 the event that the Europe/ROW Purchaser determines to pursue the Alternative Transaction Structure
 pursuant to its rights under Section 2.08 of the Europe/ROW Purchase Agreement, all other transactions as
 are necessary to consummate the Europe/ROW Sale Transaction in accordance with the Alternative
 Transaction Structure; and

                               (ii)    the releases provided for in Section 12.22 of the Europe/ROW
 Purchase Agreement shall become effective and binding on the parties thereto.

                            (b)    Sources of Consideration for Plan Distribution.

                  The Debtors and the Plan Administrator, as applicable, shall fund Distributions under this
 Plan with the aggregate consideration comprised of (i) the Sale Transaction Proceeds, (ii) Cash on hand,
 and (iii) the Global Settlement Payments.

                     5.2.   Compromise and Settlement of Claims, Interests, and Controversies

                           (a)     The provisions of the Plan, including treatment provided for hereunder for
 General Unsecured Claims, including Environmental NPP Claims and Frisco NPP Claims, and the Claims
 of the Environmental Sureties, and the Global Settlement Documents incorporate and reflect a proposed
 compromise and settlement by and among the Global Settlement Parties (the “Global Settlement”).
 Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for
 the distributions and other benefits provided pursuant to the Plan, the provisions of the Plan, the Global
 Settlement, and any documents related to the Europe/ROW Sale Transaction, shall constitute a good faith
 compromise of Claims, Interests, and controversies relating to the contractual, legal, and subordination
 rights that a holder of a General Unsecured Claim, an Environmental NPP Claim, a Frisco NPP Claim, or
 a Claim that the Environmental Sureties may have with respect to any such Claim or any Distribution to be
 made on account of any such Claim and are also in consideration of the significant value provided to the
 Estates by the Consenting Creditors, the Europe/ROW Purchaser and the Transferred Entities. The entry

                                                      27
 RLF1 23874638V.1

                                                     A-0547
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 239 of 405 PageID #: 8063
                    Case 20-11157-CSS       Doc 742         Filed 08/14/20     Page 32 of 72



 of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or settlement
 of all such Claims, Interests, and controversies, as well as a finding by the Bankruptcy Court that such
 compromises or settlements are in the best interests of the Debtors, their Estates, and holders of such Claims
 and Interests, and is fair, equitable, and reasonable.

                          (b)     The terms of the Global Settlement shall become effective and binding
 upon all parties, including the Global Settlement Parties and the Transferred Entities, automatically upon
 the Effective Date without the need for any further action or Bankruptcy Court approval.

                            (c)     GUC Trust. The GUC Trust shall be established in accordance with the
 GUC Trust Agreement and the GUC Trust Assets shall be deemed to have been contributed to the GUC
 Trust free and clear of all Liens, charges, encumbrances, and Interests for the benefit of the holders of
 Allowed General Unsecured Claims. Solely for purposes of distributions from the GUC Trust: (i) all GUC
 Trust Assets (and all proceeds thereof) and all liabilities of each of the Debtors shall be deemed merged or
 treated as though they were merged into and with the assets and liabilities of each other; (ii) all unsecured
 guaranties of the Debtors of the obligations of any other Debtor shall be deemed eliminated and
 extinguished so that any General Unsecured Claim against any Debtor and any guarantee thereof executed
 by any Debtor and any joint or several liability of any of the Debtors shall be deemed to be one obligation
 of the consolidated Debtors and the GUC Trust; and (iii) each and every General Unsecured Claim filed or
 to be filed in any of the Chapter 11 Cases shall be treated as filed against the consolidated Debtors and shall
 be treated as one General Unsecured Claim against and obligation of the consolidated Debtors and the GUC
 Trust. Such substantive consolidation shall not (other than for purposes relating to the Plan) affect the legal
 and corporate structures of the Wind-Down Estates or modify or affect the requirements of section 553 of
 the Bankruptcy Code for purposes of effectuating a setoff against the Debtors, the Wind-Down Estates or
 the GUC Trust. Moreover, such substantive consolidation shall not affect any subordination provisions set
 forth in any agreement relating to any General Unsecured Claim or the ability of the GUC Trustee to seek
 to have any General Unsecured Claim subordinated in accordance with any contractual rights or equitable
 principles.

                           (d)     Environmental Trust.

                                    (i)      The Environmental Trust shall be established in accordance with
 the Environmental Settlement Documents and the Environmental Trust Assets shall be transferred to the
 Environmental Trust free and clear of all Liens, charges, encumbrances, and Interests. The Environmental
 Settlement Agreement contains covenants not to sue and releases which are incorporated herein. For the
 avoidance of doubt, the Settling Governmental Authorities shall not assert any Environmental NPP Claims
 against the Debtors as an Administrative Expense Claim, a Priority Tax-Claim, a Priority Non-Tax Claim,
 or an Other Secured Claim, and any Environmental NPP Claim asserted as a General Unsecured Claim
 shall be treated in accordance with Section 4.7(b)(ii) of the Plan; provided, that the foregoing shall not
 affect any defensive rights of set-off or recoupment of any of the Settling Governmental Authorities against
 any Claim asserted by the Debtors, Wind-Down Estates, Plan Administrator, or GUC Trustee.

                                (ii)    Prior to the Effective Date, the Debtors shall not sell or transfer
 any of the Non-Performing Properties without the prior written consent of the relevant Settling
 Governmental Authorities; provided, that in the event the Debtors sell or otherwise transfer a Non-
 Performing Property with the consent of the Settling Governmental Authorities with jurisdiction or
 oversight of such Non-Performing Property, all proceeds of such sale shall be contributed to the
 Environmental Trust on the Effective Date in lieu of such Non-Performing Property. For the avoidance of
 doubt, the sale of a Non-Performing Property pursuant to this Section 5.2(d)(ii) shall not affect the


                                                       28
 RLF1 23874638V.1

                                                     A-0548
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 240 of 405 PageID #: 8064
                    Case 20-11157-CSS       Doc 742         Filed 08/14/20     Page 33 of 72



 respective rights of the Settling Governmental Authorities or the Environmental Sureties relating to such
 Non-Performing Property.

                                (iii)   Westchester shall make all required contributions to the
 Environmental Trust in accordance with the Environmental Settlement Documents.

                           (e)     Frisco Trust.

                                    (i)     The Frisco Trust shall be established in accordance with the Frisco
 Trust Agreement and the Frisco Settlement Agreement, and the Frisco Trust Assets shall be transferred to
 the Frisco Trust free and clear of all Liens. The Frisco Settlement Agreement contains covenants not to sue
 and releases which are incorporated herein. For the avoidance of doubt, the Frisco Governmental
 Authorities shall not assert any Frisco NPP Claims against the Debtors as an Administrative Expense Claim,
 a Priority Tax-Claim, a Priority Non-Tax Claim, or an Other Secured Claim, and any Frisco NPP Claim
 asserted as a General Unsecured Claim shall be treated in accordance with Section 4.7(b)(ii) of the Plan;
 provided, that the foregoing shall not affect any defensive rights set-off or recoupment of any of the Frisco
 Governmental Authorities against any Claim asserted by the Debtors, Wind-Down Estates, Plan
 Administrator, or GUC Trustee.

                                    (ii)     Prior to the Effective Date, the Debtors shall not sell or transfer
 the Frisco Non-Performing Property without the prior written consent of the relevant Frisco Governmental
 Authorities; provided, that in the event the Debtors sell or otherwise transfer the Frisco Non-Performing
 Property with the consent of the Frisco Governmental Authorities, all proceeds of such sale shall be
 contributed to the Frisco Trust on the Effective Date in lieu of the Frisco Non-Performing Property. For
 the avoidance of doubt, the sale of the Frisco Non-Performing Property pursuant to this Section 5.2(e)(ii)
 shall not affect the respective rights of the Frisco Governmental Authorities or the Environmental Sureties
 relating to the Frisco Non-Performing Property.

                                  (iii) Aspen shall make all required contributions to the Frisco Trust in
 accordance with the Frisco Settlement Agreement and the Frisco Trust Agreement.

                           (f)     Consenting Creditors.

                                 (i)      Certain Consenting Creditors shall purchase the European Bridge
 Notes issued pursuant to the terms of the European Bridge Notes Indenture in an aggregate amount equal
 to at least $12,500,000.

                                   (ii)     On the Effective Date, the Exchange Priority and First Lien Notes
 Trustee, at the direction of the Requisite Noteholders, shall be deemed to have waived (A) all Liens on or
 against the Non-Performing Properties, including with respect to any proceeds of the sale of any Non-
 Performing Properties and (B) any Claims, Interests or Causes of Action against the GUC Trust or the GUC
 Trust Assets, including any Notes Deficiency Claims or any other General Unsecured Claims.

                                  (iii)  The Trustees and Consenting Creditors shall take all actions
 required or necessary under the Superpriority Notes Indentures and the Exchange Priority and First Lien
 Notes Indenture to effectuate the Europe/ROW Sale Transaction in accordance with the terms of the Plan
 and the Europe/ROW Purchase Agreement.

                        (g)    Transferred Entities. On the Effective Date, the Transferred Entities shall
 pay (i) the GUC Global Settlement Payment to the GUC Trust, (ii) the Environmental Global Settlement

                                                       29
 RLF1 23874638V.1

                                                     A-0549
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 241 of 405 PageID #: 8065
                   Case 20-11157-CSS       Doc 742        Filed 08/14/20     Page 34 of 72



Payment to the Environmental Trust, and (iii) the Frisco Global Settlement Payment to the Frisco Trust;
provided, that for each of the contributions contemplated in the foregoing clauses (i) through (iii), the
Transferred Entities may instead, at their election, transfer Cash in an amount equal to the amount of such
contribution to the Debtors in partial satisfaction of outstanding intercompany payables owed by the
Transferred Entities to the Debtors and, following such Cash payment, on the Effective Date, the Debtors
shall make the contributions to the GUC Trust, the Environmental Trust, or the Frisco Trust, as applicable.

                          (h)    Environmental Sureties.

                                (i)     On the Effective Date, the Environmental Sureties shall be
deemed to waive all Claims (including Administrative Expense Claims, Priority Non-Tax Claims, or
General Unsecured Claims) Interests or Causes of Action against the Debtors, the Wind-Down Estates, the
Plan Administrator, the GUC Trust or the GUC Trust Assets other than any Other Secured Claims that
Westchester may hold on account of cash collateral in the amount of $5,000,000 posted by the Debtors with
respect to the Westchester Surety Bond Agreements.

                              (ii)    Upon the sale of any Non-Performing Property that is covered by
the Westchester Surety Bond Agreement, Westchester’s rights under the Westchester Surety Bond
Agreements shall be governed by the Environmental Settlement Documents.

                                  (iii)   Upon the sale of the Frisco Non-Performing Property, Aspen’s
rights under the Aspen Surety Bond Agreements against the Settling Governmental Authority, including
any state’s right to recoupment, shall remain unaffected.

                          (i)    Other Provisions.

                                   (i)      As a condition precedent to consummation of the Global
Settlement, (A) the Global Settlement Parties (other than the Settling Governmental Authorities) shall not
object to or take any other action that is inconsistent with or that would reasonably be expected to prevent,
interfere with, delay, or impede approval of the Disclosure Statement, the confirmation or consummation
of the Plan or approval of the Global Settlement, and (B) the Settling Governmental Authorities shall not
oppose any term or provision of the Plan, Disclosure Statement, or Global Settlement, in each case, subject
to the rights of the Global Settlement Parties, including the Settling Governmental Authorities, with respect
to amendments to the Plan as set forth in Section 12.4 of the Plan.

                                 (ii)    The Settling Governmental Authorities, the Environmental Trust,
the Frisco Governmental Authorities, and the Frisco Trust waive all Environmental NPP Claims and Frisco
NPP Claims, as applicable, against the GUC Trust up to the amount of the GUC Global Settlement Payment,
in the aggregate, in accordance with Section 4.7(b)(ii) of the Plan.

                                  (iii)   The Global Settlement Parties agree to exchange releases or
covenants not to sue as set forth in Section 10 of the Plan or as provided in the Environmental Settlement
Agreement.

                                (iv)     The Debtors shall not designate any additional properties as Non-
Performing Properties, without the prior written consent of the Settling Governmental Authorities.

                                 (v)     The terms of the Global Settlement (A) shall not affect any rights
the Settling Governmental Authorities or the Frisco Governmental Authorities may have against any
purchaser of any of the Debtors’ Assets that is not a Global Settlement Party, and (B) are without prejudice

                                                     30
RLF1 23874638V.1

                                                     A-0550
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 242 of 405 PageID #: 8066
                    Case 20-11157-CSS        Doc 742        Filed 08/14/20     Page 35 of 72



 to any (x) Claims other than Environmental NPP Claims held by the Settling Governmental Authorities or
 Frisco NPP Claims held by the Frisco Governmental Authorities, as applicable, and (y) any Claim, Interest,
 or Cause of Action of any Governmental Unit that is not a Settling Governmental Authority or Frisco
 Governmental Authority.

                                    (vi)    All pending or potential discovery and litigation by any Global
 Settlement Party against any other Global Settlement Party related to the Chapter 11 Cases or any of the
 transactions related thereto shall be subject to a standstill and shall be deemed withdrawn upon the Effective
 Date.

                                   (vii)    The GUC Trust Agreement, the Environmental Trust Agreements,
 the Frisco Trust Agreement, and any other documentation required to effectuate the Global Settlement shall
 be solely for the benefit of the Global Settlement Parties and, for the avoidance of doubt, no third-parties
 shall be beneficiaries of the Global Settlement or any such documents.

                                   (viii) The Superpriority Notes Indenture and the Exchange Priority and
 First Lien Notes Indenture shall be deemed amended and modified to the extent necessary to allow, permit
 and effectuate the transactions contemplated by the Plan and the Europe/ROW Sale Transaction.

                     5.3.   The GUC Trust.

                          (a)     Execution of GUC Trust Agreement. On the Effective Date, the GUC Trust
 Agreement, in a form acceptable to the Debtors, the Creditors’ Committee, the Requisite Noteholders, and
 the GUC Trustee, shall be executed, and all other necessary steps shall be taken to establish the GUC Trust
 and the beneficial interests therein, which shall be for the benefit of the holders of Allowed General
 Unsecured Claims. This Section 5.3 sets forth certain of the rights, duties, and obligations of the GUC
 Trustee. In the event of any conflict between the terms of this Section 5.3 and the terms of the GUC Trust
 Agreement, the terms of the Plan shall govern.

                          (b)     Purpose of GUC Trust. The GUC Trust shall be established to administer
 certain post-Effective Date responsibilities under the Plan with respect to the GUC Trust Assets and General
 Unsecured Claims, including, but not limited to, resolving outstanding Disputed General Unsecured Claims
 and making distributions to holders of Allowed General Unsecured Claims in accordance with the Plan.

                            (c)    GUC Trust Assets. The GUC Trust shall consist of the GUC Trust Assets.

                          (d)   GUC Trustee. The GUC Trustee shall be responsible to manage the day-
 to-day operations of the GUC Trust.

                            (e)      Role of GUC Trustee. In furtherance of, and consistent with, the purposes
 of the GUC Trust and the Plan, the GUC Trustee shall (i) have the power and authority to hold, manage,
 sell, invest, and distribute to the holders of Allowed General Unsecured Claims the GUC Trust Assets, (ii)
 hold the GUC Trust Assets for the benefit of the holders of Allowed General Unsecured Claims, (iii) have
 the power and authority to hold, manage, sell, invest, and distribute the GUC Trust Assets obtained through
 the exercise of its power and authority, (iv) have the power and authority to prosecute and resolve objections
 to Disputed General Unsecured Claims, and (v) have the power and authority to perform such other
 functions as are provided for in the Plan and the GUC Trust Agreement. In all circumstances, the GUC
 Trustee shall act in the best interests of all beneficiaries of the GUC Trust and in furtherance of the purpose
 of the GUC Trust, and in accordance with the GUC Trust Agreement and not in its own best interest as a
 creditor. The investment powers of the GUC Trustee are limited to powers to invest in demand and time

                                                       31
 RLF1 23874638V.1

                                                     A-0551
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 243 of 405 PageID #: 8067
                    Case 20-11157-CSS       Doc 742        Filed 08/14/20      Page 36 of 72



 deposits in banks or savings institutions, or temporary investment such as short-term certificates of deposit
 or U.S. Treasury bills.

                          (f)     Preservation of Privilege. The Debtors and the GUC Trust shall enter into
 a common interest agreement whereby the Debtors will be able to share documents, information or
 communications (whether written or oral) relating to the GUC Trust Assets. The GUC Trust shall seek to
 preserve and protect all applicable privileges attaching to any such documents, information, or
 communications. The GUC Trustee’s receipt of such documents, information or communications shall not
 constitute a waiver of any privilege. All privileges shall remain in the control of the Debtors, the Wind-
 Down Estates, or the Plan Administrator, as applicable, and the Debtors, the Wind-Down Estates, or the
 Plan Administrator, as applicable, retain the right to waive their own privileges.

                          (g)       Transferability of GUC Trust Beneficial Interests. GUC Trust Beneficial
 Interests shall not be certificated and shall be non-transferable other than if transferred by will, intestate
 succession, or otherwise by operation of law, or as and to the extent determined by the GUC Trustee.

                         (h)     Costs and Expenses of GUC Trustee. The costs and expenses of the GUC
 Trust, including the fees and expenses of the GUC Trustee and its retained professionals, shall be paid
 exclusively from the GUC Trust Assets.

                        (i)     Retention of Professionals by GUC Trustee. The GUC Trustee may retain
 and reasonably compensate counsel and other professionals, which may include, but is not limited to,
 Creditors’ Committee professionals, to assist in their duties as GUC Trustee on such terms as the GUC
 Trustee deems appropriate without Bankruptcy Court approval.

                            (j)     U.S. Federal Income Tax Treatment of GUC Trust. In furtherance of this
 Section 5.3 of the Plan, (i) the GUC Trust shall be structured to qualify as a “liquidating trust” within the
 meaning of Treasury Regulation section 301.7701-4(d) and in compliance with Revenue Procedure 94-45,
 1994-2 C.B. 684, and, thus, as a “grantor trust” within the meaning of sections 671 through 679 of the Tax
 Code to the holders of General Unsecured Claims, consistent with the terms of the Plan; (ii) the holders of
 General Unsecured Claims shall be treated as the beneficiaries and grantors of the GUC Trust; (iii) the sole
 purpose of the GUC Trust shall be the liquidation and distribution of the GUC Trust Assets in accordance
 with Treasury Regulation section 301.7701-4(d), including the resolution of General Unsecured Claims in
 accordance with this Plan, with no objective to continue or engage in the conduct of a trade or business;
 (iv) all parties (including the Debtors and the Estates, holders of General Unsecured Claims, and the GUC
 Trustee) shall report consistently with such treatment (including the deemed receipt of the GUC Trust
 Assets, subject to applicable liabilities and obligations, by the holders of General Unsecured Claims,
 followed by the deemed transfer of such GUC Trust Assets to the GUC Trust); (v) all parties shall report
 consistently for federal income tax purposes, and otherwise, with the valuation of the GUC Trust Assets
 transferred to the GUC Trust as determined by the GUC Trustee (or its designee); (vi) the GUC Trustee
 shall be responsible for filing returns for the GUC Trust as a grantor trust pursuant to Treasury Regulation
 section 1.671-4(a); (vii) the GUC Trustee shall annually send to each holder of an interest in the GUC Trust
 a separate statement regarding the receipts and expenditures of the trust as relevant for U.S. federal income
 tax purposes; (viii) all items of income, deductions, and credit loss of the GUC Trust shall be allocated for
 federal income tax purposes to the holders of General Unsecured Claims based on their respective interests
 in the GUC Trust, including the holders of General Unsecured Claims holding Disputed Claims, in such
 manner as the GUC Trustee deems reasonable and appropriate; and (viii) subject to definitive guidance
 from the Internal Revenue Service or a court of competent jurisdiction to the contrary (including the receipt
 by the GUC Trustee of a private letter ruling if the GUC Trustee so requests one, or the receipt of an adverse
 determination by the Internal Revenue Service upon audit if not contested by the GUC Trustee), the GUC
                                                      32
 RLF1 23874638V.1

                                                     A-0552
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 244 of 405 PageID #: 8068
                    Case 20-11157-CSS       Doc 742         Filed 08/14/20     Page 37 of 72



 Trustee may timely elect to (x) treat any portion of the GUC Trust allocable to Disputed Claims as a
 “disputed ownership fund” governed by Treasury Regulation section 1.468B-9 (and make any appropriate
 elections) and (y) to the extent permitted by applicable law, report consistently with the foregoing for state
 and local income tax purposes. If a “disputed ownership fund” election is made for all or any portion of
 the GUC Trust, all impacted parties (including the Debtors and the Estates, and, to the extent applicable,
 holders of General Unsecured Claims, and the GUC Trustee), and solely with respect to the impacts assets,
 shall report for United States federal, state, and local income tax purposes consistently with such election.

                           (k)   Expedited Determination. The GUC Trustee may request an expedited
 determination of taxes of the GUC Trust under section 505(b) of the Bankruptcy Code for all returns filed
 for, or on behalf of, the GUC Trust for all taxable periods through the dissolution of the GUC Trust.

                            (l)      Dissolution. The GUC Trustee and the GUC Trust shall be discharged or
 dissolved, as applicable, upon completion of their duties as set forth in the GUC Trust Agreement, including
 when (i) all Disputed General Unsecured Claims have been resolved, (ii) all GUC Trust Assets have been
 liquidated, and (iii) all distributions required to be made by the GUC Trustee under the Plan and the GUC
 Trust Agreement have been made, but in no event shall the GUC Trust be dissolved later than five (5) years
 from the Effective Date or such shorter or longer period authorized by the Bankruptcy Court in order to
 resolve all Disputed General Unsecured Claims.

                     5.4.   The Environmental Trust.

                       (a)     Execution of Environmental Trust Agreements. On or before the Effective
 Date, the Environmental Trust Agreements, substantially in the form attached to the Environmental
 Settlement Documents, shall be executed, and all other necessary steps shall be taken to establish the
 Environmental Trust and the beneficial interests therein, which shall be for the benefit of the Settling
 Governmental Authorities and Westchester, as provided in the Environmental Settlement Documents.

                          (b)     Environmental Trust Assets. The Environmental Trust shall consist of the
 Environmental Trust Assets. On or before the Effective Date, the Environmental Trustee shall create, and
 the Global Settlement Parties shall make contributions to, accounts held by or within the Environmental
 Trust as specified and in the amounts provided in the Environmental Settlement Documents.

                           (c)     Cancellation of Liens. All Liens except Liens of Settling Governmental
 Authorities, if any, against a Non-Performing Property shall be irrevocably cancelled on the Effective Date.
 Any person holding a Lien against a Non-Performing Property shall take any action reasonably requested
 by the Environmental Trustee to evidence the release of such Lien, including the execution, delivery, and
 filing or recording of such releases as may be reasonably requested by the Environmental Trustee.

                     5.5.   Canada Non-Performing Property.

                           (a)      On or before the Effective Date, the Debtors shall (i) deposit Cash in an
 amount equal to the Canada NPP Remediation Funds into an escrow account, and (ii) engage in negotiations
 with the Canada MOE with respect to the abandonment of the Canada Non-Performing Property; provided,
 that to the extent the parties cannot agree, the Debtors may seek a determination by the Bankruptcy Court
 of the appropriate amount of remediation costs and/or abandonment of the Canada Non-Performing
 Property. The Debtors are authorized to transfer title to or proceeds from the Canada Non-Performing
 Property to the Canada MOE or its designee. For the avoidance of doubt, the aggregate amount of Allowed
 Canada NPP Claims shall be reduced by the amount of Canada NPP Remediation Funds deposited for use
 by the Canada MOE.

                                                       33
 RLF1 23874638V.1

                                                     A-0553
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 245 of 405 PageID #: 8069
                    Case 20-11157-CSS       Doc 742        Filed 08/14/20     Page 38 of 72



                         (b)     Upon completion of the environmental remediation, any excess Canada
 NPP Remediation Funds shall revert to the Wind-Down Estates and shall be available for distribution by
 the Plan Administrator in accordance with the Plan.

                         (c)      In the event the Canada NPP Remediation Funds are not sufficient to cover
 the cost of the environmental remediation of the Canada Non-Performing Property, any remaining Canada
 NPP Claims shall be treated as General Unsecured Claims in accordance with the Plan.

                     5.6.   Plan Administrator.

                            (a)    Appointment. The Plan Administrator’s retention shall commence on the
 Effective Date and shall continue until: (i) the Bankruptcy Court enters an order closing the Chapter 11
 Cases; (ii) the Bankruptcy Court enters an order removing the Plan Administrator for cause (as defined
 below); or (iii) the Plan Administrator voluntarily resigns, upon notice filed with the Bankruptcy Court, and
 a successor Plan Administrator is appointed in accordance with the Plan.

                           (b)     Authority. Subject to Section 6.2 of this Plan, and the Plan Administrator
 Agreement, the Plan Administrator shall have the authority and right on behalf of each of the Debtors,
 without the need for Bankruptcy Court approval (unless otherwise indicated), to carry out and implement
 all provisions of the Plan, including, without limitation, to:

                                  (i)     subject to Section 7 of the Plan, except to the extent Claims have
 been previously Allowed, control and effectuate the Claims reconciliation process in accordance with the
 terms of this Plan, including to object to, seek to subordinate, compromise or settle any and all Claims
 against the Debtors, other than with respect to General Unsecured Claims (for the avoidance of doubt, the
 GUC Trustee shall be responsible for objecting to, reconciling, or settling General Unsecured Claims,
 including Environmental NPP Claims and Frisco NPP Claims asserted against the GUC Trust);

                                   (ii)     make Distributions to holders of Allowed Claims in accordance
 with this Plan, other than with respect to Allowed General Unsecured Claims;

                               (iii)  exercise its reasonable business judgment to direct and control the
 Wind-Down under the Plan and in accordance with applicable law as necessary to maximize Distributions
 to holders of Allowed Claims;

                                 (iv)    prepare, file, and prosecute any necessary filings or pleadings with
 the Bankruptcy Court to carry out the duties of the Plan Administrator as described herein;

                                   (v)     other than GUC Trust Causes of Action, the Environmental Trust
 Causes of Action, or Frisco Causes of Action, or any Causes of Action released by the Debtors pursuant to
 the Plan or otherwise, prosecute all Causes of Action on behalf of the Debtors, elect not to pursue any
 Causes of Action, and determine whether and when to compromise, settle, abandon, dismiss, or otherwise
 dispose of any such Causes of Action, as the Plan Administrator may determine is in the best interests of
 the Debtors and their Estates, other than with respect to the GUC Trust Assets;

                                   (vi)    retain professionals to assist in performing its duties under the
 Plan;

                                   (vii)   maintain the books and records and accounts of the Debtors;


                                                      34
 RLF1 23874638V.1

                                                    A-0554
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 246 of 405 PageID #: 8070
                    Case 20-11157-CSS        Doc 742       Filed 08/14/20       Page 39 of 72



                                 (viii) incur and pay reasonable and necessary expenses in connection
 with the performance of duties under this Plan, including the reasonable fees and expenses of professionals
 retained by the Plan Administrator;

                                (ix)     following the Effective Date, pay all Restructuring Expenses in
 Cash in accordance with Section 2.5 of this Plan;

                                 (x)      following the Effective Date, pay all Trustees Fees in Cash in
 accordance with Section 2.6 of the Plan.

                                   (xi)     administer each Debtor’s tax obligations, including (i) filing tax
 returns and paying tax obligations, (ii) requesting, if necessary, an expedited determination of any unpaid
 tax liability of each Debtor or its estate under Bankruptcy Code section 505(b) for all taxable periods of
 such Debtor ending after the Commencement Date through the liquidation of such Debtor as determined
 under applicable tax laws, and (iii) representing the interest and account of each Debtor or its estate before
 any taxing authority in all matters including, without limitation, any action, suit, proceeding or audit;

                                   (xii)    prepare and file any and all informational returns, reports,
 statements, returns or disclosures relating to the Debtors that are required hereunder, by any Governmental
 Unit or applicable law;

                                   (xiii)   pay statutory fees in accordance with Section 12.1 of the Plan;

                                   (xiv)    perform other duties and functions that are consistent with the
 implementation of the Plan; and

                                   (xv)     close the Chapter 11 Cases, subject to the reasonable consent of
 the GUC Trustee.

                           (c)     Boards of Directors and Officers. The officers and directors of the
 Debtors existing prior to the Effective Date shall be relieved of any all duties with the respect to the Debtors
 as of the Effective Date. The Plan Administrator shall serve as the initial director or manager, as applicable,
 and sole officer of each Wind-Down Estate after the Effective Date. The Plan Administrator shall elect
 such additional directors, managers and officers as the Plan Administrator deems necessary to implement
 this Plan and the actions contemplated herein. The Plan Administrator shall also have the power to act by
 written consent to remove any director, manager or officer of any Wind-Down Estate.

                          (d)     Wind-Down. After the Effective Date, pursuant to the Plan, the Plan
 Administrator shall effectuate the Wind-Down according to the Wind-Down Budget without any further
 approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.
 The Wind-Down (as determined for federal income tax purposes) shall occur in an expeditious but orderly
 manner after the Effective Date.

                           (e)     Indemnification. Each of the Wind-Down Estates shall indemnify and
 hold harmless the Plan Administrator solely in its capacity as the Plan Administrator for any losses incurred
 in such capacity, except to the extent such losses were the result of the Plan Administrator’s bad faith, gross
 negligence, willful misconduct or criminal conduct.

                          (f)     Dissolution. After the Effective Date, the Plan Administrator shall, subject
 to applicable non-bankruptcy law and consistent with the implementation of this Plan, merge, dissolve,
 liquidate, or take such other similar action with respect to each Debtor (including the cancellation of all
                                                      35
 RLF1 23874638V.1

                                                      A-0555
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 247 of 405 PageID #: 8071
                    Case 20-11157-CSS       Doc 742        Filed 08/14/20     Page 40 of 72



 Interests in a Wind-Down Estate) and complete the winding up of such Wind-Down Estate as expeditiously
 as practicable without the necessity for any other or further actions to be taken by or on behalf of such
 Wind-Down Estate or its shareholders or members, as applicable, or any payments to be made in connection
 therewith subject to the filing of a certificate of dissolution with the appropriate Governmental Unit;
 provided, however, that the foregoing does not limit the Plan Administrator’s ability to otherwise abandon
 an Interest in a Wind-Down Estate. The Plan Administrator may, to the extent required by applicable non-
 bankruptcy law, maintain a Wind-Down Estate as a corporate entity in good standing until such time as
 such Wind-Down Estate is dissolved or merged out of existence in accordance with the Plan.

                     5.7.   Corporate Action.

                   Upon the Effective Date, by virtue of entry of the Confirmation Order, all actions
 contemplated by this Plan (including any action to be undertaken by the Plan Administrator) shall be
 deemed authorized, approved, and, to the extent taken prior to the Effective Date, ratified without any
 requirement for further action by holders of Claims or Interests, the Debtors, or any other Entity or Person.
 All matters provided for in this Plan involving the corporate structure of the Debtors, and any corporate
 action required by the Debtors in connection therewith, shall be deemed to have occurred and shall be in
 effect as of the Effective Date, without any requirement of further action by the Debtors or the Estates.

                     5.8.   Withholding and Reporting Requirements.

                            (a)     Withholding Rights. In connection with the Plan, any party issuing any
 instrument or making any distribution described in the Plan shall comply with all applicable withholding
 and reporting requirements imposed by any federal, state, or local taxing authority, and all distributions
 pursuant to the Plan and all related agreements shall be subject to any such withholding or reporting
 requirements. Any amounts withheld pursuant to the preceding sentence shall be deemed to have been
 distributed to and received by the applicable recipient for all purposes of the Plan. Notwithstanding the
 foregoing, each holder of an Allowed Claim or any other Person that receives a distribution pursuant to the
 Plan shall have responsibility for any taxes imposed by any Governmental Unit, including, without
 limitation, income, withholding, and other taxes, on account of such distribution. Any party issuing any
 instrument or making any distribution pursuant to the Plan has the right, but not the obligation, to not make
 a distribution until such holder has made arrangements satisfactory to such issuing or disbursing party for
 payment of any such tax obligations. Additionally, in the case of a non-Cash distribution that is subject to
 withholding, the distributing party has the right, but not the obligation, to withhold an appropriate portion
 of such distributed property and either (i) sell such withheld property to generate Cash necessary to pay
 over the withholding tax (or reimburse the distributing party for any advance payment of the withholding
 tax), or (ii) pay the withholding tax using its own funds and retain such withheld property.

                           (b)      Forms. Any party entitled to receive any property as an issuance or
 distribution under the Plan shall, upon request, deliver to the Plan Administrator, Wind-Down Estates, GUC
 Trustee or such other Person designated by the Plan Administrator, Wind-Down Estates or GUC Trustee
 (which entity shall subsequently deliver to the Plan Administrator any applicable IRS Form W-8 or Form
 W-9 received) an appropriate Form W-9 or (if the payee is a foreign Person) Form W-8, unless such Person
 is exempt under the tax Code and so notifies the Plan Administrator. If such request is made by the Plan
 Administrator, Wind-Down Estates, or such other Person designated by the Plan Administrator or Wind-
 Down Estates and the holder fails to comply within 180 days after the request is made, the amount of such
 distribution shall irrevocably revert to the applicable Wind-Down Estate and any Claim in respect of such
 distribution shall be forever barred from assertion against any Debtor, the applicable Wind-Down Estate
 and their respective property. If such request is made by the GUC Trustee or such other Entity designated
 by the GUC Trustee and the holder fails to comply within 180 days after the request is made, the amount
                                                      36
 RLF1 23874638V.1

                                                     A-0556
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 248 of 405 PageID #: 8072
                    Case 20-11157-CSS        Doc 742        Filed 08/14/20      Page 41 of 72



 of such distribution shall irrevocably revert to the GUC Trust and any Claim in respect of such distribution
 shall be forever barred from assertion against the GUC Trustee or the GUC Trust, or the property of each
 of them.

                     5.9.    Exemption From Certain Transfer Taxes.

                  To the maximum extent provided by section 1146(a) of the Bankruptcy Code: (i) the
 issuance, distribution, transfer, or exchange of any debt, equity security, or other interest in the Debtors; or
 (ii) the making, delivery, or recording of any deed or other instrument of transfer under, in furtherance of,
 or in connection with, the Plan, including any deeds, bills of sale, assignments, or other instruments of
 transfer executed in connection with any transaction arising out of, contemplated by, or in any way related
 to the Plan (including any transfers to or by the GUC Trust, the Environmental Trust, or the Frisco Trust),
 shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
 mortgage tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or
 recording fee, or other similar tax or governmental assessment, in each case to the extent permitted by
 applicable bankruptcy law, and the appropriate state or local government officials or agents shall forego
 collection of any such tax or governmental assessment and accept for filing and recordation any of the
 foregoing instruments or other documents without the payment of any such tax or governmental assessment.

                     5.10.   Effectuating Documents; Further Transactions.

                            (a)      On or as soon as practicable after the Effective Date, the Plan
 Administrator shall take such actions as may be or become necessary or appropriate to effect any transaction
 described in, approved by, contemplated by, or necessary to effectuate the Plan, and the Global Settlement,
 including (i) the execution and delivery of appropriate agreements or other documents of merger,
 consolidation, restructuring, financing, conversion, disposition, transfer, dissolution, transition services, or
 liquidation containing terms that are consistent with the terms of the Plan and that satisfy the applicable
 requirements of applicable law and any other terms to which the applicable Entities may determine; (ii) the
 execution and delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any
 Asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and having
 other terms to which the applicable parties agree; (iii) the filing of appropriate certificates or articles of
 incorporation, reincorporation, merger, consolidation, conversion, or dissolution pursuant to applicable
 state law; (iv) the issuance of securities, all of which shall be authorized and approved in all respects, in
 each case, without further action being required under applicable law, regulation, order, or rule; (v) the
 execution, delivery, or filing of contracts, instruments, releases, and other agreements to effectuate and
 implement the Plan without the need for any approvals, authorizations, actions, or consents; and (vi) all
 other actions that the applicable Entities determine to be necessary or appropriate.

                          (b)      Each officer, manager, or member of the board of directors of the Debtors
 is (and each officer, manager, or member of the board of directors of the Plan Administrator, if applicable,
 shall be) authorized and directed to issue, execute, deliver, file, or record such contracts, securities,
 instruments, releases, indentures, and other agreements or documents and take such actions as may be
 necessary or appropriate to effectuate, implement, and further evidence the terms and conditions of the Plan
 and the securities issued pursuant to the Plan in the name of, and on behalf of, the Wind-Down Estates, all
 of which shall be authorized and approved in all respects, in each case, without the need for any approvals,
 authorization, consents, or any further action required under applicable law, regulation, order, or rule
 (including, without limitation, any action by the stockholders or directors or managers of the Debtors, or
 the Wind Down Estates) except for those expressly required pursuant to the Plan.



                                                       37
 RLF1 23874638V.1

                                                      A-0557
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 249 of 405 PageID #: 8073
                    Case 20-11157-CSS         Doc 742       Filed 08/14/20     Page 42 of 72



                          (c)    The Debtors shall be authorized to implement the Sale Transactions and
 the Global Settlement (including the creation of the GUC Trust, the Environmental Trust and the Frisco
 Trust) in the manner most tax efficient to the Wind-Down Estates and the Environmental Trust, and
 consistent with the Environmental Settlement Documents.

                         (d)    All matters provided for herein involving the corporate structure of the
 Debtors or the Wind-Down Estates, to the extent applicable, or any corporate or related action required by
 the Debtors or the Wind-Down Estates in connection herewith shall be deemed to have occurred and shall
 be in effect, without any requirement of further action by the stockholders, members, or directors or
 managers of the Debtors and with like effect as though such action had been taken unanimously by the
 stockholders, members, directors, managers, or officers, as applicable, of the Debtors or the Wind-Down
 Estates.

                     5.11.   Preservation of Rights of Action.

                    Other than Causes of Action against an Entity that are waived, relinquished, exculpated,
 released, compromised, transferred or settled pursuant to this Plan (including pursuant to the Global
 Settlement, Environmental Settlement Documents, and the Frisco Settlement Agreement), the Confirmation
 Order, or by another Bankruptcy Court order (including the Americas Sale Order) or transferred to the
 Europe/ROW Purchaser pursuant to the Europe/ROW Purchase Agreement or the Americas Sale
 Transaction, the Debtors reserve any and all Causes of Action. On and after the Effective Date, the Plan
 Administrator may pursue such Causes of Action in its sole discretion. No Entity may rely on the absence
 of a specific reference in this Plan or the Disclosure Statement to any Cause of Action against them as any
 indication that the Debtors, the Plan Administrator, or the GUC Trustee, will not pursue any and all
 available Causes of Action against them. No preclusion doctrine, including the doctrines of res judicata,
 collateral estoppel, issue preclusion, claim preclusion (judicial, equitable, or otherwise), or laches, shall
 apply to such Causes of Action upon, after, or as a consequence of the Confirmation or the Effective Date.
 Prior to the Effective Date, the Debtors, and on and after the Effective Date, the Plan Administrator or the
 GUC Trustee, as applicable, shall retain and shall have, including through its authorized agents or
 representatives, the exclusive right, authority, and discretion, subject to this Plan, to determine and to
 initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any
 such Causes of Action and to decline to do any of the foregoing, as the Plan Administrator or the GUC
 Trustee, as applicable, may determine is in the best interest of the Debtors and their Estates, without the
 consent or approval of any third party or further notice to or action, order, or approval of the Bankruptcy
 Court. Notwithstanding anything contained herein to the contrary, the settlement of any Claims and Causes
 of Action which are expressly to be settled by Confirmation of this Plan itself shall be resolved only by
 Confirmation of this Plan itself.

                     5.12.   Certificate of Incorporation and By-Laws.

                 As of the Effective Date, the certificate of incorporation and by-laws, or other
 organizational documents, as applicable, of the Debtors shall be amended to the extent necessary to carry
 out the provisions of this Plan. Such amended organizational documents (if any) shall be filed with the
 Bankruptcy Court in advance of the Effective Date.

                     5.13.   Stock Trading Restrictions

                The restrictions imposed by the Interim Order Establishing Notification Procedures And
 Approving Restrictions On Certain Transfers Of Interests In The Debtors (Docket No. 113), as the same


                                                       38
 RLF1 23874638V.1

                                                      A-0558
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 250 of 405 PageID #: 8074
                    Case 20-11157-CSS        Doc 742       Filed 08/14/20      Page 43 of 72



 may be amended from time to time, shall remain effective and binding through the closing of the Chapter
 11 Cases.

                     5.14.   Assignment and Assumption of Superpriority Notes.

                   On the Europe/ROW Closing Date, Exide International’s outstanding obligations on
 account of the Claims arising under the Superpriority Notes Indenture shall be assigned to and assumed by
 the Europe/ROW Purchaser. To consummate the Europe/ROW Purchaser’s assumption of Exide
 International’s obligations thereunder, the Superpriority Notes Indenture shall be assigned, assumed and
 ratified (and modified to the extent necessary) in accordance with a supplemental indenture executed by
 the Europe/ROW Purchaser, as provided in the Superpriority Notes Indenture. Pursuant to the supplemental
 indenture and other amendments and supplements to the Superpriority Notes Documents, the Europe/ROW
 Purchaser shall assume all obligations of Exide International for (i) the due and punctual payment of the
 principal, premium (if any) and interest on account of the Superpriority Notes and (ii) the performance of
 each covenant arising under the Superpriority Notes, the Superpriority Notes Indenture and the Security
 Documents (as defined in the Superpriority Notes Indenture). The outstanding Claims under the
 Superpriority Notes Indenture will continue to be secured by the liens and security interests against the
 Europe/ROW Assets created and granted under the Superpriority Notes Indenture. Immediately upon such
 assumption, and without any further action, (i) the Superpriority Notes Guarantee Claims against the
 Debtors shall be deemed fully satisfied, released and discharged, (ii) any liens or security interests granted
 by the Debtors under the Superpriority Notes Indenture and the Security Documents shall be deemed fully
 satisfied, released and discharged, (iii) the holders of Superpriority Notes shall waive any existing defaults
 under the Superpriority Notes Indenture, and (iv) the liens, security interests and claims against the non-
 debtor entities shall remain in existence and be valid, enforceable and remain in full force and effect after
 such assumption; provided, however, that Exide International shall be released from any continuing
 obligations arising under the Superpriority Notes Indenture and the Superpriority Security Documents.

                     5.15.   Cancellation of Existing Securities and Agreements

                           (a)     Except for the purpose of evidencing a right to a distribution under the
 Plan, effectuating the Europe/ROW Sale Transaction and except as otherwise set forth in the Plan, all notes,
 instruments, other securities, and other evidence of debt issued, including but not limited to the Exchange
 Priority and First Lien Notes Indenture and any rights of any holder in respect thereof shall be deemed
 cancelled, discharged, and of no force or effect and the obligations of the Debtors thereunder shall be
 deemed fully satisfied, released, and discharged. For the avoidance of doubt, but subject to Section 5.15(b)
 below, on the Effective Date, the Exchange Priority and First Lien Notes Indenture shall be deemed
 terminated and cancelled and the Exchange Priority and First Lien Notes Trustee shall be discharged and
 released without any further action.

                           (b)      The Exchange Priority and First Lien Notes Indenture shall continue in
 effect to the extent necessary to (i) allow the Plan Administrator or Exchange Priority and First Lien Notes
 Trustee, as applicable, to make distributions under the Plan, (ii) allow the Exchange Priority and First Lien
 Trustee to effectuate the Europe/ROW Sale Transaction (iii) permit the Exchange Priority and First Lien
 Notes Trustee to assert the applicable Exchange Priority Trustee Charging Lien and First Lien Trustee
 Charging Lien; (iv) allow the Exchange Priority and First Lien Notes Trustee to maintain any right of
 indemnification, contribution, subrogation or any other claim or entitlement it may have under the
 Exchange Priority and First Lien Notes Indenture; (v) to exercise its rights and obligations at the direction
 of the Requisite Noteholders relating to the interests of its holders under the Exchange Priority and First
 Lien Notes Indenture; (vi) permit the Exchange Priority and First Lien Notes Trustee to perform any
 functions that are necessary to effectuate the powers outlined in this Section 5.15. For the avoidance of
                                                      39
 RLF1 23874638V.1

                                                     A-0559
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 251 of 405 PageID #: 8075
                    Case 20-11157-CSS         Doc 742         Filed 08/14/20     Page 44 of 72



 doubt, all indemnification obligations and expense reimbursement obligations of the Debtors arising under
 the Exchange Priority and First Lien Notes Indenture in favor of the Exchange Priority and First Lien Notes
 Trustee, or its respective directors, officers, employees, agents, affiliates, controlling persons, and legal and
 financial advisors, shall survive, remain in full force and effect, and be enforceable against the Plan
 Administrator on and after the Effective Date and shall be enforceable through, among other things, the
 exercise of the applicable Exchange Priority Trustee Charging Lien and First Lien Trustee Charging Lien.

                     5.16.   Subordinated Claims.

                  The allowance, classification, and treatment of all Allowed Claims and Interests, and the
 respective distributions and treatments under the Plan, take into account and conform to the relative priority
 and rights of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
 subordination rights relating thereto, whether arising under general principles of equitable subordination,
 section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the
 Debtors reserve the right for the Plan Administrator or the GUC Trustee, as applicable, to seek to re-classify
 any Allowed Claim or Interest in accordance with any contractual, legal, or equitable subordination relating
 thereto.

                     5.17.   Nonconsensual Confirmation.

                 The Debtors intend to undertake to have the Bankruptcy Court confirm the Plan under
 section 1129(b) of the Bankruptcy Code as to any Classes that reject, or are deemed to reject, the Plan.

                     5.18.   Closing of Chapter 11 Cases.

                After an Estate has been fully administered, the applicable Wind-Down Estate or Plan
 Administrator shall, subject to the reasonable consent of the GUC Trustee, seek authority from the
 Bankruptcy Court to close the applicable Chapter 11 Case(s) in accordance with the Bankruptcy Code and
 Bankruptcy Rules.

                     5.19.   Notice of Effective Date.

                 As soon as practicable, but not later than three (3) Business Days following the Effective
 Date, the Debtors shall file a notice of the occurrence of the Effective Date with the Bankruptcy Court.

                     5.20.   Corporate Form

                 On the Effective Date, each of the Debtors shall maintain its current corporate form, which
 may be modified or changed at any time after the Effective Date by the Plan Administrator in accordance
 with the terms of this Plan and applicable law.

                     5.21.   Separability.

                   Notwithstanding the combination of the separate plans of reorganization for the Debtors
 set forth in the Plan for purposes of economy and efficiency, the Plan constitutes a separate chapter 11 plan
 for each Debtor. Accordingly, if the Bankruptcy Court does not confirm the Plan with respect to one or
 more Debtors, it may still, subject to the consent of the applicable Debtors, confirm the Plan with respect
 to any other Debtor that satisfies the confirmation requirements of section 1129 of the Bankruptcy Code.



                                                         40
 RLF1 23874638V.1

                                                         A-0560
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 252 of 405 PageID #: 8076
                    Case 20-11157-CSS        Doc 742         Filed 08/14/20    Page 45 of 72



 SECTION 6.          DISTRIBUTIONS.

                     6.1.   Distributions Generally.

                Except as otherwise provided in the Plan and the GUC Trust Agreement, one or more
 Disbursing Agents shall make all distributions under the Plan to the appropriate holders of Allowed Claims
 in accordance with the terms of the Plan.

                     6.2.   Distribution Record Date.

                  As of the close of business on the Distribution Record Date, the various transfer registers
 for each of the Classes of Claims or Interests as maintained by the Debtors or their respective agents shall
 be deemed closed for purposes of determining whether a holder of such a Claim or Interest is a record
 holder entitled to distributions under the Plan, and there shall be no further changes in the record holders or
 the permitted designees of any such Claims or Interests. The Debtors, the Plan Administrator or the GUC
 Trustee, as applicable, shall have no obligation to recognize any transfer or designation of such Claims or
 Interests occurring after the close of business on the Distribution Record Date. In addition, with respect to
 payment of any Cure Amounts or assumption disputes, neither the Debtors nor the Disbursing Agent shall
 have any obligation to recognize or deal with any party other than the non-Debtor party to the applicable
 executory contract or unexpired lease as of the close of business on the Distribution Record Date, even if
 such non-Debtor party has sold, assigned, or otherwise transferred its Claim for a Cure Amount. The
 Distribution Record Date shall not apply to the DIP Claims and the ABL Claims, the holders of which shall
 receive a distribution in accordance with Section 2 or Section 4 of the Plan, respectively, to the extent not
 previously satisfied.

                     6.3.   Date of Distributions.

                           (a)     Except as otherwise provided in the Plan and in the GUC Trust Agreement,
 any distributions and deliveries to be made under the Plan shall be made on or about the Effective Date or
 as otherwise determined in accordance with the Plan, including, without limitation, the treatment provisions
 of Section 4 of the Plan; provided, that the Plan Administrator or the GUC Trustee, as applicable, shall from
 time to time determine subsequent distribution dates to the extent they determine them to be appropriate.

                          (b)      (i) The Plan Administrator, shall reserve an amount sufficient to pay
 holders of Disputed Administrative Expense Claims, Disputed Secured Claims, Disputed Priority Non-Tax
 Claims, and Disputed Priority Tax Claims, and (ii) the GUC Trustee shall reserve an amount sufficient to
 pay holders of Disputed General Unsecured Claims, in each case, the amount such holders would be entitled
 to receive under the Plan if such Claims were to become Allowed Claims. After the resolution of a Disputed
 Administrative Expense Claim, Disputed Secured Claim, Disputed Priority Non-Tax Claim, and Disputed
 Priority Tax Claims, the Plan Administrator shall treat any amounts that were reserved on account of such
 Disputed Claim that is Disallowed or does not become an Allowed Claim as Net Cash Proceeds.

                     6.4.   Disbursing Agent.

                  Other than as contemplated in Section 6.2 of the Plan, all distributions under this Plan shall
 be made by the Disbursing Agent on and after the Effective Date as provided herein. The Disbursing Agent
 shall not be required to give any bond or surety or other security for the performance of its duties. The Plan
 Administrator shall use all commercially reasonable efforts to provide the Disbursing Agent with the
 amounts of Claims and the identities and addresses of holders of Claims, in each case, as set forth in the
 Debtors’, or Wind Down Estates’, as applicable, books and records. The Plan Administrator shall cooperate

                                                        41
 RLF1 23874638V.1

                                                       A-0561
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 253 of 405 PageID #: 8077
                    Case 20-11157-CSS        Doc 742          Filed 08/14/20   Page 46 of 72



 in good faith with the applicable Disbursing Agent to comply with the reporting and withholding
 requirements outlined in Section 5.7 of the Plan.

                     6.5.   Rights and Powers of Disbursing Agent.

                          (a)      From and after the Effective Date, the Disbursing Agent, solely in its
 capacity as Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of
 Claims against, and Interests in, the Debtors and other parties in interest, from any and all Claims, Causes
 of Action, and other assertions of liability arising out of the discharge of the powers and duties conferred
 upon such Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in
 furtherance of the Plan, or applicable law, except for actions or omissions to act arising out of the gross
 negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such
 Disbursing Agent. No holder of a Claim or Interest, or other party in interest, shall have or pursue any
 claim or Cause of Action against the Disbursing Agent, solely in its capacity as Disbursing Agent, for
 making distributions in accordance with the Plan or for implementing provisions of the Plan, except for
 actions or omissions to act arising out of the gross negligence or willful misconduct, fraud, malpractice,
 criminal conduct, or ultra vires acts of such Disbursing Agent.

                          (b)    A Disbursing Agent shall be empowered to (i) effect all actions and
 execute all agreements, instruments, and other documents necessary to perform its duties hereunder; (ii)
 make all distributions contemplated hereby; and (iii) exercise such other powers as may be vested in the
 Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
 Agent to be necessary and proper to implement the provisions hereof.

                     6.6.   Expenses of Disbursing Agent.

                  Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented fees
 and expenses incurred by the Disbursing Agent acting in such capacity (including reasonable documented
 attorneys’ fees and expenses) on or after the Effective Date shall be paid in Cash; provided, that the fees
 and expenses incurred by the GUC Trustee shall be paid solely from the GUC Trust Assets in accordance
 with the GUC Trust Agreement.

                     6.7.   No Postpetition Interest on Claims.

                  Except as otherwise provided in the Plan, the Confirmation Order, the DIP Order, or
 another order of the Bankruptcy Court, or required by the Bankruptcy Code (including postpetition interest
 in accordance with sections 506(b) and 726(a)(5) of the Bankruptcy Code), interest shall not accrue or be
 paid on any Claims on or after the Commencement Date; provided, that if interest is payable pursuant to
 the preceding sentence, interest shall accrue at the federal judgment rate pursuant to 28 U.S.C. § 1961 on a
 non-compounded basis from the date the obligation underlying the Claim becomes due and is not timely
 paid through the date of payment.

                     6.8.   Delivery of Distributions.

                           (a)    Subject to Bankruptcy Rule 9010, all distributions to any holder or
 permitted designee, as applicable, of an Allowed Claim or Interest shall be made to a Disbursing Agent,
 who shall transmit such distribution to the applicable holders or permitted designees of Allowed Claims or
 Interests on behalf of the Debtors. In the event that any distribution to any holder or permitted designee is
 returned as undeliverable, no further distributions shall be made to such holder or such permitted designee
 unless and until such Disbursing Agent is notified in writing of such holder’s or permitted designee’s, as

                                                         42
 RLF1 23874638V.1

                                                         A-0562
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 254 of 405 PageID #: 8078
                    Case 20-11157-CSS         Doc 742        Filed 08/14/20   Page 47 of 72



 applicable, then-current address, at which time all currently-due, missed distributions shall be made to such
 holder as soon as reasonably practicable thereafter without interest. Nothing herein shall require the
 Disbursing Agent to attempt to locate holders or permitted designees, as applicable, of undeliverable
 distributions and, if located, assist such holders or permitted designees, as applicable, in complying with
 Section 5.7 of the Plan.

                        (b)     Notwithstanding the foregoing, the following shall apply to holders of
 Exchange Priority Notes Claims, First Lien Notes Claims, and DIP Claims, respectively:

                                   (i)     all distributions of Cash on account of Exchange Priority Notes
 Claims and First Lien Notes Claims, if any, shall be deposited with the Exchange Priority and First Lien
 Notes Trustee for distribution to holders of Exchange Priority Notes Claims and First Lien Notes Claims in
 accordance with the terms of the Exchange Priority and First Lien Notes Indenture. All distributions other
 than of Cash on account of Exchange Priority Notes Claims or First Lien Notes Claims, if any, may, with
 the consent of the Exchange Priority and First Lien Notes Trustee, be made by the Disbursing Agent directly
 to holders of Exchange Priority Notes Claims and First Lien Notes Claims in accordance with the terms of
 the Plan and the Exchange Priority and First Lien Notes Indenture; provided, that until such distributions
 are made, the Trustees Charging Lien shall attach to the property to be distributed in the same manner as if
 such distributions were made through the Exchange Priority and First Lien Notes Trustee. To the extent
 the Exchange Priority and First Lien Notes Trustee effectuates, or is requested to effectuate, any
 distributions hereunder, the Exchange Priority and First Lien Notes Trustee shall be deemed a “Disbursing
 Agent” for purposes of the Plan. As to any holder of an Exchange Priority Notes Claim or First Lien Notes
 Claim that is held in the name of or by a nominee of DTC, the Disbursing Agent shall seek the cooperation
 of DTC so that such distribution shall be made through the facilities of DTC on or as soon as practicable
 after the Effective Date.

                                  (ii)    All distributions on account of DIP Claims, if any, shall be
 deposited with the DIP Agent for distribution to holders of DIP Claims in accordance with the terms of the
 DIP Loan Documents. To the extent the DIP Agent effectuates, or is requested to effectuate, any
 distributions hereunder, the DIP Agent shall be deemed a “Disbursing Agent” for purposes of the Plan.

                     6.9.    Distributions after Effective Date.

                Distributions made after the Effective Date to holders of Disputed Claims that are not
 Allowed Claims as of the Effective Date, but which later become Allowed Claims, shall be deemed to have
 been made on the Effective Date.

                     6.10.   Unclaimed Property.

                  Undeliverable distributions or unclaimed distributions shall remain in the possession of the
 Debtors, Wind-Down Estates or the GUC Trust, as applicable, until such time as a distribution becomes
 deliverable or the holder accepts the distribution, or such distribution reverts back to the Debtors, Wind-
 Down Estates or GUC Trust, as applicable, and shall not be supplemented with any interest, dividends, or
 other accruals of any kind. Such distributions shall be deemed unclaimed property under section 347(b) of
 the Bankruptcy Code at the expiration of three hundred and sixty-five (365) days from the date of
 distribution. After such date all unclaimed property or interest in property shall revert to the Wind-Down
 Estates or GUC Trust, as applicable, and the Claim of any other holder to such property or interest in
 property shall be discharged and forever barred.



                                                        43
 RLF1 23874638V.1

                                                       A-0563
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 255 of 405 PageID #: 8079
                    Case 20-11157-CSS         Doc 742        Filed 08/14/20   Page 48 of 72



                     6.11.   Time Bar to Cash Payments.

                  Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and void
 if not negotiated within one hundred and twenty (120) days after the date of issuance thereof. Thereafter,
 the amount represented by such voided check shall irrevocably revert to the Wind Down Estates (or GUC
 Trust in the case of checks issued by the GUC Trust), and any Claim in respect of such voided check shall
 be discharged and forever barred, notwithstanding any federal or state escheat laws to the contrary.
 Requests for re-issuance of any check shall be made to the Disbursing Agent by the holder of the Allowed
 Claim to whom such check was originally issued.

                     6.12.   Manner of Payment under Plan.

                 Except as otherwise specifically provided in the Plan, at the option of the Debtors, the Plan
 Administrator or the GUC Trustee, as applicable, any Cash payment to be made hereunder may be made
 by a check or wire transfer, or ACH transfer, or as otherwise required or provided in applicable agreements
 or customary practices of the Debtors.

                     6.13.   Satisfaction of Claims.

                  Except as otherwise specifically provided for in the Plan and to the extent permitted by
 law, any distributions and deliveries to be made on account of Allowed Claims under the Plan shall be in
 complete and final satisfaction, settlement, and discharge of, and exchange for, such Allowed Claims.

                     6.14.   Minimum Cash Distributions.

                  The Disbursing Agent shall not be required to make any distribution of Cash less than One
 Hundred Dollars ($100) to any holder of an Allowed Claim; provided, that if any distribution is not made
 pursuant to this Section 6.15, such distribution shall be added to any subsequent distribution to be made on
 behalf of the holder’s Allowed Claim.

                     6.15.   Setoffs and Recoupments.

                  The Debtors, Wind-Down Estates, or GUC Trust, as applicable, or such entity’s designee
 (including, without limitation, the Disbursing Agent) may, but shall not be required to, set off or recoup
 against any Claim, and any distribution to be made on account of such Claim, any and all claims, rights,
 and Causes of Action of any nature whatsoever that the Debtors, the Wind-Down Estates, or GUC Trust,
 as applicable, may have against the holder of such Claim pursuant to the Bankruptcy Code or applicable
 non-bankruptcy law; provided, that neither the failure to do so nor the allowance of any Claim hereunder
 shall constitute a waiver or release by a Debtor or its successor of any claims, rights, or Causes of Action
 that a Debtor or its successor or assign may possess against the holder of such Claim.

                     6.16.   Allocation of Distributions between Principal and Interest.

                   Except as otherwise required by law (as reasonably determined by the Wind-Down Estates
 or the GUC Trust, as applicable), distributions with respect to an Allowed Claim shall be allocated first to
 the principal portion of such Allowed Claim (as determined for U.S. federal income tax purposes) and,
 thereafter, to the remaining portion of such Allowed Claim, if any.




                                                        44
 RLF1 23874638V.1

                                                       A-0564
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 256 of 405 PageID #: 8080
                    Case 20-11157-CSS        Doc 742      Filed 08/14/20       Page 49 of 72



                     6.17.   No Distribution in Excess of Amount of Allowed Claim.

                 Except as provided in Section 6.7 of the Plan, no holder of an Allowed Claim shall receive,
 on account of such Allowed Claim, distributions in excess of the Allowed amount of such Claim.

 SECTION 7.          PROCEDURES FOR DISPUTED CLAIMS.

                     7.1.    Objections to Claims.

                   The Plan Administrator, on behalf of each of the Wind-Down Estates, shall exclusively be
 entitled to object to all Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and
 Other Secured Claims. The GUC Trustee, on behalf of the GUC Trust, shall have the exclusive authority
 to object to all General Unsecured Claims. After the Effective Date, the Plan Administrator or the GUC
 Trustee, as applicable, shall have and retain any and all rights and defenses that the Debtors had with regard
 to any Claim to which they may object, except with respect to any Claim that is Allowed. Any objections
 to proofs of Claim shall be served and filed on or before the later of (a) one-hundred and eighty (180) days
 after the Effective Date, and (b) on such later date as ordered by the Bankruptcy Court for cause.

                     7.2.    Resolution of Disputed Claims.

                 On and after the Effective Date, (a) the Plan Administrator, on behalf of each of the Wind-
 Down Estates, shall have the authority to compromise, settle, otherwise resolve, or withdraw any objections
 to Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other Secured
 Claims without approval of the Bankruptcy Court, other than with respect to Fee Claims; and (b) upon the
 creation of the GUC Trust, the GUC Trustee shall have the exclusive authority to compromise, settle,
 otherwise resolve, or withdraw any objections to General Unsecured Claims without approval of the
 Bankruptcy Court. The Debtors, Wind-Down Estates, Plan Administrator and GUC Trustee, as applicable,
 shall cooperate with respect to any objections to Claims that seek to convert a type of Claim to another type
 of Claim as to which a different party or parties may compromise, settle, otherwise resolve, or withdraw
 objections, and, in each case, the rights and defenses of the Debtors, Wind-Down Estates, Plan
 Administrator or the GUC Trustee, as applicable, to any such objections are fully preserved.

                     7.3.    Payments and Distributions with Respect to Disputed Claims.

                 Notwithstanding anything herein to the contrary, if any portion of a Claim is a Disputed
 Claim, no payment or distribution provided hereunder shall be made on account of such Claim unless and
 until such Disputed Claim becomes an Allowed Claim.

                     7.4.    Distributions after Allowance.

                  After such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim, the
 holder thereof shall be entitled to distributions, if any, to which such holder is then entitled as provided in
 this Plan or the GUC Trust Agreement, as applicable, without interest, as provided in Section 7.8 of the
 Plan. Such distributions shall be made as soon as practicable after the date that the order or judgment of
 the Bankruptcy Court allowing such Disputed Claim (or portion thereof) becomes a Final Order.

                     7.5.    Estimation of Claims.

                 The (a) Debtors or Plan Administrator (on behalf of each of the Wind-Down Estates), as
 applicable, may determine, resolve and otherwise adjudicate all contingent, unliquidated, and Disputed
 Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other Secured Claims;
                                                   45
 RLF1 23874638V.1

                                                      A-0565
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 257 of 405 PageID #: 8081
                    Case 20-11157-CSS         Doc 742       Filed 08/14/20      Page 50 of 72



 and (b) GUC Trustee may determine, resolve and otherwise adjudicate all contingent, unliquidated, and
 Disputed General Unsecured Claims. The (I) Debtors or Plan Administrator (on behalf of each of the Wind-
 Down Estates), with respect to the Claims set forth in clause (a) of this Section 7.5; and (II) GUC Trustee,
 with respect to General Unsecured Claims, in each case, may at any time request that the Bankruptcy Court
 estimate any contingent, unliquidated, or Disputed Claim or Class of Claims pursuant to section 502(c) of
 the Bankruptcy Code or otherwise, including to establish a reserve for distribution purposes, regardless of
 whether such, or any, Person had previously objected to such Claim or whether the Bankruptcy Court has
 ruled on any such objection. The Bankruptcy Court will retain jurisdiction to estimate any Claim or Class
 of Claims at any time during litigation concerning any objection to any Claim, including, without limitation,
 during the pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court
 estimates any contingent, unliquidated, or Disputed Claim or Class of Claims, the amount so estimated shall
 constitute either the Allowed amount of such Claim or Class of Claims, or a maximum limitation on such
 Claim or Class of Claims, as determined by the Bankruptcy Court. If the estimated amount constitutes a
 maximum limitation on the amount of such Claim or Class of Claims, the Debtors, Plan Administrator or
 GUC Trustee, as applicable, may pursue supplementary proceedings to object to the allowance of such
 Claims; provided, that such limitation shall not apply to Claims requested by the Debtors to be estimated
 for voting purposes only.

                     7.6.   No Distributions Pending Allowance.

                   If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or
 distribution provided under the Plan shall be made on account of such Claim unless and until (and only to
 the extent that) such Claim becomes an Allowed Claim.

                     7.7.   Claim Resolution Procedures Cumulative.

                 All of the objection, estimation, and resolution procedures in the Plan are intended to be
 cumulative and not exclusive of one another. Claims may be estimated and subsequently settled,
 compromised, withdrawn, or resolved in accordance with the Plan without further notice or Bankruptcy
 Court approval.

                     7.8.   Interest.

                  To the extent that a Disputed Claim becomes an Allowed Claim after the Effective Date,
 the holder of such Claim shall not be entitled to any interest that accrued thereon from and after the Effective
 Date, except as provided in Section 6.7 of the Plan.

                     7.9.   Insured Claims.

                 If any portion of an Allowed Claim is an Insured Claim, no distributions under the Plan
 shall be made on account of such Allowed Claim until the holder of such Allowed Claim has exhausted all
 remedies with respect to any applicable insurance policies; provided, that this requirement shall not apply
 to Settling Governmental Authorities. To the extent that the Debtors’ insurers agree to satisfy a Claim in
 whole or in part, then immediately upon such agreement, the portion of such Claim so satisfied may be
 expunged without an objection to such Claim having to be filed and without any further notice to or action,
 order or approval of the Court.




                                                       46
 RLF1 23874638V.1

                                                      A-0566
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 258 of 405 PageID #: 8082
                    Case 20-11157-CSS        Doc 742        Filed 08/14/20      Page 51 of 72



 SECTION 8.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

                     8.1.   Rejection of Executory Contracts and Unexpired Leases.

                             (a)      As of and subject to the occurrence of the Effective Date, all executory
 contracts and unexpired leases to which any of the Debtors are parties shall be deemed rejected, unless such
 contract or lease (i) was previously assumed or rejected by the Debtors pursuant to an order of the
 Bankruptcy Court; (ii) previously expired or terminated pursuant to its own terms or by agreement of the
 parties thereto; (iii) is the subject of a motion to assume filed by the Debtors on or before the Confirmation
 Date; (iv) is identified in Section 8.4 of the Plan; or (v) is identified for assumption on the Assumption
 Schedule included in the Plan Supplement. The Debtors shall confer with the Settling Governmental
 Authorities, the Environmental Trustee or the Frisco Trustee, as applicable, and exchange information and
 reasonably cooperate to determine the appropriate disposition of any contracts or unexpired leases that
 relate to the Non-Performing Properties and take appropriate action relating thereto.

                          (b)      Subject to the occurrence of the Effective Date, entry of the Confirmation
 Order by the Bankruptcy Court shall constitute approval of the assumptions, assumptions and assignments,
 or rejections provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
 determination by the Bankruptcy Court that the Europe/ROW Purchaser or Wind-Down Estates, as
 applicable, have provided adequate assurance of future performance under such assumed executory
 contracts and unexpired leases. Each executory contract and unexpired lease assumed or assumed and
 assigned pursuant to the Plan shall vest in and be fully enforceable by the Europe/ROW Purchaser or Wind-
 Down Estates, as applicable, in accordance with its terms, except as modified by the provisions of the Plan,
 any order of the Bankruptcy Court authorizing and providing for its assumption, or applicable law.

                     8.2.   Determination of Assumption Disputes and Deemed Consent.

                          (a)     Any Cure Amount shall be satisfied, pursuant to section 365(b)(1) of the
 Bankruptcy Code, by payment of the Cure Amount, as reflected in the applicable cure notice, in Cash on
 the Effective Date in accordance with the terms of the Europe/ROW Purchase Agreement, subject to the
 limitations described below, or on such other terms as the parties to such executory contracts or unexpired
 leases and the Debtors may otherwise agree.

                            (b)      The Debtors shall file, as part of the Plan Supplement, the Assumption
 Schedule. At least ten (10) days before the Confirmation Hearing, the Debtors shall serve a notice on parties
 to executory contracts or unexpired leases to be assumed or assumed and assigned reflecting the Debtors’
 intention to potentially assume or assume and assign the contract or lease in connection with this Plan and,
 where applicable, setting forth the proposed Cure Amount (if any). Any objection by a counterparty to
 an executory contract or unexpired lease to the proposed assumption, assumption and assignment,
 or related Cure Amount must be filed, served, and actually received by the Debtors within ten (10)
 days of the service of the assumption notice, or such shorter period as agreed to by the parties or
 authorized by the Bankruptcy Court. Any counterparty to an executory contract or unexpired lease that
 does not timely object to the notice of the proposed assumption of such executory contract or unexpired
 lease shall be deemed to have assented to assumption of the applicable executory contract or unexpired
 lease notwithstanding any provision thereof that purports to (i) prohibit, restrict, or condition the transfer
 or assignment of such contract or lease; (ii) terminate or modify, or permit the termination or modification
 of, a contract or lease as a result of any direct or indirect transfer or assignment of the rights of any Debtor
 under such contract or lease or a change, if any, in the ownership or control to the extent contemplated by
 the Plan; (iii) increase, accelerate, or otherwise alter any obligations or liabilities of any Debtor, or any
 Wind-Down Estate, under such executory contract or unexpired lease; or (iv) create or impose a Lien upon

                                                       47
 RLF1 23874638V.1

                                                      A-0567
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 259 of 405 PageID #: 8083
                    Case 20-11157-CSS       Doc 742        Filed 08/14/20      Page 52 of 72



 any property or Asset of any Debtor, or Wind-Down Estates, as applicable. Each such provision shall be
 deemed to not apply to the assumption of such executory contract or unexpired lease pursuant to the Plan
 and counterparties to assumed executory contracts or unexpired leases that fail to object to the proposed
 assumption in accordance with the terms set forth in this Section 8.2(b), shall forever be barred and enjoined
 from objecting to the proposed assumption or to the validity of such assumption (including with respect to
 any Cure Amounts or the provision of adequate assurance of future performance), or taking actions
 prohibited by the foregoing or the Bankruptcy Code on account of transactions contemplated by the Plan.

                          (c)      If there is an Assumption Dispute pertaining to assumption of an executory
 contract or unexpired lease (other than a dispute pertaining to a Cure Amount), such dispute shall be heard
 by the Bankruptcy Court prior to such assumption being effective; provided, that the Debtors or Wind-
 Down Estates, as applicable, may settle any Assumption Dispute without any further notice to any party or
 any action, order, or approval of the Bankruptcy Court.

                          (d)      To the extent an Assumption Dispute relates solely to the Cure Amount,
 the Debtors may assume and/or assume and assign the applicable executory contract or unexpired lease
 prior to the resolution of the Assumption Dispute; provided, that the Transferred Entities or the
 Europe/ROW Purchaser shall be responsible to pay the determined amount to be Allowed by the
 Bankruptcy Court or otherwise agreed to by such non-Debtor party. The Debtors or Wind-Down Estates,
 as applicable, may settle any dispute regarding the Cure Amount or the nature thereof without any further
 notice to any party or any action, order, or approval of the Bankruptcy Court.

                            (e)    Assumption or assumption and assignment of any executory contract or
 unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of any
 Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary, including defaults
 of provisions restricting the change in control or ownership interest composition or other bankruptcy-related
 defaults, arising under any assumed executory contract or unexpired lease at any time before the date that
 the Debtors assume or assume and assign such executory contract or unexpired lease. Any proofs of Claim
 filed with respect to an executory contract or unexpired lease that has been assumed or assumed and
 assigned shall be deemed Disallowed and expunged, without further notice to or action, order, or approval
 of the Bankruptcy Court or any other Entity, upon the assumption of such executory contract or unexpired
 leases.

                     8.3.   Rejection Damages Claims.

                  In the event that the rejection of an executory contract or unexpired lease hereunder
 results in damages to the other party or parties to such contract or lease, any Claim for such damages
 shall be classified and treated in Class 7 (General Unsecured Claims). Such Claim shall be forever
 barred and shall not be enforceable against the Debtors, Europe/ROW Purchaser, Wind-Down
 Estates, the GUC Trust, the Environmental Trust, or their respective Estates, properties or interests
 in property as agents, successors, or assigns, unless a proof of Claim is filed with the Bankruptcy
 Court and served upon counsel for the Debtors, Wind-Down Estates, or the GUC Trust, as applicable,
 by the later of (i) thirty (30) days after the filing and service of the notice of the occurrence of the
 Effective Date; and (ii) thirty (30) days after entry of an Order rejecting such contract or lease if such
 contract or lease is the subject of a pending Assumption Dispute.

                     8.4.   Insurance Policies.

                Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
 Supplement, any bar date notice, or claim objection, and any other document related to any of the foregoing,

                                                      48
 RLF1 23874638V.1

                                                     A-0568
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 260 of 405 PageID #: 8084
                    Case 20-11157-CSS         Doc 742         Filed 08/14/20      Page 53 of 72



 and any other order of the Bankruptcy Court, on the Effective Date: (i) all insurance policies issued or
 providing coverage to the Debtors shall (subject to the applicable insurer’s right to object to such a
 designation) be assumed in their entirety by the Debtors pursuant to sections 365 and 1123 of the
 Bankruptcy Code, and coverage for defense costs and indemnification under the D&O Policies shall remain
 available to all individuals within the definition of “Insured” in the D&O Policies, and Wind-Down Estates,
 or Plan Administrator, as applicable, shall remain liable in full for any and all now existing or hereinafter
 arising obligations, liabilities, terms, provisions and covenants of any of the Debtors under such insurance
 policies, without the need or requirement for an insurer to file a Proof of Claim, Administrative Expense
 Claim or objection to any cure amount; (ii) nothing shall alter or modify the terms and conditions of and/or
 any rights, obligations, benefits, claims, rights to payments, or recoveries under the insurance policies
 without the express written consent of the applicable insurer; and (iii) the automatic stay of Bankruptcy
 Code section 362(a) and the injunctions set forth in the Plan, if and to the extent applicable, shall be deemed
 lifted without further order of this Court, solely to permit: (a) claimants with valid workers’ compensation
 claims or direct action claims against an insurer under applicable nonbankruptcy law to proceed with their
 claims; (b) insurers to administer, handle, defend, settle, and/or pay, in the ordinary course of business and
 without further order of the Bankruptcy Court, (I) workers’ compensation claims, (II) claims where a
 claimant asserts a direct claim against any insurer under applicable non-bankruptcy law, or an order has
 been entered by the Bankruptcy Court granting a claimant relief from the automatic stay to proceed with its
 claim, and (III) all costs in relation to each of the foregoing; (c) the insurers to cancel any insurance policies,
 and take other actions relating thereto, to the extent permissible under applicable non-bankruptcy law, and
 in accordance with the terms of the insurance policies; and (d) holders of Allowed Claims to pursue
 insurance recovery to the extent allowed or required by Section 7.9 of this Plan.

                     8.5.   Intellectual Property Licenses and Agreements.

                    Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
 Supplement, any bar date notice or claim objection, and any other document related to any of the foregoing,
 all intellectual property contracts, licenses, royalties, or other similar agreements to which the Debtors have
 any rights or obligations in effect as of the date of the Confirmation Order shall be deemed and treated as
 executory contracts pursuant to the Plan and shall be assumed by the Debtors and the Wind-Down Estates
 and shall continue in full force and effect unless any such intellectual property contract, license, royalty, or
 other similar agreement otherwise is specifically rejected pursuant to a separate order of the Bankruptcy
 Court or is the subject of a separate rejection motion filed by the Debtors in accordance with Section 8.1 of
 the Plan. Unless otherwise noted hereunder, all other intellectual property contracts, licenses, royalties, or
 other similar agreements shall vest in the Wind-Down Estates and the Europe/ROW Purchaser, as
 applicable, and the Wind-Down Estates and Europe/ROW Purchaser, as applicable, may take all actions as
 may be necessary or appropriate to ensure such vesting as contemplated herein.

                     8.6.   Tax Agreements.

                  Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
 Supplement, any bar date notice or claim objection, and any other document related to any of the foregoing,
 any tax sharing agreements to which the Debtors are a party (of which the principal purpose is the allocation
 of taxes) in effect as of the date of the Confirmation Order shall be deemed and treated as executory
 contracts pursuant to the Plan and, to the extent the Debtors determine (in their sole discretion) such
 agreements are beneficial to the Debtors, shall be assumed by the Debtors, Wind-Down Estates, and
 Europe/ROW Purchaser, as applicable and shall continue in full force and effect thereafter in accordance
 with their respective terms, unless any such tax sharing agreement (of which the principal purpose is the
 allocation of taxes) otherwise is specifically rejected pursuant to a separate order of the Bankruptcy Court
 or is the subject of a separate rejection motion filed by the Debtors in accordance with Section 8.1 of the
                                                         49
 RLF1 23874638V.1

                                                       A-0569
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 261 of 405 PageID #: 8085
                    Case 20-11157-CSS       Doc 742        Filed 08/14/20      Page 54 of 72



 Plan. Unless otherwise noted hereunder, all other tax sharing agreements to which the Debtors are a party
 (of which the principal purpose is the allocation of taxes) shall vest in the Wind-Down Estates or
 Europe/ROW Purchaser, as applicable, and Wind-Down Estates and Europe/ROW Purchaser, as
 applicable, may take all actions as may be necessary or appropriate to ensure such vesting as contemplated
 herein.

                     8.7.   Assignment.

                  To the extent provided under the Bankruptcy Code or other applicable law, any executory
 contract or unexpired lease transferred and assigned hereunder shall remain in full force and effect for the
 benefit of the transferee or assignee in accordance with its terms, notwithstanding any provision in such
 executory contract or unexpired lease (including those of the type set forth in section 365(b)(2) of the
 Bankruptcy Code) that prohibits, restricts, or conditions such transfer or assignment. To the extent provided
 under the Bankruptcy Code or other applicable law, any provision that prohibits, restricts, or conditions the
 assignment or transfer of any such executory contract or unexpired lease or that terminates or modifies such
 executory contract or unexpired lease or allows the counterparty to such executory contract or unexpired
 lease to terminate, modify, recapture, impose any penalty, condition renewal or extension, or modify any
 term or condition upon any such transfer and assignment, constitutes an unenforceable anti-assignment
 provision and is void and of no force or effect with respect to any assignment pursuant to the Plan.

                     8.8.   Modifications, Amendments, Supplements, Restatements, or Other Agreements.

                 Unless otherwise provided herein or by separate order of the Bankruptcy Court, each
 executory contract and unexpired lease that is assumed shall include any and all modifications,
 amendments, supplements, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or unexpired lease,
 without regard to whether such agreement, instrument, or other document is listed in the notice of assumed
 contracts.

                     8.9.   Reservation of Rights.

                            (a)      The Debtors may amend the Assumption Schedule and any cure notice
 until five (5) Business Days immediately prior to the commencement of the Confirmation Hearing in order
 to (i) add, delete, or reclassify any executory contract or unexpired lease or amend a proposed assumption
 or assumption and assignment and/or (ii) amend the proposed Cure Amount; provided, that if the
 Confirmation Hearing is adjourned for a period of more than two (2) consecutive calendar days, the
 Debtors’ right to amend such schedules and notices shall be extended to the Business Day immediately
 prior to the adjourned date of the Confirmation Hearing, with such extension applying in the case of any
 and all subsequent adjournments of the Confirmation Hearing. The Debtors shall provide notice of such
 amendment to any affected counterparty as soon as reasonably practicable.

                            (b)     Neither the exclusion nor inclusion of any contract or lease by the Debtors
 on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in
 the Plan, will constitute an admission by the Debtors that any such contract or lease is or is not in fact an
 executory contract or unexpired lease or that the Debtors, or Wind-Down Estates, or their respective
 affiliates have any liability thereunder.

                          (c)     Except as otherwise provided in the Plan, nothing herein shall waive,
 excuse, limit, diminish, or otherwise alter any of the defenses, Claims, Causes of Action, or other rights of


                                                      50
 RLF1 23874638V.1

                                                     A-0570
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 262 of 405 PageID #: 8086
                    Case 20-11157-CSS        Doc 742      Filed 08/14/20       Page 55 of 72



 the Debtors and Wind Down Estates, under any executory or non-executory contract or any unexpired or
 expired lease.

                          (d)      Nothing in the Plan will increase, augment, or add to any of the duties,
 obligations, responsibilities, or liabilities of the Debtors, Wind-Down Estates, as applicable, under any
 executory or non-executory contract or any unexpired or expired lease.

 SECTION 9.          CONDITIONS PRECEDENT TO THE EFFECTIVE DATE.

                     9.1.   Conditions Precedent to the Effective Date.

                     The occurrence of the Effective Date of the Plan is subject to the following conditions
 precedent:

                           (a)  the Definitive Documents shall be consistent with the RSA and otherwise
 approved by the Requisite Noteholders consistent with their respective consent and approval rights as set
 forth in Section 4 of the RSA;

                         (b)       the RSA shall not have been terminated and shall remain in full force and
 effect in accordance with its terms;

                           (c)     the Definitive Documents shall be consistent with the Global Settlement
 and, to the extent the terms of a Definitive Document adversely affect the Global Settlement or treatment
 of the Settling Governmental Authorities thereunder, are otherwise approved by the Settling Governmental
 Authorities;

                         (d)    the Bankruptcy Court shall have entered the Confirmation Order, the
 Confirmation Date shall have occurred, and no stay of the Confirmation Order shall be in effect;

                          (e)      the Debtors shall not have (i) filed, supported or consented to any motion,
 application, adversary proceeding, or cause of action (A) challenging the validity, enforceability,
 perfection, or priority of, or seeking avoidance or subordination of any of the Exchange Priority Notes
 Claims, the First Lien Notes Claims, the Superpriority Notes Guarantee Claims, or the DIP Claims,
 (B) otherwise seeking to impose liability upon or enjoin the Consenting Creditors, the Transferred Entities
 or the DIP Lenders; or (ii) supported any third party seeking standing to bring such application, adversary
 proceeding or cause of action;

                        (f)     the Debtors shall have paid or caused to be paid in Cash all Restructuring
 Expenses and Trustees Fees invoiced no later than one Business Day prior to the Effective Date;

                       (g)     all governmental approvals, including Bankruptcy Court approval,
 necessary to consummate the Plan and the transactions contemplated hereby shall have been obtained or
 otherwise waived;

                           (h)    (i) the Debtors (or any Person or Entity on behalf of the Debtors or their
 Estates with proper standing) shall not have filed a motion, application or adversary proceeding (or
 supported or failed to timely object to such a filing) (A) challenging the validity, enforceability, perfection
 or priority of, or seeking invalidation, avoidance, disallowance, recharacterization, designation or
 subordination of, the Superpriority Notes Guarantee Claims, the Exchange Priority Notes Claims, the First
 Lien Notes Claims, or the DIP Claims, or (B) limiting the Europe/ROW Purchaser’s or the Trustees’ right
 to implement the Europe/ROW Sale Transaction, or (ii) the Bankruptcy Court (or any court with jurisdiction
                                                        51
 RLF1 23874638V.1

                                                      A-0571
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 263 of 405 PageID #: 8087
                    Case 20-11157-CSS        Doc 742        Filed 08/14/20       Page 56 of 72



 over the Chapter 11 Cases) shall not have entered a Final Order providing relief against the interests of the
 Consenting Creditors or the Trustees with respect to any of the foregoing Causes of Action or proceedings,
 including, but not limited to, (x) invalidating, avoiding, disallowing, recharacterizing, designating,
 subordinating, or limiting the enforceability of any of the Superpriority Notes Guarantee Claims, the
 Exchange Priority Notes Claims, the First Lien Notes Claims, or the DIP Claims or (y) limiting the
 Consenting Creditors’ or the Trustees’ right to implement the Europe/ROW Sale Transaction;

                         (i)      all agreements necessary to implement the Plan, including the
 Europe/ROW Sale Transaction, the Global Settlement, and the Environmental Settlement Documents, shall
 have (a) been tendered for delivery and (b) been effected or executed by all Entities party thereto, and all
 conditions precedent to the effectiveness of such documents and agreements shall have been satisfied or
 waived pursuant to the terms of such documents or agreements; provided, that approval of the
 Environmental Settlement Documents may not be waived without the consent of each of the Settling
 Governmental Authorities party thereto;

                        (j)    all releases or covenants not to sue contained in the Environmental
 Settlement Agreement and the Frisco Settlement Agreement shall be in form and substance acceptable to
 the Requisite Noteholders;

                          (k)     notwithstanding when a condition precedent to the Effective Date occurs,
 for purposes of the Plan, such condition precedent shall be deemed to have occurred simultaneously upon
 the completion of the applicable conditions precedent to the Effective Date; provided, that to the extent a
 condition precedent (a “Prerequisite Condition”) may be required to occur prior to another condition
 precedent (a “Subsequent Condition”) then, for purposes of the Plan, the Prerequisite Condition shall be
 deemed to have occurred immediately prior to a Subsequent Condition regardless of when such Prerequisite
 Condition or Subsequent Condition shall have occurred.

                     9.2.   Waiver of Conditions Precedent.

                           (a)     Except as otherwise provided herein, all actions required to be taken on
 the Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
 shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
 precedent in Section 9.1 of the Plan other than the conditions set forth in Sections 9.1(c) and (i) may be
 waived in writing by the Debtors with the prior written consent of the Requisite Noteholders (and the
 Creditors’ Committee with respect to the terms of the Global Settlement) without leave of or order of the
 Bankruptcy Court and such consent not to be unreasonably withheld. If the Plan is confirmed for fewer
 than all of the Debtors as provided for in Section 5.19 of the Plan, only the conditions applicable to the
 Debtor or Debtors for which the Plan is confirmed must be satisfied or waived for the Effective Date to
 occur as to such Debtors. Notwithstanding anything to the contrary herein, any condition precedent
 pertaining to the Global Settlement (including those set forth in Sections 9.1(c) and (i)) shall not be waived
 without the prior written consent of each of the Global Settlement Parties.

                         (b)      The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e)
 shall be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall
 take effect immediately upon its entry.

                     9.3.   Effect of Failure of Conditions to Effective Date.

                   Unless otherwise extended by the Debtors, if the Effective Date does not occur on or before
 the date that is one hundred and eighty (180) days after the date on which the Confirmation Order is entered

                                                       52
 RLF1 23874638V.1

                                                     A-0572
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 264 of 405 PageID #: 8088
                    Case 20-11157-CSS         Doc 742        Filed 08/14/20    Page 57 of 72



 or if the Confirmation Order is vacated, (a) no distributions under the Plan shall be made, (b) the Debtors
 and all holders of Claims and Interests shall be restored to the status quo ante as of the day immediately
 preceding the Confirmation Date as though the Confirmation Date never occurred, and (c) all the Debtors’
 obligations with respect to the Claims and the Interests shall remain unchanged and nothing contained
 herein shall be deemed to constitute a waiver or release of any Claims by or against the Debtors or any
 other entity or to prejudice in any manner the rights of the Debtors or any other entity in any further
 proceedings involving the Debtors or otherwise.

 SECTION 10. EFFECT OF CONFIRMATION.

                     10.1.   Vesting of Assets.

                  On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, (i) all
 property of the Debtors’ Estates acquired by the Europe/ROW Purchaser under the Europe/ROW Purchase
 Agreement shall vest free and clear of all Claims, Liens, encumbrances, charges and other interests in the
 Europe/ROW Purchaser; (ii) all property of the Debtors’ Estates constituting GUC Trust Assets shall vest
 free and clear of all Claims, Liens, encumbrances, charges and other interests in the GUC Trust; (iii) all
 property of the Debtors’ Estates constituting Environmental Trust Assets shall vest free and clear of all
 Claims, Liens, encumbrances, charges and other interests in the Environmental Trust; (iv) all property of
 the Debtors’ Estates constituting Frisco Trust Assets shall vest free and clear of all Claims, Liens,
 encumbrances, charges and other interests in the Frisco Trust; and (v) all remaining property of the Debtors’
 Estates shall vest in the Wind-Down Estates free and clear of all Claims, Liens, encumbrances, charges,
 and other Interests. Notwithstanding any provisions in the Plan, the Environmental Trust and the Frisco
 Trust shall take the Transferred Non-Performing Properties and the Frisco Non-Performing Property, as
 applicable, subject to the obligations set forth in the Environmental Settlement Documents and the Frisco
 Settlement Agreement, as applicable. On and after the Effective Date, the Wind-Down Estates may take
 any action, including, without limitation, the operation of their businesses; the use, acquisition, sale, lease
 and disposition of property; and the entry into transactions, agreements, understandings, or arrangements,
 whether in or other than in the ordinary course of business, and execute, deliver, implement, and fully
 perform any and all obligations, instruments, documents, and papers or otherwise in connection with any
 of the foregoing, free of any restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects as
 if there was no pending case under any chapter or provision of the Bankruptcy Code, except as expressly
 provided herein. Without limiting the foregoing, the Wind-Down Estates may pay the charges that they
 incur on or after the Effective Date for professional fees, disbursements, expenses, or related support
 services without application to the Bankruptcy Court. Notwithstanding the foregoing, vesting of property
 in which any governmental unit holds an interest, and for which title vests in the Debtors subject to
 regulatory requirements under a governmental grant or award, including but not limited to, the requirements
 of 10 C.F.R. 600.321, shall be limited to the extent of the Debtors’ interest in such property; and the Wind-
 Down Estates may only take action, including but not limited to the use, acquisition, sale, lease, and
 disposition of such property, in accordance with applicable non-bankruptcy law.

                     10.2.   Term of Injunctions or Stays.

                 Unless otherwise provided herein, the Confirmation Order, or in a Final Order of the
 Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases under
 section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
 remain in full force and effect until the later of the Effective Date and the date indicated in the order
 providing for such injunction or stay.



                                                       53
 RLF1 23874638V.1

                                                     A-0573
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 265 of 405 PageID #: 8089
                    Case 20-11157-CSS      Doc 742       Filed 08/14/20    Page 58 of 72



                     10.3.   Injunction.

                         (a)     Upon entry of the Confirmation Order, all holders of Claims and
 Interests and other parties in interest, along with their respective present or former employees,
 agents, officers, directors, principals, and affiliates, shall be enjoined from taking any actions to
 interfere with the implementation or consummation of the Plan in relation to any Claim extinguished,
 discharged, or released pursuant to the Plan.

                          (b)      Except as expressly provided in the Plan, the Definitive Documents,
 the Confirmation Order, or a separate order of the Bankruptcy Court or as agreed to by the Debtors
 and a holder of a Claim against or Interest in the Debtors, all Entities who have held, hold, or may
 hold Claims against or Interests in the Debtors (whether proof of such Claims or Interests has been
 filed or not and whether or not such Entities vote in favor of, against or abstain from voting on the
 Plan or are presumed to have accepted or deemed to have rejected the Plan) and other parties in
 interest, along with their respective present or former employees, agents, officers, directors,
 principals, and affiliates are permanently enjoined, on and after the Effective Date, solely with
 respect to any Claims, Interests, and Causes of Action that will be or are extinguished, discharged,
 or released pursuant to the Plan from (i) commencing, conducting, or continuing in any manner,
 directly or indirectly, any suit, action, or other proceeding of any kind (including, without limitation,
 any proceeding in a judicial, arbitral, administrative or other forum) against or affecting the Debtors,
 the Wind-Down Estates, the GUC Trust, the Consenting Creditors, the Transferred Entities, the
 Environmental Trust, the Frisco Trust, or the property of any of the Debtors, the Wind-Down
 Estates, the GUC Trust, the Consenting Creditors, the Transferred Entities, the Environmental
 Trust, and the Frisco Trust; (ii) enforcing, levying, attaching (including, without limitation, any
 prejudgment attachment), collecting, or otherwise recovering by any manner or means, whether
 directly or indirectly, any judgment, award, decree, or order against the Debtors, the Wind-Down
 Estates, the Trustees, the Consenting Creditors, the Europe/ROW Purchaser, and the Transferred
 Entities; or the property of any of the Debtors, the Wind-Down Estates, the GUC Trust, the
 Environmental Trust, and the Frisco Trust; (iii) creating, perfecting, or otherwise enforcing in any
 manner, directly or indirectly, any encumbrance of any kind against the Debtors, the Wind-Down
 Estates, and the GUC Trust or the property of any of the Debtors, the Wind-Down Estates, the
 Trustees, the Consenting Creditors, the Europe/ROW Purchaser, the Transferred Entities, the
 Environmental Trust, and the Frisco Trust; (iv) asserting any right of setoff, directly or indirectly,
 against any obligation due from the Debtors, the Wind-Down Estates, the GUC Trust, the
 Environmental Trust, and the Frisco Trust, or against property or interests in property of any of the
 Debtors, the Wind-Down Estates, and the GUC Trust except as contemplated or Allowed by the Plan;
 and (v) acting or proceeding in any manner, in any place whatsoever, that does not conform to or
 comply with the provisions of the Plan.

                         (c)      By accepting distributions pursuant to the Plan, each holder of an
 Allowed Claim or Interest extinguished, discharged, or released pursuant to the Plan will be deemed
 to have affirmatively and specifically consented to be bound by the Plan, including, without
 limitation, the injunctions set forth in this Section 10.3.

                        (d)     The injunctions in this Section 10.3 shall extend to any successors of
 the Debtors (including the Wind Down Estates), the GUC Trust, the Environmental Trust, and the
 Frisco Trust and their respective property and interests in property.




                                                    54
 RLF1 23874638V.1

                                                  A-0574
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 266 of 405 PageID #: 8090
                    Case 20-11157-CSS          Doc 742        Filed 08/14/20   Page 59 of 72



                     10.4.   Binding Effect.

                   As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in
 the Debtors and their respective successors and assigns, notwithstanding whether any such holders were
 (a) Impaired or Unimpaired under the Plan; (b) deemed to accept or reject the Plan; (c) failed to vote to
 accept or reject the Plan; (d) voted to reject the Plan; or (e) received any distribution under the Plan.

                     10.5.   Releases by the Debtors.

                  As of the Effective Date, except for the rights that remain in effect from and after the
 Effective Date to enforce the Plan and the Definitive Documents for good and valuable consideration,
 including their cooperation and contributions to the Chapter 11 Cases, and except as otherwise
 provided in the Plan or in the Confirmation Order, the Released Parties will be deemed conclusively,
 absolutely, unconditionally, irrevocably, and forever released and discharged, to the maximum
 extent permitted by law, by the Debtors, the Estates, and the Wind-Down Estates, in each case, on
 behalf of themselves and their respective successors (including the Frisco Trust, the Environmental
 Trust, and the GUC Trust), assigns, and representatives, and any and all other persons that may
 purport to assert any Cause of Action derivatively, by, through or on behalf of the foregoing Persons
 and Entities, from any and all Claims and Causes of Action, whether liquidated or unliquidated, fixed
 or contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
 hereinafter arising, in law, equity, or otherwise that the Debtors, the Estates, or the Wind-Down
 Estates would have been legally entitled to assert in their own right (whether individually or
 collectively) or on behalf of the holder of any Claim or Interest or other Person, based on or relating
 to, in whole or in part, the Debtors, the Chapter 11 Cases, the pre- and post-petition marketing and
 sale process, the Europe/ROW Sale Transaction, the DIP Facility, the Pension Plan, the European
 Bridge Notes, the Optimization, the June 2019 Financing, any Environmental Law, the purchase,
 sale, or rescission of the purchase or sale of any security of the Debtors, the subject matter of, or the
 transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
 contractual arrangements between any Debtor and any Released Party, the restructuring of Claims
 and Interests before or during the Chapter 11 Cases, the Disclosure Statement, the RSA, the Plan
 (including the Plan Supplement), the DIP Loan Documents or any related agreements (including the
 Definitive Documents), instruments, and other documents relating thereto, or the solicitation of votes
 with respect to the Plan, or any other act or omission, in all cases based upon any act or omission,
 transaction, agreement, event or other occurrence taking place on or before the Effective Date;
 provided, that nothing herein shall be construed to release (i) the Released Parties from willful
 misconduct or intentional fraud as determined by a Final Order; or (ii) any obligation of any party
 under the Plan or any document, instrument, or agreement executed to implement the Plan, the
 Definitive Documents, the Europe/ROW Sale Transaction or the Global Settlement.

                     10.6.   Releases By Holders of Claims and Interests.

                 As of the Effective Date, except (A) for the right to enforce the Plan or any right or
 obligation arising under the Definitive Documents that remain in effect or become effective after the
 Effective Date and (B) as otherwise expressly provided in the Plan or in the Confirmation Order, in
 exchange for good and valuable consideration, including the obligations of the Debtors under the
 Plan and the contributions of the Released Parties to facilitate and implement the Plan, to the fullest
 extent permissible under applicable law, as such law may be extended or integrated after the Effective
 Date, the Released Parties shall be deemed conclusively, absolutely, unconditionally, irrevocably and
 forever, released, and discharged by each of the following (each such Person or Entity, a “Releasing
 Party” and, collectively, the “Releasing Parties”):
                                                         55
 RLF1 23874638V.1

                                                        A-0575
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 267 of 405 PageID #: 8091
                    Case 20-11157-CSS      Doc 742        Filed 08/14/20    Page 60 of 72



                           (a)   the Consenting Creditors;

                           (b)   the Creditors’ Committee and each of its members in their capacity
 as such,

                           (c)   all holders of Claims who vote to accept the Plan;

                           (d)   all holders of Claims who are deemed to accept the Plan;

                          (e)     all holders of Claims entitled to vote on the Plan who abstain from
 voting on the Plan or who vote to reject the Plan but, in either case, do not opt out of granting the
 releases set forth in this Section 10.6;

                        (f)    solely with respect to the Europe ROW Purchaser, the Transferred
 Entities, and the Consenting Creditors, all holders of General Unsecured Claims; and

                        (g)     with respect to any Person or Entity in the foregoing clauses
 (a) through (f), such entity’s predecessors, successors, assigns, subsidiaries, affiliates, managed
 accounts or funds, managed or controlled by such Entity and all Persons entitled to assert Claims
 through or on behalf of such Persons or Entities solely with respect to the matters for which the
 Releasing Parties are providing releases to the extent such Person or Entity would be obligated to
 release under principles of agency if it were so directed by the applicable Person or Entity in clauses
 (a) through (f);

                   in each case, from any and all Claims and Causes of Action (including, without
 limitation, any PBGC Claims and Canada NPP Claims), whether liquidated or unliquidated, fixed
 or contingent, matured or unmatured, known or unknown, foreseen or unforeseen, asserted or
 unasserted, accrued or unaccrued, existing or hereinafter arising, in law, equity, or otherwise, that
 entity would have been legally entitled to assert in their own right (whether individually, derivatively,
 or collectively) or on behalf of the holder of any Claim or Interest or other Person, based on or
 relating to, or in any manner arising prior to the Effective Date, from, in whole or in part, the Debtors,
 the Chapter 11 Cases, the pre- and post-petition marketing and sale process, the Europe/ROW Sale
 Transaction, the DIP Facility, the European Bridge Notes, the Pension Plan, the Optimization, the
 June 2019 Financing, any Environmental Law, the Global Settlement, the purchase, sale, or
 rescission of the purchase or sale of any security of the Debtors or the Wind-Down Estates, the subject
 matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan,
 the business or contractual arrangements between any Debtor and any Released Party, the
 restructuring of Claims and Interests before or during the Chapter 11 Cases, the Disclosure
 Statement, the RSA, the Plan (including any Plan Supplement), the DIP Loan Documents or any
 related agreements (including the Definitive Documents), instruments, and other documents relating
 thereto, or the solicitation of votes with respect to the Plan, or any other act or omission, in all cases
 based upon any act or omission, transaction, agreement, event or other occurrence taking place on
 or before the Effective Date; provided, that nothing herein shall be construed to release (i) the
 Released Parties from willful misconduct or intentional fraud as determined by a Final Order; or (ii)
 any obligation of any party under the Plan or any document, instrument, or agreement executed to
 implement the Plan, the Europe/ROW Sale Transaction, or the Global Settlement. Except as
 otherwise set forth in subsection (g) of this Section 10.6, the Persons and Entities in (a) through (h)
 of this Section 10.6 shall be permanently enjoined from prosecuting any of the foregoing Claims or
 Causes of Action released under this Section 10.6 against each of the Released Parties.


                                                     56
 RLF1 23874638V.1

                                                   A-0576
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 268 of 405 PageID #: 8092
                    Case 20-11157-CSS         Doc 742         Filed 08/14/20   Page 61 of 72



                 Notwithstanding anything to the contrary in this Section 10.6, Governmental Units
 are not Releasing Parties under the Plan and are not providing a release or covenant not to sue except
 as provided in the Environmental Settlement Documents or other separate settlement document with
 a Governmental Unit.

                     10.7.   Exculpation.

                 To the maximum extent permitted by applicable law, no Exculpated Party will have
 or incur, and each Exculpated Party is hereby released and exculpated from, any claim, obligation,
 suit, judgment, damage, demand, debt, right, cause of action, remedy, loss, and liability for any claim
 in connection with or arising out of the administration of the Chapter 11 Cases, the postpetition
 marketing and sale process, the purchase, sale, or rescission of the purchase or sale of any security
 or asset of the Debtors; the negotiation and pursuit of the Disclosure Statement, the RSA, the
 Europe/ROW Sale Transaction, as applicable, the Plan, or the solicitation of votes for, or
 confirmation of, the Plan; the funding or consummation of the Plan; the occurrence of the Effective
 Date; the DIP Loan Documents; the administration of the Plan or the property to be distributed
 under the Plan; or the transactions in furtherance of any of the foregoing; except for fraud, gross
 negligence, or willful misconduct, as determined by a Final Order. This exculpation shall be in
 addition to, and not in limitation of, all other releases, indemnities, exculpations and any other
 applicable law or rules protecting such Exculpated Parties from liability. Notwithstanding anything
 to the contrary in the foregoing, the exculpation set forth herein does not release any post-Effective
 Date obligation or liability of any Entity under the Plan or any document, instrument, or agreement
 (including those set forth in the Plan Supplement) executed to implement the Plan.

                     10.8.   Waiver of Statutory Limitation on Releases.

            EACH RELEASING PARTY IN EACH OF THE RELEASES CONTAINED IN THE
 PLAN (INCLUDING UNDER SECTION 10 OF THE PLAN) EXPRESSLY ACKNOWLEDGES THAT
 ALTHOUGH ORDINARILY A GENERAL RELEASE MAY NOT EXTEND TO CLAIMS WHICH THE
 RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR, WHICH IF
 KNOWN BY IT MAY HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE PARTY
 RELEASED, IT HAS CAREFULLY CONSIDERED AND TAKEN INTO ACCOUNT IN
 DETERMINING TO ENTER INTO THE ABOVE RELEASES THE POSSIBLE EXISTENCE OF SUCH
 UNKNOWN LOSSES OR CLAIMS.        WITHOUT LIMITING THE GENERALITY OF THE
 FOREGOING, EACH RELEASING PARTY EXPRESSLY WAIVES ANY AND ALL RIGHTS
 CONFERRED UPON IT BY ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT A
 RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CLAIMANT DOES NOT KNOW OR
 SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
 KNOWN BY IT MAY HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE RELEASED
 PARTY, INCLUDING THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542. THE
 RELEASES CONTAINED IN SECTION 10 OF THE PLAN ARE EFFECTIVE REGARDLESS OF
 WHETHER THOSE RELEASED MATTERS ARE PRESENTLY KNOWN, UNKNOWN, SUSPECTED
 OR UNSUSPECTED, FORESEEN OR UNFORESEEN.

                     10.9.   Solicitation of the Plan.

                 As of and subject to the occurrence of the Confirmation Date: (a) the Debtors shall be
 deemed to have previously solicited acceptances of this Plan in good faith and in compliance with the
 applicable provisions of the Bankruptcy Code, including without limitation, sections 1125(a) and (e) of the
 Bankruptcy Code, and any applicable non-bankruptcy law, rule or regulation governing the adequacy of

                                                         57
 RLF1 23874638V.1

                                                         A-0577
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 269 of 405 PageID #: 8093
                    Case 20-11157-CSS         Doc 742       Filed 08/14/20       Page 62 of 72



 disclosure in connection with such solicitation, and (b) the Debtors and each of their respective directors,
 officers, employees, Affiliates, agents, financial advisors, investment bankers, professionals, accountants,
 and attorneys shall be deemed to have participated in good faith and in compliance with the applicable
 provisions of the Bankruptcy Code in the offer and issuance of any securities under this Plan, and therefore,
 are not, and on account of such offer, issuance and solicitation will not be, liable at any time for any violation
 of any applicable law, rule or regulation governing the solicitation of acceptances or rejections of this Plan
 or the offer and issuance of any securities under this Plan.

                     10.10. Corporate Action.

                  Upon the Effective Date, by virtue of the solicitation of votes in favor of this Plan and entry
 of the Confirmation Order, all actions contemplated by this Plan (including any action to be undertaken by
 the Plan Administrator) shall be deemed authorized, approved, and, to the extent taken prior to the Effective
 Date, ratified without any requirement for further action by holders of Claims or Interests, the Debtors, or
 any other Entity or Person. All matters provided for in this Plan involving the corporate structure of the
 Debtors, and any corporate action required by the Debtors in connection therewith, shall be deemed to have
 occurred on the Effective Date and shall be in effect, without any requirement of further action by the
 Debtors or the Estates.

 SECTION 11. RETENTION OF JURISDICTION.

                     11.1.   Retention of Jurisdiction.

                  On and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over all
 matters arising in, arising under, and related to the Chapter 11 Cases for, among other things, the following
 purposes:

                   (a)      to hear and determine motions and/or applications for the assumption or rejection
 of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
 classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                  (b)     to determine any motion, adversary proceeding, application, contested matter, and
 other litigated matter pending on or commenced after the Confirmation Date;

                 (c)      to ensure that distributions to holders of Allowed Claims are accomplished as
 provided for in the Plan and Confirmation Order, including to ensure that an Allowed Claim does not
 receive consideration in excess of the Allowed amount of such Claim, and to adjudicate any and all disputes
 arising from or relating to distributions under the Plan, including, cases, controversies, suits, disputes, or
 Causes of Action with respect to the repayment or return of distributions and the recovery of additional
 amounts owed by the holder of a Claim or Interest for amounts not timely paid;

                (d)    to consider the allowance, classification, priority, compromise, estimation, or
 payment of any Claim or Class of Claims;

                (e)      to enter, implement, or enforce such orders as may be appropriate in the event the
 Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

                (f)      to issue injunctions, enter and implement other orders, and take such other actions
 as may be necessary or appropriate to restrain interference by any Entity with the consummation,
 implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
 Court;
                                                      58
 RLF1 23874638V.1

                                                       A-0578
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 270 of 405 PageID #: 8094
                    Case 20-11157-CSS       Doc 742        Filed 08/14/20     Page 63 of 72



                  (g)      to hear and determine any application to modify the Plan in accordance with
 section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
 the Plan, or any order of the Bankruptcy Court, including the Confirmation Order, in such a manner as may
 be necessary to carry out the purposes and effects thereof;

                (h)     to hear and determine all proceedings, if any, to approve Fee Claims, Restructuring
 Expenses, and Trustees Fees;

                 (i)     to hear and determine disputes arising in connection with the interpretation,
 implementation, or enforcement of the Plan, the Plan Supplement, Europe/ROW Sale Transaction, any
 other Sale Transactions, the Global Settlement, or the Confirmation Order, or any agreement, instrument,
 or other document governing or relating to any of the foregoing;

                (j)     to take any action and issue such orders as may be necessary to construe, interpret,
 enforce, implement, execute, and consummate the Plan;

                (k)      to determine such other matters and for such other purposes as may be provided in
 the Confirmation Order;

                 (l)     to hear and determine matters concerning state, local, and federal taxes in
 accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for expedited
 determinations under section 505(b) of the Bankruptcy Code);

                 (m)    to hear, adjudicate, decide, or resolve any and all matters related to Section 10 of
 the Plan, including, without limitation, the releases, discharge, exculpations, and injunctions issued
 thereunder;

                     (n)   to resolve disputes concerning Disputed Claims or the administration thereof;

                (o)    to hear and determine any other matters related hereto and not inconsistent with
 the Bankruptcy Code and title 28 of the United States Code;

                     (p)   to enter one or more final decrees closing the Chapter 11 Cases;

                 (q)     to recover all Assets of the Debtors and property of the Debtors’ Estates, wherever
 located and adjudicate any disputes with respect thereto;

                 (r)     to resolve any disputes concerning whether an Entity had sufficient notice of the
 Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with the Chapter 11
 Cases, any bar date established in the Chapter 11 Cases, or any deadline for responding or objecting to a
 Cure Amount, in each case, for the purpose of determining whether a Claim or Interest is discharged
 hereunder or for any other purpose;

                  (s)    to hear and determine any rights, Claims, or Causes of Action held by or accruing
 to the Debtors, the GUC Trust, the Environmental Trust, or the Frisco Trust pursuant to the Bankruptcy
 Code or pursuant to any federal statute or legal theory; and

                   (t)      to hear and resolve any dispute over the application to any Claim of any limit on
 the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
 or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy Code.

                                                      59
 RLF1 23874638V.1

                                                     A-0579
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 271 of 405 PageID #: 8095
                    Case 20-11157-CSS        Doc 742        Filed 08/14/20      Page 64 of 72



                     11.2.   Courts of Competent Jurisdiction.

                  If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
 otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or failure of
 jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by
 any other court having competent jurisdiction with respect to such matter.

 SECTION 12. MISCELLANEOUS PROVISIONS.

                     12.1.   Payment of Statutory Fees.

                  On the Effective Date and thereafter as may be required, the Debtors or the Plan
 Administrator, as applicable, shall pay all Statutory Fees that are due and payable, together with interest, if
 any, pursuant to § 3717 of title 31 of the United States Code for each Debtor’s case. The obligations under
 this Section 12.1 shall remain for each Debtor until such time as a final decree is entered closing the Chapter
 11 Case for such Debtor, a Final Order converting such Debtor’s Chapter 11 Case to a case under chapter 7
 of the Bankruptcy Code is entered, or a Final Order dismissing such Debtor’s Chapter 11 Case is entered.

                     12.2.   Substantial Consummation.

                 On the Effective Date, the Plan shall be deemed to be substantially consummated under
 sections 1101 and 1127(b) of the Bankruptcy Code.

                     12.3.   Dissolution of Creditors’ Committee.

                  On the Effective Date, the Creditors’ Committee shall dissolve, and the members thereof
 shall be released and discharged from all rights and duties arising from, or related to, the Chapter 11 Cases;
 provided, however, that after the Effective Date, the Creditors’ Committee shall exist and its professionals
 shall continue to be retained and shall continue to be entitled to reasonable compensation by the Debtors
 without the need for further application to the Bankruptcy Court with respect to (a) all applications filed
 pursuant to sections 330 and 331 of the Bankruptcy Code and any related hearings; and (b) pending appeals
 of the Confirmation Order.

                     12.4.   Amendments.

                           (a)       Plan Modifications. Subject to (i) the terms of the RSA and all consent
 rights contained therein, and (ii) the consent of the Global Settlement Parties with respect to any amendment
 to the Global Settlement, including the Environmental Settlement Documents, or other provisions of the
 Plan or Definitive Documents that impact the Global Settlement (including any amendment to the definition
 of Settling Governmental Authorities or Schedule 1 to this Plan), (i) the Debtors reserve the right, in
 accordance with the Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan prior to the
 entry of the Confirmation Order, including amendments or modifications to satisfy section 1129(b) of the
 Bankruptcy Code, and (ii) after entry of the Confirmation Order, the Debtors may, upon order of the Court,
 amend, modify or supplement the Plan in the manner provided for by section 1127 of the Bankruptcy Code
 or as otherwise permitted by law, in each case without additional disclosure pursuant to section 1125 of the
 Bankruptcy Code. In addition, after the Confirmation Date, so long as such action does not materially and
 adversely affect the treatment of holders of Allowed Claims or Allowed Interests pursuant to the Plan and
 subject to the reasonable consent of the Requisite Noteholders (and the Global Settlement Parties, solely as
 it pertains to the Global Settlement), the Debtors may remedy any defect or omission or reconcile any
 inconsistencies in this Plan or the Confirmation Order with respect to such matters as may be necessary to

                                                       60
 RLF1 23874638V.1

                                                      A-0580
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 272 of 405 PageID #: 8096
                    Case 20-11157-CSS         Doc 742      Filed 08/14/20      Page 65 of 72



 carry out the purposes or effects of this Plan, and any holder of a Claim or Interest that has accepted this
 Plan shall be deemed to have accepted this Plan as amended, modified, or supplemented.

                           (b)     Other Amendments. Subject to the terms of the RSA and, solely with
 respect to the terms of the Global Settlement, subject to the consent of the Global Settlement Parties, before
 the Effective Date, the Debtors may make appropriate technical adjustments and modifications to the Plan
 and the documents contained in the Plan Supplement without further order or approval of the Bankruptcy
 Court; provided, that any change to the Environmental Settlement Documents may not be made without the
 written consent of the parties thereto.

                     12.5.   Revocation or Withdrawal of the Plan.

                   Subject to the terms of the RSA, the Global Settlement, the Environmental Settlement
 Documents and the Europe/ROW Purchase Agreement, the Debtors reserve the right to revoke or withdraw
 the Plan, including the right to revoke or withdraw this Plan for any Debtor or all Debtors, prior to the
 Confirmation Date. If the Debtors revoke or withdraw the Plan, or if Confirmation or the Effective Date
 does not occur, in each case with respect to a Debtor, then, with respect to such Debtor: (a) this Plan shall
 be null and void in all respects; (b) any assumption or rejection of executory contracts or unexpired leases
 effected by this Plan, and any document or agreement executed pursuant to this Plan, shall be deemed null
 and void; and (c) nothing contained in the Plan shall: (i) constitute a waiver or release of any Claims or
 Interests; (ii) prejudice in any manner the rights of the Debtors, the Estates, or any other Entity; or (iii)
 constitute an admission, acknowledgement, offer, or undertaking of any sort by the Debtors, the Estates, or
 any other Entity.

                     12.6.   Severability of Plan Provisions upon Confirmation.

                   If, prior to the entry of the Confirmation Order, any term or provision of this Plan is held
 by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of the
 Debtors with the written consent of the Requisite Noteholders (and the Global Settlement Parties with
 respect to the Global Settlement), shall have the power to alter and interpret such term or provision to make
 it valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term
 or provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable
 as altered or interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of
 the terms and provisions of this Plan will remain in full force and effect and will in no way be affected,
 impaired or invalidated by such holding, alteration or interpretation. The Confirmation Order shall
 constitute a judicial determination and shall provide that each term and provision of this Plan, as it may
 have been altered or interpreted in accordance with the foregoing, is (a) valid and enforceable pursuant to
 its terms; (b) integral to this Plan and may not be deleted or modified without the consent of the Debtors or
 the Wind-Down Estate (as the case may be); and (3) nonseverable and mutually dependent.

                     12.7.   Governing Law.

                 Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
 Code and Bankruptcy Rules) or unless otherwise specifically stated herein, the laws of the State of
 Delaware, without giving effect to the principles of conflict of laws, shall govern the rights, obligations,
 construction, and implementation of this Plan, any agreements, documents, instruments, or contracts
 executed or entered into in connection with this Plan (except as otherwise set forth in those agreements, in
 which case the governing law of such agreement shall control); provided, that corporate or limited liability
 company governance matters relating to the Debtors shall be governed by the laws of the state of
 incorporation or formation (as applicable) of the applicable Debtor.

                                                      61
 RLF1 23874638V.1

                                                     A-0581
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 273 of 405 PageID #: 8097
                    Case 20-11157-CSS          Doc 742         Filed 08/14/20   Page 66 of 72



                     12.8.   Time.

                  In computing any period of time prescribed or allowed by this Plan, unless otherwise set
 forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.

                     12.9.   Additional Documents

                   On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
 agreements and other documents as may be necessary or appropriate to effectuate and further evidence the
 terms and conditions of this Plan. The Debtors and all holders of Claims or Interests receiving distributions
 pursuant to this Plan and all other parties in interest shall, prepare, execute, and deliver any agreements or
 documents and take any other actions as may be necessary or advisable to effectuate the provisions and
 intent of this Plan.

                     12.10. Immediate Binding Effect.

                  Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the
 occurrence of the Effective Date, the terms of this Plan and the Plan Supplement shall be immediately
 effective and enforceable and deemed binding upon and inure to the benefit of the Debtors, the Wind-Down
 Estates, the holders of Claims and Interests, the Released Parties, the Exculpated Parties, and each of their
 respective successors and assigns, including, without limitation, the Plan Administrator.

                     12.11. Successors and Assigns.

                   The rights, benefits, and obligations of any Person named or referred to in this Plan shall
 be binding on, and shall inure to the benefit of any heir, executor, administrator, successor or permitted
 assign, if any, of each Entity.

                     12.12. Entire Agreement.

                 On the Effective Date, this Plan, the Plan Supplement and the Confirmation Order shall
 supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
 understandings, and representations on such subjects, all of which have become merged and integrated into
 the Plan.

                     12.13. Notices.

                 All notices, requests and demands to or upon the Debtors to be effective shall be in writing
 (including by facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to
 have been duly given or made when actually delivered or, in the case of notice by facsimile transmission,
 when received and telephonically confirmed, addressed as follows:

                     (i) if to the Debtors or the Plan Administrator:

                             Exide Holdings, Inc.
                             13000 Deerfield Parkway
                             Building 200
                             Milton, GA 30004
                             Attention: Roy Messing, Chief Restructuring Officer
                             Telephone: (678) 566-9000

                                                          62
 RLF1 23874638V.1

                                                        A-0582
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 274 of 405 PageID #: 8098
                    Case 20-11157-CSS           Doc 742           Filed 08/14/20     Page 67 of 72



                                      - and –

                             Weil, Gotshal & Manges LLP
                             767 Fifth Avenue
                             New York, NY 10153
                             Attn: Ray C. Schrock, P.C.
                                     Sunny Singh
                             Telephone: (212) 310-8000
                             Facsimile: (212) 310-8007

                     (ii) if to the Requisite Noteholders:

                             Paul, Weiss, Rifkind, Wharton & Garrison LLP
                             1285 Avenue of the Americas
                             New York, New York 10019
                             Attn: Alice Belisle Eaton, Esq.
                                    Robert Britton, Esq.
                             Telephone: (212) 373-3000
                             Facsimile: (212) 757-3990

                     (iii) if to the Creditors’ Committee:

                             Lowenstein Sandler LLP
                             1251 Avenue of the Americas
                             New York, New York 10020
                             Attn: Robert Hirsh, Esq.
                                    Eric Chafetz, Esq.
                                    Michael Kaplan, Esq.
                             Telephone: (212) 262-6700
                             Facsimile: (212) 262-7402

                   After the Effective Date, the Debtors have authority to send a notice to Entities that to
 continue to receive documents pursuant to Bankruptcy Rule 2002, they must file a renewed request to
 receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized
 to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who
 have filed such renewed requests.

 Dated: August 14, 2020



                                                       By:         /s/ Roy Messing
                                                                   Name: Roy Messing
                                                                   Title: Chief Restructuring Officer

                                                       EXIDE HOLDINGS, INC.
                                                       EXIDE TECHNOLOGIES, LLC
                                                       EXIDE DELAWARE LLC
                                                       DIXIE METALS COMPANY
                                                       REFINED METALS COMPANY
                                                             63
 RLF1 23874638V.1

                                                         A-0583
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 275 of 405 PageID #: 8099
                         Case 20-11157-CSS      Doc 742     Filed 08/14/20     Page 68 of 72



                                                     Schedule 1

                                         Settling Governmental Authorities

          1.    U.S. Environmental Protection Agency
          2.    State of Florida Department of Environmental Protection
          3.    Georgia Environmental Protection Division of the Department of Natural Resources
          4.    Indiana Department of Environmental Quality
          5.    Commonwealth of Pennsylvania Department of Environmental Protection
          6.    South Carolina Department of Health and Environmental Control
          7.    Tennessee Attorney General & Reporter
          8.    Texas Commission on Environmental Quality
          9.    Illinois Environmental Protection Agency
          10.   Louisiana Department of Environmental Quality
          11.   Mississippi Department of Environmental Quality
          12.   California Department of Toxic Substances Control




      RLF1 23874638V.1

                                                  A-0584
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 276 of 405 PageID #: 8100
                          Case 20-11157-CSS   Doc 742   Filed 08/14/20   Page 69 of 72



                                                  Schedule 2

                                          Non-Performing Properties

       1. Baton Rouge Smelter
          2400 Brooklawn Drive
          Baton Rouge, Louisiana 70807

       2. Bristol Former Battery Plant
          364 Exide Drive
          Bristol, Tennessee 30094

       3. Columbus Battery Plant & Smelter
          3639 Joy Road
          Columbus, Georgia 31906

       4. Dallas Smelter (Dixie Metals)
          3030 McGowan Street
          Dallas, Texas 75203

       5. Florence Battery
          250 Ellis Street
          Florence, Mississippi 39073

       6. Florence Surplus Property
          Olivia Slimon Drive
          Florence, Mississippi 39073

       7. Florence (Expander)
          407 Briarhill Road
          Florence, Mississippi 39073

       8. Frankfort Battery Plant
          555 Hoke Avenue
          Frankfort, Indiana 46041

       9. Greer Surplus Lots
          100 Bent Creek Drive
          101 Bent Creek Drive
          103 Bent Creek Drive
          105 Bent Creek Drive
          109 Bent Creek Drive
          203 Bent Creek Drive
          207 Bent Creek Drive
          208 Bent Creek Drive
          209 Bent Creek Drive
          210 Bent Creek Drive

       RLF1 23874638V.1

                                              A-0585
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 277 of 405 PageID #: 8101
                          Case 20-11157-CSS   Doc 742   Filed 08/14/20   Page 70 of 72




           212 Bent Creek Drive
           106 Sylvan Drive
           108 Sylvan Drive
           110 Sylvan Drive
           107 Bowers Creek Drive
           110 Bowers Creek Drive
           111 Bowers Creek Drive
           112 Bowers Creek Drive
           Greer, South Carolina 29650

       10. Greer Battery Plant
           109 Chick Springs Road
           Greer, South Carolina 29650

       11. Hamburg Battery Plant
           280 Grand Street
           Hamburg, Pennsylvania 19526

       12. Heflin Smelter
           6952 SR-531
           Heflin, Louisiana 71039

       13. Kankakee Battery Plant
           2475 West Station Street
           Kankakee, Illinois 60901

       14. Logansport Battery Plant
           303 Water Street
           Logansport, Indiana 46947

       15. Memphis Surplus Lots (17)
           Mallory and Castex Avenues
           Memphis, Tennessee 38109

       16. Memphis Smelter
           257 W. Mallory Avenue
           Memphis, Tennessee 38109

       17. Oley Property
           Bull Road
           Oley, Pennsylvania 19560

       18. Reading Residential/Vacant Property
           145-147 Spring Valley Rd
           143 Spring Valley Rd
           127 Spring Valley Rd


       RLF1 23874638V.1

                                              A-0586
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 278 of 405 PageID #: 8102
                          Case 20-11157-CSS   Doc 742    Filed 08/14/20   Page 71 of 72




           129 Spring Valley Rd
           131 Spring Valley Rd
           258 Spring Valley Rd
           260 Spring Valley Rd
           Vacant Land - Isabelle Ct & Josephine Drive
           Reading, Pennsylvania 19605

       19. Reading Recycling Plant
           3000 Montrose Avenue
           Reading, Pennsylvania 19605

       20. Tampa Smelter
           3507 S. 50th Street
           Tampa, Florida 33619

       21. Vernon Smelter
           2700 S. Indiana Street
           Los Angeles, California 90023




       RLF1 23874638V.1

                                              A-0587
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 279 of 405 PageID #: 8103
                          Case 20-11157-CSS     Doc 742     Filed 08/14/20   Page 72 of 72



                                                     Schedule 3

                                                Transferred Entities

           1.    Exide International Holdings LP
           2.    Exide International Holdings GP LLC
           3.    Exide Holding Europe S.A.S.
           4.    Exide Technologies (Shanghai) Company Limited
           5.    Exide Australia Pty Limited Australia
           6.    Exide Technologies GmbH
           7.    Exide Technologies BV Belium
           8.    Exide Technologies A/S
           9.    Exide Technologies Oy
           10.   Exide Technologies S.A.S.
           11.   Exide Technologies GmbH (includes a Switzerland branch)
           12.   Exide Technologies Operations GmbH & Co. KG
           13.   HAGEN Batterie AG
           14.   GNB Technologies (China) Limited
           15.   GNB Technologies (India) Private Limited
           16.   Tudor India Private Limited
           17.   Exide Technologies S.r.l.
           18.   Coöperatie Exide Europe U.A.
           19.   Exide Global Holding Netherlands C.V.
           20.   Exide Holding Netherlands B.V.
           21.   Exide Technologies B.V.
           22.   Exide Technologies Limited
           23.   Exide Technologies AS
           24.   Exide Technologies S.A.
           25.   Exide Technologies SSC sp. z o.o.
           26.   Exide Technologies, Lda.
           27.   Exide Technologies Recycling II, Lda.
           28.   G.V.B. – Gestão e Valorização de Baterias, Lda.
           29.   Exide Technologies LLC
           30.   Exide Singapore Pte Limited
           31.   Exide Holding Asia Pte Limited
           32.   Exide Technologies Recycling S.L.U.
           33.   Exide Technologies S.L.U.
           34.   Exide Transportation Holding Europe S.L.U.
           35.   Exide Technologies AB
           36.   GNB Batteries Trading MEA LLC
           37.   CMP Batteries Pension Limited
           38.   Euro Exide Corporation Limited
           39.   Exide Technologies (Transportation) Limited
           40.   GNB Industrial Power (UK) Limited
           41.   EH International, LLC




       RLF1 23874638V.1

                                                A-0588
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 280 of 405 PageID #: 8104




                                 TAB 10
           Amended Disclosure Statement for Joint Chapter 11 Plan of
          Exide Holdings, Inc. and its Affiliated Debtors, dated Aug. 14,
                   2020 [Bankr. D.I. 733] *excluding exhibits
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 281 of 405 PageID #: 8105


                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :        Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20–11157 (CSS)
                                                              :
                              1
                   Debtors.                                   :        (Jointly Administered)
                                                              :
 ------------------------------------------------------------ x

                           AMENDED DISCLOSURE STATEMENT
                             FOR JOINT CHAPTER 11 PLAN OF
                    EXIDE HOLDINGS, INC. AND ITS AFFILIATED DEBTORS


     WEIL, GOTSHAL & MANGES LLP                             RICHARDS, LAYTON & FINGER, P.A.
     Ray C. Schrock, P.C.                                   Daniel J. DeFranceschi
     Sunny Singh                                            Zachary I. Shapiro
     767 Fifth Avenue                                       One Rodney Square 920 N. King Street
     New York, New York 10153                               Wilmington, Delaware 19801
     Telephone: (212) 310-8000                              Telephone: (302) 651-7700
     Facsimile: (212) 310-8007                              Facsimile: (302) 651-7701

     Attorneys for Debtors
     and Debtors in Possession

        Dated:      August 14, 2020
                    Wilmington, Delaware




 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
     Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
     Deerfield Parkway, Building 200, Milton, Georgia 30004.

                                                                                                   Docket No. 743
                                                                                                   Filed: 8/14/20
 RLF1 23874670V.1




                                                        A-0589
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 282 of 405 PageID #: 8106

  A SOLICITATION OF VOTES IS BEING CONDUCTED TO OBTAIN SUFFICIENT ACCEPTANCES
  OF THE JOINT CHAPTER 11 PLAN OF EXIDE HOLDINGS, INC. AND ITS AFFILIATED DEBTORS
  (AS MAY BE AMENDED, MODIFIED, OR SUPPLEMENTED FROM TIME TO TIME, THE “PLAN”).
  A COPY OF THE PLAN IS ANNEXED HERETO AS EXHIBIT A.

  YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THIS DISCLOSURE STATEMENT
  AND THE PLAN, INCLUDING THE INJUNCTION, RELEASE, AND EXCULPATION PROVISIONS,
  AS YOUR RIGHTS MAY BE AFFECTED.

  THE PLAN SEEKS A RELEASE OF CLAIMS THAT YOU MAY HAVE AGAINST THIRD PARTIES,
  INCLUDING CERTAIN FOREIGN AFFILIATES OF THE DEBTORS, SUCH AS ANY GUARANTEE
  CLAIMS YOU MAY HAVE AGAINST SUCH PARTIES. IF YOU ARE A HOLDER OF A CLAIM IN
  CLASS 1 (PRIORITY NON-TAX CLAIMS), CLASS 2 (OTHER SECURED CLAIMS), CLASS 3 (ABL
  CLAIMS), CLASS 4 (SUPERPRIORITY NOTES GUARANTEE CLAIMS), CLASS 5 (EXCHANGE
  PRIORITY NOTES CLAIMS), CLASS 6 (FIRST LIEN NOTES CLAIMS), AND CLASS 7 (GENERAL
  UNSECURED CLAIMS), YOU MAY BE AFFECTED BY SUCH RELEASES AND INJUNCTIONS IN
  THE PLAN. YOU SHOULD CAREFULLY REVIEW SECTION 10.6 OF THE PLAN AND
  SECTIONS I.F. AND V.I. OF THE DISCLOSURE STATEMENT TO SEE IF AND HOW YOUR RIGHTS
  MAY BE AFFECTED. IF YOU OBJECT TO SUCH RELEASES OR INJUNCTIONS, YOU MUST FILE
  AN OBJECTION TO THE PLAN IN ACCORDANCE WITH THE PROCEDURES SET FORTH
  HEREIN. FAILURE TO OBJECT TO THE PLAN MAY RESULT IN SUCH RELEASES BEING
  APPROVED BY THE BANKRUPTCY COURT.

  THE RECORD DATE FOR DETERMINING WHICH HOLDERS OF CLAIMS MAY VOTE ON THE
  PLAN IS AUGUST 14, 2020 (THE “VOTING RECORD DATE”).

  THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS 5:00 P.M., PREVAILING
  EASTERN TIME, ON SEPTEMBER 17, 2020 (THE “VOTING DEADLINE”), UNLESS EXTENDED BY
  THE DEBTORS.

  IF YOU FILE AN OBJECTION TO THE PLAN IN ACCORDANCE WITH THE PROCEDURES SET
  FORTH HEREIN, A HEARING WILL BE HELD VIRTUALLY, TELEPHONICALLY AND VIA ZOOM,
  ON SEPTEMBER 25, 2020 AT 2:00 P.M AT WHICH YOU WILL BE RQUIRED TO APPEAR.




 RLF1 23874670V.1




                                       A-0590
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 283 of 405 PageID #: 8107


                             RECOMMENDATION BY THE DEBTORS
                    AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

     The Special Committee of the Board of Directors of Exide Holdings Inc. and the board of directors,
     managers or members, as applicable, of each of its affiliated Debtors have unanimously approved
     the transactions contemplated by the Plan (as defined herein) and recommend that all creditors
     whose votes are being solicited submit ballots to accept the Plan.

     The Official Committee of Unsecured Creditors also recommends that all creditors whose votes are
     being solicited submit ballots to accept the Plan.

     Holders of approximately (a) 100% of the Superpriority Notes Guarantee Claims (as defined
     herein), (b) 100% of the Exchange Priority Notes Claims (as defined herein), and (c) 85.35% of the
     First Lien Notes Claims (as defined herein) have already agreed to vote in favor of the Plan under
     the RSA.2




 2
        All of the holders of First Lien Notes Claims in the Ad Hoc Group (as defined in this Disclosure Statement) hold
        either Superpriority Notes Guarantee Claims or Exchange Priority Notes Claims.




 RLF1 23874670V.1




                                                          A-0591
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 284 of 405 PageID #: 8108

 THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS INCLUDED HEREIN FOR
 THE PURPOSES OF SOLICITING SUFFICIENT ACCEPTANCES OF THE JOINT CHAPTER 11 PLAN
 OF EXIDE HOLDINGS, INC. AND ITS AFFILIATED DEBTORS. NO SOLICITATION OF VOTES TO
 ACCEPT OR REJECT THE PLAN MAY BE MADE EXCEPT PURSUANT TO SECTION 1125 OF THE
 BANKRUPTCY CODE.

 HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT CONSTRUE THE CONTENTS OF THIS
 DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL, OR TAX ADVICE
 AND SHOULD CONSULT WITH THEIR OWN ADVISORS BEFORE VOTING ON THE PLAN.
 HOLDERS OF CLAIMS OR INTERESTS ARE ADVISED AND ENCOURAGED TO READ BOTH THE
 DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY. IN PARTICULAR, ALL
 HOLDERS OF CLAIMS OR INTERESTS SHOULD CAREFULLY READ AND CONSIDER FULLY THE
 RISK FACTORS SET FORTH IN SECTION IX OF THIS DISCLOSURE STATEMENT. THE PLAN
 SUMMARIES AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN
 THEIR ENTIRETY BY REFERENCE TO THE PLAN AND THE EXHIBITS ANNEXED TO THE PLAN,
 THE PLAN SUPPLEMENT, AND THIS DISCLOSURE STATEMENT. IN THE EVENT OF ANY
 CONFLICTS BETWEEN THE DESCRIPTIONS SET FORTH IN THIS DISCLOSURE STATEMENT AND
 THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL GOVERN.

 THE DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF
 THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(B) AND NOT NECESSARILY IN
 ACCORDANCE WITH OTHER NON-BANKRUPTCY LAW.

 CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT, INCLUDING
 STATEMENTS INCORPORATED BY REFERENCE, PROJECTED CREDITOR RECOVERIES,
 PROJECTED FINANCIAL INFORMATION, AND OTHER FORWARD-LOOKING STATEMENTS, ARE
 BASED ON ESTIMATES AND ASSUMPTIONS. CERTAIN OF THESE FORWARD-LOOKING
 STATEMENTS CAN BE IDENTIFIED BY THE USE OF WORDS SUCH AS “BELIEVES,” “EXPECTS,”
 “PROJECTS,” “INTENDS,” “PLANS,” “ESTIMATES,” “ASSUMES,” “MAY,” “SHOULD,” “WILL,”
 “SEEKS,” “ANTICIPATES,” “OPPORTUNITY,” “PRO FORMA,” “PROJECTIONS,” OR OTHER
 SIMILAR EXPRESSIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL BE
 REFLECTIVE OF ACTUAL OUTCOMES. FORWARD-LOOKING STATEMENTS ARE PROVIDED IN
 THIS DISCLOSURE STATEMENT PURSUANT TO THE SAFE HARBOR ESTABLISHED UNDER THE
 PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 AND SHOULD BE EVALUATED IN THE
 CONTEXT OF THE ESTIMATES, ASSUMPTIONS, UNCERTAINTIES, AND RISKS DESCRIBED
 HEREIN.     READERS ARE CAUTIONED THAT ANY FORWARD-LOOKING STATEMENTS
 CONTAINED HEREIN ARE BASED ON ASSUMPTIONS THAT ARE BELIEVED TO BE REASONABLE,
 BUT ARE SUBJECT TO A WIDE RANGE OF RISKS, INCLUDING THOSE IDENTIFIED IN SECTION
 IX OF THIS DISCLOSURE STATEMENT.

 THE DEBTORS ARE UNDER NO OBLIGATION TO (AND EXPRESSLY DISCLAIM ANY OBLIGATION
 TO) UPDATE OR ALTER ANY FORWARD-LOOKING STATEMENTS WHETHER AS A RESULT OF
 NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE, UNLESS INSTRUCTED TO DO SO BY
 THE BANKRUPTCY COURT (AS DEFINED BELOW).

 NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR APPROVED THE
 LIQUIDATION ANALYSIS ANNEXED HERETO AS EXHIBIT D.

 THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF THE DATE
 HEREOF UNLESS OTHERWISE SPECIFIED. THE TERMS OF THE PLAN GOVERN IN THE EVENT
 OF ANY INCONSISTENCY WITH THE SUMMARIES IN THIS DISCLOSURE STATEMENT.

 ALL EXHIBITS TO THE DISCLOSURE STATEMENT ARE INCORPORATED INTO, AND ARE A PART
 OF, THIS DISCLOSURE STATEMENT AS IF SET FORTH IN FULL HEREIN.




 RLF1 23874670V.1




                                       A-0592
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 285 of 405 PageID #: 8109

 THE INFORMATION IN THIS DISCLOSURE STATEMENT IS BEING PROVIDED SOLELY FOR
 PURPOSES OF VOTING TO ACCEPT OR REJECT THE PLAN PURSUANT TO SECTION 1125 OF THE
 BANKRUPTCY CODE OR IN CONNECTION WITH CONFIRMATION OF THE PLAN. NOTHING IN
 THIS DISCLOSURE STATEMENT MAY BE USED BY ANY PARTY FOR ANY OTHER PURPOSE.

 A HEARING TO CONSIDER CONFIRMATION OF THE PLAN WILL BE HELD BEFORE THE
 HONORABLE CHRISTOPHER S. SONTCHI, CHIEF UNITED STATES BANKRUPTCY JUDGE, AT THE
 UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 NORTH MARKET
 STREET, 5TH FLOOR, COURTROOM NO. 6, WILMINGTON, DELAWARE 19801, ON SEPTEMBER 25,
 2020 AT 2: 00 P.M. (EASTERN TIME), OR AS SOON THEREAFTER AS COUNSEL MAY BE HEARD.

 THE BANKRUPTCY COURT HAS DIRECTED THAT ANY OBJECTIONS TO CONFIRMATION OF THE
 PLAN BE SERVED AND FILED ON OR BEFORE SEPTEMBER 17, 2020 AT 4:00 P.M. (EASTERN TIME).

 PLEASE READ THIS DISCLOSURE STATEMENT, INCLUDING THE PLAN, IN ITS ENTIRETY. THE
 DISCLOSURE STATEMENT SUMMARIZES THE TERMS OF THE PLAN, BUT SUCH SUMMARY IS
 QUALIFIED IN ITS ENTIRETY BY THE ACTUAL PROVISIONS OF THE PLAN. ACCORDINGLY, IF
 THERE ARE ANY INCONSISTENCIES BETWEEN THE PLAN AND THIS DISCLOSURE STATEMENT,
 THE TERMS OF THE PLAN SHALL CONTROL.




                                          ii
 RLF1 23874670V.1




                                         A-0593
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 286 of 405 PageID #: 8110

                                                         TABLE OF CONTENTS

 I. INTRODUCTION ................................................................................................................................... 1

 II. OVERVIEW OF THE COMPANY’S OPERATIONS .................................................................... 14
        A.   The Debtors’ Business .................................................................................................... 14
            B.         Debtors’ Organizational Structure. .............................................................................. 16
            C.         Directors and Officers. ................................................................................................... 16
            D.         Debtors’ Existing Capital Structure.............................................................................. 17
            E.         DOE Grant Funded Assets............................................................................................. 22

 III. KEY EVENTS LEADING TO COMMENCEMENT OF THE CHAPTER 11 CASES ............. 22
        A.    Background and Prior Restructuring ........................................................................... 22
            B.         Circumstances Leading to Commencement of the Chapter 11 Cases ........................ 22
            C.         Debtors’ Prepetition Restructuring Efforts.................................................................. 24
            D.         Prepetition Marketing Process ...................................................................................... 26
            E.         Negotiations with Ad Hoc Group and Restructuring Support Agreement ............... 27

 IV. OVERVIEW OF THE CHAPTER 11 CASES ................................................................................ 29
       A.   Commencement of The Chapter 11 Cases and First-Day Motions ............................ 29
            B.         DIP Financing and Cash Collateral .............................................................................. 30
            C.         Settlement Procedures Relating to Non-Performing Properties ................................ 31
            D.         The Canadian Non-Performing Property ..................................................................... 32
            E.         Procedural Motions and Retention of Professionals .................................................... 32
            F.         Appointment of the Creditors’ Committee ................................................................... 32
            G.         KEIP/KERP Motion ....................................................................................................... 33
            H.         Bar Date ........................................................................................................................... 33
            I.         Statements and Schedules, and Rule 2015.3 Financial Reports ................................. 34
            J.         PBGC Claims .................................................................................................................. 34
            K.         Subcommittee Investigation of Certain Prepetition Affiliate Transactions .............. 35
            L.         Bidding Procedures and Postpetition Marketing Process ........................................... 36
            M.         Mediation and Global Settlement .................................................................................. 38
            N.         Retiree Benefits ............................................................................................................... 38

 V. SUMMARY OF PLAN ........................................................................................................................ 40
       A.  Administrative Expenses and Priority Claims ............................................................. 40
            B.         Classification of Claims and Interests ........................................................................... 42
            C.         Treatment of Claims and Interests ................................................................................ 43
            D.         Means for Implementation ............................................................................................. 49


                                                                            iii
 RLF1 23874670V.1




                                                                         A-0594
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 287 of 405 PageID #: 8111

             E.          Distributions .................................................................................................................... 62
             F.          Procedures for Disputed Claims .................................................................................... 66
             G.          Executory Contracts and Unexpired Leases ................................................................ 68
             H.          Conditions Precedent to Confirmation of Plan and Effective Date ............................ 72
             I.          Effect of Confirmation of Plan....................................................................................... 74
             J.          Retention of Jurisdiction ................................................................................................ 79
             K.          Miscellaneous Provisions ................................................................................................ 80

 VI. VALUE ................................................................................................................................................ 84

 VII. CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF PLAN .............................. 84

 VIII. CERTAIN RISK FACTORS TO BE CONSIDERED ................................................................. 92
        A.   Certain Bankruptcy Law Considerations ..................................................................... 92
             B.          Additional Factors .......................................................................................................... 94

 IX. VOTING PROCEDURES AND REQUIREMENTS ...................................................................... 95
       A.    Voting Deadline ............................................................................................................... 95
             B.          Voting Procedures........................................................................................................... 96
             C.          Parties Entitled to Vote .................................................................................................. 96

 X. CONFIRMATION OF PLAN ............................................................................................................. 98
       A.   Combined Hearing .......................................................................................................... 98
             B.          Objections to Confirmation and Final Approval of Disclosure Statement ................ 99
             C.          Requirements for Confirmation of Plan ..................................................................... 100
             (i)         Requirements of Section 1129(a) of Bankruptcy Code.............................................. 100
             (ii)        Additional Requirements for Non-Consensual Confirmation Under Section
                         1129(b) of the Bankruptcy Code .................................................................................. 102

 XI. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN ..................... 103
       A.   Alternative Plan ............................................................................................................ 104
             B.          Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law ........................ 104

 XII. CONCLUSION AND RECOMMENDATION ............................................................................ 105




                                                                              iv
 RLF1 23874670V.1




                                                                          A-0595
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 288 of 405 PageID #: 8112

   EXHIBIT A:         Plan
   EXHIBIT B:         Restructuring Support Agreement
   EXHIBIT C-1: Organizational Structure Chart
   EXHIBIT C-2: Lien Priority Chart
   EXHIBIT D:         Liquidation Analysis
   EXHIBIT E: Pension Benefit Guaranty Corporation’s Objection to Debtors’ Proposed Disclosure
   Statement (Docket No. 735)




                                                        v
   RLF1 23874670V.1




                                                  A-0596
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 289 of 405 PageID #: 8113

                                                      I.
                                                INTRODUCTION

 Exide Holdings, Inc. (“Holdings”) and its affiliated debtors (collectively, the “Debtors” and together with
 their non-Debtor affiliates, “Exide” or the “Company”) commenced their chapter 11 cases (the “Chapter
 11 Cases”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
 on May 19, 2020 (the “Commencement Date”).

 The Debtors submit this disclosure statement (as amended, modified, or supplemented from time to time,
 the “Disclosure Statement”) pursuant to Section 1125 of the Bankruptcy Code in connection with the
 solicitation of votes with respect to the Joint Chapter 11 Plan of Exide Holdings, Inc. and its Affiliated
 Debtors, dated August 11, 2020 (as amended, modified, or supplemented, the “Plan”).1 The Plan is
 annexed hereto as Exhibit A and is incorporated herein by reference.

 The purpose of this Disclosure Statement, including the exhibits annexed hereto, is to provide information
 of a kind, and in sufficient detail, to enable creditors of the Debtors that are entitled to vote on the Plan to
 make an informed decision on whether to vote to accept or reject the Plan. This Disclosure Statement
 contains summaries of the Plan, certain statutory provisions, events that have occurred or will occur in the
 Chapter 11 Cases, and certain documents related to the Plan.

 As described more fully below, the Plan incorporates a proposed Global Settlement among the Debtors, the
 Creditors’ Committee, the Ad Hoc Group, the Settling Governmental Authorities and the Environmental
 Sureties.2 In light of the overwhelming support from the Debtors’ key stakeholders and to maximize
 recoveries to creditors, the Debtors seek to move forward expeditiously with the solicitation of votes and a
 hearing on confirmation of the Plan. Accordingly, the Debtors are seeking conditional approval of this
 Disclosure Statement from the Bankruptcy Court at a hearing to be held on August 14, 2020. Final approval
 of the Disclosure Statement will be considered at the Combined Hearing (defined herein), together with the
 Europe/ROW Sale Transaction (defined herein), and the Debtors’ request to confirm the Plan.

     A. Restructuring Support Agreement, Bidding Procedures and Sale of Assets

 In the months leading up to the commencement of these Chapter 11 Cases, facing growing uncertainty with
 respect to their ability to continue as a going concern, severe liquidity constraints and upcoming interest
 and maturity payments, the Debtors began negotiating with an ad hoc group of noteholders (the “Ad Hoc
 Group”) and its advisors to explore strategic alternatives for the Company. As of the Commencement
 Date, the Ad Hoc Group held, in the aggregate, approximately (i) 99.78% of the Superpriority Notes,
 (ii) 99.78% of the Exchange Priority Notes, (iii) 80.69% of the First Lien Notes, and (iv) over 80% of the
 equity interests in Holdings.3 The Debtors’ negotiations with the Ad Hoc Group culminated in that certain
 restructuring support agreement executed on May 18, 2020 (the “RSA”).4 In connection with the execution

 1
     Capitalized terms used in this Disclosure Statement, but not defined herein, shall have the meanings ascribed to
     such terms in the Plan. To the extent any inconsistencies exist between this Disclosure Statement and the Plan,
     the Plan shall govern.
 2
     The Settling Governmental Authorities’ agreement is subject to obtaining approval from those with authority and
     public comment on the Environmental Settlement Agreement.
 3
     As a result of postpetition joinders to the RSA, the Ad Hoc Group currently holds, in the aggregate, approximately
     (i) 100% of the Superpriority Notes Guarantee Claims, (ii) 100% of the Exchange Priority Notes Claims, and
     (iii) 85.35% of the First Lien Notes Claims. All of the holders of the First Lien Notes Claims in the Ad Hoc
     Group hold either Superpriority Notes Guarantee Claims or Exchange Priority Notes Claims.
 4
     A copy of the RSA is annexed hereto as Exhibit B.




 RLF1 23874670V.1




                                                         A-0597
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 290 of 405 PageID #: 8114

 of, and pursuant to its obligations under the RSA, the Ad Hoc Group submitted a binding credit bid (the
 “Europe/ROW Credit Bid”) for the Europe/ROW Assets (as defined below), which reflected a credit bid
 purchase price of $430 million (subject to certain terms and conditions, as discussed more fully below).5
 The Debtors, after consultation with their advisors, designated the Europe/ROW Credit Bid as the stalking
 horse bid (the “Europe/ROW Stalking Horse Credit Bid”) for the Europe/ROW Assets. Importantly, the
 RSA provided that the Europe/ROW Stalking Horse Credit Bid was subject to better or higher offers, as
 further described in the Bidding Procedures (as defined below). Finally, pursuant to the RSA, the Ad Hoc
 Group agreed to support the pursuit and confirmation of a chapter 11 plan that complies with the absolute
 priority rule and other requirements of the Bankruptcy Code. In furtherance thereof, on June 17, 2020,
 Holdings, Exide Technologies, LLC (“Exide Technologies”), and EIH Europe Acquisition LLC entered
 into a Stock and Asset Purchase Agreement setting forth the terms and conditions of the Europe/ROW
 Credit Bid (the “Europe/ROW Purchase Agreement”).

 The Debtors commenced these Chapter 11 Cases to implement a sale of substantially all of their assets in
 an effort to maximize recoveries for all creditors and preserve as many jobs as possible. To that end, on
 the Commencement Date, the Debtors filed the Motion of Debtors for Entry of Orders (I)(A) Approving
 Bidding Procedures for Sales of Debtors’ Assets, (B) Approving Stalking Horse Bid Protections,
 (C) Authorizing Designation of Additional Stalking Horse Bidders, (D) Scheduling Auction for and Hearing
 to Approve Sales of Debtors’ Assets, (E) Approving Form and Manner of Notice of Sale, Auction, and Sale
 Hearing, (F) Approving Assumption and Assignment Procedures and Form and Manner of Notice of
 Assumption and Assignment, and (G) Granting Related Relief; and (II)(A) Authorizing Sale of Debtors’
 Assets Free and Clear of Liens, Claims, Interests, and Encumbrances, (B) Authorizing Assumption and
 Assignment of Executory Contracts and Unexpired Leases, and (C) Granting Related Relief (Docket No.
 63) (the “Bidding Procedures Motion”) and commenced a postpetition sale and marketing process for
 substantially all of the Debtors’ assets. On June 19, 2020, the Bankruptcy Court entered an order approving
 the relief requested in the Bidding Procedures Motion (Docket No. 344) (the “Bidding Procedures
 Order”), including auction and sale procedures for the sale of the Debtors’ assets (the “Bidding
 Procedures”).

 Pursuant to the Bidding Procedures, parties could submit bids for the purchase of any and all of the Debtors’
 assets in accordance with the terms of the Bidding Procedures. The Bidding Procedures were designed to
 promote a competitive and expedient bidding and sale process, and were intended to generate the greatest
 level of interest in and the best value for the Debtors’ assets while affording the Debtors maximum
 flexibility to execute asset sales as quickly and efficiently as possible. Specifically, pursuant to the Bidding
 Procedures, the Debtors sought to sell substantially all of their assets, including (a)(i) the Exide Americas
 industrial energy business segment, (ii) the Exide Americas transportation business segment, (iii) the Exide
 Americas recycling business segment, (iv) any operating facilities located in any of the foregoing business
 segments, or (v) any combination thereof (collectively, the “Americas Assets”) and (b)(i) the Exide
 Europe/ROW transportation business segment, (ii) the Exide Europe/ROW industrial business segment,
 (iii) the Exide Europe/ROW recycling business segment or (iv) any combination thereof (collectively, the
 “Europe/ROW Assets” and, together with the Americas Assets, and any other assets of the Debtors, the
 “Assets”).

 In accordance with the Bidding Procedures, the Debtors designated the Europe/ROW Credit Bid as the
 stalking horse bid with respect to the Europe/ROW Assets and were also authorized to designate stalking
 horse bidders for the Americas Assets in accordance with the Bidding Procedures Order. On July 8, 2020,
 the Debtors designated EX Holdings, Inc. as the stalking horse bidders for the Americas Assets and sought

 5
     As described more fully below, in connection with the Europe/ROW Credit Bid, the Ad Hoc Group also
     committed to provide Interim Financing Facility (as defined below) to Exide International to be used for working
     capital and general corporate purposes within the Exide Europe/ROW business segment.



                                                          2
 RLF1 23874670V.1




                                                       A-0598
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 291 of 405 PageID #: 8115

 approval of (a) a break-up fee in an amount equal to $5,100,000 (3% of the cash component of the purchase
 price), and (b) the amount of the reasonable, out-of-pocket and documented expenses of the Stalking Horse
 Bidder up to an aggregate amount of $2,500,000 (collectively, the “Americas Stalking Horse Bid
 Protections”) (Docket No. 500). On July 16, 2020, the Bankruptcy Court entered an order approving the
 Debtors’ designation of EX Holdings, Inc. as the stalking horse bidder for the Americas Assets and the
 Americas Stalking Horse Bid Protections (Docket No. 548).

 On July 23, 2020, the Debtors filed the Notice of Qualified Bids and Designation of Baseline Bid With
 Respect to the Americas Assets (Docket No. 589), in which the Debtors announced, among other things,
 that no other bids were submitted for the Europe/ROW Assets, and therefore the Europe/ROW Credit Bid
 submitted by the Europe/ROW Stalking Horse Credit Bidder is the Successful Bid (as defined in the
 Bidding Procedures) for the Europe/ROW Assets. The purchase price under the Successful Bid for the
 Europe/ROW Assets is approximately $430 million (subject to certain terms and conditions as described
 more fully herein).

 Subsequently, following a virtual auction, the Debtors filed the Notice of Successful Bidders for Americas
 Assets and Europe/ROW Assets (Docket No. 591), in which the Debtors announced, among other things,
 that the highest or otherwise best bid for the Americas Assets was submitted by Battery BidCo LLC (the
 “U.S. Buyer”), and therefore the bid submitted by the U.S. Buyer was the Successful Bid (as defined in the
 Bidding Procedures) for the Americas Assets. The purchase price under the Successful Bid for the
 Americas Assets was $178.6 million (subject to adjustments provided therein) plus other valuable
 consideration, including the assumption of certain operating liabilities, commitments to employ over 2,000
 of the Debtors’ employees and the payment of cure obligations in accordance with the terms and conditions
 of the Stock and Asset Purchase Agreement by and among the U.S. Buyer, Exide Technologies, and, solely
 for purposes of Sections 12.17, 12.18 and 12.23, Atlas Capital Resources III LP (the “Americas Purchase
 Agreement”).

 On August 6, 2020, the Bankruptcy Court approved the Americas Purchase Agreement and authorized the
 Debtors to consummate the sale transaction for the Americas Assets (the “Americas Sale Transactions”).
 The Debtors anticipate that the closing of the Americas Sale Transaction will occur in August 2020.

 Consistent with the proposed Global Settlement, the Europe/ROW Credit Bid has been incorporated into
 the Plan and the Debtors will seek approval of such transaction at the Combined Hearing.

     B. Subcommittee Investigation of Certain Prepetition Affiliate Transactions

 Prior to the Commencement Date, the Board of Directors (as defined below) formed a special committee
 (the “Special Committee”), composed solely of its four (4) independent directors, to direct and oversee all
 aspects of the Company’s restructuring process and the Chapter 11 Cases. A sub-committee of the Special
 Committee (the “Subcommittee”), with independent director Harvey Tepner as the sole member, was
 established to investigate, evaluate and control the disposition or resolution of any claims associated with
 certain prepetition affiliate transactions, including the June 2019 Financing (as defined below) and the
 Optimization (as defined below) (collectively, the “Transactions”). Working with the assistance of the
 Debtors’ legal advisor, Weil, Gotshal & Manges LLP (“Weil”), the Subcommittee, independently and in
 its sole discretion, evaluated certain prepetition transactions of the Debtors.

 The Subcommittee’s investigation included extensive factual and legal analysis. The Subcommittee
 conducted its investigation in close coordination with the official committee of unsecured creditors (the
 “Creditors’ Committee”), which conducted its own contemporaneous investigation of the Transactions
 and other prepetition transactions occurring after the Debtors exited from their last bankruptcy in 2015.
 Counsel for the Creditors’ Committee, Lowenstein Sandler LLP, actively participated in most of the



                                                      3
 RLF1 23874670V.1




                                                    A-0599
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 292 of 405 PageID #: 8116

 interviews conducted by the Subcommittee and was provided with detailed summaries of interviews that
 preceded their involvement or were with the Company’s legal advisors at the time of the Transactions. On
 July 21, 2020, Weil and counsel for the Creditors’ Committee exchanged their preliminary conclusions,
 which were consistent in all material respects.

 The Subcommittee did not identify any valuable, colorable claims or causes of action belonging to the
 Debtors related to the Transactions or to the conduct of the Company’s directors and officers in connection
 with the Transactions. Moreover, as to any potential claims for breach of fiduciary duty with respect to the
 Transactions, the Subcommittee determined that the business judgment standard would apply and was
 easily satisfied. Additionally, the Subcommittee concluded that the time and expense associated with
 pursuing any such claims or causes of action likely would exceed any potential value that could be
 recovered from such claims or causes of action. The Subcommittee also determined that the Debtors’
 unsecured creditors, including environmental creditors, suffered no damages as a result of the Transactions.

 The proposed Global Settlement incorporates a settlement of all causes of action that could be brought with
 respect to any prepetition affiliate transactions, including the June 2019 Financing and the Optimization
 (each as defined herein). The Subcommittee believes that the proposed Global Settlement is fair and
 reasonable and that the benefits of the proposed Global Settlement, including the recoveries to
 environmental creditors and General Unsecured Creditors, which the Subcommittee believes would not be
 available in the absence of the proposed Global Settlement, far outweigh any potential claims that are
 settled.

     C. Settlement Procedures Relating to Non-Performing Properties, Mediation, and Global
        Settlement

 It was clear from the outset of these Chapter 11 Cases that the Debtors would not emerge from these Chapter
 11 Cases as a reorganized business, and therefore would have to proceed to liquidate or abandon any assets
 that they are unable to sell to third party purchasers through the marketing process. Specifically, the Debtors
 will no longer be able to retain and support the ongoing maintenance and remediation of their non-
 performing properties (“NPPs”).6 To that end, on the Commencement Date, the Debtors filed the Motion
 of Debtors for Authorization to (I) Implement Mandatory Settlement Procedures for Non-Performing
 Properties and (II) Abandon Such Properties, if Necessary (Docket No. 37) (the “NPP Settlement
 Procedures Motion”). By the NPP Settlement Procedures Motion, the Debtors sought to establish certain
 settlement procedures, which enabled the Debtors to (i) continue their postpetition marketing efforts to sell
 as many of the NPPs as possible without the distraction and cost of potentially unnecessary litigation during
 the Chapter 11 Cases, (ii) engage in good faith negotiations with the various governmental regulatory
 agencies and sureties—including mediation, if necessary—to obtain an agreed upon solution for the orderly
 transition of any NPPs that the Debtors were unable to sell and any related issues, and (iii) to the extent
 settlement negotiations and mediation are not successful, proceed on an expedited timeline for the contested
 abandonment of the remaining NPPs, while minimizing the risk of harm to public health and safety. On
 June 9, 2020, the Bankruptcy Court entered an order (the “NPP Settlement Procedures Order”) granting
 the NPP Settlement Procedures Motion and establishing the Settlement Procedures (as defined therein)
 (Docket No. 242).

 Following the appointment of the Creditors’ Committee and the entry of the NPP Settlement Procedures
 Order, and concurrently with the Debtors’ postpetition marketing process, the Debtors engaged in good-
 faith and arm’s-length negotiations with the Department of Justice (“DOJ”), certain federal and state
 environmental agencies identified on Schedule 1 of the Plan (the “Settling Governmental Authorities”),
 the City of Frisco, Texas (together with the U.S. Environmental Protection Agency and the Texas

 6
     The NPPs are identified on Schedule 2 to the Plan.



                                                           4
 RLF1 23874670V.1




                                                          A-0600
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 293 of 405 PageID #: 8117

 Commission on Environmental Quality, both of which are also Settling Governmental Authorities, the
 “Frisco Governmental Authorities”), Westchester Fire Insurance Company (“Westchester”), Aspen
 American Insurance Company and Aspen Special Insurance Company (together, “Aspen” and collectively
 with Westchester, the “Environmental Sureties”), the Creditors’ Committee, and the Ad Hoc Group
 (collectively, the “Global Settlement Parties”) to try to resolve all the issues in connection with the
 Chapter 11 Cases without litigation.

 By early July 2020, pursuant to the NPP Settlement Procedures Order, the Debtors and the Settling
 Governmental Authorities agreed to engage in a global mediation process that involved the participation of
 the all Global Settlement Parties. Commencing on July 7, 2020 and continuing through July 27, 2020, Hon.
 Joseph J. Farnan, Jr. (Ret.), Hon. Judith K. Fitzgerald (Ret.), Hon. Richard S. Schmidt (Ret.), Hon. John L.
 Wagner (Ret.), and John DeGroote, Esq. (the “Mediators”) presided over multiple global mediation
 sessions and sessions with individual groups of participants. On July 28, 2020, the Mediators filed the
 Mediators’ Final Certificate of Completion File Pursuant to Order Granting Motion of Debtors for
 Authorization to (I) Implement Mandatory Settlement Procedures for Non-Performing Properties and
 (II) Abandon Such Properties, If Necessary (Docket No. 622) (the “Mediators’ Initial Certificate of
 Completion”), and on July 29, 2020, the Mediators filed the Clarification to Mediators’ Final Certificate
 of Completion Filed Pursuant to Order Granting Motion of Debtors For Authorization To (I) Implement
 Mandatory Settlement Procedures For Non-Performing Properties and (II) Abandon Such Properties, If
 Necessary (Docket No. 636) (the “Mediators’ Revised Certificate of Completion”), in which the
 Mediators announced that the Global Settlement Parties have accepted the Mediators’ Proposal (as defined
 therein), and that representatives for the Settling Governmental Authorities have agreed “to recommend
 [the Mediators’ Proposal] and commit to pursuing approvals [from those with authority] pursuant to
 applicable law expeditiously and in good faith, and subject to public comment where applicable.” See
 Mediators’ Revised Certificate of Completion at ¶4. Importantly, the Global Settlement Parties’ acceptance
 or recommendation of the Mediators’ Proposal resulted in a global resolution of all issues and disputes (the
 “Global Settlement”) relating to (i) the abandonment of the Debtors’ non-performing properties; (ii) the
 Europe/ROW Sale Transaction including the releases contained therein and the investigation of various
 prepetition transactions; and (iii) the Americas Sale Transaction and use of proceeds realized therefrom and
 certain other issues and disputes. The proposed Global Settlement requires the Debtors to incorporate such
 Global Settlement into the Plan and seek approval of the Global Settlement in connection with the
 confirmation of the Plan. The Global Settlement remains subject to the negotiation of final settlement
 documentation and the approval of the necessary authorities acting for the Settling Governmental
 Authorities.

 The proposed Global Settlement includes the following:

     I.       Environmental Trust. An environmental trust (the “Environmental Trust”) will be established
              pursuant to the Plan. The Environmental Trust will receive (i) a substantial cash contribution to be
              paid by the Debtors’ non-Debtor European and Rest of World Affiliates that will be transferred in
              accordance with the Europe/ROW Credit Bid;7(ii) payment of the full amount of any surety bonds
              in accordance with the terms of the surety bond agreements (or as otherwise provided by applicable
              state law); (iii) title to the Debtors’ owned NPPs (other than the NPP located in Frisco, Texas) free
              and clear of all claims, liens, and interests; and (iv) environmental causes of action assigned by the
              Debtors, including any insurance coverage for environmental liabilities relating to the NPPs.
              Moreover, the Debtors, Creditors’ Committee, and the Ad Hoc Group have agreed to waive all
              rights relating to sale proceeds from the potential future sale of any NPPs.



 7
          These entities are referred to in the Plan as the “Transferred Entities.”



                                                                5
 RLF1 23874670V.1




                                                              A-0601
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 294 of 405 PageID #: 8118

  II.    General Unsecured Creditors’ Trust. A general unsecured creditors’ trust (the “GUC Trust”)
         will be established pursuant to the Plan. The GUC Trust will receive (i) a substantial cash
         contribution in the amount of $2.4 million from the Transferred Entities (the “GUC Global
         Settlement Payment”); and (ii) certain non-environmental causes of action. Moreover, the
         Environmental Sureties and the Ad Hoc Group have agreed to waive distributions on account of
         any general unsecured claims (including deficiency claims) against the GUC Trust. The Settling
         Governmental Authorities are entitled to receive distributions from the GUC Trust in accordance
         with the following:

         a. The Settling Governmental Authorities, whose representatives have recommended the
            proposed Global Settlement, may receive distributions from the GUC Settlement Payment
            solely on account of non-environmental claims;

         b. The Settling Governmental Authorities, whose representatives have recommended the
            proposed Global Settlement, will waive distributions from the GUC Settlement Payment solely
            on account of environmental claims; and

         c. To the extent the GUC Trust receives proceeds in excess of the GUC Settlement Payment, the
            Settling Governmental Authorities, whose representatives have recommended the proposed
            Global Settlement, may receive distributions from such excess proceeds on account of both
            environmental and non-environmental claims.

 III.    Frisco Trust. An environmental trust (the “Frisco Trust”) will be established pursuant to the Plan.
         The Frisco Trust will receive (i) a cash contribution to be paid by the Debtors’ non-Debtor European
         and Rest of World Affiliates that will be transferred in accordance with the Europe/ROW Credit
         Bid; (ii) payment of the full amount of any surety bonds, up to the full cost of remediation, in
         accordance with the terms of the surety bond agreements (or as otherwise provided by applicable
         state law); (iii) title to the Frisco NPP free and clear of all claims, liens, and interests; and (iv)
         environmental causes of action related to the Frisco NPP assigned by the Debtors. Moreover, the
         Debtors, Creditors’ Committee, and the Ad Hoc Group have agreed to waive all rights relating to
         sale proceeds from the potential future sale of the Frisco NPP.

 IV.     Mutual Releases. The proposed Global Settlement includes mutual releases among the parties and
         covenants not to sue by the Settling Governmental Authorities consistent with the Global
         Settlement, which will be included in the Environmental Settlement Agreement and incorporated
         into the Plan by reference.

  V.     Commitments to Support the Plan.

         a. The Creditors’ Committee has agreed to support and the Settling Governmental Authorities
            and the Environmental Sureties have agreed not to oppose the direct or indirect sale of the
            Americas Assets (subject to certain rights to seek clawback in the event that the Global
            Settlement fails) and the sale of the Europe/ROW business.

         b. The Global Settlement Parties (other than the Settling Governmental Authorities) have agreed
            not object to or take any other action that is inconsistent with or that would reasonably be
            expected to prevent, interfere with, delay, or impede approval of the Disclosure Statement, the
            confirmation or consummation of the Plan or approval of the Global Settlement. The Settling
            Governmental Authorities have agreed not to oppose any term or provision of the Plan,
            Disclosure Statement, or Global Settlement. The Global Settlement Parties, however, retain
            certain rights to amendments to the Plan as set forth in the Plan.



                                                       6
RLF1 23874670V.1




                                                     A-0602
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 295 of 405 PageID #: 8119

 Accordingly, the final phase in these Chapter 11 Cases is the confirmation and consummation of the Plan,
 pursuant to which the Debtors will seek approval of the (i) Europe/ROW Credit Bid, (ii) Global Settlement,
 the (iii) various releases or covenants not to sue among the parties to the Global Settlement as well as certain
 consensual and non-consensual third party releases with respect to the Consenting Creditors and
 Transferred Entities in exchange for their substantial contributions to the Chapter 11 Cases. Under the Plan,
 the Debtors will distribute the excess cash proceeds from the sale of Americas Assets and other assets to
 their creditors in accordance with the absolute priority rule and section 1129 of the Bankruptcy Code and
 the Global Settlement.

     D. Confirmation Timeline

 The Debtors seek to move forward expeditiously with the solicitation of votes and a hearing on confirmation
 of the Plan in an effort to minimize the continuing accrual of administrative expenses. Accordingly, subject
 to the Bankruptcy Court’s approval, the Debtors are proceeding on the following timeline with respect to
 the Disclosure Statement and the Plan:

    Hearing on Conditional Approval of Disclosure
                                                                   August 14, 2020 at 3:00 p.m. (ET)
                     Statement
                                                              Seven (7) calendar days prior to the Voting
                    Plan Supplement Filing                                      Deadline
                                                                (anticipated to be September 10, 2020)
                    Voting Deadline                              September 17, 2020 at 5:00 p.m. (ET)
         Deadline to Object to Final Approval of
     Disclosure Statement, the Europe/ROW Sale                   September 17, 2020 at 4:00 p.m. (ET)
        Transaction, and/or Confirmation of Plan
    Deadline to File (i) Reply to Plan Objection(s),
    (ii) Brief in Support of Plan Confirmation, (iii)
                                                                 September 23, 2020 at 4:00 p.m. (ET)
   Declarations in Support of Confirmation, and (iv)
                   Voting Certification


                      Combined Hearing                           September 25, 2020 at 2:00 p.m. (ET)



     E. Summary of Plan Classification and Treatment of Claims

   THE DEBTORS AND CREDITORS’ COMMITTEE SUPPORT CONFIRMATION OF THE
   PLAN AND URGE ALL HOLDERS OF CLAIMS AND INTERESTS ENTITLED TO VOTE
   ON THE PLAN TO VOTE TO ACCEPT THE PLAN. THE DEBTORS BELIEVE THAT THE
   PLAN PROVIDES THE HIGHEST AND BEST POSSIBLE RECOVERY FOR ALL
   STAKEHOLDERS.

 WHO IS ENTITLED TO VOTE: Under the Bankruptcy Code, only holders of claims or interests in
 “impaired” Classes are entitled to vote on the Plan (unless, for reasons discussed in more detail below, such
 holders are deemed to reject the Plan pursuant to section 1126(g) of the Bankruptcy Code). Under section
 1124 of the Bankruptcy Code, a class of claims or interests is deemed to be “impaired” unless (i) the Plan
 leaves unaltered the legal, equitable, and contractual rights to which such claim or interest entitles the holder



                                                        7
 RLF1 23874670V.1




                                                      A-0603
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 296 of 405 PageID #: 8120

thereof or (ii) notwithstanding any legal right to an accelerated payment of such claim or interest, the Plan,
among other things, cures all existing defaults (other than defaults resulting from the occurrence of events
of bankruptcy) and reinstates the maturity of such claim or interest as it existed before the default.

HOLDERS OF CLAIMS IN CLASS 4 (SUPERPRIORITY NOTES GUARANTEE CLAIMS),
CLASS 5 (EXCHANGE PRIORITY NOTES CLAIMS), AND CLASS 6 (FIRST LIEN NOTES
CLAIMS) ARE THE ONLY CLASSES BEING SOLICITED UNDER, AND THE ONLY CLASSES
ENTITLED TO VOTE ON, THE PLAN.

THE PLAN PROVIDES THAT HOLDERS OF CLAIMS IN CLASS 4 (SUPERPRIORITY NOTES
GUARANTEE CLAIMS), CLASS 5 (EXCHANGE PRIORITY NOTES CLAIMS), AND CLASS 6
(FIRST LIEN NOTES CLAIMS) WHO (I) WHO VOTE TO ACCEPT THE PLAN OR ABSTAIN
FROM VOTING ON THE PLAN, OR (II) WHO VOTE TO REJECT THE PLAN BUT, IN EITHER
CASE, DO NOT OPT OUT OF GRANTING THE RELEASES SET FORTH IN SECTION 10.6 OF
THE PLAN, SHALL BE DEEMED TO GRANT SUCH RELEASES.

The following table summarizes (i) the treatment of Claims and Interests that are classified under the Plan,
(ii) which Classes are impaired by the Plan, (iii) which Classes are entitled to vote on the Plan, and (iv) the
estimated recoveries for holders of Claims and Interests under the Plan. The table is qualified in its entirety
by reference to the full text of the Plan. For a more detailed summary of the terms and provisions of the
Plan, see Article V—Summary of Plan below. The Plan constitutes a separate plan for each Debtor. Each
class of Claims and Interests only addresses claims against, or interest in ,a particular Debtor. A discussion
of the amount of Claims in each Class is set forth in Article V.B hereof.

                                                                                                          Entitled to Approximate
           Claim or                                                                         Impaired or
Class                                                 Treatment                                            Vote on      Recovery
         Equity Interest                                                                    Unimpaired
                                                                                                           the Plan    Under Plan
  1     Priority Non-Tax         On or as soon as practicable after the Effective Date,     Unimpaired No (Presumed     100%
        Claims                   except to the extent that a holder of an Allowed                       to accept)
                                 Priority Non-Tax Claim agrees to less favorable
                                 treatment, each holder thereof shall be paid in full in
                                 Cash or otherwise receive treatment consistent with
                                 the provisions of section 1129(a)(9) of the Bankruptcy
                                 Code.
  2     Other Secured Claims (i) Except to the extent that a holder of an Allowed           Unimpaired No (Presumed     100%
                             Other Secured Claim agrees to different treatment, on                      to accept)
                             the later of the Effective Date and the date that is thirty
                             (30) days after the date such Other Secured Claim
                             becomes an Allowed Claim, or as soon thereafter as is
                             reasonably practicable, each holder of an Allowed
                             Other Secured Claim will receive, on account of such
                             Allowed Claim, at the sole option of the Debtors or
                             the Plan Administrator, as applicable: (i) Cash in an
                             amount equal to the Allowed amount of such Claim;
                             (ii) such other treatment sufficient to render such
                             holder’s Allowed Other Secured Claim Unimpaired;
                             or (iii) return of the applicable collateral in satisfaction
                             of the Allowed amount of such Other Secured Claim.
                             (ii) Except as otherwise specifically provided herein,
                             upon the payment in full in Cash of an Other Secured
                             Claim, any Lien securing an Other Secured Claim that
                             is paid in full, in Cash, shall be deemed released, and
                             the holder of such Other Secured Claim shall be
                             authorized and directed to release any collateral or
                             other property of the Debtors (including any Cash




                                                                  8
RLF1 23874670V.1




                                                                 A-0604
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 297 of 405 PageID #: 8121


                                                                                                       Entitled to Approximate
           Claim or                                                                      Impaired or
Class                                              Treatment                                            Vote on      Recovery
         Equity Interest                                                                 Unimpaired
                                                                                                        the Plan    Under Plan
                              collateral) held by such holder and to take such actions
                              as may be requested by the Plan Administrator, to
                              evidence the release of such Lien, including the
                              execution, delivery and filing or recording of such
                              releases as may be requested by the Plan
                              Administrator.
  3     ABL Claims            (i) In full and final satisfaction, compromise,            Unimpaired No (Presumed     100%
                              settlement, release, and discharge of and in exchange                  to accept)
                              for such Allowed ABL Claim, each holder thereof
                              shall receive Cash until all holders of Allowed ABL
                              Claims are satisfied in full, taking into account any
                              amounts paid to the holders of Allowed ABL Claims
                              pursuant to the Americas Sale Order.
                              (ii) The Challenge Deadline relating to the ABL
                              Credit Agreement and ABL Agent shall be deemed
                              irrevocably expired (A) with respect to the Creditors’
                              Committee as of the date of the entry of the Americas
                              Sale Order, (B) with respect to the Settling
                              Governmental Authorities, on the Effective Date, and
                              (C) with respect to all other Persons and Entities, on
                              August 27, 2020. For the avoidance of doubt, any
                              reservation of rights relating to the ABL Credit
                              Agreement and the ABL Agent, including paragraphs
                              37 to 41 of the Americas Sale Order, shall be deemed
                              expired on the foregoing dates with respect to the
                              foregoing parties, as applicable.
  4     Superpriority Notes   The obligations under the Superpriority Notes                Impaired       Yes        100%
        Guarantee Claims      Indenture shall be assumed by and assigned to the
                              Europe/ROW Purchaser at the Europe/ROW Closing
                              in accordance with the Europe/ROW Purchase
                              Agreement and the Superpriority Notes Guarantee
                              Claims and all Liens securing such Claims shall
                              remain against and be ratified by the Europe/ROW
                              Purchaser. Immediately upon such assumption and
                              transfer of the Acquired Assets under the
                              Europe/ROW Purchase Agreement, and without any
                              further action, the Superpriority Notes Guarantee
                              Claims against the Debtors shall be deemed fully
                              satisfied, released and discharged.
  5     Exchange Priority     Except to the extent that a holder of an Allowed             Impaired       Yes         17%
        Notes Claims          Exchange Priority Notes Claim agrees to less
                              favorable treatment of such Claim, in full and final
                              satisfaction, compromise, settlement, release, and
                              discharge of and in exchange for Allowed Exchange
                              Priority Notes Claims, each holder thereof shall
                              receive (i) at the Europe/ROW Closing, its Pro Rata
                              share of the consideration contemplated by Section
                              5.1(a) of the Plan in exchange for an aggregate amount
                              of $70,000,000 of Exchange Priority Notes Claims,
                              and (ii) for all remaining Allowed Exchange Priority
                              Notes Claims, Net Cash Proceeds after all Allowed
                              ABL Claims are satisfied in full in Cash, until all
                              Allowed Exchange Priority Notes Claims are satisfied
                              in full in Cash or such Net Cash Proceeds are
                              exhausted.




                                                               9
RLF1 23874670V.1




                                                               A-0605
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 298 of 405 PageID #: 8122


                                                                                                        Entitled to Approximate
              Claim or                                                                    Impaired or
Class                                               Treatment                                            Vote on      Recovery
            Equity Interest                                                               Unimpaired
                                                                                                         the Plan    Under Plan
    6      First Lien Notes    Except to the extent that a holder of an Allowed First       Impaired       Yes         0%
           Claims              Lien Notes Claim agrees to less favorable treatment of
                               such Claim, in full and final satisfaction, compromise,
                               settlement, release, and discharge of, and in exchange
                               for, such Allowed First Lien Notes Claim, each holder
                               thereof shall receive its Pro Rata share of Net Cash
                               Proceeds after all Allowed ABL Claims and Allowed
                               Exchange Priority Notes Claims are satisfied in full in
                               accordance with the Plan, until all Allowed First Lien
                               Notes Claims are satisfied in full in Cash or such Net
                               Cash Proceeds are exhausted.
    7      General Unsecured   (i) Except to the extent that a holder of an Allowed         Impaired    No (Deemed     1% 8
           Claims              General Unsecured Claim agrees to less favorable                          to Reject)
                               treatment of such Claim, in full and final satisfaction,
                               compromise, settlement, release, and discharge of and
                               in exchange for such Allowed General Unsecured
                               Claim, each holder thereof shall receive its Pro Rata
                               share of (A) the GUC Trust Beneficial Interests
                               (entitling such holder to a Pro Rata share of the GUC
                               Trust Assets in accordance with the GUC Trust
                               Agreement), and (B) Net Cash Proceeds after the ABL
                               Claims, Exchange Priority Notes Claims, and First
                               Lien Notes Claims are satisfied in full in accordance
                               with the Plan, until all Allowed General Unsecured
                               Claims are satisfied in full in Cash or such Net Cash
                               Proceeds are exhausted.
                               (ii) The Settling Governmental Authorities,
                               Environmental       Trust,     Frisco   Governmental
                               Authorities, and Frisco Trust shall not participate in
                               distributions on account of their Environmental NPP
                               Claims and Frisco NPP Claims, as applicable, from
                               the GUC Trust up to the amount of the GUC Global
                               Settlement Payment. After the GUC Trust has
                               distributed Cash in an aggregate amount equal to the
                               GUC Global Settlement Payment, each Settling
                               Governmental Authority and Frisco Governmental
                               Authority shall be entitled to its Pro Rata share of
                               Distributions in accordance with Section 4.7(b)(i) of
                               the Plan on account of any Allowed Environmental
                               NPP Claims and Allowed Frisco NPP Claims, as
                               applicable.
                               (iii) All Notes Deficiency Claims shall not receive
                               distributions in accordance with Section 4.7(b) and
                               such Claims are waived for all purposes, including for
                               voting and for distributions pursuant to and in
                               accordance with Section 4.7(b) of the Plan.




8
        Pursuant to the Plan and the Global Settlement, the GUC Trust will receive (i) the GUC Global Settlement
        Payment; and (ii) the GUC Trust Causes of Action. The value of the GUC Trust Causes of Action is currently
        undetermined. The GUC Trustee will evaluate such causes of action and will determine whether to pursue or
        abandon them. The estimated 1% recovery assumes that the GUC trustee abandons the GUC Trust Causes of
        Action and distributes the GUC Global Settlement Payment. If that does not happen, the approximate recovery
        for General Unsecured Claims under the Plan may be less than 1%.



                                                               10
RLF1 23874670V.1




                                                               A-0606
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 299 of 405 PageID #: 8123


                                                                                                       Entitled to Approximate
           Claim or                                                                      Impaired or
Class                                             Treatment                                             Vote on      Recovery
         Equity Interest                                                                 Unimpaired
                                                                                                        the Plan    Under Plan
  8     Intercompany Claims On or after the Effective Date, all Intercompany               Impaired    No (Deemed     0%
                            Claims will be cancelled and not entitled to                                to Reject)
                            distribution or any recovery under the Plan.
  9     Intercompany         All Intercompany Interests in a subsidiary Debtor             Impaired    No (Deemed     0%
        Interests            shall be cancelled if and when such Debtor is                              to Reject)
                             dissolved in accordance with Section 5.6(f) of the
                             Plan. Each holder of an Intercompany Interest in a
                             subsidiary Debtor shall neither receive nor retain any
                             property of the estate or direct interest in property of
                             the estate of such Debtor on account of such
                             Intercompany Interests thereafter; provided, however,
                             that in the event that all Allowed Claims against such
                             Debtor have been satisfied in full in accordance with
                             the Bankruptcy Code and the Plan, each holder of an
                             Intercompany Interest in such Debtor may receive its
                             Pro Rata Share of any remaining assets in the Debtor.
  10    Holdings Equity      Except to the extent that a holder of Holdings Equity         Impaired    No (Deemed     0%
        Interests            Interests agrees to less favorable treatment, in full and                  to reject)
                             final satisfaction, settlement, release, and discharge
                             of, and in exchange for Holdings Equity Interests,
                             each such holder thereof shall receive the following
                             treatment: (i) on the Effective Date, all Holdings
                             Equity Interests shall be cancelled and one share of
                             Holdings common stock (the “Single Share”) shall be
                             issued to the Plan Administrator to hold in trust as
                             custodian for the benefit of the former holders of
                             Holdings Stock consistent with their former relative
                             priority and economic entitlements and the Single
                             Share shall be recorded on the books and records
                             maintained by the Plan Administrator; (ii) each former
                             holder of a Holdings Stock (through their interest in
                             the Single Share, as applicable) shall neither receive
                             nor retain any property of the Estate or direct interest
                             in property of the Estate on account of such Holdings
                             Stock; provided, that in the event that all Allowed
                             Claims have been satisfied in full in accordance with
                             the Bankruptcy Code and the Plan, each former holder
                             of a Holdings Stock may receive its share of any
                             remaining assets of Holdings consistent with such
                             holder’s rights of payment existing immediately prior
                             to the Commencement Date unless otherwise
                             determined by the Plan Administrator, on the date that
                             Holdings’ Chapter 11 Case is closed in accordance
                             with Section 5.16 of the Plan, the Single Share issued
                             on the Effective Date shall be deemed cancelled and
                             of no further force and effect provided that such
                             cancellation does not adversely impact the Debtors’
                             Estates; and (iii) the continuing rights of former
                             holders of Holdings Stock (including through their
                             interest in Single Share or otherwise) shall be
                             nontransferable except (A) by operation of law or (B)
                             for administrative transfers where the ultimate
                             beneficiary has not changed, subject to the Plan
                             Administrator’s consent.
  11    Subordinated         Holders of Subordinated Securities Claims shall not           Impaired    No (Deemed     0%
        Securities Claims    receive or retain any property under the Plan on                           to reject)




                                                             11
RLF1 23874670V.1




                                                               A-0607
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 300 of 405 PageID #: 8124


                                                                                                  Entitled to Approximate
           Claim or                                                                 Impaired or
Class                                          Treatment                                           Vote on      Recovery
         Equity Interest                                                            Unimpaired
                                                                                                   the Plan    Under Plan
                           account of such Subordinated Securities Claims. On
                           the Effective Date, all Subordinated Securities Claims
                           shall be deemed cancelled without further action by or
                           order of the Bankruptcy Court, and shall be of no
                           further force and effect, whether surrendered for
                           cancellation or otherwise.



    F. Summary of Plan Releases and Exculpation Provisions

 THE PLAN SEEKS A RELEASE OF CLAIMS THAT YOU MAY HAVE AGAINST THIRD PARTIES,
 INCLUDING CERTAIN FOREIGN AFFILIATES OF THE DEBTORS, SUCH AS ANY GUARANTEE
 CLAIMS YOU MAY HAVE AGAINST SUCH PARTIES. IF YOU ARE A HOLDER OF A CLAIM IN
 CLASS 1 (PRIORITY NON-TAX CLAIMS), CLASS 2 (OTHER SECURED CLAIMS), CLASS 3 (ABL
 CLAIMS), CLASS 4 (SUPERPRIORITY NOTES GUARANTEE CLAIMS), CLASS 5 (EXCHANGE
 PRIORITY NOTES CLAIMS), CLASS 6 (FIRST LIEN NOTES CLAIMS), AND CLASS 7 (GENERAL
 UNSECURED CLAIMS), YOU MAY BE AFFECTED BY SUCH RELEASES AND INJUNCTIONS IN
 THE PLAN. YOU SHOULD CAREFULLY REVIEW SECTION 10.6 OF THE PLAN AND
 SECTIONS I.F. AND V.I. OF THE DISCLOSURE STATEMENT TO SEE IF AND HOW YOUR RIGHTS
 MAY BE AFFECTED. IF YOU OBJECT TO SUCH RELEASES OR INJUNCTIONS, YOU MUST FILE
 AN OBJECTION TO THE PLAN IN ACCORDANCE WITH THE PROCEDURES SET FORTH
 HEREIN. FAILURE TO OBJECT TO THE PLAN MAY RESULT IN SUCH RELEASES BEING
 APPROVED BY THE BANKRUPTCY COURT.

 IF YOU FILE AN OBJECTION TO THE PLAN RELEASES IN ACCORDANCE WITH THE
 PROCEDURES SET FORTH HEREIN, A HEARING WILL BE HELD VIRTUALLY,
 TELEPHONICALLY AND VIA ZOOM, ON SEPTEMBER 25, 2020 AT 2:00 P.M AT WHICH YOU WILL
 BE RQUIRED TO APPEAR.


The Plan provides for the release of the Released Parties (as defined below) by (a) the Debtors pursuant to
Section 10.5 of the Plan (the “Estate Releases”) and (b) the Releasing Parties (as defined below) pursuant
to Section 10.6 of the Plan (the “Third-Party Releases”). The Plan also provides for the exculpation of
the Exculpated Parties (as defined below) pursuant to Section 10.7 of the Plan.

The releases of the Released Parties and the exculpation of the Exculpated Parties are an integral
part of the Plan and the proposed Global Settlement.

The Pension Benefit Guaranty Corporation (“PBGC”) disputes the proposed releases and
exculpation provided for in the Plan. Please see the PBGC Objection (defined herein) annexed hereto
as Exhibit E.

With respect to Third-Party Releases, the “Releasing Parties,” as defined in the Plan, are collectively:




                                                          12
RLF1 23874670V.1




                                                          A-0608
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 301 of 405 PageID #: 8125

     a) the Consenting Creditors;

     b) the Creditors’ Committee and each of its members in their capacity as such;

     c) all holders of Claims who vote to accept the Plan;

     d) all holders of Claims who are deemed to accept the Plan;

     e) all holders of Claims entitled to vote on the Plan who abstain from voting on the Plan or who vote
        to reject the Plan but, in either case, do not opt out of granting the releases set forth in Section
        10.6 of the Plan;

     f) solely with respect to the Europe ROW Purchaser, the Transferred Entities, and the
        Consenting Creditors, all holders of General Unsecured Claims; and

     g) with respect to any Person or Entity in the foregoing clauses (a) through (g), such entity’s
        predecessors, successors, assigns, subsidiaries, affiliates, managed accounts or funds, managed or
        controlled by such Entity and all Persons entitled to assert Claims through or on behalf of such
        Persons or Entities solely with respect to the matters for which the Releasing Parties are
        providing releases to the extent such Person or Entity would be obligated to release under
        principles of agency if it were so directed by the applicable Person or Entity in clauses (a)
        through (g).

 The “Released Parties” are, as defined in the Plan: (a) the Debtors, (b) each of the Consenting Creditors,
 (c) the Trustees, (d) the Europe/ROW Purchaser, (e) the Transferred Entities, (f) each of the DIP Lenders
 and the DIP Agent, (g) the Creditors’ Committee and each of its members in their capacity as such, and
 with respect to each of the foregoing entities in clauses (a) through (g), such Entities’ respective Related
 Parties. .9

 The “Exculpated Parties” are, as defined in the Plan: (a) the Debtors, (b) the Wind-Down Estates, (c) the
 Plan Administrator, (d) each of the DIP Lenders and the DIP Agent, (e) the Creditors’ Committee and each
 of its members in their capacity as such, (f) the GUC Trust, (g) the GUC Trustee, (h) the Trustees, (i) the
 Consenting Creditors, and (j) with respect to each of the foregoing Persons or Entities in clauses (a) through
 (i), all of their Related Parties who acted on their behalf in connection with the matters as to which
 exculpation is provided herein.

 The Debtors believe that the Estate Releases satisfy the business judgment standard. In exchange for the
 material benefits they will receive through the Plan, including the Global Settlement and Europe/ROW
 Credit Bid, and based upon the investigation conducted by the Subcommittee, the Debtors and the


 9
     “Related Parties” means with respect to any Exculpated Party or Released Party, as defined in the Plan: (a) such
     Entities’ predecessors, successors and assigns, subsidiaries, Affiliates, managed accounts or funds, (b) all of their
     respective current and former officers, directors, principals, stockholders (and any fund managers, fiduciaries or
     other agents of stockholders with any involvement with the Debtors), members, partners, employees, agents,
     advisory board members, financial advisors, attorneys, accountants, investment bankers, consultants,
     representatives, management companies, fund advisors and other professionals, solely to the extent such persons
     and entities acted on the behalf of the Released Parties in connection with the matters as to which exculpation or
     releases are provided in the Plan, and (c) such persons’ respective heirs, executors, estates, servants and nominees;
     provided, that the Former Officers and Directors of the Debtors shall not be “Related Parties.”




                                                           13
 RLF1 23874670V.1




                                                          A-0609
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 302 of 405 PageID #: 8126

 Creditors’ Committee, have determined that the Estate Releases of the Released Parties are reasonable,
 appropriate and are being provided in exchange for fair consideration.

 With respect to the Third-Party Releases, the Debtors believe that such releases are appropriate and may
 become binding in accordance with section 1141(a) of the Bankruptcy Code and applicable law. The
 Debtors believe that parties who abstain from voting and are given an opportunity to opt out of the Third-
 Party Releases but do not opt out may be deemed to consent to such releases under section 1141(a) of the
 Bankruptcy Code and applicable law. In addition, with respect to the non-consensual releases by all General
 Unsecured Creditors of the Europe/ROW Purchaser, the Transferred Entities and Consenting Creditors, the
 released parties have provided substantial and valuable consideration to the Chapter 11 Cases in exchange
 for such releases.

 The Debtors will demonstrate at the Combined Hearing that the Released Parties are entitled to such releases
 because the Released Parties have made substantial and valuable contributions to the Debtors’ restructuring
 through, among other things, efforts to negotiate and implement the Plan and the Global Settlement,
 including the $12.5 million cash contributions to be made by the Transferred Entities that will allow
 recoveries on account of Environmental NPP Claims and General Unsecured Claims that otherwise would
 not have been available at all. The contributions of such parties will maximize the value of the Debtors’
 estates for the benefit of all economic parties in interest.

 In addition, each of the Exculpated Parties has made a substantial contribution to the Debtors’
 reorganization efforts and played an integral role in working towards an expeditious resolution of these
 Chapter 11 Cases. The Debtors and the Creditors’ Committee believe that the exculpation provisions are
 appropriately limited to the Exculpated Parties’ participation in these Chapter 11 Cases and have
 appropriate carve outs for liability resulting from gross negligence, willful misconduct, or fraud.
 Accordingly, each of the Released Parties and the Exculpated Parties warrant the benefit of the release and
 exculpation provisions.

 Governmental Units (as defined in the Plan) are not Releasing Parties under the Plan and are not providing
 a release or covenant not to sue except as provided in the Environmental Settlement Agreement. The
 Governmental Units anticipate that the Environmental Settlement Agreement will include mutual releases
 among the parties or covenants not to sue by Settling Governmental Authorities consistent with the Global
 Settlement, which will be incorporated into the Debtors’ proposed chapter 11 plan.

 The Debtors and the Creditors’ Committee believe that the Estate Releases and exculpation provisions in
 the Plan are necessary and appropriate and meet the requisite legal standards promulgated by the
 Bankruptcy Courts in this jurisdiction. Moreover, the Debtors will be prepared to present evidence at the
 Combined Hearing to demonstrate the basis for and propriety of the release and exculpation provisions in
 the Plan.

                                            II.
                           OVERVIEW OF THE COMPANY’S OPERATIONS

          A.        The Debtors’ Business

 Exide is a global leader in stored electrical energy solutions and one of the world’s largest producers and
 recyclers of lead-acid and lithium-ion batteries, with operations in more than twenty (20) countries. The
 Company was founded in 1888 and is headquartered in Milton, Georgia. Through its four global business
 groups – Transportation Americas, Transportation Europe and Rest of World (“ROW”), Industrial Energy
 Americas, and Industrial Energy Europe and ROW – the Company provides a comprehensive range of
 stored electrical energy products and services for industrial and transportation applications. The Company



                                                     14
 RLF1 23874670V.1




                                                    A-0610
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 303 of 405 PageID #: 8127

 manufactures and distributes transportation and industrial batteries in North America, Europe, Asia, the
 Middle East, India, Australia, and New Zealand. Across the globe, Exide batteries power cars, boats, heavy
 duty vehicles, golf carts, powersports, and lawn and garden applications. Its network power solutions
 deliver energy to vast telecommunication networks in need of uninterrupted power supply.

 The Company’s operations consist of its (i) North American operations (“Exide Americas”) and
 (ii) European and ROW operations (“Exide Europe/ROW”).

 Transportation. In its transportation segments, the Company manufactures, distributes, and markets lead-
 acid and lithium ion batteries for automotive, heavy duty, and recreational applications for a diversified
 customer base of blue-chip original equipment manufacturers (“OEM”), aftermarket retailers, and
 installers. Exide’s proprietary and private label products include starting, lighting, and ignition batteries
 for cars, trucks, off-road vehicles, agricultural and construction vehicles, motorcycles, recreational vehicles,
 marine, and other applications. Exide Americas works with channel partners to deliver its products to
 customers, while Exide Europe/ROW maintains its own distribution network.

 Industrial Energy. The Company’s industrial batteries consist of motive power cells and network power
 applications. Motive power cells are used in the material handling industry for equipment such as electric
 fork-lift trucks as well as in other machinery, including floor cleaning machinery, powered wheelchairs,
 railroad locomotives, mining equipment, and electric road vehicles. Network power batteries provide
 energy storage solutions for critical systems that require uninterrupted power supply and are used to power,
 among other things, telecommunications systems, computer installations and data centers, hospitals, air
 traffic control systems, security systems, electric utilities, railways, and various military applications. The
 Company has a diverse customer base that includes a number of major end-user customers, retailers and
 OEMs, utilities, and government and military agencies.

                    1)     Exide Americas

 (a) Manufacturing. Exide Americas produces batteries and battery components out of seven U.S.
 manufacturing facilities—five of which are dedicated to its transportation business segment (the
 “Transportation Americas Facilities”) and two of which are dedicated to its industrial business segment
 (the “Industrial Energy Americas Facilities”). As part of its operational initiatives (described in further
 detail in Article III hereof), the Company is focused on transitioning from mixed product plants to plants
 that produce fewer SKUs and, thus, are able to operate more efficiently. To that end, the Transportation
 Americas Facilities are composed of two dedicated battery manufacturing plants and two dedicated battery
 component manufacturing plants.10 Likewise, both of the Industrial Energy Americas Facilities are
 dedicated to cell manufacturing. The Company uses the battery component facilities to strategically supply
 the battery and cell manufacturing plants, which enables the Company to control the cost, quality and
 reliability of its products. In fiscal year 2020, the Company produced approximately 11.7 million batteries
 in its Transportation Americas Facilities and approximately 714,000 cells in its Industrial Energy Americas
 Facilities.

 (b) Recycling. The Company has two smelters in the U.S., both of which are currently active battery
 collection and recycling facilities. These facilities reclaim lead by recycling spent lead-acid batteries, which
 are obtained for recycling from Exide’s customers (who exchange spent battery cores for credit on
 purchases) and third party spent-battery collectors. Recycling keeps batteries from being disposed of
 improperly or shipped to regions where regulations governing battery disposal are lacking. In fiscal year
 2020, approximately 170,000 tons of batteries, plant scrap, and range lead were recycled at Exide Americas’

 10
      The fifth Transportation Americas Facility, located in Reading, Pennsylvania, operates as a plastics recycling
       facility.



                                                          15
 RLF1 23874670V.1




                                                         A-0611
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 304 of 405 PageID #: 8128

 smelters or by a third party at Exide’s request. Exide’s recycling efforts enabled it to better control the cost
 of lead—the principal raw material used in making its products.

                    2)   Exide Europe/ROW

 (a) Manufacturing. Exide Europe/ROW produces batteries and battery components out of nine European
 manufacturing facilities, four of which are dedicated to its transportation business segment (the
 “Transportation Europe/ROW Facilities”) and five of which are dedicated to its industrial business
 segment (the “Industrial Energy Europe/ROW Facilities”). Similar to the limited SKU strategy
 employed at Exide Americas, all of the Exide Europe/ROW facilities are focused on battery production,
 however, Exide Europe/ROW purchases components from third party suppliers. In fiscal year 2020, the
 Company produced approximately 12.7 million batteries in its Transportation Exide Europe/ROW
 Facilities and approximately 5.8 million cells in its Industrial Energy Europe/ROW Facilities.

 (b) Recycling. Exide Europe/ROW also has two active smelters located in Europe, which process spent
 batteries and supply the Exide Europe/ROW facilities with reclaimed lead for use in battery production. In
 fiscal year 2020, approximately 120,000 tons of batteries, plant scrap, and range lead were recycled at Exide
 Europe/ROW’s smelters or by a third party at Exide’s request.

          B.        Debtors’ Organizational Structure.

 All of the Debtors are direct or indirect subsidiaries of Holdings. Most of the Debtors’ North American
 operations are owned, directly or indirectly by Debtor Exide Technologies LLC, a Delaware limited liability
 company that is wholly owned by Holdings. The Debtors’ Europe/ROW operations are primarily held
 through non-Debtor Exide International Holdings, LP (“Exide International”), a limited partnership
 formed under the laws of the Cayman Islands that is wholly owned by Holdings. An organizational chart
 illustrating the corporate and capital structure of the Debtors is annexed hereto as Exhibit C-1.

          C.        Directors and Officers.

 As of the Commencement Date, Holdings’ board of directors (the “Board of Directors”) is comprised of
 the following six (6) members, including four (4) independent directors:

                     Name                      Director Since              Position/Affiliation
                                                                    Chairman of the Board of Directors,
      Timothy D. Vargo                           April 2017                  President, CEO
      Andrew Axelrod                            August 2019               Director, Axar Capital
      Mark G. Barberio                           April 2015               Independent Director
      Alan Carr                                  April 2019               Independent Director
      William Transier                           April 2019               Independent Director
      Harvey Tepner                              April 2020               Independent Director

 As noted above, prior to the Commencement Date, the Board of Directors formed (i) the Special Committee
 composed of Messrs. Barberio, Carr, Transier and Tepner to direct and oversee all aspects of the Company’s




                                                       16
 RLF1 23874670V.1




                                                      A-0612
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 305 of 405 PageID #: 8129

 restructuring process and Chapter 11 Cases, and (ii) the Subcommittee composed of Mr. Tepner to
 investigate prepetition affiliate transactions of the Company.

 As of the date of this Disclosure Statement, the Debtors’ senior executive team is comprised of the following
 individuals:

                    Name                                                Position
       Timothy D. Vargo                                            CEO and President
                                                                Executive Vice President,
       Mike Judd                                            COO and President, North America
       Lou Martinez                                         Executive Vice President and CFO

          D.        Debtors’ Existing Capital Structure

                    a)      Prepetition Indebtedness

 As of the Commencement Date, the Debtors, together with their non-Debtor affiliates, had outstanding
 funded debt obligations in the amount of approximately $817.4 million in the aggregate, summarized in the
 following chart:

                                                                                   Principal
               Instrument / Facility                                              Outstanding
               ABL Credit Agreement                                               $101,200,000
               10.75% Superpriority Lien Senior Secured Notes due 2021            $152,513,000
               11.0% Exchange Priority Notes due 2024                             $390,000,000
               11.0% First Lien Senior Secured Notes due 2024                     $161,023,000
                    Total Secured Debt                                            $804,736,000
               3.79% Deferred Payment Notes due 2022                               $2,700,000
               11.0% Unsecured Notes due 2020                                      $9,000,000
               11.0% Unsecured Notes due 2022                                      $1,000,000
                    Total Unsecured Funded Debt                                   $12,700,000
                    Total                                                         $817,436,000

                    (a)     ABL Facility (Secured)

 As of the Commencement Date, there was approximately $101.2 million in aggregate outstanding unpaid
 principal under that certain ABL Credit Agreement, dated as of April 30, 2015 (as amended, modified, or
 otherwise supplemented from time to time, the “ABL Credit Agreement”), by and among, inter alia, Exide
 Technologies, Exide Technologies Canada Corporation, Exide Technologies (Transportation) Limited,
 GNB Industrial Power (UK) Limited, and Exide Holding Netherlands B.V. (each a direct or indirect
 subsidiary of Holdings and a “Prepetition ABL Borrower” and, collectively, the “Prepetition ABL
 Borrowers”), Bank of America, N.A., as administrative agent (the “Prepetition Admin Agent”), Bank of
 America, N.A., PNC Bank, National Association, and Bank of Montreal, as co-collateral agents
 (collectively, the “Prepetition Collateral Agents” and, together with the Prepetition Admin Agent, the
 “Prepetition ABL Agents”), the lenders from time to time party thereto (each a “Prepetition ABL




                                                       17
 RLF1 23874670V.1




                                                     A-0613
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 306 of 405 PageID #: 8130

 Lender” and, collectively, the “Prepetition ABL Lenders”). The Debtors’ obligations under the ABL
 Credit Agreement mature on July 31, 2021.

 The revolving credit commitments under the ABL Credit Agreement are divided into United States,
 Canadian, United Kingdom, and Dutch revolving credit commitments, in each case, committed to the
 Prepetition ABL Borrowers organized in that jurisdiction. Pursuant to the ABL Credit Agreement and the
 Foreign General Continuing Guaranty, dated as of April 30, 2015 (as amended or supplemented from time
 to time, the “Foreign ABL Guaranty”), obligations under the ABL Credit Agreement of the Canadian,
 United Kingdom, and Dutch Prepetition ABL Borrowers are guaranteed by Holdings, the Prepetition ABL
 Borrowers and certain subsidiaries of Holdings organized both in and outside of the United States. Pursuant
 to the ABL Credit Agreement and the U.S. General Continuing Guaranty, dated as of April 30, 2015,
 obligations under the ABL Credit Agreement of the United States Prepetition ABL Borrowers are
 guaranteed by Holdings, Exide Technologies, and certain indirect subsidiaries of Holdings organized in the
 United States and not by any of the European affiliates.

 As of the Commencement Date, the total amount borrowed on the U.S. line under the ABL Credit
 Agreement was approximately $95 million (the “ABL Obligations”). The Debtors’ European affiliates do
 not guarantee this obligation. Separately, as of the Commencement Date, $6.4 million was drawn and
 outstanding on the UK line under the ABL Credit Agreement. The UK obligations are guaranteed by the
 Debtors and certain non-Debtor affiliates in Europe.

 The outstanding obligations under the ABL Credit Agreement are secured in accordance with the terms of
 the US Security Agreement, dated as of April 30, 2015 (as amended, supplemented, or modified from time
 to time, the “ABL Security Agreement”), and the other United States and foreign security documents
 specified in the ABL Credit Agreement. Pursuant to the terms of the ABL Security Agreement and the
 Amended and Restated Intercreditor Agreement, dated as of June 17, 2019 (as amended, supplemented or
 modified from time to time, the “Intercreditor Agreement”), the Prepetition ABL Lenders were granted
 first-priority liens on certain assets (with certain specified exceptions) including, but not limited to, all
 accounts, chattel paper, cash and deposit accounts, documents, equipment, general intangibles, instruments,
 inventory, investment property, letter of credit rights, and commercial tort claims (the “ABL Priority
 Collateral”), and a third-priority lien on the Notes Priority Collateral (as defined below).11

 Following the Commencement Date, the U.S. Line increased by approximately $6 million for amounts
 owed related to hedging, purchasing card exposure and prepetition professional fees, and the UK line was
 paid down to $0 by certain non-Debtor affiliates of the Debtors. The ABL Obligations are expected to be
 repaid in full in cash upon the closing of the Americas Sale Transaction.

                    (b)    10.75% Superpriority Lien Senior Secured Notes due 2021 (Secured)

 As of the Commencement Date, Debtors Holdings and Exide Technologies were guarantors of secured note
 obligations consisting of $152.5 million in aggregate outstanding principal of 10.75% Superpriority Lien
 Senior Secured Notes due 2021 (the “Superpriority Notes” and the holders thereof, the “Superpriority
 Noteholders”) issued pursuant to that certain Indenture (as amended or otherwise modified from time to
 time, the “Superpriority Notes Indenture”) by and between non-Debtor Exide International, as issuer, the
 guarantor parties thereto, and U.S. Bank National Association, as trustee and collateral agent and Bank of
 America National Association, as successor trustee and collateral agent, dated as of June 17, 2019. The
 Superpriority Notes mature on October 31, 2021 with the ability to extend to October 31, 2022 at the


 11
      An organizational chart illustrating the priority of liens over the assets of the Debtors and their non-Debtor
      affiliates is annexed hereto as Exhibit C-2.



                                                         18
 RLF1 23874670V.1




                                                        A-0614
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 307 of 405 PageID #: 8131

 Company’s option in exchange for a 1.0% cash fee payable to the Superpriority Noteholders. The
 Superpriority Notes were issued in connection with the June 2019 Financing (as defined below).

 The obligations under the Superpriority Notes Indenture are guaranteed by Holdings and certain
 subsidiaries of Holdings and are secured, in each case, in accordance with the terms of a Superpriority Lien
 Security Agreement, dated as of June 17, 2019 (as amended or otherwise modified from time to time, the
 “Superpriority Security Agreement”). Pursuant to the terms of the Superpriority Security Agreement
 and the Intercreditor Agreement, Holdings and certain subsidiaries of Holdings each granted, to the
 Superpriority Noteholders, first-priority liens on all equipment, inventory, real property, intellectual
 property, the stock of Exide Technologies and certain subsidiaries of Holdings, and substantially all of the
 other assets of Exide Technologies, Holdings, and certain subsidiaries of Holdings, other than the ABL
 Priority Collateral (the “Notes Priority Collateral”) and a second-priority lien on the ABL Priority
 Collateral.

                    (c)   11% First Lien Secured Notes due 2024 (Secured)

 11% Exchange Priority Notes. As of the Commencement Date, the Debtors had outstanding secured note
 obligations consisting of $390.0 million in aggregate outstanding principal of 11% Exchange Priority Notes
 due 2024 (the “Exchange Priority Notes” and the holders thereof, the “Exchange Priority Noteholders”),
 issued pursuant to that certain Indenture by and between Exide Technologies, as issuer, the guarantor parties
 thereto, and U.S. Bank National Association, as trustee and collateral agent, dated as of June 25, 2019 (as
 amended or otherwise modified from time to time, the “Exchange Priority and First Lien Notes
 Indenture”). The Exchange Priority Notes mature on October 31, 2024. The Exchange Priority Notes
 were issued under an exchange offer in connection with the June 2019 Financing, pursuant to which certain
 2022 Legacy First Lien Noteholders exchanged their 2022 Legacy First Lien Notes (each as defined below)
 for Exchange Priority Notes at an agreed-upon exchange rate.

 First Lien Notes. As of the Commencement Date, the Debtors had outstanding secured note obligations
 consisting of $161.0 million in aggregate outstanding principal of 11% First Lien Senior Secured Notes due
 2024 (the “First Lien Notes” and the holders thereof, the “First Lien Noteholders”) issued pursuant to
 Exchange Priority and First Lien Notes Indenture. The 2024 First Lien Notes mature on October 31, 2024.

 The obligations under the First Lien Notes Indenture are guaranteed by Holdings and certain subsidiaries
 of Holdings and are secured, in each case, in accordance with the terms of an Amended and Restated First
 Lien Security Agreement, dated as of June 25, 2019 (as amended or otherwise modified from time to time,
 the “1L Security Agreement”). Pursuant to the terms of the 1L Security Agreement and the Intercreditor
 Agreement, Holdings and certain of its subsidiaries granted to the Exchange Priority Noteholders and the
 First Lien Noteholders second-priority liens on the Notes Priority Collateral and third-priority liens on the
 ABL Priority Collateral. Pursuant to the Exchange Priority and First Lien Notes Indenture, the First Lien
 Notes are subordinated in contractual right of payment to the Exchange Priority Notes.

                    (d)   3.79% Deferred Payment Notes due 2022 (Unsecured)

 As of the Commencement Date, Holdings had outstanding unsecured note obligations consisting of $2.7
 million in aggregate outstanding principal of 3.79% Second Lien Deferred Payment Notes due 2022 (the
 “Legacy Second Lien Notes”) issued pursuant to that certain indenture by and between Holdings, as issuer,
 and U.S. Bank National Association, as trustee, dated as of June 30, 2015. The Legacy Second Lien Notes
 mature on April 30, 2022.

 In connection with the June 2019 Financing, the liens on certain assets of Holdings securing the Legacy
 Notes were released.



                                                      19
 RLF1 23874670V.1




                                                    A-0615
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 308 of 405 PageID #: 8132

                    (e)   Legacy First Lien Notes (Unsecured)

 11% Legacy First Lien Notes Due 2020. As of the Commencement Date, the Debtors had outstanding
 unsecured note obligations consisting of $9.0 million in aggregate outstanding principal of 11% First Lien
 Senior Secured Notes Due 2020 (the “2020 Legacy First Lien Notes” and the holders thereof, the “2020
 Legacy First Lien Noteholders”), issued pursuant to that certain indenture by and between Exide
 Technologies, as issuer, and U.S. Bank National Association, as trustee, dated as of April 30, 2015 (as
 amended or otherwise modified from time to time, the “2020 Legacy First Lien Notes Indenture”). The
 2020 Legacy First Lien Notes matured on April 30, 2020 and the Debtors did not make the maturity
 payment.

 In May 2017, in connection with an exchange offer (the “2017 Exchange Offer”), (i) certain 2020 Legacy
 First Lien Noteholders exchanged their 2020 Legacy First Lien Notes for 2022 Legacy First Lien Notes at
 an agreed-upon exchange rate, and (ii) the covenants in the 2020 Legacy First Lien Notes Indenture were
 amended to, among other things, allow the release of the first priority lien on certain assets of Holdings that
 previously secured such notes. The current 2020 Legacy First Lien Noteholders are holders of such notes
 who did not participate in the 2017 Exchange Offer.

 11% Legacy First Lien Notes Due 2022. As of the Commencement Date, the Debtors had outstanding
 unsecured note obligations consisting of $1.0 million in aggregate outstanding principal of 11% First Lien
 Senior Secured Notes Due 2022 (the “2022 Legacy First Lien Notes” and the holders thereof, the “2022
 Legacy First Lien Noteholders”) issued pursuant to that certain Indenture by and between Holdings, as
 issuer, the guarantor parties thereto, and U.S. Bank National Association, as trustee, dated as of May 24,
 2017 (as amended or otherwise modified from time to time, the “2022 Legacy First Lien Notes
 Indenture”). The 2022 Legacy First Lien Notes were issued in connection with the 2017 Exchange Offer
 and mature on April 30, 2022.

 In connection with the June 2019 Financing, the covenants in the 2022 Legacy First Lien Notes Indenture
 were amended to, among other things, allow the release of the first priority lien on certain assets of Holdings
 that previously secured such notes. The current 2022 Legacy First Lien Noteholders are holders of such
 notes who did not participate in the June 2019 Financing.

                    (f)   Other Financing Arrangements

 As of the Commencement Date, the Debtors had $11.1 million in aggregate outstanding capital lease
 financing obligations, pursuant to that certain (i) Master Lease Agreement, dated June 29, 2017, by and
 between Exide Technologies, as lessee, and Stonebriar Commercial Finance LLC, as lessor, for certain
 battery component manufacturing equipment located at its Kansas City, Missouri facility, and (ii) Master
 Lease of Personal Property, Finance Lease, dated September 19, 2016, by and between Exide Technologies,
 as lessee, and BMO Harris Equipment Finance Company, as lessor, for certain battery manufacturing
 equipment located at its Kansas City, Kansas facility.

                    (g)   General Unsecured Claims

 In the ordinary course of business, the Debtors incur trade credit on varying terms. As of the
 Commencement Date, the Debtors estimated that they had approximately $97.5 million in general
 unsecured claims, excluding any lease rejection claims.




                                                       20
 RLF1 23874670V.1




                                                     A-0616
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 309 of 405 PageID #: 8133

                    b)      Intercompany Claims

 In the ordinary course of business, the Debtors engage in intercompany transactions (collectively,
 “Intercompany Transactions”) with each other and with certain of their non-Debtor affiliates (each a
 “Non-Debtor Affiliate”, and collectively, the “Non-Debtor Affiliates”) that give rise to intercompany
 receivables and payables (collectively, the “Intercompany Claims”). The Debtors maintain records of all
 Intercompany Transactions (including those with Non-Debtor Affiliates) and can ascertain, trace, and
 account for all Intercompany Claims. The Intercompany Transactions are ordinary course transactions that
 are integral to the Company’s business and the function of their cash management system.

 The primary Intercompany Transactions giving rise to Intercompany Claims are (i) intercompany cash
 transfers for working capital purposes, which are not entered into in the ordinary course and historically
 have been documented through intercompany notes, (ii) management fee transactions, relating to annual
 fees charged by Exide Technologies to other Debtors and its Non-Debtor affiliates on account of allocated
 shared expenses, (iii) centrally-billed expense allocations, which are recorded on intercompany accounts
 and are generally not cash settled, and (iv) intercompany trade transactions pursuant to which the Company
 engages in the purchase and sale of goods among the Debtors and Non-Debtor Affiliates.12

 Notwithstanding the Company’s historical treatment of the settlement of Intercompany Transactions, as
 described in further detail in the Postpetition Intercompany Protocols in the Cash Management Motion, the
 Debtors settle all Postpetition Intercompany Transactions between Debtors and Non-Debtor Affiliates on a
 monthly basis. All Postpetition Intercompany Transactions among the Debtors will be recorded as an
 Intercompany Claim and treated in the same manner as they were prior to the Commencement Date.

                    c)      Equity Ownership

 As of the Commencement Date, the outstanding shares of common stock, par value $0.01 per share, were
 held (either directly and/or through subsidiaries or affiliates) as follows:

                                                                       Percentage of Outstanding
               Holder                                                  Holdings Common Stock13
               MacKay Shields LLC                                                 39.83%
               Alliance Bernstein L.P.                                            19.12%
               D.E. Shaw Galvanic Portfolios, L.L.C.                              10.76%
               Neuberger Berman                                                    6.38%
               Axar Capital Management, L.P.                                       4.03%
               Less than 5% holders                                               19.88%
                    Total                                                          100%




 12
      Additional information regarding the Intercompany Transactions can be found in the Motion of Debtors
      Requesting Authority to (I) Continue Using Existing Cash Management System, Bank Accounts, and Business
      Forms, (II) Implement Changes to the Cash Management System in the Ordinary Course of Business,
      (III) Continue Intercompany Transactions, (IV) Provide Administrative Expense Priority for Postpetition
      Intercompany Claims, and (V) Extend Time to Comply with, or Seek Waiver of, 11 U.S.C. § 345(b) (Docket No.
      3) (the “Cash Management Motion”).
 13
      As of the Commencement Date, Holdings did not have any other classes of stock outstanding.



                                                        21
 RLF1 23874670V.1




                                                       A-0617
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 310 of 405 PageID #: 8134

          E.        DOE Grant Funded Assets

 Prior to the Petition Date, the Debtors received funding pursuant to a Department of Energy (“DOE”)
 financial assistance funding opportunity, Assistance Agreement Award No. DE-EE0002618 (the “Grant”),
 with which the Debtors purchased certain equipment generally used in the manufacturing of advanced lead
 acid battery technologies (the “Grant Funded Assets”). Pursuant to the terms of the Grant, the Debtors
 received grant funds in the amount of approximately $34.3 million and the Debtors contributed
 approximately $35.7 million to acquire more than $58 million in Grant Funded Assets. The Debtors’
 property interest in the Grant Funded Assets are limited and conditional, subject to compliance with all
 applicable DOE regulations, including but not limited to 10 C.F.R. § 600.321. Pursuant to these
 regulations, DOE retains conditional title to the Grant Funded Assets, and the Debtors are required to use
 the Grant Funded Assets in furtherance of the program purpose. The Debtors may not dispose of the Grant
 Funded Assets without complying with the requirements of 10 C.F.R. 600.321. the Grant agreements, 11
 U.S.C. § 363(h) & (j) and other applicable non-bankruptcy law.

                                     III.
          KEY EVENTS LEADING TO COMMENCEMENT OF THE CHAPTER 11 CASES

          A.        Background and Prior Restructuring

 This is the Company’s second chapter 11 filing in seven (7) years and the third in the Company’s history.
 In June 2013, Debtor Exide Technologies, LLC (which was a corporation at that time) commenced a chapter
 11 case in the Delaware bankruptcy court—In re Exide Technologies, Case No. 13-11482 (MWF) (the
 “2013 Chapter 11 Case”). In March 2015, the Delaware bankruptcy court confirmed the Company’s plan
 of reorganization after nearly two (2) years of complex and extensive negotiations.14

 Under the plan of reorganization confirmed in the 2013 Chapter 11 Case, Exide deleveraged its balance
 sheet by approximately $600 million, raised approximately $165 million in new capital, and secured a $200
 million exit ABL financing facility. The Company emerged from the 2013 Chapter 11 Case as a going-
 concern, continued its operations across virtually all of its existing world-wide business segments, and
 preserved nearly 10,000 jobs.

 The Company emerged from the 2013 Chapter 11 Case in April 2015 and consummated the transactions
 contemplated in its confirmed plan of reorganization, including the formation of (i) the Exide Creditors’
 Liquidating Trust (the “2013 Case GUC Trust”), for the purpose of liquidating and distributing assets
 allocated to general unsecured creditors, and (ii) the Vernon Tort Claims Trust (the “2013 Case Vernon
 Trust”) for the purpose of pursuing litigation claims on behalf of tort claimants in connection with
 environmental obligations of the Company on account of its closed Vernon, California facility (the
 “Vernon Facility”), and distributing any litigation proceeds therefrom. The 2013 Case GUC Trust is still
 in existence (and will continue through April 2023) for the purpose of remitting proceeds of preference
 actions and other assets from the Company to the beneficiaries of the 2013 Case GUC Trust. Under the
 current applicable timeline, the final distributions under the 2013 Case GUC Trusts will be made during
 the first calendar quarter of 2022. As of the Commencement Date, the 2013 Case Vernon Trust continues
 to pursue litigation and mediation claims in connection with the Company’s Vernon Facility.

          B.        Circumstances Leading to Commencement of the Chapter 11 Cases

 Notwithstanding the Company’s efforts to implement its business plan following its emergence from the
 2013 Chapter 11 Case and the support of its new owners and lenders, the Company continued to face

 14
      See In re Exide Technologies, Case No. 13-11482 (MWF) (Docket No. 3423).



                                                      22
 RLF1 23874670V.1




                                                     A-0618
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 311 of 405 PageID #: 8135

 liquidity, performance, and operational challenges that were more persistent and widespread than
 anticipated. Despite significant investment and operational improvements, the Company continues to
 experience significant operational strains on its liquidity due to high working capital and capital expenditure
 requirements, legacy environmental costs, and industry and other pressures, including a mild winter which
 reduced battery demand and, most recently, the COVID-19 pandemic. In addition to the foregoing
 operational challenges, the Company’s high leverage, and costs associated with its debt service and
 maturities, have exacerbated its already-negative free cash flow generation.

                    a)    Operational Challenges

                          (i)      Rising Production Costs

 The cost of lead currently represents approximately 37% of the Debtors’ cost of goods sold. The Company
 has generally managed this key cost driver through use of its recycling facilities. However, the closure of
 the Company’s recycling facilities in Frisco, Texas and Vernon, California caused the Company to become
 more dependent on third party recycled lead tolling. As a result, the Company had to increase third party
 tolling contracts to fill shortfalls in its customer battery recycling program, which increased the Company’s
 production costs. Open market junk battery purchases impact the Company’s raw lead cost and expose the
 Company to fluctuations in the commodity price, which cannot always be passed on to customers.

                          (ii)     Operational Inefficiencies

 After emerging from the 2013 Chapter 11 Case, the Company continued to suffer from operational
 inefficiencies. Specifically, the operation of the Company's mixed-use facilities, which produced multiple
 products at the same time, led to product inefficiencies and reduced margins. Furthermore, the Company
 used its own aftermarket store delivery network that proved inefficient, such that the incremental revenue
 gained from maintaining the branch store network was outweighed by the costs of operating the stores.

                          (iii)    COVID-19 Impact

 Over the past two months, the Company’s operations have been significantly impacted by the global
 COVID-19 pandemic. Cash receipts have been adversely affected due to lower consumer demand and
 customers attempting to conserve cash. Additionally, the Company’s supply chains have been impacted by
 plant shut downs and government enforced lock downs. In Europe, the Company has been forced to fully
 suspend operations at a number of its facilities and production has been slowed down in the North American
 operations as well.

                    b)    The Debtors are Highly Levered

 Despite a significant increase in capital expenditures and the modernization of its production processes
 following its emergence from the 2013 Chapter 11 Case, the Company fell short of its operating and margin
 improvement objectives. As a result, cash flows are insufficient to service the level of debt with which it
 emerged from the 2013 Chapter 11 Case and which was incurred during the subsequent five (5) years to
 fund expenditures on facility remediation costs and capital investments. As of March 31, 2020, the
 Company’s indebtedness was approximately 9.2x EBITDA; prior to the June 2019 Financing (as defined
 below), it was levered to approximately 9.6x EBITDA.15 Over the last three years, the Debtors’ cash interest
 expense has averaged approximately $26.8 million per year. The costs of such debt service has, of course,
 impacted the Debtors’ ability to invest in product and growth initiatives. Despite the full equitization of

 15
      EBITDA measured as the last-twelve-months EBITDA for each of March, 31, 2020 and June 30, 2019,
      respectively.



                                                       23
 RLF1 23874670V.1




                                                     A-0619
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 312 of 405 PageID #: 8136

 the Convertible PIK Notes (as defined below) in connection with the Optimization (as defined below), the
 Debtors’ current balance sheet is not sustainable over the long term.

                    c)     Environmental Liabilities

 As a result of its multinational manufacturing, distribution, and recycling operations, the Company is
 subject to numerous U.S. federal, state, and local environmental, occupational health, and safety laws and
 regulations, as well as similar laws and regulations in other countries in which it operates (collectively,
 “EH&S Laws”). The Company is exposed to obligations and liabilities under such EH&S laws arising
 from its current and past manufacturing or recycling/recovery operations and from the handling, release,
 treatment, storage, and disposal of materials designated as hazardous substances or hazardous wastes
 (collectively, the “Environmental Liabilities”).

 The Company owns or leases twenty-three (23) non-performing properties across the United States and
 one (1) non-performing property in Canada in which its activities are limited to environmental remediation
 and/or maintenance efforts (collectively, the “NPPs”) of which (i) eight (8) NPPs have been remediated
 and/or are not known to require significant remediation other than operation and maintenance, and
 (ii) sixteen (16) NPPs are properties that are subject to ongoing environmental remediation efforts. The
 remediation efforts undertaken by the Company in connection with the NPPs vary in scope and stage across
 the various sites. For example, the Company has completed remediation at its Kankakee, Illinois site
 pursuant to a voluntary agreement with Illinois state authorities. With respect to the Vernon Facility, the
 Company is subject to a Non-Prosecution Agreement with the U.S. Attorney’s Office for the Central
 District of California and a series of orders from the California Department of Toxic Substances Control
 that required the Company to ultimately close the Vernon Facility, conduct significant decommissioning
 and remediation measures and remit substantial payments in connection with environmental conditions at
 the site.

 The Company has spent hundreds of millions of dollars to address Environmental Liabilities attributed to
 its historic operations. Since emerging from the 2013 Chapter 11 Case, the Company has spent
 approximately $166 million on operating and remediation costs at the Vernon Facility alone. In 2018 and
 2019, the Company spent approximately $35.6 million and $29.5 million, respectively, in environmental
 remediation costs.

 Given the Company’s operational headwinds and financial position, as further described herein, payment
 of remediation costs associated with the Environmental Liabilities continued to cause significant strains on
 the Company’s liquidity and ability to operate as a going concern and are no longer feasible. Unlike their
 predecessors, however, the Debtors did not commence these Chapter 11 Cases with the intent to pursue a
 recapitalization transaction and emerge from the Chapter 11 Cases as a reorganized business. On the
 contrary, with respect to any assets that the Debtors would be unable to sell to third party purchasers through
 the pre and postpetition marketing process, the Debtors’ intent was to liquidate or abandon such assets. At
 the end of these Chapter 11 Cases, the Debtors will not emerge as a reorganized business, and as such, they
 will no longer be able to retain and support the ongoing maintenance and remediation of the NPPs. As
 such, the Debtors sought to commence good faith negotiations at the outset of these Chapter 11 Cases with
 various governmental regulatory agencies concerning the NPPs pursuant to certain settlement procedures
 established by the Bankruptcy Court in these Chapter 11 Cases. The Debtors’ overarching goal of
 establishing and implementing these settlement procedures in the Chapter 11 Cases with respect to the NPPs
 was to deal with the NPPs in an efficient and orderly manner that minimizes the risk of harm to public
 health and safety but also recognizes the Debtors’ challenged financial circumstances.

          C.        Debtors’ Prepetition Restructuring Efforts




                                                       24
 RLF1 23874670V.1




                                                     A-0620
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 313 of 405 PageID #: 8137

                    a)     Operational Initiatives

 In an effort to reduce its operating expenses, the Company began an extensive review of its overhead
 expenses, which resulted in the Company undertaking certain cost-cutting measures.

                           (i)      Distribution

 In March 2019, in an effort to address inefficiencies in its distribution model, Exide sold its Transportation
 Americas branch network business to Battery Systems, Inc. (“BSI” and such transaction, the “Branch
 Network Sale”). Prior to the Branch Network Sale, Exide operated approximately 42 branches throughout
 North America, which sold and distributed batteries and other products to customers, battery specialists,
 retail stores, and OEM dealers. Exide now sells its aftermarket Transportation Americas products through
 the BSI-owned branch network and other aftermarket retailers. By transitioning to a “truck load” delivery
 model and relying on channel partners for distribution of its products, Exide is able to focus on large, direct-
 ship customers for its in-house distribution network, which has significantly improved delivery and cost
 efficiency.

                           (ii)     Facility Closure

 In March 2019, as part of its plan to consolidate product lines and move away from mixed product
 manufacturing plants, Exide announced the closure of its facility located in Columbus, Georgia. The
 facility, which closed its primary smelting operations prior to the Commencement Date and is in the process
 of closing its remaining smelting and manufacturing operations, was one reason for shrinking margins and
 was a drain on the Company’s working capital.

                           (iii)    Headcount Reduction

 Following an extensive review of it overhead expenses, the Company reduced its headcount by
 approximately 800 positions over the past two (2) fiscal years.

                    b)     June 2019 Financing Transaction

 In June 2019, as part of its effort to deal with continuing liquidity issues, the Company obtained a new
 money investment and exchange of existing debt from its lender group (the “June 2019 Financing”). The
 June 2019 Financing consisted of (i) the exchange of 2022 Legacy First Lien Notes (which at the time were
 secured by a first priority lien on Notes Collateral) for (a) the Exchange Priority Notes and (b) the First
 Lien Notes, (ii) the amendment of the 2022 Legacy First Lien Notes Indenture to, among other things,
 eliminate substantially all of the restrictive covenants and certain events of default, and release the collateral
 thereunder, (iii) the issuance by Exide International of $150.0 million aggregate principal amount of
 Superpriority Notes, (iv) the exchange and conversion of 7.00% Second Lien Senior Secured Convertible
 PIK Notes due 2025 and 7.25% Second Lien Senior Secured Convertible PIK Notes due 2025 for (a) 7.25%
 1.5 Lien Senior Secured Convertible PIK Notes due 2027 (the “Convertible PIK Notes”), and (b) common
 equity of Exide Technologies, and (v) the issuance by Exide Technologies of an intercompany note in favor
 of non-Debtor Exide International, to effect the transfer of approximately $131.1 million of the proceeds of
 the Superpriority Notes issuance to Exide Technologies for funding short term working capital needs in the
 Exide Americas business segment. The June 2019 Financing effectively reduced the Company’s
 indebtedness by approximately $25 million, and provided approximately $118 million of new money on
 the Company’s balance sheet, net of transaction fees and costs.




                                                        25
 RLF1 23874670V.1




                                                       A-0621
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 314 of 405 PageID #: 8138

                    c)     December 2019 Optimization Transactions

 In December 2019, Exide Technologies was a corporation and the ultimate parent of the Company group.
 To align the Company’s legal structure with its operational structure and to facilitate a sale or financing of
 the Europe/ROW business, Exide Technologies completed an internal reorganization (the
 “Optimization”), pursuant to which it converted to a limited liability company. In connection with the
 Optimization, the Ad Hoc Group equitized the full amount of approximately $291.0 million of outstanding
 Convertible PIK Notes issued pursuant to the Indenture dated as of June 25, 2019.

 As a result of the Optimization, with limited exceptions, the legal entities comprising Exide Americas and
 the Exide Europe/ROW business segments were shifted to separate sides of the corporate structure and the
 equitization of the Convertible PIK Notes substantially de-levered the Debtors’ capital structure. More
 specifically, (i) Holdings was created and became the sole member of Exide Technologies and the new
 ultimate parent of the business, (ii) Exide Technologies became the parent of substantially all of the Exide
 Americas business, and (iii) non-Debtor Exide International, became the parent of substantially all of the
 Exide Europe/ROW business (other than Exide Technologies (Shanghai) Co., Ltd, which will remain a
 subsidiary of Exide Technologies).16

          D.        Prepetition Marketing Process

 In December 2018, the Company initiated a process to evaluate strategic alternatives to enhance value and
 engaged XMS Capital Partners, LLC (“XMS”) as its investment banker. XMS contacted over 150 potential
 bidders, sixty (60) of whom signed confidentiality agreements in connection with the process. Ultimately,
 however, in the spring of 2020, the Company engaged Weil, Gotshal & Manges LLP (“Weil”), Ankura
 Consulting Group, LLC (“Ankura”), and Houlihan Lokey Capital, Inc. (“Houlihan”),17 as its legal,
 financial and investment banking advisors, respectively, to assist and advise in its contingency planning
 process.

 The Board of Directors delegated decision-making authority over the marketing and sale process (the
 “Prepetition Marketing Process”) to the Special Committee.

 The Company undertook an extensive marketing effort and solicited indications of interest from seventy-
 eight (78) strategic and financial buyers with the financial and operational wherewithal to complete a
 transaction. Thirty-two (32) of the parties contacted executed confidentiality agreements, after which the
 Company provided them with a Confidential Information Memorandum, financial projections, and access
 to a data room.

 The deadline for interested parties to submit initial bids was May 6, 2020. The Company received seven (7)
 indications of interest (“IOIs”). Five (5) of the bids were for certain business segments of the Company
 and two (2) were bids for substantially all of the Company’s assets as a going concern, or a combination of
 assets in the Exide Americas and Exide Europe/ROW business segments (the “All-Company Bids”).
 Following extensive discussions with the Special Committee and its legal and financial advisors, the
 Company selected twenty-one (21) parties to submit updated IOIs and participate in further negotiations
 and diligence, including telephonic management presentations that were held during the weeks of May 4
 and May 11, 2020. Following the management presentations, the Company and its advisors continued to

 16
      Given their proximity to these Chapter 11 Cases, the June 2019 Financing and the Optimization were reviewed
      by the independent Subcommittee, under advisement by Weil, as well as the Creditors’ Committee and its
      advisors.
 17
      Houlihan was previously engaged by the Company in March 2019 for investment banking services that ultimately
      culminated in the consummation of the June 2019 Financing.



                                                        26
 RLF1 23874670V.1




                                                       A-0622
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 315 of 405 PageID #: 8139

 provide due diligence to the remaining bidders in advance of the second round of IOIs. The Company
 expected to receive the second round IOIs on or about May 18, 2020, and in the meantime, the Company
 and its advisors continued to engage in discussions with all bidders.

 Although the commencement of these Chapter 11 Cases ensued before the Prepetition Marketing Process
 was completed, the Prepetition Marketing Process provided both the Debtors and potential bidders with a
 valuable head start on the sale process. The Prepetition Marketing Process enabled the Debtors to solicit
 IOIs and gain more insight into asset values and market conditions. The Debtors were also able to populate
 a data room that has virtually all the information that any potential bidder might be interested in. The
 Prepetition Marketing Process also provided potential bidders with time to commence their diligence and
 internal approval processes. As discussed in further detail below, shortly after the commencement of these
 Chapter 11 Cases, the Debtors filed a motion for approval of a sale and bidding procedures related thereto,
 pursuant to which the Debtors sought authorization to continue the Prepetition Marketing Process and
 effectuate a sale of substantially all of their assets.

          E.        Negotiations with Ad Hoc Group and Restructuring Support Agreement

 Despite the Company’s aforementioned prepetition restructuring efforts, the Company continued to face
 significant liquidity and operational headwinds in 2019 and 2020, which were exacerbated and accelerated
 by the unprecedented health and economic impact of the COVID-19 global pandemic. Facing growing
 uncertainty with respect to its ability to continue as a going concern, severe liquidity constraints and
 upcoming interest and maturity payments, the Company began negotiating with the Ad Hoc Group that
 held, as of the Commencement Date, in the aggregate, approximately (i) 99.78% of the Superpriority Notes,
 (ii) 99.78% of the Exchange Priority Notes, (iii) 80.69% of the First Lien Notes, and (iv) over 80% of the
 equity interests in Holdings, and their advisors to explore the Company’s strategic alternatives and solicit
 input with respect to the Prepetition Marketing Process and the availability of short term financing. During
 the week of April 13, 2020, certain members of the Ad Hoc Group signed confidentiality agreements with
 the Company. Since then, the Company continued to have discussions and negotiations with the Ad Hoc
 Group regarding sale options and financing scenarios. The Ad Hoc Group retained Paul, Weiss, Rifkind,
 Wharton & Garrison LLP (“Paul Weiss”) to assist with its analysis of the potential strategic alternatives.

 The Debtors’ engagement with the Ad Hoc Group increased in late April 2020, in advance of the April 30,
 2020 maturity of the 2020 Legacy First Lien Notes and the Company’s impending liquidity crisis. In early
 May 2020, the parties began discussing, among other things, (i) ongoing diligence regarding Exide, its
 operations, and prospects, (ii) the terms of the Ad Hoc Group’s Europe/ROW Credit Bid (as defined below),
 and (iii) the completion of the Prepetition Marketing Process in chapter 11.

 The Debtors’ discussions with the Ad Hoc Group culminated in the RSA executed on May 18, 2020. In
 connection with the execution of, and pursuant to its obligations under the RSA, the Ad Hoc Group
 submitted a binding credit bid for the Exide Europe/ROW business segment (the “Europe/ROW Credit
 Bid”). A term sheet containing certain key terms of the Europe/ROW Credit Bid was annexed to the RSA.
 The Europe/ROW Credit Bid reflected a purchase price of $430 million, comprised of (i) $70 million,
 representing a discharge and release of the aggregate principal amount of Exchange Priority Notes and First
 Lien Notes held by the Ad Hoc Group on account of the Exchange Priority Notes, (ii) $30 million, in the
 form of an assumption by the Ad Hoc Group of 100% of the aggregate amount of Claims outstanding under
 the European Bridge Notes Indenture, (iii) $161 million, in the form of an assumption by the Ad Hoc Group
 of 100% of the aggregate amount of Claims outstanding under the Superpriority Notes Indenture, and
 (iv) $174 million, in the form of an assumption by the Ad Hoc Group of 100% of the aggregate amount of
 Claims outstanding under existing Exide Europe/ROW financing arrangements.




                                                     27
 RLF1 23874670V.1




                                                    A-0623
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 316 of 405 PageID #: 8140

 The Europe/ROW Purchaser – a Delaware limited liability company formed by the members of the Ad Hoc
 Group for the benefit of all holders of the Exchange Priority Notes – will serve as the buyer for the
 Europe/ROW Assets under the Europe/ROW Purchase Agreement. In accordance with the Europe/ROW
 Purchase Agreement, Exide International’s outstanding obligations on account of the Claims arising under
 the Superpriority Notes Indenture (approximately $161 million) will be assigned to and assumed by the
 Europe/ROW Purchaser on the Europe/ROW Closing Date. To consummate the Europe/ROW Purchaser’s
 assumption of Exide International’s obligations thereunder, the Superpriority Notes Indenture will be
 assigned, assumed and ratified (and modified to the extent necessary) in accordance with a supplemental
 indenture executed by the Europe/ROW Purchaser, as provided in the Superpriority Notes Indenture.
 Pursuant to the supplemental indenture and other amendments and supplements to the Superpriority Notes
 Documents, the Europe/ROW Purchaser will assume all obligations of Exide International for (i) the due
 and punctual payment of the principal, premium (if any) and interest on account of the Superpriority Notes
 and (ii) the performance of each covenant arising under the Superpriority Notes, the Superpriority Notes
 Indenture and the Security Documents (as defined in the Superpriority Notes Indenture). The outstanding
 Claims under the Superpriority Notes Indenture will continue to be secured by the liens and security
 interests against the Europe/ROW Assets created and granted under the Superpriority Notes Indenture.
 Immediately upon such assumption, and without any further action, (i) the Superpriority Notes Guarantee
 Claims against the Debtors will be deemed fully satisfied, released and discharged, (ii) any liens or security
 interests granted by the Debtors under the Superpriority Notes Indenture and the Security Documents will
 be deemed fully satisfied, released and discharged, (iii) the holders of Superpriority Notes will waive any
 existing defaults under the Superpriority Notes Indenture, and (iv) the liens, security interests and claims
 against the non-debtor entities will remain in existence and be valid, enforceable and remain in full force
 and effect after such assumption, provided, however, that Exide International will be released from any
 continuing obligations arising under the Superpriority Notes Indenture and Superpriority Security
 Documents.

 Additionally, pursuant to the Plan and the Europe/ROW Purchase Agreement, in exchange for the
 Europe/ROW Credit Bid under the Europe/ROW Purchase Agreement (which secured claim will be
 assigned from the Exchange Priority and First Lien Notes Trustee to the Europe/ROW Purchaser) and the
 discharge and release of $70 million of outstanding Claims on account of the Exchange Priority Notes, each
 consenting holder of an Allowed Exchange Priority Notes Claim will receive its Pro Rata share of the LLC
 interests of the Europe/ROW Purchaser. If less than 100% of the holders of Allowed Exchange Priority
 Notes Claims have been identified as of the Europe/ROW Closing Date, the board of managers of the
 Europe/ROW Purchaser may (i) at any time following the Europe/ROW Closing Date, distribute such
 unidentified holders’ allocation of LLC interests to known holders of Allowed Exchange Priority Notes
 Claims on a Pro Rata basis, (ii) hold such unidentified holders’ allocation of LLC interests in escrow and
 distribute such interests to the remaining holders of Allowed Exchange Priority Notes Claims once such
 holders have been identified, or (iii) cancel such interests.

 Following the discharge and release of the $70 million in outstanding Claims on account of the Exchange
 Priority Notes in connection with the Europe/ROW Purchase Agreement, all holders of remaining Allowed
 Exchange Priority Notes Claims will receive Net Cash Proceeds after all Allowed ABL Claims are satisfied
 in full in Cash, until all Allowed Exchange Priority Notes Claims are satisfied in full in Cash. Finally, each
 holder of an Allowed First Lien Notes Claim will receive its Pro Rata share of Net Cash Proceeds after all
 Allowed ABL Claims and Allowed Exchange Priority Notes Claims are satisfied in full in accordance with
 the Plan, until all Allowed First Lien Notes Claims are satisfied in full in Cash. The Trustees have been
 directed by the majority of holders as provided under the Superpriority Notes Indenture and Exchange
 Priority and First Lien Notes Indenture to support and to take all necessary steps and actions to implement
 and consummate the transactions contemplated under the Plan and Europe/ROW Purchase Agreement.




                                                      28
 RLF1 23874670V.1




                                                     A-0624
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 317 of 405 PageID #: 8141

 In connection with the Europe/ROW Credit Bid, the Ad Hoc Group also committed to (x) provide $30
 million in interim financing to Exide International to be used for working capital and general corporate
 purposes within the Exide Europe/ROW business segment, and up to $50 million of new money exit
 financing in their discretion pursuant to the European Bridge Notes Indenture and (y) refinance all amounts
 owed by non-Debtor Exide Technologies (Transportation) Limited under the ABL Credit Agreement, or
 otherwise bifurcate the facility provided under the ABL Credit Agreement. Pursuant to the RSA, the
 Europe/ROW Credit Bid served as the stalking horse for a Europe/ROW sale transaction and was subject
 to higher or better bids. In connection with the Europe/ROW Credit Bid, the Debtors and the Ad Hoc
 Group also negotiated a term sheet contemplating the Interim Financing Facility provided by the Ad Hoc
 Group to certain of the Debtors’ non-Debtor affiliates in Europe to support the Company’s Europe/ROW
 operations during the execution of the postpetition marketing process.

 The Debtors, after consultation with their advisors, determined that selection of the Europe/ROW Credit
 Bid as the stalking horse for a Europe/ROW sale transaction was in the best interests of the Debtors’ estates.
 Specifically, the Debtors determined that the Europe/ROW Credit Bid will serve as the stalking horse bid
 (the “Europe/ROW Stalking Horse Credit Bid”) for the purchase of the Debtors’ equity interests in Exide
 International and certain other non-Debtor foreign affiliates, all of which equity interests constitute property
 of Holdings’ estate.18

 Importantly, the RSA provided that the Europe/ROW Stalking Horse Credit Bid was subject to better or
 higher offers, as further described in the Bidding Procedures, and that in the event the Europe/ROW
 Stalking Horse Credit Bid was not selected as the Successful Bid (as defined in the Bidding Procedures) at
 the auction, the Europe/ROW Credit Bid shall serve as the Back-up Bid (as defined in the Bidding
 Procedures) for the relevant assets.

 Finally, the RSA incorporated a plan term sheet pursuant to which the Ad Hoc Group agreed to support the
 pursuit and confirmation of a chapter 11 plan that complies with the terms and conditions of the RSA, the
 absolute priority rule and other requirements of the Bankruptcy Code.

                                              IV.
                                OVERVIEW OF THE CHAPTER 11 CASES

          A.        Commencement of The Chapter 11 Cases and First-Day Motions

 On May 19, 2020, the Debtors commenced the Chapter 11 Cases. The Debtors continue to manage their
 estates as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. To that
 end, the Debtors filed various motions seeking relief from the Bankruptcy Court to promote a seamless
 transition between the Debtors’ prepetition and postpetition business operations and minimize any
 disruptions to the Debtors’ operations (the “First Day Motions”). At the second day hearing held on June
 18, 2019, the Bankruptcy Court granted substantially all of the relief requested in the First Day Motions on
 a final basis and entered various final orders authorizing the Debtors to, among other things:

          Continue to use their cash management system, bank accounts, and business forms (Docket No.
           330);

          Continue paying employee wages and benefits (Docket No. 327);



 18
      For the avoidance of doubt, the sale of non-Debtor assets will not be subject to the approval of the Bankruptcy
      Court or entitled to the protections afforded by the Bankruptcy Code.



                                                         29
 RLF1 23874670V.1




                                                        A-0625
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 318 of 405 PageID #: 8142

          Pay certain critical vendors and obligations with respect to prepetition orders of goods and services
           to be delivered postpetition (Docket No. 326);

          Pay certain prepetition claims of shippers, warehousemen, and other lien claimants (Docket No.
           329);

          Continue to honor certain prepetition obligations to customers and to maintain customer programs
           (Docket No. 333);

          Continue insurance programs and the workers’ compensation program, the processing of workers’
           compensation claims, and continue the Debtors’ surety bond program (Docket No. 328);

          Continue to pay all taxes, fees, and similar charges and assessments, whether arising prepetition
           or postpetition, to the appropriate taxing, regulatory, or other governmental authority in the
           ordinary course (Docket No. 332); and

          Approve Debtors’ form of adequate assurance of payment to utility companies, establish
           procedures for utility companies to request adequate assurance of payment, and prohibit utility
           companies from altering or discontinuing services (Docket No. 334).

          B.        DIP Financing and Cash Collateral

                    (a)    DIP Financing

 To address the working capital needs of the Debtors and provide sufficient liquidity for the duration of the
 Chapter 11 Cases and the completion of the postpetition marketing process as contemplated by the RSA,
 the Debtors solicited offers for debtor-in-possession financing from thirty-eight (38) parties, including the
 Debtors’ existing noteholders and the Prepetition ABL Lenders. Only three (3) offers for financing were
 received, none of which, standing alone, were adequate to fund the postpetition marketing process.
 Ultimately, the Debtors were able to combine sources and secure postpetition financing (the “DIP
 Financing”) in the form of a superpriority senior secured debtor-in-possession credit facility in an
 aggregate principal amount of $40 million (the “DIP Facility”), to be provided by BTC Holdings Fund I,
 LLC and certain members of the Ad Hoc Group (solely in such capacity, the “DIP Lenders”) and agented
 by Blue Torch Finance LLC (together with BTC Holdings Fund I, LLC and its affiliates, “Blue Torch”;
 and solely in such capacity as the agent under the DIP Facility, the “DIP Agent”), with a draw of $40
 million under the proposed DIP Financing.

 On the Commencement Date, the Debtors filed a motion seeking authority to enter into the DIP Facility
 (Docket No. 26).19 On May 21, 2020, the Bankruptcy Court entered an order granting the relief requested
 in the DIP Motion on an interim basis (Docket No. 123) (the “Interim DIP Order”). On June 19, 2020,
 the Bankruptcy Court entered an order granting the relief requested in the DIP Motion on a final basis
 (Docket No. 350) (the “DIP Order”).

 The DIP Financing is required to be repaid in full in cash at the closing of the Americas Sale Transaction.

                    (b)    Cash Collateral


 19
      Motion of Debtors for (I) Authority to (A) Obtain Postpetition Financing, (B) Use Cash Collateral, (C) Grant
      Liens and Provide Superpriority Administrative Expense Status, (D) Grant Adequate Protection, (E) Modify
      Automatic Stay, and (F) Schedule Final Hearing and (II) Related Relief (Docket No. 26) (the “DIP Motion”).



                                                        30
 RLF1 23874670V.1




                                                       A-0626
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 319 of 405 PageID #: 8143

 The DIP Financing was conditioned on the Debtors’ having access to cash collateral, which was necessary
 under the DIP budget to fund the Chapter 11 Cases and continue the Debtors’ business operations. Without
 immediate access to cash collateral, the Debtors would have been unable to make payments to employees,
 vendors, and suppliers, satisfy operating costs, fund the Chapter 11 Cases, and access the DIP Financing,
 which would have forced the Debtors into an emergency fire sale and an immediate liquidation of their
 businesses. Unfortunately, the Debtors’ attempts to reach an agreement with the Prepetition ABL Lenders
 regarding consensual use of cash collateral were unsuccessful—the Prepetition ABL Lenders refused to
 agree to the consensual use of cash collateral. Accordingly, on the Commencement Date, the Debtors filed
 a motion for the nonconsensual use of cash collateral (Docket No.80).20

 On May 21, 2020, after holding an evidentiary hearing, the Bankruptcy Court entered an order granting the
 Cash Collateral Motion on an interim basis (Docket No. 124) (the “Interim Cash Collateral Order”).
 Pursuant to the Interim Cash Collateral Order, the Debtors were authorized, on an interim basis, to use the
 cash collateral of the Prepetition ABL Lenders on a nonconsensual basis, provided that the Debtors provide
 the Prepetition ABL Lenders with the same adequate protection that they are providing to the Prepetition
 Secured Parties under the Interim DIP Order, as well as the following additional adequate protection:

         Financial Reporting. The Debtors were required to continue the same reporting as was required
          under the Prepetition ABL Credit Agreement by the deadlines set forth therein, including the
          monthly Borrowing Base Certificate (as defined in the Prepetition ABL Credit Agreement).

         Adjusted Borrowing Base. The Debtors would be required to cease using cash collateral without
          further Court approval if the Debtors’ outstanding balance under the Prepetition ABL Credit
          Agreement exceeds the most recent borrowing base calculation in accordance with the Prepetition
          ABL Credit Agreement plus $30 million. The borrowing base formula, including any discretionary
          reserves, would not be modified from the formula applicable under the Prepetition ABL Credit
          Agreement nor would any additional discretionary reserves be added after the Commencement
          Date.

 On June 19, 2020, the Bankruptcy Court entered an order granting the Cash Collateral Motion on a final
 basis (Docket No. 349).

          C.        Settlement Procedures Relating to Non-Performing Properties

 As previously discussed, it was clear from the outset of these Chapter 11 Cases that at the end of these
 Chapter 11 Cases, following the sale of substantially all of their assets, the Debtors would not be in business,
 and therefore would be required to liquidate, abandon, or otherwise address any assets that they were unable
 to sell to third party purchasers through the postpetition marketing process. Specifically, at the end of these
 Chapter 11 Cases, the Debtors will no longer be able to retain and support the ongoing maintenance and
 remediation of the NPPs.

 To that end, on the Commencement Date, the Debtors filed the NPP Settlement Procedures Motion (Docket
 No. 37). By the NPP Settlement Procedures Motion, the Debtors sought to establish certain settlement
 procedures, which would enable the Debtors to: (i) continue their postpetition marketing efforts to sell as
 many of the NPPs as possible without the distraction and cost of potentially unnecessary litigation during
 the Chapter 11 Cases, (ii) engage in good faith negotiations with the various governmental regulatory

 20
      Motion of Debtors for Interim and Final Orders (I) Authorizing Use of Cash Collateral; (II) Granting Adequate
      Protection to the Prepetition ABL Lenders; (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule
      4001(b); (IV) Authorizing the Debtors to Continue Performing Under Factoring Agreements; and (V) Granting
      Related Relief (Docket No. 80) (the “Cash Collateral Motion”).



                                                        31
 RLF1 23874670V.1




                                                       A-0627
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 320 of 405 PageID #: 8144

 agencies and the sureties—including mediation, if necessary—to obtain an agreed upon orderly solution
 for the NPPs that the Debtors are unable to sell and any related issues, and (iii) to the extent settlement
 negotiations and mediation were not successful, proceed on an expedited timeline for the contested
 abandonment of the NPP(s) at issue. The overarching goal of establishing and implementing the Settlement
 Procedures (as defined in the NPP Settlement Procedures Motion) was to deal with the NPPs in an orderly
 and efficient manner that would minimize the risk of harm to public health and safety but recognizes the
 Debtors’ challenged financial circumstances. Importantly, the Settlement Procedures did not require
 regulatory agencies to reach a settlement with the Debtors—rather, the Settlement Procedures were
 designed to foster open communications and good faith negotiations among the parties and facilitate the
 efficient administration of these Chapter 11 Cases while significantly reducing the incurrence of
 unnecessary costs associated with litigating abandonment issues under section 554(a) of the Bankruptcy
 Code before the Bankruptcy Court, which would only be pursued by the Debtors as a last resort.

 On June 9, 2020, the Bankruptcy Court granted the NPP Settlement Procedures Motion and entered the
 NPP Settlement Procedures Order (Docket No. 242).

          D.        The Canadian Non-Performing Property

 The Debtors own one non-performing property located in Fort Erie, Ontario, Canada. The applicable
 Canadian environmental authority, the Ontario Ministry of the Environment, Conservation and Parks (the
 “Canada MOE”) did not participate in the mediation that culminated in the Global Settlement, and
 generally has not appeared in these Chapter 11 Cases, but received notice of all proceedings. The Debtors
 intend to negotiate the Environmental Liabilities associated with the Canada Non-Performing Property with
 the Canada MOE. On or before the Effective Date, the Debtors will escrow funds in an amount to be
 determined by the Debtors in consultation with the Requisite Noteholders for such purposes. No surety
 bonds have been issued or will be issued in connection with the Canadian non-performing facility. If any
 amount remains in the Canada NPP Remediation Funds escrow account (as defined in the Plan) following
 the applicable remediation, such amount will revert to the Wind Down Estates. Remaining Claims, if any,
 held by the Canada MOE associated with the Canada Non-Performing Property will constitute General
 Unsecured Claims. The release and exculpation provisions set forth in Section 10 of the Plan shall apply
 to the Canadian MOE with respect to the Canada Non-Performing Property.

          E.        Procedural Motions and Retention of Professionals

 The Debtors have also filed several other motions that are common to chapter 11 proceedings of similar
 size and complexity as the Chapter 11 Cases, including applications to retain various professionals to assist
 the Debtors in the Chapter 11 Cases. The Bankruptcy Court granted substantially all of the relief requested
 in such motions and entered various orders with respect to such relief.

          F.        Appointment of the Creditors’ Committee

 On May 28, 2020, the Creditors’ Committee was appointed by the United States Trustee for the District of
 Delaware pursuant to section 1102 of the Bankruptcy Code to represent the interests of unsecured creditors
 in the Chapter 11 Cases (Docket No. 156).

 The members of the Creditors’ Committee include the Pension Benefit Guaranty Corp., SMC LLC, Onix
 Networking Corp., Exide Creditors’ Liquidating Trust, and Ronald Sanders.

 The Creditors’ Committee retained Lowenstein Sandler LLP and Potter Anderson & Corroon LLP as its
 attorneys, AlixPartners LLP as its financial advisor, B. Riley FBR, Inc. as its investment banker, and WSP
 USA, Inc. as its environmental consultant.



                                                      32
 RLF1 23874670V.1




                                                     A-0628
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 321 of 405 PageID #: 8145

          G.        KEIP/KERP Motion

 On June 8, 2020, the Debtors filed a motion (the “KEIP/KERP Motion”) seeking authority to implement
 a key employee incentive program (the “KEIP”) and a key employee retention program (the “KERP,” and
 together with the KEIP, the “Employee Programs”) (Docket No. 237). Under the KEIP, three (3) of the
 Debtors’ key employees (collectively, the “KEIP Participants”), are eligible to collectively receive
 $956,250 (plus 1.55% of any value of the U.S. sale process in excess of certain threshold amounts, as further
 explained in the KEIP/KERP Motion). Under the KERP, one hundred and fifteen (115) of the Debtors’
 non-insider key employees (collectively, the “KERP Participants”), are eligible to collectively receive
 approximately $4.5 million.

 The KERP divides participants into two groups, and provides for payment to each group in two installments.
 The first group of the KERP Participants consists of sixteen (16) key employees (the “Group 1 KERP
 Participants”) who received one half (1/2) of their total KERP payment on May 15, 2020, in the aggregate
 amount of approximately $834,000. The second group of KERP Participants consists of ninety-nine (99)
 key employees (the “Group 2 KERP Participants”) who received the first of the two payments, equaling
 one half (1/2) of the total KERP payment, upon the Court’s approval of the KERP. The second installment
 of the KERP payment totaling $2.2. million will be paid upon consummation of the Americas Sale
 Transaction.

 The KEIP contemplates three payments to the KEIP Participants, one prepetition and two postpetition. The
 prepetition payment was made to KEIP Participants on May 15, 2020, in the aggregate amount of the
 approximately $679,000. The postpetition KEIP award is split into two independent, variable amounts,
 meaning that depending on the results achieved, the KEIP Participants can earn one, both, or neither of the
 two amounts. The postpetition KEIP award is tied to (i) the KEIP Transaction (defined below), and (ii)
 outperformance of the adjusted operating cash flow set forth in the DIP Budget.

 On June 30, 2020, the Bankruptcy Court entered an order (Docket No. 419) approving the Debtors’
 KEIP/KERP Motion, with certain modifications. The Debtors expect that KEIP payments totaling between
 $1 to 1.4 million will be made at closing to the KEIP Participants, with the range of total remaining
 KEIP/KERP payments calculated as follows:

                                                            Low   High
                                                            ($mm) ($mm)
                                  KEIP
                                  Operating Cash Flow       0.3       0.7
                                  KEIP Transaction          0.7       0.7
                                  KEIP Total                1.0       1.4
                                  KERP Total                2.2       2.2
                                  KEIP/KERP                 3.2       3.6

          H.        Bar Date

 On June 15, 2020, the Debtors filed with the Bankruptcy Court a motion (Docket No. 279) (the “Bar Date
 Motion”) seeking authority to establish the following deadlines for filing proofs of claims in the Chapter 11
 Cases: (i) establishing 5:00 p.m., prevailing Eastern Time, on the date that is thirty (30) days after service
 of the Bar Date Notice (as defined in the Bar Date Motion), as the deadline for all non-governmental units
 (as defined in section 101(27) of the Bankruptcy Code) to file proofs of claim in the Chapter 11 Cases (the
 “General Bar Date”); (ii) establishing November 16, 2020, at 5:00 p.m., prevailing Eastern Time, as the
 deadline for all governmental units (as defined in section 101(27) of the Bankruptcy Code) to file proofs of



                                                      33
 RLF1 23874670V.1




                                                     A-0629
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 322 of 405 PageID #: 8146

 claim in the Chapter 11 Cases (the “Governmental Bar Date”); (iii) establishing the later of (a) the
 General Bar Date or the Governmental Bar Date, as applicable, and (b) 5:00 p.m., prevailing Eastern Time,
 on the date that is thirty (30) days from the date on which the Debtors provide notice of a previously unfiled
 Schedule or an amendment or supplement to the Schedule, as the deadline by which persons or entities
 affected by such filing, amendment, or supplement must file proofs of claim in the Chapter 11 Cases; and
 (iv) establish the later of (y) the General Bar Date or the Governmental Bar Date, as applicable, and (z) 5:00
 p.m., prevailing Eastern Time, on the date that is thirty (30) days following the service of an order approving
 rejection of any executory contract or unexpired lease of the Debtors as the deadline by which persons or
 entities asserting claims resulting from such rejection must file proofs of claim in the Chapter 11 Cases.

 On June 25, 2020, the Bankruptcy Court entered an order (Docket No. 373) (the “Bar Date Order”)
 approving the Debtors’ Bar Date Motion and establishing the aforementioned deadlines to file proofs of
 claim in the Chapter 11 Cases. Pursuant to the Bar Date Order, the General Bar Date in these Chapter 11
 Cases was July 31, 2020 and the Governmental Bar Date is November 16, 2020.

          I.        Statements and Schedules, and Rule 2015.3 Financial Reports

 The Debtors filed their (i) schedules of assets and liabilities and (ii) statements of financial affairs on June
 26, 2020 (Docket Nos. 392-405, 409). The Debtors also filed their Rule 2015.3 financial report on June
 26, 2020 (Docket No. 407).

          J.        PBGC Claims

 On July 31, 2020, the PBGC filed a contingent claim in the amount of $110.1 million against each of the
 Debtors (the “Unfunded Benefit Liability Claims”) on account of statutory liability under 29 U.S.C.
 § 1362 and 1368 for the unfunded benefit liabilities of the Exide Technologies Retirement Plan (the
 “Pension Plan”). Contemporaneously, on July 31, 2020, the PBGC also filed a contingent claim in the
 amount of $32,928,750 against each of the Debtors (the “Termination Premiums Claims”) on account of
 certain termination premiums, insurance premiums, interest and penalties (collectively, the “Termination
 Premiums”) that may become due and owed to the PBGC under certain circumstances upon termination
 of the Pension Plan. The Unfunded Benefit Liability Claims and the Termination Premiums Claims are
 contingent on the termination of the Pension Plan, and for purposes of such claims, it is assumed that the
 Pension Plan terminated on May 31, 2020.21 On July 31, 2020, the PBGC (i) issued a notice of
 determination indicating its intent to proceed to have the Pension Plan terminated under ERISA § 4042, 29
 U.S.C. § 1342, and the PBGC appointed as statutory trustee and under ERISA § 4048, 29 U.S.C. § 1348,
 to have July 31, 2020 established as the Pension Plan’s termination date, and (ii) published a notice to
 participants in the New York Times regarding PBGC’s initiation of termination proceedings.

 The Debtors are evaluating the PBGC Claims (as defined in the Plan), including the Unfunded Liability
 Claims and the Termination Premiums Claims. Pursuant to the Plan, if the releases are approved by the
 Bankruptcy Court, the PBGC will be deemed to have released the PBGC Claims and permanently enjoined
 from pursuing such claims against the Europe/ROW Purchaser, the Transferred Entities and the Consenting
 Creditors. On August 14, 2020, the PBGC filed the Pension Benefit Guaranty Corporation’s Objection to
 Debtors’ Proposed Disclosure Statement (Docket No. 735) (the “PBGC Objection”), a copy of which is
 annexed hereto as Exhibit E. For the reasons set forth therein, the PBGC disputes the Plan and the proposed

 21
      In the event the Pension Plan terminates, the assets of the Pension Plan may be insufficient to cover the benefit
      liabilities of the Pension Plan. This insufficiency is the amount of the Pension Plan’s unfunded benefit liabilities
      under 29 U.S.C. § 1362(b). Upon termination of the Pension Plan, the contributing sponsor of the Pension Plan
      and each member of the contributing sponsor’s controlled group become jointly and severally liable to PBGC for
      the total amount of the Pension Plan’s unfunded benefit liabilities and the Termination Premiums.



                                                            34
 RLF1 23874670V.1




                                                          A-0630
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 323 of 405 PageID #: 8147

 releases under the Plan. The Debtors intend to engage in discussions with the PBGC regarding the PBGC
 Claims.

          K.        Subcommittee Investigation of Certain Prepetition Affiliate Transactions

 On April 3, 2020, the Subcommittee of the Special Committee was created, with independent director
 Harvey Tepner as the sole member, to investigate, evaluate, and control the disposition or resolution of any
 claims associated with certain prepetition affiliate transactions, including the June 2019 Financing and the
 Optimization. The Subcommittee oversaw the investigation and engaged and directed Weil to lead the
 investigation in evaluating the viability of any potential claims and causes of action related to the
 Transactions. The Subcommittee’s investigation took place over approximately four months (from April
 through July 2020) and included extensive factual and legal analysis. On behalf of the Subcommittee, Weil
 first requested and received pertinent information and documents from the Company and its legal and
 financial advisors, and subsequently reviewed thousands of documents. Weil next conducted interviews
 reasonably necessary to understand the Transactions and to evaluate any potential claims in connection
 with the Transactions. Weil conducted 24 interviews in total. Interviewees included all Board members at
 the time the Transactions were approved, relevant current and former management of the Company, the
 Company’s legal and financial advisors in connection with the Transactions, and the Company’s third party
 auditor.

 The Subcommittee also engaged independent financial advisors Ankura and Houlihan Lokey to assist with
 the investigation of the June 2019 Financing and Optimization, respectively. The investigation analyzed
 the viability of potential claims including for actual fraudulent conveyance, constructive fraudulent
 conveyance, breach of fiduciary duty, and equitable subordination with respect to the June 2019 Financing
 as well as for actual fraudulent conveyance, constructive fraudulent conveyance, breach of fiduciary duty,
 and unlawful distribution with respect to the Optimization.

 The Subcommittee remained actively engaged throughout the investigation. Mr. Tepner, as the sole member
 of the Subcommittee, directly participated in certain interviews and received summaries of all of the other
 interviews conducted. He also reviewed key documents, including the materials presented to the Board
 when approving the Transactions respectively. Further, during the course of the investigation, Mr. Tepner
 communicated with Weil on at least a weekly basis regarding the status of the investigation to oversee the
 process and to offer guidance, and on several occasions communicated with Weil and independent financial
 advisors Houlihan Lokey and Ankura regarding their respective analyses of the Transactions.

 The Subcommittee also conducted its investigation in close coordination with the Creditors’ Committee,
 which conducted its own contemporaneous investigation of the Transactions. As a result, the
 Subcommittee’s investigation was fully transparent to counsel for the Creditors’ Committee Lowenstein
 Sandler LLP (“Lowenstein”). Lowenstein and its financial advisor, AlixPartners LLP, actively participated
 in most of the interviews and were provided with detailed verbal summaries and updates of interviews that
 preceded their involvement or were with the Company’s legal advisors at the time of the Transactions.
 Weil, on behalf of the Subcommittee, and Lowenstein, on behalf of the Creditors’ Committee, also engaged
 in periodic and open discussions in connection with the investigation of the Transactions. On July 21, 2020
 towards the end of their respective investigations, Weil, on behalf of the Subcommittee, and Lowenstein,
 on behalf of the Creditors’ Committee, exchanged their preliminary conclusions, which were consistent in
 all material respects.

 After its nearly four month thorough investigation, the Subcommittee did not identify any valuable,
 colorable claims or causes of action belonging to the Debtors related to the Transactions or to the conduct
 of the Company’s directors and officers in connection with the Transactions. Moreover, as to any potential
 claims for breach of fiduciary duty with respect to the Transactions, the Subcommittee determined that the



                                                     35
 RLF1 23874670V.1




                                                    A-0631
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 324 of 405 PageID #: 8148

 business judgment standard would apply and was satisfied. Additionally, the Subcommittee concluded that
 the time and expense associated with pursuing any such claims or causes of action likely would exceed any
 potential value that could be recovered from such claims or causes of action and that the value of any
 potential recovery did not exceed the benefits of the sale of the Europe/ROW Assets for the Debtors. The
 Subcommittee also determined that Exide Technologies LLC’s unsecured creditors, including
 environmental creditors, suffered no damages as a result of the Transactions.

          L.        Bidding Procedures and Postpetition Marketing Process

 In support of the postpetition marketing and sale process, the Debtors and their advisors developed the
 Bidding Procedures to facilitate the marketing and sale of substantially all of their assets in these Chapter
 11 Cases in an orderly and value-maximizing manner. On the Commencement Date, the Debtors filed the
 Bidding Procedures Motion (Docket No. 63), and on June 19, 2020, the Bankruptcy Court entered the
 Bidding Procedures Order (Docket No. 344).

 Generally, pursuant to the Bidding Procedures, parties could submit bids for the purchase of any and all of
 the Debtors’ assets in accordance with the terms of the Bidding Procedures. The Bidding Procedures were
 designed to promote a competitive and expedient bidding and sale process, and were intended to generate
 the greatest level of interest in, and the best value for, the Debtors’ assets, while affording the Debtors
 maximum flexibility to execute asset sales as quickly and efficiently as possible. The Bidding Procedures
 were intended to provide the Debtors with flexibility to solicit proposals, negotiate transactions, provide
 stalking horse protections (if necessary and appropriate), hold an auction (if necessary and appropriate) and
 consummate one or more sale transactions for the highest or best value, all while protecting the due process
 rights of all interested parties and ensuring that there was a full and fair opportunity to review and consider
 proposed transactions.

 Specifically, pursuant to the Bidding Procedures, the Debtors sought to sell substantially all of their assets,
 including, (a) the Americas Assets, which included (i) the Exide Americas industrial energy business
 segment, (ii) the Exide Americas transportation business segment, (iii) the Exide Americas recycling
 business segment, (iv) any operating facilities located in any of the foregoing business segments, or (v) any
 combination thereof and (b) the Europe/ROW Assets, which included (i) the Exide Europe/ROW
 transportation business segment, (ii) the Exide Europe/ROW industrial business segment, (iii) the Exide
 Europe/ROW recycling segment, or (iv) any combination thereof.

 The Debtors’ postpetition marketing process, which was led by Houlihan Lokey, was extensive and
 involved solicitations of interest from a diverse set of potential strategic and financial parties. Prior to and
 following the Commencement Date, Houlihan Lokey contacted over seventy-eight (78) potential third party
 bidders, approximately thirty-two (32) of which executed non-disclosure agreements allowing them to
 receive confidential information with respect to the Debtors’ assets. The diligence conducted in connection
 with the Debtors’ assets was extensive and included, among other things, (i) compiling over 6,500
 documents in an electronic data room; (ii) facilitating discussions between potential bidders and the
 Debtors’ management team; and (iii) hosting numerous on-site visits.

 According to the original timeline approved by the Bankruptcy Court, the Debtors’ deadline to designate a
 stalking horse for the Debtors’ assets was June 22, 2020 and the deadline to submit bids for the Debtors’
 assets was July 10, 2020. These deadlines were subsequently extended to provide the Debtors with
 additional time to negotiate purchase agreements with potential bidders for the Debtors’ Americas Assets.

 As previously discussed in greater detail, in accordance with the Bidding Procedures, the Debtors accepted
 the Europe/ROW Stalking Horse Credit Bid submitted by an entity formed by the Ad Hoc Group (the
 “Europe/ROW Stalking Horse Credit Bidder”) for certain of the Europe/ROW Assets pursuant to the



                                                       36
 RLF1 23874670V.1




                                                      A-0632
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 325 of 405 PageID #: 8149

 Stock and Asset Purchase Agreement appended as Exhibit B to the Notice of Europe/ROW Stalking Horse
 Agreement (Docket No. 324) (the “Europe/ROW Sale Transaction”).

 On July 8, 2020, the Debtors filed the Notice of Designation of Americas Stalking Horse Bidder (Docket
 No. 500) (the “Americas Stalking Horse Bidder Designation Notice”) designating EX Holdings, Inc. as
 an Additional Stalking Horse Bidder (the “Americas Stalking Horse Bidder” and such Additional Stalking
 Horse Bid, the “Americas Stalking Horse Bid”) for certain of the Debtors’ assets pursuant to and as set
 forth in the Stock and Asset Purchase Agreement appended as Exhibit C to the Americas Stalking Horse
 Bidder Designation Notice). The Americas Stalking Horse Bid provided for cash consideration in the
 amount of $170,000,000, plus additional consideration described in further detail in the Americas Stalking
 Horse Bidder Designation Notice. In accordance with the Bidding Procedures, the Americas Stalking Horse
 Bid was subject to higher or better offers. 22 Parties in interest were provided the opportunity to object to
 the designation of the Americas Stalking Horse Bidder by no later than July 15, 2020 at 4:00 p.m. (Eastern
 Time). No Objections to the designation of the Americas Stalking Horse Bidder were received, and on July
 16, 2020, the Bankruptcy Court entered the Order Approving Debtors’ Designation of Americas Stalking
 Horse Bidder and Approving Stalking Horse Bid Protections (Docket No. 548).

 The Europe/ROW Stalking Horse Credit Bid and the Americas Stalking Horse Bid were both subject to
 higher or better offers in accordance with the Bidding Procedures. The deadline for potential bidders to
 submit bids for any of the Assets was July 17, 2020 at 4:00 p.m. (Eastern Time) (the “Bid Deadline”).

 Following the Americas Stalking Horse Bidder Designation Notice, the Debtors continued to negotiate with
 potential bidders and ultimately received three (3) bids by the designated bid deadline. The three bids
 consisted of (i) the bid submitted by the U.S. Buyer for substantially all of the Debtors’ Americas Assets;
 (ii) a bid submitted by a third party for the Debtors’ property and assets located in Canon Hollow, Missouri;
 and (iii) a bid submitted by a third party for the Debtors’ interests in a non-Debtor Canadian subsidiary.
 The Debtors did not receive any additional bids for the Europe/ROW Assets. The Debtors and their legal
 and financial advisors reviewed and analyzed all three (3) bids with the Special Committee, which was
 empowered to approve or reject any bid or proposal received.

 Following extensive discussions and analysis with the Special Committee, the Debtors ultimately
 determined that the bid submitted by the U.S. Buyer was a Qualified Bid pursuant to the Bidding Procedures
 and that such bid would serve as a baseline bid at the auction. On July 23, 2020, the Debtors filed the
 Notice of Qualified Bids and Designation of Baseline Bid With Respect to the Americas Assets (Docket No.
 589) (the “Notice of Successful Europe/ROW Bid and Qualified Americas Bids”), in which the Debtors
 announced that:

       (a) the Debtors did not receive any other bids for the Europe/ROW Assets, and, as such, the highest
       and best offer for the Europe/ROW Assets was submitted by the Europe/ROW Stalking Horse
       Credit Bidder, and the Europe/ROW Stalking Horse Credit Bidder is the Successful Bidder for
       such Europe/ROW Assets (the “Successful Europe/ROW Bidder” and the Successful
       Europe/ROW Bidder’s winning bid, the “Successful Europe/ROW Bid”);

       (b) the Debtors received bids for the Americas Assets and have, in the exercise of their reasonable
       business judgment, in consultation with the Consultation Parties, determined that the following
       bids are “Qualified Bids” under the Bidding Procedures:


 22
      On July 8, 2020, the Debtors also filed the Notice of Extension of Certain Deadlines and Rescheduled Auction
      Under the Bidding Procedures Order (Docket No. 501), which modified and extended certain key dates in the
      Debtors’ postpetition marketing process.



                                                        37
 RLF1 23874670V.1




                                                       A-0633
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 326 of 405 PageID #: 8150

                    (i) the Americas Stalking Horse Bid; and

                    (ii) the Bid of the U.S. Buyer for a base purchase price of $178,600,000, on the terms
                    and conditions set forth in that certain Stock and Asset Purchase Agreement attached
                    as Exhibit A to the Notice of Successful Europe/ROW Bid and Qualified Americas
                    Bids;

      (c) the Debtors designated the bid of the U.S. Buyer as the highest or best Qualified Bid for the
      Americas Assets (the “Baseline Bid”); and

      (d) The Debtors will hold an auction on July 23, 2020 beginning at 10:00 a.m. (Eastern Time) (the
      “Auction”) and the hearing to consider approval of the sale of the Assets will be held on August
      6, 2020 at 2:00 p.m. (Eastern Time) before the Bankruptcy Court.

 Subsequently, on July 23, 2020, the Debtors filed the Notice of Successful Bidders for Americas Assets and
 Europe/ROW Assets (Docket No. 591) (the “Notice of Successful Bids for Americas Assets and
 Europe/ROW Assets”), in which the Debtors announced that:

      (a) the highest or otherwise best offer for the Americas Assets was the bid submitted by Battery
      BidCo (the “Successful Americas Bidder,” and the Successful Americas Bidder’s winning bid,
      the “Successful Americas Bid”) and accordingly, the bid submitted by Battery BidCo is the
      Successful Bid for the Americas Assets; and

      (b) the Debtors would seek entry of orders approving the sale transaction with each of the
      Successful Europe/ROW Bidder and the Successful Americas Bidder, free and clear of liens,
      claims, encumbrances and other interests, to the extent permissible by law, at the hearing
      scheduled for August 6, 2020 at 2:00 p.m. (Eastern Time) (the “Sale Hearing”).

          M.        Mediation and Global Settlement

 As described in more detail at Article I, above, following the appointment of the Creditors’ Committee and
 the entry of the NPP Settlement Procedures Order, and concurrently with the Debtors’ postpetition
 marketing process, the Debtors engaged in good-faith and arm’s-length negotiations with the Global
 Settlement Parties that culminated in the acceptance of the Mediators’ Proposal by the Debtors, the Ad Hoc
 Group, the Creditors’ Committee, and the Environmental Sureties and which the Settling Governmental
 Authorities have agreed to recommend to those with authority to approve the Global Settlement. The
 proposed Global Settlement is incorporated into the Plan and provides for a potential global resolution of
 issues relating to (i) the abandonment of the Debtors’ non-performing properties; (ii) the Europe/ROW Sale
 Transaction including the releases contained therein and the investigation of various prepetition
 transactions; and (iii) the Americas Sale Transaction and use of proceeds realized therefrom, and certain
 other issues and disputes among the Debtors and the Global Settlement Parties, pursuant to the Mediators’
 Proposal, and is described more fully herein at Article I.

          N.        Retiree Benefits

 As part of their restructuring and eventual Wind-Down, the Debtors are seeking to reduce or eliminate their
 obligations with respect to Retiree Benefits. Section 1114 of the Bankruptcy Code requires that the Debtors
 negotiate with an authorized representative for the Retirees prior to any modification of Retiree Benefits.
 To that end, the Debtors have filed the Debtors’ Motion for an Order Authorizing the United States Trustee
 to Appoint an Official Committee of Retired Employees (Docket No. 726), which seeks the appointment of
 a committee of Non-Unionized Retirees (the “Retiree Committee”) to serve as the authorized



                                                       38
 RLF1 23874670V.1




                                                      A-0634
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 327 of 405 PageID #: 8151

 representative of the Non-Union Retirees. The United Auto Workers and the International Brotherhood of
 Teamsters (together, the “Union Retiree Representatives”) have agreed to represent their respective Union
 Retirees during these negotiations.

 While informal negotiations regarding the modification of Retiree Benefits have begun, the Debtors will
 engage in formal negotiations once the Retiree Committee is appointed. The Debtors anticipate that, at the
 conclusion of formal negotiations with the Retiree Committee and the Union Retiree Representatives, the
 Debtors may agree to pay some amount in cash in connection with a negotiated settlement.




                                                    39
 RLF1 23874670V.1




                                                   A-0635
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 328 of 405 PageID #: 8152

                                                V.
                                          SUMMARY OF PLAN

 This section of the Disclosure Statement summarizes the Plan, a copy of which is annexed hereto as
 Exhibit A.

          A.        Administrative Expenses and Priority Claims

                      i.   Administrative Expense Claims.

 Except to the extent that a holder of an Allowed Administrative Expense Claim and the Debtors or the Plan
 Administrator agree to different treatment, the Debtors (or the Plan Administrator, as the case may be) shall
 pay to each holder of an Allowed Administrative Expense Claim Cash in an amount equal to such Claim
 on (a) the later of (i) the Effective Date and (ii) the first Business Day after the date that is thirty (30)
 calendar days after the date such Administrative Expense Claim becomes an Allowed Administrative
 Expense Claim, or as soon thereafter as is reasonably practicable, or (b) on such other date or terms as may
 be mutually agreed upon between the holder of such an Allowed Administrative Expense Claim and the
 Debtors or the Plan Administrator, as applicable.

                     ii.   Fee Claims.

                            (a)     All entities seeking an award by the Bankruptcy Court of Fee Claims
 (a) shall file their respective final applications for allowance of compensation for services rendered and
 reimbursement of expenses incurred by the date that is forty-five (45) days after the Effective Date, and
 (b) shall be paid in full from the Professional Fee Escrow Account in such amounts as are Allowed by the
 Bankruptcy Court (i) upon the later of the Effective Date and the date upon which the order relating to any
 such Allowed Fee Claim is entered or (ii) upon such other terms as may be mutually agreed upon between
 the holder of such an Allowed Fee Claim and the Debtors or the Plan Administrator, as applicable. The
 Plan Administrator and the GUC Trustee are authorized to pay compensation for services rendered or
 reimbursement of expenses incurred after the Effective Date in the ordinary course and without the need
 for Bankruptcy Court approval.

                          (b)      On or about the Effective Date, holders of Fee Claims shall provide a
 reasonable estimate of unpaid Fee Claims incurred in rendering services before the Effective Date to the
 Debtors or the Creditors’ Committee, as applicable, and the Debtors or the Plan Administrator, as
 applicable, shall separately escrow such estimated amounts in the Professional Fee Escrow Account (less
 any amounts already reserved for such professional in the Professional Fee Escrow Account) for the benefit
 of the holders of the Fee Claims until the fee applications related thereto are resolved by Final Order or
 agreement of the parties. If a holder of a Fee Claim does not provide an estimate, the Debtors or the Plan
 Administrator, as applicable, may estimate the unpaid and unbilled reasonable and necessary fees and out-
 of-pocket expenses of such holder of a Fee Claim. When all such Allowed Fee Claims have been paid in
 full, any remaining amount in such escrow shall promptly be released from such escrow and revert to, and
 ownership thereof shall vest in the Wind-Down Estates and the Plan Administrator without any further
 action or order of the Bankruptcy Court.

                          (c)     For the avoidance of doubt, paragraph 23 of the DIP Order shall continue
 to apply to the Professional Fee Escrow Account and Fee Claims.




                                                      40
 RLF1 23874670V.1




                                                    A-0636
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 329 of 405 PageID #: 8153

                    iii.   Priority Tax Claims.

 Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less favorable treatment, each
 holder of an Allowed Priority Tax Claim shall receive, in full and final satisfaction of such Allowed Priority
 Tax Claim, at the sole option of the Debtors or the Plan Administrator, as applicable, (a) Cash in an amount
 equal to such Allowed Priority Tax Claim on, or as soon thereafter as is reasonably practicable, the later of
 (i) the Effective Date, to the extent such Claim is an Allowed Priority Tax Claim on the Effective Date;
 (ii) the first Business Day after the date that is forty-five (45) calendar days after the date such Priority Tax
 Claim becomes an Allowed Priority Tax Claim; and (iii) the date such Allowed Priority Tax Claim is due
 and payable in the ordinary course as such obligation becomes due; provided, that the Debtors reserve the
 right to prepay all or a portion of any such amounts at any time under this option without penalty or
 premium; or (b) equal annual Cash payments in an aggregate amount equal to the amount of such Allowed
 Priority Tax Claim, together with interest at the applicable rate under section 511 of the Bankruptcy Code,
 over a period not exceeding five (5) years from and after the Commencement Date.

                    iv.    DIP Claims.

 Unless indefeasibly paid in full in Cash prior to the Effective Date, the DIP Claims shall be deemed Allowed
 in the full amount of the DIP Obligations, and each holder of a DIP Claim shall receive, in full satisfaction,
 settlement, release and discharge of, and in exchange for such DIP Claim, Cash in an amount equal to such
 Claim on the Effective Date. Upon the indefeasible payment in full in Cash of all DIP Claims, all Liens
 and security interests granted pursuant to the DIP Loan Documents shall be deemed cancelled and shall be
 of no further force and effect, and each DIP Claim shall be deemed to be fully satisfied, settled, released,
 and compromised.

                     v.    Restructuring Expenses.

 During the period commencing on the Commencement Date through the Effective Date, the Debtors have,
 and will promptly pay in full in Cash any Restructuring Expenses in accordance with the terms of the RSA.
 Without limiting the foregoing, to the extent that any Restructuring Expenses remain unpaid as of the
 Business Day prior to the Effective Date, on the Effective Date, the Plan Administrator shall pay in full in
 Cash any outstanding Restructuring Expenses that are invoiced without the requirement for the filing of
 retention applications, fee applications, or any other applications in the Chapter 11 Cases, and without any
 requirement for further notice or Bankruptcy Court review or approval. For the avoidance of doubt, any
 Restructuring Expenses invoiced after the Effective Date shall be paid promptly, but no later than ten (10)
 business days of receiving an invoice.

                    vi.    Trustees Fees

 On the Effective Date (and thereafter with respect to fees and expenses relating to post-Effective Date
 service under the Plan, including the closing of the Europe/ROW Sale Transaction), the Debtors or Plan
 Administrator shall pay in Cash all reasonable unpaid documented Trustees Fees without application or
 approval of the Bankruptcy Court and without a reduction to recoveries of the holders of the Superpriority
 Notes, Exchange Priority Notes or First Lien Notes, as applicable. For the avoidance of doubt, nothing
 herein affects each Trustees’ right to exercise its Trustees Charging Lien against distributions to the holders
 of the Superpriority Notes, Exchange Priority Notes or First Lien Notes, as applicable. Any Trustees Fees
 invoiced after the Effective Date shall be paid promptly by the Plan Administrator, but no later than ten
 (10) business days after receiving an invoice.

 The Trustees shall provide the Debtors, the Consenting Creditors, and the Creditors’ Committee with an
 estimate of the Trustees Fees no later than five (5) business days prior to the Effective Date. If the Debtors



                                                        41
 RLF1 23874670V.1




                                                       A-0637
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 330 of 405 PageID #: 8154

 dispute any requested Trustee Fees, the Debtors or Plan Administer shall (i) pay the undisputed portion of
 Trustees Fees, and (ii) notify the applicable Trustee of such dispute within two (2) days after presentment
 of the invoices by the Trustees. Upon such notification, the applicable Trustee may assert its Trustees
 Charging Lien to pay the disputed portion of its Trustees Fees or submit such dispute for resolution by the
 Bankruptcy Court; provided, however, that the Bankruptcy Court’s review shall be limited to a
 determination under the reasonableness standard in accordance with the applicable indenture. Nothing
 herein shall be deemed to impair, waive, discharge or negatively impact any Trustees Charging Lien.

          B.              Classification of Claims and Interests

                     i.          Classification in General.

 A Claim or Interest is placed in a particular Class for all purposes, including voting, confirmation, and
 distribution under the Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy Code; provided, that
 a Claim or Interest is placed in a particular Class for the purpose of receiving distributions pursuant to the
 Plan only to the extent that such Claim or Interest is an Allowed Claim or Allowed Interest in that Class
 and such Claim or Interest has not been satisfied, released, or otherwise settled prior to the Effective Date.

                    ii.          Grouping of Debtors for Convenience Only.

 The Plan groups the Debtors together solely for the purpose of describing treatment under the Plan,
 confirmation of the Plan, and Plan Distributions to be made in respect of Claims against and Interests in the
 Debtors under the Plan. Each Class of Claims will be deemed to contain sub-classes for each of the Debtors,
 to the extent applicable for voting and distribution purposes. To the extent there are no Allowed Claims or
 Interests with respect to a particular Debtor, such Class is deemed to be omitted with respect to such Debtor.
 Except as otherwise provided herein, to the extent a holder has a Claim that may be asserted against more
 than one Debtor, the vote of such holder in connection with such Claims shall be counted as a vote of such
 Claim against each Debtor against which such holder has a Claim. Except as provided in Error! Reference
 source not found. of the Plan, such groupings shall not affect each Debtor’s status as a separate legal entity,
 change the organizational structure of the Debtors’ business enterprise, constitute a change of control of
 any Debtor for any purpose, cause a merger of consolidation of any legal entities, or cause the transfer of
 any assets.

                iii.             Summary of Classification.

 The following table designates the Classes of Claims against, and Interests in, each of the Debtors and
 specifies which of those Classes are (a) Impaired or Unimpaired by the Plan, (b) entitled to vote to accept
 or reject the Plan in accordance with section 1126 of the Bankruptcy Code, and (c) deemed to reject the
 Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims, DIP
 Claims, and Priority Tax Claims have not been classified and, thus, are excluded from the Classes of Claims
 and Interests set forth in Section 3 of the Plan. All of the potential Classes for the Debtors are set forth
 herein. Certain of the Debtors may not have holders of Claims or Interests in a particular Class or Classes,
 and such Classes shall be treated as set forth in Section 3.5 of the Plan.




                                                              42
 RLF1 23874670V.1




                                                          A-0638
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 331 of 405 PageID #: 8155

    Class                        Designation                      Treatment            Entitled to Vote
      1                   Priority Non-Tax Claims                 Unimpaired        No (Presumed to accept)
      2                     Other Secured Claims                  Unimpaired        No (Presumed to accept)
      3                          ABL Claims                       Unimpaired        No (Presumed to accept)
      4             Superpriority Notes Guarantee Claims           Impaired                  Yes
      5               Exchange Priority Notes Claims               Impaired                  Yes
      6                   First Lien Notes Claims                  Impaired                  Yes
      7                  General Unsecured Claims                  Impaired          No (Deemed to reject)
      8                     Intercompany Claims                    Impaired          No (Deemed to reject)
      9                    Intercompany Interests                  Impaired          No (Deemed to reject)
      10                 Holdings Equity Interests                 Impaired          No (Deemed to reject)
      11               Subordinated Securities Claims              Impaired          No (Deemed to reject)

                    iv.          Special Provision Governing Unimpaired Claims.

 Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of the Debtors or
 the Plan Administrator, as applicable, in respect of any Unimpaired Claims, including all rights in respect
 of legal and equitable defenses to, or setoffs or recoupments against, any such Unimpaired Claims.

                    v.           Elimination of Vacant Classes.

 Any Class of Claims or Interests that, as of the commencement of the Combined Hearing, does not have at
 least one holder of a Claim or Interest that is Allowed in an amount greater than zero for voting purposes
 shall be considered vacant, deemed eliminated from the Plan for purposes of voting to accept or reject the
 Plan, and disregarded for purposes of determining whether the Plan satisfies section 1129(a)(8) of the
 Bankruptcy Code with respect to that Class.

                    vi.          Voting Classes; Presumed Acceptance by Non-Voting Classes

 If a Class contains Claims or Interests eligible to vote and no holders of Claims or Interests eligible to vote
 in such Class vote to accept or reject the Plan, the Debtors shall request the Bankruptcy Court at the
 Combined Hearing to deem the Plan accepted by the holders of such Claims or Interests in such Class.

                vii.             Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
 Code

 The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with
 respect to any rejecting Class of Claims or Interests. The Debtors reserve the right to modify the Plan in
 accordance with Section 12 of the Plan to the extent, if any, that Confirmation pursuant to section 1129(b)
 of the Bankruptcy Code requires modification, including by modifying the treatment applicable to a Class
 of Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent permitted by the
 Bankruptcy Code and the Bankruptcy Rules.

          C.              Treatment of Claims and Interests

                     i.          Priority Non-Tax Claims (Class 1).

                                 (a)    Classification: Class 1 consists of Priority Non-Tax Claims against the
 Debtors.




                                                          43
 RLF1 23874670V.1




                                                         A-0639
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 332 of 405 PageID #: 8156

                           (b)     Treatment: On or as soon as practicable after the Effective Date, except
 to the extent that a holder of an Allowed Priority Non-Tax Claim agrees to less favorable treatment, each
 holder thereof shall be paid in full in Cash or otherwise receive treatment consistent with the provisions of
 section 1129(a)(9) of the Bankruptcy Code.

                          (c)     Voting: Class 1 is Unimpaired, and holders of Priority Non-Tax Claims
 are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to Priority Non-Tax Claims.

                    ii.   Other Secured Claims (Class 2).

                           (a)    Classification: Class 2 consists of the Other Secured Claims against the
 Debtors. To the extent that Other Secured Claims are secured by different collateral or different interests
 in the same collateral, such Claims shall be treated as separate subclasses of Class 2.

                          (b)     Treatment:

                                  (i)     Except to the extent that a holder of an Allowed Other Secured
 Claim agrees to different treatment, on the later of the Effective Date and the date that is thirty (30) days
 after the date such Other Secured Claim becomes an Allowed Claim, or as soon thereafter as is reasonably
 practicable, each holder of an Allowed Other Secured Claim will receive, on account of such Allowed
 Claim, at the sole option of the Debtors or the Plan Administrator, as applicable: (i) Cash in an amount
 equal to the Allowed amount of such Claim; (ii) such other treatment sufficient to render such holder’s
 Allowed Other Secured Claim Unimpaired; or (iii) return of the applicable collateral in satisfaction of the
 Allowed amount of such Other Secured Claim.

                                  (ii)     Except as otherwise specifically provided herein, upon the
 payment in full in Cash of an Other Secured Claim, any Lien securing an Other Secured Claim that is paid
 in full, in Cash, shall be deemed released, and the holder of such Other Secured Claim shall be authorized
 and directed to release any collateral or other property of the Debtors (including any Cash collateral) held
 by such holder and to take such actions as may be requested by the Plan Administrator, to evidence the
 release of such Lien, including the execution, delivery and filing or recording of such releases as may be
 requested by the Plan Administrator.

                         (c)      Voting: Class 2 is Unimpaired, and holders of Other Secured Claims are
 conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to such Other Secured Claims.

                iii.      ABL Claims (Class 3)

                          (a)     Classification: Class 3 consists of the ABL Claims.

                         (b)      Allowance: The ABL Claims are Allowed pursuant to section 506(a) of
 the Bankruptcy Code against the Debtors in the aggregate principal amount of $ 101,939,274.01 plus all
 accrued but unpaid interest, costs, fees, and expenses then outstanding under the ABL Credit Agreement.

                          (c)     Treatment:




                                                      44
 RLF1 23874670V.1




                                                     A-0640
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 333 of 405 PageID #: 8157

                                  (i)    In full and final satisfaction, compromise, settlement, release, and
 discharge of and in exchange for such Allowed ABL Claim, each holder thereof shall receive Cash until all
 holders of Allowed ABL Claims are satisfied in full, taking into account any amounts paid to the holders
 of Allowed ABL Claims pursuant to the Americas Sale Order.

                                  (ii)      The Challenge Deadline relating to the ABL Credit Agreement
 and ABL Agent shall be deemed irrevocably expired (A) with respect to the Creditors’ Committee as of the
 date of the entry of the Americas Sale Order, (B) with respect to the Settling Governmental Authorities, on
 the Effective Date, and (C) with respect to all other Persons and Entities, on August 27, 2020. For the
 avoidance of doubt, any reservation of rights relating to the ABL Credit Agreement and the ABL Agent,
 including paragraphs 37 to 41 of the Americas Sale Order, shall be deemed expired on the foregoing dates
 with respect to the foregoing parties, as applicable.

                           (d)     Voting: Class 3 is Unimpaired, and the holders of ABL Claims are
 conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of ABL Claims are not entitled to vote to accept or reject the Plan, and the votes of such
 holders will not be solicited with respect to such ABL Claims.

                    iv.   Superpriority Notes Guarantee Claims (Class 4).

                          (a)     Classification: Class 4 consists of Superpriority Notes Guarantee Claims
 against the Debtors.

                          (b)     Allowance: The Superpriority Notes Guarantee Claims are permanently
 Allowed pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal
 amount of $ 152,512,500 (plus all accrued but unpaid interest, costs, fees, and expenses then outstanding
 under the Superpriority Notes Indenture) and such Claims against the Debtors shall not be subject to any
 avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination (whether equitable,
 contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance, impairment, objection, or
 any other challenges under any applicable law or regulation by any Person.

                           (c)    Treatment: The obligations under the Superpriority Notes Indenture shall
 be assumed by and assigned to the Europe/ROW Purchaser at the Europe/ROW Closing in accordance with
 the Europe/ROW Purchase Agreement and the Superpriority Notes Guarantee Claims and all Liens securing
 such Claims shall remain against and be ratified by the Europe/ROW Purchaser. Immediately upon such
 assumption and transfer of the Acquired Assets under the Europe/ROW Purchase Agreement, and without
 any further action, the Superpriority Notes Guarantee Claims against the Debtors shall be deemed fully
 satisfied, released and discharged.

                        (d)       Voting: Class 4 is Impaired, and the holders of the Superpriority Notes
 Guarantee Claims are entitled to vote to accept or reject the Plan.

                    v.    Exchange Priority Notes Claims (Class 5).

                          (a)     Classification: Class 5 consists of Exchange Priority Notes Claims against
 the Debtors.

                        (b)     Allowance: The Exchange Priority Notes Claims are permanently
 Allowed pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal
 amount of $ 390,000,000 plus all accrued but unpaid interest, costs, fees, and expenses then outstanding
 under the Exchange Priority and First Lien Notes Indenture and such Claims against the Debtors shall not



                                                      45
 RLF1 23874670V.1




                                                     A-0641
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 334 of 405 PageID #: 8158

 be subject to any avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination
 (whether equitable, contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance,
 impairment, objection, or any other challenges under any applicable law or regulation by any Person.

                        (c)      Treatment: Except to the extent that a holder of an Allowed Exchange
 Priority Notes Claim agrees to less favorable treatment of such Claim, in full and final satisfaction,
 compromise, settlement, release, and discharge of and in exchange for Allowed Exchange Priority Notes
 Claims, each holder thereof shall receive (i) at the Europe/ROW Closing, its Pro Rata share of the
 consideration contemplated by Section 5.1(a) of the Plan in exchange for an aggregate amount of
 $70,000,000 of Exchange Priority Notes Claims, and (ii) for all remaining Allowed Exchange Priority Notes
 Claims, Net Cash Proceeds after all Allowed ABL Claims are satisfied in full in Cash, until all Allowed
 Exchange Priority Notes Claims are satisfied in full in Cash or such Net Cash Proceeds are exhausted.

                         (d)      Voting: Class 5 is Impaired, and the holders of the Exchange Priority
 Notes Claims are entitled to vote to accept or reject the Plan.

                    vi.   First Lien Notes Claims (Class 6).

                          (a)     Classification: Class 6 consists of First Lien Notes Claims against the
 Debtors.

                          (b)     Allowance: The First Lien Notes Claims are permanently Allowed
 pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal amount
 of $ 161,023,000 plus all accrued but unpaid interest, costs, fees, and expenses then outstanding under the
 Exchange Priority and First Lien Notes Indenture and such Claims against the Debtors shall not be subject
 to any avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination (whether
 equitable, contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
 objection, or any other challenges under any applicable law or regulation by any Person.

                           (c)     Treatment: Except to the extent that a holder of an Allowed First Lien
 Notes Claim agrees to less favorable treatment of such Claim, in full and final satisfaction, compromise,
 settlement, release, and discharge of, and in exchange for, such Allowed First Lien Notes Claim, each holder
 thereof shall receive its Pro Rata share of Net Cash Proceeds after all Allowed ABL Claims and Allowed
 Exchange Priority Notes Claims are satisfied in full in accordance with the Plan, until all Allowed First
 Lien Notes Claims are satisfied in full in Cash or such Net Cash Proceeds are exhausted.

                           (d)      Voting: Class 6 is Impaired, and the holders of the First Lien Notes Claims
 are entitled to vote to accept or reject the Plan.

                vii.      General Unsecured Claims (Class 7).

                          (a)     Classification: Class 7 consists of General Unsecured Claims against the
 Debtors.

                          (b)     Treatment:

                                 (i)     Except to the extent that a holder of an Allowed General
 Unsecured Claim agrees to less favorable treatment of such Claim, in full and final satisfaction,
 compromise, settlement, release, and discharge of and in exchange for such Allowed General Unsecured
 Claim, each holder thereof shall receive its Pro Rata share of (A) the GUC Trust Beneficial Interests
 (entitling such holder to a Pro Rata share of the GUC Trust Assets in accordance with the GUC Trust



                                                      46
 RLF1 23874670V.1




                                                     A-0642
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 335 of 405 PageID #: 8159

 Agreement), and (B) Net Cash Proceeds after the ABL Claims, Exchange Priority Notes Claims, and First
 Lien Notes Claims are satisfied in full in accordance with the Plan, until all Allowed General Unsecured
 Claims are satisfied in full in Cash or such Net Cash Proceeds are exhausted.

                                (ii)     The Settling Governmental Authorities, Environmental Trust,
 Frisco Governmental Authorities, and Frisco Trust shall not participate in distributions on account of their
 Environmental NPP Claims and Frisco NPP Claims, as applicable, from the GUC Trust up to the amount
 of the GUC Global Settlement Payment. After the GUC Trust has distributed Cash in an aggregate amount
 equal to the GUC Global Settlement Payment, each Settling Governmental Authority and Frisco
 Governmental Authority shall be entitled to its Pro Rata share of Distributions in accordance with Section
 4.7(b(i) of the Plan on account of any Allowed Environmental NPP Claims and Allowed Frisco NPP
 Claims, as applicable.

                                   (iii)   All Notes Deficiency Claims shall not receive distributions in
 accordance with Section 4.7(b) of the Plan and such Claims are waived for all purposes, including for voting
 and for distributions pursuant to and in accordance with Section 4.7(b) of the Plan.

                         (c)      Voting: Class 7 is Impaired, and the holders of General Unsecured Claims
 are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of General Unsecured Claims are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to such General Unsecured Claim.

               viii.      Intercompany Claims (Class 8).

                          (a)     Classification:   Class 8 consists of Intercompany Claims against the
 Debtors.

                          (b)      Treatment: On or after the Effective Date, all Intercompany Claims will
 be cancelled and not entitled to distribution or any recovery under the Plan.

                          (c)      Voting: Class 8 is Impaired, and the holders of Intercompany Claims are
 conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject the Plan, and the votes
 of such holders will not be solicited with respect to such Intercompany Claims.

                    ix.   Intercompany Interests (Class 9).

                          (a)     Classification: Class 9 consists of Intercompany Interests in the Debtors.

                           (b)     Treatment: All Intercompany Interests in a subsidiary Debtor shall be
 cancelled if and when such Debtor is dissolved in accordance with Section 5.6(f) of the Plan. Each holder
 of an Intercompany Interest in a subsidiary Debtor shall neither receive nor retain any property of the estate
 or direct interest in property of the estate of such Debtor on account of such Intercompany Interests
 thereafter; provided, however, that in the event that all Allowed Claims against such Debtor have been
 satisfied in full in accordance with the Bankruptcy Code and the Plan, each holder of an Intercompany
 Interest in such Debtor may receive its Pro Rata Share of any remaining assets in the Debtor.

                         (c)      Voting: Class 9 is Impaired, and the holders of Intercompany Interests are
 conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to such Intercompany Interests.



                                                      47
 RLF1 23874670V.1




                                                     A-0643
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 336 of 405 PageID #: 8160

                    x.     Holdings Equity Interests (Class 10).

                           (a)     Classification: Class 10 consists of Holdings Equity Interests.

                           (b)     Treatment: Except to the extent that a holder of Holdings Equity Interests
 agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and in
 exchange for Holdings Equity Interests, each such holder thereof shall receive the following treatment: (i)
 on the Effective Date, all Holdings Equity Interests shall be cancelled and one share of Holdings common
 stock (the “Single Share”) shall be issued to the Plan Administrator to hold in trust as custodian for the
 benefit of the former holders of Holdings Stock consistent with their former relative priority and economic
 entitlements and the Single Share shall be recorded on the books and records maintained by the Plan
 Administrator; (ii) each former holder of a Holdings Stock (through their interest in the Single Share, as
 applicable) shall neither receive nor retain any property of the Estate or direct interest in property of the
 Estate on account of such Holdings Stock; provided, that in the event that all Allowed Claims have been
 satisfied in full in accordance with the Bankruptcy Code and the Plan, each former holder of a Holdings
 Stock may receive its share of any remaining assets of Holdings consistent with such holder’s rights of
 payment existing immediately prior to the Commencement Date unless otherwise determined by the Plan
 Administrator, on the date that Holdings’ Chapter 11 Case is closed in accordance with Section 5.16 of the
 Plan, the Single Share issued on the Effective Date shall be deemed cancelled and of no further force and
 effect provided that such cancellation does not adversely impact the Debtors’ Estates; and (iii) the
 continuing rights of former holders of Holdings Stock (including through their interest in Single Share or
 otherwise) shall be nontransferable except (A) by operation of law or (B) for administrative transfers where
 the ultimate beneficiary has not changed, subject to the Plan Administrator’s consent.

                         (c)      Voting: Class 10 is Impaired, and the holders of Holdings Equity Interests
 are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of Holdings Equity Interests are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to such Holdings Equity Interests.

                    xi.    Subordinated Securities Claims (Class 11).

                           (a)     Classification:    Class 11 consists of Subordinated Securities Claims
 against the Debtors.

                          (b)     Treatment: Holders of Subordinated Securities Claims shall not receive
 or retain any property under the Plan on account of such Subordinated Securities Claims. On the Effective
 Date, all Subordinated Securities Claims shall be deemed cancelled without further action by or order of
 the Bankruptcy Court, and shall be of no further force and effect, whether surrendered for cancellation or
 otherwise.

                           (c)     Voting: Class 11 is Impaired, and the holders of Subordinated Securities
 Claims are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
 Code. Therefore, holders of Subordinated Securities Claims are not entitled to vote to accept or reject the
 Plan, and the votes of such holders will not be solicited with respect to such Subordinated Securities Claims.




                                                        48
 RLF1 23874670V.1




                                                       A-0644
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 337 of 405 PageID #: 8161

          D.              Means for Implementation

                     i.         Europe/ROW Sale Transaction.

                         (a)     Europe/ROW Sale Transaction. On the Effective Date, in accordance with
 the Europe/ROW Purchase Agreement, the following will occur, subject to the satisfaction or waiver of all
 applicable closing conditions under the Europe/ROW Purchase Agreement:

                                  (i)       pursuant to sections 1123, 1141(b) and 1141(c) of the Bankruptcy
 Code, all Acquired Assets (as defined in the Plan) shall be transferred to, and the Acquired Assets owned
 by the Debtors shall vest free and clear of all Liens (other than Permitted Liens), Claims, charges, interests,
 or other encumbrances, in the Europe/ROW Purchaser or such other entity as set forth in the Europe/ROW
 Purchase Agreement, and all Assumed Liabilities shall be assumed by the Europe/ROW Purchaser or such
 other entity designated by the Europe/ROW Purchaser in accordance with the terms of the Europe/ROW
 Purchase Agreement. In the event that the Europe/ROW Purchaser determines to pursue the Alternative
 Transaction Structure pursuant to its rights under Section 2.08 of the Europe/ROW Purchase Agreement,
 all other transactions as are necessary to consummate the Europe/ROW Sale Transaction in accordance
 with the Alternative Transaction Structure; and

                              (ii)     the releases provided for in Section 12.22 of the Europe/ROW
 Purchase Agreement shall become effective and binding on the parties thereto.

                                (b)    Sources of Consideration for Plan Distribution.

 The Debtors and the Plan Administrator, as applicable, shall fund Distributions under the Plan with the
 aggregate consideration comprised of (i) the Sale Transaction Proceeds, (ii) Cash on hand, and (iii) the
 Global Settlement Payments.

                    ii.         Compromise and Settlement of Claims, Interests, and Controversies

                            (a)     The provisions of the Plan, including treatment provided for hereunder for
 General Unsecured Claims, including Environmental NPP Claims and Frisco NPP Claims, and the Claims
 of the Environmental Sureties and the Global Settlement Documents incorporate and reflect a proposed
 compromise and settlement by and among the Global Settlement Parties (the “Global Settlement”).
 Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for
 the distributions and other benefits provided pursuant to the Plan, the provisions of the Plan, the Global
 Settlement, and any documents related to the Europe/ROW Sale Transaction, shall constitute a good faith
 compromise of Claims, Interests, and controversies relating to the contractual, legal, and subordination
 rights that a holder of a General Unsecured Claim, an Environmental NPP Claim, a Frisco NPP Claim, or
 a Claim that the Environmental Sureties may have with respect to any such Claim or any Distribution to be
 made on account of any such Claim and are also in consideration of the significant value provided to the
 Estates by the Consenting Creditors, the Europe/ROW Purchaser and the Transferred Entities. The entry
 of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or settlement
 of all such Claims, Interests, and controversies, as well as a finding by the Bankruptcy Court that such
 compromises or settlements are in the best interests of the Debtors, their Estates, and holders of such Claims
 and Interests, and is fair, equitable, and reasonable.

                          (b)     The terms of the Global Settlement shall become effective and binding
 upon all parties, including the Global Settlement Parties and the Transferred Entities, automatically upon
 the Effective Date without the need for any further action or Bankruptcy Court approval.




                                                         49
 RLF1 23874670V.1




                                                        A-0645
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 338 of 405 PageID #: 8162

                            (c)     GUC Trust. The GUC Trust shall be established in accordance with the
 GUC Trust Agreement and the GUC Trust Assets shall be deemed to have been contributed to the GUC
 Trust free and clear of all Liens, charges, encumbrances, and Interests for the benefit of the holders of
 Allowed General Unsecured Claims. Solely for purposes of distributions from the GUC Trust: (i) all GUC
 Trust Assets (and all proceeds thereof) and all liabilities of each of the Debtors shall be deemed merged or
 treated as though they were merged into and with the assets and liabilities of each other; (ii) all unsecured
 guaranties of the Debtors of the obligations of any other Debtor shall be deemed eliminated and
 extinguished so that any General Unsecured Claim against any Debtor and any guarantee thereof executed
 by any Debtor and any joint or several liability of any of the Debtors shall be deemed to be one obligation
 of the consolidated Debtors and the GUC Trust; and (iii) each and every General Unsecured Claim filed or
 to be filed in any of the Chapter 11 Cases shall be treated as filed against the consolidated Debtors and shall
 be treated as one General Unsecured Claim against and obligation of the consolidated Debtors and the GUC
 Trust. Such substantive consolidation shall not (other than for purposes relating to the Plan) affect the legal
 and corporate structures of the Wind-Down Estates or modify or affect the requirements of section 553 of
 the Bankruptcy Code for purposes of effectuating a setoff against the Debtors, the Wind-Down Estates or
 the GUC Trust. Moreover, such substantive consolidation shall not affect any subordination provisions set
 forth in any agreement relating to any General Unsecured Claim or the ability of the GUC Trustee to seek
 to have any General Unsecured Claim subordinated in accordance with any contractual rights or equitable
 principles.

                          (d)      Environmental Trust.

                                    (i)      The Environmental Trust shall be established in accordance with
 the Environmental Settlement Documents and the Environmental Trust Assets shall be transferred to the
 Environmental Trust free and clear of all Liens, charges, encumbrances, and Interests. The Environmental
 Settlement Agreement contains covenants not to sue and releases which are incorporated herein. For the
 avoidance of doubt, the Settling Governmental Authorities shall not assert any Environmental NPP Claims
 against the Debtors as an Administrative Expense Claim, a Priority Tax-Claim, a Priority Non-Tax Claim,
 or an Other Secured Claim, and any Environmental NPP Claim asserted as a General Unsecured Claim
 shall be treated in accordance with Section 4.7(b)(ii) of the Plan; provided, that the foregoing shall not
 affect any defensive rights of set-off or recoupment of any of the Settling Governmental Authorities against
 any Claim asserted by the Debtors, Wind-Down Estates, Plan Administrator, or GUC Trustee.

                                   (ii)  Prior to the Effective Date, the Debtors shall not sell or transfer
 any of the Non-Performing Properties without the prior written consent of the relevant Settling
 Governmental Authorities; provided, that in the event the Debtors sell or otherwise transfer a Non-
 Performing Property with the consent of the Settling Governmental Authorities with jurisdiction or
 oversight of such Non-Performing Property, all proceeds of such sale shall be contributed to the
 Environmental Trust on the Effective Date in lieu of such Non-Performing Property. For the avoidance of
 doubt, the sale of a Non-Performing Property pursuant to Section 5.2(d)(ii) of the Plan shall not affect the
 respective rights of the Settling Governmental Authorities or the Environmental Sureties relating to such
 Non-Performing Property.

                                (iii)   Westchester shall make all required contributions to the
 Environmental Trust in accordance with the Environmental Documents.

                          (e)      Frisco Trust.

                                    (i)     The Frisco Trust shall be established in accordance with the Frisco
 Trust Agreement and the Frisco Settlement Agreement, and the Frisco Trust Assets shall be transferred to
 the Frisco Trust free and clear of all Liens. The Frisco Settlement Agreement contains covenants not to sue



                                                       50
 RLF1 23874670V.1




                                                     A-0646
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 339 of 405 PageID #: 8163

 and releases which are incorporated herein. For the avoidance of doubt, the Frisco Governmental
 Authorities shall not assert any Frisco NPP Claims against the Debtors as an Administrative Expense Claim,
 a Priority Tax-Claim, a Priority Non-Tax Claim, or an Other Secured Claim, and any Frisco NPP Claim
 asserted as a General Unsecured Claim shall be treated in accordance with Section 4.7(b)(ii) of the Plan;
 provided, that the foregoing shall not affect any defensive rights set-off or recoupment of any of the Frisco
 Governmental Authorities against any Claim asserted by the Debtors, Wind-Down Estates, Plan
 Administrator, or GUC Trustee.

                                   (ii)     Prior to the Effective Date, the Debtors shall not sell or transfer
 the Frisco Non-Performing Property without the prior written consent of the relevant Frisco Governmental
 Authorities; provided, that in the event the Debtors sell or otherwise transfer the Frisco Non-Performing
 Property with the consent of the Frisco Governmental Authorities, all proceeds of such sale shall be
 contributed to the Frisco Trust on the Effective Date in lieu of the Frisco Non-Performing Property. For
 the avoidance of doubt, the sale of the Frisco Non-Performing Property pursuant to Section 5.2(e)(ii) of the
 Plan shall not affect the respective rights of the Frisco Governmental Authorities or the Environmental
 Sureties relating to the Frisco Non-Performing Property.

                                  (iii) Aspen shall make all required contributions to the Frisco Trust in
 accordance with the Frisco Settlement Agreement and the Frisco Trust Agreement.

                          (f)     Consenting Creditors.

                                 (i)      Certain Consenting Creditors shall purchase the European Bridge
 Notes issued pursuant to the terms of the European Bridge Notes Indenture in an aggregate amount equal
 to at least $12,500,000.

                                   (ii)     On the Effective Date, the Exchange Priority and First Lien Notes
 Trustee, at the direction of the Requisite Noteholders, shall be deemed to have waived (A) all Liens on or
 against the Non-Performing Properties, including with respect to any proceeds of the sale of any Non-
 Performing Properties and (B) any Claims, Interests or Causes of Action against the GUC Trust or the GUC
 Trust Assets, including any Notes Deficiency Claims or any other General Unsecured Claims.

                                  (iii)  The Trustees and Consenting Creditors shall take all actions
 required or necessary under the Superpriority Notes Indentures and the Exchange Priority and First Lien
 Notes Indenture to effectuate the Europe/ROW Sale Transaction in accordance with the terms of the Plan
 and the Europe/ROW Purchase Agreement.

                           (g)      Transferred Entities. On the Effective Date, the Transferred Entities shall
 pay (i) the GUC Global Settlement Payment to the GUC Trust, (ii) the Settlement Payment to the
 Environmental Trust, and (iii) the Frisco Global Settlement Payment to the Frisco Trust; provided, that for
 each of the contributions contemplated in the foregoing clauses (i) through (iii), the Transferred Entities
 may instead, at their election, transfer Cash in an amount equal to the amount of such contribution to the
 Debtors in partial satisfaction of outstanding intercompany payables owed by the Transferred Entities to
 the Debtors and, following such Cash payment, on the Effective Date, the Debtors shall make the
 contributions to the GUC Trust, the Environmental Trust, or the Frisco Trust, as applicable.

                          (h)     Environmental Sureties.

                                (i)      On the Effective Date, the Environmental Sureties shall be
 deemed to waive all Claims (including Administrative Expense Claims, Priority Non-Tax Claims, or
 General Unsecured Claims) Interests or Causes of Action against the Debtors, the Wind-Down Estates, the



                                                      51
 RLF1 23874670V.1




                                                     A-0647
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 340 of 405 PageID #: 8164

 Plan Administrator, the GUC Trust or the GUC Trust Assets other than any Other Secured Claims that
 Westchester may hold on account of cash collateral in the amount of $ 5,000,000 posted by the Debtors
 with respect to the Westchester Surety Bond Agreements.

                               (ii)    Upon the sale of any Non-Performing Property that is covered by
 the Westchester Surety Bond Agreement, Westchester’s rights under the Westchester Surety Bond
 Agreements shall be governed by the Environmental Settlement Documents.

                                   (iii)   Upon the sale of the Frisco Non-Performing Property, Aspen’s
 rights under the Aspen Surety Bond Agreements against the Settling Governmental Authority, including
 any state’s right to recoupment, shall remain unaffected.

                          (i)     Other Provisions.

                                    (i)      As a condition precedent to consummation of the Global
 Settlement, (A) the Global Settlement Parties other than the Settling Governmental Authorities shall not
 object to or take any other action that is inconsistent with or that would reasonably be expected to prevent,
 interfere with, delay, or impede approval of the Disclosure Statement, the confirmation or consummation
 of the Plan or approval of the Global Settlement, and (B) the Settling Governmental Authorities shall not
 oppose any term or provision of the Plan, Disclosure Statement, or Global Settlement, in each case subject
 to the rights of the Global Settlement Parties, including the Settling Governmental Authorities, with respect
 to amendments to the Plan as set forth in Section 12.4 of the Plan.

                                  (ii)    The Settling Governmental Authorities, the Environmental Trust,
 the Frisco Governmental Authorities, and the Frisco Trust waive all Environmental NPP Claims and Frisco
 NPP Claims, as applicable, against the GUC Trust up to the amount of the GUC Global Settlement Payment,
 in the aggregate, in accordance with Section 4.7(b)(ii) of the Plan.

                                   (iii)   The Global Settlement Parties agree to exchange releases or
 covenants not to sue as set forth in Section 10 of the Plan or as provided in the Environmental Settlement
 Agreement.

                                 (iv)     The Debtors shall not designate any additional properties as Non-
 Performing Properties, without the prior written consent of the Settling Governmental Authorities.

                                  (v)     The terms of the Global Settlement (A) shall not affect any rights
 the Settling Governmental Authorities or the Frisco Governmental Authorities may have against any
 purchaser of any of the Debtors’ Assets that is not a Global Settlement Party, and (B) are without prejudice
 to any (x) Claims other than Environmental NPP Claims held by the Settling Governmental Authorities or
 Frisco NPP Claims held by the Frisco Governmental Authorities, as applicable, and (y) any Claim, Interest,
 or Cause of Action of any Governmental Unit that is not a Settling Governmental Authority or Frisco
 Governmental Authority.

                                    (vi)    All pending or potential discovery and litigation by any Global
 Settlement Party against any other Global Settlement Party related to the Chapter 11 Cases or any of the
 transactions related thereto shall be subject to a standstill and shall be deemed withdrawn upon the Effective
 Date.

                                 (vii)   The GUC Trust Agreement, the Environmental Trust Agreements,
 the Frisco Trust Agreement, and any other documentation required to effectuate the Global Settlement shall




                                                      52
 RLF1 23874670V.1




                                                      A-0648
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 341 of 405 PageID #: 8165

 be solely for the benefit of the Global Settlement Parties and, for the avoidance of doubt, no third-parties
 shall be beneficiaries of the Global Settlement or any such documents.

                                   (viii) The Superpriority Notes Indenture and the Exchange Priority and
 First Lien Notes Indenture shall be deemed amended and modified to the extent necessary to allow, permit
 and effectuate the transactions contemplated by the Plan and the Europe/ROW Sale Transaction.

                iii.      The GUC Trust.

                         (a)      Execution of GUC Trust Agreement. On the Effective Date, the GUC Trust
 Agreement, in a form acceptable to the Debtors, the Creditors’ Committee, the Requisite Noteholders, and
 the GUC Trustee, shall be executed, and all other necessary steps shall be taken to establish the GUC Trust
 and the beneficial interests therein, which shall be for the benefit of the holders of Allowed General
 Unsecured Claims. Section 5.3 of the Plan sets forth certain of the rights, duties, and obligations of the
 GUC Trustee. In the event of any conflict between the terms of Section 5.3 of the Plan and the terms of the
 GUC Trust Agreement, the terms of the Plan shall govern.

                          (b)     Purpose of GUC Trust. The GUC Trust shall be established to administer
 certain post-Effective Date responsibilities under the Plan with respect to the GUC Trust Assets and General
 Unsecured Claims, including, but not limited to, resolving outstanding Disputed General Unsecured Claims
 and making distributions to holders of Allowed General Unsecured Claims in accordance with the Plan.

                          (c)      GUC Trust Assets. The GUC Trust shall consist of the GUC Trust Assets.

                          (d)   GUC Trustee. The GUC Trustee shall be responsible to manage the day-
 to-day operations of the GUC Trust.

                            (e)      Role of GUC Trustee. In furtherance of and consistent with the purposes
 of the GUC Trust and the Plan, the GUC Trustee shall (i) have the power and authority to hold, manage,
 sell, invest, and distribute to the holders of Allowed General Unsecured Claims the GUC Trust Assets, (ii)
 hold the GUC Trust Assets for the benefit of the holders of Allowed General Unsecured Claims, (iii) have
 the power and authority to hold, manage, sell, invest, and distribute the GUC Trust Assets obtained through
 the exercise of its power and authority, (iv) have the power and authority to prosecute and resolve objections
 to Disputed General Unsecured Claims, and (v) have the power and authority to perform such other
 functions as are provided for in the Plan and the GUC Trust Agreement. In all circumstances, the GUC
 Trustee shall act in the best interests of all beneficiaries of the GUC Trust and in furtherance of the purpose
 of the GUC Trust, and in accordance with the GUC Trust Agreement and not in its own best interest as a
 creditor. The investment powers of the GUC Trustee are limited to powers to invest in demand and time
 deposits in banks or savings institutions, or temporary investment such as short-term certificates of deposit
 or U.S. Treasury bills.

                          (f)     Preservation of Privilege. The Debtors and the GUC Trust shall enter into
 a common interest agreement whereby the Debtors will be able to share documents, information or
 communications (whether written or oral) relating to the GUC Trust Assets. The GUC Trust shall seek to
 preserve and protect all applicable privileges attaching to any such documents, information, or
 communications. The GUC Trustee’s receipt of such documents, information or communications shall not
 constitute a waiver of any privilege. All privileges shall remain in the control of the Debtors, the Wind-
 Down Estates, or the Plan Administrator, as applicable, and the Debtors, the Wind-Down Estates, or the
 Plan Administrator, as applicable, retain the right to waive their own privileges.




                                                       53
 RLF1 23874670V.1




                                                     A-0649
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 342 of 405 PageID #: 8166

                          (g)       Transferability of GUC Trust Beneficial Interests. GUC Trust Beneficial
 Interests shall not be certificated and shall be non-transferable other than if transferred by will, intestate
 succession, or otherwise by operation of law, or as and to the extent determined by the GUC Trustee.

                         (h)     Costs and Expenses of GUC Trustee. The costs and expenses of the GUC
 Trust, including the fees and expenses of the GUC Trustee and its retained professionals, shall be paid
 exclusively from the GUC Trust Assets.

                        (i)     Retention of Professionals by GUC Trustee. The GUC Trustee may retain
 and reasonably compensate counsel and other professionals, which may include, but is not limited to,
 Creditors’ Committee professionals, to assist in their duties as GUC Trustee on such terms as the GUC
 Trustee deems appropriate without Bankruptcy Court approval.

                            (j)     U.S. Federal Income Tax Treatment of GUC Trust. In furtherance of
 Section 5.3 of the Plan, (i) the GUC Trust shall be structured to qualify as a “liquidating trust” within the
 meaning of Treasury Regulation section 301.7701-4(d) and in compliance with Revenue Procedure 94-45,
 1994-2 C.B. 684, and, thus, as a “grantor trust” within the meaning of sections 671 through 679 of the Tax
 Code to the holders of General Unsecured Claims, consistent with the terms of the Plan; (ii) the holders of
 General Unsecured Claims shall be treated as the beneficiaries and grantors of the GUC Trust; (iii) the sole
 purpose of the GUC Trust shall be the liquidation and distribution of the GUC Trust Assets in accordance
 with Treasury Regulation section 301.7701-4(d), including the resolution of General Unsecured Claims in
 accordance with the Plan, with no objective to continue or engage in the conduct of a trade or business; (iv)
 all parties (including the Debtors and the Estates, holders of General Unsecured Claims, and the GUC
 Trustee) shall report consistently with such treatment (including the deemed receipt of the GUC Trust
 Assets, subject to applicable liabilities and obligations, by the holders of General Unsecured Claims,
 followed by the deemed transfer of such GUC Trust Assets to the GUC Trust); (v) all parties shall report
 consistently for federal income tax purposes, and otherwise, with the valuation of the GUC Trust Assets
 transferred to the GUC Trust as determined by the GUC Trustee (or its designee); (vi) the GUC Trustee
 shall be responsible for filing returns for the GUC Trust as a grantor trust pursuant to Treasury Regulation
 section 1.671-4(a); (vii) the GUC Trustee shall annually send to each holder of an interest in the GUC Trust
 a separate statement regarding the receipts and expenditures of the trust as relevant for U.S. federal income
 tax purposes; (viii) all items of income, deductions, and credit loss of the GUC Trust shall be allocated for
 federal income tax purposes to the holders of General Unsecured Claims based on their respective interests
 in the GUC Trust, including the holders of General Unsecured Claims holding Disputed Claims, in such
 manner as the GUC Trustee deems reasonable and appropriate; and (viii) subject to definitive guidance
 from the Internal Revenue Service or a court of competent jurisdiction to the contrary (including the receipt
 by the GUC Trustee of a private letter ruling if the GUC Trustee so requests one, or the receipt of an adverse
 determination by the Internal Revenue Service upon audit if not contested by the GUC Trustee), the GUC
 Trustee may timely elect to (x) treat any portion of the GUC Trust allocable to Disputed Claims as a
 “disputed ownership fund” governed by Treasury Regulation section 1.468B-9 (and make any appropriate
 elections) and (y) to the extent permitted by applicable law, report consistently with the foregoing for state
 and local income tax purposes. If a “disputed ownership fund” election is made for all or any portion of
 the GUC Trust, all impacted parties (including the Debtors and the Estates, and, to the extent applicable,
 holders of General Unsecured Claims, and the GUC Trustee), and solely with respect to the impacts assets,
 shall report for United States federal, state, and local income tax purposes consistently with such election.

                           (k)   Expedited Determination. The GUC Trustee may request an expedited
 determination of taxes of the GUC Trust under section 505(b) of the Bankruptcy Code for all returns filed
 for, or on behalf of, the GUC Trust for all taxable periods through the dissolution of the GUC Trust.




                                                      54
 RLF1 23874670V.1




                                                     A-0650
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 343 of 405 PageID #: 8167

                            (l)      Dissolution. The GUC Trustee and the GUC Trust shall be discharged or
 dissolved, as applicable, upon completion of their duties as set forth in the GUC Trust Agreement, including
 when (i) all Disputed General Unsecured Claims have been resolved, (ii) all GUC Trust Assets have been
 liquidated, and (iii) all distributions required to be made by the GUC Trustee under the Plan and the GUC
 Trust Agreement have been made, but in no event shall the GUC Trust be dissolved later than five (5) years
 from the Effective Date or such shorter or longer period authorized by the Bankruptcy Court in order to
 resolve all Disputed General Unsecured Claims.

                    iv.   The Environmental Trust.

                       (a)     Execution of Environmental Trust Agreement. On or before the Effective
 Date, the Environmental Trust Documents, substantially in the form attached to the Environmental
 Settlement Agreement, shall be executed, and all other necessary steps shall be taken to establish the
 Environmental Trust and the beneficial interests therein, which shall be for the benefit of the Settling
 Governmental Authorities and Westchester, as provided in the Environmental Settlement Documents.

                          (b)     Environmental Trust Assets. The Environmental Trust shall consist of the
 Environmental Trust Assets. On or before the Effective Date, the Environmental Trustee shall create, and
 the Global Settlement Parties shall make contributions to, accounts held by or within the Environmental
 Trust as specified and in the amounts provided in the Environmental Settlement Documents.

                           (c)     Cancellation of Liens. All Liens except Liens of Settling Governmental
 Authorities, if any, against a Non-Performing Property shall be irrevocably cancelled on the Effective Date.
 Any person holding a Lien against a Non-Performing Property shall take any action reasonably requested
 by the Environmental Trustee to evidence the release of such Lien, including the execution, delivery, and
 filing or recording of such releases as may be reasonably requested by the Environmental Trustee.

                    v.    Canada Non-Performing Property.

                           (a)      On or before the Effective Date, the Debtors shall (i) deposit Cash in an
 amount equal to the Canada NPP Remediation Funds into an escrow account, and (ii) engage in negotiations
 with the Canada MOE with respect to the abandonment of the Canada Non-Performing Property; provided,
 that to the extent the parties cannot agree, the Debtors may seek a determination by the Bankruptcy Court
 of the appropriate amount of remediation costs and/or abandonment of the Canada Non-Performing
 Property. The Debtors are authorized to transfer title to or proceeds from the Canada Non-Performing
 Property to the Canada MOE or its designee. For the avoidance of doubt, the aggregate amount of Allowed
 Canada NPP Claims shall be reduced by the amount of Canada NPP Remediation Funds deposited for use
 by the Canada MOE.

                         (b)     Upon completion of the environmental remediation, any excess Canada
 NPP Remediation Funds shall revert to the Wind-Down Estates and shall be available for distribution by
 the Plan Administrator in accordance with the Plan.

                         (c)      In the event the Canada NPP Remediation Funds are not sufficient to cover
 the cost of the environmental remediation of the Canada Non-Performing Property, any remaining Canada
 NPP Claims shall be treated as General Unsecured Claims in accordance with the Plan.

                    vi.   Plan Administrator.

                         (a)     Appointment. The Plan Administrator’s retention shall commence on the
 Effective Date and shall continue until: (i) the Bankruptcy Court enters an order closing the Chapter 11



                                                     55
 RLF1 23874670V.1




                                                    A-0651
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 344 of 405 PageID #: 8168

 Cases; (ii) the Bankruptcy Court enters an order removing the Plan Administrator for cause (as defined
 below); or (iii) the Plan Administrator voluntarily resigns, upon notice filed with the Bankruptcy Court, and
 a successor Plan Administrator is appointed in accordance with the Plan.

                           (b)     Authority. Subject to Section 6.2 of the Plan, and the Plan Administrator
 Agreement, the Plan Administrator shall have the authority and right on behalf of each of the Debtors,
 without the need for Bankruptcy Court approval (unless otherwise indicated), to carry out and implement
 all provisions of the Plan, including, without limitation, to:

                                  (i)     subject to Section 7 of the Plan, except to the extent Claims have
 been previously Allowed, control and effectuate the Claims reconciliation process in accordance with the
 terms of the Plan, including to object to, seek to subordinate, compromise or settle any and all Claims
 against the Debtors, other than with respect to General Unsecured Claims (for the avoidance of doubt, the
 GUC Trustee shall be responsible for objecting to, reconciling, or settling General Unsecured Claims,
 including Environmental NPP Claims and Frisco NPP Claims asserted against the GUC Trust);

                                   (ii)    make Distributions to holders of Allowed Claims in accordance
 with the Plan, other than with respect to Allowed General Unsecured Claims;

                               (iii)  exercise its reasonable business judgment to direct and control the
 Wind-Down under the Plan and in accordance with applicable law as necessary to maximize Distributions
 to holders of Allowed Claims;

                                 (iv)    prepare, file, and prosecute any necessary filings or pleadings with
 the Bankruptcy Court to carry out the duties of the Plan Administrator as described herein;

                                   (v)     other than GUC Trust Causes of Actions, the Environmental Trust
 Causes of Action, or Frisco Causes of Action, or any Causes of Action released by the Debtors pursuant to
 the Plan or otherwise, prosecute all Causes of Action on behalf of the Debtors, elect not to pursue any
 Causes of Action, and determine whether and when to compromise, settle, abandon, dismiss, or otherwise
 dispose of any such Causes of Action, as the Plan Administrator may determine is in the best interests of
 the Debtors and their Estates, other than with respect to the GUC Trust Assets;

                                  (vi)    retain professionals to assist in performing its duties under the
 Plan;

                                  (vii)   maintain the books and records and accounts of the Debtors;

                                 (viii) incur and pay reasonable and necessary expenses in connection
 with the performance of duties under the Plan, including the reasonable fees and expenses of professionals
 retained by the Plan Administrator;

                                (ix)     following the Effective Date, pay all Restructuring Expenses in
 Cash in accordance with Section 2.5 of the Plan;

                                 (x)      following the Effective Date, pay all Trustees Fees in Cash in
 accordance with Section 2.6 of the Plan.

                                   (xi)     administer each Debtor’s tax obligations, including (i) filing tax
 returns and paying tax obligations, (ii) requesting, if necessary, an expedited determination of any unpaid
 tax liability of each Debtor or its estate under Bankruptcy Code section 505(b) for all taxable periods of



                                                      56
 RLF1 23874670V.1




                                                    A-0652
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 345 of 405 PageID #: 8169

 such Debtor ending after the Commencement Date through the liquidation of such Debtor as determined
 under applicable tax laws, and (iii) representing the interest and account of each Debtor or its estate before
 any taxing authority in all matters including, without limitation, any action, suit, proceeding or audit;

                                   (xii)    prepare and file any and all informational returns, reports,
 statements, returns or disclosures relating to the Debtors that are required hereunder, by any Governmental
 Unit or applicable law;

                                   (xiii)   pay statutory fees in accordance with Section 12.1 of the Plan;

                                   (xiv)    perform other duties and functions that are consistent with the
 implementation of the Plan; and

                                   (xv)     close the Chapter 11 Cases, subject to the reasonable consent of
 the GUC Trustee.

                           (c)     Boards of Directors and Officers. The officers and directors of the
 Debtors existing prior to the Effective Date, shall be relieved of any all duties with the respect to the Debtors
 as of the Effective Date. The Plan Administrator shall serve as the initial director or manager, as applicable,
 and sole officer of each Wind-Down Estate after the Effective Date. The Plan Administrator shall elect
 such additional directors, managers and officers as the Plan Administrator deems necessary to implement
 the Plan and the actions contemplated herein. The Plan Administrator shall also have the power to act by
 written consent to remove any director, manager or officer of any Wind-Down Estate.

                          (d)     Wind-Down. After the Effective Date, pursuant to the Plan, the Plan
 Administrator shall effectuate the Wind-Down according to the Wind-Down Budget without any further
 approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.
 The Wind-Down (as determined for federal income tax purposes) shall occur in an expeditious but orderly
 manner after the Effective Date.

                           (e)     Indemnification. Each of the Wind-Down Estates shall indemnify and
 hold harmless the Plan Administrator solely in its capacity as the Plan Administrator for any losses incurred
 in such capacity, except to the extent such losses were the result of the Plan Administrator’s bad faith, gross
 negligence, willful misconduct or criminal conduct.

                          (f)     Dissolution. After the Effective Date, the Plan Administrator shall, subject
 to applicable non-bankruptcy law and consistent with the implementation of the Plan, merge, dissolve,
 liquidate, or take such other similar action with respect to each Debtor (including the cancellation of all
 Interests in a Wind-Down Estate) and complete the winding up of such Wind-Down Estate as expeditiously
 as practicable without the necessity for any other or further actions to be taken by or on behalf of such
 Wind-Down Estate or its shareholders or members, as applicable, or any payments to be made in connection
 therewith subject to the filing of a certificate of dissolution with the appropriate Governmental Unit;
 provided, however, that the foregoing does not limit the Plan Administrator’s ability to otherwise abandon
 an Interest in a Wind-Down Estate. The Plan Administrator may, to the extent required by applicable non-
 bankruptcy law, maintain a Wind-Down Estate as a corporate entity in good standing until such time as
 such Wind-Down Estate is dissolved or merged out of existence in accordance with the Plan.

                vii.       Corporate Action.

 Upon the Effective Date, by virtue of entry of the Confirmation Order, all actions contemplated by the Plan
 (including any action to be undertaken by the Plan Administrator) shall be deemed authorized, approved,



                                                        57
 RLF1 23874670V.1




                                                       A-0653
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 346 of 405 PageID #: 8170

 and, to the extent taken prior to the Effective Date, ratified without any requirement for further action by
 holders of Claims or Interests, the Debtors, or any other Entity or Person. All matters provided for in the
 Plan involving the corporate structure of the Debtors, and any corporate action required by the Debtors in
 connection therewith, shall be deemed to have occurred and shall be in effect as of the Effective Date,
 without any requirement of further action by the Debtors or the Estates.

               viii.      Withholding and Reporting Requirements.

                            (a)     Withholding Rights. In connection with the Plan, any party issuing any
 instrument or making any distribution described in the Plan shall comply with all applicable withholding
 and reporting requirements imposed by any federal, state, or local taxing authority, and all distributions
 pursuant to the Plan and all related agreements shall be subject to any such withholding or reporting
 requirements. Any amounts withheld pursuant to the preceding sentence shall be deemed to have been
 distributed to and received by the applicable recipient for all purposes of the Plan. Notwithstanding the
 foregoing, each holder of an Allowed Claim or any other Person that receives a distribution pursuant to the
 Plan shall have responsibility for any taxes imposed by any Governmental Unit, including, without
 limitation, income, withholding, and other taxes, on account of such distribution. Any party issuing any
 instrument or making any distribution pursuant to the Plan has the right, but not the obligation, to not make
 a distribution until such holder has made arrangements satisfactory to such issuing or disbursing party for
 payment of any such tax obligations. Additionally, in the case of a non-Cash distribution that is subject to
 withholding, the distributing party has the right, but not the obligation, to withhold an appropriate portion
 of such distributed property and either (i) sell such withheld property to generate Cash necessary to pay
 over the withholding tax (or reimburse the distributing party for any advance payment of the withholding
 tax), or (ii) pay the withholding tax using its own funds and retain such withheld property.

                           (b)      Forms. Any party entitled to receive any property as an issuance or
 distribution under the Plan shall, upon request, deliver to the Plan Administrator, Wind-Down Estates, GUC
 Trustee or such other Person designated by the Plan Administrator, Wind-Down Estates or GUC Trustee
 (which entity shall subsequently deliver to the Plan Administrator any applicable IRS Form W-8 or Form
 W-9 received) an appropriate Form W-9 or (if the payee is a foreign Person) Form W-8, unless such Person
 is exempt under the tax Code and so notifies the Plan Administrator. If such request is made by the Plan
 Administrator, Wind-Down Estates, or such other Person designated by the Plan Administrator or Wind-
 Down Estates and the holder fails to comply within 180 days after the request is made, the amount of such
 distribution shall irrevocably revert to the applicable Wind-Down Estate and any Claim in respect of such
 distribution shall be forever barred from assertion against any Debtor, the applicable Wind-Down Estate
 and their respective property. If such request is made by the GUC Trustee or such other Entity designated
 by the GUC Trustee and the holder fails to comply within 180 days after the request is made, the amount
 of such distribution shall irrevocably revert to the GUC Trust and any Claim in respect of such distribution
 shall be forever barred from assertion against the GUC Trustee or the GUC Trust, or the property of each
 of them.

                    ix.   Exemption From Certain Transfer Taxes.

 To the maximum extent provided by section 1146(a) of the Bankruptcy Code: (i) the issuance, distribution,
 transfer, or exchange of any debt, equity security, or other interest in the Debtors; or (ii) the making,
 delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in connection
 with, the Plan, including any deeds, bills of sale, assignments, or other instruments of transfer executed in
 connection with any transaction arising out of, contemplated by, or in any way related to the Plan (including
 any transfers to or by the GUC Trust, the Environmental Trust, or the Frisco Trust), shall not be subject to
 any document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate
 transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, or other similar tax



                                                      58
 RLF1 23874670V.1




                                                    A-0654
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 347 of 405 PageID #: 8171

 or governmental assessment, in each case to the extent permitted by applicable bankruptcy law, and the
 appropriate state or local government officials or agents shall forego collection of any such tax or
 governmental assessment and accept for filing and recordation any of the foregoing instruments or other
 documents without the payment of any such tax or governmental assessment.

                    x.    Effectuating Documents; Further Transactions.

                            (a)      On or as soon as practicable after the Effective Date, the Plan
 Administrator shall take such actions as may be or become necessary or appropriate to effect any transaction
 described in, approved by, contemplated by, or necessary to effectuate the Plan, and the Global Settlement,
 including (i) the execution and delivery of appropriate agreements or other documents of merger,
 consolidation, restructuring, financing, conversion, disposition, transfer, dissolution, transition services, or
 liquidation containing terms that are consistent with the terms of the Plan and that satisfy the applicable
 requirements of applicable law and any other terms to which the applicable Entities may determine; (ii) the
 execution and delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any
 Asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and having
 other terms to which the applicable parties agree; (iii) the filing of appropriate certificates or articles of
 incorporation, reincorporation, merger, consolidation, conversion, or dissolution pursuant to applicable
 state law; (iv) the issuance of securities, all of which shall be authorized and approved in all respects, in
 each case, without further action being required under applicable law, regulation, order, or rule; (v) the
 execution, delivery, or filing of contracts, instruments, releases, and other agreements to effectuate and
 implement the Plan without the need for any approvals, authorizations, actions, or consents; and (vi) all
 other actions that the applicable Entities determine to be necessary or appropriate.

                          (b)      Each officer, manager, or member of the board of directors of the Debtors
 is (and each officer, manager, or member of the board of directors of the Plan Administrator, if applicable,
 shall be) authorized and directed to issue, execute, deliver, file, or record such contracts, securities,
 instruments, releases, indentures, and other agreements or documents and take such actions as may be
 necessary or appropriate to effectuate, implement, and further evidence the terms and conditions of the Plan
 and the securities issued pursuant to the Plan in the name of and on behalf of the Wind-Down Estates, all
 of which shall be authorized and approved in all respects, in each case, without the need for any approvals,
 authorization, consents, or any further action required under applicable law, regulation, order, or rule
 (including, without limitation, any action by the stockholders or directors or managers of the Debtors, or
 the Wind Down Estates) except for those expressly required pursuant to the Plan.

                          (c)    The Debtors shall be authorized to implement the Sale Transactions and
 the Global Settlement (including the creation of the GUC Trust, the Environmental Trust and the Frisco
 Trust) in the manner most tax efficient to the Wind-Down Estates and the Environmental Trust, and
 consistent with the Environmental Settlement Documents.

                         (d)    All matters provided for herein involving the corporate structure of the
 Debtors or the Wind-Down Estates, to the extent applicable, or any corporate or related action required by
 the Debtors or the Wind-Down Estates in connection herewith shall be deemed to have occurred and shall
 be in effect, without any requirement of further action by the stockholders, members, or directors or
 managers of the Debtors and with like effect as though such action had been taken unanimously by the
 stockholders, members, directors, managers, or officers, as applicable, of the Debtors or the Wind-Down
 Estates.




                                                       59
 RLF1 23874670V.1




                                                      A-0655
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 348 of 405 PageID #: 8172

                    xi.   Preservation of Rights of Action.

                    Other than Causes of Action against an Entity that are waived, relinquished, exculpated,
 released, compromised, transferred or settled pursuant to the Plan (including pursuant to the Global
 Settlement, Environmental Settlement Documents, and the Frisco Settlement Agreement), the Confirmation
 Order, or by another Bankruptcy Court order (including the Americas Sale Order) or transferred to the
 Europe/ROW Purchaser pursuant to the Europe/ROW Purchase Agreement or the Americas Sale
 Transaction, the Debtors reserve any and all Causes of Action. On and after the Effective Date, the Plan
 Administrator may pursue such Causes of Action in its sole discretion. No Entity may rely on the absence
 of a specific reference in the Plan or the Disclosure Statement to any Cause of Action against them as any
 indication that the Debtors, the Plan Administrator, or the GUC Trustee, will not pursue any and all
 available Causes of Action against them. No preclusion doctrine, including the doctrines of res judicata,
 collateral estoppel, issue preclusion, claim preclusion (judicial, equitable, or otherwise), or laches, shall
 apply to such Causes of Action upon, after, or as a consequence of the Confirmation or the Effective Date.
 Prior to the Effective Date, the Debtors, and on and after the Effective Date, the Plan Administrator or the
 GUC Trustee, as applicable, shall retain and shall have, including through its authorized agents or
 representatives, the exclusive right, authority, and discretion, subject to the Plan, to determine and to
 initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any
 such Causes of Action and to decline to do any of the foregoing, as the Plan Administrator or the GUC
 Trustee, as applicable, may determine is in the best interest of the Debtors and their Estates, without the
 consent or approval of any third party or further notice to or action, order, or approval of the Bankruptcy
 Court. Notwithstanding anything contained herein to the contrary, the settlement of any Claims and Causes
 of Action which are expressly to be settled by Confirmation of the Plan itself shall be resolved only by
 Confirmation of the Plan itself.

                xii.      Certificate of Incorporation and By-Laws.

 As of the Effective Date, the certificate of incorporation and by-laws, or other organizational documents,
 as applicable, of the Debtors shall be amended to the extent necessary to carry out the provisions of the
 Plan. Such amended organizational documents (if any) shall be filed with the Bankruptcy Court in advance
 of the Effective Date.

               xiii.      Stock Trading Restrictions

 The restrictions imposed by the Interim Order Establishing Notification Procedures And Approving
 Restrictions On Certain Transfers Of Interests In The Debtors (Docket No. 113), as the same may be
 amended from time to time, shall remain effective and binding through the closing of the Chapter 11 Cases.

               xiv.       Cancellation of Existing Securities and Agreements

                           (a)     Except for the purpose of evidencing a right to a distribution under the
 Plan, effectuating the Europe/ROW Sale Transaction and except as otherwise set forth in the Plan, all notes,
 instruments, other securities, and other evidence of debt issued, including but not limited to the Exchange
 Priority and First Lien Notes Indenture and any rights of any holder in respect thereof shall be deemed
 cancelled, discharged, and of no force or effect and the obligations of the Debtors thereunder shall be
 deemed fully satisfied, released, and discharged. For the avoidance of doubt, but subject to Section 5.14(b)
 of the Plan, on the Effective Date, the Exchange Priority and First Lien Notes Indenture shall be deemed
 terminated and cancelled and the Exchange Priority and First Lien Notes Trustee shall be discharged and
 released without any further action.




                                                       60
 RLF1 23874670V.1




                                                      A-0656
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 349 of 405 PageID #: 8173

                           (b)      The Exchange Priority and First Lien Notes Indenture shall continue in
 effect to the extent necessary to (i) allow the Plan Administrator or Exchange Priority and First Lien Notes
 Trustee, as applicable, to make distributions under the Plan, (ii) allow the Exchange Priority and First Lien
 Trustee to effectuate the Europe/ROW Sale Transaction (iii) permit the Exchange Priority and First Lien
 Notes Trustee to assert the applicable Exchange Priority Trustee Charging Lien and First Lien Trustee
 Charging Lien; (iv) allow the Exchange Priority and First Lien Notes Trustee to maintain any right of
 indemnification, contribution, subrogation or any other claim or entitlement it may have under the
 Exchange Priority and First Lien Notes Indenture; (v) to exercise its rights and obligations at the direction
 of the Requisite Noteholders relating to the interests of its holders under the Exchange Priority and First
 Lien Notes Indenture; (vi) permit the Exchange Priority and First Lien Notes Trustee to perform any
 functions that are necessary to effectuate the powers outlined in Section 5.14 of the Plan For the avoidance
 of doubt, all indemnification obligations and expense reimbursement obligations of the Debtors arising
 under the Exchange Priority and First Lien Notes Indenture in favor of the Exchange Priority and First Lien
 Notes Trustee, or its respective directors, officers, employees, agents, affiliates, controlling persons, and
 legal and financial advisors, shall survive, remain in full force and effect, and be enforceable against the
 Plan Administrator on and after the Effective Date and shall be enforceable through, among other things,
 the exercise of the applicable Exchange Priority Trustee Charging Lien and First Lien Trustee Charging
 Lien.

                xv.       Subordinated Claims.

 The allowance, classification, and treatment of all Allowed Claims and Interests and the respective
 distributions and treatments under the Plan take into account and conform to the relative priority and rights
 of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
 subordination rights relating thereto, whether arising under general principles of equitable subordination,
 section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the
 Debtors reserve the right for the Plan Administrator or the GUC Trustee, as applicable, to seek to re-classify
 any Allowed Claim or Interest in accordance with any contractual, legal, or equitable subordination relating
 thereto.

               xvi.       Nonconsensual Confirmation.

                 The Debtors intend to undertake to have the Bankruptcy Court confirm the Plan under
 section 1129(b) of the Bankruptcy Code as to any Classes that reject or are deemed to reject the Plan.

               xvii.      Closing of Chapter 11 Cases.

 After an Estate has been fully administered, the applicable Wind-Down Estate or Plan Administrator shall,
 subject to the reasonable consent of the GUC Trustee, seek authority from the Bankruptcy Court to close
 the applicable Chapter 11 Case(s) in accordance with the Bankruptcy Code and Bankruptcy Rules.

              xviii.      Notice of Effective Date.

 As soon as practicable, but not later than three (3) Business Days following the Effective Date, the Debtors
 shall file a notice of the occurrence of the Effective Date with the Bankruptcy Court.

               xix.       Corporate Form

 On the Effective Date, each of the Debtors shall maintain its current corporate form, which may be modified
 or changed at any time after the Effective Date by the Plan Administrator in accordance with the terms of
 the Plan and applicable law.



                                                      61
 RLF1 23874670V.1




                                                      A-0657
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 350 of 405 PageID #: 8174

                xx.              Separability.

 Notwithstanding the combination of the separate plans of reorganization for the Debtors set forth in the
 Plan for purposes of economy and efficiency, the Plan constitutes a separate chapter 11 plan for each
 Debtor. Accordingly, if the Bankruptcy Court does not confirm the Plan with respect to one or more
 Debtors, it may still, subject to the consent of the applicable Debtors, confirm the Plan with respect to any
 other Debtor that satisfies the confirmation requirements of section 1129 of the Bankruptcy Code.

          E.              Distributions

                     i.          Distributions Generally.

 Except as otherwise provided in the Plan and the GUC Trust Agreement, one or more Disbursing Agents
 shall make all distributions under the Plan to the appropriate holders of Allowed Claims in accordance with
 the terms of the Plan.

                    ii.          Distribution Record Date.

 As of the close of business on the Distribution Record Date, the various transfer registers for each of the
 Classes of Claims or Interests as maintained by the Debtors or their respective agents shall be deemed
 closed for purposes of determining whether a holder of such a Claim or Interest is a record holder entitled
 to distributions under the Plan, and there shall be no further changes in the record holders or the permitted
 designees of any such Claims or Interests. The Debtors, the Plan Administrator or the GUC Trustee, as
 applicable, shall have no obligation to recognize any transfer or designation of such Claims or Interests
 occurring after the close of business on the Distribution Record Date. In addition, with respect to payment
 of any Cure Amounts or assumption disputes, neither the Debtors nor the Disbursing Agent shall have any
 obligation to recognize or deal with any party other than the non-Debtor party to the applicable executory
 contract or unexpired lease as of the close of business on the Distribution Record Date, even if such non-
 Debtor party has sold, assigned, or otherwise transferred its Claim for a Cure Amount. The Distribution
 Record Date shall not apply to the DIP Claims and the ABL Claims, the holders of which shall receive a
 distribution in accordance with Section 2 or Error! Reference source not found. 4 of the Plan,
 respectively, to the extent not previously satisfied.

                iii.             Date of Distributions.

                  (a)     Except as otherwise provided in the Plan and in the GUC Trust Agreement, any
 distributions and deliveries to be made under the Plan shall be made on or about the Effective Date or as
 otherwise determined in accordance with the Plan, including, without limitation, the treatment provisions
 of Error! Reference source not found. of the Plan; provided, that the Plan Administrator or the GUC
 Trustee, as applicable, shall from time to time determine subsequent distribution dates to the extent they
 determine them to be appropriate.

                 (b)      (i) The Plan Administrator shall reserve an amount sufficient to pay holders of
 Disputed Administrative Expense Claims, Disputed Secured Claims, Disputed Priority Non-Tax Claims
 and Disputed Priority Tax Claims, and (ii) the GUC Trustee shall reserve an amount sufficient to pay
 holders of Disputed General Unsecured Claims, in each case, the amount such holders would be entitled to
 receive under the Plan if such Claims were to become Allowed Claims. After the resolution of a Disputed
 Administrative Expense Claims, Disputed Secured Claim, Disputed Priority Non-Tax Claim and Disputed
 Priority Tax Claims, the Plan Administrator shall treat any amounts that were reserved on account of such
 Disputed Claim that is Disallowed or does not become an Allowed Claim as Net Cash Proceeds.




                                                             62
 RLF1 23874670V.1




                                                            A-0658
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 351 of 405 PageID #: 8175

                    iv.   Disbursing Agent.

 Other than as contemplated in Section 6.2 of the Plan, all distributions under the Plan shall be made by the
 Disbursing Agent on and after the Effective Date as provided herein. The Disbursing Agent shall not be
 required to give any bond or surety or other security for the performance of its duties. The Plan
 Administrator shall use all commercially reasonable efforts to provide the Disbursing Agent with the
 amounts of Claims and the identities and addresses of holders of Claims, in each case, as set forth in the
 Debtors’, or Wind Down Estates’, as applicable, books and records. The Plan Administrator shall cooperate
 in good faith with the applicable Disbursing Agent to comply with the reporting and withholding
 requirements outlined in Section 5.7 of the Plan.

                    v.    Rights and Powers of Disbursing Agent.

                   (a)      From and after the Effective Date, the Disbursing Agent, solely in its capacity as
 Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of Claims
 against, and Interests in, the Debtors and other parties in interest, from any and all Claims, Causes of Action,
 and other assertions of liability arising out of the discharge of the powers and duties conferred upon such
 Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in furtherance of
 the Plan, or applicable law, except for actions or omissions to act arising out of the gross negligence or
 willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such Disbursing Agent. No
 holder of a Claim or Interest, or other party in interest, shall have or pursue any claim or Cause of Action
 against the Disbursing Agent, solely in its capacity as Disbursing Agent, for making distributions in
 accordance with the Plan or for implementing provisions of the Plan, except for actions or omissions to act
 arising out of the gross negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra vires
 acts of such Disbursing Agent.

                  (b)    A Disbursing Agent shall be empowered to (i) effect all actions and execute all
 agreements, instruments, and other documents necessary to perform its duties hereunder; (ii) make all
 distributions contemplated hereby; and (iii) exercise such other powers as may be vested in the Disbursing
 Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing Agent to be
 necessary and proper to implement the provisions hereof.

                    vi.   Expenses of Disbursing Agent.

 Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented fees and expenses
 incurred by the Disbursing Agent acting in such capacity (including reasonable documented attorneys’ fees
 and expenses) on or after the Effective Date shall be paid in Cash; provided, that the fees and expenses
 incurred by the GUC Trustee shall be paid solely from the GUC Trust Assets in accordance with the GUC
 Trust Agreement.

                vii.      No Postpetition Interest on Claims.

 Except as otherwise provided in the Plan, the Confirmation Order, the DIP Order, or another order of the
 Bankruptcy Court, or required by the Bankruptcy Code (including postpetition interest in accordance with
 sections 506(b) and 726(a)(5) of the Bankruptcy Code), interest shall not accrue or be paid on any Claims
 on or after the Commencement Date; provided, that if interest is payable pursuant to the preceding sentence,
 interest shall accrue at the federal judgment rate pursuant to 28 U.S.C. § 1961 on a non-compounded basis
 from the date the obligation underlying the Claim becomes due and is not timely paid through the date of
 payment.




                                                       63
 RLF1 23874670V.1




                                                      A-0659
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 352 of 405 PageID #: 8176

               viii.              Delivery of Distributions.

                  (a)      Subject to Bankruptcy Rule 9010, all distributions to any holder or permitted
 designee, as applicable, of an Allowed Claim or Interest shall be made to a Disbursing Agent, who shall
 transmit such distribution to the applicable holders or permitted designees of Allowed Claims or Interests
 on behalf of the Debtors. In the event that any distribution to any holder or permitted designee is returned
 as undeliverable, no further distributions shall be made to such holder or such permitted designee unless
 and until such Disbursing Agent is notified in writing of such holder’s or permitted designee’s, as
 applicable, then-current address, at which time all currently-due, missed distributions shall be made to such
 holder as soon as reasonably practicable thereafter without interest. Nothing herein shall require the
 Disbursing Agent to attempt to locate holders or permitted designees, as applicable, of undeliverable
 distributions and, if located, assist such holders or permitted designees, as applicable, in complying with
 Section 5.7 of the Plan.

                 (b)     Notwithstanding the foregoing, the following shall apply to holders of Exchange
 Priority Notes Claims, First Lien Notes Claims, and DIP Claims, respectively:

                                   (i)     all distributions of Cash on account of Exchange Priority Notes Claims
                          and First Lien Notes Claims, if any, shall be deposited with the Exchange Priority and First
                          Lien Notes Trustee for distribution to holders of Exchange Priority Notes Claims and First
                          Lien Notes Claims in accordance with the terms of the Exchange Priority and First Lien
                          Notes Indenture. All distributions other than of Cash on account of Exchange Priority
                          Notes Claims or First Lien Notes Claims, if any, may, with the consent of the Exchange
                          Priority and First Lien Notes Trustee, be made by the Disbursing Agent directly to holders
                          of Exchange Priority Notes Claims and First Lien Notes Claims in accordance with the
                          terms of the Plan and the Exchange Priority and First Lien Notes Indenture; provided, that
                          until such distributions are made, the Trustees Charging Lien shall attach to the property
                          to be distributed in the same manner as if such distributions were made through the
                          Exchange Priority and First Lien Notes Trustee. To the extent the Exchange Priority and
                          First Lien Notes Trustee effectuates, or is requested to effectuate, any distributions
                          hereunder, the Exchange Priority and First Lien Notes Trustee shall be deemed a
                          “Disbursing Agent” for purposes of the Plan. As to any holder of an Exchange Priority
                          Notes Claim or First Lien Notes Claim that is held in the name of or by a nominee of DTC,
                          the Disbursing Agent shall seek the cooperation of DTC so that such distribution shall be
                          made through the facilities of DTC on or as soon as practicable after the Effective Date.

                                  (ii)    all distributions on account of DIP Claims, if any, shall be deposited with
                          the DIP Agent for distribution to holders of DIP Claims in accordance with the terms of
                          the DIP Loan Documents. To the extent the DIP Agent effectuates, or is requested to
                          effectuate, any distributions hereunder, the DIP Agent shall be deemed a “Disbursing
                          Agent” for purposes of the Plan.

                    ix.           Distributions after Effective Date.

 Distributions made after the Effective Date to holders of Disputed Claims that are not Allowed Claims as
 of the Effective Date but which later become Allowed Claims shall be deemed to have been made on the
 Effective Date.




                                                               64
 RLF1 23874670V.1




                                                               A-0660
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 353 of 405 PageID #: 8177

                    x.    Unclaimed Property.

 Undeliverable distributions or unclaimed distributions shall remain in the possession of the Debtors, Wind-
 Down Estates or the GUC Trust, as applicable, until such time as a distribution becomes deliverable or the
 holder accepts the distribution, or such distribution reverts back to the Debtors, Wind-Down Estates or
 GUC Trust, as applicable, and shall not be supplemented with any interest, dividends, or other accruals of
 any kind. Such distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy
 Code at the expiration of three hundred and sixty-five (365) days from the date of distribution. After such
 date all unclaimed property or interest in property shall revert to the Wind-Down Estates or GUC Trust, as
 applicable, and the Claim of any other holder to such property or interest in property shall be discharged
 and forever barred.

                    xi.   Time Bar to Cash Payments.

 Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and void if not negotiated
 within one hundred and twenty (120) days after the date of issuance thereof. Thereafter, the amount
 represented by such voided check shall irrevocably revert to the Wind Down Estates (or GUC Trust in the
 case of checks issued by the GUC Trust), and any Claim in respect of such voided check shall be discharged
 and forever barred, notwithstanding any federal or state escheat laws to the contrary. Requests for re-
 issuance of any check shall be made to the Disbursing Agent by the holder of the Allowed Claim to whom
 such check was originally issued.

                xii.      Manner of Payment under Plan.

 Except as otherwise specifically provided in the Plan, at the option of the Debtors, the Plan Administrator
 or the GUC Trustee, as applicable, any Cash payment to be made hereunder may be made by a check or
 wire transfer, or ACH transfer, or as otherwise required or provided in applicable agreements or customary
 practices of the Debtors.

               xiii.      Satisfaction of Claims.

 Except as otherwise specifically provided for in the Plan and to the extent permitted by law, any
 distributions and deliveries to be made on account of Allowed Claims under the Plan shall be in complete
 and final satisfaction, settlement, and discharge of, and exchange for, such Allowed Claims.

               xiv.       Minimum Cash Distributions.

 The Disbursing Agent shall not be required to make any distribution of Cash less than One Hundred Dollars
 ($100) to any holder of an Allowed Claim; provided, that if any distribution is not made pursuant to Section
 6.15 of the Plan, such distribution shall be added to any subsequent distribution to be made on behalf of the
 holder’s Allowed Claim.

                xv.       Setoffs and Recoupments.

 The Debtors, Wind-Down Estates, or GUC Trust, as applicable, or such entity’s designee (including,
 without limitation, the Disbursing Agent) may, but shall not be required to, set off or recoup against any
 Claim, and any distribution to be made on account of such Claim, any and all claims, rights, and Causes of
 Action of any nature whatsoever that the Debtors, the Wind-Down Estates, or GUC Trust, as applicable,
 may have against the holder of such Claim pursuant to the Bankruptcy Code or applicable non-bankruptcy
 law; provided, that neither the failure to do so nor the allowance of any Claim hereunder shall constitute a




                                                      65
 RLF1 23874670V.1




                                                    A-0661
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 354 of 405 PageID #: 8178

 waiver or release by a Debtor or its successor of any claims, rights, or Causes of Action that a Debtor or its
 successor or assign may possess against the holder of such Claim.

               xvi.              Allocation of Distributions between Principal and Interest.

 Except as otherwise required by law (as reasonably determined by the Wind-Down Estates, or the GUC
 Trust, as applicable), distributions with respect to an Allowed Claim shall be allocated first to the principal
 portion of such Allowed Claim (as determined for U.S. federal income tax purposes) and, thereafter, to the
 remaining portion of such Allowed Claim, if any.

               xvii.             No Distribution in Excess of Amount of Allowed Claim.

 Except as provided in Section 6.7 of the Plan, no holder of an Allowed Claim shall receive, on account of
 such Allowed Claim, distributions in excess of the Allowed amount of such Claim.

          F.              Procedures for Disputed Claims

                     i.          Objections to Claims.

 The Plan Administrator, on behalf of each of the Wind-Down Estates, shall exclusively be entitled to object
 to all Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other Secured
 Claims. The GUC Trustee, on behalf of the GUC Trust, shall have the exclusive authority to object to all
 General Unsecured Claims. After the Effective Date, the Plan Administrator or the GUC Trustee, as
 applicable, shall have and retain any and all rights and defenses that the Debtors had with regard to any
 Claim to which they may object, except with respect to any Claim that is Allowed. Any objections to proofs
 of Claim shall be served and filed on or before the later of (a) one-hundred and eighty (180) days after the
 Effective Date, and (b) on such later date as ordered by the Bankruptcy Court for cause.

                    ii.          Resolution of Disputed Claims.

 On and after the Effective Date, (a) the Plan Administrator, on behalf of each of the Wind-Down Estates,
 shall have the authority to compromise, settle, otherwise resolve, or withdraw any objections to
 Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other Secured Claims
 without approval of the Bankruptcy Court, other than with respect to Fee Claims; and (b) upon the creation
 of the GUC Trust, the GUC Trustee shall have the exclusive authority to compromise, settle, otherwise
 resolve, or withdraw any objections to General Unsecured Claims without approval of the Bankruptcy
 Court. The Debtors, Wind-Down Estates, Plan Administrator and GUC Trustee, as applicable, shall
 cooperate with respect to any objections to Claims that seek to convert a type of Claim to another type of
 Claim as to which a different party or parties may compromise, settle, otherwise resolve, or withdraw
 objections, and, in each case, the rights and defenses of the Debtors, Wind-Down Estates, Plan
 Administrator or the GUC Trustee, as applicable, to any such objections are fully preserved.

                iii.             Payments and Distributions with Respect to Disputed Claims.

 Notwithstanding anything herein to the contrary, if any portion of a Claim is a Disputed Claim, no payment
 or distribution provided hereunder shall be made on account of such Claim unless and until such Disputed
 Claim becomes an Allowed Claim.




                                                           66
 RLF1 23874670V.1




                                                           A-0662
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 355 of 405 PageID #: 8179

                    iv.   Distributions after Allowance.

 After such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim, the holder thereof
 shall be entitled to distributions, if any, to which such holder is then entitled as provided in the Plan or the
 GUC Trust Agreement, as applicable, without interest, as provided in Section 7.8 of the Plan. Such
 distributions shall be made as soon as practicable after the date that the order or judgment of the Bankruptcy
 Court allowing such Disputed Claim (or portion thereof) becomes a Final Order.

                    v.    Estimation of Claims.

 The (a) Debtors or Plan Administrator (on behalf of each of the Wind-Down Estates), as applicable, may
 determine, resolve and otherwise adjudicate all contingent, unliquidated, and Disputed Administrative
 Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other Secured Claims; and (b) GUC
 Trustee may determine, resolve and otherwise adjudicate all contingent, unliquidated, and Disputed General
 Unsecured Claims. The (I) Debtors or Plan Administrator (on behalf of each of the Wind-Down Estates),
 with respect to the Claims set forth in clause (a) of Section 7.5 of the Plan; and (II) GUC Trustee, with
 respect to General Unsecured Claims, in each case, may at any time request that the Bankruptcy Court
 estimate any contingent, unliquidated, or Disputed Claim or Class of Claims pursuant to section 502(c) of
 the Bankruptcy Code or otherwise, including to establish a reserve for distribution purposes, regardless of
 whether such, or any, Person had previously objected to such Claim or whether the Bankruptcy Court has
 ruled on any such objection. The Bankruptcy Court will retain jurisdiction to estimate any Claim or Class
 of Claims at any time during litigation concerning any objection to any Claim, including, without limitation,
 during the pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court
 estimates any contingent, unliquidated, or Disputed Claim or Class of Claims, the amount so estimated shall
 constitute either the Allowed amount of such Claim or Class of Claims, or a maximum limitation on such
 Claim or Class of Claims, as determined by the Bankruptcy Court. If the estimated amount constitutes a
 maximum limitation on the amount of such Claim or Class of Claims, the Debtors, Plan Administrator or
 GUC Trustee, as applicable, may pursue supplementary proceedings to object to the allowance of such
 Claims; provided, that such limitation shall not apply to Claims requested by the Debtors to be estimated
 for voting purposes only.

                    vi.   No Distributions Pending Allowance.

 If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or distribution
 provided under the Plan shall be made on account of such Claim unless and until (and only to the extent
 that) such Claim becomes an Allowed Claim.

                vii.      Claim Resolution Procedures Cumulative.

 All of the objection, estimation, and resolution procedures in the Plan are intended to be cumulative and
 not exclusive of one another. Claims may be estimated and subsequently settled, compromised, withdrawn,
 or resolved in accordance with the Plan without further notice or Bankruptcy Court approval.

               viii.      Interest.

 To the extent that a Disputed Claim becomes an Allowed Claim after the Effective Date, the holder of such
 Claim shall not be entitled to any interest that accrued thereon from and after the Effective Date, except as
 provided in Section 6.7 of the Plan.




                                                       67
 RLF1 23874670V.1




                                                      A-0663
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 356 of 405 PageID #: 8180

                    ix.          Insured Claims.

 If any portion of an Allowed Claim is an Insured Claim, no distributions under the Plan shall be made on
 account of such Allowed Claim until the holder of such Allowed Claim has exhausted all remedies with
 respect to any applicable insurance policies, provided, that this requirement shall not apply to Settling
 Governmental Authorities. To the extent that the Debtors’ insurers agree to satisfy a Claim in whole or in
 part, then immediately upon such agreement, the portion of such Claim so satisfied may be expunged
 without an objection to such Claim having to be filed and without any further notice to or action, order or
 approval of the Court.

          G.              Executory Contracts and Unexpired Leases

                     i.          Rejection of Executory Contracts and Unexpired Leases.

                             (a)      As of and subject to the occurrence of the Effective Date, all executory
 contracts and unexpired leases to which any of the Debtors are parties shall be deemed rejected, unless such
 contract or lease (i) was previously assumed or rejected by the Debtors pursuant to an order of the
 Bankruptcy Court; (ii) previously expired or terminated pursuant to its own terms or by agreement of the
 parties thereto; (iii) is the subject of a motion to assume filed by the Debtors on or before the Confirmation
 Date; (iv) is identified in Section Section 1.iv.4 of the Plan; or (v) is identified for assumption on the
 Assumption Schedule included in the Plan Supplement. The Debtors shall confer with the Settling
 Governmental Authorities, the Environmental Trustee or the Frisco Trustee, as applicable, and exchange
 information and reasonably cooperate to determine the appropriate disposition of any contracts or unexpired
 leases that relate to the Non-Performing Properties and take appropriate action relating thereto.

                          (b)      Subject to the occurrence of the Effective Date, entry of the Confirmation
 Order by the Bankruptcy Court shall constitute approval of the assumptions, assumptions and assignments,
 or rejections provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
 determination by the Bankruptcy Court that the Europe/ROW Purchaser or Wind-Down Estates, as
 applicable, have provided adequate assurance of future performance under such assumed executory
 contracts and unexpired leases. Each executory contract and unexpired lease assumed or assumed and
 assigned pursuant to the Plan shall vest in and be fully enforceable by the Europe/ROW Purchaser or Wind-
 Down Estates, as applicable, in accordance with its terms, except as modified by the provisions of the Plan,
 any order of the Bankruptcy Court authorizing and providing for its assumption, or applicable law.

                    ii.          Determination of Assumption Disputes and Deemed Consent.

                          (a)     Any Cure Amount shall be satisfied, pursuant to section 365(b)(1) of the
 Bankruptcy Code, by payment of the Cure Amount, as reflected in the applicable cure notice, in Cash on
 the Effective Date in accordance with the terms of the Europe/ROW Purchase Agreement, subject to the
 limitations described below, or on such other terms as the parties to such executory contracts or unexpired
 leases and the Debtors may otherwise agree.

                           (b)     The Debtors shall file, as part of the Plan Supplement, the Assumption
 Schedule. At least ten (10) days before the Combined Hearing, the Debtors shall serve a notice on parties
 to executory contracts or unexpired leases to be assumed or assumed and assigned reflecting the Debtors’
 intention to potentially assume or assume and assign the contract or lease in connection with the Plan and,
 where applicable, setting forth the proposed Cure Amount (if any). Any objection by a counterparty to
 an executory contract or unexpired lease to the proposed assumption, assumption and assignment,
 or related Cure Amount must be filed, served, and actually received by the Debtors within ten (10)
 days of the service of the assumption notice, or such shorter period as agreed to by the parties or



                                                          68
 RLF1 23874670V.1




                                                         A-0664
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 357 of 405 PageID #: 8181

 authorized by the Bankruptcy Court. Any counterparty to an executory contract or unexpired lease that
 does not timely object to the notice of the proposed assumption of such executory contract or unexpired
 lease shall be deemed to have assented to assumption of the applicable executory contract or unexpired
 lease notwithstanding any provision thereof that purports to (i) prohibit, restrict, or condition the transfer
 or assignment of such contract or lease; (ii) terminate or modify, or permit the termination or modification
 of, a contract or lease as a result of any direct or indirect transfer or assignment of the rights of any Debtor
 under such contract or lease or a change, if any, in the ownership or control to the extent contemplated by
 the Plan; (iii) increase, accelerate, or otherwise alter any obligations or liabilities of any Debtor, or any
 Wind-Down Estate, under such executory contract or unexpired lease; or (iv) create or impose a Lien upon
 any property or Asset of any Debtor, or Wind-Down Estates, as applicable. Each such provision shall be
 deemed to not apply to the assumption of such executory contract or unexpired lease pursuant to the Plan
 and counterparties to assumed executory contracts or unexpired leases that fail to object to the proposed
 assumption in accordance with the terms set forth in Section 8.2(b) of the Plans shall forever be barred and
 enjoined from objecting to the proposed assumption or to the validity of such assumption (including with
 respect to any Cure Amounts or the provision of adequate assurance of future performance), or taking
 actions prohibited by the foregoing or the Bankruptcy Code on account of transactions contemplated by the
 Plan.

                          (c)      If there is an Assumption Dispute pertaining to assumption of an executory
 contract or unexpired lease (other than a dispute pertaining to a Cure Amount), such dispute shall be heard
 by the Bankruptcy Court prior to such assumption being effective; provided, that the Debtors or Wind-
 Down Estates, as applicable, may settle any Assumption Dispute without any further notice to any party or
 any action, order, or approval of the Bankruptcy Court.

                          (d)      To the extent an Assumption Dispute relates solely to the Cure Amount,
 the Debtors may assume and/or assume and assign the applicable executory contract or unexpired lease
 prior to the resolution of the Assumption Dispute; provided, that the Transferred Entities or the
 Europe/ROW Purchaser shall be responsible to pay the determined amount to be Allowed by the
 Bankruptcy Court or otherwise agreed to by such non-Debtor party. The Debtors or Wind-Down Estates,
 as applicable, may settle any dispute regarding the Cure Amount or the nature thereof without any further
 notice to any party or any action, order, or approval of the Bankruptcy Court.

                            (e)    Assumption or assumption and assignment of any executory contract or
 unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of any
 Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary, including defaults
 of provisions restricting the change in control or ownership interest composition or other bankruptcy-related
 defaults, arising under any assumed executory contract or unexpired lease at any time before the date that
 the Debtors assume or assume and assign such executory contract or unexpired lease. Any proofs of Claim
 filed with respect to an executory contract or unexpired lease that has been assumed or assumed and
 assigned shall be deemed Disallowed and expunged, without further notice to or action, order, or approval
 of the Bankruptcy Court or any other Entity, upon the assumption of such executory contract or unexpired
 lease.

                iii.      Rejection Damages Claims.

 In the event that the rejection of an executory contract or unexpired lease hereunder results in damages to
 the other party or parties to such contract or lease, any Claim for such damages shall be classified and
 treated in Class 7 (General Unsecured Claims). Such Claim shall be forever barred and shall not be
 enforceable against the Debtors, Europe/ROW Purchaser, Wind-Down Estates, the GUC Trust, the
 Environmental Trust, or their respective Estates, properties or interests in property as agents, successors, or
 assigns, unless a proof of Claim is filed with the Bankruptcy Court and served upon counsel for the Debtors,



                                                       69
 RLF1 23874670V.1




                                                      A-0665
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 358 of 405 PageID #: 8182

 Wind-Down Estates, or the GUC Trust, as applicable, by the later of (i) thirty (30) days after the filing and
 service of the notice of the occurrence of the Effective Date; and (ii) thirty (30) days after entry of an Order
 rejecting such contract or lease if such contract or lease is the subject of a pending Assumption Dispute.

                    iv.   Insurance Policies.

 Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
 bar date notice, or claim objection, and any other document related to any of the foregoing, and any other
 order of the Bankruptcy Court, on the Effective Date: (i) all insurance policies issued or providing coverage
 to the Debtors shall (subject to the applicable insurer’s right to object to such a designation) be assumed in
 their entirety by the Debtors pursuant to sections 365 and 1123 of the Bankruptcy Code, and coverage for
 defense costs and indemnification under the D&O Policies shall remain available to all individuals within
 the definition of “Insured” in the D&O Policies, and Wind-Down Estates, or Plan Administrator, as
 applicable, shall remain liable in full for any and all now existing or hereinafter arising obligations,
 liabilities, terms, provisions and covenants of any of the Debtors under such insurance policies, without the
 need or requirement for an insurer to file a Proof of Claim, Administrative Expense Claim or objection to
 any cure amount; (ii) nothing shall alter or modify the terms and conditions of and/or any rights, obligations,
 benefits, claims, rights to payments, or recoveries under the insurance policies without the express written
 consent of the applicable insurer; and (iii) the automatic stay of Bankruptcy Code section 362(a) and the
 injunctions set forth in the Plan, if and to the extent applicable, shall be deemed lifted without further order
 of this Court, solely to permit: (a) claimants with valid workers’ compensation claims or direct action claims
 against an insurer under applicable nonbankruptcy law to proceed with their claims; (b) insurers to
 administer, handle, defend, settle, and/or pay, in the ordinary course of business and without further order
 of the Bankruptcy Court, (I) workers’ compensation claims, (II) claims where a claimant asserts a direct
 claim against any insurer under applicable non-bankruptcy law, or an order has been entered by the
 Bankruptcy Court granting a claimant relief from the automatic stay to proceed with its claim, and (III) all
 costs in relation to each of the foregoing; (c) the insurers to cancel any insurance policies, and take other
 actions relating thereto, to the extent permissible under applicable non-bankruptcy law, and in accordance
 with the terms of the insurance policies; and (d) holders of Allowed Claims to pursue insurance recovery
 to the extent allowed or required by Section 7.9 of the Plan.

                    v.    Intellectual Property Licenses and Agreements.

 Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
 bar date notice or claim objection, and any other document related to any of the foregoing, all intellectual
 property contracts, licenses, royalties, or other similar agreements to which the Debtors have any rights or
 obligations in effect as of the date of the Confirmation Order shall be deemed and treated as executory
 contracts pursuant to the Plan and shall be assumed by the Debtors and the Wind-Down Estates and shall
 continue in full force and effect unless any such intellectual property contract, license, royalty, or other
 similar agreement otherwise is specifically rejected pursuant to a separate order of the Bankruptcy Court or
 is the subject of a separate rejection motion filed by the Debtors in accordance with Section Section 1.i of
 the Plan. Unless otherwise noted hereunder, all other intellectual property contracts, licenses, royalties, or
 other similar agreements shall vest in the Wind-Down Estates and the Europe/ROW Purchaser, as
 applicable, and the Wind-Down Estates and Europe/ROW Purchaser, as applicable, may take all actions as
 may be necessary or appropriate to ensure such vesting as contemplated herein.

                    vi.   Tax Agreements.

 Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
 bar date notice or claim objection, and any other document related to any of the foregoing, any tax sharing
 agreements to which the Debtors are a party (of which the principal purpose is the allocation of taxes) in



                                                       70
 RLF1 23874670V.1




                                                      A-0666
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 359 of 405 PageID #: 8183

 effect as of the date of the Confirmation Order shall be deemed and treated as executory contracts pursuant
 to the Plan and, to the extent the Debtors determine (in their sole discretion) such agreements are beneficial
 to the Debtors, shall be assumed by the Debtors, Wind-Down Estates, and Europe/ROW Purchaser, as
 applicable and shall continue in full force and effect thereafter in accordance with their respective terms,
 unless any such tax sharing agreement (of which the principal purpose is the allocation of taxes) otherwise
 is specifically rejected pursuant to a separate order of the Bankruptcy Court or is the subject of a separate
 rejection motion filed by the Debtors in accordance with Section Section 1.i of the Plan. Unless otherwise
 noted hereunder, all other tax sharing agreements to which the Debtors are a party (of which the principal
 purpose is the allocation of taxes) shall vest in the Wind-Down Estates or Europe/ROW Purchaser, as
 applicable, and Wind-Down Estates and Europe/ROW Purchaser, as applicable, may take all actions as may
 be necessary or appropriate to ensure such vesting as contemplated herein.

                vii.      Assignment.

 To the extent provided under the Bankruptcy Code or other applicable law, any executory contract or
 unexpired lease transferred and assigned hereunder shall remain in full force and effect for the benefit of
 the transferee or assignee in accordance with its terms, notwithstanding any provision in such executory
 contract or unexpired lease (including those of the type set forth in section 365(b)(2) of the Bankruptcy
 Code) that prohibits, restricts, or conditions such transfer or assignment. To the extent provided under the
 Bankruptcy Code or other applicable law, any provision that prohibits, restricts, or conditions the
 assignment or transfer of any such executory contract or unexpired lease or that terminates or modifies such
 executory contract or unexpired lease or allows the counterparty to such executory contract or unexpired
 lease to terminate, modify, recapture, impose any penalty, condition renewal or extension, or modify any
 term or condition upon any such transfer and assignment, constitutes an unenforceable anti-assignment
 provision and is void and of no force or effect with respect to any assignment pursuant to the Plan.

               viii.      Modifications, Amendments, Supplements, Restatements, or Other Agreements.

 Unless otherwise provided herein or by separate order of the Bankruptcy Court, each executory contract
 and unexpired lease that is assumed shall include any and all modifications, amendments, supplements,
 restatements, or other agreements made directly or indirectly by any agreement, instrument, or other
 document that in any manner affects such executory contract or unexpired lease, without regard to whether
 such agreement, instrument, or other document is listed in the notice of assumed contracts.

                    ix.   Reservation of Rights.

                            (a)     The Debtors may amend the Assumption Schedule and any cure notice
 until five (5) Business Days immediately prior to the commencement of the Combined Hearing in order to
 (i) add, delete, or reclassify any executory contract or unexpired lease or amend a proposed assumption or
 assumption and assignment and/or (ii) amend the proposed Cure Amount; provided, that if the Combined
 Hearing is adjourned for a period of more than two (2) consecutive calendar days, the Debtors’ right to
 amend such schedules and notices shall be extended to the Business Day immediately prior to the adjourned
 date of the Combined Hearing, with such extension applying in the case of any and all subsequent
 adjournments of the Combined Hearing. The Debtors shall provide notice of such amendment to any
 affected counterparty as soon as reasonably practicable.

                            (b)     Neither the exclusion nor inclusion of any contract or lease by the Debtors
 on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in
 the Plan, will constitute an admission by the Debtors that any such contract or lease is or is not in fact an
 executory contract or unexpired lease or that the Debtors, or Wind-Down Estates, or their respective
 affiliates have any liability thereunder.



                                                      71
 RLF1 23874670V.1




                                                     A-0667
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 360 of 405 PageID #: 8184

                          (c)     Except as otherwise provided in the Plan, nothing herein shall waive,
 excuse, limit, diminish, or otherwise alter any of the defenses, Claims, Causes of Action, or other rights of
 the Debtors and Wind Down Estates, under any executory or non-executory contract or any unexpired or
 expired lease.

                          (d)      Nothing in the Plan will increase, augment, or add to any of the duties,
 obligations, responsibilities, or liabilities of the Debtors, Wind-Down Estates, as applicable, under any
 executory or non-executory contract or any unexpired or expired lease.

          H.         Conditions Precedent to Confirmation of Plan and Effective Date

                    i.      Conditions Precedent to the Effective Date.

 The occurrence of the Effective Date of the Plan is subject to the following conditions precedent:

                           (a)  the Definitive Documents shall be consistent with the RSA and otherwise
 approved by the Requisite Noteholders consistent with their respective consent and approval rights as set
 forth in Section 4 of the RSA;

                         (b)       the RSA shall not have been terminated and shall remain in full force and
 effect in accordance with its terms;

                           (c)     the Definitive Documents shall be consistent with the Global Settlement
 and, to the extent the terms of a Definitive Document adversely affect the Global Settlement or treatment
 of the Settling Governmental Authorities thereunder, are otherwise approved by the Settling Governmental
 Authorities;

                         (d)    the Bankruptcy Court shall have entered the Confirmation Order, the
 Confirmation Date shall have occurred, and no stay of the Confirmation Order shall be in effect;

                          (e)      the Debtors shall not have (i) filed, supported or consented to any motion,
 application, adversary proceeding, or cause of action (A) challenging the validity, enforceability,
 perfection, or priority of, or seeking avoidance or subordination of any of the Exchange Priority Notes
 Claims, the First Lien Notes Claims, the Superpriority Notes Guarantee Claims, or the DIP Claims,
 (B) otherwise seeking to impose liability upon or enjoin the Consenting Creditors, the Transferred Entities,
 or the DIP Lenders; or (ii) supported any third party seeking standing to bring such application, adversary
 proceeding or cause of action;

                        (f)     the Debtors shall have paid or caused to be paid in Cash all Restructuring
 Expenses and Trustee Fees invoiced no later than one Business Day prior to the Effective Date;

                       (g)     all governmental approvals, including Bankruptcy Court approval,
 necessary to consummate the Plan and the transactions contemplated hereby shall have been obtained or
 otherwise waived;

                           (h)    (i) the Debtors (or any Person or Entity on behalf of the Debtors or their
 Estates with proper standing) shall not have filed a motion, application or adversary proceeding (or
 supported or failed to timely object to such a filing) (A) challenging the validity, enforceability, perfection
 or priority of, or seeking invalidation, avoidance, disallowance, recharacterization, designation or
 subordination of, the Superpriority Notes Guarantee Claims, the Exchange Priority Notes Claims, the First
 Lien Notes Claims, or the DIP Claims, or (B) limiting the Europe/ROW Purchaser’s or the Trustees’ right



                                                       72
 RLF1 23874670V.1




                                                     A-0668
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 361 of 405 PageID #: 8185

 to implement the Europe/ROW Sale Transaction, or (ii) the Bankruptcy Court (or any court with jurisdiction
 over the Chapter 11 Cases) shall not have entered a Final Order providing relief against the interests of the
 Consenting Creditors or the Trustees with respect to any of the foregoing Causes of Action or proceedings,
 including, but not limited to, (x) invalidating, avoiding, disallowing, recharacterizing, designating,
 subordinating, or limiting the enforceability of any of the Superpriority Notes Guarantee Claims, the
 Exchange Priority Notes Claims, the First Lien Notes Claims, or the DIP Claims or (y) limiting the
 Consenting Creditors’ or the Trustees’ right to implement the Europe/ROW Sale Transaction;

                         (i)      all agreements necessary to implement the Plan, including the
 Europe/ROW Sale Transaction, the Global Settlement, and the Environmental Settlement Documents, shall
 have (a) been tendered for delivery and (b) been effected or executed by all Entities party thereto, and all
 conditions precedent to the effectiveness of such documents and agreements shall have been satisfied or
 waived pursuant to the terms of such documents or agreements; provided, that approval of the
 Environmental Settlement Documents may not be waived without the consent of each of the Settling
 Governmental Authorities party thereto;

                        (j)    all releases or covenants not to sue contained in the Environmental
 Settlement Agreement and the Frisco Settlement Agreement shall be in form and substance acceptable to
 the Requisite Noteholders;

                          (k)     notwithstanding when a condition precedent to the Effective Date occurs,
 for purposes of the Plan, such condition precedent shall be deemed to have occurred simultaneously upon
 the completion of the applicable conditions precedent to the Effective Date; provided, that to the extent a
 condition precedent (a “Prerequisite Condition”) may be required to occur prior to another condition
 precedent (a “Subsequent Condition”) then, for purposes of the Plan, the Prerequisite Condition shall be
 deemed to have occurred immediately prior to a Subsequent Condition regardless of when such Prerequisite
 Condition or Subsequent Condition shall have occurred.

                    ii.   Waiver of Conditions Precedent.

                           (a)     Except as otherwise provided herein, all actions required to be taken on
 the Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
 shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
 precedent in Section Section 1.i of the Plan other than the conditions set forth in Sections Section 1.i(c) and
 (i) may be waived in writing by the Debtors with the prior written consent of the Requisite Noteholders
 (and the Creditors’ Committee with respect to the terms of the Global Settlement) without leave of or order
 of the Bankruptcy Court and such consent not to be unreasonably withheld. If the Plan is confirmed for
 fewer than all of the Debtors as provided for in Section 5.19 of the Plan, only the conditions applicable to
 the Debtor or Debtors for which the Plan is confirmed must be satisfied or waived for the Effective Date to
 occur as to such Debtors. Notwithstanding anything to the contrary herein, any condition precedent
 pertaining to the Global Settlement (including those set forth in Sections Section 1.i(c) and (i)) shall not be
 waived without the prior written consent of each of the Global Settlement Parties.

                         (b)      The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e)
 shall be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall
 take effect immediately upon its entry.

                iii.      Effect of Failure of Conditions to Effective Date.

 Unless otherwise extended by the Debtors, if the Effective Date does not occur on or before the date that is
 one hundred and eighty (180) days after the date on which the Confirmation Order is entered or if the



                                                       73
 RLF1 23874670V.1




                                                     A-0669
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 362 of 405 PageID #: 8186

 Confirmation Order is vacated, (a) no distributions under the Plan shall be made, (b) the Debtors and all
 holders of Claims and Interests shall be restored to the status quo ante as of the day immediately preceding
 the Confirmation Date as though the Confirmation Date never occurred, and (c) all the Debtors’ obligations
 with respect to the Claims and the Interests shall remain unchanged and nothing contained herein shall be
 deemed to constitute a waiver or release of any Claims by or against the Debtors or any other entity or to
 prejudice in any manner the rights of the Debtors or any other entity in any further proceedings involving
 the Debtors or otherwise.

          I.              Effect of Confirmation of Plan

                     i.          Vesting of Assets.

 On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, (i) all property of the
 Debtors’ Estates acquired by the Europe/ROW Purchaser under the Europe/ROW Purchase Agreement
 shall vest free and clear of all Claims, Liens, encumbrances, charges and other interests in the Europe/ROW
 Purchaser; (ii) all property of the Debtors’ Estates constituting GUC Trust Assets shall vest free and clear
 of all Claims, Liens, encumbrances, charges and other interests in the GUC Trust; (iii) all property of the
 Debtors’ Estates constituting Environmental Trust Assets shall vest free and clear of all Claims, Liens,
 encumbrances, charges and other interests in the Environmental Trust; (iv) all property of the Debtors’
 Estates constituting Frisco Trust Assets shall vest free and clear of all Claims, Liens, encumbrances, charges
 and other interests in the Frisco Trust; and (v) all remaining property of the Debtors’ Estates shall vest in
 the Wind-Down Estates free and clear of all Claims, Liens, encumbrances, charges, and other Interests.
 Notwithstanding any provisions in the Plan, the Environmental Trust and the Frisco Trust shall take the
 Transferred Non-Performing Properties and the Frisco Non-Performing Property, as applicable, subject to
 the obligations set forth in the Environmental Settlement Documents and the Frisco Settlement Agreement,
 as applicable. On and after the Effective Date, the Wind-Down Estates may take any action, including,
 without limitation, the operation of their businesses; the use, acquisition, sale, lease and disposition of
 property; and the entry into transactions, agreements, understandings, or arrangements, whether in or other
 than in the ordinary course of business, and execute, deliver, implement, and fully perform any and all
 obligations, instruments, documents, and papers or otherwise in connection with any of the foregoing, free
 of any restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects as if there was no
 pending case under any chapter or provision of the Bankruptcy Code, except as expressly provided herein.
 Without limiting the foregoing, the Wind-Down Estates may pay the charges that they incur on or after the
 Effective Date for professional fees, disbursements, expenses, or related support services without
 application to the Bankruptcy Court. Notwithstanding the foregoing, vesting of property in which any
 governmental unit holds an interest, and for which title vests in the Debtors subject to regulatory
 requirements under a governmental grant or award, including but not limited to, the requirements of 10
 C.F.R. 600.321, shall be limited to the extent of the Debtors’ interest in such property; and the Wind-Down
 Estates may only take action, including but not limited to the use, acquisition, sale, lease, and disposition
 of such property, in accordance with applicable non-bankruptcy law.

                    ii.          Term of Injunctions or Stays

 Unless otherwise provided herein, the Confirmation Order, or in a Final Order of the Bankruptcy Court, all
 injunctions or stays arising under or entered during the Chapter 11 Cases under section 105 or 362 of the
 Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full force and
 effect until the later of the Effective Date and the date indicated in the order providing for such injunction
 or stay.




                                                           74
 RLF1 23874670V.1




                                                           A-0670
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 363 of 405 PageID #: 8187

                iii.      Injunction.

                          (a)      Upon entry of the Confirmation Order, all holders of Claims and Interests
 and other parties in interest, along with their respective present or former employees, agents, officers,
 directors, principals, and affiliates, shall be enjoined from taking any actions to interfere with the
 implementation or consummation of the Plan in relation to any Claim extinguished, discharged, or released
 pursuant to the Plan.

                          (b)      Except as expressly provided in the Plan, the Definitive Documents, the
 Confirmation Order, or a separate order of the Bankruptcy Court or as agreed to by the Debtors and a holder
 of a Claim against or Interest in the Debtors, all Entities who have held, hold, or may hold Claims against
 or Interests in the Debtors (whether proof of such Claims or Interests has been filed or not and whether or
 not such Entities vote in favor of, against or abstain from voting on the Plan or are presumed to have
 accepted or deemed to have rejected the Plan) and other parties in interest, along with their respective
 present or former employees, agents, officers, directors, principals, and affiliates are permanently enjoined,
 on and after the Effective Date, solely with respect to any Claims, Interests, and Causes of Action that will
 be or are extinguished, discharged, or released pursuant to the Plan from (i) commencing, conducting, or
 continuing in any manner, directly or indirectly, any suit, action, or other proceeding of any kind (including,
 without limitation, any proceeding in a judicial, arbitral, administrative or other forum) against or affecting
 the Debtors, the Wind-Down Estates, the GUC Trust, the Consenting Creditors, the Transferred Entities,
 the Environmental Trust, the Frisco Trust, or the property of any of the Debtors, the Wind-Down Estates,
 the GUC Trust, the Consenting Creditors, the Transferred Entities, the Environmental Trust, and the Frisco
 Trust; (ii) enforcing, levying, attaching (including, without limitation, any prejudgment attachment),
 collecting, or otherwise recovering by any manner or means, whether directly or indirectly, any judgment,
 award, decree, or order against the Debtors, the Wind-Down Estates, the Trustees, the Consenting Creditors,
 the Europe/ROW Purchaser, and the Transferred Entities; or the property of any of the Debtors, the Wind-
 Down Estates, the GUC Trust, the Environmental Trust, and the Frisco Trust; (iii) creating, perfecting, or
 otherwise enforcing in any manner, directly or indirectly, any encumbrance of any kind against the Debtors,
 the Wind-Down Estates, and the GUC Trust or the property of any of the Debtors, the Wind-Down Estates,
 the Trustees, the Consenting Creditors, the Europe/ROW Purchaser, the Transferred Entities, the
 Environmental Trust, and the Frisco Trust; (iv) asserting any right of setoff, directly or indirectly, against
 any obligation due from the Debtors, the Wind-Down Estates, the GUC Trust, the Environmental Trust,
 and the Frisco Trust, or against property or interests in property of any of the Debtors, the Wind-Down
 Estates, and the GUC Trust except as contemplated or Allowed by the Plan; and (v) acting or proceeding
 in any manner, in any place whatsoever, that does not conform to or comply with the provisions of the Plan.

                           (c)      By accepting distributions pursuant to the Plan, each holder of an Allowed
 Claim or Interest extinguished, discharged, or released pursuant to the Plan will be deemed to have
 affirmatively and specifically consented to be bound by the Plan, including, without limitation, the
 injunctions set forth in Section iii of the Plan.

                          (d)     The injunctions in Section iii of the Plan shall extend to any successors of
 the Debtors (including the Wind Down Estates), the GUC Trust, the Environmental Trust, and the Frisco
 Trust and their respective property and interests in property.

                    iv.   Binding Effect.

 As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in the Debtors and
 their respective successors and assigns, notwithstanding whether any such holders were (a) Impaired or
 Unimpaired under the Plan; (b) deemed to accept or reject the Plan; (c) failed to vote to accept or reject the
 Plan; (d) voted to reject the Plan; or (e) received any distribution under the Plan.



                                                       75
 RLF1 23874670V.1




                                                     A-0671
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 364 of 405 PageID #: 8188

                    v.    Releases by the Debtors.

 As of the Effective Date, except for the rights that remain in effect from and after the Effective Date to
 enforce the Plan and the Definitive Documents for good and valuable consideration, including their
 cooperation and contributions to the Chapter 11 Cases, and except as otherwise provided in the Plan or in
 the Confirmation Order, the Released Parties will be deemed conclusively, absolutely, unconditionally,
 irrevocably, and forever released and discharged, to the maximum extent permitted by law, by the Debtors,
 the Estates, and the Wind-Down Estates, in each case, on behalf of themselves and their respective
 successors (including the Frisco Trust, the Environmental Trust, and the GUC Trust), assigns, and
 representatives, and any and all other persons that may purport to assert any Cause of Action derivatively,
 by, through or on behalf of the foregoing Persons and Entities, from any and all Claims and Causes of
 Action, whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
 foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise that the Debtors, the
 Estates, or the Wind-Down Estates would have been legally entitled to assert in their own right (whether
 individually or collectively) or on behalf of the holder of any Claim or Interest or other Person, based on or
 relating to, in whole or in part, the Debtors, the Chapter 11 Cases, the pre- and post-petition marketing and
 sale process, the Europe/ROW Sale Transaction, the DIP Facility, the Pension Plans, the European Bridge
 Notes, the Optimization, the June 2019 Financing, any Environmental Law, the purchase, sale, or rescission
 of the purchase or sale of any security of the Debtors, the subject matter of, or the transactions or events
 giving rise to, any Claim or Interest that is treated in the Plan, the business or contractual arrangements
 between any Debtor and any Released Party, the restructuring of Claims and Interests before or during the
 Chapter 11 Cases, the Disclosure Statement, the RSA, the Plan (including the Plan Supplement), the DIP
 Loan Documents or any related agreements (including the Definitive Documents), instruments, and other
 documents relating thereto, or the solicitation of votes with respect to the Plan, or any other act or omission,
 in all cases based upon any act or omission, transaction, agreement, event or other occurrence taking place
 on or before the Effective Date; provided, that nothing herein shall be construed to release (i) the Released
 Parties from willful misconduct or intentional fraud as determined by a Final Order; or (ii) any obligation
 of any party under the Plan or any document, instrument, or agreement executed to implement the Plan, the
 Definitive Documents, the Europe/ROW Sale Transaction or the Global Settlement.

                    vi.   Releases By Holders of Claims and Interests.

 As of the Effective Date, except (A) for the right to enforce the Plan or any right or obligation arising under
 the Definitive Documents that remain in effect or become effective after the Effective Date and (B) as
 otherwise expressly provided in the Plan or in the Confirmation Order, in exchange for good and valuable
 consideration, including the obligations of the Debtors under the Plan and the contributions of the Released
 Parties to facilitate and implement the Plan, to the fullest extent permissible under applicable law, as such
 law may be extended or integrated after the Effective Date, the Released Parties shall be deemed
 conclusively, absolutely, unconditionally, irrevocably and forever, released, and discharged by each of the
 following (each such Person or Entity, a “Releasing Party” and, collectively, the “Releasing Parties”):

                          (a)      the Consenting Creditors;

                          (b)      the Creditors’ Committee and each of its members in their capacity as
 such,

                          (c)      all holders of Claims who vote to accept the Plan;

                          (d)      all holders of Claims who are deemed to accept the Plan;




                                                       76
 RLF1 23874670V.1




                                                      A-0672
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 365 of 405 PageID #: 8189

                          (e)      all holders of Claims entitled to vote on the Plan who abstain from voting
 on the Plan or who vote to reject the Plan but, in either case, do not opt out of granting the releases set forth
 in Section 10.6 of the Plan;

                         (f)     solely with respect to the Europe/ROW Purchaser, the Transferred
 Entities, and the Consenting Creditors, all holders of General Unsecured Claims; and

                          (g)      with respect to any Person or Entity in the foregoing clauses (a) through
 (f), such entity’s predecessors, successors, assigns, subsidiaries, affiliates, managed accounts or funds,
 managed or controlled by such Entity and all Persons entitled to assert Claims through or on behalf of such
 Persons or Entities solely with respect to the matters for which the Releasing Parties are providing releases
 to the extent such Person or Entity would be obligated to release under principles of agency if it were so
 directed by the applicable Person or Entity in clauses (a) through (f);

                   in each case, from any and all Claims and Causes of Action (including, without limitation,
 any PBGC Claims and Canada NPP Claims), whether liquidated or unliquidated, fixed or contingent,
 matured or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted, accrued or
 unaccrued, existing or hereinafter arising, in law, equity, or otherwise, that entity would have been legally
 entitled to assert in their own right (whether individually, derivatively, or collectively) or on behalf of the
 holder of any Claim or Interest or other Person, based on or relating to, or in any manner arising prior to
 the Effective Date, from, in whole or in part, the Debtors, the Chapter 11 Cases, the pre- and post-petition
 marketing and sale process, the Europe/ROW Sale Transaction, the DIP Facility, the European Bridge
 Notes, the Pension Plans, the Optimization, the June 2019 Financing, any Environmental Law, the Global
 Settlement, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors or the
 Wind-Down Estates, the subject matter of, or the transactions or events giving rise to, any Claim or Interest
 that is treated in the Plan, the business or contractual arrangements between any Debtor and any Released
 Party, the restructuring of Claims and Interests before or during the Chapter 11 Cases, the Disclosure
 Statement, the RSA, the Plan (including any Plan Supplement), the DIP Loan Documents or any related
 agreements (including the Definitive Documents), instruments, and other documents relating thereto, or the
 solicitation of votes with respect to the Plan, or any other act or omission, in all cases based upon any act
 or omission, transaction, agreement, event or other occurrence taking place on or before the Effective Date;
 provided, that nothing herein shall be construed to release (i) the Released Parties from willful misconduct
 or intentional fraud as determined by a Final Order; or (ii) any obligation of any party under the Plan or any
 document, instrument, or agreement executed to implement the Plan, the Europe/ROW Sale Transaction,
 or the Global Settlement. Except as otherwise set forth in subsection (g) of Section 10.6, the Persons and
 Entities in (a) through (h) of Section Section 1.vi shall be permanently enjoined from prosecuting any of
 the foregoing Claims or Causes of Action released under Section Section 1.vi against each of the Released
 Parties.

                 Notwithstanding anything to the contrary in Section 10.6 of the Plan, Governmental Units
 are not Releasing Parties under the Plan and are not providing a release or covenant not to sue except as
 provided in the Environmental Settlement Documents or other separate settlement document with a
 Governmental Unit.

                vii.       Exculpation.

 To the maximum extent permitted by applicable law, no Exculpated Party will have or incur, and each
 Exculpated Party is hereby released and exculpated from, any claim, obligation, suit, judgment, damage,
 demand, debt, right, cause of action, remedy, loss, and liability for any claim in connection with or arising
 out of the administration of the Chapter 11 Cases, the postpetition marketing and sale process, the purchase,
 sale, or rescission of the purchase or sale of any security or asset of the Debtors; the negotiation and pursuit



                                                        77
 RLF1 23874670V.1




                                                      A-0673
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 366 of 405 PageID #: 8190

 of the Disclosure Statement, the RSA, the Europe/ROW Sale Transaction, as applicable, the Plan, or the
 solicitation of votes for, or confirmation of, the Plan; the funding or consummation of the Plan; the
 occurrence of the Effective Date; the DIP Loan Documents; the administration of the Plan or the property
 to be distributed under the Plan; or the transactions in furtherance of any of the foregoing; except for fraud,
 gross negligence, or willful misconduct, as determined by a Final Order. This exculpation shall be in
 addition to, and not in limitation of, all other releases, indemnities, exculpations and any other applicable
 law or rules protecting such Exculpated Parties from liability. Notwithstanding anything to the contrary in
 the foregoing, the exculpation set forth herein does not release any post-Effective Date obligation or liability
 of any Entity under the Plan or any document, instrument, or agreement (including those set forth in the
 Plan Supplement) executed to implement the Plan.

               viii.       Waiver of Statutory Limitation on Releases

 EACH RELEASING PARTY IN EACH OF THE RELEASES CONTAINED IN THE PLAN
 (INCLUDING UNDER SECTION 10 OF THE PLAN) EXPRESSLY ACKNOWLEDGES THAT
 ALTHOUGH ORDINARILY A GENERAL RELEASE MAY NOT EXTEND TO CLAIMS WHICH THE
 RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR, WHICH IF
 KNOWN BY IT MAY HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE PARTY
 RELEASED, IT HAS CAREFULLY CONSIDERED AND TAKEN INTO ACCOUNT IN
 DETERMINING TO ENTER INTO THE ABOVE RELEASES THE POSSIBLE EXISTENCE OF SUCH
 UNKNOWN LOSSES OR CLAIMS.        WITHOUT LIMITING THE GENERALITY OF THE
 FOREGOING, EACH RELEASING PARTY EXPRESSLY WAIVES ANY AND ALL RIGHTS
 CONFERRED UPON IT BY ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT A
 RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CLAIMANT DOES NOT KNOW OR
 SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
 KNOWN BY IT MAY HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE RELEASED
 PARTY, INCLUDING THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542. THE
 RELEASES CONTAINED IN SECTION 10 OF THE PLAN ARE EFFECTIVE REGARDLESS OF
 WHETHER THOSE RELEASED MATTERS ARE PRESENTLY KNOWN, UNKNOWN, SUSPECTED
 OR UNSUSPECTED, FORESEEN OR UNFORESEEN.

                    ix.    Solicitation of the Plan.

 As of and subject to the occurrence of the Confirmation Date: (a) the Debtors shall be deemed to have
 previously solicited acceptances of the Plan in good faith and in compliance with the applicable provisions
 of the Bankruptcy Code, including without limitation, sections 1125(a) and (e) of the Bankruptcy Code,
 and any applicable non-bankruptcy law, rule or regulation governing the adequacy of disclosure in
 connection with such solicitation, and (b) the Debtors and each of their respective directors, officers,
 employees, Affiliates, agents, financial advisors, investment bankers, professionals, accountants, and
 attorneys shall be deemed to have participated in good faith and in compliance with the applicable
 provisions of the Bankruptcy Code in the offer and issuance of any securities under the Plan, and therefore,
 are not, and on account of such offer, issuance and solicitation will not be, liable at any time for any violation
 of any applicable law, rule or regulation governing the solicitation of acceptances or rejections of the Plan
 or the offer and issuance of any securities under the Plan.

                    x.     Corporate Action.

 Upon the Effective Date, by virtue of the solicitation of votes in favor of the Plan and entry of the
 Confirmation Order, all actions contemplated by the Plan (including any action to be undertaken by the
 Plan Administrator) shall be deemed authorized, approved, and, to the extent taken prior to the Effective
 Date, ratified without any requirement for further action by holders of Claims or Interests, the Debtors, or



                                                        78
 RLF1 23874670V.1




                                                       A-0674
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 367 of 405 PageID #: 8191

 any other Entity or Person. All matters provided for in the Plan involving the corporate structure of the
 Debtors, and any corporate action required by the Debtors in connection therewith, shall be deemed to have
 occurred on the Effective Date and shall be in effect, without any requirement of further action by the
 Debtors or the Estates.

          J.             Retention of Jurisdiction

                    i.          Retention of Jurisdiction.

 On and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over all matters arising in,
 arising under, and related to the Chapter 11 Cases for, among other things, the following purposes:

                   (a)      to hear and determine motions and/or applications for the assumption or rejection
 of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
 classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                  (b)     to determine any motion, adversary proceeding, application, contested matter, and
 other litigated matter pending on or commenced after the Confirmation Date;

                 (c)      to ensure that distributions to holders of Allowed Claims are accomplished as
 provided for in the Plan and Confirmation Order, including to ensure that an Allowed Claim does not
 receive consideration in excess of the Allowed amount of such Claim, and to adjudicate any and all disputes
 arising from or relating to distributions under the Plan, including, cases, controversies, suits, disputes, or
 Causes of Action with respect to the repayment or return of distributions and the recovery of additional
 amounts owed by the holder of a Claim or Interest for amounts not timely paid;

                (d)    to consider the allowance, classification, priority, compromise, estimation, or
 payment of any Claim or Class of Claims;

                (e)      to enter, implement, or enforce such orders as may be appropriate in the event the
 Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

                (f)      to issue injunctions, enter and implement other orders, and take such other actions
 as may be necessary or appropriate to restrain interference by any Entity with the consummation,
 implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
 Court;

                  (g)      to hear and determine any application to modify the Plan in accordance with
 section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
 the Plan, or any order of the Bankruptcy Court, including the Confirmation Order, in such a manner as may
 be necessary to carry out the purposes and effects thereof;

                (h)     to hear and determine all proceedings, if any, to approve Fee Claims, Restructuring
 Expenses, and Trustees Fees;

                 (i)     to hear and determine disputes arising in connection with the interpretation,
 implementation, or enforcement of the Plan, the Plan Supplement, Europe/ROW Sale Transaction, any
 other Sale Transactions, the Global Settlement, or the Confirmation Order, or any agreement, instrument,
 or other document governing or relating to any of the foregoing;




                                                             79
 RLF1 23874670V.1




                                                         A-0675
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 368 of 405 PageID #: 8192

                (j)     to take any action and issue such orders as may be necessary to construe, interpret,
 enforce, implement, execute, and consummate the Plan;

                (k)      to determine such other matters and for such other purposes as may be provided in
 the Confirmation Order;

                 (l)     to hear and determine matters concerning state, local, and federal taxes in
 accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for expedited
 determinations under section 505(b) of the Bankruptcy Code);

                 (m)     to hear, adjudicate, decide, or resolve any and all matters related to Error!
 Reference source not found. of the Plan, including, without limitation, the releases, discharge,
 exculpations, and injunctions issued thereunder;

                          (n)    to resolve disputes concerning Disputed Claims or the administration thereof;

                (o)    to hear and determine any other matters related hereto and not inconsistent with
 the Bankruptcy Code and title 28 of the United States Code;

                          (p)    to enter one or more final decrees closing the Chapter 11 Cases;

                 (q)     to recover all Assets of the Debtors and property of the Debtors’ Estates, wherever
 located and adjudicate any disputes with respect thereto;

                 (r)     to resolve any disputes concerning whether an Entity had sufficient notice of the
 Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with the Chapter 11
 Cases, any bar date established in the Chapter 11 Cases, or any deadline for responding or objecting to a
 Cure Amount, in each case, for the purpose of determining whether a Claim or Interest is discharged
 hereunder or for any other purpose;

                  (s)    to hear and determine any rights, Claims, or Causes of Action held by or accruing
 to the Debtors, the GUC Trust, the Environmental Trust, or the Frisco Trust pursuant to the Bankruptcy
 Code or pursuant to any federal statute or legal theory; and

                   (t)      to hear and resolve any dispute over the application to any Claim of any limit on
 the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
 or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy Code.

                    ii.          Courts of Competent Jurisdiction.

 If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is otherwise
 without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or failure of jurisdiction
 shall have no effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by any other
 court having competent jurisdiction with respect to such matter.

          K.              Miscellaneous Provisions

                     i.          Payment of Statutory Fees.

 On the Effective Date and thereafter as may be required, the Debtors or the Plan Administrator, as
 applicable, shall pay all Statutory Fees that are due and payable, together with interest, if any, pursuant to




                                                            80
 RLF1 23874670V.1




                                                           A-0676
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 369 of 405 PageID #: 8193

 § 3717 of title 31 of the United States Code for each Debtor’s case. The obligations under Section 12.1 of
 the Plan shall remain for each Debtor until such time as a final decree is entered closing the Chapter 11
 Case for such Debtor, a Final Order converting such Debtor’s Chapter 11 Case to a case under chapter 7 of
 the Bankruptcy Code is entered, or a Final Order dismissing such Debtor’s Chapter 11 Case is entered.

                    ii.   Substantial Consummation.

 On the Effective Date, the Plan shall be deemed to be substantially consummated under sections 1101 and
 1127(b) of the Bankruptcy Code.

                iii.      Dissolution of Creditors’ Committee.

 On the Effective Date, the Creditors’ Committee shall dissolve, and the members thereof shall be released
 and discharged from all rights and duties arising from, or related to, the Chapter 11 Cases; provided,
 however, that after the Effective Date, the Creditors’ Committee shall exist and its professionals shall
 continue to be retained and shall continue to be entitled to reasonable compensation by the Debtors without
 the need for further application to the Bankruptcy Court with respect to (a) all applications filed pursuant
 to sections 330 and 331 of the Bankruptcy Code and any related hearings; and (b) pending appeals of the
 Confirmation Order.

                    iv.   Amendments.

                   (a)     Plan Modifications. Subject to (i) the terms of the RSA and all consent rights
 contained therein, and (ii) the consent of the Global Settlement Parties with respect to any amendment to
 the Global Settlement, including the Environmental Settlement Documents, or other provisions of the Plan
 or Definitive Documents that impact the Global Settlement (including any amendment to the definition of
 Settling Governmental Authorities or Schedule 1 to the Plan), (i) the Debtors reserve the right, in
 accordance with the Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan prior to the
 entry of the Confirmation Order, including amendments or modifications to satisfy section 1129(b) of the
 Bankruptcy Code, and (ii) after entry of the Confirmation Order, the Debtors may, upon order of the Court,
 amend, modify or supplement the Plan in the manner provided for by section 1127 of the Bankruptcy Code
 or as otherwise permitted by law, in each case without additional disclosure pursuant to section 1125 of the
 Bankruptcy Code. In addition, after the Confirmation Date, so long as such action does not materially and
 adversely affect the treatment of holders of Allowed Claims or Allowed Interests pursuant to the Plan and
 subject to the reasonable consent of the Requisite Noteholders (and the Global Settlement Parties, solely as
 it pertains to the Global Settlement), the Debtors may remedy any defect or omission or reconcile any
 inconsistencies in this Plan or the Confirmation Order with respect to such matters as may be necessary to
 carry out the purposes or effects of this Plan, and any holder of a Claim or Interest that has accepted this
 Plan shall be deemed to have accepted this Plan as amended, modified, or supplemented.

                  (b)      Other Amendments. Subject to the terms of the RSA and, solely with respect to
 the terms of the Global Settlement, subject to the consent of the Global Settlement Parties, before the
 Effective Date, the Debtors may make appropriate technical adjustments and modifications to the Plan and
 the documents contained in the Plan Supplement without further order or approval of the Bankruptcy Court;
 provided, that any change to the Environmental Settlement Documents may not be made without the written
 consent of the parties thereto.

                    v.    Revocation or Withdrawal of the Plan.

 Subject to the terms of the RSA, the Global Settlement, the Environmental Settlement Documents and the
 Europe/ROW Purchase Agreement, the Debtors reserve the right to revoke or withdraw the Plan, including



                                                     81
 RLF1 23874670V.1




                                                    A-0677
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 370 of 405 PageID #: 8194

 the right to revoke or withdraw the Plan for any Debtor or all Debtors, prior to the Confirmation Date. If
 the Debtors revoke or withdraw the Plan, or if Confirmation or the Effective Date does not occur, in each
 case with respect to a Debtor, then, with respect to such Debtor: (a) the Plan shall be null and void in all
 respects; (b) any assumption or rejection of executory contracts or unexpired leases effected by the Plan,
 and any document or agreement executed pursuant to the Plan, shall be deemed null and void; and (c)
 nothing contained in the Plan shall: (i) constitute a waiver or release of any Claims or Interests; (ii) prejudice
 in any manner the rights of the Debtors, the Estates, or any other Entity; or (iii) constitute an admission,
 acknowledgement, offer, or undertaking of any sort by the Debtors, the Estates, or any other Entity.

                    vi.    Severability of Plan Provisions upon Confirmation.

 If, prior to the entry of the Confirmation Order, any term or provision of the Plan is held by the Bankruptcy
 Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of the Debtors with the
 written consent of the Requisite Noteholders (and the Global Settlement Parties with respect to the Global
 Settlement), shall have the power to alter and interpret such term or provision to make it valid or enforceable
 to the maximum extent practicable, consistent with the original purpose of the term or provision held to be
 invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
 Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and provisions
 of the Plan will remain in full force and effect and will in no way be affected, impaired or invalidated by
 such holding, alteration or interpretation. The Confirmation Order shall constitute a judicial determination
 and shall provide that each term and provision of the Plan, as it may have been altered or interpreted in
 accordance with the foregoing, is (a) valid and enforceable pursuant to its terms; (b) integral to the Plan and
 may not be deleted or modified without the consent of the Debtors or the Wind-Down Estate (as the case
 may be); and (3) nonseverable and mutually dependent.

                vii.       Governing Law.

 Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
 Rules) or unless otherwise specifically stated herein, the laws of the State of Delaware, without giving
 effect to the principles of conflict of laws, shall govern the rights, obligations, construction, and
 implementation of the Plan, any agreements, documents, instruments, or contracts executed or entered into
 in connection with the Plan (except as otherwise set forth in those agreements, in which case the governing
 law of such agreement shall control); provided, that corporate or limited liability company governance
 matters relating to the Debtors shall be governed by the laws of the state of incorporation or formation (as
 applicable) of the applicable Debtor.

               viii.       Time.

 In computing any period of time prescribed or allowed by the Plan, unless otherwise set forth herein or
 determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.

                    ix.    Additional Documents

 On or before the Effective Date, the Debtors may file with the Bankruptcy Court such agreements and other
 documents as may be necessary or appropriate to effectuate and further evidence the terms and conditions
 of the Plan. The Debtors and all holders of Claims or Interests receiving distributions pursuant to the Plan
 and all other parties in interest shall, prepare, execute, and deliver any agreements or documents and take
 any other actions as may be necessary or advisable to effectuate the provisions and intent of the Plan.




                                                        82
 RLF1 23874670V.1




                                                       A-0678
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 371 of 405 PageID #: 8195

                    x.              Immediate Binding Effect.

 Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the occurrence of the
 Effective Date, the terms of the Plan and the Plan Supplement shall be immediately effective and
 enforceable and deemed binding upon and inure to the benefit of the Debtors, the Wind-Down Estates, the
 holders of Claims and Interests, the Released Parties, the Exculpated Parties, and each of their respective
 successors and assigns, including, without limitation, the Plan Administrator.

                    xi.             Successors and Assigns.

 The rights, benefits, and obligations of any Person named or referred to in the Plan shall be binding on, and
 shall inure to the benefit of any heir, executor, administrator, successor or permitted assign, if any, of each
 Entity.

                xii.                Entire Agreement.

 On the Effective Date, the Plan, the Plan Supplement and the Confirmation Order shall supersede all
 previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and
 representations on such subjects, all of which have become merged and integrated into the Plan.

               xiii.                Notices.

 All notices, requests and demands to or upon the Debtors to be effective shall be in writing (including by
 facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to have been duly
 given or made when actually delivered or, in the case of notice by facsimile transmission, when received
 and telephonically confirmed, addressed as follows:

 (i) if to the Debtors or the Plan Administrator:

               Exide Holdings, Inc.
               13000 Deerfield Parkway
               Building 200
               Milton, GA 30004
               Attention: Roy Messing, Chief Restructuring Officer
               Telephone: (678) 566-9000

                          - and –

               Weil, Gotshal & Manges LLP
               767 Fifth Avenue
               New York, NY 10153
               Attn: Ray C. Schrock, P.C.
                      Sunny Singh
               Telephone: (212) 310-8000
               Facsimile: (212) 310-8007
 (ii) if to the Requisite Noteholders:

               Paul, Weiss, Rifkind, Wharton & Garrison LLP
               1285 Avenue of the Americas
               New York, New York 10019
               Attn: Alice Belisle Eaton, Esq.



                                                              83
 RLF1 23874670V.1




                                                              A-0679
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 372 of 405 PageID #: 8196

                      Robert Britton, Esq.
               Telephone: (212) 373-3000
               Facsimile: (212) 757-3990

 (iii) if to the Creditors’ Committee:

               Lowenstein Sandler LLP
               1251 Avenue of the Americas
               New York, New York 10020
               Attn: Robert Hirsh, Esq.
                      Eric Chafetz, Esq.
                      Michael Kaplan, Esq.
               Telephone: (212) 262-6700
               Facsimile: (212) 262-7402

 After the Effective Date, the Debtors have authority to send a notice to Entities that to continue to receive
 documents pursuant to Bankruptcy Rule 2002, they must file a renewed request to receive documents
 pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized to limit the list of
 Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have filed such
 renewed requests.

                                                    VI.
                                                   VALUE

 As described above, the Debtors conducted the postpetition marketing process in accordance with the
 Bidding Procedures Order. The Debtors believe that the postpetition marketing process is the best method
 of valuing their businesses as it allows the market to speak as to that value. The purchase prices for the
 Debtors’ Assets, which were obtained through a robust postpetition marketing process and are the product
 of negotiations that were conducted in good faith and at arms’ length, are the best indicators of value.

 Pursuant to the Notice of Successful Europe/ROW Bid and Qualified Americas Bids, and the Notice of
 Successful Americas Bid, the Debtors designated as the highest or best bids: (i) the Successful
 Europe/ROW Bid, and (ii) the Successful Americas Bid. The purchase price under the Successful
 Europe/ROW Bid in consideration for the Europe/ROW Assets is $430 million on the terms and conditions
 set forth in that certain Stock and Asset Purchase Agreement attached as Exhibit B to the Notice of
 Europe/ROW Stalking Horse Agreement. The purchase price under the Successful Americas Bid in
 consideration for the Americas Assets is $178.6 million on the terms and conditions set forth in that certain
 Stock and Asset Purchase Agreement attached as Exhibit A to the Notice of Successful Europe/ROW Bid
 and Qualified Americas Bids.

                                         VII.
                CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF PLAN

 The following discussion is a summary of certain U.S. federal income tax consequences of the
 implementation of the Plan to the Debtors and to certain holders of Claims. The following summary does
 not address the U.S. federal income tax consequences to holders of Claims who are unimpaired, deemed to
 reject the Plan or otherwise entitled to payment in full in cash under the Plan. This summary also does not
 address the U.S. federal income tax consequences to holders of Superpriority Notes Guarantee Claims,
 which, pursuant to the Plan, will be assumed by the Transferred Entities on the Europe/ROW Closing Date.




                                                      84
 RLF1 23874670V.1




                                                    A-0680
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 373 of 405 PageID #: 8197

 The discussion of U.S. federal income tax consequences below is based on the Internal Revenue Code of
 1986, as amended (the “Tax Code”), U.S. Treasury Regulations (“Treasury Regulations”), judicial
 authorities, published positions of the Internal Revenue Service (“IRS”), and other applicable authorities,
 all as in effect on the date of this Disclosure Statement, and all of which are subject to change or differing
 interpretations (possibly with retroactive effect). The U.S. federal income tax consequences of the
 contemplated transactions are complex and subject to significant uncertainties. The Debtors have not
 requested an opinion of counsel or a ruling from the IRS with respect to any of the tax aspects of the
 contemplated transactions, and the discussion below is not binding upon the IRS or the courts. Accordingly,
 there can be no assurance that the IRS would not take a contrary position as to the U.S. federal income tax
 consequences described herein.

 This summary does not address foreign, state, local, gift, or estate tax consequences of the Plan, nor does it
 purport to address all aspects of U.S. federal income taxation that may be relevant to a holder in light of its
 individual circumstances, or to a holder that may be subject to special tax rules (such as persons who are
 related to the Debtors within the meaning of the Tax Code, foreign taxpayers, broker-dealers, banks, mutual
 funds, insurance companies, financial institutions, small business investment companies, real estate
 investment trusts, regulated investment companies, tax-exempt organizations, trusts, governmental
 authorities or agencies, dealers and traders in securities, retirement plans, individual retirement and other
 tax-deferred accounts, holders that are, or hold Claims through, S corporations, partnerships or other pass-
 through entities for U.S. federal income tax purposes, persons whose functional currency is not the U.S.
 dollar, dealers in foreign currency, persons who hold Claims as part of a straddle, hedge, conversion
 transaction or other integrated investment, persons using a mark-to-market method of accounting, holders
 of Claims who are themselves in bankruptcy, persons subject to the alternative minimum tax or the
 “Medicare” tax on net investment income and accrual method taxpayers that report income on an
 “applicable financial statement”). In addition, this discussion does not address U.S. federal taxes other than
 income taxes, nor does it address the Foreign Account Tax Compliance Act.

 The following discussion generally assumes that the Plan implements the liquidation of the Debtors for
 U.S. federal income tax purposes (including by way of distributions to the GUC Trust and the
 Environmental Trust) that the Debtors themselves will be the Wind-Down Estates (and not any successor,
 by merger, consolidation or otherwise, to the Debtors), and that all distributions to holders of Claims will
 be taxed accordingly. Thus, all references in this summary to the Debtors as relates to periods after the
 Effective Date should be considered references to the Wind-Down Estates as a continuation of the Debtors.

 Additionally, this discussion assumes that: (i) the various debt and other arrangements to which any of the
 Debtors is a party will be respected for U.S. federal income tax purposes in accordance with their form and
 (ii) except where otherwise indicated, the Claims are held as “capital assets” (generally, property held for
 investment) within the meaning of section 1221 of the Tax Code.

 THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES IS
 FOR INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX
 PLANNING AND ADVICE BASED UPON YOUR INDIVIDUAL CIRCUMSTANCES. ALL
 HOLDERS OF CLAIMS AND INTERESTS ARE URGED TO CONSULT THEIR OWN TAX
 ADVISORS FOR THE U.S. FEDERAL, STATE, LOCAL AND OTHER TAX CONSEQUENCES
 APPLICABLE UNDER THE PLAN.

          A.        Certain U.S. Federal Income Tax Consequences to the Debtors

 For U.S. federal income tax purposes, each of the Debtors is a member of an affiliated group of corporations
 of which Holdings is the common parent and which files a single consolidated U.S. federal income tax
 return (the “Tax Group”), or disregarded as separate from its owner for U.S. federal income tax purposes



                                                       85
 RLF1 23874670V.1




                                                     A-0681
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 374 of 405 PageID #: 8198

 whose business activities and operations are reflected on the consolidated U.S. federal income tax returns
 of the Tax Group. The Debtors estimate that, as of the Commencement Date, the Tax Group had
 approximately $141.7 million in consolidated net operating loss (“NOL”) carryforwards, approximately
 $148.5 million in consolidated federal disallowed business interest expense carryforwards under Section
 163(j) of the Tax Code, and certain other favorable tax benefits (collectively, the “Tax Attributes”). A
 portion of the Debtors’ Tax Attributes are subject to limitation under section 382 of the Tax Code by reason
 of an ownership change of the Debtors in connection with their prior 2015 bankruptcy restructuring. The
 amount of any such Tax Attributes and limitations remain subject to audit and potential adjustment by the
 IRS.

 The tax impact of the Plan on the Tax Attributes of the Tax Group is discussed in Section VII.A.3 below.

               1.   Sale Transactions, Transfer of Assets to the Trusts, and Wind-Down

 The Plan authorizes the Debtors to implement one or more Sale Transactions, including the Americas Sale
 Transaction and the Europe/ROW Sale Transaction, to sell all, or substantially all, of the Debtors’ assets.
 Moreover, the Plan provides for the transfer, on the Effective Date, of the GUC Trust Assets to the GUC
 Trust on behalf of holders of General Unsecured Claims, the transfer of the Environmental Trust Assets to
 the Environmental Trust on behalf of holders of Environmental NPP Claims, and the transfer of the Frisco
 Trust Assets to the Frisco Trust on behalf of holders of the Frisco NPP Claims. For U.S. federal income
 tax purposes, the transfer of assets to each of the trusts generally is treated equivalent to a sale of the assets
 at the fair market value. See Section VII.C, infra. Accordingly, all of these transactions will result in the
 recognition of income, gains, losses, or deductions. The Debtors’ current year deductions, NOL
 carryforwards, and other Tax Attributes generally should be available to offset some or all of the tax gains
 or income that might be recognized, subject to the potential application of section 382 of the Tax Code, as
 discussed below. See Section VII.A.3 — “Limitation of NOL Carryforwards and Other Tax Attributes,”
 below. Depending on the value of the transferred assets, the timing of when such sales or transfers occur,
 and the availability of and any limitations on the Debtors’ Tax Attributes for applicable federal (as well as
 state and local) income tax purposes, the Debtors may incur certain income tax liabilities relating to such
 transfers.

               2.   Cancellation of Debt and Reduction of Tax Attributes

 In general, the Tax Code provides that a debtor must recognize cancellation of debt (“COD”) income upon
 the elimination or reduction of debt for insufficient consideration. The amount of COD income generally
 is equal to the amount by which the adjusted issue price of cancelled debt exceeds the sum of the amount
 of cash and the fair market value of any other property given in exchange therefor. Certain statutory or
 judicial exceptions may apply to limit the amount of COD incurred for U.S. federal income tax purposes.
 One such exception to such income recognition is provided for any COD arising by reason of the discharge
 of the debtor’s indebtedness in a bankruptcy case or to the extent of the debtor’s insolvency immediately
 before the cancellation of the debt. In such case, the Tax Code generally requires the debtor to reduce
 certain of its tax attributes—such as current year NOLs and NOL carryforwards, tax credits, capital loss
 carryforwards, and tax basis in assets—by the amount of any such excluded COD income. Although not
 free from doubt, it is expected that carryover of disallowed interest expense would not be a tax attribute
 subject to such reduction. If advantageous, the debtor can elect to reduce the basis of depreciable property
 prior to any reduction in its NOL carryforwards or other tax attributes.

 In general, any reduction in tax attributes under the COD rules does not occur until the end of the tax year,
 after such attributes have been applied to determine the tax for the year or, in the case of asset basis
 reduction, the first day of the taxable year following the tax year in which the COD occurs. Also, where
 the Debtor joins in the filing of a consolidated U.S. federal income tax return, applicable Treasury



                                                        86
 RLF1 23874670V.1




                                                       A-0682
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 375 of 405 PageID #: 8199

Regulations require, in certain circumstances, that the tax attributes of the consolidated subsidiaries of the
debtor and other members of the group also be reduced.

Consistent with the intended treatment of the Plan as a plan of liquidation for U.S. federal income tax
purposes, the Debtors believe that no COD should be incurred by any Debtor as a result of the
implementation of the Plan prior to the disposition by such Debtor of all or substantially all of its assets and
the distribution of all of its assets (other than to the extent any Allowed Claim’s distribution is subject to a
maximum amount, or has been, or is separately settled, for less than its carrying value). In such case, the
reduction of tax attributes resulting from such COD (which, as indicated above, only occurs as of the end
of the tax year in which the COD occurs) generally is not expected to have a material impact on the Debtors.
There can be no assurance that the IRS will agree to such characterization, due to, among other things, the
lack of direct authoritative guidance as to when COD occurs in the context of a liquidating Chapter 11 plan,
and thus there can be no assurance that all or a substantial amount of the COD will not be incurred earlier.

              3.      Limitation of NOL Carryforwards and Other Tax Attributes

The Tax Group’s ability to utilize its Tax Attributes could be subject to limitation (including an additional
limitation to the extent such Tax Attributes are subject to an existing limitation) if the Tax Group underwent
or were to undergo an ownership change within the meaning of section 382 of the Tax Code after the
Commencement Date. Accordingly, the Debtors obtained the Stock Restrictions Order from the
Bankruptcy Court, effective as of the Commencement Date, imposing certain restrictions with respect to
trading in Holdings stock so as to avoid such an ownership change.

Pursuant to the Plan, a single share of Holdings common stock will be issued for the benefit of former
holders of Holdings Equity Interests, pursuant to which the former holders of Holdings Equity Interests will
maintain their economic interests in any residual assets of the Debtors after the satisfaction of all Allowed
Claims, which economic interests will be nontransferable except by operation of law. Accordingly,
consistent with the intended treatment of the Plan as a plan of liquidation for federal income tax purposes,
the Debtors do not believe that the Plan should result in an ownership change of the Tax Group. There is
no assurance that the IRS will not challenge this position and, due to a lack of direct authoritative guidance
in the context of a liquidating chapter 11 plan, there is no assurance that the IRS would not successfully
assert a contrary position (including with respect to the treatment for federal income tax purposes of the
holders of Claims as continuing creditors and not as effective equity holders of Exide throughout the
liquidation process).

If, notwithstanding the Debtors’ position, an ownership change were considered to occur (by reason of the
creditors’ contingent interest under the Plan in any sale proceeds being recharacterized as a stock interest),
the availability of the Debtors’ Tax Attributes thereafter would be severely limited and may be rendered
effectively unavailable, unless the special bankruptcy exception in section 382(l)(5) of the Tax Code were
to apply. Such exception would apply if existing shareholders and qualifying creditors are treated as
retaining or receiving, in respect of their equity interests or claims (as applicable), at least fifty percent
(50%) of the vote and value of the stock of Holdings pursuant to the Plan. If the ownership change were to
qualify for this exception, certain of the Debtors’ Tax Attributes may nevertheless remain available.

         B.        Consequences for Holders of Certain Claims

For purposes of this discussion, a “U.S. Holder” is a holder of an Allowed Claim that is: (1) an individual
citizen or resident of the United States for U.S. federal income tax purposes; (2) a corporation (or other
entity treated as a corporation for U.S. federal income tax purposes) created or organized under the laws of
the United States, any state thereof, or the District of Columbia; (3) an estate the income of which is subject
to U.S. federal income taxation regardless of the source of such income; or (4) a trust (A) if a court within



                                                      87
RLF1 23874670V.1




                                                     A-0683
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 376 of 405 PageID #: 8200

 the United States is able to exercise primary jurisdiction over the trust’s administration and one or more
 United States persons have authority to control all substantial decisions of the trust, or (B) that has a valid
 election in effect under applicable Treasury Regulations to be treated as a United States person.

 If a partnership (or other entity treated as a partnership or other pass-through entity for U.S. federal income
 tax purposes) is a holder of a Claim, the tax treatment of a partner (or other beneficial owner) generally will
 depend upon the status of the partner (or other beneficial owner) and the activities of the partner (or other
 beneficial owner) and the entity. Partners (or other beneficial owners) of partnerships (or other pass-
 through entities) that are holders of Claims should consult their respective tax advisors regarding the U.S.
 federal income tax consequences of the Plan.

               1.   Holders of Exchange Priority Notes Claims or First Lien Notes Claims

 Pursuant to the Plan, holders of Allowed Exchange Priority Notes Claims will receive their Pro Rata share
 of Net Cash Proceeds after all Allowed ABL Claims are satisfied in full in cash, until all Allowed Exchange
 Priority Notes Claims are satisfied in full in cash, and holders of Allowed First Lien Notes Claims will
 receive their Pro Rata share of Net Cash Proceeds thereafter, until all Allowed First Lien Notes Claims are
 satisfied in full in cash.

 In general, a U.S. Holder of an Allowed Exchange Priority Notes Claim or an Allowed First Lien Notes
 Claim should recognize gain or loss in an amount equal to the difference, if any, between (i) the aggregate
 amount of any cash received with respect to its Allowed Claim (other than any consideration received in
 respect of a Claim for accrued but unpaid interest and possibly accrued OID), and (ii) the U.S. Holder’s
 adjusted tax basis in the Allowed Claims exchanged (other than any tax basis attributable to accrued but
 unpaid interest and possibly accrued OID). See Section VII.B.3, “Character of Gain or Loss,” below. In
 addition, a U.S. Holder of a Claim will have interest income to the extent of any exchange consideration
 allocable to accrued but unpaid interest not previously included in income. See Section VII.B.2,
 “Distributions in Respect of Accrued But Unpaid Interest or OID,” below.

 Because holders of Allowed Exchange Priority Notes Claims or Allowed First Lien Notes Claims may
 receive multiple distributions, a U.S. Holder may have additional gain and/or imputed interest income in
 respect of any additional distributions received. In addition, it is possible that the recognition of any loss
 realized by a U.S. Holder with respect to its Allowed Claim as to which additional distributions could be
 received may be deferred until all distributions have been made.

               2.   Distributions with Respect to Accrued But Unpaid Interest or OID

 In general, to the extent that any consideration received pursuant to the Plan by a U.S. Holder of an Allowed
 Claim is received in satisfaction of interest accrued or OID accrued, in each case during its holding period,
 such amount will be taxable to the U.S. Holder as ordinary interest income (if not previously included in
 the U.S. Holder’s gross income under the holder’s normal method of accounting). Conversely, a U.S.
 Holder may be entitled to recognize a loss to the extent any accrued interest or amortized OID was
 previously included in its gross income and is not paid in full. It is unclear whether a U.S. Holder would
 be required to recognize a capital loss, rather than an ordinary loss, with respect to previously included OID
 that is not paid in full. Holders are urged to consult their tax advisors regarding the allocation of
 consideration received under the Plan, as well as the deductibility of accrued but unpaid interest (including
 OID) and the character of any loss claimed with respect to accrued but unpaid interest (including OID)
 previously included in income for U.S. federal income tax purposes.

 Section 6.16 of the Plan provides that, except as otherwise required by law, distributions to U.S. Holders
 with respect to any Allowed Claim will be allocated first to the principal amount of such Allowed Claims,



                                                       88
 RLF1 23874670V.1




                                                     A-0684
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 377 of 405 PageID #: 8201

 with any excess allocated to unpaid interest that accrued on these Claims, if any. There is no assurance that
 the IRS will respect such allocation for U.S. federal income tax purposes. U.S. Holders of Claims should
 consult their own tax advisors regarding the proper allocation of the consideration received by them under
 the Plan.

               3.      Character of Gain or Loss

 Where gain or loss is recognized by a U.S. Holder, the character of such gain or loss as long-term or short-
 term capital gain or loss, or as ordinary income or loss will be determined by a number of factors, including
 the tax status of the holder, whether the Claim constitutes a capital asset in the hands of the holder and how
 long it has been held, whether the holder reports income using the accrual or cash method of tax accounting,
 whether the Claim was acquired at a market discount, whether, and to what extent, the holder previously
 claimed a bad debt deduction, and/or whether (as intended and herein assumed) the Plan implements the
 liquidation of the Debtors for U.S. federal income tax purposes.

 A U.S. Holder that purchased its Claims from a prior holder at a “market discount” (relative to the principal
 amount of the Claims at the time of acquisition) may be subject to the market discount rules of the Tax
 Code. In general, a debt instrument is considered to have been acquired with “market discount” if the U.S.
 Holder’s adjusted tax basis in the debt instrument is less than: (i) its stated principal amount or (ii) in the
 case of a debt instrument issued with OID, its adjusted issue price, in each case, by at least a statutorily
 defined de minimis amount. Under these rules, any gain recognized on the exchange of Claims (other than
 with respect to a Claim for accrued, but unpaid, interest) generally will be treated as ordinary income to the
 extent of the market discount accrued (on a straight line basis or, at the election of the holder, on a constant
 yield basis) during the U.S. Holder’s period of ownership, unless the holder elected to include the market
 discount in income as it accrued. If a U.S. Holder of a Claim did not elect to include market discount in
 income as it accrued and, thus, under the market discount rules, was required to defer all or a portion of any
 deductions for interest on debt incurred or maintained to purchase or carry its Claim, such deferred amounts
 would become deductible at the time of the receipt of cash and other consideration in satisfaction of such
 Claims.

          C.        Tax Treatment of the GUC Trust and Holders of Beneficial Interests Therein

               1.      Classification of the GUC Trust as a Liquidating Trust

 II.The GUC Trust is intended to qualify as a "liquidating trust" for U.S. federal income tax purposes (other
 than with respect to any portion of the assets transferred to the GUC Trust and allocable to, or retained on
 account of, Disputed Claims, as discussed below). In general, a liquidating trust is not a separate taxable
 entity but rather is treated for U.S. federal income tax purposes as a “grantor” trust (i.e., a pass-through
 entity). The IRS, in Revenue Procedure 94-45, 1994-2 C.B. 684, set forth the general criteria for obtaining
 an IRS ruling as to the grantor trust status of a liquidating trust under a chapter 11 plan. The GUC Trust
 will be structured with the intention of complying with such general criteria. Pursuant to the Plan, and in
 conformity with Revenue Procedure 94-45, all parties to the GUC Trust (including, without limitation, the
 Debtors, holders of Allowed General Unsecured Claims receiving interests in the GUC Trust, and the GUC
 Trustee) will be required to treat the transfer of the GUC Trust Assets to the GUC Trust as (1) a transfer of
 the GUC Trust Assets (subject to any obligations relating to those assets) directly to the holders of Allowed
 General Unsecured Claims receiving interests in the GUC Trust (other than to the extent any of the GUC
 Trust Assets are allocable to Disputed Claims), followed by (2) the transfer by such holders to the GUC
 Trust of the GUC Trust Assets in exchange for interests in the GUC Trust. Accordingly, except in the event
 of contrary definitive guidance, holders of Allowed General Unsecured Claims receiving interests in the
 GUC Trust (i.e., the beneficiaries of the GUC Trust) would be treated for U.S. federal income tax purposes




                                                       89
 RLF1 23874670V.1




                                                      A-0685
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 378 of 405 PageID #: 8202

 as the grantors and owners of their respective share of the GUC Trust Assets transferred to the GUC Trust
 (other than such GUC Trust Assets as are allocable to Disputed Claims).

 Although the following discussion assumes that the GUC Trust will be treated as a liquidating trust for U.S.
 federal income tax purposes, no ruling will necessarily be requested from the IRS concerning the tax status
 of the GUC Trust as a grantor trust. Accordingly, there can be no assurance that the IRS will not take a
 contrary position to the classification of the GUC Trust as a grantor trust. If the IRS were to successfully
 challenge such classification, the U.S. federal income tax consequences to the GUC Trust and the U.S.
 Holders of Allowed General Unsecured Claims receiving interests in the GUC Trust could vary from those
 discussed herein. Certain U.S. federal income tax consequences of the GUC Trust or portions thereof being
 treated as a “disputed ownership fund” within the meaning of Treasury Regulation section 1.468B-9 are
 also discussed below.

               1.   General “Liquidating Trust” Tax Reporting by the GUC Trust and GUC Trust
                    Beneficiaries

 For all U.S. federal income tax purposes, all parties to the GUC Trust (including, without limitation, the
 Debtors, holders of Allowed General Unsecured Claims receiving interests in the GUC Trust, and the GUC
 Trustee) must treat the GUC Trust as a grantor trust of which holders of beneficial interests in the GUC
 Trust (as determined for U.S. federal income tax purposes) are the owners and grantors. Accordingly,
 holders of Allowed General Unsecured Claims receiving interests in the GUC Trust are treated for U.S.
 federal income tax purposes as the direct owners of an undivided interest in the GUC Trust (other than any
 assets allocable to Disputed Claims), consistent with their economic interests therein. The GUC Trustee
 will file tax returns for the GUC Trust treating the GUC Trust as a grantor trust pursuant to section 1.671-
 4(a) of the Treasury Regulations. The GUC Trustee also will annually send to each holder of a beneficial
 interest in the GUC Trust a separate statement regarding the receipts and expenditures of the GUC Trust as
 relevant for U.S. federal income tax purposes and will instruct all such holders to use such information in
 preparing their U.S. federal income tax returns or to forward the appropriate information to such holder's
 underlying beneficial holders with instructions to utilize such information in preparing their U.S. federal
 income tax returns.

 All taxable income and loss of the GUC Trust will be allocated among, and treated as directly earned and
 incurred by, holders of beneficial interests in the GUC Trust with respect to such holder’s undivided interest
 in the GUC Trust Assets (and not as income or loss with respect to its prior Claims), with the possible
 exception of any taxable income and loss allocable to any assets allocable to, or retained on account of,
 Disputed Claims. The character of any income and the character and ability to use any loss will depend on
 the particular situation of the holder of Claims receiving interests in the GUC Trust.

 As soon as reasonably practicable after the transfer of the GUC Trust Assets to the GUC Trust, the GUC
 Trustee will make a good faith valuation of the GUC Trust Assets. All parties to the GUC Trust (including,
 without limitation, the Debtors, holders of Allowed General Unsecured Claims receiving interests in the
 GUC Trust, and the GUC Trustee) must report consistently with such valuation for all U.S. federal income
 tax purposes. The valuation will be made available, from time to time, as relevant for tax reporting
 purposes.

 The U.S. federal income tax obligations of a U.S. Holder with respect to its beneficial interests in the GUC
 Trust are not dependent on the GUC Trust distributing any cash or other proceeds, subject to any portion(s)
 of the GUC Trust allocable to Disputed Claims. Thus, a U.S. Holder of Allowed General Unsecured Claims
 receiving interests in the GUC Trust may incur a U.S. federal income tax liability with respect to its
 allocable share of GUC Trust’s income even if the GUC Trust does not make a concurrent distribution to
 the U.S. Holder. In general, other than in respect of cash retained on account of Disputed Claims, a



                                                      90
 RLF1 23874670V.1




                                                     A-0686
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 379 of 405 PageID #: 8203

 distribution of cash by the GUC Trust will not be separately taxable to a beneficial owner of the GUC Trust
 since the beneficial owner is already regarded for U.S. federal income tax purposes as owning the
 underlying assets (and was taxed at the time the cash was earned or received by GUC Trust). U.S. Holders
 are urged to consult their tax advisors regarding the appropriate U.S. federal income tax treatment of any
 subsequent distributions of cash originally retained by the GUC Trust on account of Disputed Claims.

 The GUC Trust will comply with all applicable governmental withholding requirements. If any
 beneficiaries of the GUC Trust are not U.S. persons, the GUC Trustee may be required to withhold up to
 30% of the income or proceeds allocable to such persons, depending on the circumstances (including
 whether the type of income is subject to a lower treaty rate). As indicated above, the foregoing discussion
 of the U.S. federal income tax consequences of the Plan does not generally address the consequences to
 holders of General Unsecured Claims or non-U.S. Holders; accordingly, such holders should consult their
 tax advisors with respect to the U.S. federal income tax consequences of the Plan, including owning an
 interest in the GUC Trust.

               2.      Tax Reporting for the GUC Trust Assets Allocable to Disputed Claims

 Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary (including
 the receipt by the GUC Trustee of an IRS private letter ruling if the GUC Trustee so requests one, or the
 receipt of an adverse determination by the IRS upon audit if not contested by the GUC Trustee), the GUC
 Trustee (A) may elect to treat any of the GUC Trust Assets allocable to, or retained on account of, Disputed
 Claims (a “Disputed Claims Reserve”) as a “disputed ownership fund” governed by section 1.468B-9 of
 the Treasury Regulations, if applicable, and (B) to the extent permitted by applicable law, will report
 consistently for state and local income tax purposes.

 Accordingly, if a “disputed ownership fund” election is made with respect to a Disputed Claims Reserve,
 such reserve will be subject to tax annually on a separate entity basis on any net income earned with respect
 to such assets (including any gain recognized upon the disposition of such assets). All distributions from
 such reserves will be treated as received by holders in respect of their Claims as if distributed by the Debtors.
 All parties to the GUC Trust (including, without limitation, the Debtors, holders of Allowed General
 Unsecured Claims receiving interests in the GUC Trust, and the GUC Trustee) will be required to report
 for tax purposes consistently with the foregoing.

          B.        Information Reporting and Back-Up Withholding

 All distributions to holders of Allowed Claims under the Plan are subject to any applicable tax withholding.
 Under U.S. federal income tax law, interest, dividends, and other reportable payments may, under certain
 circumstances, be subject to “backup withholding” at the then applicable withholding rate (currently 24%).
 Backup withholding generally applies if the holder: (a) fails to furnish its social security number or other
 taxpayer identification number, (b) furnishes an incorrect taxpayer identification number, (c) fails properly
 to report interest or dividends, or (d) under certain circumstances, fails to provide a certified statement,
 signed under penalty of perjury, that the tax identification number provided is its correct number and that
 it is not subject to backup withholding. Backup withholding is not an additional tax, but merely an advance
 payment, which may be refunded to the extent it results in an overpayment of tax. Certain persons are
 exempt from backup withholding, including, in certain circumstances, corporations and financial
 institutions. Holders of Allowed Claims are urged to consult their tax advisors regarding the Treasury
 Regulations governing backup withholding and whether the transactions contemplated by the Plan would
 be subject to these Treasury Regulations.

 THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX. THE
 FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF FEDERAL INCOME



                                                        91
 RLF1 23874670V.1




                                                       A-0687
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 380 of 405 PageID #: 8204

 TAXATION THAT MAY BE RELEVANT TO A PARTICULAR HOLDER IN LIGHT OF SUCH
 HOLDER’S CIRCUMSTANCES AND INCOME TAX SITUATION. ALL HOLDERS OF CLAIMS
 AND INTERESTS SHOULD CONSULT WITH THEIR TAX ADVISORS AS TO THE PARTICULAR
 TAX CONSEQUENCES TO THEM OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN,
 INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL, OR FOREIGN TAX
 LAWS, AND OF ANY CHANGE IN APPLICABLE TAX LAWS.

                                            VIII.
                           CERTAIN RISK FACTORS TO BE CONSIDERED

 THIS SECTION PROVIDES INFORMATION REGARDING POTENTIAL RISKS IN CONNECTION
 WITH THE PLAN. THE FACTORS BELOW SHOULD NOT BE REGARDED AS THE ONLY RISKS
 ASSOCIATED WITH THE PLAN OR ITS IMPLEMENTATION. NEW FACTORS, RISKS AND
 UNCERTAINTIES EMERGE FROM TIME TO TIME AND IT IS NOT POSSIBLE TO PREDICT ALL
 SUCH FACTORS, RISKS AND UNCERTAINTIES.

 Prior to voting to accept or reject the Plan, holders of Claims and Interests should read and carefully
 consider the risk factors set forth below, in addition to the other information set forth in this Disclosure
 Statement including any attachments, exhibits, or documents incorporated by reference.

          A.        Certain Bankruptcy Law Considerations

                    a)    Risk of Non-Confirmation of Plan

 Although the Debtors believe that the Plan will satisfy all requirements necessary for confirmation by the
 Bankruptcy Court, there can be no assurance that the Bankruptcy Court will reach the same conclusion or
 that modifications to the Plan will not be required for confirmation or that such modifications would not
 necessitate re-solicitation of votes. Moreover, the Debtors can make no assurances that they will receive
 the requisite acceptances to confirm the Plan, and even if the Voting Classes (as defined herein) voted in
 favor of the Plan or the requirements for “cramdown” are met with respect to any Class that rejected the
 Plan, the Bankruptcy Court, which may exercise substantial discretion as a court of equity, may choose not
 to confirm the Plan. If the Plan is not confirmed, it is unclear what distributions (if any) holders of Claims
 or Interests ultimately would receive with respect to their Claims or Interests in a subsequent plan under
 chapter 11 of the Bankruptcy Code, or a subsequent liquidation under chapter 7 of the Bankruptcy Code.

                    b)    Risk of Failing to Satisfy Vote Requirement

 In the event that the Debtors are unable to get sufficient votes from the Voting Classes, the Debtors may
 seek to accomplish an alternative chapter 11 plan. There can be no assurance that the terms of any such
 alternative chapter 11 plan would be similar or as favorable to holders of Claims and Interests as those
 proposed in the Plan.

                    c)    Risk of Non-Consensual Confirmation

 In the event that any impaired class of Claims or Interests does not accept or is deemed not to accept the
 Plan, the Bankruptcy Court may nevertheless confirm such Plan at the request of the Debtors if at least one
 impaired class has accepted the plan (with such acceptance being determined without including the vote of
 any “insider” in such class), and as to each impaired class that has not accepted the plan, the Bankruptcy
 Court determines that the plan “does not discriminate unfairly” and is “fair and equitable” with respect to
 the dissenting impaired classes. Should any Class vote to reject the Plan, then these requirements must be
 satisfied with respect to such rejecting Class. The Debtors believe that the Plan satisfies these requirements.



                                                       92
 RLF1 23874670V.1




                                                     A-0688
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 381 of 405 PageID #: 8205

                    d)    Risk of Non-Occurrence of Effective Date

 There can be no assurance as to the timing of the Effective Date. If the conditions precedent to the Effective
 Date set forth in the Plan have not occurred or have not been waived as set forth in Sections 9.1 and 9.2 of
 the Plan, then the Confirmation Order may be vacated, in which event no distributions would be made under
 the Plan, the Debtors and all holders of Claims or Interests would be restored to the status quo as of the day
 immediately preceding the Confirmation Date, and the Debtors’ obligations with respect to Claims and
 Interests would remain unchanged.

                    e)    Risk of Termination of RSA

 The RSA contains certain provisions that give the parties the ability to terminate the RSA if various
 conditions are satisfied. As noted above, termination of the RSA could result in protracted Chapter 11
 Cases, which could significantly and detrimentally impact the Company’s relationships with regulators,
 Settling Governmental Authorities, vendors, suppliers, employees, and customers. If the RSA is
 terminated, each vote or any consent given by any Consenting Creditor prior to such termination will be
 deemed null and void ab initio. If the termination of the RSA takes place when Bankruptcy Court approval
 is required for a Consenting Creditor to change or withdraw its vote to accept the Plan, the Company has
 agreed to support and not oppose any such attempt to change or withdraw a vote.

                    f)    Risk Related to Possible Objections to Plan

 There is a risk that certain parties could oppose and object to the Plan in the Bankruptcy Court either in its
 entirety or to specific provisions of the Plan. While the Debtors believe that the proposed Plan complies
 with all relevant Bankruptcy Code provisions, there can be no guarantee that a party in interest will not file
 an objection to the Plan or that the Bankruptcy Court will not sustain such an objection.

                    g)    Conversion to Chapter 7

 If a chapter 11 plan cannot be confirmed, or if the Bankruptcy Court otherwise finds that it would be in the
 best interest of holders of Claims and Interests, the Chapter 11 Cases may be converted to cases under
 chapter 7 of the Bankruptcy Code, pursuant to which a chapter 7 trustee would be appointed or elected to
 liquidate the Debtors’ assets for distribution in accordance with the priorities established by the Bankruptcy
 Code. See Article 0 hereof, as well as the liquidation analysis, for a discussion of the effects that a chapter
 7 liquidation would have on the recoveries of holders of Claims and Interests (the “Liquidation Analysis”).

                    h)    Global Settlement May Not Be Approved by the Settling Governmental
                          Authorities or the Bankruptcy Court

 As described more fully above, the Plan incorporates a proposed Global Settlement among the Debtors, the
 Creditors’ Committee, the Ad Hoc Group, the Settling Governmental Authorities and the Environmental
 Sureties. However, Global Settlement remains subject to: (i) the Settling Governmental Authorities
 obtaining approval from those with authority and public comment on the Environmental Settlement
 Agreement, and (ii) approval of the Bankruptcy Court. Such approvals may not be obtained.

                    i)    Conditions to Europe/ROW Sale May Not Be Satisfied

 The Europe/ROW Sale Transaction is subject to certain closing conditions set out at Article X of the
 Europe/ROW Purchase Agreement (the “Closing Conditions”). There is no assurance that the Closing
 Conditions will be satisfied. The failure to satisfy all Closing Conditions, unless waived, could result in the
 inability to close the Europe/ROW Sale Transaction and could jeopardize consummation of the Plan.



                                                       93
 RLF1 23874670V.1




                                                     A-0689
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 382 of 405 PageID #: 8206

                    j)     Settlement of Retiree Benefits May Impact Ability to Confirm a Plan

 The Debtors will engage in negotiations with the Retiree Committee and the Union Representatives to
 modify the Retiree Benefits pursuant to Section 1114 of the Bankruptcy Code. The outcome of such
 negotiations is uncertain and any negotiated settlement (including a cash settlement, if any) or Court
 determination may impact the ability of the Debtors to effect and confirm the Plan.

          B.        Additional Factors

                    a)     Claims Could be More than Projected

 There can be no assurance that the estimated Allowed amount of Claims in certain Classes will not be
 significantly more than projected, which, in turn, could cause the value of distributions to be reduced
 substantially. Inevitably, some assumptions will not materialize, and unanticipated events and
 circumstances may affect the ultimate results. Therefore, the actual amount of Allowed Claims may vary
 from the Debtors’ projections and feasibility analysis, and that variation may be material.

                    b)     Projections and Other Forward-Looking Statements are not Assured, and
                           Actual Results May Vary

 Certain of the information contained in this Disclosure Statement is, by nature, forward-looking, and
 contains (i) estimates and assumptions which might ultimately prove to be incorrect, and (ii) projections
 which may be materially different from actual future experiences. There are uncertainties associated with
 any projections and estimates, and they should not be considered assurances or guarantees of the amount
 of funds or the amount of Claims in the various Classes that might be allowed.

                    c)     Debtors Could Withdraw Plan

 Subject to the terms of, and without prejudice to, the rights of any party to the RSA, the Plan may be revoked
 or withdrawn prior to the Confirmation Date by the Debtors.

                    d)     Debtors Have No Duty to Update

 The statements contained in this Disclosure Statement are made by the Debtors as of the date hereof, unless
 otherwise specified herein, and the delivery of this Disclosure Statement after that date does not imply that
 there has been no change in the information set forth herein since that date. The Debtors have no duty to
 update this Disclosure Statement unless otherwise ordered to do so by the Bankruptcy Court.

                    e)     No Representations Outside Disclosure Statement are Authorized

 No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan are authorized
 by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this Disclosure Statement. Any
 representations or inducements made to secure your acceptance or rejection of the Plan that are other than
 those contained in, or included with, this Disclosure Statement should not be relied upon in making the
 decision to accept or reject the Plan.

                    f)     No Reliance on Failure to Identify Litigation Claims or Projected Objections

 No reliance should be placed on the fact that particular litigation claim or projected objection to a particular
 Claim or Interest is, or is not, identified in this Disclosure Statement. The Debtors may seek to investigate,
 file, and prosecute Claims and Interests and may object to Claims or Interests after the Combined Hearing



                                                       94
 RLF1 23874670V.1




                                                      A-0690
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 383 of 405 PageID #: 8207

 or Effective Date of the Plan irrespective of whether this Disclosure Statement identifies such Claims or
 Interests or objections to such Claims or Interests.

                    g)     No Legal or Tax Advice is Provided by Disclosure Statement

 The contents of this Disclosure Statement should not be construed as legal, business, or tax advice. Each
 Claim or Interest holder should consult their own legal counsel and accountant as to legal, tax, and other
 matters concerning their Claim or Interest.

 This Disclosure Statement is not legal advice to you. This Disclosure Statement may not be relied upon for
 any purpose other than to determine how to vote on the Plan or object to confirmation of the Plan.

                    h)     No Admission Made

 Nothing contained herein or in the Plan will constitute an admission of, or will be deemed evidence of, the
 tax or other legal effects of the Plan on the Debtors or on holders of Claims or Interests.

                    i)     Certain Tax Consequences

 For a discussion of certain tax considerations to the Debtors and certain holders of Claims in connection
 with the implementation of the Plan, see Article VII hereof.

                                           IX.
                           VOTING PROCEDURES AND REQUIREMENTS

 Before voting to accept or reject the Plan, each holder of a Claim in Class 4 (Superpriority Notes Guarantee
 Claims), Class 5 (Exchange Priority Notes Claims), and Class 6 (First Lien Notes Claims) (each, an
 “Eligible Holder” and, collectively, the “Eligible Holders”) as of August 14, 2020 (the “Voting Record
 Date”) should carefully review the Plan annexed hereto as Exhibit A. All descriptions of the Plan set forth
 in this Disclosure Statement are subject to the terms and conditions of the Plan.

          A.        Voting Deadline

 All Eligible Holders as of the Voting Record Date will be provided with a Ballot together with this
 Disclosure Statement to vote to accept or reject the Plan (a “Ballot”). Only Eligible Holders are entitled to
 vote to accept or reject the Plan. Because Classes 1, 2, and 3 are unimpaired and deemed to accept, and
 Classes 7, 8, 9, 10, and 11 are conclusively deemed to reject, only Class 4, 5, and 6 are entitled to vote.

 The Debtors have engaged Prime Clerk LLC as its voting agent (the “Voting Agent”) to assist in the
 transmission of voting materials and in the tabulation of votes with respect to the Plan.

 EACH BALLOT CONTAINS DETAILED VOTING INSTRUCTIONS AND SETS FORTH IN DETAIL,
 AMONG OTHER THINGS, THE DEADLINES, PROCEDURES, AND INSTRUCTIONS FOR VOTING
 TO ACCEPT OR REJECT THE PLAN, THE VOTING RECORD DATE FOR VOTING PURPOSES,
 AND THE APPLICABLE STANDARDS FOR TABULATING BALLOTS. ELIGIBLE HOLDERS
 SHOULD READ THE BALLOT CAREFULLY AND FOLLOW THE INSTRUCTIONS THEREIN.

 THE VOTING DEADLINE IS 5:00 P.M., PREVAILING EASTERN TIME, ON SEPTEMBER 17, 2020,
 UNLESS EXTENDED BY THE DEBTORS (THE “VOTING DEADLINE”). FOR YOUR VOTE TO
 BE COUNTED, YOUR BALLOT MUST BE EXECUTED IN ACCORDANCE WITH THE
 INSTRUCTIONS INCLUDED IN THE BALLOT AND MUST BE ACTUALLY RECEIVED BY THE



                                                      95
 RLF1 23874670V.1




                                                    A-0691
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 384 of 405 PageID #: 8208

 VOTING AGENT ON OR BEFORE THE VOTING DEADLINE. IF A BALLOT IS DAMAGED OR
 LOST, YOU MAY CONTACT THE VOTING AGENT AT THE NUMBER SET FORTH BELOW TO
 RECEIVE A REPLACEMENT BALLOT. ANY BALLOT THAT IS EXECUTED AND RETURNED
 BUT WHICH DOES NOT INDICATE AN ACCEPTANCE OR REJECTION OF THE PLAN WILL NOT
 BE COUNTED.

 UNLESS THE BALLOT IS SUBMITTED TO THE VOTING AGENT ON OR PRIOR TO THE VOTING
 DEADLINE, SUCH BALLOT WILL BE REJECTED AS INVALID AND WILL NOT BE COUNTED
 AS AN ACCEPTANCE OR REJECTION OF THE PLAN; PROVIDED, HOWEVER, THAT THE
 DEBTORS RESERVE THE RIGHT, IN THEIR SOLE DISCRETION, TO ALLOW SUCH BALLOT TO
 BE COUNTED.

 If you have any questions concerning voting procedures, you may contact the voting agent at:

                                                  Prime Clerk LLC
                        Telephone: (844) 230-7218 (toll free) or +1 (347) 859-8784 (international)
                    E-mail: Exide2020@Primeclerk.com with “Exide Holdings, Inc.” in the subject line

 Additional copies of this Disclosure Statement are available upon a request made to the Voting Agent, at
 the telephone numbers or e-mail address set forth immediately above.

          B.        Voting Procedures

 The Debtors are providing copies of this Disclosure Statement (including all exhibits and appendices) and
 related materials and a Ballot (collectively, a “Solicitation Package”) to Eligible Holders. In order to vote,
 Eligible Holders should provide all of the information requested by the Ballot and, as applicable, should
 complete and deliver their completed Ballots so that they are actually received by the Voting Agent no later
 than the Voting Deadline.

          C.        Parties Entitled to Vote

 Under the Bankruptcy Code, only holders of claims or interests in “impaired” classes are entitled to vote
 on a plan. Under section 1124 of the Bankruptcy Code, a class of claims or interests is deemed to be
 “impaired” under a plan unless: (i) the plan leaves unaltered the legal, equitable, and contractual rights to
 which such claim or interest entitles the holder thereof, or (ii) notwithstanding any legal right to an
 accelerated payment of such claim or interest, the plan cures all existing defaults (other than defaults
 resulting from the occurrence of events of bankruptcy) and reinstates the maturity of such claim or interest
 as it existed before the default.

 If, however, the holder of an impaired claim or interest will not receive or retain any distribution under the
 plan on account of such claim or interest, the Bankruptcy Code deems such holder to have rejected the plan,
 and, accordingly, holders of such claims and interests do not actually vote on the plan. If a claim or interest
 is not impaired by the plan, the Bankruptcy Code deems the holder of such claim or interest to have accepted
 the plan and, accordingly, holders of such claims and interests are not entitled to vote on the Plan.

 A vote may be disregarded if the Bankruptcy Court determines, pursuant to section 1126(e) of the
 Bankruptcy Code, that it was not solicited or procured in good faith or in accordance with the provisions of
 the Bankruptcy Code.

 The Bankruptcy Code defines “acceptance” of a plan by a class of: (i) claims as acceptance by creditors in
 that class that hold at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of the



                                                       96
 RLF1 23874670V.1




                                                     A-0692
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 385 of 405 PageID #: 8209

 claims that cast ballots for acceptance or rejection of the plan; and (ii) interests as acceptance by interest
 holders in that class that hold at least two-thirds (2/3) in dollar amount of the interests that cast ballots for
 acceptance or rejection of the plan.

 Class 4 (Superpriority Notes Guarantee Claims), Class 5 (Exchange Priority Notes Claims), and Class 6
 (First Lien Notes Claims) are impaired under the Plan and the only Classes of Claims or Interests entitled
 to vote to accept or reject the Plan (the “Voting Class” or the “Voting Claims”).

 Claims and Interests in all other Classes are either unimpaired and deemed to accept or impaired and
 deemed to reject the Plan and are not entitled to vote. For a detailed description of the treatment of Claims
 and Interests under the Plan, see Article I of this Disclosure Statement.

 The Debtors will request confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code over
 the deemed rejection of the Plan by all classes deemed to reject. Section 1129(b) of the Bankruptcy Code
 permits the confirmation of a chapter 11 plan notwithstanding the rejection of such plan by one or more
 impaired classes of claims or interests. Under section 1129(b), a plan may be confirmed by a bankruptcy
 court if it does not “discriminate unfairly” and is “fair and equitable” with respect to each rejecting class.
 For a more detailed description of the requirements for confirmation of a nonconsensual plan, see Article
 X of this Disclosure Statement.

                    a)     Miscellaneous

 All Ballots must be signed by the Eligible Holder, or any person who has obtained a properly completed
 Ballot proxy from the Eligible Holder by the Voting Record Date. Unless otherwise ordered by the
 Bankruptcy Court, Ballots that are signed, dated, and timely received, but on which a vote to accept or
 reject the Plan has not been indicated, will not be counted. The Debtors, in their sole discretion, may request
 that the Voting Agent attempt to contact such voters to cure any such defects in the Ballots. Any Ballot
 marked to both accept and reject the Plan will not be counted. If an Eligible Holder casts more than one
 Ballot voting the same Claim(s) before the Voting Deadline, the last valid Ballot received on or before the
 Voting Deadline will be deemed to reflect such Eligible Holder’s intent, and thus, will supersede any prior
 Ballot. If an Eligible Holder casts Ballots received by the Voting Agent on the same day, but which are
 voted inconsistently, such Ballots will not be counted. An otherwise properly executed Ballot that attempts
 to partially accept and partially reject the Plan will likewise not be counted.

 The Ballots provided to Eligible Holders will reflect the amount of such Eligible Holder’s Claim; however,
 when tabulating votes, the Voting Agent may adjust the amount of such Eligible Holder’s Claim by
 multiplying that amount by a factor that reflects all amounts accrued between the Voting Record Date and
 the Commencement Date including, without limitation, interest.

 Under the Bankruptcy Code, for purposes of determining whether the requisite votes for acceptance have
 been received, only holders of Claims in Class 4 (Superpriority Notes Guarantee Claims), Class 5
 (Exchange Priority Notes Claims), and Class 6 (First Lien Notes Claims) who actually vote will be counted.
 The failure of a holder to deliver a duly executed Ballot to the Voting Agent will be deemed to constitute
 an abstention by such holder with respect to voting on the Plan and such abstentions will not be counted as
 votes for or against the Plan.

 Except as provided below, unless the Ballot is timely submitted to the Voting Agent before the Voting
 Deadline, together with any other documents required by such Ballot, the Debtors may, in their sole
 discretion, reject such Ballot as invalid, and therefore decline to utilize it in connection with seeking
 confirmation of the Plan.




                                                        97
 RLF1 23874670V.1




                                                       A-0693
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 386 of 405 PageID #: 8210

                    b)     Fiduciaries and Other Representatives

 If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a corporation,
 or another, acting in a fiduciary or representative capacity, such person should indicate such capacity when
 signing and, if requested, must submit proper evidence satisfactory to the Debtor of authority to so act.
 Authorized signatories should submit a separate Ballot of each Eligible Holder for whom they are voting.

                    c)     Agreements Upon Furnishing Ballots

 The delivery of an accepting Ballot pursuant to one of the procedures set forth above will constitute the
 agreement of the creditor with respect to such Ballot to accept: (i) all of the terms of, and conditions to, the
 solicitation; and (ii) the terms of the Plan including the injunction, releases, and exculpations set forth in
 Sections 10.5, 10.6, and 10.7 of the Plan. All parties in interest retain their right to object to confirmation
 of the Plan pursuant to section 1128 of the Bankruptcy Code, subject to any applicable terms of the RSA.

                    d)     Change of Vote

 Subject to the terms of the RSA, any party who has previously submitted to the Voting Agent prior to the
 Voting Deadline a properly completed Ballot may revoke such Ballot and change its vote by submitting to
 the Voting Agent prior to the Voting Deadline a subsequent, properly completed Ballot voting for
 acceptance or rejection of the Plan.

                    e)     Waivers of Defects, Irregularities, etc.

 Unless otherwise directed by the Bankruptcy Court, all questions as to the validity, form, eligibility
 (including time of receipt), acceptance, and revocation or withdrawals of Ballots will be determined by the
 Voting Agent and/or the Debtors, as applicable, in their sole discretion, which determination will be final
 and binding. The Debtors reserve the right to reject any and all Ballots submitted by any of their respective
 creditors not in proper form, the acceptance of which would, in the opinion of the Debtors or their counsel,
 as applicable, be unlawful. The Debtors further reserve their respective rights to waive any defects or
 irregularities or conditions of delivery as to any particular Ballot by any of their creditors. The interpretation
 (including the Ballot and the respective instructions thereto) by the applicable Debtor, unless otherwise
 directed by the Bankruptcy Court, will be final and binding on all parties. Unless waived, any defects or
 irregularities in connection with deliveries of Ballots must be cured within such time as the Debtors (or the
 Bankruptcy Court) determines. Neither the Debtors nor any other person will be under any duty to provide
 notification of defects or irregularities with respect to deliveries of Ballots nor will any of them incur any
 liabilities for failure to provide such notification. Unless otherwise directed by the Bankruptcy Court,
 delivery of such Ballots will not be deemed to have been made until such irregularities have been cured or
 waived. Ballots previously furnished (and as to which any irregularities have not theretofore been cured or
 waived) will be invalidated.

                                                X.
                                        CONFIRMATION OF PLAN

          A.        Combined Hearing

 Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a confirmation hearing upon
 appropriate notice to all required parties. The Debtors will request that the Bankruptcy Court schedule a
 hearing to consider: (i) final approval of the Disclosure Statement, (ii) confirmation of the Plan, (iii)
 approval of the Europe/ROW Sale Transaction, and (iv) the Global Settlement, and any objections thereto
 (the “Combined Hearing”). Subject to the Bankruptcy Court’s availability, the Combined Hearing will be



                                                        98
 RLF1 23874670V.1




                                                       A-0694
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 387 of 405 PageID #: 8211

 held on September 25, 2020 at 2:00 p.m. (Eastern Time). Notice of the Combined Hearing will be
 provided to all known creditors and equity holders or their representatives. The Combined Hearing may be
 adjourned from time to time by the Bankruptcy Court without further notice except for the announcement
 of the adjourned date made at the Combined Hearing, at any subsequent adjourned Combined Hearing, or
 pursuant to a notice filed on the docket of the Chapter 11 Cases.

          B.        Objections to Confirmation and Final Approval of Disclosure Statement

Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to the confirmation
of a plan. Objections to final approval of the Disclosure Statement and confirmation of the Plan, if any, must
be served and filed as to be received on or before the Plan Objection Deadline on September 17, 2020 at
4:00 p.m. (Eastern Time) (the “Objection Deadline”). Objections, if any, to final approval of the
Disclosure Statement, the Europe/ROW Sale Transaction and/or confirmation of the Plan (including
objections to the releases and exculpation provisions provided therein) must: (i) be in writing; (ii) conform
to the Bankruptcy Rules and the Local Rules; (iii) set forth the name of the objecting party, the nature and
amount of Claims or Interests held or asserted by the objecting party against the Debtors’ estates or property;
(iv) set forth the basis for the objection and the specific grounds therefor, and provide proposed language
that, if accepted and incorporated by the Debtors, would obviate such objection; and (v) be filed, together
with proof of service. Registered users of the Bankruptcy Court’s case filing system must electronically file
their objections and responses. All other parties in interest must file their objections and responses in writing
with the United States Bankruptcy Court Clerk’s Office, 824 Market Street, 3rd Floor, Wilmington,
Delaware 19801. Pursuant to Bankruptcy Rule 3017, any objection or response must also be served upon
and received by the following parties no later than the Objection Deadline:

   Debtors                                                     Office of the U.S. Trustee
   Exide Holdings, Inc., et al.                                Office of the U.S. Trustee for
   c/o Prime Clerk LLC,                                        the District of Delaware
   One Grand Central Place,                                    844 N. King Street
   60 East 42nd Street, Suite 1440,                            Wilmington, Delaware 19801
    New York, New York 10165                                   Attn: Linda J. Casey, Esq.
                                                               Email: linda.casey@usdoj.gov

   Attorneys to the Debtors                                    Attorneys to the Debtors
   Weil, Gotshal & Manges LLP
                                                               Richards, Layton, & Finger, P.A.
   767 Fifth Avenue
                                                               One Rodney Square
   New York, New York 10153
                                                               920 North King Street
   Attn: Ray C. Schrock, P.C.
                                                               Wilmington, Delaware 19801
         Sunny Singh, Esq.
                                                               Attn: Daniel J. DeFranceschi, Esq.
   Email: ray.schrock@weil.com
                                                                     Zachary I. Shapiro, Esq.
           sunny.singh@weil.com
                                                               Email: defranceschi@rlf.com
                                                                      shapiro@rlf.com

   Attorneys to the Creditors’ Committee                       Attorneys to the Ad Hoc Group
   Lowenstein Sandler LLP                                      Paul, Weiss, Rifkind, Wharton &
   1251 Avenue of the Americas                                 Garrison LLP
   New York, New York 10020                                    1285 Avenue of the Americas
   Attn.: Robert M. Hirsh, Esq.                                New York, NY 10019
          Eric Chafetz, Esq.                                   Attn: Alice Belisle Eaton, Esq.
   Email: rhirsh@lowenstein.com                                      Robert Britton, Esq.
          echafetz@lowenstein.com                              Email: aeaton@paulweiss.com



                                                       99
 RLF1 23874670V.1




                                                     A-0695
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 388 of 405 PageID #: 8212

                                                                         rbritton@paulweiss.com
   Attorneys to the DIP Agents
   Gibson, Dunn & Crutcher LLP                                  Attorneys to the Trustee under the
   333 South Grand Avenue                                       Indentures
   Los Angeles, CA 90071                                        Arent Fox LLP
   Attn: Robert A. Klyman, Esq.                                 1301 Avenue of the Americas
         Matthew G. Bouslog, Esq.                               New York, New York 10019
   Email: rklyman@gibsondunn.com                                Attn.: Andrew Silfen, Esq.
          mbouslog@gibsondunn.com                               Email: andrew.silfen@arentfox.com

  UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY
               NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

          C.        Requirements for Confirmation of Plan

                       (i)    Requirements of Section 1129(a) of Bankruptcy Code

                    (a)       General Requirements

 At the Combined Hearing, the Bankruptcy Court will determine whether the confirmation requirements
 specified in section 1129(a) of the Bankruptcy Code have been satisfied including, without limitation,
 whether:

                              (i)     the Plan complies with the applicable provisions of the Bankruptcy Code;

                           (ii)   the Debtors have complied with the applicable provisions of the
                    Bankruptcy Code;

                              (iii)   the Plan has been proposed in good faith and not by any means forbidden
                    by law;

                             (iv)    any payment made or promised by the Debtors or by a person issuing
                    securities or acquiring property under the Plan, for services or for costs and expenses in or
                    in connection with the Chapter 11 Cases, or in connection with the Plan and incident to the
                    Chapter 11 Cases, has been disclosed to the Bankruptcy Court, and any such payment made
                    before confirmation of the Plan is reasonable, or if such payment is to be fixed after
                    confirmation of the Plan, such payment is subject to the approval of the Bankruptcy Court
                    as reasonable;

                            (v)      the Debtors have disclosed the identity and affiliations of any individual
                    proposed to serve, after confirmation of the Plan, as a director or officer of the Reorganized
                    Debtors, an affiliate of the Debtors participating in a Plan with the Debtors, or a successor
                    to the Debtors under the Plan, and the appointment to, or continuance in, such office of
                    such individual is consistent with the interests of the holders of Claims and Interests and
                    with public policy, and the Debtors have disclosed the identity of any insider who will be
                    employed or retained by the Reorganized Debtors, and the nature of any compensation for
                    such insider;

                            (vi)     with respect to each Class of Claims or Interests, each holder of an
                    impaired Claim or impaired Interest has either accepted the Plan or will receive or retain
                    under the Plan, on account of such holder’s Claim or Interest, property of a value, as of the



                                                        100
 RLF1 23874670V.1




                                                       A-0696
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 389 of 405 PageID #: 8213

                    Effective Date of the Plan, that is not less than the amount such holder would receive or
                    retain if the Debtors were liquidated on the Effective Date of the Plan under chapter 7 of
                    the Bankruptcy Code;

                            (vii)    except to the extent the Plan meets the requirements of section 1129(b) of
                    the Bankruptcy Code (as discussed further below), each Class of Claims either accepted
                    the Plan or is not impaired under the Plan;

                             (viii) except to the extent that the holder of a particular Claim has agreed to a
                    different treatment of such Claim, the Plan provides that administrative expenses and
                    priority Claims, other than Priority Tax Claims, will be paid in full on the Effective Date,
                    and that Priority Tax Claims will receive either payment in full on the Effective Date or
                    deferred cash payments over a period not exceeding five years after the Commencement
                    Date, of a value, as of the Effective Date of the Plan, equal to the Allowed amount of such
                    Claims;

                            (ix)    at least one Class of impaired Claims has accepted the Plan, determined
                    without including any acceptance of the Plan by any insider holding a Claim in such Class;

                            (x)      confirmation of the Plan is not likely to be followed by the liquidation, or
                    the need for further financial reorganization of the Debtors or any successor to the Debtors
                    under the Plan, unless such liquidation or reorganization is proposed in the Plan; and

                            (xi)    all fees payable under section 1930 of title 28 of the United States Code,
                    as determined by the Bankruptcy Court at the Combined Hearing, have been paid or the
                    Plan provides for the payment of all such fees on the Effective Date of the Plan.

                    (b)     Best Interests Test

 As noted above, with respect to each impaired class of claims and equity interests, confirmation of a plan
 requires that each such holder either (i) accept the plan, or (ii) receive or retain under the plan property of
 a value, as of the effective date of the plan, that is not less than the value such holder would receive or retain
 if the debtor was liquidated under chapter 7 of the Bankruptcy Code. This requirement is referred to as the
 “best interests test.”

 This test requires a Bankruptcy Court to determine what the holders of allowed claims and allowed equity
 interests in each impaired class would receive from a liquidation of the debtor’s assets and properties in the
 context of a liquidation under chapter 7 of the Bankruptcy Code. To determine if a plan is in the best
 interests of each impaired class, the value of the distributions from the proceeds of the liquidation of the
 debtor’s assets and properties (after subtracting the amounts attributable to the aforesaid claims) is then
 compared with the value offered to such classes of claims and equity interests under the plan.

 The Debtors believe that under the Plan all holders of impaired Claims and Interests will receive property
 with a value not less than the value such holder would receive in a liquidation under chapter 7 of the
 Bankruptcy Code. The Debtors’ belief is based primarily on: (i) consideration of the effects that a chapter
 7 liquidation would have on the ultimate proceeds available for distribution to holders of impaired Claims
 and Interests, and (ii) the Liquidation Analysis annexed hereto as Exhibit D.

 The Debtors believe that any liquidation analysis is speculative, as it is necessarily premised on assumptions
 and estimates which are inherently subject to significant uncertainties and contingencies, many of which
 would be beyond the control of the Debtors. The Liquidation Analysis annexed hereto as Exhibit D is



                                                        101
 RLF1 23874670V.1




                                                       A-0697
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 390 of 405 PageID #: 8214

 provided solely for the purpose of disclosing to holders of Claims and Interests the effects of a hypothetical
 chapter 7 liquidation of the Debtors, subject to the assumptions set forth therein and will be prepared on a
 Debtor-by-Debtor basis with a summary on a consolidated basis. There can be neither any assurance as to
 values that would actually be realized in a chapter 7 liquidation, nor can there be any assurance that a
 bankruptcy court will accept the Debtors’ conclusions or concur with such assumptions in making its
 determinations under section 1129(a)(7) of the Bankruptcy Code.

                    (c)      Feasibility

 Section 1129(a)(11) of the Bankruptcy Code requires that a debtor demonstrate that confirmation of a plan
 is not likely to be followed by liquidation, or the need for further financial reorganization, unless such
 liquidation or reorganization is proposed in the Plan. As noted above, the Plan provides for the sale of
 substantially all of the Debtors’ assets and the distribution of the proceeds of such sale, to be followed by
 the liquidation of the Debtors. Since the Plan provides for the liquidation of the Debtors, the Bankruptcy
 Court will find that the Plan is feasible if it determines that the Debtors will be able to satisfy the conditions
 precedent to the Effective Date and otherwise have sufficient funds to meet their post-Confirmation Date
 obligations to pay for the costs of administering and fully consummating the Plan, including sufficient funds
 for the Plan Administrator to liquidate the Debtors’ remaining assets. Accordingly, the Debtors believe the
 Plan satisfies the feasibility requirement imposed by the Bankruptcy Code. Moreover, Article VIII hereof
 sets forth certain risk factors that could impact the feasibility of the Plan.

                      (ii)   Additional Requirements for Non-Consensual Confirmation Under Section
                             1129(b) of the Bankruptcy Code

 In the event that any impaired Class of Claims or Interests does not accept, or is deemed to reject the Plan,
 the Bankruptcy Court may still confirm the Plan at the request of the Debtors if, as to each impaired Class
 of Claims or Interests that has not accepted the Plan, the Plan “does not discriminate unfairly” and is “fair
 and equitable” with respect to such Class, pursuant to section 1129(b) of the Bankruptcy Code. Both of
 these requirements are in addition to other requirements established by case law interpreting the statutory
 requirements.

 Pursuant to the Plan, holders of Claims in Class 7 (General Unsecured Claims), Class 8 (Intercompany
 Claims) and Class 11 (Subordinated Securities Claims), holders of Interests in Class 9 (Intercompany
 Interests), Class 10 (Holdings Equity Interests), and holders of Claims in Class 11 (Subordinated Securities
 Claims) will not receive a distribution and are thereby deemed to reject the Plan. However, the Debtors
 submit that they satisfy the “unfair discrimination” and “fair and equitable” tests, as discussed in further
 detail below.

                    (d)      Unfair Discrimination Test

 The “unfair discrimination” test applies to Classes of Claims or Interests that are of equal priority and are
 receiving different treatment under the Plan. A chapter 11 plan does not discriminate unfairly, within the
 meaning of the Bankruptcy Code, if the legal rights of a dissenting Class are treated in a manner consistent
 with the treatment of other Classes whose legal rights are substantially similar to those of the dissenting
 Class and if no Class of Claims or Interests receives more than it legally is entitled to receive for its Claims
 or Interests. This test does not require that the treatment be the same or equivalent, but that such treatment
 is “fair.”

 The Debtors believe that, under the Plan, all impaired classes of Claims and Interests are treated in a manner
 that is fair and consistent with the treatment of other classes of Claims and Interests having the same
 priority. The Plan provides that Claims and Interests of equal priority will receive comparable treatment



                                                       102
 RLF1 23874670V.1




                                                       A-0698
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 391 of 405 PageID #: 8215

 and the Debtors believe such treatment is fair under the circumstances. Accordingly, the Debtors believe
 the Plan does not discriminate unfairly as to any impaired class of Claims or Interests.

                    (e)    Fair and Equitable Test

 The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus
 unsecured), and includes the general requirement that no class of claims receive more than 100% of the
 allowed amount of the claims in such class. As to dissenting classes, the test sets different standards
 depending on the type of claims in such class. The Debtors believe that the Plan satisfies the “fair and
 equitable” test with respect to any rejecting class, as further explained below.

                           (i)      Other Secured Creditors

 The Bankruptcy Code provides that each holder of an impaired secured claim either: (i) retains its liens on
 the property to the extent of the allowed amount of its secured claim and receives deferred cash payments
 having a value, as of the Effective Date, of at least the allowed amount of such claim, (ii) has the right to
 credit bid the amount of its claim if its property is sold and retains its liens on the proceeds of the sale or
 (iii) receives the “indubitable equivalent” of its allowed secured claim. The Debtors submit that the Plan
 satisfies the “fair and equitable” test with respect to holders of secured claims.

                           (ii)     Unsecured Creditors

 The Bankruptcy Code provides that either (i) each holder of an impaired unsecured claim receives or retains
 under the plan of reorganization, property of a value equal to the amount of its allowed claim or (ii) the
 holders of claims and equity interests that are junior to the claims of the dissenting class will not receive
 any property under the plan of reorganization. The Plan provides that holders of Claims in Class 7 (General
 Unsecured Claims) shall receive their Pro Rata share of (A) the GUC Trust Beneficial Interests (as defined
 in the Plan), and (B) Net Cash Proceeds after the ABL Claims, Exchange Priority Notes Claims, and First
 Lien Notes Claims (each as defined in Plan) are satisfied in full in accordance with the Plan, until all
 Allowed General Unsecured Claims are satisfied in full in Cash. Further, the Plan also provides that holders
 of Claims or Interests in any Class junior to the holders of Claims in Class 7 (General Unsecured Claims)
 will not receive or retain any property under the Plan unless and until all Allowed General Unsecured
 Claims have been satisfied in full. Therefore, the Debtors submit that the Plan satisfies the “fair and
 equitable” test with respect to holders of unsecured claims.

                           (iii)    Equity Interests

 The Bankruptcy Code requires that either: (a) each holder of an equity interest receive or retain under the
 plan property of a value equal to the greater of (i) the fixed liquidation preference or redemption price, if
 any, of such stock, and (ii) the value of the stock, or (b) the holders of equity interests that are junior to any
 dissenting class of equity interests not receive any property under the plan. Pursuant to the Plan, all Interests
 in Class 9 (Intercompany Equity Interests) will be cancelled, reinstated, or receive such other treatment as
 is determined by the Debtors and all Interests in Class 10 (Holdings Equity Interests) shall be deemed
 cancelled and holders of such Interests will neither receive nor retain any property on account of such
 interests. Therefore, the Debtors submit that the Plan satisfies the “fair and equitable” test with respect to
 holders of equity interests.

                                      XI.
             ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN




                                                       103
 RLF1 23874670V.1




                                                       A-0699
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 392 of 405 PageID #: 8216

 The Debtors have evaluated several alternatives to the Plan. After studying these alternatives, the Debtors
 have concluded that the Plan is the best alternative and will maximize recoveries to parties in interest,
 assuming confirmation and consummation of the Plan. If the Plan is not confirmed and consummated, the
 alternatives to the Plan are (i) preparation and presentation of an alternative plan of reorganization, or
 (ii) liquidation under chapter 7 of the Bankruptcy Code.

          A.        Alternative Plan

 If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period in which to file a plan of
 reorganization has expired, any other party in interest) could attempt to formulate a different plan of
 reorganization. The Debtors, however, do not believe that there are any practical alternative plans for the
 reorganization or liquidation of the Debtors’ Estates. The Debtors believe that the Plan, as described herein,
 enables holders of Claims and Interests to realize the greatest possible value under the circumstances and
 that, compared to any alternative plan, the Plan has the greatest chance to be confirmed and consummated.

          B.        Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

 If no plan can be confirmed, the Chapter 11 Cases may be converted to cases under chapter 7 of the
 Bankruptcy Code. In a chapter 7 case, a trustee is appointed to liquidate a debtor’s assets and make
 distributions to creditors in accordance with the priorities established in the Bankruptcy Code. Generally,
 secured creditors are paid first from the proceeds of sales of their collateral. If any assets remain in the
 bankruptcy estate after satisfaction of secured creditors’ claims from their collateral, administrative
 expenses are next to be paid. Unsecured creditors are paid from any remaining proceeds, according to their
 respective priorities. Unsecured creditors with the same priority share in Pro Rata to the amount of their
 allowed claims in relationship to the total amount of allowed claims held by all unsecured creditors with
 the same priority. Finally, interest holders receive the balance that remains, if any, after all creditors are
 paid.

 The Debtors submit that liquidation under chapter 7 would result in smaller distributions to creditors than
 those provided for in the Plan because of the delay resulting from the conversion of the Chapter 11 Cases
 and the additional administrative expenses associated with the appointment of a trustee and the trustee’s
 retention of professionals who would be required to become familiar with the many legal and factual issues
 in the Chapter 11 Cases. The Debtors believe that in liquidation under chapter 7, before creditors received
 any distribution, the additional administrative expenses involved in the appointment of a chapter 7 trustee
 and its retained professionals would cause a substantial diminution in the value of the Debtors’ assets. The
 assets available for distribution to creditors would be reduced by such additional expenses and by the
 claims, some of which would be entitled to priority, which would arise by reason of the liquidation and
 from the rejection of leases and other executory contracts in connection with the cessation of operations.

 The effect a chapter 7 liquidation would have on the recovery of holders of Allowed Claims and Interests
 will be set forth in the Liquidation Analysis that the Debtors will file no later than the date that the Plan
 Supplement is filed.




                                                      104
 RLF1 23874670V.1




                                                     A-0700
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 393 of 405 PageID #: 8217

                                           XII.
                             CONCLUSION AND RECOMMENDATION

 The Debtors believe the Plan is in the best interests of all stakeholders and urge the holders of Claims in
 the voting classes to vote in favor thereof.

 Dated: August 14, 2020


                                                  By:     /s/ Roy Messing
                                                          Name: Roy Messing
                                                          Title: Chief Restructuring Officer


                                                  EXIDE HOLDINGS, INC.
                                                  EXIDE TECHNOLOGIES, LLC
                                                  EXIDE DELAWARE LLC
                                                  DIXIE METALS COMPANY
                                                  REFINED METALS COMPANY




                                                    105
 RLF1 23874670V.1




                                                   A-0701
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 394 of 405 PageID #: 8218




                                TAB 11
       Order Approving Stipulation and Agreement to Extend Challenge
      Deadline for the Creditors Committee’ and Governmental Authorities
                                 [Bankr. D.I. 789]
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 395 of 405 PageID #: 8219
             Case 20-11157-CSS Doc 789 Filed 08/27/20 Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :   Chapter 11
 In re:                                                       :
                                                              :   Case No. 20-11157 (CSS)
 EXIDE HOLDINGS, INC., et al.,                                :
                                                              :   (Jointly Administered)
                                              Debtors.1 :
                                                              :   Re: Docket No. 350 & 788
 ------------------------------------------------------------ x

            ORDER APPROVING STIPULATION AND AGREEMENT TO
     EXTEND CHALLENGE DEADLINE FOR THE CREDITORS’ COMMITTEE AND
                     GOVERNMENTAL AUTHORITIES

          The Court having considered the Stipulation and Agreement to Extend Challenge Deadline

 for the Creditors’ Committee and Governmental Authorities, a copy of which is attached hereto as

 Exhibit 1 (the “Stipulation”),2 between the Parties; the Court having determined that good and

 adequate cause exists for approval of the Stipulation; and the Court having determined that no

 further notice of the Stipulation must be given; and after due deliberation and sufficient cause

 appearing therefor, it is ORDERED THAT:

               1. The Stipulation is APPROVED.

          2.        The Challenge Deadline is hereby extended to September 3, 2020 solely for the

 Governmental Authorities and the Creditors’ Committee.

          3.        Nothing herein shall preclude any of the Governmental Authorities from seeking

 further extensions of the Challenge Deadline for cause as provided in the Final DIP Order nor shall



 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
      Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
      Deerfield Parkway, Building 200, Milton, Georgia 30004.
 2
      Capitalized terms that are used herein and not otherwise defined shall have the meanings given to them in the
      Stipulation.



 RLF1 23918482v.3
                                                         A-0702
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 396 of 405 PageID #: 8220
             Case 20-11157-CSS Doc 789 Filed 08/27/20 Page 2 of 2




 any provision of this Stipulation modify or abridge any application of the Bankruptcy Code and

 Bankruptcy Rules (including Local Rule 9006-2) to any such request for further extensions of the

 Challenge Deadline. To the extent any of the Governmental Authorities seek such further

 extensions of the Challenge Deadline, nothing herein shall prevent or preclude any Party from

 opposing such request.

          4.        This Court shall retain jurisdiction with respect to all matters arising under or

 related to this Order and to interpret, implement, and enforce the provisions of this Order.




           Dated: August 27th, 2020                     CHRISTOPHER S. SONTCHI
           Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE



                                                    2
 RLF1 23918482v.3
                                                  A-0703
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 397 of 405 PageID #: 8221
                   Case 20-11157-CSS Doc 789-1 Filed 08/27/20 Page 1 of 9




                                          Exhibit 1

                                         Stipulation




        RLF1 23918482v.3
                                     A-0704
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 398 of 405 PageID #: 8222
            Case 20-11157-CSS Doc 789-1 Filed 08/27/20 Page 2 of 9




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :   Chapter 11
 In re:                                                       :
                                                              :   Case No. 20-11157 (CSS)
 EXIDE HOLDINGS, INC., et al.,                                :
                                                              :   (Jointly Administered)
                                              Debtors.1 :
                                                              :   Re: Docket No. 350
 ------------------------------------------------------------ x

                STIPULATION AND AGREEMENT TO EXTEND CHALLENGE
                   DEADLINE FOR THE CREDITORS’ COMMITTEE AND
                          GOVERNMENTAL AUTHORITIES2

          The Debtors, the Consenting Creditors, the Creditors’ Committee, and the United States

 on behalf of the Environmental Protection Agency and the California Department of Toxic

 Substances Control, Georgia Environmental Protection Division of the Department of Natural

 Resources, Indiana Attorney General, Louisiana Department Of Environmental Quality,

 Mississippi Department of Environmental Quality, Commonwealth of Pennsylvania Department

 of Environmental Protection, South Carolina Department of Health and Environmental Control,

 Tennessee Attorney General & Reporter, and Texas Commission on Environmental Quality

 (collectively, the “Governmental Authorities” and, together with the Debtors, the Creditors’

 Committee and the Consenting Creditors, the “Parties”), through their respective counsel enter

 into this Stipulation and Agreement to Extend Challenge Deadline for the Creditors’ Committee



 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
      Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
      Deerfield Parkway, Building 200, Milton, Georgia 30004.
 2
      Capitalized terms used but not defined herein shall have the respective meanings ascribed to them in the Final
      Order (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral, (II)
      Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay, and (IV)
      Granting Related Relief [Docket No. 350] (the “Final DIP Order”).



 RLF1 23918482v.3
                                                         A-0705
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 399 of 405 PageID #: 8223
            Case 20-11157-CSS Doc 789-1 Filed 08/27/20 Page 3 of 9




 and Governmental Authorities (the “Stipulation”) and hereby stipulate and agree as follows:

          1.        The Parties agree and stipulate, in accordance with paragraph 25(e) of the Final DIP

 Order, that the Challenge Deadline is hereby extended from August 27, 2020 to September 3, 2020

 solely for the Governmental Authorities and the Creditors’ Committee.

          2.        On August 19, 2020, the Governmental Authorities provided the Debtors and the

 Consenting Creditors a draft Consent Decree and Settlement Agreement among Debtors, United

 States on Behalf of the Environmental Protection Agency, California Department of Toxic

 Substances and Control, Florida Department of Environmental Protection, Georgia

 Environmental Protection Division of the Department of Natural Resources, Illinois

 Environmental Protection Agency, State of Indiana on Behalf of Indiana Department of

 Environmental Management, Louisiana Department of Environmental Quality, Mississippi

 Department of Environmental Quality, the Commonwealth of Pennsylvania Department of

 Environmental Protection, South Carolina Department of Health & Environmental Control,

 Tennessee Department of Environment and Conservation, and Texas Commission on

 Environmental Quality, Westchester Fire Insurance Company, the Environmental Response Trust

 Trustee, Transferred Entities and Consenting Creditors Regarding the Non-Performing Properties

 (the “Consent Decree and Settlement Agreement”). The Debtors and Consenting Creditors

 provided comments on that draft on August 21, 2020.

          3.        The Governmental Authorities agreed to provide their response (the “Initial

 Comments”) to the Debtors’ and Consenting Creditors’ comments on the draft Consent Decree

 and Settlement Agreement on or prior to August 26, 2020. The Governmental Authorities

 provided such comments in writing by email from the United States Department of Justice to Weil,

 Gotshal & Manges, as counsel to the Debtors, and Paul, Weiss, Rifkind, Wharton & Garrison LLP,



                                                     2
 RLF1 23918482v.3
                                                    A-0706
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 400 of 405 PageID #: 8224
            Case 20-11157-CSS Doc 789-1 Filed 08/27/20 Page 4 of 9




 as counsel for the Consenting Creditors, at 10:01 a.m. Eastern time on August 26, 2020 (the

 “Initial Comment Deadline”).

          4.        By providing the Initial Comments by the Initial Comment Deadline, none of the

 Governmental Parties or other Parties shall be precluded from providing additional comments on

 the Consent Decree and Settlement Agreement after such Deadline.

          5.        Nothing herein shall preclude any of the Governmental Authorities from seeking

 further extensions of the Challenge Deadline for cause as provided in the Final DIP Order, nor

 shall any provision of this Stipulation modify or abridge any application of the Bankruptcy Code

 and Bankruptcy Rules (including Local Rule 9006-2) to any such request for further extensions of

 the Challenge Deadline. To the extent any of the Governmental Authorities seek such further

 extensions of the Challenge Deadline, nothing herein shall prevent or preclude any Party from

 opposing such request.

          6.        The Parties have agreed that pursuant to the DIP Order the extension of the

 Challenge Deadline is effective between the Parties on the terms set forth herein without entry of

 the Order.




                                                   3
 RLF1 23918482v.3
                                                 A-0707
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 401 of 405 PageID #: 8225
             Case 20-11157-CSS Doc 789-1 Filed 08/27/20 Page 5 of 9




   Dated: August 26, 2020                            Respectfully submitted,
          Wilmington, Delaware


   /s/ Robert A. Britton                             /s/ Brendan J. Schlauch
   YOUNG CONAWAY STARGATT &                          RICHARDS, LAYTON & FINGER, P.A.
   TAYLOR, LLP                                       Daniel J. DeFranceschi (No. 2732)
   Pauline K. Morgan (No. 3650)                      Zachary I. Shapiro (No. 5103)
   Sean T. Greecher (No. 4484)                       Brendan J. Schlauch (No. 6115)
   Andrew L. Magaziner (No. 5426)                    One Rodney Square
   Ian J. Bambrick (No. 5455)                        920 N. King Street
   Rodney Square                                     Wilmington, Delaware 19801
   1000 North King Street                            Telephone: (302) 651-7700
   Wilmington, Delaware 19801                        Facsimile: (302) 651-7701
   Tel: (302) 571-6600
   Fax: (302) 571-1253                               -and-
   Email: pmorgan@ycst.com
   sgreecher@ycst.com                                WEIL, GOTSHAL & MANGES LLP
   amagaziner@ycst.com                               Ray C. Schrock, P.C. (admitted pro hac vice)
   ibambrick@ycst.com                                Jacqueline Marcus (admitted pro hac vice)
                                                     Sunny Singh (admitted pro hac vice)
   -and-                                             767 Fifth Avenue
                                                     New York, New York 10153
   PAUL, WEISS, RIFKIND, WHARTON &                   Telephone: (212) 310-8000
   GARRISON LLP                                      Facsimile: (212) 310-8007
   Alice Belisle Eaton (admitted pro hac vice)
   Robert A. Britton (admitted pro hac vice)         Attorneys for Debtors
   William A. Clareman (admitted pro hac vice)       and Debtors in Possession
   David Giller (admitted pro hac vice)
   Eugene Y. Park (admitted pro hac vice)
   1285 Avenue of the Americas
   New York, New York 10019
   Telephone: (212) 373-3000
   Facsimile: (212) 757-3990
   Email: aeaton@paulweiss.com
   rbritton@paulweiss.com
   wclareman@paulweiss.com
   dgiller@paulweiss.com
   epark@paulweiss.com

   Counsel for the Ad Hoc Committee




                                                 4
  RLF1 23918482v.3
                                            A-0708
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 402 of 405 PageID #: 8226
             Case 20-11157-CSS Doc 789-1 Filed 08/27/20 Page 6 of 9




  /s/ Eric S. Chafetz                      UNITED STATES ON BEHALF OF
  POTTER ANDERSON & CORROON LLP            U.S. ENVIRONMENTAL PROTECTION
  Christopher M. Samis (No. 4909)          AGENCY:
  L. Katherine Good (No. 5101)
  Aaron H. Stulman (No. 5807)              By: /s/ Matthew C. Indrisano
  1313 N. Market Street, 6th Floor         MATTHEW C. INDRISANO
  Wilmington, Delaware 19801               Trial Attorney
  Telephone: (302) 984-6000                Email: matthew.indrisano@usdoj.gov
  Facsimile: (302) 658-1192                Telephone: (202) 514-1398
  E-mail: csamis@potteranderson.com        United States Department of Justice
  kgood@potteranderson.com                 Environment and Natural Resources
  astulman@potteranderson.com              Division
                                           Environmental Enforcement Section
  – and –                                  P.O. Box 7611
                                           Ben Franklin Station
  LOWENSTEIN SANDLER LLP                   Washington, D.C. 20044
  Kenneth A. Rosen, Esq.
  Robert M. Hirsh, Esq.                    BRUCE S. GELBER
  Eric S. Chafetz, Esq.                    Deputy Assistant Attorney General
  1251 Avenue of the Americas              Environment and Natural Resources
  New York, New York, 10020                Division
  Telephone: (212) 262-6700                United States Department of Justice
  E-mail: krosen@lowenstein.com
  rhirsh@lowenstein.com                    ALAN S. TENENBAUM
  echafetz@lowenstein.com                  National Bankruptcy Coordinator
                                           Email: alan.tenenbaum@usdoj.gov
  Counsel to the Official Committee        Telephone: (202) 514-5409
  of Unsecured Creditors
                                           ERIC D. ALBERT
                                           Senior Attorney
                                           Email: eric.albert@usdoj.gov
                                           Telephone: (202) 514-2800

                                           JAMES D. FREEMAN
                                           Senior Attorney
                                           999 18th Street, South Terrace, Suite 370
                                           Denver, Colorado 80202
                                           Telephone: (303) 844-1489
                                           Email: James.Freeman2@usdoj.gov




                                       5
  RLF1 23918482v.3
                                      A-0709
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 403 of 405 PageID #: 8227
              Case 20-11157-CSS Doc 789-1 Filed 08/27/20 Page 7 of 9




  THE CALIFORNIA DEPARTMENT OF              ATTORNEY GENERAL OF INDIANA
  TOXIC SUBSTANCES CONTROL
                                            By: /s/ Heather M. Crockett
  By: /s/ James R. Potter                   HEATHER M. CROCKETT
  JAMES R. POTTER                           Deputy Attorney General
  California State Bar No. 166992           Office of Indiana Attorney General
  ANTHONY A. AUSTIN                         Indiana Government Center South, Fifth
  Deputy Attorneys General                  Floor
  1300 I Street, Suite 125                  302 W. Washington Street
  Sacramento, CA 95814                      Indianapolis, Indiana 46204-2794
  Tel.: 213-369-6326                        Telephone: (317) 233-6254
  Email: James.Potter@doj.ca.gov            Fax:           (317) 232-7979
                                            hcrockett@atg.in.gov
  XAVIER BECERRA
  Attorney General of California            OFFICE OF THE SECRETARY, LEGAL
                                            AFFAIRS DIVISION LOUISIANA
  EDWARD A. OCHOA                           DEPARTMENT OF ENVIRONMENTAL
  Senior Assistant Attorney General         QUALITY

  JAMES R. POTTER                           By: /s/ Dwayne M. Murray
  Deputy Attorney General                   Dwayne M. Murray, LA Bar #18658
                                            Bankruptcy Counsel to LDEQ
  GEORGIA ENVIRONMENTAL                     Murray & Murray, LLC
  PROTECTION DIVISION OF THE                4970 Bluebonnet Blvd, Suite B
  DEPARTMENT OF NATURAL                     Baton Rouge, LA 70809
  RESOURCES                                 225-925-1110
                                            225-925-1116
  By: /s/ Whitney Groff                     dmm@murraylaw.net
  Whitney Groff (Ga. Bar No. 738079)
  Assistant Attorney General                -and-
  40 Capitol Square, S.W.
  Atlanta, Georgia 30334-1300               Oscar Magee, Attorney
  Telephone: (404) 656-3338                 (La. Bar # 32302)
  Fax: (404) 657-3239                       Dwana C. King, Deputy General Counsel
  Email: wgroff@law.ga.gov                  (La. Bar #20590)
                                            P.O. Box 4302
                                            Baton Rouge, Louisiana 70821-4302
                                            Phone: 225.219.3985
                                            Fax: 225.219.4068
                                            oscar.magee@la.gov
                                            dwana.king@la.gov




                                        6
  RLF1 23918482v.3
                                       A-0710
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 404 of 405 PageID #: 8228
             Case 20-11157-CSS Doc 789-1 Filed 08/27/20 Page 8 of 9




  MISSISSIPPI DEPT. OF                     SOUTH CAROLINA DEPARTMENT OF
  ENVIRONMENTAL QUALITY                    HEALTH AND ENVIRONMENTAL
                                           CONTROL:
  By: /s/ Theodore Lampton
  THEODORE LAMPTON                         By: /s/ Sara V. Martinez
  MS Bar No. 101199                        SARA V. MARTINEZ
  Senior Attorney                          South Carolina Department of Health
  Mississippi Department of                and Environmental Control
  Environmental Quality                    2600 Bull Street
  P.O. Box 2261                            Columbia, South Carolina 29201
  Jackson, MS 39225-2261                   Phone: 803.898.0288
  Phone: (601) 961-5573                    Email: martinsv@dhec.sc.gov
  tlampton@mdeq.ms.gov
                                           JACQUELYN S. DICKMAN
  THE COMMONWEALTH OF                      South Carolina Department of Health
  PENNSYLVANIA, DEPARTMENT OF              and Environmental Control
  ENVIRONMENTAL PROTECTION:                2600 Bull Street
                                           Columbia, South Carolina 29201
  By: /s/ Vera N. Kanova                   Phone: 803.898.03350
  VERA N. KANOVA, Assistant Counsel        Email: dickmajs@dhec.sc.gov
  PA ID No. 316676
  Office of Chief Counsel                  D. CLAY ROBINSON
  400 Market Street                        South Carolina Department of Health
  Harrisburg, PA 17101-2063                and Environmental Control
  Telephone: 717-787-9370                  2600 Bull Street
  Email: verkanova@pa.gov                  Columbia, South Carolina 29201
                                           Phone: 803.898.3369
                                           Email: robinsdc@dhec.sc.gov


                                           TENNESSEE ATTORNEY GENERAL &
                                           REPORTER HERBERT H. SLATERY III

                                           By: /s/ Laura L. McCloud
                                           LAURA L. MCCLOUD (#16206)
                                           Senior Assistant Attorney General
                                           P.O. Box 20207
                                           Nashville, TN 37202
                                           (615) 532-8933
                                           Attorneys for TDEC




                                       7
  RLF1 23918482v.3
                                      A-0711
Case 1:20-cv-01402-RGA Document 47-1 Filed 12/23/20 Page 405 of 405 PageID #: 8229
                   Case 20-11157-CSS Doc 789-1 Filed 08/27/20 Page 9 of 9




        ATTORNEYS FOR THE TEXAS
        COMMISSION ON ENVIRONMENTAL
        QUALITY

        By: /s/ Abigail R. Ryan
        ABIGAIL R. RYAN
        Texas State Bar No. 240359569
        JASON B. BINFORD
        Texas State Bar No. 24045499
        Assistant Attorneys General
        Bankruptcy & Collections Division
        P. O. Box 12548
        Austin, Texas 78711-2548
        P: (512) 463-2173/F: (512) 936-1409
        abigail.ryan@oag.texas.gov
        jason.binford@oag.texas.gov

        KEN PAXTON
        Attorney General of Texas
        JEFFREY C. MATEER
        First Assistant Attorney General
        RYAN L. BANGERT
        Deputy First Assistant Attorney General
        DARREN L. MCCARTY
        Deputy Attorney General for Civil
        Litigation
        RACHEL R. OBALDO
        Assistant Attorney General
        Chief, Bankruptcy & Collections Division




                                                       8
        RLF1 23918482v.3
                                              A-0712
